

114 S2792 RS: National Defense Authorization Act for Fiscal Year 2022
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 129117th CONGRESS1st SessionS. 2792[Report No. 117–39]IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Reed, from the Committee on Armed Services, reported the following original bill; which was read twice and placed on the calendarA BILLTo authorize appropriations for fiscal year 2022 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2022.2.Organization of Act into divisions; table of contents(a)DivisionsThis Act is organized into four divisions as follows:(1)Division A—Department of Defense Authorizations.(2)Division B—Military Construction Authorizations.(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.(4)Division D—Funding Tables.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Organization of Act into divisions; table of contents.Sec. 3. Congressional defense committees.Sec. 4. Budgetary effects of this Act.TITLE I—ProcurementSubtitle A—Authorization of appropriationsSec. 101. Authorization of appropriations.Subtitle B—Army programsSec. 121. Multiyear procurement authority for AH–64E Apache helicopters.Sec. 122. Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters.Sec. 123. Report and limitations on acquisition of Integrated Visual Augmentation System.Sec. 124. Modification of deployment by the Army of interim cruise missile defense capability.Subtitle C—Navy programsSec. 131. Extension of prohibition on availability of funds for Navy port waterborne security barriers.Sec. 132. Analysis of certain radar investment options.Sec. 133. Extension of report on Littoral Combat Ship mission packages.Sec. 134. Extension of procurement authorities for certain amphibious shipbuilding programs.Sec. 135. Limitation on decommissioning or inactivating a battle force ship before the end of expected service life.Sec. 136. Acquisition, modernization, and sustainment plan for carrier air wings.Sec. 137. Improving oversight of Navy contracts for shipbuilding, conversion, and repair.Subtitle D—Air Force programsSec. 141. Required minimum inventory of tactical airlift aircraft.Sec. 142. Extension of inventory requirement for Air Force fighter aircraft.Sec. 143. Prohibition on use of funds for retirement of A–10 aircraft.Sec. 144. Requirements relating to reports on fighter aircraft.Sec. 145. Prohibition on additional F–35 aircraft for the Air National Guard.Sec. 146. Prohibition on availability of funds for reducing the number of KC–135 aircraft of the Air National Guard designated as primary mission aircraft inventory.Sec. 147. Authority to divest 18 KC–135 aircraft.Sec. 148. Prohibition on use of funds for a follow-on tanker aircraft to the KC–46 aircraft.Sec. 149. Maintenance of B–1 bomber aircraft squadrons.Subtitle E—Defense-wide, joint, and multiservice mattersSec. 161. Prohibition on duplication of efforts to provide air- and space-based ground moving target indicator capability.Sec. 162. Limitation on funds for armed overwatch aircraft.Sec. 163. Transition of F–35 program sustainment from Joint Program Office to Air Force and Navy.TITLE II—Research, development, test, and evaluationSubtitle A—Authorization of appropriationsSec. 201. Authorization of appropriations.Subtitle B—Program requirements, restrictions, and limitationsSec. 211. Increase in allowable rate of basic pay for certain employees of Defense Advanced Research Projects Agency.Sec. 212. Additional mission areas for mechanisms for expedited access to technical talent and expertise at academic institutions by Department of Defense.Sec. 213. Modification of other transaction authority for research projects.Sec. 214. Artificial intelligence metrics.Sec. 215. Modification of the Joint Common Foundation Program.Sec. 216. Executive education on emerging technologies for senior civilian and military leaders.Sec. 217. Improvements relating to national network for microelectronics research and development.Sec. 218. Activities to accelerate domestic quantum computing capabilities.Sec. 219. Pilot programs for passive telecommunications infrastructure to facilitate installation 5G deployment.Sec. 220. National Guard participation in microreactor testing and evaluation.Sec. 221. Limitation on transfer of certain operational flight test events and reduction in operational flight test capacity.Sec. 222. Limitation on availability of funds for the High Accuracy Detection and Exploitation System.Subtitle C—Codification and technical correctionsSec. 231. Codification of direct hire authority at personnel demonstration laboratories for advanced degree holders.Sec. 232. Codification of authorities relating to Department of Defense science and technology reinvention laboratories.Sec. 233. Codification of requirement for Defense Established Program to Stimulate Competitive Research.Sec. 234. Technical correction to pilot program for enhancement of research, development, test, and evaluation centers of Department of Defense.Subtitle D—Plans, reports, and other mattersSec. 241. Study on efficient use of Department of Defense test and evaluation organizations, facilities, and laboratories.Sec. 242. Analysis of potential modifications to Department of Defense unmanned aerial systems categorization.Sec. 243. Digital development infrastructure plan and working group.Sec. 244. Optionally Manned Fighting Vehicle requirements analysis.Sec. 245. Making permanent requirement for annual report by Director of Operational Test and Evaluation.TITLE III—Operation and maintenanceSubtitle A—Authorization of appropriationsSec. 301. Authorization of appropriations.Subtitle B—Energy and environmentSec. 311. Expansion of purposes of Sentinel Landscapes Partnership program to include resilience.Sec. 312. Maintenance of current analytical tools in evaluating energy resilience measures.Sec. 313. Military Aviation and Installation Assurance Clearinghouse matters.Sec. 314. Exemption from prohibition on use of open-air burn pits in contingency operations outside the United States.Sec. 315. Demonstration program on domestic production of rare earth elements from coal byproducts.Sec. 316. Authority to transfer amounts derived from energy cost savings.Sec. 317. Sense of Senate on energy independence and diversification.Subtitle C—National Security Climate ResilienceSec. 331. Short title.Sec. 332. Definitions.Sec. 333. Climate resilience in planning, engagement strategies, infrastructure, and force development of Department of Defense.Sec. 334. Climate Resilience Infrastructure Initiative of the Department of Defense.Sec. 335. Assessment of climate risks to infrastructure of Department of Defense.Subtitle D—Treatment of perfluoroalkyl substances and polyfluoroalkyl substancesSec. 351. Treatment by Department of Defense of perfluoroalkyl substances and polyfluoroalkyl substances.Sec. 352. Public disclosure of testing and results of Department of Defense testing for perfluoroalkyl or polyfluoroalkyl substances and additional requirements for testing.Sec. 353. Extension of transfer authority for funding of study and assessment on health implications of per- and polyfluoroalkyl substances contamination in drinking water by Agency for Toxic Substances and Disease Registry.Sec. 354. Report on remediation of perfluoroalkyl substances and polyfluoroalkyl substances at certain military installations.Sec. 355. Report on schedule for completion of remediation of perfluoroalkyl substances and polyfluoroalkyl substances.Subtitle E—Other mattersSec. 371. Extension of temporary authority to extend contracts and leases under the ARMS Initiative.Sec. 372. Incident reporting requirements for Department of Defense regarding lost or stolen weapons.Sec. 373. Repeal of sunset for naval vessel examination report.Sec. 374. Report on ammunition organic industrial base modernization by Department of the Army.Sec. 375. Annual report by Secretary of the Navy on ship maintenance.TITLE IV—Military personnel authorizationsSubtitle A—Active forcesSec. 401. End strengths for active forces.Sec. 402. Authority with respect to authorized strengths for general and flag officers within the Armed Forces for emerging requirements.Sec. 403. Additional authority to vary Space Force end strength.Sec. 404. Temporary exemption from end strength grade restrictions for the Space Force.Subtitle B—Reserve forcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for Reserves on active duty in support of the reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support.Subtitle C—Authorization of appropriationsSec. 421. Military personnel.TITLE V—Military personnel policySubtitle A—Officer personnel policySec. 501. Increase in authorized lieutenant commander billets in the Navy.Sec. 502. Time in grade requirements.Subtitle B—General service authorities and correction of military recordsPART I— Selective service reform Sec. 511. Modernization of the Selective Service System.Sec. 512. Report on exemptions and deferments for a possible military draft.Sec. 513. Report on processes and procedures for appeal of denial of status or benefits for failure to register for Selective Service.Sec. 514. Responsibilities for national mobilization; personnel requirements.Sec. 515. Enhancements to national mobilization exercises.PART II—Other mattersSec. 518. Military service independent racial disparity review.Sec. 519. Appeals to Physical Evaluation Board determinations of fitness for duty.Sec. 520. Extension of paid parental leave.Sec. 520A. Bereavement leave for members of the Armed Forces.Subtitle C—Prevention and response to sexual assault, harassment, and related misconduct, and other military justice mattersSec. 521. DoD Safe Helpline authorization to perform intake of official restricted and unrestricted reports for eligible adult sexual assault victims.Sec. 522. Assessment of relationship between command climate and the prevention and adjudication of military sexual misconduct.Sec. 523. Policy for ensuring the annual report regarding sexual assaults involving members of the Armed Forces includes information on race and ethnicity of victims.Sec. 524. Department of Defense tracking of allegations of retaliation by victims of sexual assault or sexual harassment and related persons.Sec. 525. Special Victim's Counsel representation of civilian victims of sex-related offenses.Sec. 526. Notice to victims of further administrative action following a determination not to refer to trial by court-martial.Sec. 527. Recommendations on separate punitive article in the Uniform Code of Military Justice on violent extremism.Sec. 528. Determination and reporting of missing, absent unknown, absent without leave, and duty status-whereabouts unknown service members.Sec. 529. Conduct unbecoming an officer.Sec. 530. Analysis of the use of non-judicial punishment.Sec. 530A. Sexual Assault Response Coordinator Military Occupational Specialty.Sec. 530B. Implementation of recommendations of the Independent Review Commission on Sexual Assault in the Military.Subtitle D—Military justice reform and sexual assault preventionPART I—Military justice mattersSec. 531. Special victim prosecutors.Sec. 532. Policies with respect to special victim prosecutors.Sec. 533. Definition of military magistrate, special victim offense, and special victim prosecutor.Sec. 534. Clarification of applicability of domestic violence and stalking to dating partners.Sec. 535. Clarification relating to who may convene courts-martial.Sec. 536. Inclusion of sexual harassment as general punitive article.Sec. 537. Determinations of impracticability of rehearing.Sec. 538. Plea agreements.Sec. 539. Opportunity to obtain witness and other evidence in trials by court-martial.Sec. 540. Former jeopardy.Sec. 541. Advice to convening authority before referral for trial.Sec. 542. Preliminary hearing.Sec. 543. Detail of trial counsel.Sec. 544. Sentencing reform.Sec. 545. Uniform, document-based data system.Sec. 546. Primary prevention workforce.Sec. 547. Annual primary prevention research agenda.Sec. 548. Full functionality of certain advisory committees and panels.Sec. 549. Military defense counsel parity.Sec. 550. Resourcing.Sec. 551. Applicability to the United States Coast Guard.Sec. 552. Effective date.PART II—Military justice improvement and increasing preventionSec. 561. Short title.Sec. 562. Improvement of determinations on disposition of charges for certain offenses under UCMJ with authorized maximum sentence of confinement of more than one year.Sec. 563. Modification of officers authorized to convene general and special courts-martial for certain offenses under UCMJ with authorized maximum sentence of confinement of more than one year.Sec. 564. Discharge using otherwise authorized personnel and resources.Sec. 565. Monitoring and assessment of modification of authorities by Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces.Sec. 566. Limitation on modifications to sexual assault reporting procedures.Sec. 567. Professionalization of military prosecutors.Sec. 568. Increased training and education on military sexual assault.Sec. 569. Increasing the physical security of military installations.Sec. 570. Effective date and applicability.Subtitle E—Member education, training, and transitionSec. 571. Modification of grant program supporting science, technology, engineering, and math education in the Junior Reserve Officers' Training Corps to include quantum information sciences.Sec. 572. Allocation of authority for nominations to the military service academies in the event of the death, resignation, or expulsion from office of a member of Congress.Sec. 573. Troops-to-Teachers Program.Sec. 574. Combating foreign malign influence.Sec. 575. Prohibition on implementation by United States Air Force Academy of civilian faculty tenure system.Subtitle F—Military family readiness and dependents' educationSec. 581. Certain assistance to local educational agencies that benefit dependents of military and civilian personnel.Sec. 582. Pilot program to establish employment fellowship opportunities for military spouses.Subtitle G—Other matters and reportsSec. 591. Amendments to additional Deputy Inspector General of the Department of Defense.Sec. 592. Inclusion of Senior Reserve Officers’ Training Corps data in diversity and inclusion reporting.Sec. 593. Modified deadline for establishment of special purpose adjunct to Armed Services Vocational Aptitude Battery test.Sec. 594. Reports on Air Force personnel performing duties of a Nuclear and Missile Operations Officer (13N).Sec. 595. Reports on security force personnel performing protection level one duties.TITLE VI—MILITARY COMPENSATIONSec. 601. Basic needs allowance for members on active service in the Armed Forces.Sec. 602. Equal incentive pay for members of the reserve components of the Armed Forces.Sec. 603. Extension of expiring travel and transportation authorities.Sec. 604. Repeal of expiring travel and transportation authorities.Sec. 605. One-year extension of certain expiring bonus and special pay authorities.Sec. 606. Requirements in connection with suspension of retired pay and retirement annuities.TITLE VII—Health care provisionsSubtitle A—TRICARE and other health care benefitsSec. 701. Addition of preconception and prenatal carrier screening coverage as benefits under TRICARE program.Sec. 702. Coverage of overseas subacute and hospice care for eligible overseas dependents of members of the uniformed services.Sec. 703. Modification of pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program.Subtitle B—Health care administrationSec. 721. Revisions to TRICARE provider networks.Sec. 722. Implementation of an integrated TRICARE program through effective market management.Sec. 723. Establishment of centers of excellence for enhanced treatment of ocular injuries.Sec. 724. Mandatory training on health effects of burn pits.Sec. 725. Removal of requirement for one year of participation in certain medical and lifestyle incentive programs of the Department of Defense to receive benefits under such programs.Sec. 726. Authority of Secretary of Defense and Secretary of Veterans Affairs to enter into agreements for planning, design, and construction of facilities to be operated as shared medical facilities.Sec. 727. Consistency in accounting for medical reimbursements received by military medical treatment facilities from other Federal agencies.Subtitle C—Reports and other mattersSec. 741. Access by United States Government employees and their family members to certain facilities of Department of Defense for assessment and treatment of anomalous health conditions.Sec. 742. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund.Sec. 743. Comptroller General study on implementation by Department of Defense of recent statutory requirements to reform the military health system.TITLE VIII—Acquisition policy, acquisition management, and related mattersSubtitle A—Acquisition policy and managementSec. 801. Repeal of preference for fixed-price contracts.Sec. 802. Improving the use of available data to manage and forecast service contract requirements.Sec. 803. Assessment of impediments and incentives to improving the acquisition of commercial technology, products, and services.Sec. 804. Pilot program on acquisition practices for emerging technologies.Sec. 805. Annual report on highest and lowest performing acquisition programs of the Department of Defense.Sec. 806. Systems engineering determinations.Subtitle B—Amendments to general contracting authorities, procedures, and limitationsSec. 811. Recommendations on the use of other transaction authority.Sec. 812. Modified condition for prompt contract payment eligibility.Sec. 813. Exclusion of certain services from intergovernmental support agreements for installation-support services.Sec. 814. Modification of prize authority for advanced technology achievements.Sec. 815. Cost or pricing data reporting in Department of Defense contracts.Sec. 816. Authority to acquire innovative commercial products and services using general solicitation competitive procedures.Sec. 817. Reporting requirement for defense acquisition activities.Sec. 818. Department of Defense contractor professional training material disclosure requirements.Sec. 819. Report on place of performance requirements.Sec. 820. Multiyear contract authority for defense acquisitions specifically authorized by law.Subtitle C—Industrial base mattersSec. 831. Addition of certain items to list of high priority goods and services for analyses, recommendations, and actions related to sourcing and industrial capacity.Sec. 832. Prohibition on acquisition of personal protective equipment from non-allied foreign nations.Sec. 833. Further prohibition on acquisition of sensitive materials.Sec. 834. Requirement for industry days and requests for information to be open to allied defense contractors.Sec. 835. Assessment of requirements for certain items to address supply chain vulnerabilities.Sec. 836. Requirement that certain providers of systems to Department of Defense disclose the source of printed circuit boards when sourced from certain countries.Sec. 837. Employment transparency regarding individuals who perform work in the People’s Republic of China.Subtitle D—Small business mattersSec. 841. Clarification of duties of Director of Small Business Programs.Sec. 842. Data on Phase III Small Business Innovation Research and Small Business Technology Transfer program awards.Sec. 843. Pilot program to incentivize employee ownership in defense contracting.Subtitle E—Other mattersSec. 851. Technology protection features activities.Sec. 852. Independent study on technical debt in software-intensive systems.Sec. 853. Determination with respect to optical fiber transmission equipment for Department of Defense purposes.Sec. 854. Two-year extension of Selected Acquisition Report requirement.Sec. 855. Military standards for high-hardness armor in combat vehicle specifications.Sec. 856. Revisions to the Unified Facilities Criteria regarding the use of variable refrigerant flow systems.TITLE IX—DEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENTSec. 901. Change in eligibility requirements for appointment to certain Department of Defense leadership positions.Sec. 902. Renaming of Air National Guard to Air and Space National Guard.Sec. 903. Joint Aviation Safety Council.Sec. 904. Assignments for participants in the John S. McCain Strategic Defense Fellows Program.Sec. 905. Alignment of Close Combat Lethality Task Force.Sec. 906. Management innovation activities.TITLE X—GENERAL PROVISIONSSubtitle A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Commission on Planning, Programming, Budgeting, and Execution Reform.Sec. 1003. Plan for consolidation of information technology systems used in the planning, programming, budgeting, and execution process.Subtitle B—Counterdrug activitiesSec. 1011. Codification and expansion of authority for joint task forces of the Department of Defense to support law enforcement agencies conducting counter-terrorism, counter-illicit trafficking, or counter-transnational organized crime activities.Sec. 1012. Extension of authority to support a unified counterdrug and counterterrorism campaign in Colombia.Subtitle C—Naval vesselsSec. 1021. Modification to annual naval vessel construction plan.Sec. 1022. Navy battle force ship assessment and requirement reporting.Subtitle D—CounterterrorismSec. 1031. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States.Sec. 1032. Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba.Sec. 1033. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries.Sec. 1034. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba.Sec. 1035. Report on medical care provided to detainees at United States Naval Station, Guantanamo Bay, Cuba.Subtitle E—Miscellaneous Authorities and LimitationsSec. 1041. Notification of significant Army force structure changes.Sec. 1042. Extension of admission to Guam or the Commonwealth of the Northern Mariana Islands for certain nonimmigrant H–2B workers.Subtitle F—Studies and ReportsSec. 1051. Report on implementation of irregular warfare strategy.Sec. 1052. Optimization of Irregular Warfare Technical Support Directorate.Sec. 1053. Quarterly briefings on anomalous health incidents.Subtitle G—Other MattersSec. 1061. Commission on the National Defense Strategy.Sec. 1062. Assessment of requirements for and management of Army three-dimensional terrain data.Sec. 1063. Modification to Regional Centers for Security Studies.TITLE XI—Civilian personnel mattersSec. 1101. Civilian personnel management.Sec. 1102. Consideration of employee performance in reductions in force for civilian positions in the Department of Defense.Sec. 1103. Enhancement of recusal for conflicts of personal interest requirements for Department of Defense officers and employees.Sec. 1104. Authority to employ civilian faculty members at the Defense Institute of International Legal Studies.Sec. 1105. Extension of temporary increase in maximum amount of voluntary separation incentive pay authorized for civilian employees of the Department of Defense.Sec. 1106. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone.Sec. 1107. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas.Sec. 1108. Pilot program on direct hire authority for spouses of members of the uniformed services at locations outside the United States.Sec. 1109. Civilian Cybersecurity Reserve pilot project at United States Cyber Command.TITLE XII—Matters relating to foreign nationsSubtitle A—Assistance and trainingSec. 1201. Authority to build capacity for additional operations.Sec. 1202. Administrative support and payment of certain expenses for covered foreign defense personnel.Sec. 1203. Authority for certain reimbursable interchange of supplies and services.Sec. 1204. Extension and modification of Department of Defense support for stabilization activities in national security interest of the United States.Sec. 1205. Temporary authority to pay for personnel expenses of foreign national security forces participating in the training program of the United States-Colombia Action Plan for Regional Security.Sec. 1206. Security cooperation strategy for certain combatant commands.Sec. 1207. Plan for enhancing Western Hemisphere security cooperation.Sec. 1208. Pilot program to support the implementation of the Women, Peace, and Security Act of 2017.Sec. 1209. Limitation on support to military forces of the Kingdom of Morocco for bilateral or multilateral exercises.Subtitle B—Matters relating to Afghanistan and PakistanSec. 1211. Extension and modification of authority for support for reconciliation activities led by the Government of Afghanistan and prohibition on use of funds for the Taliban and other terrorist groups.Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations.Sec. 1213. Afghanistan Security Forces Fund.Sec. 1214. Quarterly security briefings on Afghanistan.Sec. 1215. Sense of Senate and briefing on counterterrorism posture of the United States after transition of United States Armed Forces from Afghanistan.Subtitle C—Matters relating to Syria, Iraq, and IranSec. 1221. Extension and modification of authority to provide assistance to vetted Syrian groups and individuals.Sec. 1222. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq.Sec. 1223. Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria.Subtitle D—Matters relating to Europe and the Russian FederationSec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation.Sec. 1232. Extension of prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea.Sec. 1233. Extension of Ukraine Security Assistance Initiative.Sec. 1234. Extension of authority for training for Eastern European national security forces in the course of multilateral exercises.Sec. 1235. Sense of Senate on the North Atlantic Treaty Organization.Sec. 1236. Sense of Senate on continuing support for Estonia, Latvia, and Lithuania.Subtitle E—Matters relating to the Indo-Pacific regionSec. 1241. Extension and modification of Indo-Pacific Maritime Security Initiative.Sec. 1242. Extension and modification of Pacific Deterrence Initiative.Sec. 1243. Extension of authority to transfer funds for Bien Hoa dioxin cleanup.Sec. 1244. Cooperative program with Vietnam to account for Vietnamese personnel missing in action.Sec. 1245. Assessment of and plan for improving the defensive asymmetric capabilities of Taiwan.Sec. 1246. Annual feasibility briefing on cooperation between the National Guard and Taiwan.Sec. 1247. Defense of Taiwan.Sec. 1248. Comparative analyses and reports on efforts by the United States and the People's Republic of China to advance critical modernization technology with respect to military applications.Sec. 1249. Modification of annual report on military and security developments involving the People's Republic of China.Sec. 1250. Feasibility report on establishing more robust military-to-military crisis communications with the People's Republic of China.Sec. 1251. Semiannual briefings on efforts to deter Chinese aggression and military coercion.Sec. 1252. Sense of Congress on defense alliances and partnerships in the Indo-Pacific region.Subtitle F—ReportsSec. 1261. Report on security cooperation authorities and associated resourcing in support of the Security Force Assistance Brigades.Sec. 1262. Independent assessment with respect to Arctic region and establishment of Arctic Security Initiative.Sec. 1263. Annual report and briefing on Global Force Management Allocation Plan.Subtitle G—Other mattersSec. 1271. Modification of United States-Israel Operations-Technology cooperation within the United States-Israel Defense Acquisition Advisory Group.Sec. 1272. Prohibition on support for offensive military operations against the Houthis in Yemen.Sec. 1273. Repeal of authorization of non-conventional assisted recovery capabilities; modification of authority for expenditure of funds for clandestine activities that support operational preparation of the environment.Sec. 1274. Extension and modification of authority for certain payments to redress injury and loss.Sec. 1275. Secretary of Defense Strategic Competition Initiative.Sec. 1276. Strategic competition initiative for United States Southern Command and United States Africa Command.Sec. 1277. Modification of notification requirements for sensitive military operations.Sec. 1278. Special Operations Forces joint operating concept for competition and conflict.Sec. 1279. Plan for provision of information support to commanders of the combatant commands.Sec. 1280. Independent review of and report on the Unified Command Plan.Sec. 1281. Establishment of mission-oriented pilot programs to close significant capabilities gaps.Sec. 1282. Limitation on availability of certain funding for operation and maintenance.TITLE XIII—COOPERATIVE THREAT REDUCTIONSec. 1301. Funding allocations; specification of Cooperative Threat Reduction funds.TITLE XIV—Other authorizationsSubtitle A—Military programsSec. 1401. Working capital funds.Sec. 1402. Chemical Agents and Munitions Destruction, Defense.Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1404. Defense Inspector General.Sec. 1405. Defense Health Program.Subtitle B—Armed Forces Retirement HomeSec. 1411. Authorization of appropriations for Armed Forces Retirement Home.Subtitle C—Other mattersSec. 1421. Authorization to loan materials in National Defense Stockpile.Sec. 1422. Repeal of termination of biennial report on National Defense Stockpile requirements.Sec. 1423. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois.TITLE XV—Space activities, strategic programs, and intelligence mattersSubtitle A—Space activitiesSec. 1501. Delegation of authorities to Space Development Agency.Sec. 1502. Modification to Space Development Agency.Sec. 1503. Disclosure of National Security Space Launch program contract pricing terms.Sec. 1504. Extension and modification of Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise.Sec. 1505. Senior Procurement Executive authority.Sec. 1506. Modifications to Space Force Acquisition Council.Sec. 1507. Modifications relating to the Assistant Secretary of the Air Force for Space Acquisition and Integration.Sec. 1508. Modification to transfer of acquisition projects for space systems and programs.Sec. 1509. Extension and modification of certifications regarding integrated tactical warning and attack assessment mission of the Air Force.Sec. 1510. Prohibition on Missile Defense Agency production of satellites and ground systems associated with operation of such satellites.Sec. 1511. Continued requirement for National Security Space Launch program.Sec. 1512. Limitation, report, and briefing on use of commercial satellite services and associated systems.Sec. 1513. Study on commercial systems integration into, and support of, Armed Forces space operations.Sec. 1514. Space policy review.Sec. 1515. Annual briefing on threats to space operations.Subtitle B—Defense intelligence and intelligence-related activitiesSec. 1521. Authority for Army counterintelligence agents to execute warrants and make arrests.Sec. 1522. Annual briefing by Director of the Defense Intelligence Agency on electronic warfare threat to operations of the Department of Defense.Subtitle C—Nuclear forcesSec. 1531. Participation in United States Strategic Command strategic deterrence exercises.Sec. 1532. Modification to requirements relating to nuclear force reductions.Sec. 1533. Modifications to requirements relating to unilateral changes in nuclear weapons stockpile of the United States.Sec. 1534. Deadline for reports on modification of force structure for strategic nuclear weapons delivery systems.Sec. 1535. Modification of deadline for notifications relating to reduction, consolidation, or withdrawal of nuclear forces based in Europe.Sec. 1536. Congressional Commission on the Strategic Posture of the United States.Sec. 1537. Revised nuclear posture review.Sec. 1538. Ground-based strategic deterrent development program accountability matrices.Sec. 1539. Procurement authority for certain parts of ground-based strategic deterrent cryptographic device.Sec. 1540. Mission-design series popular name for ground-based strategic deterrent.Sec. 1541. B–21 Raider nuclear capability and integration with long-range standoff weapon.Sec. 1542. Comptroller General study and updated report on nuclear weapons capabilities and force structure requirements.Sec. 1543. Prohibition on reduction of the intercontinental ballistic missiles of the United States.Sec. 1544. Limitation on use of funds until completion of analysis of alternatives for nuclear sea-launched cruise missile.Sec. 1545. Sense of the Senate on NATO security and nuclear cooperation between the United States and the United Kingdom.Sec. 1546. Sense of the Senate on maintaining diversity in the nuclear weapons stockpile.Sec. 1547. Sense of the Senate on ground-based strategic deterrent.Subtitle D—Missile defense programsSec. 1551. Authority to develop and deploy Next Generation Interceptor for missile defense of the United States homeland.Sec. 1552. Annual reliability testing for the Next Generation Interceptor.Sec. 1553. Next Generation Interceptor development program accountability matrices.Sec. 1554. Extension of period for transition of ballistic missile defense programs to military departments.Sec. 1555. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production.Sec. 1556. Semiannual updates on meetings held by the Missile Defense Executive Board.Sec. 1557. Independent study of Department of Defense components’ roles and responsibilities relating to missile defense.TITLE XVI—Cyberspace-related mattersSec. 1601. Matters concerning cyber personnel requirements.Sec. 1602. Cyber data management.Sec. 1603. Assignment of certain budget control responsibilities to Commander of United States Cyber Command.Sec. 1604. Coordination between United States Cyber Command and private sector.Sec. 1605. Pilot program on public-private partnerships with internet ecosystem companies to detect and disrupt adversary cyber operations.Sec. 1606. Zero trust strategy, principles, model architecture, and implementation plans.Sec. 1607. Demonstration program for automated security validation tools.Sec. 1608. Improvements to consortium of universities to advise Secretary of Defense on cybersecurity matters.Sec. 1609. Quarterly reports on cyber operations.Sec. 1610. Assessment of cybersecurity posture and operational assumptions and development of targeting strategies and supporting capabilities.Sec. 1611. Assessing capabilities to counter adversary use of ransomware tools, capabilities, and infrastructure.Sec. 1612. Comparative analysis of cybersecurity capabilities.Sec. 1613. Report on the Cybersecurity Maturity Model Certification program.Sec. 1614. Report on potential Department of Defense support and assistance for increasing the awareness of the Cybersecurity and Infrastructure Security Agency of cyber threats and vulnerabilities affecting critical infrastructure.Sec. 1615. Deadline for reports on assessment of cyber resiliency of nuclear command and control system.DIVISION B—Military Construction AuthorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be specified by law.Sec. 2003. Effective date.TITLE XXI—Army military constructionSec. 2101. Authorized Army construction and land acquisition projects.Sec. 2102. Family housing.Sec. 2103. Authorization of appropriations, Army.Sec. 2104. Extension of authorization of fiscal year 2017 project at Wiesbaden Army Airfield.Sec. 2105. Additional authority to carry out fiscal year 2018 project at Fort Bliss, Texas.Sec. 2106. Modification of authority to carry out fiscal year 2021 project at Fort Wainwright, Alaska.Sec. 2107. Additional authority to carry out fiscal year 2022 project at Aberdeen Proving Ground, Maryland.TITLE XXII—Navy military constructionSec. 2201. Authorized Navy construction and land acquisition projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.TITLE XXIII—Air Force military constructionSec. 2301. Authorized Air Force construction and land acquisition projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Extension of authorizations of certain fiscal year 2017 projects.Sec. 2306. Extension of authorizations of fiscal year 2017 projects at Spangdahlem Air Base, Germany.Sec. 2307. Extension of authorization of fiscal year 2017 project at Hanscom Air Force Base, Massachusetts.Sec. 2308. Modification of authority to carry out fiscal year 2018 project at Tyndall Air Force Base, Florida.Sec. 2309. Modification of authority to carry out fiscal year 2020 projects at Tyndall Air Force Base, Florida.TITLE XXIV—Defense Agencies military constructionSec. 2401. Authorized Defense Agencies construction and land acquisition projects.Sec. 2402. Authorized Energy Resilience and Conservation Investment Program projects.Sec. 2403. Authorization of appropriations, Defense Agencies.Sec. 2404. Extension of authorization of fiscal year 2017 project at Yokota Air Base, Japan.TITLE XXV—International programsSubtitle A—North Atlantic Treaty Organization Security Investment ProgramSec. 2501. Authorized NATO construction and land acquisition projects.Sec. 2502. Authorization of appropriations, NATO.Subtitle B—Host Country In-Kind ContributionsSec. 2511. Republic of Korea funded construction projects.Sec. 2512. Republic of Poland provided infrastructure projects.Sec. 2513. Authorization to accept contributions from the Republic of Korea in the form of an irrevocable letter of credit.TITLE XXVI—Guard and Reserve Forces facilitiesSec. 2601. Authorized Army National Guard construction and land acquisition projects.Sec. 2602. Authorized Army Reserve construction and land acquisition projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.Sec. 2606. Authorization of appropriations, National Guard and Reserve.TITLE XXVII—Base realignment and closure activitiesSec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account.Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round.TITLE XXVIII—Military construction and general provisionsSubtitle A—Military construction programSec. 2801. Clarification of establishment of the Office of Local Defense Community Cooperation as a Department of Defense Field Activity.Sec. 2802. Use of amounts available for operation and maintenance in carrying out military construction projects for energy resilience, energy security, or energy conservation.Subtitle B—Military family housingSec. 2811. Command oversight of military privatized housing as element of performance evaluations.Sec. 2812. Clarification of prohibition against collection from tenants of privatized military housing units of amounts in addition to rent and application of existing law.Sec. 2813. Modification of calculation of military housing contractor pay for privatized military housing.Sec. 2814. Modification of requirements relating to window fall prevention devices at military family housing.Subtitle C—Land conveyancesSec. 2821. Land conveyance, St. Louis, Missouri.Sec. 2822. Land conveyance, Saint Joseph, Missouri.Sec. 2823. Land conveyance, Marine Corps Air Station, Cherry Point, North Carolina.Sec. 2824. Land conveyance, Naval Air Station Oceana, Virginia Beach, Virginia.Subtitle D—Other mattersSec. 2831. Consideration of public education when making basing decisions.Sec. 2832. Designation of facility at Rock Island Arsenal, Illinois.Sec. 2833. Improvement of security of lodging and living spaces on military installations.Sec. 2834. Expansion of authority of Secretary of the Navy to lease and license Navy museum facilities to generate revenue to support museum administration and operations.Sec. 2835. Pilot program on establishment of account for reimbursement for use of testing facilities at installations of the Department of the Air Force.DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSTITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSubtitle A—National Security Programs and AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle B—Nuclear Weapons Stockpile MattersSec. 3111. Portfolio management framework for National Nuclear Security Administration.Sec. 3112. Reports on risks to and gaps in industrial base for nuclear weapons components, subsystems, and materials.Sec. 3113. Sense of Senate on oversight role of Congress in conduct of nuclear weapons testing.Subtitle C—Defense Environmental Cleanup MattersPART I—Environmental Management Liability Reduction and Technology DevelopmentSec. 3121. Definitions.Sec. 3122. Independent assessment and management of defense environmental cleanup programs.Sec. 3123. Incremental Technology Development Program.Sec. 3124. High-Impact Technology Development Program.Sec. 3125. Environmental Management University Program.PART II—Other MattersSec. 3131. Comprehensive strategy for treating, storing, and disposing of defense nuclear waste resulting from stockpile maintenance and modernization activities.Subtitle D—Budget and Financial Management MattersSec. 3141. Improvements to cost estimates informing analyses of alternatives.Sec. 3142. Modification of requirements for certain construction projects.Sec. 3143. Modification to terminology for reports on financial balances for atomic energy defense activities.Subtitle E—Other MattersSec. 3151. Extension of authority for appointment of certain scientific, engineering, and technical personnel.Sec. 3152. Extension of enhanced procurement authority to manage supply chain risk.Sec. 3153. Extension of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide.Sec. 3154. Updates to Infrastructure Modernization Initiative.Sec. 3155. Acquisition of high-performance computing capabilities by National Nuclear Security Administration.Sec. 3156. Limitation on use of funds for naval nuclear fuel systems based on low-enriched uranium.TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARDSec. 3201. Authorization.Sec. 3202. References to Chairperson and Vice Chairperson of Defense Nuclear Facilities Safety Board.TITLE XXXV—MARITIME ADMINISTRATIONSec. 3501. Maritime Administration.DIVISION D—Funding TablesSec. 4001. Authorization of amounts in funding tables.3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.4.Budgetary effects of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled “Budgetary Effects of PAYGO Legislation” for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. IProcurementAAuthorization of appropriations101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for procurement for the Army, the Navy and the Marine Corps, the Air Force and the Space Force, and Defense-wide activities, as specified in the funding table in section 4101. BArmy programs121.Multiyear procurement authority for AH–64E Apache helicopters(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2022 program year, for the procurement of AH–64E Apache helicopters. (b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2022 is subject to the availability of appropriations for that purpose for such later fiscal year.122.Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2022 program year, for the procurement of UH–60M and HH–60M Black Hawk helicopters. (b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2022 is subject to the availability of appropriations for that purpose for such later fiscal year.123.Report and limitations on acquisition of Integrated Visual Augmentation System(a)Report required(1)In generalNot later than January 31, 2022, but after completion of operational testing of the Integrated Visual Augmentation System (IVAS), the Secretary of the Army shall submit to the congressional defense committees a report on the Integrated Visual Augmentation System. (2)ElementsThe report required by paragraph (1) shall include the following: (A)A validation of the reliability of the Integrated Visual Augmentation System to meet operational need for mean time between failure to support anticipated operational mission profiles. (B)A validation of network adequacy for operational employment of the System, including ability to integrate into command networks, and a plan to facilitate the display of position location and identification information for adjacent units, non-System-equipped platforms, and soldiers.(C)A validation of power duration adequacy and a plan for battery management of the System to meet anticipated operational mission requirements. (D)A plan to ensure targetable three-dimensional terrain data in the System. (E)A basis-of-issue plan based on lessons of developmental and operational testing of the System. (F)A plan for iterative improvements to sensors, software, and form factor throughout production and procurement of the System.(G)Any other matters that the Secretary considers relevant to the full understanding of the status and plan of the System. (b)Limitation on use of fundsOf the funds authorized to be appropriated by this Act for fiscal year 2022 for procurement of the Integrated Visual Augmentation System, not more than 50 percent may be obligated or expended until the date on which the Secretary submits to the congressional defense committees the report required by subsection (a)(1). 124.Modification of deployment by the Army of interim cruise missile defense capabilitySection 112(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1660), as amended by section 111(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended—(1)in paragraph (1), by striking shall deploy the capability as follows: and all that follows through the period at the end and inserting shall deploy two batteries of the capability by not later than September 30, 2020.; (2)in paragraph (2)—(A)in the paragraph heading, by striking deadlines and inserting deadline; (B)in the matter preceding subparagraph (A), by striking deadlines and inserting deadline; (C)in subparagraph (F), by adding and at the end; (D)by striking subparagraph (G); and(E)by redesignating subparagraph (H) as subparagraph (G); and (3)in paragraph (4), by striking in paragraph (1): and all that follows through the period at the end and inserting in paragraph (1), if the Secretary determines that sufficient funds have not been appropriated to enable the Secretary to meet such deadline.. CNavy programs131.Extension of prohibition on availability of funds for Navy port waterborne security barriersSection 130(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1665), as most recently amended by section 127 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking for fiscal years 2019, 2020, or 2021 and inserting for fiscal years 2019, 2020, 2021, or 2022.132.Analysis of certain radar investment options(a)Analysis(1)In generalThe Director of Cost Assessment and Program Evaluation shall conduct an analysis of covered radar systems operating with the Aegis combat system in the Navy and the Missile Defense Agency in the future-years defense program. (2)ElementsThe analysis conducted under paragraph (1) shall include the following: (A)An independent cost estimate of each covered radar systems described in paragraph (1) and each variant thereof. (B)An assessment of the capability provided by each such system and variant to address current and future air and missile defense threats.(C)In the case of covered radar systems operating with the Aegis combat system in the Navy, an assessment of the capability and technical suitability of each planned configuration for such systems to support current and future distributed maritime operations in contested environments.(b)ReportNot later than March 1, 2022, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees the following: (1)A report on the results of the analysis conducted under subsection (a)(1).(2)Such recommendations as the Director may have to achieve greater capability, affordability, and sustainability across covered radar systems described in subsection (a)(1), including variants thereof, during fiscal years 2022 through 2027, including whether to maintain parallel paths with different systems configurations or to choose to pursue fewer configurations. (c)Covered radar systems definedIn this section, the term covered radar systems includes the following: (1)AN/SPY–1.(2)AN/SPY–6. (3)AN/SPY–7. 133.Extension of report on Littoral Combat Ship mission packagesSection 123(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2030) is amended by striking fiscal year 2022 and inserting fiscal year 2027. 134.Extension of procurement authorities for certain amphibious shipbuilding programsSection 124(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking fiscal year 2021 and inserting fiscal years 2021 and 2022. 135.Limitation on decommissioning or inactivating a battle force ship before the end of expected service life(a)In generalChapter 863 of title 10, United States Code, is amended by inserting after section 8678 the following new section: 8678a.Limitation on decommissioning or inactivating a battle force ship before the end of expected service life(a)LimitationThe Secretary of the Navy may not decommission or inactivate a battle force ship before the end of the expected service life of the ship.(b)WaiverThe Secretary may waive the limitation under subsection (a) not fewer than 30 days after the date on which the Secretary submits to the congressional defense committees a certification described in subsection (c).(c)Certification describedA certification described in this subsection is a certification that— (1)(A)maintaining the battle force ship in a reduced operating status is not feasible; (B)maintaining the ship with reduced capability is not feasible;(C)maintaining the ship as a Navy Reserve unit is not feasible; (D)transferring the ship to the Coast Guard is not feasible; (E)maintaining the ship is not required to support the most recent national defense strategy required by section 113(g) of this title; and(F)maintaining the ship is not required to support operational plans of any combatant commander; and (2)includes an explanation of— (A)the options assessed and the rationale for the determinations under subparagraphs (A) through (D) of paragraph (1); and (B)the rationale for the determinations under subparagraphs (E) and (F) of such paragraph. (d)FormA certification submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.(e)DefinitionsIn this section: (1)The term battle force ship means the following: (A)A commissioned United States Ship warship capable of contributing to combat operations.(B)A United States Naval Ship that contributes directly to Navy warfighting or support missions.(2)The term expected service life means the number of years a naval vessel is expected to be in service..(b)Clerical amendmentThe table of sections at the beginning of chapter 863 of such title is amended by inserting after the item relating to section 8678 the following new item:8678a. Limitation on decommissioning or inactivating a battle force ship before the end of expected service life..136.Acquisition, modernization, and sustainment plan for carrier air wings(a)Plan requiredNot later than February 1, 2022, the Secretary of the Navy shall submit to the congressional defense committees a 15-year acquisition, modernization, and sustainment plan for the carrier air wings of the Navy.(b)ElementsThe plan required by subsection (a) shall include the following: (1)An assessment of how well the capabilities and composition of the carrier air wings meet the requirements of the National Defense Strategy and a plan to address known shortfalls such as with respect to tanker capacity and strike fighter range. (2)An identification of the role of autonomous aircraft, including the MQ–25 aircraft, and other potential future capabilities and platforms in future carrier air wings. (3)An assessment of whether nine carrier air wings is the correct force structure, considering—(A)whether the composition of aircraft and squadrons within a carrier air wing as of the date on which the plan is submitted is adequate; and (B)whether ten carrier air wings, the minimum number to be maintained under section 8062(e) of title 10, United States Code, after the earlier of the two dates referred to in subparagraphs (A) and (B) of paragraph (1) of such section, is adequate. (4)An identification of the appropriate modernization plan to maximize operational use of platforms in existence as of the date on which the report is submitted, particularly the EA–18G aircraft and the E–2D aircraft, by leveraging available technologies such as Next Generation Jammer. 137.Improving oversight of Navy contracts for shipbuilding, conversion, and repair(a)In generalChapter 805 title 10, United States Code, is amended by adding at the end the following new section: 8039.Deputy Commander of the Naval Sea Systems Command for the Supervision of Shipbuilding, Conversion, and Repair (a)In generalThe Secretary of the Navy shall establish and appoint an individual to the position of Deputy Commander of the Naval Sea Systems Command for the Supervision of Shipbuilding, Conversion, and Repair (in this section referred to as the Deputy Commander).(b)QualificationsThe Deputy Commander shall be a flag officer of the Navy or an employee of the Navy in a Senior Executive Service position.(c)ReportingThe Deputy Commander shall report directly to the Commander of the Naval Sea Systems Command.(d)General responsibilitiesThe Deputy Commander shall—(1)independently administer and manage the execution of Department of Defense contracts awarded to commercial entities for shipbuilding, conversion, and repair at the facilities of such entities; (2)serve as the designated contract administration office of the Department responsible for performing contract administration services for the contracts described in paragraph (1);(3)enforce contract requirements of the contracts described in paragraph (1), ensuring contractors and the Department satisfy contractual obligations; (4)work with contractors and Federal agencies to facilitate greater quality and economy in the products and services being procured; and(5)provide on-site quality assurance for contracts described in paragraph (1), including inspections. (e)Non-CAS functionsThe Deputy Commander shall manage the complexities and unique demands of shipbuilding, conversion, and repair by performing the following non-contract administration services functions for Navy Program Executives Offices, fleet commanders, and the Naval Sea Systems Command headquarters:(1)Project oversight, including the following: (A)Coordinating responses to non-contractual emergent problems. (B)Coordinating activities of precommissioning crews and ship’s force, and other Government activities. (C)Communicating with customers and higher authority regarding matters that may affect project execution. (2)Technical authority, including the following: (A)Executing the technical authority responsibilities of the Waterfront Chief Engineer. (B)Serving as the waterfront technical authority of the Naval Sea Systems Command responsible for providing Government direction and coordination in the resolution of technical issues.(C)Contract planning and procurement, including participation in acquisition planning and pre-award activities, including assessment of contractor qualifications. (f)Comprehensive contract managementThe Deputy Commander shall maintain direct relationships with the Director of the Defense Contract Management Agency and the Director of the Defense Contract Audit Agency to facilitate comprehensive contract management and oversight of contractors awarded a contract described in subsection (d)(1) and subcontractors. (g)Subcontractor auditsThe Deputy Commander shall request that the Director of the Defense Contract Audit Agency perform periodic audits of subcontractors that perform cost- or incentive-type subcontracts for which the Deputy Commander serves as the designated contract administration office of the Department and that are valued at $50,000,000 or more. (h)Annual written assessment(1)Not later than March 1 of each year, the Deputy Commander shall submit to the congressional defense committees a written assessment of the contracts for which the Deputy Commander serves as the designated contract administration office of the Department.(2)Each written assessment required by paragraph (1) shall include the following: (A)The cost, schedule, and performance of each contract covered by the assessment. (B)A summary of any requests for corrective action or other significant contract discrepancies documented by the office of the Deputy Commander, the Defense Contract Management Agency, or the Defense Contract Audit Agency for such contracts, and any actions planned or taken in response.(C)A summary of any dedicated evaluation, such as a review by a task force or working group, of the organizational structure and resourcing plans and requirements that support the supervision of shipbuilding, conversion, and repair, that—(i)includes key findings, recommendations, and implementation plans; and (ii)indicates any additional support needed from other organizations of the Department, such as the Defense Contract Audit Agency and the Defense Contract Management Agency, for implementation..(b)Clerical amendmentThe table of sections at the beginning of chapter 805 of such title is amended by adding at the end the following new item: 8039. Deputy Commander of the Naval Sea Systems Command for the Supervision of Shipbuilding, Conversion, and Repair..(c)Deadline for establishment and appointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall establish and appoint an individual to the position of Deputy Commander of the Naval Sea Systems Command for the Supervision of Shipbuilding, Conversion, and Repair under section 8039 of such title, as added by subsection (a). DAir Force programs141.Required minimum inventory of tactical airlift aircraft(a)In generalThe Secretary of the Air Force shall maintain a total tactical airlift aircraft inventory of not less than 292 aircraft.(b)ExceptionThe Secretary of the Air Force may reduce the number of C–130 aircraft in the Air Force below the minimum number specified in subsection (a) if the Secretary of the Air Force determines, on a case-by-case basis, that an aircraft is no longer mission capable because of a mishap or other damage.(c)Savings clause(1)In generalDuring fiscal years 2021, 2022, and 2023, the Secretary of the Air Force is prohibited from reducing the total tactical airlift aircraft inventory from the National Guard.(2)ReplacementsThe Secretary of the Air Force may remove an aircraft from the total tactical airlift aircraft inventory of the National Guard if the Secretary of the Air Force replaces the aircraft with a similarly capable mobility aircraft.(d)SunsetThis section shall not apply after October 1, 2023.(e)Conforming amendmentSection 134(d) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking October 1, 2021 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022. 142.Extension of inventory requirement for Air Force fighter aircraft(a)Extension of inventory requirementSection 9062(i)(1) of title 10, United States Code, is amended by striking October 1, 2022 and inserting October 1, 2026. (b)Extension of limitation on retirement of Air Force fighter aircraftSection 131(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1314; 10 U.S.C. 9062 note) is amended—(1)in paragraph (1), by striking October 1, 2022 and inserting October 1, 2026; and (2)in paragraph (2), by striking October 1, 2022 and inserting October 1, 2026. 143.Prohibition on use of funds for retirement of A–10 aircraft(a)ProhibitionNotwithstanding sections 134 and 135 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2037), and except as provided in subsection (b), none of the funds authorized to be appropriated by this Act for fiscal year 2022 for the Air Force may be obligated to retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft.(b)Exception(1)In generalThe limitation under subsection (a) shall not apply to an individual A–10 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of a Class A mishap.(2)Certification requiredIf the Secretary determines under paragraph (1) that an aircraft is no longer mission capable, the Secretary shall submit to the congressional defense committees a certification that the status of such aircraft is due to a Class A mishap and not due to lack of maintenance or repairs or other reasons. (3)Certification additionalAny certification submitted under paragraph (2) shall be in addition to the notification and certification required by section 135(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2039). (c)Implementation reportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report setting forth the following:(1)The plans of the Secretary to re-wing each of the aircraft in the fleet of 281 A–10 aircraft that have not received new wings as of the date of the enactment of this Act, including—(A)the funding needed to complete re-winging of the aircraft in the fleet and the fiscal year in which such funds will be requested; and (B)the plan for executing the installations, including the intended location, number of aircraft, and fiscal year in which installations will be completed.(2)The funding needed to maintain the aircraft in the fleet of 281 A–10 aircraft at a rate of operational readiness of not less than 80 percent mission capable and not less than 70 percent fully mission capable, including—(A)the funding for unit, intermediate, and depot maintenance and repair, spare parts, fuel and all other flying hour costs; (B)the actual funding being made available by the Air Force to achieve and maintain such readiness levels; and (C)any actions taken or contemplated to be taken to bridge any shortfall.(d)Report on comparison test and evaluation that examines capabilities of F–35A and A–10C aircraftSection 134(e)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2038) is amended—(1)in subparagraph (A), by striking ; and and inserting a semicolon; (2)in subparagraph (B)—(A)by inserting the results and findings of before a comparison; and (B)by striking the period at the end and inserting a semicolon; and (3)by adding after subparagraph (B) the following new subparagraph: (C)details of the design and metrics of the comparison test and evaluation described in subparagraph (B), including each scenario examined in the test, number of sorties, time on station, how the interaction with ground forces and Joint Terminal Air Controllers was assessed or simulated, how scenarios adequately represented real-world threats, ability to strike representative targets, and combat dynamics in which close air support, search and rescue, and forward air controller airborne missions were conducted..144.Requirements relating to reports on fighter aircraft(a)Modification of limitation on retirement of A–10 aircraftSection 134(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2037) is amended by striking report under subsection (e)(2) and inserting part of the report under subsection (e)(2) that is required under subparagraph (C) of that subsection.(b)Fighter aircraft comparison test reports(1)Report from Director of Operational Test and EvaluationNot later than 60 days after the date of the enactment of this Act, the Director of Operational Test and Evaluation shall submit to the congressional defense committees the part of the report required by section 134(e)(1)(B) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2038).(2)Report from Secretary of the Air ForceNot later than 60 days after the date of the submission of the report under paragraph (1), the Secretary of the Air Force shall submit to the congressional defense committees the part of the report required by section 134(e)(2)(C) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2038).145.Prohibition on additional F–35 aircraft for the Air National GuardBeginning on the date of the enactment of this Act, the Secretary of the Air Force may not equip any unit of the Air National Guard of the United States with an F–35 aircraft until the ratio of combat-coded F–35 aircraft of the Regular Air Force to combat-coded F–35 aircraft of the Air National Guard is greater than 4 to 1. 146.Prohibition on availability of funds for reducing the number of KC–135 aircraft of the Air National Guard designated as primary mission aircraft inventorySection 135(d) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— (1)by striking None and inserting the following: (1)Fiscal year 2021None; and (2)by adding at the end the following new paragraph: (2)Fiscal year 2022None of the funds authorized to be appropriated by this Act for fiscal year 2022 for the Air Force may be obligated to reduce the number of KC–135 aircraft of the Air National Guard designated as primary mission aircraft inventory..147.Authority to divest 18 KC–135 aircraftNotwithstanding section 135 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), during the period beginning on the date of the enactment of this Act and ending on October 1, 2022, the Secretary of the Air Force may divest 18 KC–135 aircraft. 148.Prohibition on use of funds for a follow-on tanker aircraft to the KC–46 aircraftNone of the funds authorized to be appropriated by this Act for fiscal year 2022 for the Air Force may be obligated for a follow-on tanker aircraft to the KC–46 aircraft (commonly referred to as a bridge tanker) until the date on which the Remote Vision System version 2.0 begins operational testing. 149.Maintenance of B–1 bomber aircraft squadronsThe Secretary of the Air Force shall fully maintain the operational and maintenance squadrons of the B–1 bomber aircraft in existence as of the date of the enactment of this Act until at least September 30, 2030, unless such squadrons are replaced by units of the B–21 bomber aircraft. EDefense-wide, joint, and multiservice matters161.Prohibition on duplication of efforts to provide air- and space-based ground moving target indicator capability(a)Prohibition on duplication of effortsThe Secretary of Defense shall ensure that efforts to provide air- and space-based ground moving target indicator capability are not duplicated across the Department of Defense.(b)Prohibition on use of fundsThe Secretary of Defense may not obligate or expend any funds to provide the capability described in subsection (a) until the Vice Chairman of the Joint Chiefs of Staff, in consultation with the Secretaries of the military departments and the heads of such agencies as the Secretary of Defense considers appropriate, submits to the congressional defense committees the following: (1)A list of all procurement and research and development efforts relating to the capability described in subsection (a) funded by the Department of Defense or any other agency of the executive branch. (2)A description of how the efforts described in paragraph (1) will provide real-time information to warfighters through the use of air battle managers and the joint all domain command and control efforts of the Department.162.Limitation on funds for armed overwatch aircraftNone of the funds authorized to be appropriated by this Act for Procurement, Defense-wide, for the procurement of armed overwatch aircraft by the United States Special Operations Command may be obligated or expended until 15 days after submission to the congressional defense committees of the acquisition roadmap required by section 165(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 163.Transition of F–35 program sustainment from Joint Program Office to Air Force and Navy(a)Transition planNot later than February 1, 2022, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Secretary of the Air Force and the Secretary of the Navy, shall submit to the congressional defense committees a report with a plan for transitioning sustainment responsibilities for the F–35 program away from the Joint Program Office. The plan shall include the full transfer by October 1, 2027, of sustainment responsibilities for the F–35A to the Air Force as executive agent and of sustainment responsibilities for the F–35B and F–35C to the Navy as executive agent.(b)Transition requirementNot later than October 1, 2027, the Secretary of Defense shall fully transition sustainment responsibilities for the F–35 program from the Joint Program Office to the Air Force and the Navy as specified under subsection (a). IIResearch, development, test, and evaluationAAuthorization of appropriations201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.BProgram requirements, restrictions, and limitations211.Increase in allowable rate of basic pay for certain employees of Defense Advanced Research Projects AgencySubparagraph (A) of section 1599h(b)(2) of title 10, United States Code, is amended to read as follows:(A)in the case of employees appointed pursuant to paragraph (1)(B)—(i)to any of 5 positions designated by the Director of the Defense Advanced Research Projects Agency for purposes of this clause, at rates not in excess of a rate equal to 150 percent of the maximum rate of basic pay authorized for positions at Level I of the Executive Schedule under section 5312 of title 5; and(ii)to any other position designated by the Director for purposes of this clause, at rates not in excess of the maximum amount of total annual compensation payable at the salary set in accordance with section 104 of title 3; and.212.Additional mission areas for mechanisms for expedited access to technical talent and expertise at academic institutions by Department of DefenseSection 217(e) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 2358 note) is amended—(1)by redesignating paragraph (30) as paragraph (33); and(2)by inserting after paragraph (29) the following new paragraphs (30), (31), and (32):(30)Research security and integrity.(31)Spectrum dominance.(32)Printed circuit boards..213.Modification of other transaction authority for research projectsSection 2371 of title 10, United States Code, is amended—(1)in subsection (e)—(A)by striking paragraph (2);(B)in paragraph (1), in the matter before subparagraph (A), by striking (1); and(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and(2)by amending subsection (h) to read as follows:(h)GuidanceThe Secretary of Defense shall issue guidance to carry out this section..214.Artificial intelligence metrics(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—(1)review the potential applications of artificial intelligence and digital technology to Department of Defense platforms, processes, and operations; and(2)establish performance objectives and accompanying metrics for the incorporation of artificial intelligence and digital readiness into such platforms, processes, and operations. (b)Performance objectives and accompanying metrics(1)Skill gapsIn carrying out subsection (a), the Secretary shall require each secretary of a military department and the head of each component of the Department shall—(A)(i)conduct a comprehensive review of skill gaps in the fields of software development, software engineering, knowledge management, data science, and artificial intelligence;(ii)assess the number and qualifications of civilian personnel needed for both management and specialist tracks in such fields; (iii)assess the number of military personnel (officer and enlisted) needed for both management and specialist tracks in such fields; and (B)establish recruiting, training, and talent management performance objectives and accompanying metrics for achieving and maintaining staffing levels needed to fill identified gaps and meet the needs of the Department for skilled personnel. (2)AI modernization activitiesIn carrying out subsection (a), the Secretary shall—(A)assess investment by the Department in artificial intelligence innovation, science and technology, and research and development;(B)assess investment by the Department in test and evaluation of artificial intelligence capabilities; and(C)establish performance objectives and accompanying metrics for artificial intelligence modernization activities of the Department.(3)Exercises, wargames, and experimentationTo assist the Secretary in carrying out subsection (a), the Chairman of the Joint Chiefs of Staff shall—(A)assess the integration of artificial intelligence into war-games, exercises, and experimentation; and(B)develop performance objectives and accompanying metrics for such integration.(4)Logistics and sustainmentIn carrying out subsection (a), the Secretary shall require the Under Secretary of Defense for Acquisition and Sustainment—(A)to assess the application of artificial intelligence in logistics and sustainment systems; and(B)to establish performance objectives and accompanying metrics for integration of artificial intelligence in the Department of Defense logistics and sustainment enterprise.(5)Business AI applicationsIn carrying out subsection (a), the Secretary of Defense shall—(A)assess the integration of artificial intelligence for administrative functions that can be performed with robotic process automation and artificial intelligence-enabled analysis; and(B)establish performance objectives and accompanying metrics for the integration of artificial intelligence in priority business process areas of the Department, including the following:(i)Human resources.(ii)Budget and finance, including audit.(iii)Retail.(iv)Real estate.(v)Health care.(vi)Logistics.(vii)Such other business processes as the Secretary considers appropriate.(c)Report to CongressNot later than 120 days after the completion of the review required by subsection (a)(1), the Secretary shall submit to the congressional defense committees a report on—(1)the findings of the Secretary with respect to the review and any action taken or proposed to be taken by the Secretary to address such findings; and(2)the performance objectives and accompanying metrics established under subsections (a)(2) and (b). 215.Modification of the Joint Common Foundation Program(a)Modification of joint common foundationThe Secretary of Defense shall modify the Joint Common Foundation program conducted by the Joint Artificial Intelligence Center to ensure that Department of Defense components can more easily contract with leading commercial artificial intelligence companies to support the rapid and efficient development and deployment of applications and capabilities.(b)Qualifying commercial companiesThe Secretary shall take such actions as may be necessary to increase the number of commercial artificial intelligence companies eligible to provide support to Department of Defense components, including with respect to requirements for cybersecurity protections and processes, to achieve automatic authority to operate and provide continuous delivery, security clearances, data portability, and interoperability.(c)Use of FAR part 12The Secretary shall ensure that, to the maximum extent practicable, commercial artificial intelligence companies are able to offer platforms, services, applications, and tools to components through processes and procedures under part 12 of the Federal Acquisition Regulation.(d)Objectives of the joint common foundation programThe objectives of the Joint Common Foundation shall include the following:(1)Relieving components of the need to design or develop or independently contract for the computing and data hosting platforms and associated services on and through which the component would apply its domain expertise to develop specific artificial intelligence applications.(2)Providing expert guidance to components in selecting commercial platforms, tools, and services to support the development of component artificial intelligence applications.(3)Ensuring that leading commercial artificial intelligence technologies and capabilities are easily and rapidly accessible to components through streamlined contracting processes.(4)Assisting components in designing, developing, accessing, or acquiring commercial or non-commercial capabilities that may be needed to support the operational use of artificial intelligence applications.(5)Enabling companies to develop software for artificial intelligence applications within secure software development environments that are controlled, sponsored, required, or specified by the Department of Defense, including PlatformOne of the Department of the Air Force(e)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees a briefing on actions taken to carry out this section. 216.Executive education on emerging technologies for senior civilian and military leaders(a)Establishment of courseNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall establish executive education activities on emerging technologies for appropriate general and flag officers and senior executive-level civilian leaders that are designed specifically to prepare new general and flag officers and senior executive-level civilian leaders on relevant technologies and how these technologies may be applied to military and business activities in the Department of Defense.(b)Plan for participation(1)In generalThe Secretary of Defense shall develop a plan for participation in executive education activities established under subsection (a).(2)RequirementsAs part of such plan, the Secretary shall ensure that, not later than five years after the date of the establishment of the activities under subsection (a), all appropriate general flag officers and senior executive-level civilian leaders are—(A)required to complete the executive education activities under such subsection; and(B)certified as having successfully completed the executive education activities.(c)Report(1)In generalNot later than the date that is three years after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the status of the implementation of the activities required by subsection (a).(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)A description of the new general and flag officers and senior executive-level civilian leaders for whom the education activities have been designated.(B)A recommendation with respect to continuing or expanding the activities required under subsection (a). 217.Improvements relating to national network for microelectronics research and developmentSection 9903(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)in paragraph (1), in the matter before subparagraph (A), by striking may and inserting shall; and(2)by adding at the end the following new paragraphs:(3)Structure(A)In carrying out paragraph (1), the Secretary shall, through a competitive process, select two or more entities to carry out the activities described in paragraph (2) as part of the network established under paragraph (1).(B)The Secretary shall, to the extent practicable, ensure that the entities selected under subparagraph (A) collectively represent the geographic diversity of the United States..218.Activities to accelerate domestic quantum computing capabilities(a)Activities requiredThe Secretary of Defense shall establish a set of activities—(1)to accelerate the development and deployment of a useful, large scale, dual-use quantum computing capability;(2)to ensure that the Department of Defense is fully aware and has a technical understanding of the maturity and operational utility of new and emerging quantum computing technologies; and(3)to ensure the Department of Defense consistently has access to the most advanced quantum computing capabilities available in the commercial sector to support research and modernization activities.(b)Assistance program(1)Program requiredIn carrying out subsection (a) and subject to the availability of appropriations for this purpose, the Secretary shall, acting through the Director of the Defense Advanced Research Projects Agency and in consultation with such officials from government and private sector organizations as the Secretary considers appropriate, establish a program under which the Secretary may award assistance to one or more organizations to accelerate the development and deployment of a useful, dual-use quantum computing capability.(2)Form of assistanceAssistance awarded under the program required by paragraph (1) may consist of a grant, a contract, a cooperative agreement, or such other form of assistance as the Secretary considers appropriate.(3)Authorities and acquisition approachesThe Secretary may use the following authorities and acquisition approaches for the program required by paragraph (1):(A)Section 2374a of title 10, United States Code, relating to prizes for advanced technology achievements.(B)Section 2373 of such title, relating to procurement for experimental purposes.(C)Sections 2371 and 2371b of such title, relating to transactions other than contracts and grants.(D)Section 2358 of such title, relating to research and development projects.(E)Section 879 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2302 note), relating to defense pilot program for authority to acquire innovative commercial items, technologies, and services using general solicitation competitive procedures. (F)Milestone payments based on technical achievements.(G)Requirement for cost share from private sector participants in the program.(H)Commercial procurements under part 12 of the Federal Acquisition Regulations.(I)Such other authorities or approaches as the Secretary considers appropriate.(4)Policies and proceduresThe Secretary shall, in consultation with such experts from government and industry as the Secretary considers appropriate, establish policies and procedures to carry out the program required by paragraph (1).(c)Briefing and report(1)BriefingNot later than March 1, 2022, the Secretary shall provide to the congressional defense committees a briefing on the plan to carry out the activities required by subsection (a) and the program required by subsection (b).(2)ReportNot later than December 31, 2022, and not less frequently than once each year thereafter until December 31, 2026, the Secretary shall submit to the congressional defense committees a report on the activities carried out under subsection (a) and the program carried out under subsection (b).219.Pilot programs for passive telecommunications infrastructure to facilitate installation 5G deployment(a)Plans(1)In generalNot later than 180 days after enactment of this Act, each Secretary of a military department shall submit to the congressional defense committees a plan for a pilot program for the deployment of passive telecommunications infrastructure to facilitate the deployment of fifth-generation wireless telecommunications on military installations of the respective military department.(2)Plan elementsEach plan submitted under paragraph (1) by a Secretary of a military department shall include, with respect to such military department, the following:(A)A list of military installations at which the pilot program will be carried out, including at least one military installation of the department.(B)A description of authorities that will be used to execute the pilot program.(C)A timeline for the implementation and duration of the pilot program.(D)The number of telecommunication carriers that intend to use the passive telecommunications infrastructure to provide services at each of the military installations listed under subparagraph (A).(E)An assessment of need for centralized processes and points of contacts to facilitate passive telecommunications infrastructure or similar telecommunications infrastructure.(b)Pilot programs requiredNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall establish a pilot program in accordance with the plan submitted by the Secretary under subsection (a)(1).(c)Reports(1)In generalNot later than 180 days after the date on which a Secretary of a military department commences a pilot program under subsection (b) and not less frequently than once every 180 days thereafter until the completion of the pilot program, the Secretary of the military department shall submit to the congressional defense committees a report on the pilot program.(2)ContentsEach report submitted under paragraph (1) for a pilot program shall include the following:(A)A description of the status of the pilot program at each location at which the pilot program is carried out.(B)A description of the use of and services provided by telecommunications carriers of the passive telecommunications infrastructure at each military installation under the pilot program.(C)Such additional information as the Secretary of the military department considers appropriate.(d)Passive telecommunications infrastructure definedIn this section, the term passive telecommunications infrastructure means the passive components that enable services of commercial telecommunication carriers and Department of Defense private networks, including macro tower, small cell poles, distributed antenna systems, dark fiber, and assured power solutions. 220.National Guard participation in microreactor testing and evaluationThe Secretary of Defense may, in coordination with the Director of the Strategic Capabilities Office and the Chief of the National Guard Bureau, assemble a collection of four National Guard units to participate in the testing and evaluation of a micro nuclear reactor program. 221.Limitation on transfer of certain operational flight test events and reduction in operational flight test capacityThe Secretary of the Navy may not transfer any operational flight test event to be completed by a nontest designated unit and may not reduce any operational flight test capacity until such time as the Director of Operational Test and Evaluation has, in consultation with the Secretary of the Navy, certified that the use of nontest designated units to conduct flight tests will not have any appreciable effect on program cost, program schedule, or the efficacy of test completion. 222.Limitation on availability of funds for the High Accuracy Detection and Exploitation SystemOf the funds authorized to be appropriated by this Act for fiscal year 2022 for Research, Development, Test and Evaluation, Army, for the High Accuracy Detection and Exploitation System, not more than 50 percent may be obligated until the Vice Chairman of the Joint Chiefs of Staff certifies that—(1)the High Accuracy Detection and Exploitation System is a critical component of Project Convergence of the Army and is consistent with the Joint All Domain Command and Control strategy of the Department of Defense; and(2)in a conflict, it will be able to operate at standoff distances for survivability against enemy air defenses, while providing signals intelligence, electronic intelligence, communications intelligence, or synthetic aperture radar or moving target indicator information to the ground component commander, consistent with planned operational concepts. CCodification and technical corrections231.Codification of direct hire authority at personnel demonstration laboratories for advanced degree holders(a)In generalSection 2358a of title 10, United States Code, is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following new subsection (f):(f)Direct hire authority at personnel demonstration laboratories for advanced degree holders(1)AuthorityThe Secretary of Defense may appoint qualified candidates possessing an advanced degree to positions described in paragraph (2) without regard to the provisions of subchapter I of chapter 33 of title 5, other than sections 3303 and 3328 of such title.(2)ApplicabilityThis subsection applies with respect to candidates for scientific and engineering positions within any laboratory designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory.(3)Limitation(A)Authority under this subsection may not, in any calendar year and with respect to any laboratory, be exercised with respect to a number of candidates greater than the number equal to 5 percent of the total number of scientific and engineering positions within such laboratory that are filled as of the close of the fiscal year last ending before the start of such calendar year.(B)For purposes of this paragraph, positions and candidates shall be counted on a full-time equivalent basis..(b)RepealSection 1108 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) is hereby repealed.(c)Conforming amendments(1)Section 255(b)(5)(B) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2223a note) is amended by striking in section 2358a(f)(3) of and inserting in section 2358a(g) of.(2)Section 223(d)(3)(C) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2358 note) is amended by striking in section 2358a(f) of and inserting in section 2358a(g) of.232.Codification of authorities relating to Department of Defense science and technology reinvention laboratories(a)In generalSubchapter II of chapter 305 of title 10, United States Code, as added by section 1843 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting before section 4111 the following new section:4110.Science and technology reinvention laboratories: authority and designation(a)In general(1)The Secretary of Defense may carry out personnel demonstration projects at Department of Defense laboratories designated by the Secretary as Department of Defense science and technology reinvention laboratories.(2)(A)Each personnel demonstration project carried out under the authority of paragraph (1) shall be generally similar in nature to the China Lake demonstration project.(B)For purposes of subparagraph (A), the China Lake demonstration project is the demonstration project that is authorized by section 6 of the Civil Service Miscellaneous Amendments Act of 1983 (Public Law 98–224) to be continued at the Naval Weapons Center, China Lake, California, and at the Naval Ocean Systems Center, San Diego, California.(3)If the Secretary carries out a demonstration project at a laboratory pursuant to paragraph (1), section 4703 of title 5 shall apply to the demonstration project, except that—(A)subsection (d) of such section 4703 shall not apply to the demonstration project;(B)the authority of the Secretary to carry out the demonstration project is that which is provided in paragraph (1) rather than the authority which is provided in such section 4703; and(C)the Secretary shall exercise the authorities granted to the Office of Personnel Management under such section 4703 through the Under Secretary of Defense for Research and Engineering (who shall place an emphasis in the exercise of such authorities on enhancing efficient operations of the laboratory and who may, in exercising such authorities, request administrative support from science and technology reinvention laboratories to review, research, and adjudicate personnel demonstration project proposals).(4)The employees of a laboratory covered by a personnel demonstration project carried out under this section shall be exempt from, and may not be counted for the purposes of, any constraint or limitation in a statute or regulation in terms of supervisory ratios or maximum number of employees in any specific category or categories of employment that may otherwise be applicable to the employees. The employees shall be managed by the director of the laboratory subject to the supervision of the Under Secretary of Defense for Research and Engineering.(5)The limitations in section 5373 of title 5 do not apply to the authority of the Secretary under this subsection to prescribe salary schedules and other related benefits.(b)Designation of laboratoriesEach of the following is hereby designated as a Department of Defense science and technology reinvention laboratory as described in subsection (a):(1)The Air Force Research Laboratory.(2)The Joint Warfare Analysis Center.(3)The Army Research Institute for the Behavioral and Social Sciences.(4)The Combat Capabilities Development Command Armaments Center.(5)The Combat Capabilities Development Command Army Research Laboratory.(6)The Combat Capabilities Development Command Aviation and Missile Center.(7)The Combat Capabilities Development Command Chemical Biological Center.(8)The Combat Capabilities Development Command Command, Control, Communications, Computers, Cyber, Intelligence, Surveillance, and Reconnaissance Center.(9)The Combat Capabilities Development Command Ground Vehicle Systems Center.(10)The Combat Capabilities Development Command Soldier Center.(11)The Engineer Research and Development Center.(12)The Medical Research and Development Command.(13)The Technical Center, US Army Space and Missile Defense Command.(14)The Naval Air Systems Command Warfare Centers.(15)The Naval Facilities Engineering Command Engineering and Expeditionary Warfare Center.(16)The Naval Information Warfare Centers, Atlantic and Pacific.(17)The Naval Medical Research Center.(18)The Naval Research Laboratory.(19)The Naval Sea Systems Command Warfare Centers.(20)The Office of Naval Research.(c)Conversion proceduresThe Secretary of Defense shall implement procedures to convert the civilian personnel of each Department of Defense science and technology reinvention laboratory, as so designated by subsection (b), to the personnel system under an appropriate demonstration project (as referred to in subsection (a)). Any conversion under this subsection—(1)shall not adversely affect any employee with respect to pay or any other term or condition of employment;(2)shall be consistent with section 4703(f) of title 5;(3)shall be completed within 18 months after designation; and(4)shall not apply to prevailing rate employees (as defined by section 5342(a)(2) of title 5) or senior executives (as defined by section 3132(a)(3) of such title).(d)LimitationThe science and technology reinvention laboratories, as so designated by subsection (a), may not implement any personnel system, other than a personnel system under an appropriate demonstration project (as referred to subsection (a)), without prior congressional authorization..(b)Clerical amendmentThe table of sections at the beginning of chapter 305 of such title, as added by section 1843 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting before the item relating to section 4111 the following new item:4110. Science and technology reinvention laboratories: authority and designation..(c)Conforming repeals(1)Section 1105 of the National Defense Authorization Act For Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) is hereby repealed.(2)Section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note) is hereby repealed.(d)Conforming amendments(1)Section 1601(f) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2358 note) is amended by striking section 342 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721) and inserting section 4110(a) of title 10, United States Code. (2)Section 1107 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2358 note) is amended—(A)by amending subsection (a) to read as follows:(e)RequirementThe Secretary of Defense shall take all necessary actions to fully implement and use the authorities provided to the Secretary under subsection (a) of section 4110 of title 10, United States Code, to carry out personnel management demonstration projects at Department of Defense laboratories designated by subsection (b) of such section as Department of Defense science and technology reinvention laboratories.;(B) in subsection (c), by striking designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486) and inserting designated by section 4110(b) of title 10, United States Code; and(C)in subsection (e)(3), by striking section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (as cited in subsection (a)) and inserting section 4110(a) of title 10, United States Code. (3)Section 1109(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2358 note) is amended by striking specified in section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) and inserting designated under section 4110(b) of title 10, United States Code.(4)Section 2803(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2358 note) is amended by striking (as designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) and inserting (as designated under section 4110(b) of title 10, United States Code). (5)Section 1108(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 1580 note prec.) is amended by striking section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) and inserting section 4110(b) of title 10, United States Code. (6)Section 211(g) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2358 note) is amended by striking under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note), as amended and inserting under section 4110(b) of title 10, United States Code.(7)Section 233(a)(2)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2358 note) is amended by striking as specified in section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note) and inserting as designated under section 4110(b) of title 10, United States Code. (8) Section 223(d)(3)(B) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2358 note) is amended by striking under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) and inserting under section 4110(b) of title 10, United States Code. (9)Section 252(e)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2358 note) is amended by striking under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) and inserting under section 4110(b) of title 10, United States Code. (10)Section 255(b)(5)(A) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 223a note) is amended by striking (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note)) and inserting (as designated under section 4110(b) of title 10, United States Code).(11)Section 249 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(A)in subsection (e)(1)—(i)in subparagraph (A), by striking under section 2358a of title 10, United States Code and inserting under section 4110(b) of title 10, United States Code;(ii)by striking subparagraph (B); and(iii)by redesignating subparagraph (C) as subparagraph (B); and(B)in subsection (g)(1)(B) by striking under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) and inserting under section 4111 of title 10, United States Code. (12)Section 2368(h)(3) of title 10, United States Code, as redesignated by section 1844(b)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by striking designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) and inserting designated under section 4110(b) of this title.(13)Section 4111 of title 10, United States Code, as redesignated by section 1843(b)(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended—(A)in subsection (b), by striking designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) both places it appears and inserting designated by section 4110(b) of this title; and(B)in subsection (d)(2), by striking pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note) both places it appears and inserting pursuant to section 4110(a) of this title. (14)Section 4112(f) of title 10, United States Code, as redesignated by section 1843(b)(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), as amended by subsection (e)(1) of this section, is amended by striking by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note) and inserting by section 4110(b) of this title.(e)Technical corrections(1)Section 1843(b)(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(A)by inserting , 2358c, after Sections 2358a; and(B)by striking and 4112 and inserting , 4112, and 4113, respectively.(2)The table of sections at the beginning of chapter 305 of title 10, United States Code, as added by section 1843(a) of such Act, is amended by striking the item relating to section 4112 and inserting the following new items:4112. Enhanced pay authority for certain research and technology positions in science and technology reinvention laboratories.4113. Research and development laboratories: contracts for services of university students..(f)Effective dates(1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect immediately after title XVIII of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) and the amendments made by such title take effect pursuant to section 1801(d)(1) of such Act.(2)Effective date of certain technical correctionSubsection (e)(1) shall take effect on the date of the enactment of this Act. 233.Codification of requirement for Defense Established Program to Stimulate Competitive Research(a)In generalChapter 301 of title 10, United States Code, as added by section 1841 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after section 4009 the following new section:4011.Defense Established Program to Stimulate Competitive Research(a)Program requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall carry out a Defense Established Program to Stimulate Competitive Research (DEPSCoR) as part of the university research programs of the Department of Defense.(b)Program objectivesThe objectives of the program are as follows:(1)To increase the number of university researchers in eligible States capable of performing science and engineering research responsive to the needs of the Department of Defense.(2)To enhance the capabilities of institutions of higher education in eligible States to develop, plan, and execute science and engineering research that is relevant to the mission of the Department of Defense and competitive under the peer-review systems used for awarding Federal research assistance.(3)To increase the probability of long-term growth in the competitively awarded financial assistance that institutions of higher education in eligible States receive from the Federal Government for science and engineering research.(c)Program activitiesIn order to achieve the program objectives, the following activities are authorized under the program:(1)Competitive award of grants for research and instrumentation to support such research.(2)Competitive award of financial assistance for graduate students.(3)To provide assistance to science and engineering researchers at institutions of higher education in eligible States through collaboration between Department of Defense laboratories and such researchers.(4)Any other activities that are determined necessary to further the achievement of the objectives of the program.(d)Eligible States(1)The Under Secretary of Defense for Research and Engineering shall designate which States are eligible States for the purposes of this section.(2)The Under Secretary shall designate a State as an eligible State if, as determined by the Under Secretary—(A)the average annual amount of all Department of Defense obligations for science and engineering research and development that were in effect with institutions of higher education in the State for the three fiscal years preceding the fiscal year for which the designation is effective or for the last three fiscal years for which statistics are available is less than the amount determined by multiplying 60 percent times the amount equal to 1⁄50 of the total average annual amount of all Department of Defense obligations for science and engineering research and development that were in effect with institutions of higher education in the United States for such three preceding or last fiscal years, as the case may be; and(B)the State has demonstrated a commitment to developing research bases in the State and to improving science and engineering research and education programs in areas relevant to the mission of the Department of Defense at institutions of higher education in the State.(3)The Under Secretary shall not remove a designation of a State under paragraph (2) because the State exceeds the funding levels specified under subparagraph (A) of such paragraph unless the State has exceeded such funding levels for at least two consecutive years.(e)Coordination with similar federal programs(1)The Secretary may consult with the Director of the National Science Foundation and the Director of the Office of Science and Technology Policy in the planning, development, and execution of the program and may coordinate the program with the Established Program to Stimulate Competitive Research conducted by the National Science Foundation and with similar programs sponsored by other departments and agencies of the Federal Government.(2)All solicitations under the Defense Established Program to Stimulate Competitive Research may be made to, and all awards may be made through, the State committees established for purposes of the Established Program to Stimulate Competitive Research conducted by the National Science Foundation.(3)A State committee referred to in paragraph (2) shall ensure that activities carried out in the State of that committee under the Defense Established Program to Stimulate Competitive Research are relevant to the mission of the Department of Defense and coordinated with the activities carried out in the State under other similar initiatives of the Federal Government to stimulate competitive research.(f)State definedIn this section, the term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands..(b)Clerical amendmentThe table of sections at the beginning of chapter 301 of such title, as added by section 1841 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item relating to section 4009 the following new item:4011. Defense Established Program to Stimulate Competitive Research..(c)Conforming repeals(1)Section 307 of title I of the 1997 Emergency Supplemental Appropriations Act for Recovery from Natural Disasters, and for Overseas Peacekeeping Efforts, Including Those in Bosnia (Public Law 105–18; 10 U.S.C. 2358 note)(2)Section 257 of title II of division A of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note)(d)Effective dateThis section and the amendments made by this section shall take effect immediately after title XVIII of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) and the amendments made by such title take effect pursuant to section 1801(d)(1) of such Act. 234.Technical correction to pilot program for enhancement of research, development, test, and evaluation centers of Department of DefenseSection 233(c)(2)(B) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2358 note) is amended by striking Chief Management Officer and inserting Deputy Secretary of Defense or a designee of the Deputy Secretary. DPlans, reports, and other matters241.Study on efficient use of Department of Defense test and evaluation organizations, facilities, and laboratories(a)Study required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Science Board to carry out a study on the resources and capabilities of the Department of Defense test and evaluation (T&E) organizations, facilities, and laboratories.(2)ParticipationParticipants in the study shall include the following:(A)Such members of the Board as the Chairman of the Board considers appropriate for the study.(B)Such additional temporary members or contracted support as the Secretary—(i)selects from those recommended by the Chairman for purposes of the study; and(ii)considers to have significant technical, policy, or military expertise relevant to defense test and evaluation missions.(3)ElementsThe study conducted pursuant to paragraph (1) shall include the following:(A)Assessment of the effectiveness of current developmental testing (DT), operational testing (OT), and integrated testing (IT) within the Department of Defense in meeting statutory objectives and the test and evaluation requirements of the Adaptive Acquisition Framework.(B)Identification of industry and government best practices for conducting developmental testing, operational testing, and integrated testing.(C)Potential applicability of industry and government best practices for conducting developmental testing, operational testing, and integrated testing within the Department to improve test and evaluation outcomes.(D)Identification of duplication of efforts and other non- or low-value added activities that reduce speed and effectiveness of test and evaluation activities.(E)Assessment of test and evaluation oversight organizations within the Office of the Secretary of Defense, including their authorities, responsibilities, activities, resources, and effectiveness, including with respect to acquisition programs of the military services and Defense Agencies.(F)Development and assessment of potential courses of action to improve the effectiveness of oversight of developmental testing, operational testing, and integrated testing activities, and test and evaluation resources within the Office of the Secretary of Defense, including as one such course of action establishing a single integrated office with such responsibilities.(G)Development of such recommendations as the Board may have for legislative changes, authorities, organizational realignments, and administrative actions to improve test and evaluation oversight and capabilities, and facilitate better test and evaluation outcomes.(H)Such other matters as the Secretary considers appropriate.(4)Access to informationThe Secretary shall provide the Board with timely access to appropriate information, data, resources, and analysis so that the Board may conduct a thorough and independent analysis as required under this subsection.(5)Report(A)Not later than one year after the date on which the Secretary directs the Board to conduct the study pursuant to paragraph (1), or December 1, 2022, whichever occurs earlier, the Board shall transmit to the Secretary a final report on the study.(B)Not later than 30 days after the date on which the Secretary receives the final report under subparagraph (A), or December 31, 2022, whichever occurs earlier, the Secretary shall submit to the congressional defense committees such report and such comments as the Secretary considers appropriate.(b)Briefing requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide the congressional defense committees a briefing on the schedule and plan to execute activities under this section.242.Analysis of potential modifications to Department of Defense unmanned aerial systems categorization(a)Analysis requiredThe Under Secretary of Defense for Acquisition and Sustainment shall conduct an analysis to determine whether modifications should be made in the Department of Defense grouping of unmanned aerial systems (UAS) into five broad categories.(b)ConsiderationsIn assessing under subsection (a) whether to make modifications to any of the five existing unmanned aerial systems groups, or expand the number of groups, the Under Secretary shall consider—(1)constraints the current categorization places on the ability to achieve future capability to support current and emerging warfighting concepts;(2)barriers arising from differences between the current categorization and the systems and technologies available in the commercial marketplace; and(3)effects of different category definitions on schedules for fielding of new unmanned aerial systems technologies.(c)ConsultationIn carrying out subsection (a), the Under Secretary shall consult with—(1)the Secretaries of the military departments;(2)the Chairman of the Joint Chiefs of Staff; and(3)the Secretary of State.(d)ReportNot later than March 1, 2022, the Under Secretary shall submit to the congressional defense committees a report detailing the costs and benefits of potential modifications to the existing unmanned aerial systems categorization analyzed pursuant to subsection (a), and a notional schedule for implementation modifications the Under Secretary would recommend based on the findings of the Under Secretary with respect to such analysis. 243.Digital development infrastructure plan and working group(a)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, acting through the working group established under subsection (c)(1), develop a plan for the creation of a modern digital development infrastructure that supports state of the art tools and modern processes to enable development, testing, fielding, and continuous update of artificial intelligence-powered applications at speed and scale from headquarters to the tactical edge.(b)Contents of planAt a minimum, the plan required by subsection (a) shall include the following:(1)An open architecture, an evolving reference design, and guidance for necessary technical investments in the digital development infrastructure described in subsection (a) that address issues, including issues relating to common interfaces, authentication, applications, platforms, software, hardware, and data infrastructure. (2)A governance structure, together with associated policies and guidance, to drive the implementation of the reference design required by paragraph (1) throughout the Department on a federated basis.(3)Identification and minimum viable instantiations of prototypical development and platform environments with the digital development infrastructure, including enterprise data sets assembled under subsection (d).(c)Working group(1)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish a working group on digital development infrastructure implementation to accelerate efforts aligned with the plan required by subsection (a).(2)MembershipThe working group established under paragraph (1) shall be composed of individuals selected by the Secretary to represent each of the following:(A)The Office of Chief Data Officer (CDO).(B)The Component Offices of Chief Information Officer and Chief Digital Officer.(C)The Joint Artificial Intelligence Center (JAIC).(D)The Office of the Under Secretary of Defense for Research & Engineering (OUSD (R&E)).(E)The Office of the Under Secretary of Defense for Acquisition & Sustainment (OUSD (A&S)).(F)The Office of the Under Secretary of Defense for Intelligence & Security (OUSD (I&S)).(G)Service Acquisition Executives.(H)The Office of the Director of Operational Test and Evaluation (DOT&E).(I)The office of the Director of the Defense Advanced Research Projects Agency (DARPA).(J)Digital development infrastructure programs, including the appropriate activities of the military services and defense agencies.(K)Such other officials of the Department of Defense as the Chief Information Officer of the Department of Defense determines appropriate.(3)ChairpersonThe chairperson of the working group established under paragraph (1) shall be the Chief Information Officer of the Department, or such other official as the Secretary of Defense considers appropriate. (4)ConsultationThe working group shall consult with such experts outside of the Department as the working group considers necessary.(5)ResponsibilitiesThe working group established under paragraph (1) shall be develop the plan required by subsection (a).(d)Strategic data node(1)In generalIn addition to other duties pursuant to his or her role in the working group outlined in paragraph (c), the Secretary of Defense shall assemble enterprise data sets in the following areas:(A)Human resources.(B)Budget and finance.(C)Acquisition.(D)Logistics.(E)Real estate.(F)Health care.(G)Such other areas as the Secretary considers appropriate.(2)RequirementThe Secretary shall assemble the enterprise data sets required by paragraph (1) as a linked, cloud-based data repository adherent to data service interfaces defined in the open architecture required under subsection (b)(1).(3)SupportIn carrying out this subsection, the Secretary shall support the use of artificial intelligence-enabled applications for social science analysis, business analytics, and senior leader decision support.(e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on—(1)the status of the plan required by subsection (a); and(2)the progress in carrying out subsection (d).(f)DefinitionsIn this section:(1)The term digital development infrastructure means a federated, enterprise technology infrastructure that enables the following:(A)Access to commercial cloud technologies and services for scalable computing.(B)Sharing of data, software, and capabilities through well-documented and hardened application programming interfaces with proper access controls.(C)Giving all Department of Defense developers, scientists, and other appropriate personnel access and resources they need to drive new digital capabilities.(2)The term digital development infrastructure programs means the collection of managed services for platforms, cloud infrastructure, and software development that have developed across the Department.244.Optionally Manned Fighting Vehicle requirements analysis(a)Report required(1)In generalThe Secretary of the Army shall submit to the congressional defense committees a report of analysis supporting the determination of requirements or characteristics for the Optionally Manned Fighting Vehicle (OMFV) refined through the concept designs and detailed designs phases of the acquisition strategy.(2)Elements requiredThe report required by paragraph (1) shall include the following:(A)A detailed description of the Optionally Manned Fighting Vehicle requirements or characteristics to be utilized for the physical prototyping phase of the program.(B)A description of the analysis conducted to finalize the requirements or characteristics to be utilized for physical prototyping of the Optionally Manned Fighting Vehicle.(C)A description of Optionally Manned Fighting Vehicle-equipped organizational designs analyzed through the concept design or detailed design phases.(D)A detailed description of the analysis conducted, trade-offs considered, and conclusions drawn with respect to the organizational design, survivability, mobility, payload, and combat effectiveness in execution of the critical operational tasks required of fighting-vehicle-equipped infantry within an armor brigade combat teams.(E)A comparison of the combat effectiveness and survivability of Optionally Manned Fighting Vehicle-equipped and Bradley Fighting Vehicle-equipped formations.(b)Briefing requiredThe Secretary of the Army shall provide a briefing to the congressional defense committees on the elements of the report required under subsection (a) 30 days prior to its submission to the congressional defense committees.(c)LimitationThe Secretary of the Army shall not enter into contract for the development of physical prototypes of the Optionally Manned Fighting Vehicle or otherwise named next-generation infantry fighting vehicle until 30 days after the Secretary submits to the congressional defense committees the report required under subsection (a).245.Making permanent requirement for annual report by Director of Operational Test and EvaluationSection 139(h)(2) of title 10, United States Code, is amended by striking , through January 31, 2026. IIIOperation and maintenanceAAuthorization of appropriations301.Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.BEnergy and environment311.Expansion of purposes of Sentinel Landscapes Partnership program to include resilience(a)In generalSection 317 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2684a note) is amended—(1)in subsection (a), in the first sentence, by inserting and restore after to preserve;(2)in subsection (c)—(A)by striking The Secretaries and inserting the following:(1)In generalThe Secretaries;(B)in paragraph (1), as designated by subparagraph (A)—(i)by inserting resilience, after benefit of conservation,; and(ii)by inserting , resilience, after land management; and(C)by adding at the end the following new paragraph:(2)Inclusion of information in reportThe Secretary of Defense shall include information concerning the activities undertaken pursuant to the Sentinel Landscapes Partnership in the annual report to Congress submitted under section 2684a(g) of title 10, United States Code.;(3)in subsection (d), in the second sentence, by inserting by an eligible landowner or agricultural producer after Participation;(4)by redesignating subsection (e) as subsection (f);(5)by inserting after subsection (d) the following new subsection (e):(e)Participation by other agenciesOther Federal agencies with programs addressing conservation or resilience may, and are encouraged to—(1)participate in the activities of the Sentinel Landscape Partnership; and(2)become full partners in the Sentinel Landscape Partnership.; and(6)in subsection (f), as redesignated by paragraph (4), by adding at the end the following new paragraph:(4)ResilienceThe term resilience means the capability to avoid, prepare for, minimize the effect of, adapt to, and recover from extreme weather events, flooding, wildfire, or other anticipated or unanticipated changes in environmental conditions..(b)Conservation and cultural activitiesSection 2694 of title 10, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A), by inserting or involves a sentinel landscape before the semicolon; and(ii)in subparagraph (B), by inserting or that would contribute to maintaining or improving military installation resilience before the semicolon; and(B)in paragraph (2)—(i)in subparagraph (A), by inserting or nature-based climate resilience plans before the semicolon; and(ii)in subparagraph (F)—(I)in clause (i)—(aa)by striking single ecosystem that encompasses and inserting “single ecosystem— (I)that encompasses; (bb)by redesignating clause (ii) as subclause (II) and moving such subclause, as so redesignated, two ems to the right; and(cc)in subclause (II), as redesignated by item (bb), by striking the period at the end and inserting ; or; and(II)by adding at the end the following new clause (ii):(ii)for one or more ecosystems within a sentinel landscape.; and(2)by adding at the end the following new subsection:(e)Sentinel landscape definedIn this section, the term sentinel landscape has the meaning given that term in section 317(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2684a note)..312.Maintenance of current analytical tools in evaluating energy resilience measures(a)In generalSection 2911 of title 10, United States Code, is amended by adding at the end the following new subsection:(i)Assessment of life-cycle costs and performance of potential energy resilience projects(1)Subject to the availability of appropriations, the Secretary of Defense shall develop and institute a process to ensure that the Department of Defense, when evaluating energy resilience measures, uses analytical tools that are accurate and effective in projecting the costs and performance of such measures. (2)Analytical tools used under paragraph (1) shall be—(A)designed to—(i)provide an accurate projection of the costs and performance of the energy resilience measure being analyzed;(ii)be used without specialized training; and(iii)produce resulting data that is understandable and usable by the typical source selection official;(B)consistent with standards and analytical tools commonly applied by the Department of Energy and by commercial industry;(C)adaptable to accommodate a rapidly changing technological environment;(D)peer reviewed for quality and precision and measured against the highest level of development for such tools; and(E)periodically reviewed and updated, but not less frequently than once every three years..(b)Reporting requirementIf amounts are appropriated to carry out the requirements under subsection (i) of section 2911 of title 10, United States Code, as added by subsection (a), not later than September 30, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the execution by the Secretary of such requirements.313.Military Aviation and Installation Assurance Clearinghouse matters(a)Strategy to test and integrate wind turbine interference mitigation strategiesThe Secretary of Defense and the Secretary of the Air Force, in coordination with the Commander of United States Northern Command and the Commander of North American Aerospace Defense Command, shall develop a strategy to test and integrate wind turbine interference mitigation technologies into radars and the air surveillance command and control architecture of the Department of Defense.(b)Modification of Clearinghouse requirementsSection 183a(c) of title 10, United States Code, is amended—(1)in paragraph (2), by adding at the end the following new subparagraph:(C)A notice of presumed risk issued under subparagraph (A) is a preliminary assessment only and does not represent a formal objection pursuant to subsection (e). Discussions of possible mitigation actions under such subparagraph could favorably resolve any concerns identified in the notice of presumed risk.; and(2)by adding at the end the following new paragraph:(8)If, in reviewing an application for an energy project pursuant to paragraph (1), the Clearinghouse finds no obstruction, interference, or adverse impact under section 44718(b)(1) of title 49, the Clearinghouse shall communicate to the Secretary of Transportation in writing, not later than five business days after making such finding, the following: No Part 77 concerns, national security review ongoing...314.Exemption from prohibition on use of open-air burn pits in contingency operations outside the United StatesSection 317(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2701 note) is amended by adding at the end the following new paragraph:(3)Exemption(A)In generalThe Secretary of Defense may exempt a location from the prohibition under paragraph (1) if the Secretary determines it is in the paramount interest of the United States to do so.(B)NondelegationThe Secretary may not delegate the authority under subparagraph (A)..315.Demonstration program on domestic production of rare earth elements from coal byproducts(a)Demonstration program requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall commence carrying out a demonstration program on recovering rare earth elements and critical minerals from acid mine drainage and other coal byproducts.(b)PartnershipThe Secretary shall carry out the demonstration program required by subsection (b) by entering into a partnership with one or more institutions of higher education that can demonstrate techniques for recovering rare earth elements and critical minerals from acid mine drainage and other coal byproducts, as the Secretary considers applicable.(c)ElementsThe demonstration program required by subsection (a) shall address the following:(1)The efficacy of separating rare earth elements and critical minerals from acid mine drainage.(2)The feasibility of bringing this technology to commercialized scale.(3)Domestic locations that are appropriate for the deployment of this technology.(4)The ability of this technology to meet the requirements of the defense industrial base to supplement the rare earth element and critical mineral needs of the Department of Defense.(d)DurationThe demonstration program established under subsection (a) shall be carried out during the one-year period beginning on the date of the commencement of the demonstration program.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out the demonstration program required by subsection (a) $3,000,000.(f)BriefingNot later than 120 days after the completion of the demonstration program required by subsection (a), the Secretary and the program manager of the institute of higher education with whom the Secretary partners under subsection (b) shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the elements of the demonstration program set forth under subsection (c). 316.Authority to transfer amounts derived from energy cost savingsSection 2912 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)Transfer of amounts(1)The Secretary of Defense may transfer amounts described in subsection (a) that remain available for obligation to other funding accounts of the Department of Defense if the purpose for which such amounts will be used is a purpose specified in subsection (b) or (c).(2)Amounts transferred to a funding account of the Department under paragraph (1) shall be available for obligation for the same period as amounts in that account..317.Sense of Senate on energy independence and diversificationIt is the sense of the Senate that the United States should—(1)remain energy independent to enhance national security; and(2)adopt an all-of-the-above energy strategy to diversify and mitigate the risk of becoming energy and materially dependent on vulnerable sources of energy and energy technology that may constrain the operations of the Armed Forces of the United States. CNational Security Climate Resilience331.Short titleThis subtitle may be cited as the National Security Climate Resilience Act.332.DefinitionsIn this subtitle:(1)Climate resilience The term climate resilience has the meaning given the term energy and climate resiliency in section 2864(f)(3) of title 10, United States Code.(2)Climate securityThe term climate security means the effects of extreme weather on the following:(A)The national security of the United States, including national security infrastructure.(B)Subnational, national, and regional political stability.(C)The security of allies and partners of the United States.(D)Ongoing or potential political violence, including unrest, rioting, guerrilla warfare, insurgency, terrorism, rebellion, revolution, civil war, and interstate war.(3)Extreme weatherThe term extreme weather means recurrent flooding, drought, desertification, wildfires, thawing permafrost, or any other weather-related events that present a recurring annual threat to facilities and other infrastructure of the Department of Defense or are likely to recur over a period of five to eight years. 333.Climate resilience in planning, engagement strategies, infrastructure, and force development of Department of Defense(a)Climate challenges and climate resilience in key processes of Department of DefenseThe Secretary of Defense shall direct that the acquisition, budget planning and execution, infrastructure planning and sustainment, force development, engagement strategy development, security assistance, and other core processes of the Department of Defense fully consider and make needed adjustments to account for current and emerging climate and environmental challenges and to ensure the climate resilience of assets and capabilities of the Department.(b)Climate resilience mission impact assessment(1)In generalThe Secretary shall conduct a mission impact assessment on climate resilience for the Department in order to identify and assess the full spectrum of climate risks that currently or could impact the mission of the Department and the degree to which the Department is resilient to such risks.(2)ElementsThe assessment conducted under paragraph (1) shall include the following:(A)An assessment of the impact of the latest climate science scenarios, as indicated in the National Climate Assessment, on readiness, training, testing, and operations for near-term operations and long-term, worst-case scenario climate projections for the Department.(B)A comprehensive review, conducted pursuant to section 153 of title 10, United States Code, by the Chairman of the Joint Chiefs of Staff (in coordination with the Secretaries of the military departments and the heads of the Defense Agencies), to determine—(i)security risks posed by extreme weather to operational and theater security plans and engagement with allies and partners of the United States; and(ii)the extent to which the program recommendations and budget proposals of the military departments and other components of the Department for each fiscal year fully account for the impacts of extreme weather and climate resilience requirements.(C)An assessment of the direct impacts of extreme weather on the deployment and operations of the Armed Forces, and the manner in which extreme weather will impact the requirements of the commanders of the combatant commands in their areas of responsibility, including—(i)assessment of the evolving posture of peer competitors and impacts to deployment and operations of peer competitors due to extreme weather;(ii)assessment of the impacts of expanding requirements for humanitarian assistance and disaster response due to extreme weather;(iii)assessment of the impacts on the political, military, and social stability of countries and regions of national security concern that lack suitable infrastructure and resources or, due to geographic location, may not successfully adapt to extreme weather and may suffer disproportionately compared to other countries and regions of national security concern;(iv)assessment of risks to home station strategic and operational support area readiness, including the strategic highway network, the strategic rail network, and strategic air and sea ports;(v)identification of the current climate resilience status, plans, goals, and objectives of military installations and State-owned National Guard installations in light of current and projected vulnerabilities of such installations to the impacts of extreme weather; and(vi)development of measures to improve the preparedness and resilience of military installations and State-owned National Guard installations to extreme weather, while simultaneously developing standards for data collection to assist decision-making processes for research, development, and acquisition priorities for installation and infrastructure resilience to extreme weather.(D)A long-term strategic plan, including war games and exercises, centered on climate-driven crises, and a long-term assessment of climate security by the Office of Net Assessment of the Department.(E)A review outlining near-term and long-term needs for research, development, and deployment for equipment and other measures required to assure the resilience of the assets and capabilities of the Department and each component thereof, and of key elements of the defense industrial base and supporting transportation networks, to the impacts of extreme weather.(c)Reports(1)In generalNot later than one year after the date of the enactment of this Act, and every five years thereafter, the Chairman of the Joint Chiefs of Staff shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the broader strategic and operational impacts of extreme weather on the Department, measures to address such impacts, and progress in implementing new technologies and platforms, training and education methods, and data collection and dissemination for each military department to meet its mission requirements.(2)Research, development, and deployment needsEach report required by paragraph (1) shall identify research, development, and deployment needs for each combatant command and functional command. 334.Climate Resilience Infrastructure Initiative of the Department of Defense(a)DesignationThe programs, practices, and activities carried out pursuant to this section shall be known collectively as the Climate Resilience Infrastructure Initiative of the Department of Defense.(b)Conformance of facilities and infrastructure to climate resilience requirements(1)In generalThe Secretary of Defense, in coordination with the Secretaries of the military departments, the Chief of the National Guard Bureau, the Director of the Defense Advanced Research Projects Agency, the directors of other Defense Agencies, and the head of the Strategic Environmental Research and Development Program, shall ensure that all facilities and infrastructure of the Department of Defense meet applicable standards and requirements of the Unified Facilities Criteria of the Department on climate resilience.(2)Standards and requirementsThe Secretary shall provide for the ongoing review and update of the standards and requirements referred to in paragraph (1) to ensure that such standards and requirements incorporate lessons learned on the potential impacts of extreme weather on the facilities and infrastructure of the Department.(c)Building codes and standardsIn carrying out subsection (b), the Secretary shall ensure that the building codes and standards applicable to structures of the Department are updated on an ongoing basis to incorporate best practices on climate resilience in the specific regions in which the structures concerned are located, including with respect to worst case scenarios in connection with the impacts of extreme weather.(d)Hardening and quick recoveryIn carrying out subsection (b), the Secretary shall ensure that the Department develops requirements for backup utilities, communications, and transportation to ensure that the critical infrastructure of Department facilities is hardened, developed, and constructed for recovering quickly from natural disasters and the impacts of extreme weather.(e)Sustainment and modernizationIn carrying out subsection (b) the Secretary shall develop sustainment and modernization requirements for facilities of the Department in connection with climate resilience.(f)Collaboration in planning with local communitiesThe Secretary shall develop, within existing frameworks for collaborative activities between military installations and State and local communities, and in addition to the requirements of section 2864(c) of title 10, United States Code, a framework that permits and directs installation commanders to engage with State, regional, and local agencies, and with local communities, on planning for climate resilience in order to enhance efficient response to impacts of extreme weather and to secure collaborative investment in infrastructure that is resilient to the current and projected impacts of extreme weather.(g)Testing and training range lands(1)Practices for sustainment of landsThe Secretary shall develop and implement practices to sustain the lands of the military testing and training ranges of the Department, and the lands of testing and training ranges on State-owned National Guard installations, through the adaptation and resilience of such lands to the current and projected impacts of extreme weather to ensure the ongoing availability of such lands to military personnel, weapon systems, and equipment for testing and training purposes.(2)Training and education on sustainment of landsThe Secretary shall develop a program of training and education for regular and reserve members of the Armed Forces (including members of the National Guard) on the importance of the sustainment of the lands of the military testing and training ranges as described in paragraph (1).(3)Investment in resilience of landsThe Secretary shall provide for appropriate investments in the lands of the military testing and training ranges in order to increase the resilience and adaptation of such lands to the current and projected impacts of extreme weather for testing and training purposes in connection with current and projected testing and training requirements in the short-term and the long-term.(h)Use of emission-free technologiesThe Secretary shall take appropriate actions to increase the use of emission-free and net-zero-emission energy technologies in the operations, programs, projects, and activities of the Department. 335.Assessment of climate risks to infrastructure of Department of Defense(a)In generalThe Secretary of Defense shall direct the Secretary of each military department—(1)to assess the vulnerability of installations and other facilities under the jurisdiction of such Secretary, and of State-owned National Guard installations, to the current and projected impacts of extreme weather, using vulnerability and risk assessment tools chosen or developed pursuant to section 326 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1310); (2)to assess the infrastructure required for successful operation of such installations and facilities in response to any such vulnerabilities, and to assure military installation resilience of such installations and facilities; and(3)to develop installation-specific plans pursuant to section 2864(c) of title 10, United States Code, and similar plans for State-owned National Guard installations, to address such vulnerabilities. (b)Ranking of facilitiesIn carrying out subsection (a), the Secretary of each military department shall rank the needs of the military installations and other facilities under the jurisdiction of such Secretary, and of State-owned National Guard installations, based on level of risks posed by the current and projected impacts of extreme weather, the likelihood of such risks, and the importance of such installations and facilities in maintaining overall readiness and operational capability.(c)Military installation resilience definedIn this section, the term military installation resilience has the meaning given that term in section 101(e)(8) of title 10, United States Code. DTreatment of perfluoroalkyl substances and polyfluoroalkyl substances351.Treatment by Department of Defense of perfluoroalkyl substances and polyfluoroalkyl substances(a)In generalChapter 160 of title 10, United States Code, is amended—(1)by inserting before section 2700 the following:IEnvironmental restoration;(2)in section 2700, in the matter preceding paragraph (1), by striking this chapter and inserting this subchapter;(3)in section 2701(c)(1), in the matter preceding subparagraph (A), by striking this chapter and inserting this subchapter;(4)in section 2703—(A)in subsection (c)(1), by striking this chapter and inserting this subchapter; and(B)in subsection (d), by striking this chapter and inserting this subchapter;(5)in section 2707—(A)in subsection (a), by striking this chapter and inserting this subchapter; and(B)in subsection (e), by striking this chapter and inserting this subchapter; and(6)by adding at the end the following new subchapter:IITreatment of perfluoroalkyl substances and polyfluoroalkyl substances2713.DefinitionsIn this subchapter:(1)The term military installation has the meaning given such term in section 2801(c)(4) of this title. (2)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(3)The term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms. 2714.Perfluoroalkyl substances and polyfluoroalkyl substances task force(a)In generalThe Secretary of Defense shall establish a task force to address the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances from activities of the Department of Defense (in this section referred to as the PFAS Task Force).(b)MembershipThe members of the PFAS Task Force are the following:(1)The Assistant Secretary of Defense for Energy, Installations, and Environment.(2)The Assistant Secretary of the Army for Installations, Energy, and Environment.(3)The Assistant Secretary of the Navy for Energy, Installations, and Environment.(4)The Assistant Secretary of the Air Force for Installations, Environment, and Energy.(5)The Assistant Secretary of Defense for Health Affairs.(c)ChairmanThe Assistant Secretary of Defense for Energy, Installations, and Environment shall be the chairman of the PFAS Task Force.(d)SupportThe Under Secretary of Defense for Personnel and Readiness and such other individuals as the Secretary of Defense considers appropriate shall support the activities of the PFAS Task Force.(e)DutiesThe duties of the PFAS Task Force are the following:(1)Monitor the health aspects of exposure to perfluoroalkyl substances and polyfluoroalkyl substances, as found by the Secretary of Health and Human Services.(2)Finding and funding the procurement of an effective substitute firefighting foam without perfluoroalkyl substances or polyfluoroalkyl substances.(3)Coordination within the Department of Defense with respect to mitigating the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances.(4)Assessment of the perceptions by Congress and the public of the efforts of the Department of Defense with respect to mitigating the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances from activities of the Department.(f)ReportNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, and quarterly thereafter, the Chairman of the PFAS Task Force shall submit to Congress a report on the activities of the task force. 2715.Testing for perfluoroalkyl substances and polyfluoroalkyl substances at military installations and facilities of the National Guard(a)In generalNot later than two years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense shall complete preliminary assessment and site inspection testing for perfluoroalkyl substances and polyfluoroalkyl substances at all military installations and facilities of the National Guard located in the United States that are identified as of March 31, 2021, as having a release of perfluoroalkyl substances or polyfluoroalkyl substances.(b)Determination of contaminationTesting conducted under subsection (a) at a military installation or facility of the National Guard shall determine—(1)whether the installation or facility has contamination from a perfluoroalkyl substance or polyfluoroalkyl substance; and(2)whether activities in connection with such installation or facility have caused contamination from a perfluoroalkyl substance or polyfluoroalkyl substance outside of such installation or facility.(c)Additional response actionsTesting conducted under subsection (a) shall provide at least a preliminary basis for determining whether additional environmental response actions are necessary to address contamination from a perfluoroalkyl substance or polyfluoroalkyl substance.(d)Type of testingWhen testing for perfluoroalkyl substances or polyfluoroalkyl substances under subsection (a) or any other provision of law, the Secretary shall use a method to measure for all perfluoroalkyl substances or polyfluoroalkyl substances in drinking water that has been validated by the Administrator of the Environmental Protection Agency.(e)Report(1)For each of fiscal years 2022 through 2024, the Secretary shall submit to Congress a report on the status of the testing conducted under subsection (a) during such year.(2)Each report submitted under paragraph (1) shall identify, with respect to testing conducted under subsection (a)—(A)each installation or facility where testing has been completed;(B)each installation or facility where testing has not yet been completed;(C)the projected completion date for testing at installations or facilities where testing has not yet been completed;(D)the results of testing at installations or facilities where testing has been completed; and(E)the actions planned, and the projected timelines for such actions, for each installation or facility to address contamination by a perfluoroalkyl substance or polyfluoroalkyl substance.(3)Each report submitted under paragraph (1) shall be provided to Congress not later than January 1st of the fiscal year immediately following the fiscal year covered by the report. (4)The Secretary may delegate the responsibility for preparing the reports required by paragraph (1) only to the Deputy Secretary of Defense..(b)Clerical amendmentThe table of sections for chapter 160 of such title is amended—(1)by inserting after the item relating to chapter 160 the following new item:SUBCHAPTER I—Environmental restoration; and(2)by adding at the end the following:SUBCHAPTER II—Treatment of perfluoroalkyl substances and polyfluoroalkyl substances Sec. 2713. Definitions. 2714. Perfluoroalkyl substances and polyfluoroalkyl substances task force. 2715. Testing for perfluoroalkyl substances and polyfluoroalkyl substances at military installations and facilities of the National Guard..352.Public disclosure of testing and results of Department of Defense testing for perfluoroalkyl or polyfluoroalkyl substances and additional requirements for testing(a)Public disclosure of PFAS testing resultsNot later than 10 days after receipt of validated testing results, the Secretary of Defense shall publicly disclose the validated results of any testing for perfluoroalkyl or polyfluoroalkyl substances (commonly referred to as PFAS) conducted on or at areas surrounding military installations of the Department of Defense in the United States or facilities of the National Guard, as authorized under section 2707(e) of title 10, United States Code, including—(1)the results of all such testing conducted by the Department; and(2)the results of all such testing conducted by a non-Department entity (including any Federal agency or any public or private entity) under contract by or pursuant to an agreement with the Department.(b)Public disclosure of planned PFAS testingNot later than 60 days after the date of the enactment of the Act, and every 90 days thereafter, the Secretary of Defense shall disclose the expected timing and general location of any planned testing for perfluoroalkyl or polyfluoroalkyl substances conducted on or at areas surrounding military installations of the Department of Defense in the United States or facilities of the National Guard, as authorized under section 2707(e) of title 10, United States Code, including—(1)all such testing to be conducted by the Department; and(2)all such testing to be conducted by a non-Department entity (including any Federal agency and any public or private entity) under contract by or pursuant to an agreement with the Department.(c)Nature of disclosureThe Secretary of Defense may satisfy the disclosure requirements under subsections (a) and (b) by publishing the information, datasets, and results relating to the testing described in such subsections—(1)on the publicly available website established under section 331(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2701 note);(2)on another publicly available website of the Department of Defense; or(3)in the Federal Register.(d)Requirements of information To be disclosedThe information required to be disclosed by the Secretary of Defense under subsections (a) and (b) and published under subsection (c)—(1)shall constitute a record for the purposes of chapters 21, 29, 31, and 33 of title 44, United States Code;(2)shall include any underlying datasets or additional information of interest to the public, as determined by the Secretary; and(3)may exclude information as authorized by law.(e)Local notificationPrior to conducting any testing for perfluoroalkyl or polyfluoroalkyl substances, including any testing not previously planned and reported, the Secretary of Defense shall provide notice to—(1)the managers of the public water system serving the areas located immediately adjacent to the military installation where such testing is to occur;(2)the municipal government serving the areas located immediately adjacent to the military installation where such testing is to occur; and(3)all members of the Restoration Advisory Board for the military installation where such testing is to occur, as applicable.(f)Type of testingWhen testing for perfluoroalkyl or polyfluoroalkyl substances, the Secretary of Defense shall test for all perfluoroalkyl or polyfluoroalkyl substances included in that method of measuring the amount of such substances in drinking water that has been validated by the Administrator of the Environmental Protection Agency.(g)DefinitionsIn this section:(1)The term military installation has the meaning given such term in section 2801(c)(4) of title 10, United States Code.(2)The term perfluoroalkyl or polyfluoroalkyl substance means any man-made chemical with at least one fully fluorinated carbon atom.(3)The term public water system has the meaning given such term under section 1401(4) of the Safe Drinking Water Act (42 U.S.C. 300f(4)).353.Extension of transfer authority for funding of study and assessment on health implications of per- and polyfluoroalkyl substances contamination in drinking water by Agency for Toxic Substances and Disease RegistrySection 316(a)(2)(B)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350), as amended by section 315(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1713), section 321 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1307), and section 337 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking fiscal years 2019, 2020, and 2021 and inserting fiscal years 2019 through 2023.354.Report on remediation of perfluoroalkyl substances and polyfluoroalkyl substances at certain military installations(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report identifying the status of efforts to remediate perfluoroalkyl substances and polyfluoroalkyl substances at the following locations: (1)England Air Force Base, Louisiana.(2)Naval Air Weapons Station China Lake, California.(3)Patrick Air Force Base, Florida.(4)Myrtle Beach Air Force Base, South Carolina.(5)Langley Air Force Base, Virginia.(6)Naval Air Station Jacksonville, Florida.(7)Niagara Falls Air Reserve Station, New York.(8)Grand Prairie Armed Forces Reserve Complex, Texas.(9)Altus Air Force Base, Oklahoma.(10)Charleston Air Force Base, South Carolina.(11)Barksdale Air Force Base, Louisiana.(12)Plattsburgh Air Force Base, New York.(13)Tyndall Air Force Base, Florida.(14)Sheppard Air Force Base, Texas.(15)Columbus Air Force Base, Mississippi.(16)Chanute Air Force Base, Illinois.(17)Marine Corps Air Station Tustin, California.(18)Travis Air Force Base, California.(19)Ellsworth Air Force Base, South Dakota.(20)Minot Air Force Base, North Dakota.(21)Westover Air Reserve Base, Massachusetts.(22)Eaker Air Force Base, Arkansas.(23)Naval Air Station Alameda, California.(24)Eielson Air Force Base, Alaska.(25)Horsham Air Guard Station, Pennsylvania.(26)Vance Air Force Base, Oklahoma.(27)Dover Air Force Base, Delaware.(28)Edwards Air Force Base, California.(29)Robins Air Force Base, Georgia.(30)Joint Base McGuire–Dix–Lakehurst, New Jersey.(31)Galena Air Force Base, Alaska.(32)Naval Research Laboratory Chesapeake Bay Detachment, Maryland.(33)Buckley Air Force Base, Colorado.(34)Arnold Air Force Base, Tennessee.(35)Tinker Air Force Base, Oklahoma.(36)Fairchild Air Force Base, Washington.(37)Vandenberg Air Force Base, California.(38)Hancock Field Air National Guard Base, New York.(39)F.E. Warren Air Force Base, Wyoming.(40)Nevada Air National Guard Base, Nevada.(41)K.I. Sawyer Air Force Base, Michigan.(42)Pease Air Force Base, New Hampshire.(43)Whiteman Air Force Base, Missouri.(44)Wurtsmith Air Force Base, Michigan.(45)Shepherd Field Air National Guard Base, West Virginia.(46)Naval Air Station Whidbey Island–Ault Field, Washington.(47)Rosecrans Air National Guard Base, Missouri.(48)Joint Base Andrews, Maryland.(49)Iowa Air National Guard Base, Iowa.(50)Stewart Air National Guard Base, New York.(b)DefinitionsIn this section:(1)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(2)The term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms. 355.Report on schedule for completion of remediation of perfluoroalkyl substances and polyfluoroalkyl substances(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing a proposed schedule for the completion of remediation of perfluoroalkyl substances and polyfluoroalkyl substances, and the associated cost estimates to perform such remediation, at military installations, facilities of the National Guard, and formerly used defense sites in the United States that are identified as of March 31, 2021, as having a release of perfluoroalkyl substances or polyfluoroalkyl substances.(b)DefinitionsIn this section:(1)The term military installation has the meaning given such term in section 2801(c)(4) of title 10, United States Code. (2)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(3)The term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms. EOther matters371.Extension of temporary authority to extend contracts and leases under the ARMS InitiativeSection 343 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 7554 note) is amended by striking the date that is five years after the date of the enactment of this Act and inserting November 25, 2025,. 372.Incident reporting requirements for Department of Defense regarding lost or stolen weapons(a)In generalFor each of fiscal years 2022, 2023, and 2024, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on security, control, thefts, losses, and recoveries of sensitive conventional arms, ammunition, and explosives (commonly referred to as AA&E) of the Department of Defense during such year, including the following:(1)M–16 or M4s.(2)Light automatic weapons up to and including M249, M2, and 40mm MK19 machine guns.(3)Functional launch tube with umbilical squib installed and grip stock for the Stinger missile.(4)Launch tube, sight assembly, and grip stock for missiles.(5)Tracker for the Dragon missile.(6)Mortar tubes up to and including 81mm.(7)Grenade launchers.(8)Rocket and missile launchers with an unpacked weight of 100 pounds or less.(9)Flame throwers.(10)The launcher, missile guidance se, or the optical sight for the TOW and the Javelin Command Launch Unit.(11)Single shot and semi-automatic (non-automatic) shoulder-fired weapons such as shotguns and bolt action rifles and weapons barrels.(12)Handguns.(13)Recoil-less rifles up to and including 106mm.(14)Man-portable missiles and rockets in a ready-to-fire configuration or when jointly stored or transported with the launcher tube or grip-stock and the explosive round.(15)Stinger missiles.(16)Dragon, Javelin, light antitank weapon (66mm), shoulder-launched multi-purpose assault weapon rocket (83mm), M136 (AT4) anti-armor launcher and cartridge (84mm).(17)Missiles and rockets that are crew-served or require platform-mounted launchers and other equipment to function include HYDRA–70 rockets and tube-launched optically wire guided (TOW) missiles.(18)Missiles and rockets that require platform-mounted launchers and complex hardware equipment to function including the HELLFIRE missile.(19)Explosive rounds of any missile or rocket listed in paragraphs (1) through (18).(20)Hand or rifle grenades (high-explosive and white phosphorous).(21)Antitank or antipersonnel mines.(22)Explosives used in demolition operations, C–4, military dynamite, and trinitrotoluene (TNT).(23)Warheads for sensitive missiles and rockets weighing less than 50 pounds each.(24)Ammunition that is .50 caliber or larger with explosive-filled projectile.(25)Incendiary grenades and fuses for high-explosive grenades.(26)Blasting caps.(27)Supplementary charges.(28)Bulk explosives.(29)Detonating cord.(30)Riot control agents.(b)Immediate reporting of confirmed thefts, losses, and recoveriesNot later than 72 hours after a confirmed theft, loss, or recovery of a sensitive conventional arm, ammunition, or explosive covered by the report required by subsection (a), the Secretary shall report such theft, loss, or recovery to the National Crime Information Center and local law enforcement. 373.Repeal of sunset for naval vessel examination reportSection 8674(d) of title 10, United States Code, is amended by striking paragraph (3). 374.Report on ammunition organic industrial base modernization by Department of the Army(a)In generalNot later than March 15, 2022, the Secretary of the Army shall submit to the congressional defense committees a report on—(1)a modernization master plan for the optimal placement and creation of efficiencies in facilities and major equipment to support mission requirements at ammunition organic industrial base production facilities under the jurisdiction of the Secretary of the Army; and(2)an investment strategy to address the facilities, major equipment, and infrastructure requirements at each such production facility in order to support the readiness and material availability goals of current and future weapons systems of the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following elements:(1)A review of current and projected workload requirements for the manufacturing of energetic materials, including propellants, explosives, pyrotechnics, and the ingredients for propellants, explosives, and pyrotechnics, to assess efficiencies in the use of existing facilities, including consideration of new weapons characteristics and requirements, obsolescence of facilities, siting of facilities and equipment, and various constrained process flows.(2)An analysis of life-cycle costs to repair and modernize existing mission-essential facilities versus the cost to consolidate functions into modern, right-sized facilities at each location to meet current and programmed future mission requirements.(3)A review of the progress made in prioritizing and funding projects that facilitate process efficiencies and consolidate and contribute to availability cost and schedule reductions.(4)An accounting of the backlog of restoration and modernization projects at each arsenal of the Department of the Army.(5)A master plan for each arsenal of the Department of the Army that incorporates the results of a review of—(A)industrial processes, logistics streams, and workload distribution required to support production objectives; and(B)the facilities requirements to support optimized processes.(6)An updated investment strategy planned for each arsenal of the Department of the Army, including—(A)a timeline to complete the master plan for such strategy;(B)a list of projects and a brief scope of work for each such project; and(C)cost estimates necessary to complete projects for mission essential facilities.(c)Annual reportAs part of the annual budget submission by the President under section 1105(a) of title 31, United States Code, for fiscal years 2023 through 2027, the Secretary of the Army shall submit to the congressional defense committees a report describing the progress made in establishing the master plan under subsection (b)(5) and implementing the investment strategy under subsection (b)(6).375.Annual report by Secretary of the Navy on ship maintenance(a)In generalChapter 863 of title 10, United States Code, is amended by adding at the end the following new section: 8695.Annual report on ship maintenanceNot later than October 15 of each year, the Secretary of the Navy shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report setting forth the following: (1)A description of all ship maintenance planned for the fiscal year in which the report is submitted, by hull. (2)The estimated cost of the maintenance described in paragraph (1). (3)A summary of all ship maintenance conducted by the Secretary during the previous fiscal year. (4)Details of any ship maintenance that was deferred during the previous fiscal year.(5)Details of planned ship maintenance that was cancelled during the previous fiscal year and a summary of the reasons for the decision..(b)Clerical amendmentThe table of sections at the beginning of chapter 863 of such title is amended by adding at the end the following new item: 8695. Annual report on ship maintenance..IVMilitary personnel authorizationsAActive forces401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2022, as follows: (1)The Army, 485,000.(2)The Navy, 346,200.(3)The Marine Corps, 178,500.(4)The Air Force, 329,220.(5) The Space Force, 8,400.402.Authority with respect to authorized strengths for general and flag officers within the Armed Forces for emerging requirements(a)Authority on and before December 31, 2022Section 526 of title 10, United States Code, is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following new subsection:(k)Transfer of authorizations among the military services(1)The Secretary of Defense may increase the maximum number of brigadier generals or major generals in the Army, Air Force, Marine Corps, or Space Force, or rear admirals (lower half) or rear admirals in the Navy, allowed under subsection (a) and section 525 of this title, and the President may appoint officers in the equivalent grades equal to the number increased by the Secretary of Defense, if each appointment is made in conjunction with an offsetting reduction under paragraph (2).(2)For each increase and appointment made under the authority of paragraph (1) in the Army, Navy, Air Force, Marine Corps, or Space Force, the number of appointments that may be made in the equivalent grade in one of the other armed forces (other than the Coast Guard) shall be reduced by one. When such an increase and appointment is made, the Secretary of Defense shall specify the armed force in which the reduction required by this paragraph is to be made.(3)The total number of general officers and flag officers increased under paragraph (1), combined with the total number of general officers and flag officers increased under section 526a(i)(1) of this title, may not exceed 15 at any one time.(4)The Secretary may not increase the maximum number of general officers or flag officers under paragraph (1) until the date that is 30 days after the date on which the Secretary provides notice of the increase to the Committees on Armed Services of the Senate and the House of Representatives..(b)Authority after December 31, 2022Section 526a of title 10, United States Code, is amended by adding at the end the following new subsection:(i)Transfer of authorizations among the military services(1)The Secretary of Defense may increase the maximum number of brigadier generals or major generals in the Army, Air Force, Marine Corps, or Space Force, or rear admirals (lower half) or rear admirals in the Navy, allowed under subsection (a) and section 525 of this title and the President may appoint officers in the equivalent grades equal to the number increased by the Secretary of Defense if each appointment is made in conjunction with an offsetting reduction under paragraph (2).(2)For each increase and appointment made under the authority of paragraph (1) in the Army, Navy, Air Force, Marine Corps, or Space Force, the number of appointments that may be made in the equivalent grade in one of the other armed forces (other than the Coast Guard) shall be reduced by one. When such an increase and appointment is made, the Secretary of Defense shall specify the armed force in which the reduction required by this paragraph is to be made.(3)The total number of general officers and flag officers increased under paragraph (1), combined with the total number of general officers and flag officers increased under section 526(k)(1) of this title, may not exceed 15 at any one time.(4)The Secretary may not increase the maximum number of general officers or flag officers under paragraph (1) until the date that is 30 days after the date on which the Secretary provides notice of the increase to the Committees on Armed Services of the Senate and the House of Representatives..403.Additional authority to vary Space Force end strength(a)In generalNotwithstanding section 115(g) of title 10, United States Code, upon determination by the Secretary of the Air Force that such action would enhance manning and readiness in essential units or in critical specialties, the Secretary may vary the end strength authorized by Congress for each fiscal year as follows:(1)Increase the end strength authorized pursuant to section 115(a)(1)(A) for a fiscal year for the Space Force by a number equal to not more than 5 percent of such authorized end strength.(2)Decrease the end strength authorized pursuant to section 115(a)(1)(A) for a fiscal year for the Space Force by a number equal to not more than 10 percent of such authorized end strength.(b)TerminationThe authority provided under subsection (a) shall terminate on December 31, 2022. 404.Temporary exemption from end strength grade restrictions for the Space ForceSections 517 and 523 of title 10, United States Code, shall not apply to the Space Force until January 1, 2023. BReserve forces411.End strengths for Selected Reserve(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2022, as follows:(1)The Army National Guard of the United States, 336,000.(2)The Army Reserve, 189,500.(3)The Navy Reserve, 58,600.(4)The Marine Corps Reserve, 36,800.(5)The Air National Guard of the United States, 108,300.(6)The Air Force Reserve, 70,300.(7)The Coast Guard Reserve, 7,000.(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2022, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:(1)The Army National Guard of the United States, 30,845.(2)The Army Reserve, 16,511.(3)The Navy Reserve, 10,293.(4)The Marine Corps Reserve, 2,386.(5)The Air National Guard of the United States, 25,333.(6)The Air Force Reserve, 6,003. 413.End strengths for military technicians (dual status)(a)In generalThe authorized number of military technicians (dual status) as of the last day of fiscal year 2022 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:(1)For the Army National Guard of the United States, 22,294.(2)For the Army Reserve, 6,492.(3)For the Air National Guard of the United States, 10,994.(4)For the Air Force Reserve, 7,111.(b)Limitation on number of temporary military technicians (dual status)The number of temporary military technicians (dual-status) employed under the authority of subsection (a) may not exceed 25 percent of the total authorized number specified in such subsection.(c)LimitationUnder no circumstances may a military technician (dual status) employed under the authority of this section be coerced by a State into accepting an offer of realignment or conversion to any other military status, including as a member of the Active, Guard, and Reserve program of a reserve component. If a military technician (dual status) declines to participate in such realignment or conversion, no further action will be taken against the individual or the individual's position. 414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2022, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:(1)The Army National Guard of the United States, 17,000.(2)The Army Reserve, 13,000.(3)The Navy Reserve, 6,200.(4)The Marine Corps Reserve, 3,000.(5)The Air National Guard of the United States, 16,000.(6)The Air Force Reserve, 14,000.CAuthorization of appropriations421.Military personnel(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2022.VMilitary personnel policyAOfficer personnel policy501.Increase in authorized lieutenant commander billets in the NavySection 605(g)(4)(B) of title 10, United States Code, is amended by striking 325 and inserting 350.502.Time in grade requirementsSection 619(a) of title 10, United States Code, is amended—(1)in paragraph (2), by striking paragraph (4) and inserting paragraph (5);(2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(3)by inserting after paragraph (3) the following new paragraph:(4)When the needs of the service require, the Secretary of the military department concerned may prescribe a shorter period of service in grade, but not less than two years, for eligibility for consideration for promotion, in the case of officers designated for limited duty to whom paragraph (2) applies..BGeneral service authorities and correction of military recordsI Selective service reform 511.Modernization of the Selective Service System(a)ReferenceExcept as expressly provided otherwise, any reference in this section to a section or other provision shall be deemed to be a reference to that section or other provision of the Military Selective Service Act (50 U.S.C. 3801 et seq.).(b)Purpose of selective serviceSubsection (b) of section 1 (50 U.S.C. 3801) is amended to read as follows:(b)The Congress declares that the security of the Nation requires that adequate military strength be achieved and maintained by ensuring a requisite number of personnel with the necessary capabilities to meet the diverse mobilization needs of the Department of Defense during a national emergency. .(c)Solemnity of military serviceSection 3 (50 U.S.C. 3802) is amended by adding at the end the following:(c)Regulations prescribed pursuant to subsection (a) shall include methods to convey to every person required to register the solemn obligation for military service if called into training or service under this Act..(d)Expanded registration to all Americans(1)Section 3(a) (50 U.S.C. 3802(a)) is amended—(A)by striking male citizen and inserting citizen;(B)by striking male person and inserting person; (C)by striking present himself and inserting appear; and(D)by striking so long as he and inserting so long as such alien.(2)Section 4(e) (50 U.S.C. 3803(e)) is amended by striking enlisted men and inserting enlisted persons.(3)Section 5 (50 U.S.C. 3805) is amended—(A)in subsection (a)(1)—(i)by striking on account of race or color and inserting on any basis set forth in section 703(a) of the Civil Rights Act of 1964 (42 U.S.C. 2002e–2(a)); and(ii)by striking call for men and inserting call for persons; and(B)in subsection (b), by striking men each place it appears and inserting persons.(4)Section 6 (50 U.S.C. 3806) is amended—(A)in subsection (a)(1)—(i)by striking enlisted men and inserting enlisted persons; and (ii)by striking accrue to him and inserting accrue to such alien; and(B)in subsection (h)—(i)by striking (other than wives alone, except in cases of extreme hardship); and(ii)by striking wives and children and inserting spouses and children.(5)Section 10(b)(3) (50 U.S.C. 3809(b)(3)) is amended by striking the President is requested and all that follows through race or national origin and inserting the President is requested to appoint the membership of each local board so that each board has both male and female members and, to the maximum extent practicable, it is proportionately representative of those registrants within its jurisdiction in each applicable basis set forth in section 703(a) of the Civil Rights Act of 1964 (42 U.S.C. 2002e–2(a)), but no action by any board shall be declared invalid on the ground that such board failed to conform to such representation quota.(6)Section 16(a) (50 U.S.C. 3814(a)) is amended by striking men and inserting persons.(e)Maintaining the health of the Selective Service SystemSection 10(a) (50 U.S.C. 3809(a)) is amended by adding at the end the following new paragraph:(5)The Selective Service System shall conduct exercises periodically of all mobilization plans, systems, and processes to evaluate and test the effectiveness of such plans, systems, and processes. Once every 4 years, the exercise shall include the full range of internal and interagency procedures to ensure functionality and interoperability and may take place as part of the Department of Defense mobilization exercise under section 10208 of title 10, United States Code. The Selective Service System shall conduct a public awareness campaign in conjunction with each exercise to communicate the purpose of the exercise to the public..(f)Technical and conforming amendmentsThe Military Selective Service Act is amended—(1)in section 4 (50 U.S.C. 3803)—(A)in subsection (a) in the third undesignated paragraph—(i)by striking his acceptability in all respects, including his and inserting such person’s acceptability in all respects, including such person's; and(ii)by striking he may prescribe and inserting the President may prescribe;(B)in subsection (c)—(i)in paragraph (2), by striking any enlisted member and inserting any person who is an enlisted member; and(ii)in paragraphs (3), (4), and (5), by striking in which he resides and inserting in which such person resides;(C)in subsection (g), by striking coordinate with him and inserting coordinate with the Director; and(D)in subsection (k)(1), by striking finding by him and inserting finding by the President;(2)in section 5(d) (50 U.S.C. 3805(d)), by striking he may prescribe and inserting the President may prescribe;(3)in section 6 (50 U.S.C. 3806)—(A)in subsection (c)(2)(D), by striking he may prescribe and inserting the President may prescribe;(B)in subsection (d)(3), by striking he may deem appropriate and inserting the President considers appropriate; and(C)in subsection (h), by striking he may prescribe each place it appears and inserting the President may prescribe;(4)in section 10 (50 U.S.C. 3809)—(A)in subsection (b)—(i)in paragraph (3)—(I)by striking He shall create and inserting The President shall create; and(II)by striking upon his own motion and inserting upon the President’s own motion;(ii)in paragraph (4), by striking his status and inserting such individual’s status; and(iii)in paragraphs (4), (6), (8), and (9), by striking he may deem each place it appears and inserting the President considers; and(B)in subsection (c), by striking vested in him and inserting vested in the President;(5)in section 13(b) (50 U.S.C. 3812(b)), by striking regulation if he and inserting regulation if the President;(6)in section 15 (50 U.S.C. 3813)—(A)in subsection (b), by striking his each place it appears and inserting the registrant’s; and(B)in subsection (d), by striking he may deem and inserting the President considers;(7)in section 16(g) (50 U.S.C. 3814(g))—(A)in paragraph (1), by striking who as his regular and customary vocation and inserting who, as such person’s regular and customary vocation,; and(B)in paragraph (2)—(i)by striking one who as his customary vocation and inserting a person who, as such person’s customary vocation,; and(ii)by striking he is a member and inserting such person is a member;(8)in section 18(a) (50 U.S.C. 3816(a)), by striking he is authorized and inserting the President is authorized;(9)in section 21 (50 U.S.C. 3819)—(A)by striking he is sooner and inserting sooner;(B)by striking he each subsequent place it appears and inserting such member; and(C)by striking his consent and inserting such member’s consent;(10)in section 22(b) (50 U.S.C. 3820(b)), in paragraphs (1) and (2), by striking his each place it appears and inserting the registrant’s; and(11)except as otherwise provided in this section—(A)by striking he each place it appears and inserting such person;(B)by striking his each place it appears and inserting such person’s;(C)by striking him each place it appears and inserting such person; and(D)by striking present himself each place it appears in section 12 (50 U.S.C. 3811) and inserting appear.(g)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that the amendments made by subsection (d) shall take effect 1 year after such date of enactment.512.Report on exemptions and deferments for a possible military draftNot later than 120 days after the date of the enactment of this Act, the Director of the Selective Service System, in consultation with the Secretary of Defense and the Secretary of Homeland Security, shall submit to Congress a report providing a review of exemptions and deferments from registration, training, and service under the Military Selective Service Act (50 U.S.C. 3801 et seq.) and of proposed revisions to those exemptions and deferments, taking into account amendments to the Military Selective Service Act under section 511(a) of this Act to require registration of all United States citizens and persons residing in the United States. 513.Report on processes and procedures for appeal of denial of status or benefits for failure to register for Selective Service(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of the Selective Service System shall submit to the appropriate committees of Congress a report setting forth the results of a review of the processes and procedures employed by agencies across the Federal Government for the appeal by individuals of a denial of status or benefits under Federal law for failure to register for selective service under the Military Selective Service Act (50 U.S.C. 3801 et seq.). (b)ConsultationThe Director of the Selective Service System shall carry out this section in consultation with the Secretary of Homeland Security, the Secretary of Education, the Director of the Office of Personnel Management, and the heads of other appropriate Federal agencies.(c)ElementsThe report required by subsection (a) shall include the following:(1)A description and assessment of the various appeals processes and procedures described in subsection (a), including—(A)a description of such processes and procedures; and(B)an assessment of—(i)the adequacy of notice provided for appeals under such processes and procedures;(ii)the fairness of each such process and procedure; (iii)the ease of use of each such process and procedure; (iv)consistency in the application of such processes and procedures across the Federal Government; and(v)the applicability of an appeal granted by one Federal agency under such processes and procedures to the actions and decisions of another Federal agency on a similar appeal. (2)Information on the number of waivers requested, and the number of waivers granted, during the 15-year period ending on the date of the enactment of this Act in connection with denial of status or benefits for failure to register for selective service.(3)An analysis and assessment of the recommendations of the National Commission on Military, National, and Public Service for reforming the rules and policies concerning failure to register for selective service.(4)Such recommendations for legislative or administrative action as the Director of the Selective Service System, and the consulting officers pursuant to subsection (b), consider appropriate in light of the review conducted pursuant to subsection (a).(5)Such other matters in connection with the review conducted pursuant to subsection (a) as the Director considers appropriate. (d)Appropriate committees of Congress definedIn this section, the term appropriate committee of Congress means—(1)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Armed Services and the Committee on Oversight and Reform of the House of Representatives. 514.Responsibilities for national mobilization; personnel requirements(a)Executive agent for national mobilizationThe Secretary of Defense shall designate a senior civilian official within the Office of the Secretary of Defense as the Executive Agent for National Mobilization. The Executive Agent for National Mobilization shall be responsible for—(1)developing, managing, and coordinating policy and plans that address the full spectrum of military mobilization readiness, including full mobilization of personnel from volunteers to other persons inducted into the Armed Forces under the Military Selective Service Act (50 U.S.C. 3801 et seq.);(2)providing Congress and the Selective Service System with updated requirements and timelines for obtaining inductees in the event of a national emergency requiring mass mobilization and induction of personnel under the Military Selective Service Act for training and service in the Armed Forces; and(3)providing Congress with a plan, developed in coordination with the Selective Service System, to induct large numbers of volunteers who may respond to a national call for volunteers during an emergency.(b)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a plan for obtaining inductees as part of a mobilization timeline for the Selective Service System. The plan shall include a description of resources, locations, and capabilities of the Armed Forces required to train, equip, and integrate personnel inducted into the Armed Forces under the Military Selective Service Act into the total force, addressing scenarios that would include 300,000, 600,000, and 1,000,000 new volunteer and other personnel inducted into the Armed Forces under the Military Selective Service Act. The plan may be provided in classified form.515.Enhancements to national mobilization exercisesSection 10208 of title 10, United States Code, is amended by adding at the end the following new subsection:(c)(1)The Secretary shall, beginning in the first fiscal year that begins after the date of the enactment of this subsection, and every 5 years thereafter, as part of the major mobilization exercise under subsection (a), include the processes of the Selective Service System in preparation for the induction of personnel into the armed forces under the Military Selective Service Act (50 U.S.C. 3801 et seq.), and submit to Congress a report on the results of this exercise. The report may be submitted in classified form.(2)The exercise under this subsection—(A)shall include a review of national mobilization strategic and operational concepts;(B)shall include a simulation of a mobilization of all armed forces and reserve units, with plans and processes for incorporating personnel inducted into the armed forces under the Military Selective Service Act and the large number of volunteers who may respond to a national call for volunteers; and(C)shall involve the Selective Service System, the Department of Homeland Security, the Department of Commerce, the Department of Labor, and other relevant interagency stakeholders..IIOther matters518.Military service independent racial disparity review(a)Review requiredEach Secretary of a military department shall conduct an assessment of racial disparity in military justice and discipline processes and military personnel policies, as they pertain to minority populations.(b)Report requiredNot later than one year after the date of the enactment of this Act, each Secretary concerned shall transmit to the Committees on Armed Services of the Senate and the House of Representatives and the Comptroller General of the United States a report detailing the results of the assessment required by subsection (a), together with recommendations for statutory or regulatory changes as the Secretary concerned determines appropriate.(c)Comptroller General reportNot later than 180 days after receiving the reports submitted under subsection (b), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report comparing the military service assessments on racial disparity to existing reports assessing racial disparity in civilian criminal justice systems in the United States.(d)DefinitionsIn this section:(1)Military justice; discipline processesThe terms military justice and discipline processes refer to all facets of the military justice system, including investigation, the use of administrative separations and other administrative sanctions, non-judicial punishment, panel selection, pre-trial confinement, the use of solitary confinement, dispositions of courts-martial, sentencing, and post-trial processes. (2)Military personnel policiesThe term military personnel policies includes accession rates and policies, retention rates and policies, promotion rates, assignments, professional military education selection and policies, and career opportunity for minority members of the Armed Forces.(3)Minority populationsThe term minority populations includes Black, Hispanic, Asian/Pacific Islander, American Indian, and Alaska Native populations.519.Appeals to Physical Evaluation Board determinations of fitness for dutyNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall incorporate a formal appeals process into the policies and procedures applicable to the implementation of the Integrated Disability Evaluation System of the Department of Defense. The appeals process shall include the following:(1)The Secretary concerned shall ensure that a member of the Armed Forces may submit a formal appeal made with respect to determinations of fitness for duty to a Physical Evaluation Board of such Secretary.(2)The appeals process shall include, at the request of such member, an impartial hearing on a fitness for duty determination to be conducted by the Secretary concerned.(3)Such member shall have the option to be represented at a hearing by legal counsel.520.Extension of paid parental leave(a)In generalSection 701 of title 10, United States Code, is amended—(1)in subsection (i)—(A)in paragraph (1)—(i)in subparagraph (A), by striking a member and all that follows through the period at the end and inserting the following: a member of the armed forces described in paragraph (2) is allowed up to a total of 12 weeks of parental leave during the one-year period beginning after the following events:(i)The birth or adoption of a child of the member and in order to care for such child. (ii)The placement of a minor child with the member for adoption or foster care.; and(ii)by striking subparagraph (B) and inserting the following:(B)(i)The Secretary concerned, under uniform regulations to be prescribed by the Secretary of Defense, may authorize leave described under subparagraph (A) to be taken after the one-year period described in such paragraph in the case of a member described in paragraph (2) who, except for this subparagraph, would lose unused parental leave at the end of the one-year period described in subparagraph (A) as a result of—(I)operational requirements; (II)professional military education obligations; or(III)other circumstances that the Secretary determines reasonable and appropriate. (ii)The regulations prescribed under clause (i) shall require that any leave authorized to be taken after the one-year period described in subparagraph (A) shall be taken within a reasonable period of time, as determined by the Secretary of Defense, after cessation of the circumstances warranting the extended deadline.;(B)by striking paragraphs (3), (8), and (10) and redesignating paragraphs (4), (5), (6), (7), and (9) as paragraphs (3), (4), (5), (6), and (7), respectively; (C)in paragraph (3), as redesignated by subparagraph (B), by striking a member may receive more than six weeks of medical convalescent leave in connection with the birth of a child, but only if the additional medical convalescent leave and inserting a member who has given birth may take convalescent leave in conjunction with the birth of a child. Any medical convalescent leave taken by a member that has given birth shall be used concurrently with the member’s 12-week parental leave entitlement. Medical convalescent leave in excess of twelve weeks may be authorized if additional medical convalescent leave;(D)in paragraph (4), as so redesignated, by striking paragraphs (1) and (4) and inserting paragraphs (1) and (3);(E)in paragraph (5)(A), as so redesignated, by inserting , subject to the exceptions in paragraph (1)(B)(ii) after shall be forfeited; and(F)in paragraph (7)(B), as so redesignated, by striking paragraph (4) and inserting paragraph (3); and(2)by striking subsection (j) and redesignating subsections (k) and (l) as subsections (j) and (k), respectively.(b)Effective dateThe amendments made by subsection (a) shall take effect one year after the date of the enactment of this Act.(c)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations implementing the amendments made by subsection (a). 520A.Bereavement leave for members of the Armed Forces(a)In generalSection 701 of title 10, United States Code, is amended by adding at the end the following new subsection:(m)(1)(A)Under regulations prescribed by the Secretary of Defense, a member of the armed forces described in subparagraph (B) is allowed up to two weeks of leave to be used in connection with the death of an immediate family member.(B)Subparagraph (A) applies to the following members:(A)A member on active duty.(B)A member of a reserve component performing active Guard and Reserve duty.(C)A member of a reserve component subject to an active duty recall or mobilization order in excess of 12 months.(2)Under the regulations prescribed for purposes of this subsection, a member taking leave under paragraph (1) shall not have his or her leave account reduced as a result of taking such leave if such member’s accrued leave is fewer than 30 days. Members with 30 or more days of accrued leave shall be charged for bereavement leave until such point that the member’s accrued leave is less than 30 days. Any remaining bereavement leave taken by such member in accordance with paragraph (1) after such point shall not be chargeable to the member. (3)Immediate family member definedIn this section, the term immediate family member, with respect to a member of the armed forces, means—(A)the member's spouse; or(B)a child of the member..(b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act. CPrevention and response to sexual assault, harassment, and related misconduct, and other military justice matters521.DoD Safe Helpline authorization to perform intake of official restricted and unrestricted reports for eligible adult sexual assault victimsSection 584 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561 note) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Authorizations for DoD Safe Helpline(1)Providing support and receiving official reportsDoD Safe Helpline (or any successor service to DoD Safe Helpline, if any, as identified by the Secretary of Defense) is authorized to provide crisis intervention and support and to perform the intake of official reports of sexual assault from eligible adult sexual assault victims who contact the DoD Safe Helpline or other reports as directed by the Secretary of Defense.(2)Training and oversightDoD Safe Helpline staff shall have specialized training and appropriate certification to support eligible adult sexual assault victims.(3)Eligibility and proceduresThe Secretary of Defense shall prescribe regulations regarding eligibility for DoD Safe Helpline services, procedures for providing crisis intervention and support, and accepting reports.(4)Electronic receipt of official reports of adult sexual assaultsDoD Safe Helpline shall provide the ability to receive reports of adult sexual assaults through the DoD Safe Helpline website and mobile phone applications, in a secure manner consistent with appropriate protection of victim privacy, and may offer other methods of receiving electronic submission of adult sexual assault reports, as appropriate, in a manner that appropriately protects victim privacy.(5)Types of reportsReports of sexual assault from eligible adult sexual assault victims received by DoD Safe Helpline (or a successor as determined by the Secretary of Defense) shall include unrestricted and restricted reports, or other reports as directed by the Secretary of Defense.(6)Option for entry into the CATCH A SERIAL OFFENDER systemAn individual making a restricted report (or a relevant successor type of report or other type of appropriate report, as determined by the Secretary of Defense) to the DoD Safe Helpline (or a successor as determined by the Secretary of Defense) shall have the option to submit information related to their report to the CATCH A SERIAL OFFENDER system (or its successor or similar system as determined by the Secretary of Defense)..522.Assessment of relationship between command climate and the prevention and adjudication of military sexual misconduct(a)Assessment requiredThe Secretary of Defense shall require the Secretaries of the military departments to conduct not fewer than six independent reviews at military installations under the control of the Secretary concerned to assess the command climate at such military installations, to include a review of those installations’ programs to prevent and respond to sexual assault and sexual harassment, organizational climate, gender discrimination, and support of survivors.(b)LocationsThe assessments conducted under subsection (a) shall be conducted at—(1)not fewer than three installations, including at least one Navy ship, with the highest risk of sexual assault, as defined by the Secretary of Defense; and(2)not fewer than three installations, including at least one Navy ship, with the lowest risk of sexual assault, as defined by the Secretary of Defense.(c)Parameters(1)IndependenceThe assessments conducted under this section may be comprised of civilian and military personnel, include the membership of, and input from, the Office of the Department of Defense Inspector General, and include individuals possessing the appropriate level of experience to conduct assessments of command climate. The members conducting an assessment of a particular military installation shall be independent from the military service assessed, the chain of command involved, and the installation that is the focus of the review.(2)Data surveyedThe assessment shall leverage command climate surveys, interviews, focus groups, independent research and materials, media reports, and other means as determined by the Secretary of Defense.(d)Use of resultsThe results of the assessment shall be used to inform best practices in supporting a climate that supports prevention programs and survivors at military installations. The best practices shall be shared throughout the Department of Defense, including with the installations included in the assessment, and in a publicly available report.(e)Completion and reportingThe assessment under this section shall be completed not later than 18 months after the date of the enactment of this Act. Not later than 30 days after the assessment is completed, the Secretary of Defense shall submit a report with findings to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.523.Policy for ensuring the annual report regarding sexual assaults involving members of the Armed Forces includes information on race and ethnicity of victimsThe Secretary of Defense shall prescribe policy requiring information on the race and ethnicity of victims and accused individuals to be included to the maximum extent practicable in the annual report required under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note). The policy may provide for the exclusion of such information based on privacy concerns, impacts on accountability efforts, or other matters of importance as determined and identified in such policy by the Secretary. 524.Department of Defense tracking of allegations of retaliation by victims of sexual assault or sexual harassment and related persons(a)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1562 the following new section:1562a.Complaints of retaliation by victims of sexual assault or sexual harassment and related persons: tracking by Department of Defense(a)Designation of responsible componentThe Secretary of Defense shall designate a component of the Office of the Secretary of Defense to be responsible for documenting and tracking all covered allegations of retaliation and shall ensure that the Secretaries concerned and the Inspector General of the Department of Defense provide to such component the information required to be documented and tracked as described in subsection (b).(b)Tracking of allegationsThe head of the component designated by the Secretary under subsection (a) shall document and track each covered allegation of retaliation, including—(1)that such an allegation has been reported and by whom;(2)the date of the report;(3)the nature of the allegation and the name of the person or persons alleged to have engaged in such retaliation; (4)the Department of Defense component or other entity responsible for the investigation of or inquiry into the allegation; (5)the entry of findings; (6)referral of such findings to a decisionmaker for review and action, as appropriate;(7)the outcome of final action; and(8)any other element of information pertaining to the allegation determined appropriate by the Secretary or the head of the component designated by the Secretary.(c)Covered allegation of retaliation definedIn this section, the term covered allegation of retaliation means an allegation of retaliation—(1)made by—(A)an alleged victim of sexual assault or sexual harassment;(B)an individual charged with providing services or support to an alleged victim of sexual assault or sexual harassment;(C)a witness or bystander to an alleged sexual assault or sexual harassment; or(D)any other person associated with an alleged victim of a sexual assault or sexual harassment; and(2)without regard to whether the allegation is reported to or investigated or inquired into by—(A)the Department of Defense Inspector General or any other inspector general;(B)a military criminal investigative organization; (C)a commander or other person at the direction of the commander;(D)another military or civilian law enforcement organization; or(E)any other organization, officer, or employee of the Department of Defense..(b)Clerical amendmentThe table of sections at the beginning of chapter 80 of title 10, United States Code, is amended by inserting after the item relating to section 1562 the following new item:1562a. Complaints of retaliation by victims of sexual assault or sexual harassment and related persons: tracking by Department of Defense..525.Special Victim's Counsel representation of civilian victims of sex-related offensesSection 1044e(a)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(D)A civilian who is a victim of an alleged sex-related offense, if the alleged perpetrator was subject to the jurisdiction of the Uniform Code of Military Justice at the time of the offense..526.Notice to victims of further administrative action following a determination not to refer to trial by court-martialSection 549 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 806b note) is amended—(1)by striking Under regulations and inserting Notwithstanding section 552a of title 5, United States Code (commonly referred to as the Privacy Act or the Privacy Act of 1974) and under regulations;(2)by striking alleged sexual assault and inserting an alleged sex-related offense; and(3)by adding at the end the following new sentence: Upon such final determination, the commander shall notify the victim of the type of action taken on such case, the outcome of the action (including any punishments assigned or characterization of service, as applicable), and such other information as the commander determines to be relevant..527.Recommendations on separate punitive article in the Uniform Code of Military Justice on violent extremismNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing such recommendations as the Secretary considers appropriate with respect to the establishment of a separate punitive article in chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), on violent extremism. 528.Determination and reporting of missing, absent unknown, absent without leave, and duty status-whereabouts unknown service members(a)Comprehensive review of missing persons reportingThe Secretary of Defense shall instruct the Secretary of each military department to undertake a comprehensive review of the department's policies and procedures for determining and reporting service members as missing, absent unknown, absent without leave, or duty status-whereabouts unknown. (b)Review of installation-level proceduresIn addition to such other requirements as may be set forth by the Secretary of Defense pursuant to subsection (a), the Secretary of each military department shall with regard to the department concerned—(1)direct each military installation, including any tenant command or activity present on such installation, to review its policies and procedures for carrying out the determination and reporting activities described under subsection (a); and(2)update such installation-level policies and procedures, including any tenant command or activity policies and procedures, with a view towards force protection, enhanced security for service members living on the military installation, and prioritizing reporting at the earliest practicable time to local law enforcement at all levels, and Federal law enforcement field offices with overlapping jurisdiction with that installation, when a service member is determined to be missing, absent unknown, absent without leave, or duty status-whereabouts unknown. (c)Installation-specific reporting protocols(1)In generalThe commander of each military installation shall establish a protocol applicable to all persons and organizations present on the installation, including tenant commands and activities, for sharing information with local and Federal law enforcement agencies about service members who are missing, absent-unknown, absent without leave, or duty status-whereabouts unknown. The protocol shall provide for the an immediate entry regarding the service member concerned in the Missing Persons File of the National Crimes Information Center data and for the commander to immediately notify all local law enforcement agencies with jurisdictions in the immediate area of the military installation, when the status of a service member assigned to such installation has been determined to be missing, absent unknown, absent without leave, or duty status-whereabouts unknown.(2)Reporting to military installation commandThe commander of each military installation shall submit the protocol established pursuant to paragraph (1) to the Secretary of the military department concerned. 529.Conduct unbecoming an officer(a)In generalSection 933 of title 10, United States Code (article 133 of the Uniform Code of Military Justice) is amended—(1)in the section heading, by striking and a gentleman; and(2)by striking and a gentleman.(b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of such title is amended in the item relating to section 933 (article 133) by striking and a gentleman.530.Analysis of the use of non-judicial punishment(a)In generalThe Secretary of Defense shall conduct statistical analysis of information on punishments imposed under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice).(b)ScopeThe information analyzed under subsection (a) shall include the following:(1)The race, ethnicity, gender, rank, and grade of—(A)members of the armed forces punished under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice);(B)commanders who imposed such punishment; and(C)victims of the conduct for which such punishment was imposed.(2)For punishments imposed under such section (article), the Secretary shall—(A)analyze the offenses under this chapter for which punishment was imposed; and(B)analyze investigations conducted before the imposition of punishment.530A.Sexual Assault Response Coordinator Military Occupational Specialty(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the optimal execution of a Sexual Assault Response Coordinator (SARC) Military Occupational Specialty (MOS). (b)ElementsThe report required under subsection (a) shall include the following elements:(1)A recommendation on the required rank and experience of a SARC MOS.(2)Recommendations for strengthening recruitment and retention of members of the Armed Forces of the required rank and experience identified under paragraph (1), including—(A)designating SARC as a secondary MOS instead of a primary MOS;(B)providing initial or recurrent bonuses or duty stations of choice to service members who qualify for the SARC MOS;(C)limiting the amount of time that a service member who has qualified for the SARC MOS can serve as a SARC in a given period of time; or(D)requiring evaluations for service members who have qualified for the SARC MOS and are serving as a SARC to be completed by an officer of the rank of O–6 or higher.(3)Recommendations for standardizing training and education for service members seeking a SARC MOS or serving as a SARC, including by institutionalizing relevant academies for each of the services. (4)An analysis of the impact of a SARC MOS on the talent management of the existing SARC program, including recruitment and retention.(5)An analysis of the requirements for a SARC-specific chain of command. (6)A plan to execute a SARC MOS within two years.(7)Analysis of the cost of a SARC MOS program.(8)Any other matter the Secretary of Defense considers relevant for inclusion. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide the congressional defense committees a briefing on the report required under subsection (a). 530B.Implementation of recommendations of the Independent Review Commission on Sexual Assault in the Military(a)IRC report definedIn this section, the term IRC report means the 2021 report entitled, Hard Truths and the Duty to Change: Recommendations from the Independent Review Commission on Sexual Assault in the Military.(b)Line of Effort 2The Secretary of Defense shall implement the following recommendations included in Line of Effort 2: Prevention of section III of the IRC report:(1)2.1 Equip all leaders with prevention competencies and evaluate their performance.(A)2.1 a The Under Secretary of Defense for Personnel and Readiness (USD(P&R)) should define the competencies leaders must have to oversee prevention.(B)2.1 b The Services and the National Guard Bureau (NGB) should develop and hold leaders appropriately accountable for prevention.(C)2.1 c The Services and the NGB should equip all leaders to develop and deliver informed prevention messages in formal and informal settings.(2)2.2 Establish a dedicated primary prevention workforce(A)2.2 a USD(P&R) should develop a model for a dedicated and capable prevention workforce.(B)2.2 b USD(P&R) should develop a professional credential for the prevention workforce.(C)2.2 c The Services should determine the optimum full-time prevention workforce, and equip all echelons of active duty, reserve, and guard organizations.(3)2.3 Implement community-level prevention strategies unique to Service members’ environments.(A)2.3 a The Services and the NGB should resource and implement prevention strategies at organizational and community levels.(B)2.3 b USD(P&R) should identify a non-clinical OSD-level Office of Primary Responsibility for alcohol policy and develop relevant policy guidance and oversight.(4)2.4 Modernize prevention education and skill-building to reflect today’s generation of Service members.(5)2.5 Identify and actively support Service members with the most effective prevention interventions.(A)2.5 a The Services and the NGB should institute a pilot program to link Service members with resources and support.(B)2.5 b The Services and the NGB should employ virtual platforms to provide support to all Service members.(6)2.6 Create a state-of-the-art DoD prevention research capability.(A)2.6 a DoD should establish a dedicated research center for the primary prevention of interpersonal and self-directed violence.(B)2.6 b USD(P&R), the Services, and the NGB should continually review and update all policies that unnecessarily restrict data collection on important populations of Service members.(C)2.6 c The Secretary of Defense should immediately authorize operational testing of the Air Force Compatibility Assessment with a cross-Service pre-accession sample, allowing for important research and intervention development.(D)2.6 d The USD(P&R) should commission research on gender and masculinities to develop effective social marketing strategies to facilitate primary prevention efforts.(7)2.7 Establish a comprehensive National Guard primary prevention strategy.(A)2.7 a The NGB should develop Army National and Air National Guard prevention strategies aligned with DoD’s Prevention Plan of Action, based on the National Guard’s unique construct and missions.(B)2.7 b USD(P&R) should submit a legislative proposal providing authorization and funding for the NGB to conduct recurring National Guard unit inspections and staff assistance visits for prevention oversight and assistance.(8)2.8 USD(P&R) should update the Department’s prevention strategy, including the DoD Prevention Plan of Action, to incorporate approved IRC recommendations. (c)Line of Effort 3The Secretary of Defense shall implement the following recommendations included in Line of Effort 3: Climate and Culture of section III of the IRC report:(1)3.1 USD(P&R) should codify in policy and direct the development and implementation of metrics related to sexual harassment and sexual assault as part of readiness tracking and reporting.(2)3.2 USD(P&R) should direct the Services to educate the force about sexual harassment and sexual assault within the context of the Services’ core values.(3)3.3 DoD must execute on the principle that addressing sexual harassment and sexual assault in the 21st century requires engaging with the cyber domain.(A)3.3 a Collect data to measure the problem of cyberharassment (and related harms).(B)3.3 b Educate leaders on cyberharassment and technology-facilitated sexual harassment and sexual assault.(C)3.3 c Hold Service members appropriately accountable who engage in cyberharassment and other forms of technology-facilitated sexual harassment and sexual assault.(4)3.4 DoD should ensure that there is an internal focus on preventing sexual harm and gender-based violence across the force in implementing the 2017 National Women, Peace, and Security (WPS) Act.(A)3.4 a Elevate and standardize the gender advisor workforce.(B)3.4 b Use qualitative data as part of indicators for Defense Objective One of the WPS Strategic Framework.(C)3.4 c Integrate a gender analysis into the military’s planning & operational frameworks.(D)3.4 d Review and revise Professional Military Education (PME) and DoD schoolhouse curricula to mainstream WPS priorities.(E)3.4 e Congress should support DoD’s inclusion of Personnel & Readiness in WPS implementation and codify in legislation.(5)3.5 Use qualitative data to select, develop, and evaluate the right leaders for command positions.(A)3.5 a Use qualitative data to select and develop the right leaders.(B)3.5 b Include a meaningful narrative section in performance evaluations for officers and NCOs.(6)3.6 Building a climate for the reduction of sexual harassment and sexual assault as a fundamental leader development requirement.(7)3.7 USD(P&R) should undertake a series of enhancements to the climate survey process to ensure that timely, actionable data can be used to improve unit climate on sexual harassment and assault.(A)3.7 a USD(P&R) should develop a standardized pulse survey tool that would enable unit-level commanders to collect real-time climate data on sexual harassment and sexual assault from Service members in their units between required administrations of the Defense Organizational Climate Survey (DEOCS).(B)3.7 b The Secretary of Defense should direct the Services to develop a formal system to share climate survey data at the unit level and initiate and evaluate corrective action plans.(C)3.7 c USD(P&R) should accelerate efforts to develop a validated Climate Benchmark to measure healthy and unhealthy climate at the unit level.(D)3.7 d The Secretary of Defense should assess whether current DoD policies, relevant components, and the Service-level Equal Opportunity workforce have the capacity to help commanders resolve climate issues.(8)3.8 The Services should publish the nature and results of all disciplinary actions related to sexual misconduct and disseminate this information to troops periodically. (d)Line of Effort 4The Secretary of Defense shall implement the following recommendations included in Line of Effort 4: Victim Care and Support of section III of the IRC report:(1)4.1 Optimize the victim care and support workforce.(A)4.1 a Move SARCs and SAPR VAs from the command reporting structure.(B)4.1 b Eliminate collateral duty for SARCs and SAPR VAs, with exceptions for ships, submarines, and isolated installations.(C)4.1 c Explore the co-location of SAPR and SHARP with other special victim services, such as FAP, to improve coordination, collaboration, and consistency in victim support.(D)4.1 d Train Independent Duty Corpsmen to be Sexual Assault Medical Forensic Examiners so patient care and evidence collection can be provided in deployed and isolated environments.(2)4.2 Expand victim service options to meet the needs of all survivors of sexual assault and sexual harassment.(A)4.2 a Increase access to and visibility of civilian community-based care.(B)4.2 b Authorize Service members to access the full spectrum of VA services for conditions related to military sexual assault and sexual harassment confidentially, and without a referral.(C)4.2 c Expand access to CATCH to include victims of sexual harassment and enable Service members to self-service access to CATCH.(D)4.2 d Create survivor-led peer support programs that allow for in-person, virtual, and telephone interaction.(E)4.2 e Amplify victims’ rights and services in the post-trial period.(3)4.3 Center the survivor to facilitate healing and restoration.(A)4.3 a Implement the No Wrong Door approach to sexual harassment, sexual assault, and domestic abuse across the Services and NGB.(B)4.3 b Institute a Commander’s Package from the SAPR VA with recommendations for victim care and support.(C)4.3 c Allow survivors flexibility to take non-chargeable time off for seeking services or time for recovery from sexual assault.(D)4.3 d Increase victim agency and control of the response process by: maximizing adherence to survivor preference on reporting status, and centering survivor preferences in expedited transfers.(E)4.3 e Study the methods our allies have used to make amends to survivors, including restorative engagement to acknowledge harm, and potential victim compensation.(4)4.4 Re-envision training and research to improve victim care and support.(A)4.4 a Establish a Defense Sexual Assault and Sexual Harassment Center of Excellence that administers a core curriculum of trauma and response trainings for all SAPR VAs and SARCs, chaplains, and other response personnel.(B)4.4 b Develop training to build the capacity of SARCs and SAPR VAs to provide culturally competent care to Service members from communities of color, LGBTQ+ Service members, religious minorities, and men.(C)4.4 c Revise and update training modules on appropriate response to sexual assault and sexual harassment in PME for officers and NCOs.(D)4.4 d Use an action research model to identify root problems, test interventions, and create best practices with survivors’ input. DMilitary justice reform and sexual assault preventionIMilitary justice matters531.Special victim prosecutors(a)In generalSubchapter V of chapter 47 of title 10, United States Code, is amended by inserting after section 824 (article 24 of the Uniform Code of Military Justice) the following new section:824a. Art 24a.Special victim prosecutors(a)Detail of special victim prosecutors and assistant special victim prosecutorsEach Secretary concerned shall detail commissioned officers to serve as special victim prosecutors and assistant special victim prosecutors.(b)QualificationsA special victim prosecutor or assistant special victim prosecutor shall be a commissioned officer who—(1)is a member of the bar of a Federal court or a member of the bar of the highest court of a State; and(2)is certified to be qualified, by reason of education, training, experience, and temperament, for duty as a special victim prosecutor or assistant special victim prosecutor by the Judge Advocate General of the armed force of which the officer is a member.(c)Duties and authorities(1)In generalSpecial victim prosecutors and assistant special victim prosecutors shall carry out the duties described in this chapter (the Uniform Code of Military Justice) and any other duties prescribed by the Secretary of Defense, in consultation with the Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy), by regulation.(2)Determination of special victim offense; related charges(A)AuthorityA special victim prosecutor shall have exclusive authority to determine if a reported offense is a special victim offense and shall exercise authority over any such offense in accordance with this chapter (the Uniform Code of Military Justice).(B)Related offensesIf a special victim prosecutor determines that a reported offense is a special victim offense, the special victim prosecutor may also exercise authority over any offense that the special victim prosecutor determines to be related to the special victim offense and any other offense alleged to have been committed by a person alleged to have committed the special victim offense.(3)Dismissal; referral; plea bargainsSubject to paragraph (4), with respect to charges and specifications alleging any offense over which a special victim prosecutor exercises authority, a special victim prosecutor shall have exclusive authority to, in accordance with this chapter (the Uniform Code of Military Justice)—(A)on behalf of the Government, dismiss the charges and specifications or make a motion to dismiss the charges and specifications;(B)refer the charges and specifications for trial by a special or general court-martial;(C)enter into a plea agreement; and (D)determine if an ordered rehearing is impracticable.(4)Deferral to convening authorityIf a special victim prosecutor exercises authority over an offense and elects not to prefer charges and specifications for such offense or, with respect to charges and specifications for such offense preferred by a person other than a special victim prosecutor, elects not to refer such charges and specifications, a convening authority may exercise any of the authorities of the convening authority under this chapter (the Uniform Code of Military Justice) with respect to such offense, except that the convening authority may not refer charges and specifications for a special victim offense for trial by special or general court-martial..(b)Table of sections amendmentThe table of sections at the beginning of subchapter V of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 824 (article 24) the following new item:824a. Art 24a. Special victim prosecutors..532.Policies with respect to special victim prosecutors(a)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1044e the following new section:1044f.Policies with respect to special victim prosecutors(a)Policies requiredThe Secretary of Defense shall establish policies with respect to the appropriate mechanisms and procedures that the Secretaries of the military departments shall establish and carry out relating to the activities of special victim prosecutors, including expected milestones for the Secretaries to fully implement such mechanisms and procedures. The policies shall include the following:(1)Provide for the establishment of a dedicated office in the Secretariat of each military department from which office the activities of the special victim prosecutors of the military services concerned shall be supervised and overseen.(2)Direct each Secretary of a military department to appoint one lead special victim prosecutor for each military service under the authority, direction, and control of the Secretary concerned, which lead special prosecutor shall be a judge advocate of that service in a grade no lower than O–6, with significant experience in military justice, who shall be responsible for the overall supervision and oversight of the activities of the special victim prosecutors of that service.(3)Direct each Secretary of a military department to designate one of the lead special victim prosecutors appointed pursuant to paragraph (2) to lead the office required to be established pursuant to paragraph (1).(4)Ensure that the office created pursuant to paragraph (1), the lead special victim prosecutors and other personnel assigned or detailed to the office, and the special victim prosecutors of the military services concerned—(A)are independent of the military chains of command of both the victims and those accused of special victim offenses and any other offenses over which a special victim prosecutor at any time exercises authority in accordance with section 824a of this title (article 24a of the Uniform Code of Military Justice); and(B)conduct assigned activities free from unlawful or unauthorized influence or coercion.(5)Provide that special victim prosecutors and assistant special victim prosecutors shall be well-trained, experienced, highly skilled, and competent in handling special victim cases.(6)Provide that commanders of the victim and the accused in a special victim case shall have the opportunity to provide their candid input to the special victim prosecutor regarding case disposition, but that the input is not binding on the special victim prosecutor.(b)UniformityThe Secretary of Defense shall ensure that any lack of uniformity in the implementation of policies, mechanisms, and procedures established under subsection (a) does not render unconstitutional any such policy, mechanism, or procedure.(c)ReportNot later than 270 days after the date of the enactment of this section, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report setting forth the policies proposed to be established pursuant to subsection (a) and the expected roadmap and milestones for the implementation of such policies and the mechanisms and procedures to which they apply.(d)Quarterly briefingNot later than January 1, 2023, and at the beginning of each fiscal quarter thereafter until the policies established pursuant to subsection (a) and the mechanisms and procedures to which they apply are fully implemented and operational, the Secretary of Defense and the Secretaries of the military departments shall jointly provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing detailing the actions taken and progress made by the Office of the Secretary of Defense and each of the military departments in meeting the milestones established as required by subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of chapter 53 of title 10, United States Code, is amended by inserting after the item relating to section 1044e the following new item:1044f. Department of Defense policies with respect to special victim prosecutors..533.Definition of military magistrate, special victim offense, and special victim prosecutorSection 801 of title 10, United States Code (article 1 of the Uniform Code of Military Justice), is amended—(1)by inserting after paragraph (10) the following new paragraph:(11)The term military magistrate means a commissioned officer certified for duty as a military magistrate in accordance with section 826a of this title (article 26a of the Uniform Code of Military Justice).; and(2)by adding at the end the following new paragraphs:(17)The term special victim offense means—(A)an offense under section 917a (article 117a), section 920 (article 120), section 920b (article 120b), section 920c (article 120c), section 928b (article 128b), section 930 (article 130), section 932 (article 132), the standalone offense of sexual harassment punishable under section 934 (article 134), or the standalone offense of child pornography punishable under section 934 (article 134) of this chapter (the Uniform Code of Military Justice);(B)a conspiracy to commit an offense specified in subparagraph (A) as punishable under section 881 of this title (article 81); (C)a solicitation to commit an offense specified in subparagraph (A) as punishable under section 882 of this title (article 82); or(D)an attempt to commit an offense specified in subparagraph (A), (B), or (C) as punishable under section 880 of this title (article 80).(17)The term special victim prosecutor means a judge advocate detailed as a special victim prosecutor in accordance with section 824a of this title (article 24a of the Uniform Code of Military Justice)..534.Clarification of applicability of domestic violence and stalking to dating partners(a)Article 128b; domestic violenceSection 928b of title 10, United States Code (article 128b of the Uniform Code of Military Justice), is amended—(1)in the matter preceding paragraph (1), by striking Any person and inserting (a) In general.—Any person;(2)in subsection (a), as designated by paragraph (1) of this subsection, by inserting a dating partner, after an intimate partner, each place it appears; and(3)by adding at the end the following new subsection:(b)DefinitionsIn this section (article), the terms dating partner, immediate family, and intimate partner have the meaning given such terms in section 930 of this title (article 130 of the Uniform Code of Military Justice)..(b)Article 130; stalkingSection 930 of such title (article 130 of the Uniform Code of Military Justice) is amended—(1)in subsection (a), by striking or to his or her intimate partner each place it appears and inserting to his or her intimate partner, or to his or her dating partner; and(2)in subsection (b)— (A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and(B)by inserting after paragraph (2) the following new paragraph:(3)The term dating partner, in the case of a specific person, means a person who is or has been in a social relationship of a romantic or intimate nature with such specific person based on a consideration of—(A)the length of the relationship;(B)the type of relationship; and(C)the frequency of interaction between the persons involved in the relationship..535.Clarification relating to who may convene courts-martial(a)General courts-martialSection 822(b) of title 10, United States Code (article 22(b) of the Uniform Code of Military Justice), is amended—(1)by striking If any and inserting (1) If any; and(2)by adding at the end the following new paragraph:(2)A commanding officer shall not be considered an accuser solely due to the role of the commanding officer in convening a general court-martial to which charges and specifications were referred by a special victim prosecutor in accordance with this chapter (the Uniform Code of Military Justice)..(b)Special courts-martialSection 823(b) of title 10, United States Code (article 23(b) of the Uniform Code of Military Justice), is amended—(1)by striking If any and inserting (1) If any;(2)by adding at the end the following new paragraph:(2)A commanding officer shall not be considered an accuser solely due to the role of the commanding officer in convening a special court-martial to which charges and specifications were referred by a special victim prosecutor in accordance with this chapter (the Uniform Code of Military Justice)..536.Inclusion of sexual harassment as general punitive article(a)Amendment to Manual for Courts-MartialNot later than 30 days after the date of the enactment of this Act, the President shall amend Part IV of the Manual for Courts-Martial to include sexual harassment as a standalone offense punishable under section 934 of title 10, United States Code (article 134 of the Uniform Code of Military Justice).(b)Elements of offenseThe amendment to Part IV of the Manual for Courts-Martial required under subsection (a) shall include the following in the proper place and form:(1)ElementsThe required elements constituting the offense of sexual harassment are as follows:(A)That the accused knowingly made sexual advances, demands, or requests for sexual favors, or engaged in other conduct of a sexual nature.(B)That such conduct was unwelcome.(C)That under the circumstances, such conduct—(i)would cause a reasonable person to, believe, and a certain person does believe that submission to such conduct would be made, either explicitly or implicitly, a term or condition of a person’s job, pay, career, benefits, or entitlements;(ii)would cause a reasonable person to believe, and a certain person does believe that submission to, or rejection of, such conduct would be used as a basis for career or employment decisions affecting that person; or(iii)was so severe, repetitive, or pervasive, that a reasonable person would perceive, and a certain person does perceive, an intimidating, hostile, or offensive duty or working environment.(D)That under the circumstances, the conduct of the accused was either—(i)to the prejudice of good order and discipline in the Armed Forces;(ii)of a nature to bring discredit upon the Armed Forces; or(iii)to the prejudice of good order and discipline in the Armed Forces and of a nature to bring discredit on the Armed Forces.(2)Scope of conduct considered sexual in natureWhether other conduct is of a sexual nature shall be dependent upon the circumstances of the act or acts alleged and may include conduct that, without context, would not appear to be sexual in nature.(3)Nature of victimFor purposes of paragraph (1)(C), a certain person extends to any person, regardless of gender or seniority, or whether subject to the Uniform Code of Military Justice, who by some duty or military-related reason may work or associate with the accused.(4)Timing and location of actThe act constituting sexual harassment can occur at any location, regardless of whether the victim or accused is on or off duty at the time of the alleged act or acts. Physical proximity is not required, and the acts may be committed through online or other electronic means.(5)Mens reaThe accused must have actual knowledge that the accused is making sexual advances, demands or requests for sexual favors, or engaging in other conduct of a sexual nature. Actual knowledge is not required for the other elements of the offense.537.Determinations of impracticability of rehearing(a)Transmittal and review of recordsSection 865(e)(3)(B) of title 10, United States Code (article 65(e)(3)(B) of the Uniform Code of Military Justice), is amended—(1)by striking impractical.—If the Judge Advocate General and inserting the following: impracticable.—(i)In generalSubject to clause (ii), if the Judge Advocate General; (2)by striking impractical and inserting impracticable; and(3)by adding at the end the following new clause:(ii)Cases referred by special victim prosecutorIf a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impracticable and shall dismiss the charges if the special victim prosecutor so determines..(b)Courts of criminal appealsSection 866(f)(1)(C) of title 10, United States Code (article 66(f)(1)(C) of the Uniform Code of Military Justice), is amended—(1)by striking impracticable.—If the Court of Criminal Appeals and inserting the following: “Impracticable.—(i)In generalSubject to clause (ii), if the Court of Criminal Appeals; and(2)by adding at the end the following new clause:(ii)Cases referred by special victim prosecutorIf a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impracticable and shall dismiss the charges if the special victim prosecutor so determines..(c)Review by the court of appeals for the armed forcesSection 867(e) of title 10, United States Code (article 67(e) of the Uniform Code of Military Justice), is amended by adding at the end the following new sentence: Notwithstanding the preceding sentence, if a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impracticable and shall dismiss the charges if the special victim prosecutor so determines..(d)Review by Judge Advocate GeneralSection 869(c)(1)(D) of title 10, Untied States Code (article 69(c)(1)(D) of the Uniform Code of Military Justice), is amended—(1)by striking If the Judge Advocate General and inserting (i) Subject to clause (ii), if the Judge Advocate General; (2)by striking impractical and inserting impracticable; and(3)by adding at the end the following new clause:(ii)If a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impracticable and shall dismiss the charges if the special victim prosecutor so determines..538.Plea agreements(a)Authority To enter into agreementsSubsection (a) of section 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), is amended—(1)in paragraph (1), by striking At any time and inserting Subject to paragraph (3), at any time; and(2)by adding at the end the following new paragraph:(3)With respect to charges and specifications referred to court-martial by a special victim prosecutor, a plea agreement under this section may only be entered into between a special victim prosecutor and the accused. Such agreement shall be subject to the same limitations and conditions applicable to other plea agreements under this section (article)..(b)Binding effectSubsection (d) of such section (article) is amended by inserting after parties the following: (including the convening authority and the special victim prosecutor in the case of a plea agreement entered into under subsection of (a)(3)).539.Opportunity to obtain witness and other evidence in trials by court-martialSubsection 846(d)(2) of title 10, United States Code (article 46(d)(2) of the Uniform Code of Military Justice), is amended—(1)by striking only if a general court-martial and inserting the following: “only if—(A)a general court-martial;;(2)in subparagraph (A), as designated by paragraph (1) of this section, by striking a subpoena or a military judge and inserting the following: “a subpoena;(B)a military judge;(3)In subparagraph (B), as designated by paragraph (2), by striking the period at the end and inserting a semicolon; and(4)by adding at the end the following new subparagraphs:(C)a special victim prosecutor issues such a subpoena; or(D)the military counsel detailed to defend an individual suspected or accused of an offense over which a special victim prosecutor exercises authority in accordance with section 824a of this title (article 824a of the Uniform Code of Military Justice) issues such a subpoena..540.Former jeopardySection 844(c) of title 10, United States Code (article 44(c) of the Uniform Code of Military Justice), is amended—(1)in paragraph (1) in the matter following subparagraph (B), by inserting or the special victim prosecutor after the convening authority; and (2)in paragraph (2) in the matter following subparagraph (B), by inserting or the special victim prosecutor after the convening authority.541.Advice to convening authority before referral for trialSection 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), is amended—(1)In subsection (a)(1)—(A)by striking Before referral and inserting Subject to subsection (c), before referral;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following new subparagraph: (C)there is sufficient admissible evidence to obtain and sustain a conviction on the charged offense..(2)in subsection (b), by striking Before referral and inserting Subject to subsection (c), before referral;(3)by redesignating subsections (c) and (d) as subsections (d) and (e) respectively;(4)by inserting after subsection (b) the following new subsection:(c)Special victim offensesA referral to a general or special court-martial for trial of charges and specifications over which a special victim prosecutor exercises authority may only be made—(1)by a special victim prosecutor, subject to a special victim prosecutor’s written determination accompanying the referral that—(A)each specification under a charge alleges an offense under this chapter;(B)there is probable cause to believe that the accused committed the offense charged; and(C)there is sufficient admissible evidence to obtain and sustain a conviction on the charged offense; or(2)in the case of charges and specifications that do not allege a special victim offense and as to which a special victim prosecutor declines to prefer or, in the case of charges and specifications preferred by a person other than a special victim prosecutor, refer charges, by the convening authority in accordance with this section.; and(5)in subsection (e), as redesignated by paragraph (3) of this section, by inserting or, with respect to charges and specifications over which a special victim prosecutor exercises authority in accordance with section 824a of this title (article 824a of the Uniform Code of Military Justice), a special victim prosecutor, after convening authority. 542.Preliminary hearing(a)Detail of hearing officer; waiverSubsection (a)(1) of section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), is amended—(1)in subparagraph (A), by striking hearing officer and all that follows through the period at the end and inserting hearing officer detailed in accordance with subparagraph (C).;(2)in subparagraph (B), by striking written waiver and all that follows through the period at the end and inserting the following: written waiver to—(i)except as provided in clause (ii), the convening authority and the convening authority determines that a hearing is not required; and(ii)with respect to charges and specifications over which the special victim prosecutor is exercising authority in accordance with section 824a of this title (article 24a of the Uniform Code of Military Justice), the special victim prosecutor and the special victim prosecutor determines that a hearing is not required.; and(3)by adding at the end the following new subparagraph:(C)(i)Except as provided in clause (ii), the convening authority shall detail a hearing officer.(ii)If a special victim prosecutor is exercising authority over the charges and specifications subject to a preliminary hearing under this section (article), the special victim prosecutor shall request a military judge or military magistrate to serve as the hearing officer, and a military judge or military magistrate shall be provided, in accordance with regulations prescribed by the President..(b)Report of preliminary hearing officerSubsection (c) of such section is amended—(1)in the heading, by inserting or special victim prosecutor after convening authority; and(2)in the matter preceding paragraph (1) by striking to the convening authority and inserting to the convening authority or, in the case of a preliminary hearing in which the hearing officer is provided at the request of a special victim prosecutor, to the special victim prosecutor,.543.Detail of trial counselSection 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:(e)(1)For each general and special court-martial for which charges and specifications were referred by a special victim prosecutor—(A)a special victim prosecutor or an assistant special victim prosecutor shall be detailed as trial counsel;(B)a special victim prosecutor may detail a special victim prosecutor or an assistant special victim prosecutor as an assistant trial counsel; and(C)a special victim prosecutor may request that a counsel other than a special victim prosecutor or assistant special victim prosecutor be detailed as an assistant trial counsel.(2)Details of counsel under this subsection shall be made in accordance with regulations prescribed by the President..544.Sentencing reform(a)Article 53; findings and sentencingSection 853 of title 10, United States Code (article 53 of the Uniform Code of Military Justice), is amended—(1)in subsection (b), by amending paragraph (1) to read as follows:(1)General and special courts-martialExcept as provided in subsection (c) for capital offenses, if the accused is convicted of an offense in a trial by general or special court-martial, the military judge shall sentence the accused. The sentence determined by the military judge constitutes the sentence of the court-martial.; and(2)in subsection (c)—(A)by amending paragraph (1) to read as follows:(1)In generalIn a capital case, if the accused is convicted of an offense for which the court-martial may sentence the accused to death—(A)the members shall determine—(i)whether the sentence for that offense shall be death or life in prison without eligibility for parole; or(ii)whether the matter shall be returned to the military judge for determination of a lesser punishment; and(B)the military judge shall sentence the accused for that offense in accordance with the determination of the members under subparagraph (A).; and(B)in paragraph (2), by striking the court-martial and inserting the military judge.(b)Article 53a; plea agreementsSection 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), as amended by section 538 of this Act, is further amended—(1)by redesignating subsections (b), (c), and (d), as subsections (c), (d), and (e), respectively; and (2)by inserting after subsection (a) the following new subsection:(b)Acceptance of plea agreementSubject to subsection (c), the military judge of a general or special court-martial shall accept a plea agreement submitted by the parties, except that—(1)in the case of an offense with a sentencing parameter set forth in regulations prescribed by the President pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022, the military judge may reject a plea agreement that proposes a sentence that is outside the sentencing parameter if the military judge determines that the proposed sentence is plainly unreasonable; and(2)in the case of an offense for which the President has not established a sentencing parameter pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022, the military judge may reject a plea agreement that proposes a sentence if the military judge determines that the proposed sentence is plainly unreasonable..(c)Article 56; sentencingSection 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (C)(vii), by striking and at the end;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new subparagraph:(E)the applicable sentencing parameters or sentencing criteria set forth in regulations prescribed by the President pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022.; and(B)by striking paragraphs (2) through (4) and inserting the following new paragraphs:(2)Application of sentencing parameters in general and special courts-martial(A)Requirement to sentence within parametersExcept as provided in subparagraph (B), in a general or special court-martial in which the accused is convicted of an offense for which the President has established a sentencing parameter pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022, the military judge shall sentence the accused for that offense within the applicable parameter.(B)ExceptionThe military judge may impose a sentence outside a sentencing parameter upon finding specific facts that warrant such a sentence. If the military judge imposes a sentence outside a sentencing parameter under this subparagraph, the military judge shall include in the record a written statement of the factual basis for the sentence.(3)Use of sentencing criteria in general and special courts-martialIn a general or special court-martial in which the accused is convicted of an offense for which the President has established sentencing criteria pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022, the military judge shall consider the applicable sentencing criteria in determining the sentence for that offense.(4)Offense-based sentencing in general and special courts-martialIn announcing the sentence under section 853 of this title (article 53) in a general or special court-martial, the military judge shall, with respect to each offense of which the accused is found guilty, specify the term of confinement, if any, and the amount of the fine, if any. If the accused is sentenced to confinement for more than one offense, the military judge shall specify whether the terms of confinement are to run consecutively or concurrently.(5)Inapplicability to death penaltySentencing parameters and sentencing criteria shall not apply to a determination of whether an offense should be punished by death.(6)Sentence of confinement for life without eligibility for parole(A)In generalIf an offense is subject to a sentence of confinement for life, a court-martial may impose a sentence of confinement for life without eligibility for parole.(B)Term of confinementAn accused who is sentenced to confinement for life without eligibility for parole shall be confined for the remainder of the accused's life unless—(i)the sentence is set aside or otherwise modified as a result of—(I)action taken by the convening authority or the Secretary concerned; or(II)any other action taken during post-trial procedure or review under any other provision of subchapter IX of this chapter (the Uniform Code of Military Justice);(ii)the sentence is set aside or otherwise modified as a result of action taken by a court of competent jurisdiction; or(iii)the accused receives a pardon or another form of Executive clemency.; and(4)in subsection (d)(1)—(A)in subparagraph (A), by striking or at the end;(B)by redesignating subparagraph (B) as subparagraph (C);(C)by inserting after subparagraph (A) the following new subparagraph:(B)in the case of a sentence for an offense with a sentencing parameter under this section, the sentence is a result of an incorrect application of the parameter; or; and(D)in subparagraph (C), as redesignated by subparagraph (B) of this paragraph, by striking , as determined in accordance with standards and procedures prescribed by the President.(d)Article 66; courts of criminal appealsSection 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), as amended by section 537 of this Act, is further amended—(1)in subsection (d)(1)(A), by striking the third sentence; and(2)by amending subsection (e) to read as follows:(e)Consideration of sentence(1)In generalIn considering a sentence on appeal, other than as provided in section 856(e) of this title (article 56(e)), the Court of Criminal Appeals may consider—(A)whether the sentence violates the law;(B)whether the sentence is inappropriately severe—(i)if the sentence is for an offense for which the President has not established a sentencing parameter pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022; or(ii)in the case of an offense for which the President has established a sentencing parameter pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022, if the sentence is above the upper range of such sentencing parameter;(C)in the case of a sentence for an offense for which the President has established a sentencing parameter pursuant to section 544(e) of the National Defense Authorization Act for Fiscal Year 2022, whether the sentence is a result of an incorrect application of the parameter;(D)whether the sentence is plainly unreasonable; and(E)in review of a sentence to death or to life in prison without eligibility for parole determined by the members in a capital case under section 853(d) of this title (article 53(d)), whether the sentence is otherwise appropriate, under rules prescribed by the President.(2)Record on appealIn an appeal under this subsection or section 856(e) of this title (article 56(e)), other than review under subsection (b)(2), the record on appeal shall consist of—(A)any portion of the record in the case that is designated as pertinent by any party;(B)the information submitted during the sentencing proceeding; and(C)any information required by rule or order of the Court of Criminal Appeals..(e)Establishment of sentencing parameters and sentencing criteria(1)In generalNot later than two years after the date of the enactment of this Act, the President shall prescribe regulations establishing sentencing parameters and sentencing criteria related to offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), in accordance with this subsection. Such parameters and criteria—(A)shall cover sentences of confinement; and(B)may cover lesser punishments, as the President determines appropriate.(2)Sentencing parametersSentencing parameters established under paragraph (1) shall—(A)identify a delineated sentencing range for an offense that is appropriate for a typical violation of the offense, taking into consideration—(i)the severity of the offense;(ii)the guideline or offense category that would apply to the offense if the offense were tried in a United States district court;(iii)any military-specific sentencing factors; and(iv)the need for the sentencing parameter to be sufficiently broad to allow for individualized consideration of the offense and the accused;(B)include no fewer than 5 and no more than 12 offense categories;(C)assign such offense under this chapter to an offense category unless the offense is identified as unsuitable for sentencing parameters under paragraph (4)(F)(ii); and(D)delineate the confinement range for each offense category by setting an upper confinement limit and a lower confinement limit.(3)Sentencing criteriaSentencing criteria established under paragraph (1) shall identify offense-specific factors the military judge should consider and any collateral effects of available punishments that may aid the military judge in determining an appropriate sentence when there is no applicable sentencing parameter for a specific offense. (4)Military sentencing parameters and criteria board(A)In generalThere is established within the Department of Defense a board, to be known as the Military Sentencing Parameters and Criteria Board (referred to in this subsection as the Board).(B)Voting membersThe Board shall have 5 voting members, as follows:(i)The 4 chief trial judges designated under section 826(g) of title 10, United States Code (article 26(g) of the Uniform Code of Military Justice), except that, if the chief trial judge of the Coast Guard is not available, the Judge Advocate General of the Coast Guard may designate as a voting member a judge advocate of the Coast Guard with substantial military justice experience.(ii)A trial judge of the Navy, designated under regulations prescribed by the President, if the chief trial judges designated under section 826(g) of title 10, United States Code (article 26(g) of the Uniform Code of Military Justice), do not include a trial judge of the Navy.(iii)A trial judge of the Marine Corps, designated under regulations prescribed by the President, if the chief trial judges designated under section 826(g) of title 10, United States Code (article 26(g) of the Uniform Code of Military Justice), do not include a trial judge of the Marine Corps.(C)Nonvoting membersThe Chief Judge of the Court of Appeals for the Armed Forces, the Chairman of the Joint Chiefs of Staff, and the General Counsel of the Department of Defense shall each designate one nonvoting member of the Board. The Secretary of Defense may appoint one additional nonvoting member of the Board at the Secretary's discretion.(D)Chair and vice-chairThe Secretary of Defense shall designate one voting member as chair of the Board and one voting member as vice-chair.(E)Voting requirementAn affirmative vote of at least three members is required for any action of the Board under this subsection.(F)Duties of boardThe Board shall have the following duties:(i)As directed by the Secretary of Defense, the Board shall submit to the President for approval—(I)sentencing parameters for all offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), (other than offenses that the Board identifies as unsuitable for sentencing parameters in accordance with clause (ii)); and(II)sentencing criteria to be used by military judges in determining appropriate sentences for offenses that are identified as unsuitable for sentencing parameters in accordance with clause (ii). (ii)Identify each offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that is unsuitable for sentencing parameters. The Board shall identify an offense as unsuitable for sentencing parameters if—(I)the nature of the offense is indeterminate and unsuitable for categorization; and(II)there is no similar criminal offense under the laws of the United States or the laws of the District of Columbia.(iii)In developing sentencing parameters and criteria, the Board shall consider the sentencing data collected by the Military Justice Review Panel pursuant to section 946(f)(2) of title 10, United States Code (article 146(f)(2) of the Uniform Code of Military Justice).(iv)In addition to establishing parameters for sentences of confinement under clause (i)(I), the Board shall consider the appropriateness of establishing sentencing parameters for punitive discharges, fines, reductions, forfeitures, and other lesser punishments authorized under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).(v)The Board shall regularly—(I)review, and propose revision to, in consideration of comments and data coming to the Board's attention, the sentencing parameters and sentencing criteria prescribed under paragraph (1); and(II)submit to the President, through the Secretary of Defense, proposed amendments to the sentencing parameters and sentencing criteria, together with statements explaining the basis for the proposed amendments. (vi)The Board shall develop means of measuring the degree to which applicable sentencing, penal, and correctional practices are effective with respect to the sentencing factors and policies set forth in this section. (vii)In fulfilling its duties and in exercising its powers, the Board shall consult authorities on, and individual and institutional representatives of, various aspects of the military criminal justice system. The Board may establish separate advisory groups consisting of individuals with current or recent experience in command and in senior enlisted positions, individuals with experience in the trial of courts-martial, and such other groups as the Board deems appropriate.(viii)The Board shall submit to the President, through the Secretary of Defense, proposed amendments to the rules for courts-martial with respect to sentencing proceedings and maximum punishments, together with statements explaining the basis for the proposed amendments. 545.Uniform, document-based data system(a)In generalThe Secretary of Defense shall—(1)establish a single mechanism and process into and through which records, data, and information shall be collected, tracked, and maintained regarding the reporting, investigation, processing, adjudication, and final disposition of all offenses under the Uniform Code of Military Justice arising in any component of the Department of Defense;(2)prescribe uniform data points, definitions, standards, and criteria applicable to all components of the Department of Defense, for the entry of records, data, and information in and through the single mechanism and process required by paragraph (1);(3)ensure the security of the single mechanism and process and the records, data, and information maintained therein, with a particular emphasis on the security of classified information, personally identifiable information, protected health information, information that is subject to a judicial protective order or that has been placed under seal by appropriate authority, and other information of a sensitive nature, as determined by the Secretary;(4)authorize access to the single mechanism and process and the records, data, and information maintained therein to appropriately cleared personnel of a component of the Department of Defense and such other persons as the Secretary of Defense may determine, each of whom shall have a demonstrated need for such access derived from the official business of the Department of Defense;(5)maintain indefinitely all records, data, and information collected in and through the single mechanism and process; and(6)analyze the records, data, and information maintained in and through the single mechanism and process—(A)to promote the effective management and timeliness of the investigation, processing, adjudication, and disposition of offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice);(B)to ascertain the effects of the changes in law and policy required under this part and the amendments made by this part on the prevention of and response to offenses over which a special victim prosecutor at any time exercises authority in accordance with section 824a of this title (article 24a of the Uniform Code of Military Justice);(C)to inform and improve the policies, processes, reporting, and decision-making of the Department of Defense;(D)to enhance the quality of periodic reviews required by law, including under section 946 of this title (article 146 of the Uniform Code of Military Justice);(E)to enhance the quality of reports and briefings to Congress and the Committee on Armed Forces of the Senate and the Committee on Armed Forces of the House of Representatives, including those required by section 532 of the National Defense Authorization Act for Fiscal year 2007 (Public Law 109–364); section 1361 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383), as amended by section 575 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239), section 542 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), sections 543 and 544 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), sections 537 and 538 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), and section 537 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); section 574 of the National Defense Authorization Act for Fiscal Year 2017 (Public law 114–328); and section 539C of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); and(F)for such other purposes as the Secretary of Defense may prescribe.(b)Information includedThe records, data, and information collected, tracked, and maintained in the single mechanism and process required under subsection (a) shall include—(1)the data points and uniform definitions set forth in memoranda of the General Counsel of the Department of Defense entitled Uniform Standards and Criteria Required by Article 140a, Uniform Code of Military Justice, dated December 17, 2018, and Recording Court-Martial Demographic Information, dated June 3, 2020, and the Appendices thereto, expanded to include—(A)the progress of an offense under the Uniform Code of Military Justice through each stage of the investigative process, including a summary of the initial complaint giving rise to an inquiry or investigation by a military law enforcement, security, or intelligence organization or military criminal investigative organization, a description of how the complaint became known to such organization, and any referral to or from civilian law enforcement or investigative authorities;(B)demographic data pertaining to each victim and accused, including age, race, ethnicity, sex, and rank, as applicable, together with the nature of the relationship, if any, between a victim and an accused;(C)any action taken relative to a service member suspected or accused of an offense under the Uniform Code of Military Justice through each stage of such action from initiation to final disposition, and appeal, if any, including—(i)a decision to take no action;(ii)trial by court-martial or other judicial process;(iii)non-judicial punishment under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice); and(iv)adverse or corrective administrative action; and(D)the age, race, ethnicity, sex, and rank, as applicable, of any person who took an action documented pursuant to subparagraph (C);(2)the date on which each key action or decision relative to the offense occurred or was made;(3)a true copy of each source document or record relating to the reporting, investigation, processing, adjudication, and disposition of each offense; and(4)any other record, data, or information as prescribed by the Secretary of Defense. (c)DeadlineThe single mechanism and process required under subsection (a) shall be fully operational by the effective date specified in section 552 and will be used to collect, track, and maintain records, data, and information about the reporting, investigation, processing, adjudication, and final disposition of each offense under the Uniform Code of Military Justice that occurs after that date.(d)DefinitionsIn this section:(1)Single mechanism and process(A)In generalThe term single mechanism and process is defined as a database, tracking system, or other mechanism and process established by the Secretary of Defense, in which records, data, and information relative to an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) arising in any component of the Department of Defense are consolidated. (B)Rule of constructionNothing in this section shall be construed to prohibit a component of the Department of Defense from creating and maintaining a separate mechanism or process for purposes similar to those described under subparagraph (A), provided that all requisite records, data, and information are primarily collected and tracked in the single mechanism and process required.(2)Race and ethnicityFor purposes of ensuring the collection of uniform data points concerning race and ethnicity, the terms race and ethnicity shall have the meanings established for the terms by the Office of Management and Budget Statistical Policy Directive No. 15, Race and Ethnic Standards for Federal Statistics and Administrative Reporting, or any successor Office of Management and Budget directive. 546.Primary prevention workforce(a)EstablishmentThe Secretary of Defense shall establish a Primary Prevention Workforce to provide a comprehensive and integrated program across the Department of Defense enterprise for the primary prevention of interpersonal and self-directed violence, including sexual assault, sexual harassment, domestic violence, child abuse and maltreatment, problematic juvenile sexual behavior, suicide, workplace violence, and substance misuse.(b)Primary Prevention Workforce model(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report setting forth a holistic model for a dedicated and capable Primary Prevention Workforce in the Department of Defense. (2)ElementsThe model required under paragraph (1) shall include the following elements:(A)A description of Primary Prevention Workforce roles, responsibilities, and capabilities, including—(i)the conduct of research and analysis;(ii)advising all levels of military commanders and leaders;(iii)designing and writing strategic and operational primary prevention policies and programs;(iv)integrating and analyzing data; and(v)implementing, evaluating, and adapting primary prevention programs and activities.(B)The design and structure of the Primary Prevention Workforce, including—(i)consideration of military, civilian, and hybrid manpower options;(ii)the comprehensive integration of the workforce from strategic to tactical levels of the Department of Defense and its components; and (iii)mechanisms for individuals in workforce roles to report to and align with installation-level and headquarters personnel.(C)Strategies, plans, and systematic approaches for recruiting, credentialing, promoting, and sustaining the diversity of work force roles comprising a professional workforce dedicated to primary prevention.(D)The creation of a professional, primary prevention credential that standardizes a common base of education and experience across the prevention workforce, coupled with knowledge development and skill building requirements built into the career cycle of prevention practitioners such that competencies and expertise increase over time.(E)Any other matter the Secretary of Defense determines necessary and appropriate to presenting an accurate and complete model of the Primary Prevention Workforce. (c)Reports(1)In generalNot later than one year after the date of the enactment of this Act, the Secretaries of the military departments and the Chief of the National Guard Bureau each shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report detailing how the military services and the National Guard, as applicable, will adapt and implement the primary prevention workforce model set forth in the report required under subsection (b). (2)ElementsEach report submitted under subsection (a) shall include a description of—(A)expected milestones to implement the prevention workforce in the component at issue;(B)challenges associated with implementation of the workforce and the strategies for addressing such challenges; and(C)additional authorities that may be required to optimize implementation and operation of the workforce. (d)Operating capability deadlineThe Primary Prevention Workforce authorized under this section shall attain initial operating capability in each military department and military service and in the National Guard by not later than the effective date specified in section 552. 547.Annual primary prevention research agenda(a)In generalBeginning on October 1, 2022, and annually, on the first day of each fiscal year thereafter, the Secretary of Defense shall publish a Department of Defense research agenda for that fiscal year, focused on the primary prevention of interpersonal and self-directed violence, including sexual assault, sexual harassment, domestic violence, child abuse and maltreatment, problematic juvenile sexual behavior, suicide, workplace violence, and substance misuse.(b)ElementsEach annual primary prevention research agenda published under subsection (a) shall—(1)identify research priorities for that fiscal year;(2)assign research projects and tasks to the military departments and other components of the Department of Defense, as the Secretary of Defense determines appropriate;(3)allocate or direct the allocation of appropriate resourcing for each such project and task; and(4)be directive in nature and enforceable across all components of the Department of Defense, including with regard to—(A)providing for timely access to records, data and information maintained by any component of the Department of Defense that may be required in furtherance of an assigned research project or task;(B)ensuring the sharing across all components of the Department of Defense of the findings and the outcomes of any research project or task; and(C)any other matter determined by the Secretary of Defense.(c)Guiding principlesThe primary prevention research agenda should, as determined by the Secretary of Defense—(1)reflect a preference for research projects and tasks with the potential to yield or contribute to the development and implementation of actionable primary prevention strategies in the Department of Defense;(2)be integrated, so as to discover or test cross-cutting interventions across the spectrum of interpersonal and self-directed violence; (3)incorporate collaboration with other Federal departments and agencies, State governments, academia, industry, federally funded research and development centers, non-profit organizations, and other organizations outside of the Department of Defense; and(4)minimize unnecessary duplication of effort.(d)BudgetingThe Secretary of Defense shall create a unique Program Element for and shall prioritize recurring funding to ensure the continuity of research pursuant to the annual primary prevention research agenda. 548.Full functionality of certain advisory committees and panelsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall establish or reconstitute, maintain, and ensure the full functionality of—(1)the Defense Advisory Committee on the Investigation, Prosecution, and Defense of sexual assault in the Armed Forces, established pursuant to section 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1561 note);(2)the Defense Advisory Committee for the Prevention of Sexual Misconduct, established pursuant to section 552 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 1561 note); and(3)the Military Justice Review Panel established pursuant to section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice)).549.Military defense counsel parityThe Secretary of Defense shall—(1)direct the Secretaries of the military departments to establish the funding, mechanisms, and processes required for service military defense counsel to exercise control of their own funds, beginning not later than one year after the date of the enactment of this Act;(2)ensure that military defense counsel have timely and reliable access to and funding for defense investigators, expert witnesses, trial support, counsel travel, and other necessary resources;(3)ensure that military defense counsel detailed to represent a servicemember accused of a special victim offense are well-trained and experienced, highly skilled, and competent in the defense of special victim cases; and(4)take or direct such other actions regarding military defense counsel as may be warranted in the interest of the fair administration of justice. 550.Resourcing(a)Report requiredNot later than March 1, 2022, the Secretary of Defense, shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report detailing the resourcing necessary to implement this part and the amendments made by this part.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)The number of additional personnel and personnel authorizations—military and civilian—required by the Office of the Secretary of Defense, each of the military departments, and any other component of the Department of Defense, to implement and execute the provisions of this part and the amendments made by this part by the effective date specified in section 552.(2)The basis for the number provided pursuant to paragraph (1), including the following: information(A)A description of the organizational structure in which such personnel or groups of personnel are or will be aligned.(B)The nature of the duties and functions to be performed by any such personnel or groups of personnel across the domains of policy-making, execution, assessment, and oversight.(C)The optimum caseload goal assigned to the following categories of personnel who are or will participate in the military justice process: criminal investigators of different levels and expertise, laboratory personnel, defense counsel, special victim prosecutors and assistant special victim prosecutors, military defense counsel, military judges, and military magistrates.(D)Any required increase in the number of personnel currently authorized in law to be assigned to the Office of the Secretary of Defense and other Department of Defense headquarters.(3)The nature and scope of any contract required by the Office of the Secretary of Defense, each of the military departments, and any other component of the Department of Defense to implement and execute the provisions of this part and the amendments made by this part by the effective date specified in section 552.(4)The amount and types of additional funding required by the Department of Defense to implement the provisions of this part and the amendments made by this part by the effective date specified.(5)Any additional authorities required to implement the provisions of this part and the amendments made by this part by the effective date specified.(6)Any additional information the Secretary of Defense determines is necessary to ensure the manning, equipping, and resourcing of the Department of Defense to implement and execute the provisions of this part and the amendments made by this part.551.Applicability to the United States Coast GuardThe Secretary of Defense shall consult and enter into an agreement with the Secretary of Homeland Security to apply the provisions of this part and the amendments made by this part, and the policies, mechanisms, and processes established pursuant to such provisions, to the United States Coast Guard when it is operating as a service in the Department of Homeland Security. 552.Effective date(a)In generalThe amendments made by this part shall take effect on the date that is two years after the date of the enactment of this Act and shall apply with respect to offenses that occur after that date.(b)Regulations(1)RequirementThe President shall prescribe regulations to carry out this part, including the regulations setting forth the sentencing parameters and guidelines required under section 544(e), and the amendments made by this part not later than two years after the date of the enactment of this Act. (2)Impact of delay of issuanceIf the President does not prescribe regulations to carry out this part, including the regulations setting forth the sentencing parameters and guidelines required under section 544(e), before the date that is two years after the date of the enactment of this Act, the amendments made by this part shall take effect on the date on which such regulations are prescribed and shall apply with respect to offenses that occur on or after that date.IIMilitary justice improvement and increasing prevention561.Short titleThis part may be cited as the Military Justice Improvement and Increasing Prevention Act of 2021.562.Improvement of determinations on disposition of charges for certain offenses under UCMJ with authorized maximum sentence of confinement of more than one year(a)Improvement of determinations(1)Military departmentsWith respect to charges under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that allege an offense specified in subsection (b) and not excluded under subsection (c), the Secretary of Defense shall require the Secretaries of the military departments to provide as described in subsection (d) for the determinations as follows:(A)Determinations under section 830 of such chapter (article 30 of the Uniform Code of Military Justice) on the preferral of charges.(B)Determinations under section 830 of such chapter (article 30 of the Uniform Code of Military Justice) on the disposition of charges.(C)Determinations under section 834 of such chapter (article 34 of the Uniform Code of Military Justice) on the referral of charges.(2)Homeland securityWith respect to charges under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that allege an offense specified in subsection (b) and not excluded under subsection (c) against a member of the Coast Guard (when it is not operating as a service in the Navy), the Secretary of Homeland Security shall provide as described in subsection (d) for the determinations as follows:(A)Determinations under section 830 of such chapter (article 30 of the Uniform Code of Military Justice) on the preferral of charges.(B)Determinations under section 830 of such chapter (article 30 of the Uniform Code of Military Justice) on the disposition of charges.(C)Determinations under section 834 of such chapter (article 34 of the Uniform Code of Military Justice) on the referral of charges.(3)Rule of constructionThis section shall not be construed to terminate or otherwise alter the authorities enumerated in any articles of the Uniform Code of Military Justice other than articles 30 and 34 (10 U.S.C. 830, 834). (b)Covered offensesAn offense specified in this subsection is an offense as follows:(1)(A)Offenses under the following sections of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), for which the maximum punishment authorized under that chapter includes confinement for more than one year: sections 893a, 917a, 918, 919, 919a, 919b, 920, 920a, 920b, 920c, 921, 921a, 921b, 922, 924, 924a, 924b, 925, 926, 927, 928(b) and (c), 928a, 928b, 930, 931, 931a, 931b, 931c, 931d, 931e, 931f, 931g, and 932 (articles 93a, 117a, 118, 119, 119a, 119b, 120, 120a, 120b, 120c, 121, 121a, 121b, 122, 124, 124a, 124b, 125, 126, 127, 128(b) and (c), 128a, 128b, 130, 131, 131a, 131b, 131c, 131d, 131e, 131f, 131g, and 132, respectively, of the Uniform Code of Military Justice). (B)The offenses of child pornography, negligent homicide, indecent conduct, indecent language communicated to any child under the age of 16 years, and pandering and prostitution, as punishable under the general punitive article in 934 of such title (article 134 of the Uniform Code of Military Justice).(2)A conspiracy to commit an offense specified in paragraph (1) as punishable under section 881 of title 10, United States Code (article 81 of the Uniform Code of Military Justice).(3)A solicitation to commit an offense specified in paragraph (1) as punishable under section 882 of title 10, United States Code (article 82 of the Uniform Code of Military Justice).(4)An attempt to commit an offense specified in paragraph (1) as punishable under section 880 of title 10, United States Code (article 80 of the Uniform Code of Military Justice).(c)Excluded offensesSubsection (a) does not apply to an offense as follows:(1)An offense under sections 883 through 917 of title 10, United States Code (articles 83 through 117 of the Uniform Code of Military Justice), but not an offense under section 893a of such title (article 93a of the Uniform Code of Military Justice).(2)An offense under section 922a, 923, 923a, or 928(a) of title 10, United States Code (articles 122a, 123, 123a, and 128(a) of the Uniform Code of Military Justice).(3)An offense under section 933 or 934 of title 10, United States Code (articles 133 and 134 of the Uniform Code of Military Justice), but not the offense of child pornography, negligent homicide, indecent conduct, indecent language communicated to any child under the age of 16 years, or pandering and prostitution as punishable under the general punitive article in section 934 of such title (article 134 of the Uniform Code of Military Justice). (4)A conspiracy to commit an offense specified in paragraphs (1) through (3) as punishable under section 881 of title 10, United States Code (article 81 of the Uniform Code of Military Justice).(5)A solicitation to commit an offense specified in paragraphs (1) through (3) as punishable under section 882 of title 10, United States Code (article 82 of the Uniform Code of Military Justice).(6)An attempt to commit an offense specified in paragraphs (1) through (3) as punishable under section 880 of title 10, United States Code (article 80 of the Uniform Code of Military Justice).(d)Requirements and limitationsThe disposition of charges covered by subsection (a) shall be subject to the following:(1)The determination whether to cause charges to be preferred or refer such charges to a court-martial for trial, as applicable, shall be made by a commissioned officer of the Armed Forces designated as a court-martial convening authority in accordance with regulations prescribed for purposes of this subsection from among commissioned officers of the Armed Forces in grade O–6 or higher who—(A)are available for detail as trial counsel under section 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice);(B)have significant experience in trials by general or special court-martial; and(C)are outside the chain of command of the member subject to such charges.(2)Upon a determination under paragraph (1) to refer charges to a court-martial for trial, the officer making that determination shall determine whether to refer such charges for trial by a general court-martial convened under section 822 of title 10, United States Code (article 22 of the Uniform Code of Military Justice), or a special court-martial convened under section 823 of title 10, United States Code (article 23 of the Uniform Code of Military Justice).(3)A determination under paragraph (1) to cause charges to be preferred or refer charges to a court-martial for trial, as applicable, shall cover all known offenses, including lesser included offenses.(4)The determination to cause charges to be preferred or refer charges to a court-martial for trial, as applicable, under paragraph (1), and the type of court-martial to which to refer under paragraph (2), shall be binding on any applicable convening authority for the referral of such charges.(5)The actions of an officer described in paragraph (1) in determining under that paragraph whether or not to cause charges to be preferred or refer charges to a court-martial for trial, as applicable, shall be free of unlawful or unauthorized influence or coercion.(6)The determination under paragraph (1) not to refer charges to a general or special court-martial for trial shall not operate to terminate or otherwise alter the authority of commanding officers to refer charges for trial by special court-martial under section 823 of title 10, United States Code (article 23 of the Uniform Code of Military Justice) or summary court-martial convened under section 824 of title 10, United States Code (article 24 of the Uniform Code of Military Justice), or to impose non-judicial punishment in connection with the conduct covered by such charges as authorized by section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice).(7)The determination under paragraph (1) to refer charges to a general or special court-martial shall not be subject to section 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), provided that the officer making the determination determines that—(A)the specification alleges an offense under the Uniform Code of Military Justice;(B)there is probable cause to believe that the accused committed the offense charged; and(C)a court-martial would have jurisdiction over the accused and the offense. (e)Construction with charges on other offensesNothing in this section shall be construed to alter or affect the preferral, disposition, or referral authority of charges under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that allege an offense for which the maximum punishment authorized under that chapter includes confinement for one year or less, except for the offenses of child pornography, negligent homicide, indecent conduct, indecent language communicated to any child under the age of 16 years, and pandering and prostitution as punishable under the general punitive article in section 934 of such title (article 134 of the Uniform Code of Military Justice).(f)Policies and procedures(1)In generalThe Secretaries of the military departments and the Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy) shall revise policies and procedures as necessary to comply with this section.(2)UniformityThe General Counsel of the Department of Defense and the General Counsel of the Department of Homeland Security shall jointly review the policies and procedures revised under this subsection in order to ensure that any lack of uniformity in policies and procedures, as so revised, among the military departments and the Department of Homeland Security does not render unconstitutional any policy or procedure, as so revised.(g)Manual for Courts-MartialThe Secretary of Defense shall recommend such changes to the Manual for Courts-Martial as are necessary to ensure compliance with this section.(h)Improved specialization of criminal investigatorsThe Secretary of Defense shall revise policies and procedures as necessary to improve specialization of criminal investigators to help increase the efficiency and effectiveness of sexual assault and domestic violence investigations.563.Modification of officers authorized to convene general and special courts-martial for certain offenses under UCMJ with authorized maximum sentence of confinement of more than one year(a)In generalSubsection (a) of section 822 of title 10, United States Code (article 22 of the Uniform Code of Military Justice), is amended—(1)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and(2)by inserting after paragraph (7) the following new paragraph (8):(8)with respect to offenses to which section 562(a) of the Military Justice Improvement and Increasing Prevention Act of 2021 applies, the officers in the offices established pursuant to section 563(c) of that Act or officers in the grade of O–6 or higher who are assigned such responsibility by the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, the Commandant of the Marine Corps, or the Commandant of the Coast Guard;.(b)No exercise by officers in chain of command of accused or victimSuch section (article) is further amended by adding at the end the following new subsection:(c)An officer specified in subsection (a)(8) may not convene a court-martial under this section if the officer is in the chain of command of the accused or the victim..(c)Offices of Chiefs of Staff on Courts-Martial(1)Offices requiredEach Chief of Staff of the Armed Forces or Commandant specified in paragraph (8) of section 822(a) of title 10, United States Code (article 22(a) of the Uniform Code of Military Justice), as amended by subsection (a), shall establish an office to do the following:(A)To convene general and special courts-martial under sections 822 and 823 of title 10, United States Code (articles 22 and 23 of the Uniform Code of Military Justice), pursuant to paragraph (8) of section 822(a) of title 10, United States Code (article 22(a) of the Uniform Code of Military Justice), as so amended, with respect to offenses to which section 562(a) applies.(B)To detail under section 825 of title 10, United States Code (article 25 of the Uniform Code of Military Justice), members of courts-martial convened as described in subparagraph (A).(2)PersonnelThe personnel of each office established under paragraph (1) shall consist of such members of the Armed Forces and civilian personnel of the Department of Defense, or such members of the Coast Guard or civilian personnel of the Department of Homeland Security, as may be detailed or assigned to the office by the Chief of Staff or Commandant concerned. The members and personnel so detailed or assigned, as the case may be, shall be detailed or assigned from personnel billets in existence as of the effective date for this part specified in section 570.564.Discharge using otherwise authorized personnel and resources(a)In generalThe Secretaries of the military departments and the Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy) shall carry out sections 562 and 563 using personnel, funds, and resources otherwise authorized by law.(b)No authorization of additional personnel or resourcesSections 562 and 563 shall not be construed as authorizations for personnel, personnel billets, or funds for the discharge of the requirements in such sections.565.Monitoring and assessment of modification of authorities by Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546(c) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 1561 note) is amended—(1)in paragraph (1)—(A)by striking on the investigation and inserting “on the following:(A)The investigation; and(B)by adding at the end the following new subparagraph:(B)The implementation and efficacy of sections 562 through 564 of the Military Justice Improvement and Increasing Prevention Act of 2021 and the amendments made by such sections.; and(2)in paragraph (2), by striking paragraph (1) and inserting paragraph (1)(A).566.Limitation on modifications to sexual assault reporting procedures(a)In generalThe Secretary of Defense may not amend section 4 of enclosure 4 of Department of Defense Instruction (DoDI) 6495.02, relating to Sexual Assault Prevention and Response (SAPR) Program Procedures, or otherwise prescribe any regulations or guidance relating to the treatment and handling of unrestricted and restricted reports of sexual assault, until 30 days after notifying the congressional defense committees of the proposed amendment or modification. (b)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given the term in section 101(a) of title 10, United States Code.567.Professionalization of military prosecutors(a)In generalThe Secretary of Defense shall increase enhanced and specialized training to certain prosecutors on the proper conduct, presentation, and handling of sexual assault and domestic violence cases. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the program implemented under subsection (a). 568.Increased training and education on military sexual assault(a)Uniformed officers and senior enlisted leaders(1)Uniformed officersAll uniformed officers of the military services shall be required within 2 years of the date of the enactment of this Act to complete training on military sexual assault prevention equivalent to that provided to Sexual Assault Prevention and Response Victim Advocates before those officers may be considered for promotion to a grade at or above O–5. A portion of this training shall be in-person, facilitated training. (2)Enlisted leadersAll senior enlisted leaders of the military services will be required within 2 years of the date of the enactment of this Act to complete a training on military sexual assault prevention equivalent to that provided to the Sexual Assault Prevention and Response Victim Advocates before enlisted service members may be considered for promotion to a grade at or above E–9. A portion of this training shall be in-person, facilitated training. (b)Officer candidates and ROTC(1)In generalThe United States Army Cadet Command, the Naval Education and Training Command, the Air Education and Training Command, and the Coast Guard Recruiting Command shall carry out a program for increasing training on the prevention of military sexual assault within cadet ranks. A portion of this training shall be in-person, facilitated training. (2)Report on development of planNot later than 180 days after the date of the enactment of this Act, the United States Army Cadet Command, the Naval Education and Training Command, the Air Education and Training Command, and the Coast Guard Recruiting Command shall submit to the congressional defense committees a report on the development of the program required under paragraph (1) and a plan for execution.(3)Report on implementationNot later than 2 years after the date of the enactment of this Act, the United States Army Cadet Command, the Naval Education and Training Command, the Air Education and Training Command, and the Coast Guard Recruiting Command shall submit to the congressional defense committees a report on the implementation of the program required under paragraph (1).(c)Military service academies(1)In generalThe Superintendents of the military service academies shall carry out additional military sexual assault prevent training and education at the academies. A portion of this training shall be in-person, facilitated training. (2)ReportThe Secretary of Defense, in consultation with the Superintendents of the military service academies, shall submit a report to the congressional defense committees describing the additional training and education implemented pursuant to paragraph (1).569.Increasing the physical security of military installations(a)SurveyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a survey of all lodging and living spaces on military installations to identify, replace, or repair locking mechanisms on points of entry, identify areas of installation of closed-circuit television (CCTV) security cameras, and other passive security measures as necessary to increase the prevention of crimes, including sexual assault, on military installations. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the survey conducted under subsection (a).(c)ProgramBased on the results of the survey conducted under subsection (a), the Secretary of Defense shall carry out a program for increasing the security of all lodging and living spaces on military installations, including replacing or repairing locking mechanisms on points of entry, installation of CCTV security cameras, and other passive security measures as necessary to increase the prevention of crimes, including sexual assault, on military installations. 570.Effective date and applicability(a)Effective date and applicabilityThis part and the amendments made by this part shall take effect 180 days after the date of the enactment of this Act, and shall apply with respect to any allegation of charges of an offense specified in subsection (b) of section 562, and not excluded under subsection (c) of section 562, which offense occurs on or after such effective date.(b)Revisions of policies and proceduresAny revision of policies and procedures required of the military departments or the Department of Homeland Security as a result of this part and the amendments made by this part shall be completed so as to come into effect together with the coming into effect of this part and the amendments made by this part in accordance with subsection (a). EMember education, training, and transition571.Modification of grant program supporting science, technology, engineering, and math education in the Junior Reserve Officers' Training Corps to include quantum information sciencesSection 2036(g)(2) of title 10, United States Code, as added by section 513(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended—(1)by redesignating subparagraphs (J) through (M) as subparagraphs (K) through (N), respectively; and(2)by inserting after subparagraph (I) the following new subparagraph: (J)quantum information sciences;.572.Allocation of authority for nominations to the military service academies in the event of the death, resignation, or expulsion from office of a member of Congress(a)United States Military Academy(1)In generalChapter 753 of title 10, United States Code, is amended by inserting after section 7442 the following new section:7442a.Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate(a)SenatorsIn the event a Senator does not submit nominations for cadets for an academic year in accordance with section 7442(a)(3) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Senator's successor as Senator occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Senator pursuant to such section shall be made instead by the other Senator from the State concerned.(b)RepresentativesIn the event a Representative from a State does not submit nominations for cadets for an academic year in accordance with section 7442(a)(4) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Representative's successor as Representative occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Representative pursuant to such section shall be made instead by the Senators from the State from the district of the Representative, with such nominations divided equally among such Senators and any remainder going to the senior Senator from the State.(c)Construction of authorityAny nomination for cadets made by a Senator pursuant to this section is in addition to any nomination for cadets otherwise authorized the Senator under section 7442 of this title or any other provision of law..(2)Clerical amendmentThe table of sections at the beginning of chapter 753 of such title is amended by inserting after the item relating to section 7442 the following new item:7442a. Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate..(b)United States Naval Academy(1)In generalChapter 853 of title 10, United States Code, is amended by inserting after section 8454 the following new section:8454a.Midshipmen: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate(a)SenatorsIn the event a Senator does not submit nominations for midshipmen for an academic year in accordance with section 8454(a)(3) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Senator's successor as Senator occurs after the date of the deadline for submittal of nominations for midshipmen for the academic year, the nominations for midshipmen otherwise authorized to be made by the Senator pursuant to such section shall be made instead by the other Senator from the State concerned.(b)RepresentativesIn the event a Representative from a State does not submit nominations for midshipmen for an academic year in accordance with section 8454(a)(4) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Representative's successor as Representative occurs after the date of the deadline for submittal of nominations for midshipmen for the academic year, the nominations for midshipmen otherwise authorized to be made by the Representative pursuant to such section shall be made instead by the Senators from the State from the district of the Representative, with such nominations divided equally among such Senators and any remainder going to the senior Senator from the State.(c)Construction of authorityAny nomination for midshipmen made by a Senator pursuant to this section is in addition to any nomination for midshipmen otherwise authorized the Senator under section 8454 of this title or any other provision of law..(2)Clerical amendmentThe table of sections at the beginning of chapter 853 of such title is amended by inserting after the item relating to section 8454 the following new item:8454a. Midshipmen: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate..(c)Air Force Academy(1)In generalChapter 953 of title 10, United States Code, is amended by inserting after section 9442 the following new section:9442a.Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate(a)SenatorsIn the event a Senator does not submit nominations for cadets for an academic year in accordance with section 9442(a)(3) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Senator's successor as Senator occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Senator pursuant to such section shall be made instead by the other Senator from the State concerned.(b)RepresentativesIn the event a Representative from a State does not submit nominations for cadets for an academic year in accordance with section 9442(a)(4) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Representative's successor as Representative occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Representative pursuant to such section shall be made instead by the Senators from the State from the district of the Representative, with such nominations divided equally among such Senators and any remainder going to the senior Senator from the State.(c)Construction of authorityAny nomination for cadets made by a Senator pursuant to this section is in addition to any nomination of cadets otherwise authorized the Senator under section 9442 of this title or any other provision of law..(2)Clerical amendmentThe table of sections at the beginning of chapter 953 of such title is amended by inserting after the item relating to section 9442 the following new item:9442a. Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate..573.Troops-to-Teachers Program(a)Requirement to carry out programSection 1154(b) of title 10, United States Code, is amended by striking may and inserting shall.(b)Reporting requirementSection 1154 of title 10, United States Code, is amended—(1)by redesignating subsection (i) as subsection (j); and(2)by inserting after subsection (h) the following new subsection:(i)Annual report(1)Not later than December 1, 2022, and annually thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report on the Program.(2)The report required under paragraph (1) shall include the following elements:(A)The total cost of the Program for the most recent fiscal year.(B)The total number of teachers placed during such fiscal year and the locations of such placements.(C)An assessment of the STEM backgrounds of the teachers placed, the number of placements in high-need schools, and any other metric or information the Secretary considers appropriate to illustrate the cost and benefits of the program to members of the armed forces, veterans, and local educational agencies. (3)In this subsection, the term appropriate congressional committees means—(A)the Committee on Armed Services and the Committee on Help, Education, Labor, and Pensions of the Senate; and(B)the Committee on Armed Services and the Committee on Education and Labor of the House of Representatives..(c)SunsetSection 1154 of title 10, United States Code, as amended by subsection (b), is further amended by adding at the end the following new subsection:(k)SunsetThe Program shall terminate on July 1, 2025, with respect to the selection of new participants for the program. Participants in the Program as of that date may complete their program, and remain eligible for benefits under this section..574.Combating foreign malign influenceSection 589E of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by striking subsections (d) and (e); and(2)by inserting after subsection (c) the following new subsections:(d)Establishment of working group(1)Not later than one year after the date of the enactment of this subsection, the Secretary of Defense shall establish a working group to assist the official designated under subsection (b), as follows:(A)In the identification of mediums used by covered foreign countries to identify, access, and endeavor to influence servicemembers and Department of Defense civilian employees through foreign malign influence campaigns and the themes conveyed through such mediums.(B)In coordinating and integrating the training program under this subsection in order to enhance and strengthen servicemember and Department of Defense civilian employee awareness of and defenses against foreign malign influence, including by bolstering information literacy.(C)In such other tasks deemed appropriate by the Secretary of Defense or the official designated under subsection (b).(2)The official designed under subsection (b) and the working group established under this subsection shall consult with the Foreign Malign Influence Response Center established pursuant to section 3059 of title 50, United States Code.(e)Report requiredNot later than 18 months after the establishment of the working group, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the working group, its activities, the effectiveness of the counter foreign malign influence activities carried out under this section, the metrics applied to determined effectiveness, and the actual costs associated with actions undertaken pursuant to this section.(f)DefinitionsIn this section:(1)Foreign malign influenceThe term foreign malign influence has the meaning given that term in section 119C of the National Security Act of 1947 (50 U.S.C. 3059).(2)Covered foreign countryThe term covered foreign country has the meaning given that term in section 119C of the National Security Act of 1947 (50 U.S.C. 3059)(3)Information literacyThe term information literacy means the set of skills needed to find, retrieve, understand, evaluate, analyze, and effectively use information (which encompasses spoken and broadcast words and videos, printed materials, and digital content, data, and images)..575.Prohibition on implementation by United States Air Force Academy of civilian faculty tenure systemThe Secretary of Defense may not implement a civilian faculty tenure system for the United States Air Force Academy (in this section referred to as the Academy) until the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the following:(1)How a civilian faculty tenure system would promote the mission of the Academy.(2)How a civilian faculty tenure system would affect the current curricular governance process of the Academy.(3)How the Academy will determine the number of civilian faculty at the Academy who would be granted tenure.(4)How a tenure system would be structured for Federal employees at the Academy, including exact details of specific protections and limitations. (5)The budget implications of implementing a tenure system for the Academy.(6)The faculty qualifications that would be required to earn and maintain tenure.(7)The reasons for termination of tenure that will be implemented and how a tenure termination effort would be conducted.FMilitary family readiness and dependents' education581.Certain assistance to local educational agencies that benefit dependents of military and civilian personnel(a)Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees(1)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2022 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $50,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).(2)Local educational agency definedIn this subsection, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).(b)Impact aid for children with severe disabilities(1)In generalOf the amount authorized to be appropriated for fiscal year 2022 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).(2)Additional amountOf the amount authorized to be appropriated for fiscal year 2022 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for use by the Secretary of Defense to make payments to local educational agencies determined by the Secretary to have higher concentrations of military children with severe disabilities.(3)ReportNot later than March 31, 2022, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the Department’s evaluation of each local educational agency with higher concentrations of military children with severe disabilities and subsequent determination of the amounts of impact aid each such agency shall receive. 582.Pilot program to establish employment fellowship opportunities for military spouses(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense may establish a three-year pilot program to provide employment support to the spouses of members of the Armed Forces through a paid fellowship with employers across a variety of industries. In carrying out the pilot program, the Secretary shall take the following steps:(1)Enter into a contract or other agreement to conduct a career fellowship pilot program for military spouses.(2)Determine the appropriate capacity for the pilot program based on annual funding availability.(3)Establish evaluation criteria to determine measures of effectiveness and cost-benefit analysis of the pilot program in supporting military spouse employment.(b)Limitation on total amount of assistanceThe total amount of the pilot program may not exceed $5,000,000 over the life of the pilot.(c)ReportsNot later than two years after the Secretary establishes the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report that includes the following elements:(1)The number of spouses who participated in the pilot program annually.(2)The amount of funding spent through the pilot program annually.(3)A recommendation of the Secretary regarding whether to discontinue, expand, or make the pilot program permanent.(d)Final reportNot later than 180 days after the pilot program ends, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a final report that includes the following elements:(1)The number of spouses who participated in the pilot program.(2)The amount of funding spent through the pilot program.(3)An evaluation of outcomes.(4)A recommendation of the Secretary regarding whether to make the pilot program permanent.(e)TerminationThe pilot program shall terminate three years after the date on which the Secretary establishes the pilot program.GOther matters and reports591.Amendments to additional Deputy Inspector General of the Department of DefenseSection 554(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking Secretary of Defense and inserting Inspector General of the Department of Defense;(B)in subparagraph (A), by striking of the Department; and(C)in subparagraph (B), by striking report directly to and serve and inserting be;(2)in paragraph (2)(A)—(A)in the matter preceding clause (i), by striking Conducting and supervising audits, investigations, and evaluations and inserting Developing and carrying out a plan for the conduct of comprehensive oversight, including through the conduct and supervision of audits, investigations, and inspections; and(B)in clause (ii), by striking duties of and inserting duties assigned to; and(3)in paragraph (4)—(A)in subparagraph (B)—(i)by striking Secretary and; and(ii)by inserting before the period at the end the following: , for inclusion in the next semiannual report of the Inspector General under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).;(B)in subparagraph (C), by striking and Inspector General;(C)in subparagraph (D)—(i)by striking Deputy;(ii)by striking and the Inspector General; and(iii)by striking direct and inserting direct or determine, as the case may be; and(D)in subparagraph (E), by striking of the Department and all that follows through Representatives and inserting consistent with the requirements of the Inspector General Act of 1978 (5 U.S.C. App.).592.Inclusion of Senior Reserve Officers’ Training Corps data in diversity and inclusion reportingSection 113(m) of title 10, United States Code, as amended by section 551(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended—(1)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively; and(2)by inserting after paragraph (4) the following new paragraph:(5)The number of graduates of the Senior Reserve Officers’ Training Corps during the fiscal year covered by the report, disaggregated by gender, race, and ethnicity, for each military department..593.Modified deadline for establishment of special purpose adjunct to Armed Services Vocational Aptitude Battery testSection 594 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking Not later than one year after the date of the enactment of this Act and inserting Not later than October 1, 2024. 594.Reports on Air Force personnel performing duties of a Nuclear and Missile Operations Officer (13N)(a)In generalThe Secretary of the Air Force shall submit to the congressional defense committees a report on personnel performing the duties of a Nuclear and Missile Operations Officer (13N)—(1)not later than 90 days after the date of the enactment of this Act; and (2)concurrent with the submission to Congress of the budget of the President for each of fiscal years 2023 through 2027 pursuant to section 1105(a) of title 31, United States Code. (b)ElementsEach report required by subsection (a) shall include the following:(1)The number of Nuclear and Missile Operations Officers commissioned, by commissioning source, during the most recent fiscal year that ended before submission of the report.(2)A description of the rank structure and number of such officers by intercontinental ballistic missile operational group during that fiscal year.(3)The retention rate of such officers by intercontinental ballistic missile operational group during that fiscal year and an assessment of reasons for any loss in retention of such officers.(4)A description of the rank structure and number of officers by intercontinental ballistic missile operational group performing alert duties by month during that fiscal year.(5)A description of the structure of incentive pay for officers performing 13N duties during that fiscal year.(6)A personnel manning plan for managing officers performing alert duties during the period of five fiscal years after submission of the report.(7)A description of methods, with metrics, to manage the transition of Nuclear and Missile Operations Officers, by intercontinental ballistic missile operational group, to other career fields in the Air Force.(8)Such other matters as the Secretary considers appropriate to inform the congressional defense committees with respect to the 13N career field during the period of five to ten fiscal years after submission of the report. 595.Reports on security force personnel performing protection level one duties(a)In generalThe Secretary of the Air Force shall submit to the congressional defense committees a report on the status of security force personnel performing protection level one (PL–1) duties—(1)not later than 90 days after the date of the enactment of this Act; and (2)concurrent with the submission to Congress of the budget of the President for each of fiscal years 2023 through 2027 pursuant to section 1105(a) of title 31, United States Code. (b)ElementsEach report required by subsection (a) shall include the following:(1)The number of Air Force personnel performing, and the number of unfilled billets designated for performance of, PL–1 duties on a full-time basis during the most recent fiscal year that ended before submission of the report.(2)The number of such personnel disaggregated by mission assignment during that fiscal year.(3)The number of such personnel and unfilled billets at each major PL–1 installation during that fiscal year and a description of the rank structure of such personnel.(4)A statement of the time, by rank structure, such personnel were typically assigned to perform PL–1 duties at each major PL–1 installation during that fiscal year.(5)The retention rate for security personnel performing such duties during that fiscal year.(6)The number of Air Force PL–1 security force members deployed to support another Air Force mission or a joint mission with another military department during that fiscal year. (7)A description of the type of training for security personnel performing PL–1 duties during that fiscal year.(8)An assessment of the status of replacing the existing fleet of high mobility multipurpose wheeled vehicles (HMMWV) and BearCat armored vehicles, by PL–1 installation. (9)Such other matters as the Secretary considers appropriate relating to security force personnel performing PL–1 duties during the period of five fiscal years after submission of the report. VIMILITARY COMPENSATION601.Basic needs allowance for members on active service in the Armed Forces(a)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 402a the following new section:402b.Basic needs allowance for members on active service in the armed forces(a)Allowance requiredThe Secretary concerned shall pay to each member who is eligible under subsection (b) a basic needs allowance in the amount determined for such member under subsection (c).(b)Eligible membersA member on active service in the armed forces is eligible for the allowance under subsection (a) if—(1) the member has completed initial entry training; (2)the gross household income of the member during the most recent calendar year did not exceed an amount equal to 130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location of the member and the number of individuals in the household of the member for such year; and (3)the member—(A)is not ineligible for the allowance under subsection (d); and(B)does not elect under subsection (g) not to receive the allowance. (c)Amount of allowanceThe amount of the monthly allowance payable to a member under subsection (a) shall be the amount equal to—(1)(A)130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the calendar year during which the allowance is paid based on the location of the member and the number of individuals in the household of the member during the month for which the allowance is paid; minus(B)the gross household income of the member during the preceding calendar year; divided by(2)12. (d)Bases of ineligibility(1)In generalThe following members are ineligible for the allowance under subsection (a):(A)A member who does not have any dependents. (B)A cadet at the United States Military Academy, the United States Air Force Academy, or the Coast Guard Academy, a midshipman at the United States Naval Academy, or a cadet or midshipman serving elsewhere in the armed forces.(2)Household with more than one eligible memberIn the event a household contains two or more members determined under subsection (f) to be eligible to receive the allowance under subsection (a), only one allowance may be paid to a member among such members as such members shall jointly elect. (3)Automatic ineligibility of members receiving certain pay increasesA member determined to be eligible under subsection (f) for the allowance under subsection (a) whose monthly gross household income increases as a result of a promotion or other permanent increase to pay or allowances under this title to an amount that, on an annualized basis, would exceed the amount described in subsection (b)(2) is ineligible for the allowance. If such member is receiving the allowance, payment of the allowance shall automatically terminate within a reasonable time, as determined by the Secretary of Defense in regulations prescribed under subsection (j). (4)Ineligibility of certain changes in incomeA member whose gross household income for the preceding year decreases because of a fine, forfeiture, or reduction in rank imposed as a part of disciplinary action or an action under chapter 47 of title 10 (the Uniform Code of Military Justice) is not eligible for the allowance under subsection (a) solely as a result of the fine, forfeiture, or reduction in rank. (e)Application by members seeking allowance(1)In generalA member who seeks to receive the allowance under subsection (a) shall submit to the Secretary concerned an application for the allowance that includes such information as the Secretary may require in order to determine whether or not the member is eligible to receive the allowance. (2)Timing of submissionA member who receives the allowance under subsection (a) and seeks to continue to receive the allowance shall submit to the Secretary concerned an updated application under paragraph (1) at such times as the Secretary may require, but not less frequently than annually.(3)Voluntary submissionThe submission of an application under paragraph (1) is voluntary. (4)Screening of members for eligibilityThe Secretary of Defense shall—(A)ensure that all members of the armed forces are screened during initial entry training and regularly thereafter for eligibility for the allowance under subsection (a); and(B)notify any member so screened who may be eligible that the member may apply for the allowance by submitting an application under paragraph (1). (f)Determinations of eligibility(1)In generalThe Secretary concerned shall—(A)determine whether each individual who submits an application under subsection (e) is eligible for the allowance under subsection (a); and(B)notify each such individual, in writing, of that determination.(2)Information included in noticeThe notice under paragraph (1) shall include information regarding financial management and assistance programs for which the member may be eligible.(g)Election not to receive allowance(1)In generalA member determined under subsection (f) to be eligible for the allowance under subsection (a) may elect, in writing, not to receive the allowance.(2)Deemed ineligibleA member who does not submit an application under subsection (e) within a reasonable time (as determined by the Secretary concerned) shall be deemed ineligible for the allowance under subsection (a). (h)Special rule for members stationed outside United StatesIn the case of a member assigned to a duty location outside the United States, the Secretary concerned shall make the calculations described in subsections (b)(2) and (c)(1) using the Federal poverty guidelines of the Department of Health and Human Services for the continental United States.(i)Reports requiredNot later than December 31, 2025, and June 1, 2028, the Secretary of Defense shall submit to the congressional defense committees a report on the effect of the allowance under subsection (a) on food insecurity among members of the armed forces.(j)RegulationsNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense shall prescribe regulations for the administration of this section. (k)Effective period(1)Implementation periodThe allowance under subsection (a) is payable for months beginning on or after the date that is one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022.(2)TerminationThe allowance under subsection (a) may not be paid for any month beginning after December 31, 2027.(l)DefinitionsIn this section:(1)Gross household incomeThe term gross household income, with respect to a member, includes all household income derived from any source.(2)HouseholdThe term household means a member and any dependents of the member enrolled in the Defense Enrollment Eligibility Reporting System, regardless of the location of those dependents..(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 402a the following new item:402b. Basic needs allowance for members on active service in the armed forces..602.Equal incentive pay for members of the reserve components of the Armed Forces(a)In generalSubchapter II of chapter 5 of title 37, United States Code, is amended by adding at the end the following new section:357.Incentive pay authorities for members of the reserve components of the armed forcesThe Secretary concerned shall pay a member of the reserve component of an armed force incentive pay in the same monthly amount as that paid to a member in the regular component of such armed force performing comparable work requiring comparable skills..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 356 the following:357. Incentive pay authorities for members of the reserve components of the armed forces..603.Extension of expiring travel and transportation authorities(a)Lodging in kind for reserve component members performing training(1)In generalSection 12604 of title 10, United States Code, is amended—(A)by amending the section heading to read as follows: Lodging: Reserves attending training; and (B)by adding at the end the following new subsection:(c)Lodging in kind(1)In the case of a member of a reserve component performing active duty for training or inactive duty training who is not otherwise entitled to travel and transportation allowances in connection with such duty, the Secretary concerned may reimburse the member for housing service charge expenses incurred by the member in occupying transient government housing during the performance of such duty. If transient government housing is unavailable or inadequate, the Secretary concerned may provide the member with lodging in kind. (2)Any payment or other benefit under this subsection shall be provided in accordance with regulations prescribed by the Secretary concerned. (3)The Secretary may pay service charge expenses under paragraph (1) and expenses of providing lodging in kind under such paragraph out of funds appropriated for operation and maintenance for the reserve component concerned. Use of a Government charge card is authorized for payment of such expenses.(4)Decisions regarding the availability or adequacy of government housing at a military installation under paragraph (1) shall be made by the installation commander..(2)Clerical amendmentThe table of sections for chapter 1217 of such title is amended by striking the item relating to section 12604 and inserting the following new item:12604. Lodging: Reserves attending training..(b)Mandatory pet quarantine fees for household petsSection 451(b)(8) of title 37, United States Code, is amended by adding at the end the following new sentence: Such costs include pet quarantine expenses..(c)Student dependent transportation(1)In generalSection 452(b) of title 37, United States Code, is amended by adding at the end the following new paragraphs:(18)Travel by a dependent child to the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member of the uniformed services is not in the continental United States, Alaska, or Hawaii. (19)Travel by a dependent child within the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member of the uniformed services is in Alaska or Hawaii and the school is located in a State other than the State of the permanent duty assignment location..(2)DefinitionsSection 451 of title 37, United States Code, is amended—(A)in subsection (a)(2)(H), by adding at the end the following new clauses: (vii)Transportation of a dependent child of a member of the uniformed services to the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member is not in the continental United States, Alaska, or Hawaii. (viii)Transportation of a dependent child of a member of the uniformed services within the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member is in Alaska or Hawaii and the school is located in a State other than the State of the permanent duty assignment location.; and(B)in subsection (b), by adding at the end the following new paragraph: (10)(A)The term permanent duty assignment location means—(i)the official station of a member of the uniformed services; or(ii)the residence of a dependent of a member of the uniformed services.(B)For purposes of subparagraph (A)(ii), the permanent duty assignment location of a dependent who is a student not living with the member while attending school is the residence of the dependent..(d)Dependent transportation incident to ship construction, inactivation, and overhauling(1)In generalSection 452 of title 37, United States Code, as amended by subsection (c), is further amended—(A)in subsection (b), by adding at the end the following new paragraph:(20)Subject to subsection (i), travel by a dependent to a location where a member of the uniformed services is on permanent duty aboard a ship that is overhauling, inactivating, or under construction.; and(B)by adding at the end the following new subsection:(i)Dependent transportation incident to ship construction, inactivation, and overhaulingThe authority under subsection (a) for travel in connection with circumstances described in subsection (b)(20) shall be subject to the following terms and conditions:(1)The member of the uniformed services is required to be permanently assigned to the ship for 31 or more consecutive days to be eligible for allowances, and the transportation allowances accrue on the 31st day and every 60 days thereafter. (2)Transportation in kind, reimbursement for personally procured transportation, or a monetary allowance for mileage in place of the cost of transportation may be provided, in lieu of the member's entitlement to transportation, for the member’s dependents from the location that was the home port of the ship before commencement of overhaul, inactivation, or construction to the port of overhaul, inactivation, or construction. (3)The total reimbursement for transportation for the member’s dependents may not exceed the cost of one Government-procured commercial round-trip travel..(2)DefinitionsSection 451(a)(2)(H) of title 37, United States Code, as amended by subsection (c), is further amended by adding at the end the following new clause:(ix)Transportation of a dependent to a location where a member of the uniformed services is on permanent duty aboard a ship that is overhauling, inactivating, or under construction..604.Repeal of expiring travel and transportation authorities(a)In generalEffective December 31, 2021, subchapter III of chapter 8 of title 37, United States Code, is repealed.(b)Clerical amendmentThe table of sections at the beginning of chapter 8 of such title is amended by striking the items relating to subchapter III and sections 471 through 495.605.One-year extension of certain expiring bonus and special pay authorities(a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2021 and inserting December 31, 2022.(b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2021 and inserting December 31, 2022:(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2021 and inserting December 31, 2022.(d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2021 and inserting December 31, 2022:(1)Section 331(h), relating to general bonus authority for enlisted members.(2)Section 332(g), relating to general bonus authority for officers.(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.(4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps.(6)Section 351(h), relating to hazardous duty pay.(7)Section 352(g), relating to assignment pay or special duty pay.(8)Section 353(i), relating to skill incentive pay or proficiency bonus.(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.(e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2021 and inserting December 31, 2022.606.Requirements in connection with suspension of retired pay and retirement annuities(a)Notice before suspension of payment(1)In generalThe Defense Finance and Accounting Service may not suspend the payment to a military retiree or annuitant of retired or retainer pay or an annuity otherwise provided by law until 90 days after the date of the delivery of written notice to such military retiree or annuitant, as applicable, or a designated representative, of the suspension.(2)ElementsEach notice of a suspension of payment under paragraph (1) shall set forth the following:(A)The payment proposed to be suspended.(B)A full description of the basis for the proposed suspension.(C)Notice of the right of the military retiree or annuitant concerned, or a designated representative, to submit matters in response to the proposed suspension.(b)Suspension of payment following lack of timely response(1)In generalIf at the end of the 90-day period beginning on the date of the delivery of a notice of suspension of payment under subsection (a) the military retiree or annuitant concerned, or a designated representative, has not submitted to the Defense Finance and Accounting Service a response to such notice, the Service may suspend payment as described in such notice.(2)Construction of lack of responseThe lack of response of a military retiree, annuitant, or designated representative to a notice under subsection (a) within the 90-day period described in paragraph (1) shall not constitute a waiver of the right to submit a response to the suspension of payment proposed in such notice at some date after such period.(c)DFAS determination on timely response(1)In generalIf a military retiree, annuitant, or designated representative responds to a notice of suspension of payment under subsection (a) within the 90-day period beginning on the date of delivery of such notice, the Defense Finance and Accounting Service shall, not later than 30 days after the date of receipt of such response—(A)make a final determination of whether the suspension of payment remains warranted; and(B)submit to the military retiree, annuitant, or designated representative a notice of such final determination.(2)Prohibition on suspension pending actionThe Service may not suspend any payment covered by a response described in paragraph (1) while taking action with respect to such response pursuant to that paragraph.(d)Recovery of overpaymentIf the Defense Finance and Accounting Service determines in connection with any suspension of payment provided for pursuant to subsection (b) or (c) that the military retiree or annuitant concerned has received any overpayment of any amount to which such suspension of payment relates, the Secretary of Defense may take appropriate action to recover such overpayment.(e)Preservation of authority for immediate suspension in certain cases(1)In generalNothing in this section shall be construed to prohibit the Secretary of Defense from immediately suspending payment to a military retiree or annuitant in a case as follows:(A)A case in which the Secretary determines that the initial claim for payment was based upon a fraudulent application.(B)A case in which payment is being diverted to a person ineligible to receive payment due to suspected identity theft or similar criminal act.(C)A case involving immediate termination of retired or retainer pay as a result of a conviction of a criminal offense. (2)Date for commencement of suspensionPayment may be suspended under this subsection effective upon the date that the Secretary refers the report of the suspected fraud or similar unauthorized payment in question to a law enforcement organization.(f)Annual eligibility determination proceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe in regulations a single annual eligibility determination procedure for determinations of eligibility for military retired or retainer pay and survivor annuities in connection with military service as a replacement of the current procedures in connection with the Certificate of Eligibility and Report of Existence for military retirees and annuitants.(g)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of Veterans Affairs and the Secretary of Homeland Security, submit to the appropriate committees of Congress a report on a process by which notifications of the death of a military retiree or annuitant may be shared among such Secretaries for the purpose of determining the termination of eligibility for benefits administered by such Secretaries.(h)RegulationsSubsections (a) through (e) of this section shall be carried out in accordance with regulations prescribed by the Secretary of Defense for purposes of this section.(i)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Veterans' Affairs, and the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Armed Services, the Committee on Veterans' Affairs, and the Committee on Transportation and Infrastructure of the House of Representatives.(2)Military retiree; annuitantThe terms military retiree and annuitant shall have the meaning given such terms in the regulations prescribed pursuant to subsection (h).(3)Designated representativeThe term designated representative shall have the meaning given such term in the regulations prescribed pursuant to subsection (h), and shall include a guardian and a trustee of a qualified special needs trust of an annuitant. VIIHealth care provisionsATRICARE and other health care benefits701.Addition of preconception and prenatal carrier screening coverage as benefits under TRICARE programSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:(18)Preconception and prenatal carrier screening tests shall be provided to eligible covered beneficiaries, with a limit per beneficiary of one test per condition per lifetime, for the following conditions:(A)Cystic Fibrosis.(B)Spinal Muscular Atrophy.(C)Fragile X Syndrome.(D)Tay-Sachs Disease.(E)Hemoglobinopathies.(F)Conditions linked with Ashkenazi Jewish descent..702.Coverage of overseas subacute and hospice care for eligible overseas dependents of members of the uniformed services(a)Subacute careSection 1074j(b) of title 10, United States Code, is amended—(1)in paragraph (1), by adding at the end the following new sentence: For eligible overseas dependents of members of the uniformed services who are on active duty for a period of more than 30 days, the Secretary of Defense may authorize an overseas provider that does not have to be enrolled in the Medicare program under section 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)) to provide skilled nursing facility care, which shall include services and facility charges, under the program.;(2)in paragraph (2)—(A)in subparagraph (A)—(i)by striking the period at the end and inserting ; and;(ii)by striking skilled nursing facility has and inserting “‘skilled nursing facility’—(i)except as provided in clause (ii), has; and(iii)by adding at the end the following new clause:(ii)with respect to facilities overseas, means facilities authorized by the Secretary of Defense, which do not have to be enrolled in the Medicare program under section 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)).; and(B)by adding at the end the following new subparagraph:(C)The term overseas means located outside of the 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.; and(3)in paragraph (3), by adding at the end the following new sentence: Notwithstanding the previous sentence, home health care services may be provided to eligible overseas dependents of members of the uniformed services who are on active duty for a period of more than 30 days by home health providers authorized by the Secretary of Defense regardless of whether such providers provide such services in the manner and under the conditions described in section 1861(m) of the Social Security Act (42 U.S.C. 1395x(m))..(b)Hospice careSection 1079(a)(15) of such title is amended—(1)by striking Hospice care and inserting (A) Except as provided in subparagraph (B), hospice care; and(2)by adding at the end the following new subparagraph:(B)(i)With respect to dependents who are overseas, hospice care may be provided in such manner and under such conditions as the Secretary of Defense may authorize.(ii)In this subparagraph, the term overseas means located outside of the 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands..703.Modification of pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits programSection 706 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)in subsection (a)(1), by striking may carry out and inserting shall carry out;(2)in subsection (b), by striking March 1, 2021 and inserting March 1, 2022;(3)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; (4)by inserting after subsection (d) the following new subsection (e):(e)ReimbursementIf the Secretary carries out the pilot program under subsection (a)(1), reimbursement of retail pharmacies for medication under the pilot program may not exceed the amount of reimbursement paid to the national mail-order pharmacy program under section 1074g of title 10, United States Code, for the same medication, after consideration of all manufacturer discounts, refunds, rebates, pharmacy transaction fees, and other costs.; and(5)in subsection (f), as redesignated by paragraph (3)—(A)by striking paragraph (1) and inserting the following new paragraph (1):(1)BriefingNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on the implementation of the pilot program under subsection (a)(1) or on the determination of the Secretary under subsection (a)(2) that the Secretary is not permitted to carry out the pilot program.; and(B)in paragraph (3)(A), by striking March 1, 2024 and inserting March 1, 2025.BHealth care administration721.Revisions to TRICARE provider networks(a)TRICARE SelectSection 1075 of title 10, United States Code, is amended—(1)by redesignating subsection (h) as subsection (i); and(2)by inserting after subsection (g) the following new subsection (h):(h)Authority for multiple networks in the same geographic area(1)The Secretary may establish a system of multiple networks of providers under TRICARE Select in the same geographic area or areas.(2)Under a system established under paragraph (1), the Secretary may—(A)require covered beneficiaries enrolling in TRICARE Select to enroll in a specific provider network established under such system, in which case providers not in that provider network are deemed to be out-of-network providers under this section (even if they are in a different TRICARE Select provider network) and under any other applicable authorities limiting coverage of health care services or certain terms for providing services to those provided by network providers; and(B)include beneficiaries covered by subsection (c)(2)..(b)TRICARE PrimeSection 1097a of such title is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection (e):(e)Authority for multiple networks in the same geographic area(1)The Secretary may establish a system of multiple networks of providers under TRICARE Prime in the same geographic area or areas.(2)Under a system established under paragraph (1), the Secretary may require covered beneficiaries enrolling in TRICARE Prime to enroll in a specific provider network established under such system, in which case providers not in that provider network are deemed to be out-of-network providers (even if they are in a different TRICARE Prime provider network) under applicable authorities limiting coverage of health care services or certain terms for providing services to those provided by network providers..722.Implementation of an integrated TRICARE program through effective market management(a)In generalNot later than April 1, 2022, the Secretary of Defense, acting through the Director of the Defense Health Agency, shall implement integration of the direct care and purchased care components of the TRICARE program through effective management of geographic markets.(b)Elements of integrationThe integration actions required by subsection (a) shall include the following elements:(1)Designation by the Director of the Defense Health Agency of a single market manager for each geographic market who shall—(A)report to the Director, through the Assistant Director for Health Care Administration;(B)be under the authority, direction, and control of the Director; and(C)be responsible for the development and implementation of a market management plan for the geographic market.(2)Determinations by the Director, with the assistance of the market manager for the geographic market concerned, that in carrying out section 1073d of title 10, United States Code, and section 703 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1073d note), the TRICARE preferred provider network in the geographic market has the capacity and capability to meet the needs of covered beneficiaries affected by the restructure or realignment of infrastructure or modification of services of the military medical treatment facility involved.(3)Expeditious implementation of the requirements under section 725 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1074 note)—(A)to ensure that health care services provided through military medical treatment facilities maintain the critical wartime medical readiness skills and core competencies of health care providers within the Armed Forces;(B)to meet the health care needs of covered beneficiaries under the TRICARE program, subject to meeting the medical readiness requirements of the Armed Forces; and(C)to maintain the level of care required by such section in facilities in foreign countries.(4)With respect to TRICARE Prime—(A)development of a streamlined and effective system of patient referrals for covered beneficiaries enrolled in TRICARE Prime, particularly with respect to referrals from a primary care provider in the TRICARE network to a specialty care provider at a military medical treatment facility for specialty care services available at the military medical treatment facility; and(B)continued operation of enrollment of covered beneficiaries in TRICARE Prime in geographic areas where the Director determines that such enrollment is appropriate to support the effective operation of one or more military medical treatment facilities.(c)DefinitionsIn this section:(1)Covered beneficiary; TRICARE prime; TRICARE programThe terms covered beneficiary, TRICARE Prime, and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. (2)Geographic marketThe term geographic market, with respect to the TRICARE program, has the meaning given that term by the Director of the Defense Health Agency and shall include one or more inpatient military medical treatment facilities. 723.Establishment of centers of excellence for enhanced treatment of ocular injuries(a)In generalNot later than October 1, 2022, the Secretary of Defense, acting through the Director of the Defense Health Agency, shall establish within the Defense Health Agency not fewer than four regional centers of excellence for the enhanced treatment of—(1)ocular wounds or injuries; and(2)vision dysfunction related to traumatic brain injury.(b)Location of centersEach center of excellence established under subsection (a) shall be located at a military medical center that provides graduate medical education in ophthalmology and its related subspecialties and shall be the primary center for providing specialized medical services for vision for members of the Armed Forces in the region in which the center of excellence is located.(c)Policies for referral of beneficiariesNot later than October 1, 2022, the Director of the Defense Health Agency shall publish on a publicly available internet website of the Department of Defense policies for the referral of eligible beneficiaries of the Department to centers of excellence established under subsection (a) for evaluation and treatment.(d)Identification of medical personnel billets and staffingThe Secretary of each military department, in conjunction with the Joint Staff Surgeon and the Director of the Defense Health Agency, shall identify specific medical personnel billets essential for the evaluation and treatment of ocular sensory injuries and ensure that centers of excellence established under subsection (a) are staffed with such personnel at the level required for the enduring medical support of each such center.(e)ReportNot later than December 31, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that—(1)describes the establishment of each center of excellence established under subsection (a), to include the location, capability, and capacity of each center;(2)describes the referral policy published by the Defense Health Agency under subsection (c);(3)identifies the medical personnel billets identified under subsection (d); and(4)Provides a plan for staffing of personnel at such centers to ensure the enduring medical support of each such center.(f)Military medical center definedIn this section, the term military medical center means a medical center described in section 1073d(b) of title 10, United States Code. 724.Mandatory training on health effects of burn pitsThe Secretary of Defense shall provide to each medical provider of the Department of Defense mandatory training with respect to the potential health effects of burn pits. 725.Removal of requirement for one year of participation in certain medical and lifestyle incentive programs of the Department of Defense to receive benefits under such programsSection 729 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1073 note) is amended—(1)in subsection (a)(1), by striking, in the previous year;(2)in subsection (b), by striking, in the previous year; and(3)in subsection (c), by striking, in the previous year.726.Authority of Secretary of Defense and Secretary of Veterans Affairs to enter into agreements for planning, design, and construction of facilities to be operated as shared medical facilities(a)Authority of Secretary of Defense(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1104 the following new section:1104a.Shared medical facilities with Department of Veterans Affairs(a)AgreementsSecretary of Defense may enter into agreements with the Secretary of Veterans Affairs for the planning, design, and construction of facilities to be operated as shared medical facilities.(b)Transfer of funds by Secretary of Defense(1)The Secretary of Defense may transfer to the Secretary of Veterans Affairs amounts as follows:(A)For the construction of a shared medical facility, amounts not in excess of the amount authorized under subsection (a)(2) of section 2805 of this title, if—(i)the amount of the share of the Department of Defense for the estimated cost of the project does not exceed the amount authorized under such subsection; and(ii)the other requirements of such section have been met with respect to funds identified for transfer.(B)For the planning, design, and construction of space for a shared medical facility, amounts appropriated for the Defense Health Program.(2)The authority to transfer funds under this section is in addition to any other authority to transfer funds available to the Secretary of Defense.(3)Section 2215 of this title does not apply to a transfer of funds under this subsection.(c)Transfer of funds to Secretary of Defense(1)Any amount transferred to the Secretary of Defense by the Secretary of Veterans Affairs for necessary expenses for the planning, design, and construction of a shared medical facility, if the amount of the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title, may be credited to accounts of the Department of Defense available for the construction of a shared medical facility.(2)Any amount transferred to the Secretary of Defense by the Secretary of Veterans Affairs for the purpose of the planning and design of space for a shared medical facility may be credited to accounts of the Department of Defense available for such purposes, and may be used for such purposes.(3)Using accounts credited with transfers from the Secretary of Veterans Affairs under paragraph (1), the Secretary of Defense may carry out unspecified minor military construction projects, if the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title.(d)Merger of amounts transferredAny amount transferred to the Secretary of Veterans Affairs under subsection (b) and any amount transferred to the Secretary of Defense under subsection (c) shall be merged with and available for the same purposes and the same period as the appropriation or fund to which transferred.(e)Appropriation in advanceAmounts may be transferred pursuant to the authority under this section only to the extent and in the amounts provided in advance in appropriations Acts.(f)Shared medical facility definedIn this section, the term shared medical facility—(1)means a building or buildings, or a campus, intended to be used by both the Department of Veterans Affairs and the Department of Defense for the provision of health care services, whether under the jurisdiction of the Secretary of Veterans Affairs or the Secretary of Defense, and whether or not located on a military installation or on real property under the jurisdiction of the Secretary of Veterans Affairs; and(2)includes any necessary building and auxiliary structure, garage, parking facility, mechanical equipment, abutting and covered sidewalks, and accommodations for attending personnel..(2)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1104 the following new item:1104a. Shared medical facilities with Department of Veterans Affairs..(b)Authority of Secretary of Veterans Affairs(1)In generalChapter 81 of title 38, United States Code, is amended by inserting after section 8111A the following new section:8111B.Shared medical facilities with Department of Defense(a)AgreementsThe Secretary of Veterans Affairs may enter into agreements with the Secretary of Defense for the planning, design, and construction of facilities to be operated as shared medical facilities.(b)Transfer of funds by Secretary of Veterans Affairs(1)The Secretary of Veterans Affairs may transfer to the Department of Defense amounts appropriated to the Department of Veterans Affairs for Construction, minor projects for use for the planning, design, or construction of a shared medical facility if the estimated share of the project costs of the Department of Veterans Affairs does not exceed the amount specified in section 8104(a)(3)(A) of this title.(2)The Secretary of Veterans Affairs may transfer to the Department of Defense amounts appropriated to the Department of Veterans Affairs for Construction, major projects for use for the planning, design, or construction of a shared medical facility if—(A)the estimated share of the project costs of the Department of Veterans Affairs exceeds the amount specified in section 8104(a)(3)(A) of this title; and(B)the other requirements of section 8104 of this title have been met with respect to amounts identified for transfer.(c)Transfer of funds to Secretary of Veterans Affairs(1)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for necessary expenses for the planning, design, or construction of a shared medical facility, if the estimated share of the project costs of the Department of Veterans Affairs does not exceed the amount specified in section 8104(a)(3)(A) of this title, may be credited to the Construction, minor projects account of the Department of Veterans Affairs and used for the necessary expenses of constructing such shared medical facility.(2)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for necessary expenses for the planning, design, or construction of a shared medical facility, if the estimated share of the project costs of the Department of Veterans Affairs exceeds the amount specified in section 8104(a)(3)(A) of this title, may be credited to the Construction, major projects account of the Department of Veterans Affairs and used for the necessary expenses of constructing such shared medical facility if the other requirements of section 8104 of this title have been met with respect to amounts identified for transfer.(d)Merger of amounts transferredAny amount transferred to the Secretary of Defense under subsection (b) and any amount transferred to the Secretary of Veterans Affairs under subsection (c) shall be merged with and available for the same purposes and the same period as the appropriation or fund to which transferred.(e)Appropriation in advanceAmounts may be transferred pursuant to the authority under this section only to the extent and in the amounts provided in advance in appropriations Acts.(f)Shared medical facility definedIn this section, the term shared medical facility—(1)means a building or buildings, or a campus, intended to be used by both the Department of Veterans Affairs and the Department of Defense for the provision of health care services, whether under the jurisdiction of the Secretary of Veterans Affairs or the Secretary of Defense, and whether or not located on a military installation or on real property under the jurisdiction of the Secretary of Veterans Affairs; and(2)includes any necessary building and auxiliary structure, garage, parking facility, mechanical equipment, abutting and covered sidewalks, and accommodations for attending personnel..(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 81 of such title is amended by inserting after the item relating to section 8111A the following new item:8111B. Shared medical facilities with Department of Defense..727.Consistency in accounting for medical reimbursements received by military medical treatment facilities from other Federal agencies(a)In generalSection 1085 of title 10, United States Code, is amended—(1)in the section heading, by striking reimbursement and inserting charges for care;(2)by striking If a member and inserting (a) Collection of fees.—(1) If a member;(3)in subsection (a), as designated by paragraph (2)—(A)by striking inpatient medical or dental care in a facility and inserting inpatient or outpatient medical or dental care at or through a facility;(B)by striking the appropriation for and inserting the executive department;(C)by striking shall be reimbursed and inserting shall charge and collect fees; and(D)by adding at the end the following new paragraph:(2)Amounts collected by an executive department under paragraph (1) shall be credited to the appropriation account currently available for obligation that is used to support the maintenance and operation of facilities at or through which the executive department provided the medical or dental care described in such paragraph.; and(4)by adding at the end the following new subsections:(b)Establishment of rates(1)If an executive department incurs expenses in providing medical or dental care described in paragraph (2) or (3), the executive department may charge and collect fees at rates established by the Secretary of such department to reflect the cost of providing or making available the care, as determined by such Secretary.(2)The care described in this paragraph is inpatient or outpatient medical or dental care provided at or through a facility under the jurisdiction of the Secretary of Defense to a person who is entitled to receive medical or dental care at a facility under the jurisdiction of another Federal agency.(3)The care described in this paragraph is inpatient or outpatient medical or dental care provided at or through a facility under the jurisdiction of a Federal agency that is not the Department of Defense to a person who—(A)is entitled to receive medical or dental care at a facility under the jurisdiction of the Secretary of Defense under section 1074 of this title; or(B)is a covered beneficiary, as that term is defined in section 1072 of this title.(c)Relationship to other authoritiesAuthority provided by subsections (a)(1) and (b) may be exercised—(1)in conjunction with authority for healthcare resource sharing provided to the Secretary of Defense and the Secretary of Veterans Affairs for the mutually beneficial coordination, use, or exchange of use of health care resources under section 1104 of this title and section 8111 of title 38; and(2)in lieu of and notwithstanding section 717(c)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note)..(b)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by striking the item relating to section 1085 and inserting the following new item:1085. Medical and dental care from another executive department: charges for care..CReports and other matters741.Access by United States Government employees and their family members to certain facilities of Department of Defense for assessment and treatment of anomalous health conditions(a)AssessmentThe Secretary of Defense shall provide to employees of the United States Government and their family members who the Secretary determines are experiencing symptoms of certain anomalous health conditions, as defined by the Secretary for purposes of this section, timely access for medical assessment, subject to space availability, to the National Intrepid Center of Excellence, an Intrepid Spirit Center, or an appropriate military medical treatment facility, as determined by the Secretary. (b)TreatmentWith respect to an individual described in subsection (a) diagnosed with an anomalous health condition or a related affliction, whether diagnosed under an assessment under subsection (a) or otherwise, the Secretary of Defense shall furnish to the individual treatment for the condition or affliction, subject to space availability, at the National Intrepid Center of Excellence, an Intrepid Spirit Center, or an appropriate military medical treatment facility, as determined by the Secretary. (c)Development of processThe Secretary of Defense, in consultation with the heads of such Federal agencies as the Secretary considers appropriate, shall develop a process to ensure that employees from those agencies and their family members are afforded timely access to the National Intrepid Center of Excellence, an Intrepid Spirit Center, or an appropriate military medical treatment facility pursuant to subsection (a) by not later than 60 days after the date of the enactment of this Act. (d)Modification of Department of Defense Trauma RegistryThe Secretary of Defense shall modify the Trauma Registry of the Department of Defense to include data on the demographics, condition-producing event, diagnosis and treatment, and outcomes of anomalous health conditions experienced by employees of the United States Government and their family members assessed or treated under this section, subject to an agreement by the employing agency and the consent of the employee. 742.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2567), as most recently amended by section 732 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1460)), is amended by striking September 30, 2021 and inserting September 30, 2023.743.Comptroller General study on implementation by Department of Defense of recent statutory requirements to reform the military health system(a)Study(1)In generalThe Comptroller General of the United States shall conduct a study on the implementation by the Department of Defense of statutory requirements to reform the military health system contained in a covered Act.(2)ElementsThe study required by paragraph (1) shall include the following elements:(A)A compilation of a list of, and citation for, each statutory requirement on reform of the military health system contained in a covered Act.(B)An assessment of the extent to which such requirement was implemented, or is currently being implemented.(C)An evaluation of the actions taken by the Department of Defense to assess and determine the effectiveness of actions taken pursuant to such requirement.(D)Such other matters in connection with the implementation of such requirement as the Comptroller General considers appropriate. (b)Briefing and report(1)BriefingNot later than May 1, 2022, the Comptroller General shall brief the Committees on Armed Services of the Senate and the House of Representatives on the status of the study conducted under subsection (a).(2)ReportNot later than May 1, 2023, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study conducted under subsection (a) that includes the elements specified in paragraph (2) of such subsection.(c)Covered Act definedIn this section, the term covered Act means any of the following:(1)The William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(2)The National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(3)The John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).(4)The National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).(5)The National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).(6)The National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).(7)The Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291).(8)The National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66).(9)The National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239).(10)The National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81). VIIIAcquisition policy, acquisition management, and related mattersAAcquisition policy and management801.Repeal of preference for fixed-price contractsSection 829 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2306 note) is hereby repealed. 802.Improving the use of available data to manage and forecast service contract requirements(a)Implementation requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force and the Secretary of the Navy shall, except as provided under subsection (b), commence implementation of priority recommendation number 1 and priority recommendation number 2, respectively, in the Government Accountability Office report entitled, DOD Service Acquisition: Improved Use of Available Data Needed to Better Manage and Forecast Service Contract Requirements (GAO–16–119).(b)Exceptions(1)Delayed implementationThe Secretary of the Air Force or the Secretary of the Navy, as appropriate, may commence implementation of an open recommendation described in subsection (a) later than the date required under such subsection if, not later than 180 days after the date of the enactment of this Act, the Secretary concerned provides the Committees on Armed Services of the Senate and the House of Representatives with justification for the delay in implementation of such recommendation.(2)NonimplementationThe Secretary of the Air Force or the Secretary of the Navy, as appropriate, may opt not to implement an open recommendation described in subsection (a) if, not later than 180 days after the date of the enactment of this Act, the Secretary concerned provides the Committees on Armed Services of the Senate and the House of Representatives—(A)the reasons for the decision not to implement the recommendation; and(B)a summary of the alternate actions the Secretary plans to address the purposes underlying the recommendation.(c)Implementation plansAs to a recommendation described in subsection (a) that the Secretary of the Air Force or the Secretary of the Navy, as appropriate, is implementing or plans to implement, the Secretary concerned shall, not later than 180 days after the date of the enactment of this Act, submit to the Committees on Armed Services of the Senate and the House of Representatives—(1)a summary of actions that have been taken to implement the recommendation; and(2)a schedule, with specific milestones, for completing implementation of the recommendation.(d)Action by Secretary of DefenseThe Secretary of Defense shall establish a mechanism to ensure that the integration of services into the programming process and the development of forecasts on service contract spending provide Department leaders with consistent data.(e)AmendmentsSection 2329 of title 10, United States Code, is amended—(1)in subsection (b)(5) by striking be included in the future-years defense program submitted to Congress under section 221 of this title and inserting include the fiscal year and the period covered by the future-years defense program submitted to Congress under section 221 of this title for that fiscal year;(2)in subsection (c)(3)(C) by striking after the date of the enactment of this subsection and inserting ‘‘after December 12, 2017”;(3)in subsection (d)—(A)by inserting (1) before Each Services Requirements Review Board; and(B)by adding at the end the following new paragraph:(2)The Secretary of Defense shall develop and disseminate standard guidelines within the Department of Defense for the evaluation of requirements for services contracts.; and(4)in subsection (g)(3) by striking dated January 5, 2016 and inserting dated January 10, 2020.(f)Repeal of obsolete requirement(1)In generalSection 235 of title 10, United States Code, is repealed.(2)Conforming amendmentThe table of sections at the beginning of chapter 9 of title 10, United States Code, is amended by striking the item relating to section 235. 803.Assessment of impediments and incentives to improving the acquisition of commercial technology, products, and services(a)Assessment requiredThe Under Secretary of Defense for Acquisition and Sustainment and the Chairman of the Joint Requirements Oversight Council (JROC) shall jointly assess impediments and incentives to fulfilling the goals of sections 1906, 1907, and 3307 of title 41, United States Code, and sections 2375, 2376, and 2377 of title 10, United States Code, regarding preferences for commercial products and services. (b)Assessment objectiveThe objective of the assessment is to enhance the innovation strategy of the Department of Defense to compete effectively against peer adversaries by rapidly adopting commercial advances in technology.(c)Elements of assessmentThe assessment shall include a review of—(1)policies, regulations, and oversight processes;(2)acquisition workforce training and education;(3)the role of requirements in determining acquisitions pathways, including the ability to accommodate evolving commercial functionality, new opportunities identified during market research, and how phasing and uncertainty in requirements are treated;(4)the role of competitive procedures and source selection procedures, including the ability to structure acquisitions to accommodate multiple or unequal solutions;(5)the role of planning, programming, and budgeting structures and processes, including appropriations categories;(6)systemic biases in favor of custom solutions;(7)risk to contracting officers and acquiring officials of pursuing commercial products and services, and incentives and disincentives for acquisition organizations; and(8)potential reforms that do not impose additional burdensome and time-consuming constraints on the acquisition process. (d)BriefingNot later than 120 days after the date of the enactment of this Act, the Under Secretary and the Chairman of JROC shall brief the congressional defense committees on the results of the required assessment and actions undertaken to improve compliance with the statutory preference for commercial products and services, including any recommendations to Congress for legislative action. 804.Pilot program on acquisition practices for emerging technologies(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment or the Under Secretary's designee, shall establish a pilot program to develop and implement unique acquisition mechanisms for emerging technologies in order to increase the speed of transition of emerging technologies into acquisition programs or into operational use.(b)ElementsThe pilot program shall include activities to—(1)identify and award not less than four agreements for new projects to support high-priority defense modernization activities, consistent with the National Defense Strategy, with consideration given to—(A)offensive missile capabilities;(B)space-based assets;(C)personnel and quality of life improvement; and(D)energy generation and storage;(2)develop a unique acquisition plan for each new project identified pursuant to paragraph (1) that is significantly novel from standard Department of Defense acquisition practices, including the use of—(A)alternative price evaluation models;(B)alternative independent cost estimation methodologies;(C)alternative market research methods;(D)continuous assessment of performance metrics to measure project value for use in program management and oversight;(E)alternative intellectual property strategies, including activities to support modular open systems architectures and reducing life cycle and sustainment costs; and(F)other alternative practices as identified by the Secretary;(3)execute the acquisition plans outlined in paragraph (2) and award agreements in an expedited manner; and(4)establish mechanisms for projects under the pilot program to request permission to waive appropriate Department, military service, or defense agency regulations, directives, or policies not required by law, to support the goals of the pilot program, including waivers of acquisition, personnel, and technology transfer policies and practices.(c)Project cancellationThe Secretary of Defense may establish procedures to terminate agreements awarded under the pilot program, including processes to notify the congressional defense committees 30 days prior to a termination.(d)Pilot program advisory groupThe Under Secretary shall establish a pilot program advisory group to advise the Under Secretary on the selection, management, elements, data collection, and termination of projects, to include at least—(1)one member from each military department, appointed by the Secretary of the military department concerned;(2)one member appointed by the Under Secretary of Defense for Research and Engineering;(3)one member appointed by the Under Secretary of Defense for Acquisition and Sustainment;(4)one member appointed by the Director of the Strategic Capabilities Office of the Department of Defense;(5)one member appointed by the Director of the Defense Advanced Research Projects Agency; and(6)one member appointed by the Director of Operational Test and Evaluation.(e)Deadline for appointmentMembers of the advisory group shall be appointed not later than 30 days after the date of the establishment of the pilot program under subsection (a).(f)Information to Congress(1)Briefing requirementNot later than 180 days after the date of the enactment of this Act, and not less than annually thereafter, the Secretary shall provide to the congressional defense committees a briefing on activities under this section.(2)Budget justification materialsThe Secretary shall establish procedures to clearly identify all projects under the pilot program in budget justification materials submitted to the congressional defense committees.(g)Data requirements(1)Collection and analysis of dataThe Secretary shall establish mechanisms to collect and analyze data on the execution of the pilot program for the purpose of—(A)developing and sharing best practices for achieving goals established for the pilot program;(B)providing information to the Secretary and the congressional defense committees on the execution of the pilot; and(C)providing information to the Secretary and the congressional defense committees on related policy issues.(2)Data strategy requiredThe Secretary may not execute the pilot program prior to completion of a data strategy and plan to meet the requirements of this subsection.(h)TerminationThe pilot program established under this subsection shall terminate after all the projects identified under subsection (b)(1) have been completed or cancelled by the Department of Defense.805.Annual report on highest and lowest performing acquisition programs of the Department of Defense(a)In generalNot later than January 31, 2023, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report that contains a ranking of the five highest performing and five lowest performing covered acquisition programs of the Department of Defense.(b)Ranking criteria(1)In generalThe Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition and Sustainment, the Service Acquisition Executives, and other appropriate officials, shall determine the criteria to be used for purposes of the rankings.(2)Inclusion in reportThe Secretary of Defense shall include in the report submitted under subsection (a) a discussion of the specific ranking criteria determined under paragraph (2), including a description of how those criteria are consistent with best acquisition practices. (c)Lowest performing acquisition programsNot later than April 1, 2023, and annually thereafter, the decision authority for each of the five acquisition programs ranked as the lowest performing in the report submitted under subsection (a) for that year shall submit to the congressional defense committees a report that includes the following information for that acquisition program:(1)A description of the factors that contributed to the program’s ranking as low performing.(2)An assessment of the underlying causes of the program’s poor performance.(3)A plan for addressing the program’s challenges and improving performance, including specific actions that will be taken and proposed timelines for completing such actions.(d)DefinitionsIn this section:(1)The term covered acquisition program means—(A)a major defense acquisition program as defined in section 2430 of title 10, United States Code; or(B)an acquisition program, subprogram, or project that is estimated by the Secretary of Defense to require an eventual total expenditure described in section 2430(a)(1)(B) of title 10, United States Code.(2)The term decision authority means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program, subprogram, or project, including authority to approve entry of the program, subprogram, or project into the next phase of the acquisition process. 806.Systems engineering determinations(a)In generalChapter 139 of title 10, United States Code, is amended by adding at the end the following new section:2374b.Systems Engineering Determinations(a)RequirementThe Secretary of Defense shall ensure that any Department of Defense transaction entered into under an authority described in subsection (b) includes System Engineering Determinations as provided under subsection (c).(b)Covered authoritiesThe authorities described under this subsection are as follows:(1)Section 2371 of this title for applied and advanced research project transactions relating to weapons systems.(2)Section 2371b of this title for transactions relating to weapons systems.(3)Section 2373 of this title. (4)Section 2358 of this title for transactions relating to weapons systems.(c)Systems Engineering Determinations(1)Systems engineering determination A(A)The head of the Department of Defense activity that has technical oversight over a transaction covered under this section shall identify, in writing, not later than 30 days after such transaction is entered into, measurable success criteria related to potential military applications to be demonstrated not later than the final day of the transaction’s period of performance.(B)Not later than 30 days after the end of the period of performance referred to in subparagraph (A), the head of activity shall make one of the following determinations and document such action in writing with notice provided to the performer:(i)Discontinue: Discontinue support, with rationale noted.(ii)Retain and extend: Retain within the activity and extend the period of performance for a specified period of time in order to achieve the stated success criteria.(iii)Endorse and refer: Endorse the project and refer it to the most appropriate Systems Engineering Command, based on the technical attributes of the project and the associated potential military applications, based on meeting or exceeding the success criteria.(C)If the head of activity retained the project pursuant to subparagraph (B)(ii), the head of activity shall, at the end of the extension period—(i)take the action prescribed in subparagraph (B)(iii) if the success criteria are met; or(ii)take the action prescribed in subparagraph (B)(i) if the success criteria are not met.(2)Systems engineering determination B(A)Not later than 30 days after receipt of a referral under paragraph (1)(B)(iii), the head of the Systems Engineering Command shall formulate a systems engineering plan with the performer, the Department’s technical experts, and prospective Program Executive Officers.(B)The systems engineering plan required under subsection (A) shall include the following:(i)Measurable baseline technical capability, based on the success criteria met pursuant to paragraph (1)(B)(iii).(ii)Measurable transition technical capability, based on the technical needs of the prospective Program Executive Officers to support a current or future program of record.(iii)Discrete technical development activities necessary to progress from the baseline capability to the transition capability, including an approximate cost and schedule. Such activities shall include a resolution of—(I)interfaces;(II)data rights;(III)government technical requirements;(IV)specific platform technical integration;(V)software development;(VI)component, subsystem, or system prototyping;(VII)scale models;(VIII)technical manuals;(IX)lifecycle sustainment needs; and(X)other needs identified by the Program Executive Officers.(iv)Identification and commitment of funding sources to complete the activities under clause (iii).(C)Not later than 30 days after the end of the schedule identified in subparagraph (B), the head of the Systems Engineering Command shall make one of the following determinations and document such action in writing with notice provided to the performer and prospective Program Executive Officers:(i)Discontinue: Discontinue support with rationale noted.(ii)Retain and extend: Retain within the Command and extend the schedule for a specified period of time in order to achieve stated transition criteria with specific remedial or additional activities noted.(iii)Endorse and refer:Endorse the item and refer to a Program Executive Officer, based on meeting or exceeding the transition criteria.(D)If the head of the Systems Engineering Command retained the project pursuant to subparagraph (C)(ii), the head of the Systems Engineering Command shall, at the end of the extension period—(i)take the action prescribed in subparagraph (C)(iii) if the transition criteria are met after such extension; or(ii)take the action prescribed in subparagraph (C)(i) if the transition criteria are not met after such extension. (d)Systems Engineering Command DefinedIn this section, the term Systems Engineering Command means the specific Department of Defense activity that specializes in the systems engineering of a system, subsystem, component, or capability area, including—(1)the Naval Warfare Centers; (2)the Army Combat Capabilities Development Command Centers; and (3)the Air Force Research Laboratory..(b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by adding after the item relating to section 2374a the following new item:2374b. Systems Engineering Determinations.(c)Future transfer(1)Transfer and redesignationSection 2374b of title 10, United States Code, as added by subsection (a), is transferred to chapter 301 of such title, added after section 4004, as transferred and redesignated by section 1841(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and redesignated as section 4005. (2)Clerical amendments(A)Target chapter table of sectionsThe table of sections at the beginning of chapter 301 of title 10, United States Code, as added by section 1841(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item related to section 4004 the following new item: 4005. Systems Engineering Determinations.(B)Origin chapter table of sectionsThe table of sections at the beginning of chapter 139 of title 10, United States Code, as amended by subsection (a), is further amended by striking the item relating to section 2374b.(3)Conforming amendments to internal cross-referencesSection 2374b(b) of title 10, United States Code, as added by subsection (a), is amended—(A)in paragraph (1), by striking section 2371 and inserting section 4002;(B)in paragraph (2), by striking section 2371b and inserting section 4003; and(C)in paragraph (3), by striking section 2373 and inserting section 4004.(4)Effective dateThe transfer, redesignation, and amendments made by this subsection shall take effect on January 1, 2022. (5)References; savings provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the transfers, redesignations, and amendments made under this subsection as if such transfers, redesignations, and amendments were made under title XVIII of such Act. (d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations to carry out section 4005 of title 10, United States Code, as added by subsection (a) and transferred and redesignated by subsection (c).(e)Briefing requiredNot later than 60 days after the date of enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives with a detailed plan to implement this section.BAmendments to general contracting authorities, procedures, and limitations811.Recommendations on the use of other transaction authority(a)Review and recommendations requiredThe Secretary of Defense shall review the current use, authorities, regulations, and policies relative to the use of other transaction authority under sections 2371 and 2371b of title 10, United States Code, and assess the merits of modifying or expanding such authorities with respect to—(1)the inclusion in such transactions for the government and contractors to include force majeure provisions to deal with unforeseen circumstances in execution of the transaction;(2)the determination of an entity’s traditional or nontraditional status based on the entity’s parent company or that of its majority owner;(3)the determination of an entity’s traditional or nontraditional status based on the entity’s status as a 100-percent employee stock ownership plan;(4)the ability of the Department of Defense to award agreements for prototypes with all of the costs of the prototype provided by the private sectors partners, to allow for expedited transition into follow-on production agreements for appropriate technologies;(5)the ability of the Department of Defense to award agreements for procurement, including without the need for prototyping;(6)the ability of the Department of Defense to award agreements for sustainment of capabilities, including without the need for prototyping;(7)the ability of the Department of Defense to award agreements to support the organic industrial base;(8)the ability of the Department of Defense to award agreements for prototyping of services or acquisition of services;(9)the need for alternative authorities or policies to more effectively and efficiently execute agreements with private sector consortia;(10)the ability of the Department of Defense monitor and report on individual awards made under consortium-based other transactions; and(11)other issues as identified by the Secretary.(b)Issues identified and recommendations for changes to policies or authoritiesFor each of the areas under subsection (a), the Secretary shall—(1)identify relevant issues and challenges under current other transaction authority;(2)discuss the advantages and disadvantages of modifying or expanding other transaction authority to address issues identified by the review;(3)identify policy changes that will be made to address issues identified by the review;(4)make recommendations to the congressional defense committees for new or modified statutory authorities to address issues identified by the review; and(5)provide such other information as determined appropriate.(c)Report Not later than December 31, 2022, the Secretary of Defense shall submit to the congressional defense committees a report describing activities undertaken pursuant to this section, as well as issues identified, policy changes proposed, justification for any proposed changes, and recommendations for legislative changes.812.Modified condition for prompt contract payment eligibilitySection 2307(a)(2)(B) of title 10, United States Code, as amended by the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking if the prime contractor agrees or proposes to make payments to the subcontractor and inserting if the prime contractor agrees to make payments to the subcontractor.813.Exclusion of certain services from intergovernmental support agreements for installation-support servicesSection 2679(a)(3) of title 10, United States Code, is amended—(1)by striking used when the Secretary concerned and inserting “used when—(A)the Secretary concerned;(2)in subparagraph (A), as designated by paragraph (1), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(B)the installation-support services are not included on the procurement list established pursuant to section 8503 of title 41..814.Modification of prize authority for advanced technology achievementsSection 2374a of title 10, United States Code, is amended—(1)in subsection (a), by inserting , including procurement agreements, after other types of prizes;(2)in subsection (b), in the first sentence, by inserting and for the selection of recipients of procurement agreements after cash prizes; and(3)in subsection (c)(1), by inserting without the approval of the Under Secretary of Defense for Research and Engineering before the period at the end.815.Cost or pricing data reporting in Department of Defense contractsSection 2306a(a)(6) of title 10, United States Code, as amended by the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended—(1)by striking Upon the request of a contractor that was required to submit cost or pricing data under paragraph (1) and inserting Under paragraph (1),; and (2)by striking modify the contract to reflect subparagraphs (B)(ii) and (C)(ii) of paragraph (1). All such modifications shall be made without requiring consideration and inserting modify the contract as soon as practicable to reflect subparagraphs (B) and (C) of paragraph (1), without requiring consideration.816.Authority to acquire innovative commercial products and services using general solicitation competitive procedures(a)Authority(1)In generalChapter 140 of title 10, United States Code, is amended by adding at the end the following new section:2380c.Authority to acquire innovative commercial products and services using general solicitation competitive procedures(a)AuthorityThe Secretary of Defense may acquire innovative commercial products and services through a competitive selection of proposals resulting from a general solicitation and the peer review of such proposals.(b)Treatment as competitive proceduresUse of general solicitation competitive procedures under subsection (a) shall be considered to be use of competitive procedures for purposes of chapter 137 of this title.(c)Limitations(1)The Secretary may not enter into a contract or agreement in excess of $100,000,000 using the authority under subsection (a) without a written determination from the Under Secretary of Defense for Acquisition and Sustainment or the relevant service acquisition executive of the efficacy of the effort to meet mission needs of the Department of Defense or the relevant military department.(2)Contracts or agreements entered into using the authority under subsection (a) shall be fixed-price, including fixed-price incentive fee contracts.(3)Notwithstanding section 2376(1) of this title, products and services acquired using the authority under subsection (a) shall be treated as commercial products and services.(d)Congressional notification required(1)Not later than 45 days after the award of a contract for an amount exceeding $100,000,000 using the authority in subsection (a), the Secretary of Defense shall notify the congressional defense committees of such award.(2)Notice of an award under paragraph (1) shall include the following:(A)Description of the innovative commercial product or service acquired.(B)Description of the requirement, capability gap, or potential technological advancement with respect to which the innovative commercial product or service acquired provides a solution or a potential new capability.(C)Amount of the contract awarded.(D)Identification of contractor awarded the contract.(e)Innovative definedIn this section, the term innovative means—(1)any technology, process, or method, including research and development, that is new as of the date of submission of a proposal; or(2)any application that is new as of the date of submission of a proposal of a technology, process, or method existing as of such date..(2)Clerical amendmentThe table of sections at the beginning of chapter 140 of title 10, United States Code, is amended by inserting after the item relating to section 2380b the following new item:2380c. Authority to acquire innovative commercial products and services using general solicitation competitive procedures..(b)Future transfer(1)Transfer and redesignationSection 2380c of title 10, United States Code, as added by subsection (a), is transferred to chapter 247 of such title, added after section 3457, as transferred and redesignated by section 1841(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and redesignated as section 3458. (2)Clerical amendments(A)Target chapter table of sectionsThe table of sections at the beginning of chapter 247 of title 10, United States Code, as added by section 1821(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item related to section 3457 the following new item: 3458. Authority to acquire innovative commercial products and services using general solicitation competitive procedures..(B)Origin chapter table of sectionsThe table of sections at the beginning of chapter 140 of title 10, United States Code, as amended by subsection (a), is further amended by striking the item relating to section 2380c.(3)Conforming amendments to internal cross-referencesSection 2380c of title 10, United States Code, as added by subsection (a), is amended—(A)in subsection (b), by striking chapter 137 and inserting chapter 221; and(B)in subsection (c)(3), by striking section 2376(1) and inserting section 3451(1).(4)Effective dateThe transfer, redesignation, and amendments made by this subsection shall take effect on January 1, 2022. (5)References; savings provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the transfers, redesignations, and amendments made under this subsection as if such transfers, redesignations, and amendments were made under title XVIII of such Act. (c)Repeal of obsolete authoritySection 879 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2302 note) is hereby repealed. 817.Reporting requirement for defense acquisition activities(a)Procedures for identifying certain acquisition agreements and activitiesThe Secretary of Defense shall establish procedures to identify all agreements awarded to entities through the use of a consortia (including agreements pursuant to the authorities under section 2371 and 2371b of title 10, United States Code), individual task orders awarded under a task order contract (as defined in section 2304d of title 10, United States Code), and individual task orders issued to a federally funded research and development center.(b)ReportingNot later than one year after the date of the enactment of this Act, and not less than annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the use of agreements and activities described in subsection (a) and associated funding. (c)Publication of informationNot later than one year after the date of enactment of this Act, the Secretary of Defense shall establish procedures to publically release information on individual agreements and activities described in subsection (a) and associated funding, unless such disclosure is deemed inappropriate for individual agreements based on national security concerns.818.Department of Defense contractor professional training material disclosure requirements(a)ProhibitionEffective immediately, each contractor who enters or has entered into a contract with the Department of Defense to provide goods or services shall make publicly available online at its website all diversity, equal opportunity, equity, inclusion, or tolerance training materials or internal policies, including syllabi, online sources, suggested reading lists, guest speakers and lecturers, instructor lists, internal policy memos, workshop descriptions, outside organizational funding, or other educational or professional materials for review and identification of Critical Race Theory or similar theoretical instruction in a timely manner. Should the contractor have no online presence, the contractor shall provide the materials in hard copy format to the Office of the Under Secretary of Defense for Acquisition and Sustainment in a timely manner. (b)Covered theoriesThe theories associated with Critical Race Theory and similar theories referred to in subsection (a) are the following theories: (1)Any race is inherently superior or inferior to any other race.(2)The United States of America is a fundamentally racist country.(3)The Declaration of Independence or the United States Constitution are fundamentally racist documents.(4)An individual’s moral character or worth is determined by his or her race.(5)An individual, by virtue of his or her race, is inherently racist or oppressive, whether consciously or unconsciously.(6)An individual, because of his or her race, bears responsibility for the actions committed by other members of his or her race. 819.Report on place of performance requirements(a)Guidance and trainingNot later than July 1, 2022, the Secretary of Defense shall implement guidance and necessary training to improve data reporting on contract place of performance. (b)Report(1)In generalNot later than July 1, 2022, the Secretary of Defense shall submit to the congressional defense committees a report regarding place of performance requirements in Department of Defense contracts.(2)ElementsThe report required under subsection (a) shall include the following elements:(A)A description of the criteria that is considered when place of performance language is included in a contract.(B)The percentage of contracts awarded on a yearly basis from fiscal year 2016 to fiscal year 2020 that included place of performance clauses. (C)An assessment of the extent to which revisions to guidance or regulations related to the use of place of performance clauses could improve the Department of Defense’s effectiveness and efficiency, including a description of such revisions.820.Multiyear contract authority for defense acquisitions specifically authorized by lawSection 2306b(i)(3) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(H)The quantity of end items that would be procured with such contract in each fiscal year of the future years defense program at the time of contract award will not decrease during the contract period of performance without prior approval from the congressional defense committees..CIndustrial base matters831.Addition of certain items to list of high priority goods and services for analyses, recommendations, and actions related to sourcing and industrial capacitySection 849 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)in subsection (a)(1)(A)—(A)by redesignating clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively; and(B)by inserting after clause (i) the following new clause:(ii)producers in the United States;; and(2)in subsection (c), by adding at the end the following new paragraphs: (14)Beef products born, raised, and slaughtered in the United States. (15)Molybdenum and molybdenum alloys.(16)Optical transmission equipment, including optical fiber and cable equipment.(17)Armor on tactical ground vehicles.(18)Graphite processing..832.Prohibition on acquisition of personal protective equipment from non-allied foreign nations(a)Prohibition(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:2339d.Prohibition on acquisition of personal protective equipment and certain other items from non-allied foreign nations(a)In generalExcept as provided in subsection (c), the Secretary of Defense may not procure any covered item in any covered nation.(b)ApplicabilitySubsection (a) shall apply to prime contracts and subcontracts at any tier. (c)ExceptionsSubsection (a) does not apply under the following circumstances:(1)If the Secretary of Defense determines that covered materials of satisfactory quality and quantity, in the required form, cannot be procured as and when needed from nations other than covered nations to meet requirements at a reasonable price.(2)The procurement of a covered item for use outside of the United States.(3)Purchases for amounts not greater than $150,000. A proposed purchase or contract for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception.(d)DefinitionsIn this section:(1)Covered itemThe term covered item means an article or item of—(A)personal protective equipment for use in preventing spread of disease, such as by exposure to infected individuals or contamination or infection by infectious material (including surgical masks, respirator masks and powered air purifying respirators and required filters, face shields and protective eyewear, surgical and isolation gowns, and head and foot coverings) or clothing, and the materials and components thereof, other than sensors, electronics, or other items added to and not normally associated with such personal protective equipment or clothing; or(B)sanitizing and disinfecting wipes, testing swabs, gauze, and bandages.(2)Covered nationThe term covered nation means—(A)the Democratic People’s Republic of North Korea;(B)the People’s Republic of China;(C)the Russian Federation; and(D)the Islamic Republic of Iran..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339c the following:2339d. Prohibition on acquisition of personal protective equipment and certain other items from non-allied foreign nations..(b)Future transfer(1)Transfer and redesignationSection 2339d of title 10, United States Code, as added by subsection (a), is transferred to subchapter I of chapter 283 of such title, added after section 3881, as transferred and redesignated by section 1837(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and redesignated as section 3882. (2)Clerical amendments(A)Target chapter table of sectionsThe table of sections at the beginning of chapter 283 of title 10, United States Code, as added by section 1837(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item related to section 3881 the following new item: 3882. Prohibition on acquisition of personal protective equipment and certain other items from non-allied foreign nations..(B)Origin chapter table of sectionsThe table of sections at the beginning of chapter 137 of title 10, United States Code, as amended by subsection (a), is further amended by striking the item relating to section 2339d.(3)Effective dateThe transfer, redesignation, and amendments made by this subsection shall take effect on January 1, 2022. (4)References; savings provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the transfers, redesignations, and amendments made under this subsection as if such transfers, redesignations, and amendments were made under title XVIII of such Act.833.Further prohibition on acquisition of sensitive materials(a)In generalSection 2533c of title 10, United States Code, is amended—(1)in subsection (a)(1), by inserting or by any covered company after covered nation; and(2)in subsection (d)—(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and(B)by inserting before paragraph (2), as so redesignated, the following new paragraph:(1)Covered companyThe term covered company means—(A)any company or joint venture registered outside of the United States that—(i)is partially or fully owned by any state-owned entity from a covered nation; or(ii)is 5 percent or more owned by private investors from any covered nation;(B)any company or joint venture registered inside the United States that—(i)is partially or fully owned by a state-owned entity from a covered nation; or(ii)has entered, after the date of enactment of this paragraph, into an agreement or condition with the Committee on Foreign Investment in the United States under paragraph (l)(3)(A) of section 4565 of title 50, United States Code, that does not specifically refer to this section and provide that the company shall be eligible to supply covered products under this section; or(C)any other company that the President determines to be a threat to the security of supply of any covered material..(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe such regulations as are necessary to carry out section 2533c of title 10, United States Code, as amended by this section. 834.Requirement for industry days and requests for information to be open to allied defense contractors(a)In generalNot later than 90 days after the date of the enactment of this Act, each service acquisition executive shall publish a default requirement that industry days and requests for information for acquisition programs and research and development efforts shall to the maximum extent practicable be open to defense contractors from the national technology and industrial base (NTIB), including when such contractors are acting as subcontractors in partnership with a United States contractor, provided such access is granted only if the Secretary determines that there is reciprocal access for United States companies to equivalent information related to contracting opportunities in the associated NTIB country.(b)National technology and industrial baseIn this section, the term national technology and industrial base has the meaning given the term in section 2500 of title 10, United States Code.835.Assessment of requirements for certain items to address supply chain vulnerabilities(a)DefinitionsIn this section, the term dual use has the meaning given in section 2500 of title 10, United States Code.(b)AssessmentThe Secretary of Defense shall assess the Department of Defense's requirements for dual-use items covered by section 2533a of title 10, United States Code.(c)ReportNot later than October 1, 2022, the Secretary of Defense shall submit a report to the congressional defense committees with the Department’s findings, in publicly releasable and controlled formats as necessary.(d)PoliciesThe Secretary of Defense shall, to the extent practicable, develop or revise relevant policies to reduce fluctuations in the Department’s annual procurements of dual-use items.836.Requirement that certain providers of systems to Department of Defense disclose the source of printed circuit boards when sourced from certain countries(a)DefinitionsIn this section:(1)The term covered nation includes the following:(A)The People's Republic of China.(B)The Russian Federation.(C)The Democratic People's Republic of North Korea.(D)The Islamic Republic of Iran. (2)The term covered system means any item, including commercial items and commercially available off-the-shelf items, notwithstanding section 2375 of title 10, United States Code, that is— (A)a national security system, as defined in section 3552 of title 44, United States Code; or (B)a system other than a national security system that transmits or stores classified information, including—(i)data communications and storage, including servers, switches, and networking systems, but excluding personal data storage devices, personal computers, desktop computers, and tablets; and(ii)any other systems that the Secretary determines should be covered.(3)The term manufactured and assembled, with respect to a printed circuit board, includes all actions from the fabrication of the printed circuit board from raw materials to the integration of the completed printed circuit board in an end item or component of an end item.(b)DisclosureThe Secretary of Defense shall require any provider of a covered system to provide to the Department of Defense, along with delivery of the covered system, a list of the printed circuit boards in the covered system that includes, for each printed circuit board, an attestation of whether—(1)the printed circuit board was partially or fully manufactured and assembled in a covered nation;(2)the printed circuit board was fully manufactured and assembled outside of a covered nation; or(3)the provider cannot determine where the printed circuit board was manufactured and assembled.(c)RegulationsNot later than October 1, 2022, the Secretary of Defense shall promulgate such regulations as are necessary to carry out this section, including a process to ensure that proprietary information is appropriately protected by the Department of Defense. (d)Plan requiredNot later than October 1, 2022, the Secretary of Defense shall submit a plan for the implementation of this provision to the congressional defense committees.837.Employment transparency regarding individuals who perform work in the People’s Republic of China(a)Disclosure requirements(1)Initial disclosure(A)In generalThe Secretary of Defense shall require any covered entity to disclose if the entity employs one or more individuals who will perform work in the People’s Republic of China on a covered contract when it submits a bid or proposal for a covered contract.(B)Matters to be includedEach disclosure under subparagraph (A) shall include—(i)the total number of employees who will perform work in the People’s Republic of China funded by the Department of Defense; and(ii)a description of the physical presence in the People’s Republic of China that meets the definition of a covered entity under subsection (d)(2).(2)Recurring disclosures(A)In generalThe Secretary of Defense shall require any covered entity that is party to one or more covered contracts to disclose for fiscal year 2023 and 2024 if the entity employs one or more individuals who perform work in the People’s Republic of China on such contracts.(B)Matters to be includedEach disclosure under subparagraph (A) shall include—(i)the total number of employees who will perform work in the People’s Republic of China funded by the Department of Defense; and(ii)a description of the physical presence in the People’s Republic of China that meets the definition of a covered entity under subsection (d)(2).(3)Availability to publicAll disclosures filed under paragraphs (1) and (2) shall be available to the public through an internet website of the Department of Defense that is accessible to the public.(b)Funding for covered entitiesThe Secretary of Defense shall not award or renew a covered contract with a covered entity unless the disclosures required under subsection (a) are submitted.(c)Quarterly briefingBeginning on or around January 1, 2023, the Secretary of Defense shall provide quarterly briefings to the congressional defense committees on activities under this section, including a description of the amount, length, source, recipient, and intended purpose of covered contracts awarded to covered entities that employ one or more individuals who will perform work in the People’s Republic of China funded by the Department of Defense.(d)DefinitionsIn this section:(1)Covered contractThe term covered contract means any Department of Defense contract or subcontract with a value in excess of $5,000,000, excluding contracts for commercial products or services.(2)Covered entityThe term covered entity means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity, including any subsidiary or affiliate thereof, participating in the performance of work under a covered contract in the People’s Republic of China, including by—(A)employing one or more individuals performing work under the contract, including as employees, independent contractors, or through similar arrangements, who physically work in and reside in the People’s Republic of China; or(B)leasing or owning real property used in the performance of the contract in the People’s Republic of China. DSmall business matters841.Clarification of duties of Director of Small Business ProgramsSection 144(c)(1) of title 10, United States Code, is amended by inserting to strengthen small businesses in the national technology and industrial base after exercise such powers regarding these programs. 842.Data on Phase III Small Business Innovation Research and Small Business Technology Transfer program awards(a)DefinitionsIn this section, the terms Phase I, Phase II, Phase III, SBIR, and STTR have the meanings given those terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)).(b)Data on Phase III awardsFor each fiscal year, the Secretary of each military department shall collect and submit to the President for inclusion in the budget submitted to Congress under section 1105 of title 31, United States Code, for the fiscal year data on the Phase III awards under the SBIR and STTR programs of the military department, which shall include—(1)the cumulative funding amount for Phase III awards;(2)the number of Phase III award topics;(3)the total funding obligated for Phase III awards by State;(4)the original Phase I or II award topics and the associated Phase III contracts awarded; and(5)where possible, an identification of the specific program executive office involved in each Phase III transition. 843.Pilot program to incentivize employee ownership in defense contracting(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services of the Senate; and(B)the Committee on Armed Services of the House of Representatives. (2)Qualified business wholly-owned through an Employee Stock Ownership PlanThe term qualified businesses wholly-owned through an Employee Stock Ownership Plan means an S corporation (as defined in section 1361(a)(1) of the Internal Revenue Code of 1986) for which 100 percent of the outstanding stock is held through an employee stock ownership plan (as defined in section 4975(e)(7) of the Internal Revenue Code).(b)Authority to use noncompetitive procedures for follow-on contracts to qualified businesses wholly owned through an Employee Stock Ownership PlanNotwithstanding the requirements of section 2304 of title 10, United States Code, in the case of a follow-on contract for the continued development, production, or provision of products or services that are the same as or substantially similar to the products or services procured by the Department of Defense under a prior contract held by a qualified business wholly owned through an Employee Stock Ownership Plan, such products or services may be deemed to be available only from the holder of the prior contract and may be procured by the Department of Defense through procedures other than competitive procedures if the performance of the qualified business wholly owned through an Employee Stock Ownership Plan on the prior contract was rated as satisfactory (or the equivalent) or better in the applicable past performance database.(c)Verification and reporting of qualified businesses wholly owned through an Employee Stock Ownership PlanThe Secretary of Defense shall prescribe such procedures as may be necessary for— (1)businesses to verify that they are qualified businesses wholly owned through an Employee Stock Ownership Plan for the purposes of subsection (b) using existing Federal reporting mechanisms;(2)a qualified businesses wholly owned through an Employee Stock Ownership Plan to certify that not more than 50 percent of the amount paid under the contract will be expended on subcontracts, subject to such necessary and reasonable waivers as the Secretary may prescribe; and(3)recording information on each use of the authority under subsection (b), including details relevant to the nature of the contract and the qualified business wholly owned through an Employee Stock Ownership Plan, and providing such information to the Comptroller General of the United States. (d)Data(1)The Secretary shall establish mechanisms to collect and analyze data on the execution of the pilot program for the purposes of—(A)developing and sharing best practices for achieving goals established for the pilot program established under this section;(B)providing information to leadership and the congressional defense committees on the execution of the pilot program, including—(i)company size;(ii)performance of contract; and(iii)other information as determined effective or necessary; and(C)providing information to leadership and the congressional defense committees on related policy issues.(2)The Secretary may not execute the pilot program prior to completion of a data strategy and plan to meet the requirements of this subsection. (e)SunsetThe authority under subsection (b) shall expire on the date that is five years after the date of the enactment of this Act.(f)Comptroller General of the United States report(1)In generalNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the individual and aggregate uses of the authority under subsection (b), using such data as may be available up to that time.(2)ElementsThe report under paragraph (1) shall include the following elements:(A)An assessment of the frequency and nature of the use of the authority under subsection (b).(B)An assessment of the impact of such programs in supporting the National Defense Strategy.(C)The number of businesses to become qualified businesses wholly owned through an Employee Stock Ownership Plan in order to qualify for the authority under subsection (b) and factors that influenced the decision.(D)Acquisition authorities that could incentivize businesses to become qualified businesses wholly owned through an Employee Stock Ownership Plan, including the extension of the authority under subsection (b).(E)Any related matters the Comptroller General considers appropriate.EOther matters851.Technology protection features activities(a)In generalSection 2357 of title 10, United States Code, is amended—(1)in subsection (b)—(A)by inserting (1) before Any;(B)by adding at the end the following new paragraph:(2)If the designated system receives Milestone B approval, then the contractor’s portion of the costs, described in paragraph (1), may be treated as allowable independent research and development costs.; and(2)in subsection (c)—(A)by redesignating paragraph (2) as paragraph (4); and(B)by inserting after paragraph (1) the following new paragraphs:(2)The term independent research and development costs has the meaning given the term in section 2372 of this title.(3)The term Milestone B approval has the meaning given the term in section 2336(e)(7) of this title.(b)Conforming regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to conform with section 2357 of title 10, United States Code, as amended by subsection (a).852.Independent study on technical debt in software-intensive systems(a)Study requiredNot later than July 1, 2022, the Secretary of Defense shall enter into an agreement with a federally funded research and development center to study technical debt in software-intensive systems.(b)Study elementsThe study required under subsection (a) shall include analyses and recommendations on the following elements:(1)Qualitative and quantitative measures which can be used to identify a desired future state for software-intensive programs.(2)Qualitative and quantitative measures that can be used to assess technical debt.(3)Policies for data access to identify and assess technical debt and best practices for programs to make such data appropriately available for use.(4)Forms of technical debt which are suitable for objective or subjective analysis.(5)Current practices of Department of Defense software-intensive programs to track and use data related to technical debt.(6)Appropriate individuals or organizations that should be responsible for the identification and assessment of technical debt, including the organization responsible for independent assessments.(7)Scenarios, frequency, or program phases when technical debt should be assessed.(8)Best practices to identify and assess technical debt.(9)Best practices to monitor the accumulating costs of technical debt.(10)Criteria to support decisions by program officials on whether to incur, carry, or reduce technical debt.(11)Practices for the Department of Defense to incrementally adopt to initiate practices for managing technical debt.(c)Access to data and recordsThe Secretary shall ensure that the federally funded research and development center selected shall have sufficient resources and access to technical data, individuals, organizations, and records necessary to complete the study required under this section.(d)Report requiredNot later than 18 months after entering the agreement under subsection (a), the Secretary shall submit to the congressional defense committees a report on the study required under subsection (b), along with any additional information and views as desired in publicly releasable and unclassified forms. The Secretary may also include a classified annex to the study as necessary.(e)Briefing requiredNot later than April 1, 2022, the Secretary shall provide a briefing to the congressional defense committees on activities undertaken and planned, any barriers, and resources to be provided to execute activities under this section. 853.Determination with respect to optical fiber transmission equipment for Department of Defense purposes(a)DeterminationNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall review optical transmission equipment, including optical fiber and cable equipment, for potential inclusion on the list of covered communications equipment pursuant to section 2 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601), and make a determination as to whether or not such equipment should be included on the list. (b)Notification requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall notify the congressional defense committees of the findings of the review and determination required under subsection (a). 854.Two-year extension of Selected Acquisition Report requirement(a)ExtensionSection 2432(j) of title 10, United States Code, is amended by striking fiscal year 2021 and inserting fiscal year 2023.(b)Demonstration required(1)In generalNot later than March 1, 2022, the Secretary of Defense shall provide to the congressional defense committees a demonstration of the full operational capability of the reporting system that will replace the Selected Acquisition Report requirements under section 2432 of title 10, United States Code, as amended by subsection (a).(2)Elements The demonstration required under paragraph (1) shall incorporate the following elements:(A)The findings of the report required under section 830(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1492).(B)A demonstration of the replacement reporting system’s full suite of data sharing capabilities that can be accessed by authorized external users, including the congressional defense committees, for a range of programs across acquisition categories, including those selected under section 831 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1492).(C)The plan required under subsection (c).(c)Plan required(1)In generalNot later than February 1, 2022, the Secretary of Defense, in consultation with the Secretaries of the military departments, the Under Secretary of Defense (Comptroller), and the Director of Cost Assessment and Program Evaluation, shall deliver to the congressional defense committees the Department of Defense’s plan for reporting to the congressional defense committees on acquisition programs.(2)ObjectivesThe plan required under paragraph (1) shall ensure that reporting—(A)addresses program progress against cost, schedule, and performance goals and provides an assessment of program risks; and(B)includes annual reporting, at a minimum, and provides continuous or periodic updates for external users, as appropriate, to increase the efficiency of and reduce the bureaucratic burdens for reporting data and information on acquisition programs.(3)ElementsThe plan shall include the following elements:(A)The types of programs to be included in reporting, including the dollar value threshold for reporting, and the acquisition methodologies and pathways that are to be included.(B)The planned reporting schedule, including when reports will be available to external users and the intervals at which data will be updated.(C)The specific data elements to be included in reporting to assess program performance and associated risks, to include, at a minimum, software development and cybersecurity risks, and an identification of any data elements that cannot be publicly released.(D)The criteria to initiate, modify, or terminate reporting for programs, as appropriate, based on program characteristics, acquisition methodology or pathway being used, cost growth or changes, and program performance.(E)The mechanisms by which reporting will be provided to the congressional defense committees and other external users, including—(i)identification of types of organizations that will have access to the system, including those outside the Department of Defense;(ii)how the system will be accessed by users, including those outside the Department of Defense;(iii)how those users will be trained on the use of the system and what level of support will be available for users on an ongoing basis; and(iv)the data, information, and analytical capabilities supported by the system.(F)Identification and description of—(i)the organizations responsible for implementation of and overall operation of the system;(ii)the organizations responsible for entering data into the system and ensuring that data is entered into the system in a timely fashion;(iii)schedule and milestones for implementation;(iv)resources required, including personnel and funding;(v)implementation risks and how they will be mitigated;(vi)any necessary updates to policy or guidance required to implement the proposed reporting approach; and(vii)any legislative changes required to implement the proposed reporting approach.855.Military standards for high-hardness armor in combat vehicle specifications(a)In generalNot later than March 31, 2022, the Secretary of the Army shall establish military standards for high-hardness armor for incorporation into specifications for current and future combat vehicles developed and procured by the Department of the Army.(b)Report requiredNot later than June 30, 2022, the Secretary of the Army shall provide a report to the congressional defense committees that describes—(1)the establishment of military standards for high-hardness armor required pursuant to subsection (a); and(2)the strategy for incorporation of those standards into combat vehicle specifications.(c)Combat vehicle definedFor purposes of this section, the term combat vehicle means a tracked or wheeled tactical vehicle incorporating high-hardness armor in its manufacture.856. Revisions to the Unified Facilities Criteria regarding the use of variable refrigerant flow systems(a)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall publish any proposed revisions to the Unified Facilities Criteria regarding the use of variable refrigerant flow systems in the Federal Register and shall specify a comment period of at least 60 days.(b)NoticeThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a written notice and justification for any proposed revisions to the Unified Facilities Criteria regarding the use of variable refrigerant flow systems not later than 30 days after the date of publication in the Federal Register.IXDEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT901.Change in eligibility requirements for appointment to certain Department of Defense leadership positions(a)Assistant Secretary of Defense for special operations and low intensity conflictSection 138(b)(2)(A) of title 10, United States Code, is amended by inserting after the third sentence the following: A person may not be appointed as Assistant Secretary within seven years after relief from active duty as a commissioned officer of a regular component of an armed force..(b)Secretary of the ArmySection 7013(a)(2) of title 10, United States Code, is amended by striking five and inserting seven.(c)Secretary of the NavySection 8013(a)(2) of title 10, United States Code, is amended by striking five and inserting seven.(d)Secretary of the Air ForceSection 9013(a)(2) of title 10, United States Code, is amended by striking five and inserting seven.(e)Technical corrections relating to other positions(1)Under Secretary of Defense (Comptroller)Section 135(a)(1) of title 10, United States Code, is amended by striking the armed forces and inserting an armed force.(2)Under Secretary of Defense for personnel and readinessSection 136(a) of title 10, United States Code, is amended by striking the armed forces and inserting an armed force.(3)Under Secretary of Defense for intelligence and securitySection 137(a) of title 10, United States Code, is amended by striking the armed forces and inserting an armed force.902.Renaming of Air National Guard to Air and Space National Guard(a)Title 10Title 10, United States Code, is amended—(1)in the section headings, by striking Air National Guard each place it appears and inserting Air and Space National Guard;(2)in the tables of sections, by striking Air National Guard each place it appears and inserting Air and Space National Guard; and(3)in the text, by striking Air National Guard each place it appears and inserting Air and Space National Guard.(b)Title 32Title 32, United States Code, is amended by striking Air National Guard each place it appears and inserting Air and Space National Guard.(c)Title 37Title 37, United States Code, is amended by striking Air National Guard each place it appears and inserting Air and Space National Guard.(d)Title 38Title 38, United States Code, is amended by striking Air National Guard each place it appears and inserting Air and Space National Guard.(e)Other provisions of law(1)Title 5Title 5, United States Code, is amended—(A)in section 2108(1)(B), by striking Air National Guard and inserting Air and Space National Guard; and(B)in section 5518(2), by striking Air National Guard and inserting Air and Space National Guard.(2)Title 18Section 1716(g)(2) of title 18, United States Code, is amended by striking Air National Guard and inserting Air and Space National Guard.(3)Title 28Section 631(c) of title 28, United States Code, is amended by striking Air National Guard and inserting Air and Space National Guard.(4)Title 36Section 20203 of title 36, United States Code, is amended by striking Air National Guard each place it appears and inserting Air and Space National Guard.(5)Internal Revenue Code of 1986Section 3309(b)(3)(C) of the Internal Revenue Code of 1986 is amended by striking Air National Guard and inserting Air and Space National Guard. (6)Trade Act of 1974Section 233(i)(2)(B) of the Trade Act of 1974 (19 U.S.C. 2293(i)(2)(B)) is amended by striking Air National Guard and inserting Air and Space National Guard.(f)ReferencesAny reference in law, regulation, document, paper, or other record of the United States to the Air National Guard or the Air National Guard of the United States shall be deemed to be a reference to the Air and Space National Guard or the Air and Space National Guard of the United States, respectively. (g)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes—(1)a plan to implement the organizational changes necessary to carry out the amendments made by subsections (a) through (f); and(2)a description of any technical and conforming amendments to provisions of law necessary to fully implement those changes.903.Joint Aviation Safety Council(a)Short titleThis section may be cited as the Preventing Loss of Aircrews and Necessary Equipment Act or the PLANE Act.(b)FindingsCongress makes the following findings:(1)Section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1992) established and authorized funding for the National Commission on Military Aviation Safety (in this subsection referred to as the Commission).(2)The mission of the Commission as an independent establishment was to undertake a comprehensive study of United States military aviation mishaps that occurred between fiscal years 2013 and 2018 in order—(A)to assess the rates of military aviation mishaps between fiscal years 2013 and 2018 compared to historic aviation mishap rates;(B)to make an assessment of the underlying causes contributing to accidents arising from the unexplained physiological effects of flying;(C)to make an assessment of causes contributing to delays in aviation maintenance and limiting operational availability of aircraft;(D)to make an assessment of the causes contributing to military aviation mishaps; and(E)to make recommendations on the modifications, if any, of safety, training, maintenance, personnel, or other policies related to military aviation safety.(3)The Commission released its report to the President and Congress on December 1, 2020, and found that the United States Armed Forces lost a total of 224 lives, $11,600,000,000, and 186 aircraft to training accidents or routine operations between fiscal years 2013 and 2020.(4)While the Commission conducted its study, 26 lives, 29 aircraft, and $2,250,000,000 were lost.(5)The Commission made a number of recommendations to correct the increasing number of mishaps in hopes of saving precious lives and resources in the future. (c)Sense of CongressIt is the sense of Congress that a confluence of factors is contributing to United States military aviation mishaps, including—(1)lack of centralized joint oversight;(2)misunderstanding of the physiological effects of the human-machine interface;(3)byzantine planning, contracting, and program management processes;(4)continued need for predictable and reliable funding;(5)over-extension of aviation forces as a result of high demand and low density;(6)underemphasis on maintainers as professional occupational specialties that require complex, career paths to support aviation safety, readiness, and operational tempo; and(7)dwindling pilot retention.(d)Establishment of Joint Aviation Safety Council(1)In generalChapter 7 of title 10, United States Code, is amended by inserting after section 183a the following new section:184.Joint Aviation Safety Council(a)EstablishmentThere is established, within the Office of the Deputy Secretary of Defense, a Joint Aviation Safety Council (in this section referred to as the Council).(b)Membership(1)In generalThe Council shall be composed of voting members as follows:(A)The Director of Safety for each military department.(B)An employee of the Department of Defense appointed by the Deputy Secretary of Defense under paragraph (2)(B).(C)One member of each military department appointed by the Secretary concerned.(2)Appointment(A)DeadlineThe initial members of the Council shall be appointed not later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022.(B)Senior Executive Service employeeThe Deputy Secretary of Defense shall appoint under paragraph (1)(B) an employee of the Department of Defense who is a career member of the Senior Executive Service with a record of successfully running programs within the Department.(C)Directors of SafetyNot later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of each military department shall appoint an officer of that department in grade O–8 as Director of Safety for the department. (3)RemovalA member of the Council shall serve at the will of the official who appointed the member.(4)VacanciesAny vacancy on the Council shall be filled in the same manner as the original appointment.(5)CompensationA member of the Council shall serve without compensation in addition to the compensation received by the member for the service of the member as an officer or employee of the United States.(6)MeetingsThe Council shall meet quarterly and at the call of the chairperson. (c)Chairperson and Vice Chairperson(1)Chairperson(A)In generalThe Secretary of Defense shall select one of the members of the Council who is a member of the armed forces to serve as chairperson of the Council. (B)TermThe chairperson shall serve for a term of two years. (C)Responsibilities of chairpersonIn addition to serving as the head of the Council, the chairperson shall—(i)serve as the Director of Aviation Safety for the Department of Defense;(ii)serve as principal advisor to the Secretary of Defense regarding military aviation safety and related regulations and policy reforms, including issues regarding maintenance, supply chains, personnel management, and training;(iii)oversee all duties and activities of the Council including conduct of military aviation safety studies and issuance of safety guidance to services;(iv)work with and advise the Secretaries of the military departments through appointed safety chiefs to implement standardized aviation safety guidance across all military departments;(v)submit an annual report to Secretary of Defense and Congress reviewing the compliance of each military department with the guidance described in clause (iv);(vi)advise Congress on issues related to military aviation safety and reforms; and(vii)oversee coordination with other Federal agencies, including the Federal Aviation Administration, to inform military aviation safety guidance and reforms.(2)Vice Chairperson(A)In generalThe individual appointed under subsection (b)(1)(B) shall serve as vice chairperson of the Council. (B)Relationship to chairpersonThe vice chairperson of the Council shall report to the chairperson and serve as chairperson in the absence of the chairperson selected under subparagraph (A). (d)Responsibilities of Council(1)In generalSubject to subsection (e), the Council shall be responsible for issuing, publishing, and updating regulations related to military aviation safety, including regulations on the reporting and investigation of aviation mishaps.(2)Mishap dataThe Council shall—(A)establish uniform data collection standards for aviation mishaps in the Department of Defense;(B)review the compliance of each military department in adopting and using the uniform data collection standards required under subparagraph (A); and(C)review aviation mishap data to assess, identify, and prioritize risk mitigation efforts in military aviation.(3)Non-mishap dataThe Council shall establish—(A)standards and requirements for the collection of aircraft, simulator, airfield, and pilot data; and(B)requirements for each military department to collect and analyze the issuance of any waiver related to pilot qualifications or standards.(4)Aviation safety management systemThe Council shall—(A)establish, in consultation with the Administrator of the Federal Aviation Administration, a requirement for each military department to implement an aviation safety management system;(B)review for approval the proposal of each military department for an aviation safety management system; and(C)review the implementation of that system by each military department.(5)Review of civil aviation safety programs and practicesThe Council shall review and assess civil aviation safety programs and practices and determine their suitability for implementation in military aviation. (e)OversightThe decisions and recommendations of the Council are subject to review and approval by the Deputy Secretary of Defense. (f)Staff(1)Permanent staffThe Council may appoint and fix the rate of basic pay for additional personnel as staff of the Council in accordance with section 3101 of title 5.(2)DetaileesThe Council may accept individuals on detail from within the Department of Defense and from other Federal agencies on a reimbursable or non-reimbursable basis.(g)Space for CouncilNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Administrator of General Services, in consultation with the Secretary of Defense, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Council. If the Administrator is not able to make such suitable excess space available within such 90-day period, the Council may lease space to the extent that funds are available for such purpose. (h)Contracting authorityThe Council may enter into contracts for the acquisition of administrative supplies, equipment, and personnel services for use by the Council, to the extent that funds are available for such purposes.(i)Procurement of temporary and intermittent servicesThe chairperson of the Council may procure temporary and intermittent services under section 3109(b) of title 5 at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.(j)Data collection(1)Access to databasesUnder regulations prescribed by the Secretary of Defense, the Council shall have access to databases of the Department of Defense necessary to carry out the duties of the Council.(2)Sharing of aviation safety dataUnder regulations prescribed by the Secretary of Defense, the Council may enter into agreements with the Federal Aviation Administration, the National Transportation Safety Board, and any other Federal agency regarding the sharing of aviation safety data.(3)Privilege of dataExcept for such data as the Secretary of Defense may choose to provide, and notwithstanding any other provision of law, data collected by the Council under this subsection shall be privileged from disclosure or discovery to any person..(2)Clerical amendmentThe table of sections for chapter 7 of such title is amended by inserting after the item relating to section 183a the following new item:184. Joint Aviation Safety Council..(e)Timeline for establishmentThe Secretary of Defense shall implement and provide the necessary resources for the Joint Aviation Safety Council established under section 184 of title 10, United States Code, as added by subsection (d), by not later than the date that is 120 days after the date of the enactment of this Act. (f)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes—(1)a description of the measures the Department of Defense plans to take to correct the issues identified in the report to the President and Congress of the National Commission on Military Aviation Safety Report, dated December 1, 2020; (2)a statement of whether the Secretary concurs or disagrees with the findings of that report; and (3)a detailed plan of action for implementation of each recommendation included in that report. (g)FundingThe amount authorized to be appropriated for fiscal year 2022 by this Act for military personnel appropriations is hereby increased by $4,000,000, with the amount of the increase to be available for the Joint Aviation Safety Council established under section 184 of title 10, United States Code, as added by subsection (d). 904.Assignments for participants in the John S. McCain Strategic Defense Fellows ProgramSection 932(e) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 1580 note prec.) is amended— (1)in paragraph (2)—(A)by striking and each Under Secretary of Defense and Director of a Defense Agency who reports directly to the Secretary of Defense, and inserting , each Under Secretary of Defense, and other officials, as designated by the Secretary of Defense, within the Office of the Secretary of Defense (as defined in section 131 of title 10, United States Code) who report directly to the Secretary of Defense; and(B)by striking or Director and inserting or official within the Office of the Secretary of Defense;(2)in paragraph (3)—(A)by striking Under Secretaries and Directors and inserting Under Secretaries of Defense and other officials within the Office of the Secretary of Defense; and(B)by striking Under Secretary, or Director and inserting Under Secretary of Defense, or other official within the Office of the Secretary of Defense; and(3)in paragraph (7), by striking shall be on a first-come, first-served basis and inserting may require a minimum service agreement, as determined by the Secretary. 905.Alignment of Close Combat Lethality Task Force(a)In generalUntil the Secretary of Defense submits to the congressional defense committees the report described in subsection (b), the Secretary shall reinstate—(1)the initial alignment of the Close Combat Lethality Task Force (CCLTF) so that the Task Force reports directly to the Secretary; and (2)the designation of the Task Force as a cross-functional team under section 911 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note). (b)Report describedThe report described in this subsection is a report on a proposed alternative alignment for the Close Combat Lethality Task Force that includes—(1)a description of—(A)how the proposed alignment of the Task Force would—(i)facilitate the effective pursuit of, and support for, both materiel and non-materiel initiatives by the Task Force;(ii)maintain benefits for the Task Force similar to the benefits associated with reporting directly to the Secretary of Defense and designation as a cross-functional team; and(iii)ensure collaboration and support from the primary stakeholders in the Task Force, including the Army, the Marine Corps, and the United States Special Operations Command; and(B)how the Task Force would be funded and gain appropriate resourcing for cross-functional team initiatives supported by the Secretary; and(2)supporting analysis for the matters described in paragraph (1).(c)ExceptionSubsection (a) does not apply if the President submits to the congressional defense committees—(1)a certification that implementing that subsection would be detrimental to the defense interests of the United States; and(2)a justification for the certification. 906.Management innovation activities(a)In generalThe Secretary of Defense shall establish a set of activities to improve the effectiveness of management activities within the Department of Defense, with the goals of incorporating appropriate private sector management practices and technologies and enhancing the capabilities of the defense management workforce.(b)Management activitiesThe activities established under subsection (a) may include the following:(1)Public-private partnerships with appropriate private sector and government organizations.(2)Personnel exchange programs with appropriate industry, academic, and government organizations to enhance the capabilities of the defense management workforce.(3)Research, development, and technology and business process prototyping activities to create new technological capabilities to support management missions, or development and testing of new management concepts and business transformation activities.(4)A designated activity or agency to lead management innovation activities.(5)A process by which defense business process owners and other personnel of the Department of Defense can identify management and business process challenges and opportunities that could be addressed by activities established under this section.(6)Processes to develop, prototype, test, and field new business processes and practices to improve defense management capabilities.(7)Academic research and educational activities related to defense management missions to promote—(A)development of innovative management concepts; (B)analyses and addressing of current management challenges; and (C)development of programs and activities to develop a future defense management workforce.(8)Such other activities as the Secretary considers appropriate.(c)Plan requiredNot later than February 1, 2023, the Secretary shall submit to the congressional defense committees a plan for activities established under this section.(d)BriefingsNot later than July 1, 2022, and July 1, 2023, the Secretary shall provide to the congressional defense committees briefings on activities established and plans developed under this section. XGENERAL PROVISIONSAFinancial Matters1001.General transfer authority(a)Authority To transfer authorizations(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2022 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $6,000,000,000.(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).(b)LimitationsThe authority provided by subsection (a) to transfer authorizations—(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and(2)may not be used to provide authority for an item that has been denied authorization by Congress.(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).1002.Commission on Planning, Programming, Budgeting, and Execution Reform(a)Establishment(1)In generalThere is hereby established, as of the date specified in paragraph (2), an independent commission in the legislative branch to be known as the Commission on Planning, Programming, Budgeting, and Execution Reform (in this section referred to as the Commission).(2)Date of establishmentThe date of establishment referred to in paragraph (1) is 30 days after the date of the enactment of this Act.(b)Membership(1)Number and appointmentThe Commission shall be composed of 10 members from private civilian life who are recognized experts and have relevant professional experience in matters relating to the planning, programming, budgeting, and execution process of the Department of Defense. The members shall be appointed as follows:(A)The Secretary of Defense shall appoint two members.(B)The Chair and the Ranking Member of the Committee on Armed Services of the Senate shall each appoint one member.(C)The Chair and the Ranking Member of the Committee on Armed Services of the House of Representatives shall each appoint one member.(D)The Chair and the Ranking Member of the Subcommittee on Defense of the Committee on Appropriations of the Senate shall each appoint one member.(E)The Chair and the Ranking Member of the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives shall each appoint one member. (2)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than 45 days after the Commission establishment date specified under subsection (a)(2).(3)Effect of lack of appointment by appointment dateIf one or more appointments under paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made.(c)Chair and Vice Chair(1)ChairThe Chair of the Committee on Armed Services of the Senate and the Chair of the Committee on Armed Services of the House of Representatives shall jointly designate one member of the Commission to serve as Chair of the Commission.(2)Vice ChairThe ranking member of the Committee on Armed Services of the Senate and the ranking member of the Committee on Armed Services of the House of Representatives shall jointly designate one member of the Commission to serve as Vice Chair of the Commission.(d)Period of appointment and vacanciesMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.(e)PurposeThe purpose of the Commission is to examine and make recommendations with respect to the planning, programming, budgeting, and execution process of the Department of Defense.(f)Scope and dutiesIn order to provide the fullest understanding of the matters required under subsection (e), the Commission shall perform the following duties:(1)The Commission shall review the planning, programming, budgeting, and execution process of the Department of Defense, including the development and production of the Defense Planning Guidance, the Program Objective Memorandum, and the Budget Estimate Submission.(2)The Commission shall conduct a comprehensive assessment of the efficacy and efficiency of all phases of the planning, programming, budgeting, and execution process, including the roles of key Department officials and the timelines to complete the process.(g)Commission report and recommendations(1)ReportNot later than one year after the Commission establishment date specified under subsection (a)(2), the Commission shall transmit to the Secretary of Defense and to Congress a report containing the review and assessment conducted under subsection (f), together with any recommendations of the Commission. The report shall include the following elements:(A)An examination of the development of the Defense Planning Guidance, the Program Objective Memorandum, the Budget Estimate Submission, and any supporting documents.(B)An analysis of the timelines involved in developing an annual budget request and the Future Years Defense Program, including the ability to make program changes within those timelines.(C)A review of the sufficiency of the civilian personnel workforce in the Office of the Secretary of Defense and the Office of Cost Assessment and Program Evaluation to conduct budgetary and program evaluation analysis.(D)An examination of the obstacles that inhibit, and the efforts to develop, new and agile programming and budgeting processes to enable rapid development and integration of emerging technology to enable the United States to more effectively counter near-peer competitors. (E)A review of the frequency and sufficiency of budget and program execution analysis, to include any existing data analytics tools and any suggested improvements.(F)Recommendations for reform for the Department to make internally.(G)Recommendations for reform that require legislation.(H)Any other elements the Commission considers appropriate.(2)Interim briefingNot later than 180 days after the Commission establishment date specified in subsection (a)(2), the Commission shall provide to the Committees on Armed Services of the Senate and the House of Representatives and the Subcommittees on Defense of the Committees on Appropriations of the Senate and the House of Representatives a briefing on the status of its review and assessment to include a discussion of any interim recommendations. (3)FormThe report submitted to Congress under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(h)Government cooperation(1)CooperationIn carrying out its duties, the Commission shall receive the full and timely cooperation of the Secretary of Defense in providing the Commission with analysis, briefings, and other information necessary for the fulfillment of its responsibilities.(2)LiaisonThe Secretary shall designate at least one officer or employee of the Department of Defense to serve as a liaison officer between the Department and the Commission.(3)Detailees authorizedThe Secretary may provide, and the Commission may accept and employ, personnel detailed from the Department of Defense, without reimbursement.(4)Facilitation(A)Independent, non-government instituteNot later than 45 days after the Commission establishment date specified in subsection (a)(2), the Secretary of Defense shall make available to the Commission the services of an independent, non-governmental institute described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under section 501(a) of such Code, that has recognized credentials and expertise in national security and military affairs in order to facilitate the Commission’s discharge of its duties under this section.(B)Federally funded research and development centerOn request of the Commission, the Secretary of Defense shall make available the services of a federally funded research and development center that is covered by a sponsoring agreement of the Department of Defense in order to enhance the Commission’s efforts to discharge its duties under this section.(i)Staff(1)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the commission shall be deemed to be Federal employees.(2)Executive DirectorThe Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161(d) of title 5, United States Code.(3)PayThe Executive Director, with the approval of the Commission, may appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161(d) of title 5, United States Code.(j)Personal services(1)Authority to procureThe Commission may—(A)procure the services of experts or consultants (or of organizations of experts or consultants) in accordance with the provisions of section 3109 of title 5, United States Code; and(B)pay in connection with such services travel expenses of individuals, including transportation and per diem in lieu of subsistence, while such individuals are traveling from their homes or places of business to duty stations.(2)Maximum daily pay ratesThe daily rate paid an expert or consultant procured pursuant to paragraph (1) may not exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(k)Authority to accept giftsThe Commission may accept, use, and dispose of gifts or donations of services, goods, and property from non-Federal entities for the purposes of aiding and facilitating the work of the Commission. The authority in this subsection does not extend to gifts of money. Gifts accepted under this authority shall be documented, and conflicts of interest or the appearance of conflicts of interest shall be avoided. Subject to the authority in this section, commissioners shall otherwise comply with rules set forth by the Select Committee on Ethics of the Senate and the Committee on Ethics of the House of Representatives governing Senate and House employees.(l)FundingOf the amounts authorized to be appropriated by this Act for fiscal year 2022 for the Department of Defense, up to $5,000,000 shall be made available to the Commission to carry out its duties under this subtitle. Funds made available to the Commission under the preceding sentence shall remain available until expended.(m)Legislative advisory committeeThe Commission shall operate as a legislative advisory committee and shall not be subject to the provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App) or section 552b, United States Code (commonly known as the Government in the Sunshine Act).(n)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.(o)Use of government informationThe Commission may secure directly from any department or agency of the Federal Government such information as the Commission considers necessary to carry out its duties. Upon such request of the chair of the Commission, the head of such department or agency shall furnish such information to the Commission.(p)Postal servicesThe Commission may use the United States mail in the same manner and under the same conditions as departments and agencies of the United States.(q)Space for use of commissionNot later than 30 days after the establishment date of the Commission, the Administrator of General Services, in consultation with the Commission, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Commission. If the Administrator is not able to make such suitable excess space available within such 30-day period, the Commission may lease space to the extent the funds are available.(r)Removal of membersA member may be removed from the Commission for cause by the individual serving in the position responsible for the original appointment of such member under subsection (b)(1), provided that notice has first been provided to such member of the cause for removal and voted and agreed upon by three quarters of the members serving. A vacancy created by the removal of a member under this subsection shall not affect the powers of the Commission, and shall be filled in the same manner as the original appointment was made.(s)TerminationThe Commission shall terminate 90 days after the date on which it submits the report required by subsection (g). 1003.Plan for consolidation of information technology systems used in the planning, programming, budgeting, and execution processNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller), in consultation with the Chief Information Officer and the Chief Data Officer, shall submit to the congressional defense committees a plan to consolidate the information technology (IT) systems used to manage data and support the planning, programming, budgeting, and execution (PPBE) process of the Department of Defense. The plan should incorporate those systems used by the military departments as well as those used by the defense-wide agencies, and should address the retirement or elimination of such systems. BCounterdrug activities1011.Codification and expansion of authority for joint task forces of the Department of Defense to support law enforcement agencies conducting counter-terrorism, counter-illicit trafficking, or counter-transnational organized crime activities(a)Codification of section 1022 of FY 2004 NDAAChapter 15 of title 10, United States Code, is amended by adding at the end a new section 285 consisting of— (1)a heading as follows:285.Authority for joint task forces to support law enforcement agencies conducting counter-terrorism, counter-illicit trafficking, or counter-transnational organized crime activities; and (2)a text consisting of the text of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 271 note). (b)AmendmentsSection 285 of title 10, United States Code, as added by subsection (a), is amended—(1)in subsection (a), by inserting , counter-illicit trafficking activities, after counter-terrorism activities;(2)in subsection (b)— (A)by striking During fiscal years 2006 through 2022, funds for drug interdiction and inserting Funds for drug interdiction; and (B)by inserting , counter-illicit trafficking, after counter-terrorism; (3)in subsection (c)—(A)in the matter preceding paragraph (1), by striking of each year in which the authority in subsection (a) is in effect and inserting of each year; and(B)in paragraph (1)—(i)by inserting counter-illicit trafficking, after on counter-drug,; and(ii)by inserting , counter-illicit trafficking, after provide counter-terrorism,; (4)in subsection (d)—(A)in paragraph (2)(A)— (i)by inserting , counter-illicit trafficking, after counter-terrorism; and(ii)by striking significantly; (B)by striking (d) Conditions.—(1) and all that follows through (2)(A) Support and inserting (d) Conditions.—(1) Support; (C)by redesignating subparagraph (B) as paragraph (2); and (D)in paragraph (2), as so redesignated—(i)in the first sentence—(I)by striking subparagraph (A) and inserting paragraph (1); and (II)by striking vital to and inserting in; and(ii)in the second sentence, by striking the vital and inserting the; and (5)by striking subsection (e) and inserting the following new subsection (e): (e)Definitions(1)In this section: (A)The term illicit trafficking means the trafficking of money, human trafficking, illicit financial flows, illegal trade in natural resources and wildlife, illegal maritime activities, or trade in illegal drugs and weapons, whether conducted by a transnational criminal organization or a state actor.(B)The term transnational organized crime has the meaning given such term in section 284(i) of this title.(2)For purposes of applying the definition of transnational organized crime under paragraph (1)(B) to this section, the term illegal means, as it appears in such definition, includes—(A)illicit trafficking; and (B)any other form of illegal means determined by the Secretary of Defense.. (c)Conforming repealSection 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 271 note) is repealed. (d)Clerical amendmentThe table of sections at the beginning of chapter 15 of such title is amended by adding at the end the following new item:285. Authority for joint task forces to support law enforcement agencies conducting counter-terrorism, counter-illicit trafficking, or counter-transnational organized crime activities..1012.Extension of authority to support a unified counterdrug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1021 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1577), is further amended—(1)in subsection (a)(1), by striking 2022 and inserting 2023; and (2)in subsection (c), by striking 2022 and inserting 2023. CNaval vessels1021.Modification to annual naval vessel construction plan(a)In generalSection 231 of title 10, United States Code, is amended—(1)in subsection (b)(2), by adding at the end the following new subparagraphs: (G)The expected service life of each vessel in the naval vessel force provided for under the naval vessel construction plan, disaggregated by ship class, and the rationale for any changes to such expectations from the previous year's plan.(H)A certification by the appropriate Senior Technical Authority designated under section 8669b of this title of the expected service life of each vessel in the naval vessel force provided for under the naval vessel construction plan, disaggregated by ship class, and the rationale for any changes to such expectations from the previous year's plan.; and (2)in subsection (f), by adding at the end the following new paragraph: (6)The term expected service life means the number of years a naval vessel is expected to be in service..(b)Repeal of termination of annual naval vessel construction planSection 1061(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note) is amended by striking paragraph (15). 1022.Navy battle force ship assessment and requirement reporting(a)In generalChapter 863 of title 10, United States Code, is amended—(1)by redesignating the second section 8692, as added by section 1026 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), as section 8693; and (2)by inserting after section 8693, as redesignated by paragraph (1), the following new section: 8694.Navy battle force ship assessment and requirement reporting(a)In generalNot later than 180 days after the date on which a covered event occurs, the Chief of Naval Operations shall submit to the congressional defense committees a battle force ship assessment and requirement. (b)AssessmentEach assessment required by subsection (a) shall include the following:(1)A review of the strategic guidance of the Federal Government, the Department of Defense, and the Navy for identifying priorities, missions, objectives, and principles, in effect as of the date on which the assessment is submitted, that the force structure of the Navy must follow. (2)An identification of the steady-state demand for maritime security and security force assistance activities. (3)An identification of the force options that can satisfy the steady-state demands for activities required by theater campaign plans of combatant commanders. (4)A force optimization analysis that produces a day-to-day global posture required to accomplish peacetime and steady-state tasks assigned by combatant commanders. (5)A modeling of the ability of the force to fight and win scenarios approved by the Department of Defense. (6)A calculation of the number and global posture of each force element required to meet steady-state presence demands and warfighting response timelines.(c)Requirement(1)Each requirement required by subsection (a) shall— (A)be based on the assessment required by subsection (b); and(B)identify, for each of the fiscal years that are five, 10, 15, 20, 25, and 30 years from the date of the covered event— (i)the total number of battle force ships required; (ii)the number of battle force ships required in each of the categories described in paragraph (2); (iii)the classes of battle ships included in each of the categories described in paragraph (2); and (iv)the number of battle force ships required in each such class. (2)The categories described in this paragraph are the following: (A)Aircraft carriers. (B)Large surface combatants. (C)Small surface combatants. (D)Amphibious warfare ships. (E)Attack submarines. (F)Ballistic missile submarines. (G)Combat logistics force. (H)Expeditionary fast transport.(I)Expeditionary support base. (J)Command and support. (K)Other. (d)DefinitionsIn this section: (1)The term battle force ship means the following: (A)A commissioned United States Ship warship capable of contributing to combat operations.(B)A United States Naval Ship that contributes directly to Navy warfighting or support missions.(2)The term covered event means a significant change to any of the following:(A)Strategic guidance that results in changes to theater campaign plans or warfighting scenarios. (B)Strategic construction of vessels or aircraft that affects sustainable peacetime presence or warfighting response timelines. (C)Operating concepts, including employment cycles, crewing constructs, or operational tempo limits, that affect peacetime presence or warfighting response timelines. (D)Assigned missions that affect the type or quantity of force elements..(b)Clerical amendmentThe table of sections at the beginning of chapter 863 of such title is amended by striking the item relating to the second section 8692 and inserting the following new items:8693. Biennial report on shipbuilder training and the defense industrial base.8694. Navy battle force ship assessment and requirement reporting..(c)Baseline assessment and requirement requiredThe date that is 180 days after the date of the enactment of this Act is deemed to be a covered event for the purposes of establishing a baseline battle force ship assessment and requirement under section 8694 of title 10, United States Code, as added by subsection (a). DCounterterrorism1031.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesSection 1033 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1953), as most recently amended by section 1041 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking December 31, 2021 and inserting December 31, 2022.1032.Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, CubaSection 1034(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1954), as most recently amended by section 1042 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking December 31, 2021 and inserting December 31, 2022.1033.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesSection 1035 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1954), as most recently amended by section 1043 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking December 31, 2021 and inserting December 31, 2022.1034.Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, CubaSection 1036 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1551), as most recently amended by section 1044 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking fiscal years 2018 through 2021 and inserting any of fiscal years 2018 through 2022. 1035.Report on medical care provided to detainees at United States Naval Station, Guantanamo Bay, Cuba(a)ReportNot later than 120 days after the date of the enactment of this Act, the Chief Medical Officer of United States Naval Station, Guantanamo Bay (in this section referred to as the Chief Medical Officer), shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the provision of medical care to individuals detained at Guantanamo.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the quality of medical care provided to individuals detained at Guantanamo, including whether such care meets applicable standards of care.(2)A description of the medical facilities and resources at United States Naval Station, Guantanamo Bay, Cuba, available to individuals detained at Guantanamo. (3)A description of the medical facilities and resources not at United States Naval Station, Guantanamo Bay, that would be made available to individuals detained at Guantanamo as necessary to meet applicable standards of care. (4)A description of the range of medical conditions experienced by individuals detained at Guantanamo as of the date on which the report is submitted. (5)A description of the range of medical conditions likely to be experienced by individuals detained at Guantanamo, given the medical conditions of such individuals as of the date on which the report is submitted and the likely effects of aging.(6)An assessment of any gaps between—(A)the medical facilities and resources described in paragraphs (2) and (3); and (B)the medical facilities and resources required to provide medical care necessary to meet applicable standards of care for the medical conditions described in paragraphs (4) and (5).(7)The plan of the Chief Medical Officer to address the gaps described in paragraph (6), including the estimated costs associated with addressing such gaps. (8)An assessment of whether the Chief Medical Officer has secured from the Department of Defense access to individuals, information, or other assistance that the Chief Medical Officer considers necessary to enable the Chief Medical Officer to carry out the Chief Medical Officer's duties, including full and expeditious access to the following: (A)Any individual detained at Guantanamo.(B)Any medical records of any individual detained at Guantanamo.(C)Medical professionals of the Department who are working, or have worked, at United States Naval Station, Guantanamo Bay.(c)Form of reportThe report required by subsection (a) shall be submitted in classified form.(d)DefinitionsIn this section, the terms individual detained at Guantanamo, medical care, and standard of care have the meanings given those terms in section 1046(e) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1586; 10 U.S.C. 801 note). EMiscellaneous Authorities and Limitations1041.Notification of significant Army force structure changes(a)Notice requirementsNo irrevocable action may be taken to implement a significant change to Army force structure, including the temporary establishment or stationing of a new or experimental unit of significance, or to announce such a change, until the Secretary of Defense or the Secretary of the Army submits to the congressional defense committees written notification of the plan, including—(1)details and timing of the planned change;(2)justification for the planned change; and(3)the estimated costs and implications of the planned change.(b)ExceptionThe notification requirement under subsection (a) does not apply if the Secretary of Defense certifies to the congressional defense committees in advance that the planned Army force structure change must be implemented immediately for reasons of national security or military emergency.(c)DefinitionIn this section, the term significant change to Army force structure means—(1)a change in the number, type, or component of brigade-level organizations or higher-echelon headquarters;(2)a change in the number or component of a high-interest capability such as THAAD or hypersonic weapon battery; or(3)an increase or decrease of 1,000 or more military and or civilian personnel from a military function or specialty.1042.Extension of admission to Guam or the Commonwealth of the Northern Mariana Islands for certain nonimmigrant H–2B workersSection 6(b)(1)(B) of the Joint Resolution entitled A Joint Resolution to approve the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(b)(1)(B)), is amended by striking December 31, 2023 and inserting December 31, 2029.FStudies and Reports1051.Report on implementation of irregular warfare strategy(a)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter through fiscal year 2027, the Secretary of Defense shall submit to the congressional defense committees a report on the activities and programs of the Department of Defense to implement the irregular warfare strategy consistent with the 2019 Annex to the National Defense Strategy.(b)Elements of reportThe report required by section (a) shall include the following elements:(1)A description and assessment of efforts to institutionalize the approach of the Department of Defense to irregular warfare and maintain a baseline of capabilities and expertise in irregular warfare in both conventional and special operations forces, including efforts to—(A)institutionalize irregular warfare in force development and design;(B)transform the approach of the Department of Defense to prioritize investments in and development of human capital for irregular warfare;(C)ensure an approach to irregular warfare that is agile, efficient, and effective by investing in and developing capabilities in a cost-informed and resource-sustainable manner; and(D)integrate irregular warfare approaches into operational plans and warfighting concepts for competition, crisis, and conflict.(2)A description and assessment of efforts to operationalize the approach of the Department of Defense to irregular warfare to meet the full range of challenges posed by adversaries and competitors, including efforts to—(A)execute proactive, enduring campaigns using irregular warfare capabilities to control the tempo of competition, shape the environment, and increase the cost of hostilities against the United States and its allies;(B)adopt a resource-sustainable approach to countering violent extremist organizations and consolidating gains against the enduring threat from these organizations;(C)improve the ability of the Department of Defense to understand and operate within the networked, contested, and multi-domain environment in which adversaries and competitors operate;(D)foster and sustain unified action in irregular warfare including through collaboration and support of interagency partners in the formulation of assessments, plans, and the conduct of operations; and(E)expand networks of allies and partners, including for the purpose of increasing the ability and willingness of allies and partners to defend their sovereignty, contribute to coalition operations, and advance common security initiatives.(3)A description of the status of the plan, to be produced by the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Chairman of the Joint Chiefs of Staff, in coordination with the Combatant Commands and Services, to implement the objectives described in the 2019 Irregular Warfare Annex to the National Defense Strategy, and a description of efforts by the Components of the Department of Defense to expeditiously implement this plan, including the allocation of resources to implement the plan.(4)An assessment by the Secretary of Defense of the resources, plans, and authorities required to establish and sustain irregular warfare as a fully-integrated core competency for the Joint Forces.(c)FormThe report required by section (a) shall be submitted in unclassified form, but may include a classified annex.1052.Optimization of Irregular Warfare Technical Support Directorate(a)Plan required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall submit to the congressional defense committees a plan for improving the support provided by the Irregular Warfare Technical Support Directorate to meet military requirements. (2)ElementsThe report required by paragraph (1) shall include the following: (A)Specific actions to—(i)ensure adequate focus on rapid fielding of required capabilities;(ii)improve metrics and methods for tracking projects that have transitioned into programs of record; and(iii)minimize overlap with other research, development, and acquisition efforts. (B)Such other matters as the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict considers relevant. (b)Department of Defense Instruction requiredNot later than 270 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, in coordination with the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Acquisition and Sustainment, and the Secretaries of the military departments, shall publish an updated Department of Defense Instruction in order to—(1)define the objectives, organization, mission, customer base, and role of the Irregular Warfare Technical Support Directorate;(2)ensure coordination with external program managers assigned to the military departments and the United States Special Operations Command;(3)facilitate adequate oversight by the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, the Under Secretary of Defense for Research and Engineering, and the Under Secretary of Defense for Acquisition and Sustainment; and (4)address such other matters as the the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict considers relevant. 1053.Quarterly briefings on anomalous health incidents(a)Briefings requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter for two years, the Secretary of Defense shall brief the congressional defense committees on efforts of the Department of Defense to address anomalous health incidents. (b)ElementsEach briefing required by subsection (a) shall include the following: (1)An explanation of efforts of the Department to investigate, attribute, and mitigate the cause of anomalous health incidents, including any additional resources or authorities necessary to enhance such efforts.(2)A description of the process used to ensure timely assessment and treatment of United States Government personnel who have suffered from an anomalous health incident, including any additional resources or authorities necessary to ensure adequate care for such personnel and their families.(3)An articulation of efforts— (A)to improve training of personnel most at risk of experiencing anomalous health incidents; and (B)to encourage reporting of such incidents when they occur. (4)Such other matters as the Secretary considers relevant.GOther Matters1061.Commission on the National Defense Strategy(a)Establishment(1)In generalThere is hereby established, as of the date specified in paragraph (2), an independent commission in the legislative branch to be known as the Commission on the National Defense Strategy for the United States (in this subtitle referred to as the Commission).(2)Date of establishmentThe date of establishment referred to in paragraph (1) is the date that is not later than 30 days after the date on which the Secretary of Defense provides a national defense strategy as required by section 113(g) of title 10, United States Code.(b)Membership(1)Number and appointmentThe Commission shall be composed of 12 members from private civilian life who are recognized experts in matters relating to the national security of the United States. The members shall be appointed as follows:(A)The Chair of the Committee on Armed Services of the Senate shall appoint 3 members.(B)The Ranking Member of the Committee on Armed Services of the Senate shall appoint 3 members.(C)The Chair of the Committee on Armed Services of the House of Representatives shall appoint 3 members.(D)The Ranking Member of the Committee on Armed Services of the House of Representatives shall appoint 3 members.(2)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than 45 days after the Commission establishment date specified under subsection (a)(2).(3)Effect of lack of appointment by appointment dateIf one or more appointments under paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made.(c)Chair and vice chair(1)ChairThe Chair of the Committee on Armed Services of the Senate and the Chair of the Committee on Armed Services of the House of Representatives shall jointly designate 1 member of the Commission to serve as Chair of the Commission.(2)Vice chairThe Ranking Member of the Committee on Armed Services of the Senate and the Ranking Member of the Committee on Armed Services of the House of Representatives shall jointly designate 1 member of the Commission to serve as Vice Chair of the Commission.(d)Period of appointment and vacanciesMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment was made.(e)PurposeThe purpose of the Commission is to examine and make recommendations with respect to the national defense strategy for the United States.(f)Scope and dutiesIn order to provide the fullest understanding of the matters required under subsection (e), the Commission shall perform the following duties:(1)National defense strategy reviewThe Commission shall review the most recent national defense strategy of the United States including the assumptions, strategic objectives, priority missions, major investments in defense capabilities, force posture and structure, operational concepts, and strategic and military risks associated with the strategy.(2)AssessmentThe Commission shall conduct a comprehensive assessment of the strategic environment to include the threats to the national security of the United States, including both traditional and non-traditional threats, the size and shape of the force, the readiness of the force, the posture, structure, and capabilities of the force, allocation of resources, and the strategic and military risks in order to provide recommendations on the national defense strategy for the United States.(g)Commission report and recommendations(1)ReportNot later than one year after the Commission establishment date specified under subsection (a)(2), the Commission shall transmit to the President and Congress a report containing the review and assessment conducted under subsection (f), together with any recommendations of the Commission. The report shall include the following elements:(A)An appraisal of the strategic environment, including an examination of the traditional and non-traditional threats to the United States, and the potential for conflicts arising from such threats and security challenges.(B)An evaluation of the strategic objectives of the Department of Defense for near-peer competition in support of the national security interests of the United States.(C)A review of the military missions for which the Department of Defense should prepare, including missions that support the interagency and a whole-of-government strategy.(D)Identification of any gaps or redundancies in the roles and missions assigned to the Armed Forces necessary to carry out military missions identified in subparagraph (C), as well as the roles and capabilities provided by other Federal agencies and by allies and international partners.(E)An assessment of how the national defense strategy leverages other elements of national power across the interagency to counter near-peer competitors.(F)An evaluation of the resources necessary to support the strategy, including budget recommendations.(G)An examination of the Department’s efforts to develop new and innovative operational concepts to enable the United States to more effectively counter near-peer competitors.(H)An analysis of the force planning construct, including—(i)the size and shape of the force;(ii)the posture, structure, and capabilities of the force;(iii)the readiness of the force;(iv)infrastructure and organizational adjustments to the force;(v)modifications to personnel requirements, including professional military education; and(vi)other elements of the defense program necessary to support the strategy.(I)An assessment of the risks associated with the strategy, including the relationships and tradeoffs between missions, risks, and resources.(J)Any other elements the Commission considers appropriate.(2)Interim briefings(A)Not later than 180 days after the Commission establishment date specified in subsection (a)(2), the Commission shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the status of its review and assessment to include a discussion of any interim recommendations.(B)At the request of the Chair and Ranking Member of the Committee on Armed Services of the Senate, or the Chair and Ranking Member of the Committee on Armed Services of the House of Representatives, the Commission shall provide the requesting Committee with interim briefings in addition to the briefing required by subparagraph (2)(A).(3)FormThe report submitted to Congress under paragraph (1) of this subsection shall be submitted in unclassified form, but may include a classified annex.(h)Government cooperation(1)CooperationIn carrying out its duties, the Commission shall receive the full and timely cooperation of the Secretary of Defense in providing the Commission with analysis, briefings, and other information necessary for the fulfillment of its responsibilities.(2)LiaisonThe Secretary shall designate at least 1 officer or employee of the Department of Defense to serve as a liaison officer between the Department and the Commission.(3)Detailees authorizedThe Secretary may provide, and the commission may accept and employ, personnel detailed from the Department of Defense, without reimbursement.(4)Facilitation(A)Independent, non-government instituteNot later than 45 days after the Commission establishment date specified in subparagraph (a)(2), the Secretary of Defense shall make available to the Commission the services of an independent, non-governmental institute described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under section 501(a) of such Code, that has recognized credentials and expertise in national security and military affairs in order to facilitate the Commission’s discharge of its duties under this section.(B)Federally funded research and development centerOn request of the Commission, the Secretary of Defense shall make available the services of a federally funded research and development center that is covered by a sponsoring agreement of the Department of Defense in order to enhance the Commission’s efforts to discharge its duties under this section.(5)Expedition of security clearancesThe Office of Senate Security and the Office of House Security shall ensure the expedited processing of appropriate security clearances for personnel appointed to the commission by their respective Senate and House offices under processes developed for the clearance of legislative branch employees.(i)Staff(1)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the commission shall be deemed to be Federal employees.(2)Executive directorThe Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161(d) of title 5, United States Code.(3)PayThe Executive Director, with the approval of the Commission, may appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161(d) of title 5, United States Code.(j)Personal services(1)Authority to procureThe Commission may—(A)procure the services of experts or consultants (or of organizations of experts or consultants) in accordance with the provisions of section 3109 of title 5, United States Code; and(B)pay in connection with such services travel expenses of individuals, including transportation and per diem in lieu of subsistence, while such individuals are traveling from their homes or places of business to duty stations.(2)Maximum daily pay ratesThe daily rate paid an expert or consultant procured pursuant to paragraph (1) may not exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(k)Authority to accept giftsThe Commission may accept, use, and dispose of gifts or donations of services, goods, and property from non-Federal entities for the purposes of aiding and facilitating the work of the Commission. The authority in this subsection does not extend to gifts of money. Gifts accepted under this authority shall be documented, and conflicts of interest or the appearance of conflicts of interest shall be avoided. Subject to the authority in this section, commissioners shall otherwise comply with rules set forth by the Select Committee on Ethics of the United States Senate and the Committee on Ethics of the House of Representatives governing Senate and House employees.(l)FundingOf the amounts authorized to be appropriated by this act for fiscal year 2022 for the Department of Defense, up to $5,000,000 shall be made available to the Commission to carry out its duties under this subtitle. Funds made available to the Commission under the preceding sentence shall remain available until expended.(m)Legislative advisory committeeThe Commission shall operate as a legislative advisory committee and shall not be subject to the provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App) or section 552b, United States Code (commonly known as the Government in the Sunshine Act).(n)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.(o)Use of government informationThe Commission may secure directly from any department or agency of the Federal Government such information as the Commission considers necessary to carry out its duties. Upon such request of the chair of the Commission, the head of such department or agency shall furnish such information to the Commission.(p)Postal servicesThe Commission may use the United States mail in the same manner and under the same conditions as departments and agencies of the United States.(q)Space for use of commissionNot later than 30 days after the establishment date of the Commission, the Administrator of General Services, in consultation with the Commission, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Commission. If the Administrator is not able to make such suitable excess space available within such 30-day period, the Commission may lease space to the extent the funds are available.(r)Removal of membersA member may be removed from the commission for cause by the individual serving in the position responsible for the original appointment of such member under subsection (b)(1), provided that notice has first been provided to such member of the cause for removal, voted and agreed upon by three quarters of the members serving. A vacancy created by the removal of a member under this section shall not affect the powers of the commission, and shall be filled in the same manner as the original appointment was made.(s)TerminationThe Commission shall terminate 90 days after the date on which it submits the report required by subsection (g).1062.Assessment of requirements for and management of Army three-dimensional terrain data(a)Joint assessments and determinationsThe Vice Chairman of the Joint Chiefs of Staff, the Under Secretary of Defense for Intelligence and Security, and the Secretary of the Army, in consultation with other appropriate Department of Defense officials, shall jointly—(1)assess joint force requirements for three-dimensional terrain data to achieve Combined Joint All-Domain Command and Control (CJADC2), including the use of such data for Multi-Domain Operations'—(A)training;(B)planning;(C)mission rehearsal;(D)operations;(E)after action review;(F)intelligence, including geolocation support to intelligence collection systems;(G)targeting; and(H)modeling and simulation; (2)determine whether One World Terrain three-dimensional geospatial data meets the accuracy, resolution, and currency required for precision targeting; and(3)determine the optimum management and joint funding structure for the collection, production, storage, and consumption of three-dimensional terrain data, including consideration of—(A)designating the Army as the Executive Agent for warfighter collection, production and consumption of three-dimensional geospatial content at the point-of-need; and(B)designating the National Geospatial Intelligence Agency as Executive Agent for three-dimensional data validation and certification, enterprise storage and retrieval, joint three-dimensional data functions, and foundational three-dimensional geospatial intelligence;(C)establishing governance structures across the military departments and the National Geospatial Intelligence Agency for the procurement and production of three-dimensional terrain data from commercial sources; and(D)establishing three-dimensional One World Terrain as a program of record.(b)Army management considerationsIf the Vice Chairman, the Under Secretary, and the Secretary of the Army determine that the Army should serve as the Executive Agent for Department of Defense three-dimensional terrain data, the Secretary shall determine the respective roles of the Army Acquisition Executive, including the Program Executive Officers for Simulation, Training, and Instrumentation and Intelligence, Electronic Warfare and Sensors, and the Army’s Geographic Information Officer and Geospatial Center (AGC). (c)Additional Army determinationsThe Secretary of the Army shall determine whether operational use of the Integrated Visual Augmentation System, and Army intelligence and mission command systems, require three-dimensional One World Terrain data for assigned operational missions, including targeting. (d)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Vice Chairman, the Under Secretary, and the Secretary of the Army shall complete the assessments and determinations required by this section and provide a briefing to the congressional defense committees on such assessments and determinations. 1063.Modification to Regional Centers for Security Studies(a)In generalSection 342(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(F)The Ted Stevens Center for Arctic Security Studies..(b)Acceptance of gifts and donationsSection 2611(a)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(F)The Ted Stevens Center for Arctic Security Studies..XICivilian personnel matters1101.Civilian personnel managementSection 129(a) of title 10, United States Code, is amended—(1)in the first sentence, by striking primarily on the basis of and consistent with and inserting according to; and (2)by striking the second sentence. 1102.Consideration of employee performance in reductions in force for civilian positions in the Department of DefenseSection 1597(e) title 10, United States Code, is amended—(1)by striking the subsection heading and inserting Consideration of employee performance in reductions; and(2)by striking be made primarily on the basis of and inserting , among other factors as determined by the Secretary, account for employee. 1103.Enhancement of recusal for conflicts of personal interest requirements for Department of Defense officers and employees(a)In generalIn addition to the prohibition set forth in section 208 of title 18, United States Code, an officer or employee of the Department of Defense may not participate personally and substantially in any covered matter that the officer or employee knows, or reasonably should know, is likely to have a direct and predictable effect on the financial interests of—(1)any organization, including a trade organization, for which the officer or employee has served as an employee, officer, director, trustee, or general partner in the past 4 years; (2)a former direct competitor or client of any organization for which the officer or employee has served as an employee, officer, director, trustee, or general partner in the past 4 years; or (3)any employer with whom the officer or employee is seeking employment.(b)ConstructionNothing in this section shall be construed to terminate, alter, or make inapplicable any other prohibition or limitation in law or regulation on the participation of officers or employees of the Department of Defense in covered matters having an effect on their or related financial or other personal interests.(c)Covered matter definedIn this section, the term covered matter—(1)means any matter that involves deliberation, decision, or action that is focused upon the interests of a specific person or a discrete and identifiable class of persons; and(2)includes policymaking that is narrowly focused on the interests of a discrete and identifiable class of persons. 1104.Authority to employ civilian faculty members at the Defense Institute of International Legal StudiesSection 1595(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: (6)The Defense Institute of International Legal Studies..1105.Extension of temporary increase in maximum amount of voluntary separation incentive pay authorized for civilian employees of the Department of Defense(a)In generalSection 1107 of the National Defense Authorization Act for Fiscal Year 2017 (5 U.S.C. 9902 note) is amended by striking September 30, 2021 and inserting September 30, 2025.(b)BriefingsNot later than December 31, 2023, and December 31, 2025, the Secretary of Defense shall provide a briefing to the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Oversight and Reform of the House of Representatives including—(1)a description of the effect of such section 1107 (as amended by subsection (a)) on the management of the Department of Defense civilian workforce during the most recently ended fiscal year;(2)the number of employees offered voluntary separation incentive payments during such fiscal year by operation of such section; and(3)the number of such employees that accepted such payments. 1106.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1106 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking 2022 and inserting 2023.1107.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1105 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking through 2021 and inserting through 2022.1108.Pilot program on direct hire authority for spouses of members of the uniformed services at locations outside the United States(a)In generalThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using the authority under subsection (b) to hire spouses of members of the uniformed services at locations outside the United States.(b)AuthorityIn carrying out the pilot program under this section, the Secretary may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code (other than sections 3303 and 3328 of such chapter), a spouse of a member of the uniformed services stationed at a duty location outside the United States to a position described in subsection (c) if—(1)the spouse has been authorized to accompany the member to the duty location at Government expense; and(2)the duty location is within reasonable commuting distance, as determined by the Secretary concerned, of the location of the position. (c)Position describedA position described in this subsection is a competitive service position within the Department of Defense that is located outside the United States. (d)Term of appointment(1)In generalAn appointment made under this section shall be for a term not exceeding two years.(2)RenewalThe Secretary of Defense may renew an appointment made under this section for one additional term not exceeding two years. (3)TerminationAn appointment made under this section shall terminate on the date on which the member of the uniformed services relocates back to the United States in connection with a permanent change of station. (e)Payment of travel and transportation allowancesNothing in this section may be construed to authorize additional travel or transportation allowances in connection with an appointment made under this section.(f)Relationship to other lawNothing in this section may be construed to interfere with—(1)the authority of the President under section 3304 of title 5, United States Code;(2)the authority of the President under section 1784 of title 10, United States Code;(3)the ability of the head of an agency to make noncompetitive appointments pursuant to section 3330d of title 5, United States Code; or(4)any obligation under any applicable treaty, status of forces agreement, or other international agreement between the United States Government and the government of the country in which the position is located.(g)Reports required(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth the following: (A)The number of individuals appointed under this section. (B)The position series and grade to which each individual described in subparagraph (A) was appointed.(C)Demographic data on the individuals described in subparagraph (A), including with respect to race, gender, age, and education level attained. (D)Data on the members of the uniformed services whose spouses have been appointed under this section, including the rank of each such member. (E)Such recommendations for legislative or administrative action as the Secretary considers appropriate relating to continuing or expanding the pilot program. (2)Final reportNot later than December 31, 2026, the Secretary shall submit to the appropriate committees of Congress a final report setting forth the information under paragraph (1). (h)TerminationThe pilot program under this section shall terminate on December 31, 2026. (i)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Armed Services and the Committee on Oversight and Reform of the House of Representatives. (2)Secretary concernedThe term Secretary concerned—(A)has the meaning given the term in section 101(a)(9) of title 10, United States Code; and (B)includes—(i)the Secretary of Commerce, with respect to matters concerning the commissioned officer corps of the National Oceanic and Atmospheric Administration; and (ii)the Secretary of Health and Human Services, with respect to matters concerning the commissioned corps of the Public Health Service.(3)Uniformed ServicesThe term uniformed services has the meaning given the term in section 101(a)(5) of title 10, United States Code. (4)United StatesThe term United States has the meaning given that term in section 101(a)(1) of title 10, United States Code.1109.Civilian Cybersecurity Reserve pilot project at United States Cyber Command(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Armed Services of the Senate;(C)the Committee on Homeland Security of the House of Representatives; and(D)the Committee on Armed Services of the House of Representatives. (2)CommanderThe term Commander means the Commander of the United States Cyber Command.(3)Competitive serviceThe term competitive service has the meaning given the term in section 2102 of title 5, United States Code.(4)Excepted serviceThe term excepted service has the meaning given the term in section 2103 of title 5, United States Code. (5)Significant incidentThe term significant incident—(A)means an incident or a group of related incidents that results, or is likely to result, in demonstrable harm to—(i)the national security interests, foreign relations, or economy of the United States; or(ii)the public confidence, civil liberties, or public health and safety of the people of the United States; and(B)does not include an incident or a portion of a group of related incidents that occurs on—(i)a national security system, as defined in section 3552 of title 44, United States Code; or (ii)an information system described in paragraph (2) or (3) of section 3553(e) of title 44, United States Code.(6)Temporary positionThe term temporary position means a position in the competitive or excepted service for a period of 180 days or less.(7)Uniformed servicesThe term uniformed services has the meaning given the term in section 2101 of title 5, United States Code.(b)Pilot project(1)In generalThe Commander shall carry out a pilot project to establish a Civilian Cybersecurity Reserve at the United States Cyber Command.(2)PurposeThe purpose of the Civilian Cybersecurity Reserve is to enable the United States Cyber Command to effectively respond to significant incidents. (3)Alternative methodsConsistent with section 4703 of title 5, United States Code, in carrying out the pilot project required under paragraph (1), the Commander may, without further authorization from the Office of Personnel Management, provide for alternative methods of—(A)establishing qualifications requirements for, recruitment of, and appointment to positions; and(B)classifying positions.(4)AppointmentsUnder the pilot project required under paragraph (1), upon occurrence of a significant incident, the Commander—(A)may activate members of the Civilian Cybersecurity Reserve by—(i)noncompetitively appointing members of the Civilian Cybersecurity Reserve to temporary positions in the competitive service; or (ii)appointing members of the Civilian Cybersecurity Reserve to temporary positions in the excepted service; (B)shall notify Congress whenever a member is activated under subparagraph (A); and(C)may appoint not more than 50 members to the Civilian Cybersecurity Reserve under subparagraph (A) at any time. (5)Status as employeesAn individual appointed under paragraph (4) shall be considered a Federal civil service employee under section 2105 of title 5, United States Code. (6)Additional employeesIndividuals appointed under paragraph (4) shall be in addition to any employees of the United States Cyber Command who provide cybersecurity services.(7)Employment protectionsThe Secretary of Labor shall prescribe such regulations as necessary to ensure the reemployment, continuation of benefits, and non-discrimination in reemployment of individuals appointed under paragraph (4), provided that such regulations shall include, at a minimum, those rights and obligations set forth under chapter 43 of title 38, United States Code. (8)Status in reserveDuring the period beginning on the date on which an individual is recruited by the United States Cyber Command to serve in the Civilian Cybersecurity Reserve and ending on the date on which the individual is appointed under paragraph (4), and during any period in between any such appointments, the individual shall not be considered a Federal employee. (c)Eligibility; application and selection(1)In generalUnder the pilot project required under subsection (b)(1), the Commander shall establish criteria for—(A)individuals to be eligible for the Civilian Cybersecurity Reserve; and(B)the application and selection processes for the Civilian Cybersecurity Reserve.(2)Requirements for individualsThe criteria established under paragraph (1)(A) with respect to an individual shall include—(A)if the individual has previously served as a member of the Civilian Cybersecurity Reserve, that the previous appointment ended not less than 60 days before the individual may be appointed for a subsequent temporary position in the Civilian Cybersecurity Reserve; and(B)cybersecurity expertise.(3)PrescreeningThe Commander shall—(A)conduct a prescreening of each individual prior to appointment under subsection (b)(4) for any topic or product that would create a conflict of interest; and(B)require each individual appointed under subsection (b)(4) to notify the Commander if a potential conflict of interest arises during the appointment.(4)Agreement requiredAn individual may become a member of the Civilian Cybersecurity Reserve only if the individual enters into an agreement with the Commander to become such a member, which shall set forth the rights and obligations of the individual and the United States Cyber Command.(5)Exception for continuing military service commitmentsA member of the Selected Reserve under section 10143 of title 10, United States Code, may not be a member of the Civilian Cybersecurity Reserve.(6)ProhibitionAny individual who is an employee of the executive branch may not be recruited or appointed to serve in the Civilian Cybersecurity Reserve.(d)Security clearances(1)In generalThe Commander shall ensure that all members of the Civilian Cybersecurity Reserve undergo the appropriate personnel vetting and adjudication commensurate with the duties of the position, including a determination of eligibility for access to classified information where a security clearance is necessary, according to applicable policy and authorities. (2)Cost of sponsoring clearancesIf a member of the Civilian Cybersecurity Reserve requires a security clearance in order to carry out the duties of the member, the United States Cyber Command shall be responsible for the cost of sponsoring the security clearance of the member.(e)Study and implementation plan(1)StudyNot later than 60 days after the date of the enactment of this Act, the Commander shall begin a study on the design and implementation of the pilot project required under subsection (b)(1), including—(A)compensation and benefits for members of the Civilian Cybersecurity Reserve;(B)activities that members may undertake as part of their duties;(C)methods for identifying and recruiting members, including alternatives to traditional qualifications requirements;(D)methods for preventing conflicts of interest or other ethical concerns as a result of participation in the pilot project and details of mitigation efforts to address any conflict of interest concerns;(E)resources, including additional funding, needed to carry out the pilot project;(F)possible penalties for individuals who do not respond to activation when called, in accordance with the rights and procedures set forth under title 5, Code of Federal Regulations; and(G)processes and requirements for training and onboarding members.(2)Implementation planNot later than one year after beginning the study required under paragraph (1), the Commander shall—(A)submit to the appropriate congressional committees an implementation plan for the pilot project required under subsection (b)(1); and(B)provide to the appropriate congressional committees a briefing on the implementation plan.(3)ProhibitionThe Commander may not take any action to begin implementation of the pilot project required under subsection (b)(1) until the Commander fulfills the requirements under paragraph (2).(f)Project guidanceNot later than two years after the date of the enactment of this Act, the Commander shall, in consultation with the Office of Personnel Management and the Office of Government Ethics, issue guidance establishing and implementing the pilot project required under subsection (b)(1). (g)Briefings and report(1)BriefingsNot later than one year after the date of the enactment of this Act, and every year thereafter until the date on which the pilot project required under subsection (b)(1) terminates under subsection (i), the Commander shall provide to the appropriate congressional committees a briefing on activities carried out under the pilot project, including—(A)participation in the Civilian Cybersecurity Reserve, including the number of participants, the diversity of participants, and any barriers to recruitment or retention of members;(B)an evaluation of the ethical requirements of the pilot project; (C)whether the Civilian Cybersecurity Reserve has been effective in providing additional capacity to the United States Cyber Command during significant incidents; and(D)an evaluation of the eligibility requirements for the pilot project. (2)ReportNot earlier than 180 days and not later than 90 days before the date on which the pilot project required under subsection (b)(1) terminates under subsection (i), the Commander shall submit to the appropriate congressional committees a report and provide a briefing on recommendations relating to the pilot project, including recommendations for—(A)whether the pilot project should be modified, extended in duration, or established as a permanent program, and if so, an appropriate scope for the program;(B)how to attract participants, ensure a diversity of participants, and address any barriers to recruitment or retention of members of the Civilian Cybersecurity Reserve; (C)the ethical requirements of the pilot project and the effectiveness of mitigation efforts to address any conflict of interest concerns; and(D)an evaluation of the eligibility requirements for the pilot project.(h)EvaluationNot later than three years after the pilot project required under subsection (b)(1) is established, the Comptroller General of the United States shall—(1)conduct a study evaluating the pilot project; and(2)submit to Congress—(A)a report on the results of the study; and(B)a recommendation with respect to whether the pilot project should be modified.(i)SunsetThe pilot project required under subsection (b)(1) shall terminate on the date that is four years after the date on which the pilot project is established.(j)No additional funds(1)In generalNo additional funds are authorized to be appropriated for the purpose of carrying out this section. (2)Existing authorized amountsFunds to carry out this section may, as provided in advance in appropriations Acts, only come from amounts authorized to be appropriated to the United States Cyber Command. XIIMatters relating to foreign nationsAAssistance and training1201.Authority to build capacity for additional operationsSection 333(a)(3) of title 10, United States Code, is amended by inserting or other counter-illicit trafficking operations before the period.1202.Administrative support and payment of certain expenses for covered foreign defense personnel(a)In generalSubchapter IV of chapter 16 of title 10, United States Code, is amended by adding at the end the following new section:334.Administrative support and payment of certain expenses for covered foreign defense personnel(a)In generalThe Secretary of Defense may—(1)provide administrative services and support to the United Nations Command for the performance of duties by covered foreign defense personnel during the period in which the covered foreign defense personnel are assigned to the United Nations Command or the Neutral Nations Supervisory Commission in accordance with the Korean War Armistice Agreement of 1953; and(2)pay the expenses specified in subsection (b) for covered foreign defense personnel who are—(A)from a developing country; and(B)assigned to the headquarters of the United Nations Command. (b)Types of expensesThe types of expenses that may be paid under the authority of subsection (a)(2) are the following:(1)Travel and subsistence expenses directly related to the duties of covered foreign defense personnel described in subsection (a)(2) in connection with the assignment of such covered foreign defense personnel.(2)Personal expenses directly related to carrying out such duties.(3)Expenses for medical care at a military medical facility.(4)Expenses for medical care at a civilian medical facility, if—(A)adequate medical care is not available to such covered foreign defense personnel at a local military medical treatment facility;(B)the Secretary determines that payment of such medical expenses is necessary and in the best interests of the United States; and(C)medical care is not otherwise available to such covered foreign defense personnel pursuant to a treaty or any other international agreement.(5)Mission-related travel expenses, if—(A)such travel is in direct support of the national interests of the United States; and (B)the Commander of the United Nations Command directs round-trip travel from the headquarters of the United Nations Command to one or more locations.(c)ReimbursementThe Secretary may provide the administrative services and support and pay the expenses authorized by subsection (a) with or without reimbursement.(d)DefinitionsIn this section:(1)The term administrative services and support means base or installation support services, facilities use, base operations support, office space, office supplies, utilities, copying services, computer support, communication services, fire and police protection, postal services, bank services, transportation services, housing and temporary billeting (including ancillary services), specialized clothing required to perform assigned duties, temporary loan of special equipment, storage services, training services, and repair and maintenance services.(2)The term covered foreign defense personnel means members of the military of a foreign country who are assigned to—(A)the United Nations Command; or (B)the Neutral Nations Supervisory Commission.(3)The term developing country has the meaning given the term in section 301(4) of this title.(4)The term Neutral Nations Supervisory Commission means the delegations from Sweden and Switzerland (or successor delegations) appointed in accordance with the Korean War Armistice Agreement of 1953 or its subsequent agreements.(5)The term United Nations Command means the headquarters of the United Nations Command, the United Nations Command Military Armistice Commission, the United Nations Command-Rear, and the United Nations Command Honor Guard..(b)Conforming amendmentThe table of sections at the beginning of subchapter IV of chapter 16 of title 10, United States Code, is amended by adding at the end the following new item:334. Administrative support and payment of certain expenses for covered foreign defense personnel..1203.Authority for certain reimbursable interchange of supplies and servicesSection 2571 of title 10, United States Code, is amended—(1)by amending subsection (b) to read as follows: (b)(1)If its head approves, a department or organization within the Department of Defense may, upon request, perform work and services for, or furnish supplies to, any other of those departments or organizations, with or without reimbursement or transfer of funds. (2)Use of the authority under this section for reimbursable support is limited to support for the purpose of providing assistance to a foreign partner pursuant to section 333 and section 345 of this title.; and(2)by adding at the end the following new subsection:(e)(1)An order placed by a department or organization on a reimbursable basis pursuant to subsection (b) shall be considered to be an obligation in the same manner as an order placed under section 6307 of title 41.(2)Amounts received as reimbursement shall be credited in accordance with section 2205 of this title to the appropriation of the supporting department or organization used in incurring the obligation in the year or years that support is provided..1204.Extension and modification of Department of Defense support for stabilization activities in national security interest of the United StatesSection 1210A of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1626) is amended—(1)in subsection (b), by amending paragraph (1) to read as follows:(1)In generalAmounts authorized to be provided pursuant to this section shall be available only for support for stabilization activities—(A)(i)in a country specified in paragraph (2); and (ii)that the Secretary of Defense, with the concurrence of the Secretary of State, has determined are in the national security interest of the United States; or (B)in a country or region that has been selected as a priority country or region under section 505 of the Global Fragility Act of 2019 (22 U.S.C. 9804).;(2)in subsection (g)(1), by striking , Defense-wide; and (3)in subsection (h), by striking December 31, 2021 and inserting December 31, 2023.1205.Temporary authority to pay for personnel expenses of foreign national security forces participating in the training program of the United States-Colombia Action Plan for Regional Security(a)AuthorityFor fiscal year 2022, the Secretary of Defense is authorized to pay for the travel, subsistence, and similar personnel expenses of the national security forces of a friendly foreign country to participate in the training program of the United States-Colombia Action Plan for Regional Security conducted at a facility in Colombia.(b)NotificationNot later than 15 days before the exercise of the authority under subsection (a), the Secretary shall provide to the congressional defense committees a written notification that includes the following:(1)An identification of the foreign country, and the specific unit of the national security forces of such country, the capacity of which will be built by participating in such training program.(2)The amount of support to be provided under that subsection.(3)An identification of the United States equipment purchased or acquired by such foreign country, for the use of which training is being provided under such training program. (4)A description of the specific capabilities to be built through such training program with such support.(5)A detailed description of the manner in which building the capabilities of such country through such training program advances the national security interests of the United States.(6)A detailed assessment of the effectiveness of such training program in meeting Department of Defense requirements for building the capacity of such country.(c)Source of fundsOf the amounts authorized to be appropriated for fiscal year 2022 for the Department of Defense for operation and maintenance, Defense-wide, the Secretary may obligate or expend such amounts as may be necessary to pay for expenses described in subsection (a) for such fiscal year.(d)LimitationThe provision of support under subsection (a) shall be subject to section 362 of title 10, United States Code.1206.Security cooperation strategy for certain combatant commands(a)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall develop and implement a security cooperation strategy for each covered combatant command, which shall apply to the security cooperation programs and activities of the Department of Defense (as defined in section 301 of title 10, United States Code).(b)PurposesThe purposes of the strategies required by subsection (a) are the following:(1)To support and advance United States national security interests in strategic competition with near-peer rivals.(2)To build key capabilities of allied and partner security forces so as to enhance bilateral and multilateral interoperability and responsiveness in the event of a crisis.(3)To build the capabilities of foreign partner security forces to secure their own territory, including through operations against violent extremist groups.(4)To promote and build institutional capabilities for observance of, and respect for—(A)the law of armed conflict;(B)human rights and fundamental freedoms;(C)the rule of law; and(D)civilian control of the military.(5)To support the programs and activities of law enforcement and civilian agencies to counter the threat of and reduce risks from illicit trafficking and transnational criminal organizations. (c)ElementsThe strategy for each covered combatant command required by subsection (a) shall include the following:(1)A statement of the security cooperation strategic objectives for—(A)the covered combatant command; and(B)the covered combatant command in conjunction with other covered combatant commands.(2)A description of the primary security cooperation lines of effort for achieving such strategic objectives, including prioritization of foreign partners within the covered combatant command.(3)A description of the Department of Defense authorities to be used for each such line of effort and the manner in which such authorities will contribute to achieving such strategic objectives.(4)A description of the institutional capacity-building programs and activities within the covered combatant command and an assessment of the manner in which such programs and activities contribute to achieving such strategic objectives.(5)A description of the manner in which the development, planning, and implementation of programs or activities under Department of Defense security cooperation authorities are coordinated and deconflicted with security assistance and other assistance authorities of the Department of State and other civilian agencies. (d)ConsultationIn developing the strategy for each covered combatant command required by subsection (a), the Secretary of Defense shall consult with—(1)the Under Secretary of Defense for Policy;(2)the Chairman of the Joint Chiefs of Staff; (3)the Director of the Defense Security Cooperation Agency; and(4)the commander of the relevant covered combatant command.(e)Reports(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the security cooperation strategy for each covered combatant command developed under subsection (a).(2)Subsequent reportsBeginning in fiscal year 2023, and annually thereafter through fiscal year 2027, concurrently with the submittal of the report required by section 386(a) of title 10, United States Code, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the implementation of the security cooperation strategy for each covered combatant command developed under subsection (a).(f)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.(2)Covered combatant commandThe term covered combatant command means—(A)the United States European Command;(B)the United States Indo-Pacific Command;(C)the United States Central Command;(D)the United States Africa Command;(E)the United States Southern Command; and(F)the United States Northern Command.1207.Plan for enhancing Western Hemisphere security cooperation(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate committees of Congress a plan for enhancing security cooperation and advancing United States strategic interests in the Western Hemisphere.(b)ElementsThe plan required by subsection (a) shall include the following:(1)Activities to expand bilateral and multilateral security cooperation in Latin America and the Caribbean so as to maintain consistent United States presence in the region.(2)Activities to build the defense and security capacity (other than civilian law enforcement) of partner countries in Latin America and the Caribbean.(3)Activities to counter malign influence of state actors and transnational criminal organizations with connections to illicit trafficking, terrorism, or weapons proliferation.(4)Efforts to disrupt, degrade, and counter transnational illicit trafficking, with an emphasis on illicit narcotics and precursor chemicals that produce illicit narcotics.(5)Activities to provide transparency and support for strong and accountable defense institutions through institutional capacity-building efforts, including efforts to ensure compliance with internationally recognized human rights standards.(6)Steps to expand bilateral and multinational military exercises and training with partner countries in Latin America and the Caribbean.(7)The provision of assistance to—(A)such partner countries for regional defense; and (B)security organizations and institutions and national military or other security forces (other than civilian law enforcement) that carry out national or regional security missions.(8)The provision of training and education to defense and security ministries, agencies, and headquarters-level organizations for organizations and forces described in paragraph (7)(B).(9)Activities to counter misinformation and disinformation campaigns and highlight corrupt, predatory, and illegal practices.(10)The provision of Department of Defense humanitarian assistance and disaster relief to support partner countries by promoting the development and growth of responsive institutions through activities such as—(A)the provision of equipment, training, and logistical support;(B)transportation of humanitarian supplies or foreign security forces or personnel;(C)making available, preparing, and transferring on-hand nonlethal Department of Defense stocks for humanitarian or health purposes to respond to unforeseen emergencies;(D)the provision of Department of Defense humanitarian de-mining assistance;(E)conducting physical security and stockpile-management activities; and(F)conducting medical support operations or medical humanitarian missions, as appropriate, such as hospital-ship deployments and base-operating services, to the extent required by the operation.(11)Continued support for the Women, Peace, and Security efforts of the Department of State to support the capacity of partner countries in the Western Hemisphere—(A)to ensure that women and girls are safe and secure and the rights of women and girls are protected; and(B)to promote the meaningful participation of women in the defense and security sectors.(12)The provision of support to increase the capacity and effectiveness of Department of Defense educational programs and institutions, such as the William J. Perry Center, and international institutions, such as the Inter-American Defense Board and the Inter-American Defense College, that promote United States defense objectives through bilateral and regional relationships.(13)Professional military education initiatives.(14)The allocation of maritime vessels to the United States 4th Fleet.(15)A detailed assessment of the resources required to carry out such plan.(c)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.1208.Pilot program to support the implementation of the Women, Peace, and Security Act of 2017Section 1210E of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by—(1)redesignating subsection (f) as subsection (h); and(2)by inserting after subsection (e) the following new subsections (f) and (g):(f)Pilot program(1)EstablishmentThe Secretary of Defense, in consultation with the Secretary of State, shall establish and carry out a pilot program for the purpose of conducting partner country assessments described in subsection (b)(2). (2)Contract authorityThe Secretary of Defense, in consultation with the Secretary of State, shall seek to enter into one or more contracts with a nonprofit organization or a federally funded research and development center independent of the Department for the purpose of conducting such partner country assessments.(3)Selection of countries(A)In generalThe Secretary of Defense, in consultation with the commanders of the combatant commands and relevant United States ambassadors, shall select one partner country within the area of responsibility of each geographic combatant command for participation in the pilot program.(B)ConsiderationsIn making the selection under subparagraph (A), the Secretary of Defense shall consider—(i)the demonstrated political commitment of the partner country to increasing the participation of women in the security sector; and(ii)the national security priorities and theater campaign strategies of the United States.(4)Partner country assessmentsPartner country assessments conducted under the pilot program shall be—(A)adapted to the local context of the partner country being assessed;(B)conducted in collaboration with the security sector of the partner country being assessed; and(C)based on tested methodologies.(5)Review and assessmentWith respect to each partner country assessment conducted under the pilot program, the Secretary of Defense, in consultation with the Secretary of State, shall—(A)review the methods of research and analysis used by any entity contracted with under paragraph (2) in conducting the assessment and identify lessons learned from such review; and(B)assess the ability of the Department to conduct future partner country assessments without entering into such a contract, including by assessing potential costs and benefits for the Department that may arise in conducting such future assessments. (6)Findings(A)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall use findings from each partner country assessment to inform effective security cooperation activities and security sector assistance interventions by the United States in the partner country assessed, which shall be designed to substantially increase opportunities for the recruitment, employment, development, retention, deployment, and promotion of women in the national security forces of such partner country (including for deployments to peace operations and for participation in counterterrorism operations and activities).(B)Model methodologyThe Secretary of Defense, in consultation with the Secretary of State, shall develop, based on the findings of the pilot program, a model barrier assessment methodology for use across the geographic combatant commands.(7)Reports(A)In generalNot later than 2 years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress an initial report on the implementation of the pilot program under this subsection that includes an identification of the partner countries selected for participation in the program and the justifications for such selections.(B)MethodologyOn the date on which the Secretary of Defense determines the pilot program to be complete, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress a report on the model barrier assessment methodology developed under paragraph (6)(B).(g)BriefingNot later than 1 year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Director of the Defense Security Cooperation Agency shall provide to the appropriate committees of Congress a briefing on the efforts to build partner defense institution and security force capacity pursuant to this section..1209.Limitation on support to military forces of the Kingdom of Morocco for bilateral or multilateral exercises(a)In generalNone of the funds authorized to be appropriated by this Act for fiscal year 2022 may be used by the Secretary of Defense to support the participation of the military forces of the Kingdom of Morocco in any bilateral or multilateral exercise administered by the Department of Defense unless the Secretary determines, and certifies to the congressional defense committees, that the Kingdom of Morocco has taken steps to support a final peace agreement with Western Sahara. (b)WaiverThe Secretary may waive the application of the limitation under subsection (a) if the Secretary submits to the congressional defense committees—(1)a written determination that the waiver is important to the national security interests of the United States; and(2)a detailed explanation of the manner in which the waiver furthers such interests.BMatters relating to Afghanistan and Pakistan1211.Extension and modification of authority for support for reconciliation activities led by the Government of Afghanistan and prohibition on use of funds for the Taliban and other terrorist groups(a)Extension and modification of authority(1)Location of covered supportSubsection (e) of section 1218 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 132 Stat. 1633) is amended to read as follows:(e)Location of covered support(1)AfghanistanThe Secretary of Defense may provide covered support within Afghanistan.(2)Other countries The Secretary of Defense may provide covered support in any country in the near abroad of Afghanistan if the Secretary of Defense, in coordination with the Secretary of State, determines, and certifies to the appropriate committees of Congress, that providing covered support in such a country is in the national security interest of the United States..(2)NotificationSubsection (f) of such section is amended, in the matter preceding paragraph (1), by striking Pakistan and inserting any country in the near abroad of Afghanistan.(3)ReportsSubsection (j)(1) of such section is amended to read as follows:(1)In general Not later than 90 days after the date on which the Secretary of Defense uses the authority under this section, and every 180 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate committees of Congress a report on the covered support provided pursuant to such use of authority..(4)ExtensionSubsection (k) of such section is amended by striking December 31, 2021 and inserting December 31, 2022.(5)Near abroad of Afghanistan definedSubsection (l) of such section is amended—(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (B)by inserting after paragraph (3) the following new paragraph (4):(4)Near abroad of AfghanistanThe term near abroad of Afghanistan means South Asia, Central Asia, and the Persian Gulf..(b)Prohibition on use of funds for the Taliban and other terrorist groupsNone of the funds authorized to be appropriated by this Act may be made available for the transfer of funds, supplies, or other items of monetary value to the Taliban or members of other terrorist groups.1212.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393) is amended by striking beginning on October 1, 2020, and ending on December 31, 2021 and inserting beginning on October 1, 2021, and ending on December 31, 2022.(b)Modification to limitationSubsection (d)(1) of such section is amended—(1)by striking beginning on October 1, 2020, and ending on December 31, 2021 and inserting beginning on October 1, 2021, and ending on December 31, 2022; and (2)by striking $180,000,000 and inserting $160,000,000.1213.Afghanistan Security Forces Fund(a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2022 shall be subject to the conditions contained in—(1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428); and(2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577).(b)Use of funds(1)Advisors to MinistriesParagraph (1) of subsection (b) of such section 1513 is amended by inserting , including costs of Department of Defense personnel who advise such Ministries before the period at the end.(2)Type of assistanceSuch subsection (b) is further amended—(A)in paragraph (2), by inserting (including program and security assistance management support) after services; and(B)by adding at the end the following new paragraph:(4)Additional authority(A)In generalAssistance under the authority of this section may be used, in consultation with the Secretary of State, as the Secretary of Defense considers necessary, to provide support and services described in subparagraph (B), or to reimburse coalition or partner countries for the provision of such support and services, to certain Afghan citizens and their spouses and dependents who—(i)as a consequence of their association with the United States or a coalition partner of the United States, have a well-founded fear of persecution; or(ii)are aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note).(B)Support and services describedThe support and services described in this subparagraph are—(i)transportation outside of Afghanistan for the purpose of awaiting visa processing; (ii)security; and(iii)life support..(c)Equipment disposition(1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by this Act and intended for transfer to the security forces of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan, but not accepted by such security forces.(2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided under paragraph (1), the Commander of United States forces in Afghanistan shall make a determination as to whether such equipment was procured for the purpose of meeting requirements of the security forces of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan, as agreed to by the Government of Afghanistan and the United States Government, but is no longer required by such security forces or was damaged before transfer to such security forces.(3)Elements of determinationIn making a determination under paragraph (2) with respect to equipment, the Commander of United States forces in Afghanistan shall consider alternatives to the acceptance of such equipment by the Secretary of Defense.(4)Treatment as Department of Defense stocksEquipment accepted under the authority provided under paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.(5)Quarterly reports on equipment disposition(A)In generalNot later than 90 days after the date of the enactment of this Act and every 90 days thereafter during the period in which the authority provided under paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following:(i)This subsection.(ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575).(iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088).(iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613). (v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note).(B)ElementsEach report under subparagraph (A) shall include, with respect to the 90-day period for which the report is submitted—(i)a list of any equipment accepted during such period and treated as stocks of the Department of Defense; and(ii)copies of any determination made under paragraph (2) during such period, as required under paragraph (3).(C)Reimbursable transaction authority for helicopters and small aircraftThe Secretary of Defense may use amounts authorized for the Afghanistan Security Forces Fund by this Act or the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) to purchase helicopters and small aircraft from the Secretary of the Army.(D)Security of Afghan women(i)In generalOf the funds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2022, it is the goal that up to $27,500,000, but not less than $10,000,000, shall be used for programs and activities for—(I)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and(II)the recruitment, training, and contracting of female security personnel for future elections.(ii)Types of programs and activitiesSuch programs and activities may include—(I)recruitment and retention efforts with respect to women in the Afghan National Defense and Security Forces, including the special operations forces;(II)programs and activities of the Directorate of Human Rights and Gender Integration of the Ministry of Defense and the Office of Human Rights, Gender, and Child Rights of the Ministry of Interior Affairs of the Government of Afghanistan;(III)development and dissemination of gender and human rights educational and training materials and programs within the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan;(IV)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces;(V)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, remediation, renovation, and protection of facilities used by women, and transportation for policewomen to their stations;(VI)support for Afghanistan National Police Family Response Units;(VII)security provisions for high-profile female police and military officers;(VIII)programs to promote conflict prevention, management, and resolution through the meaningful participation of Afghan women in the Afghan National Defense and Security Forces by exposing Afghan women and girls to the activities of and careers available in such forces, encouraging their interest in such careers, or developing their interest and the skills necessary for service in such forces; and(IX)enhancements to Afghan National Defense and Security Forces recruitment programs for targeted advertising with the goal of increasing the number of female recruits.(E)Plan for maintaining oversight of funds and activitiesNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the plan to execute oversight of funds and activities authorized by this section without a United States Armed Forces presence in Afghanistan.(F)Report and certification(i)Report(I)Limitation on use of fundsNot more than $1,000,000,000 of the funds authorized to be appropriated by this Act for fiscal year 2022 may be expended until the date on which the report required by subclause (II) is submitted.(II)ReportThe Secretary of Defense, in consultation with the heads of other Federal agencies, as appropriate, shall submit to the appropriate committees of Congress a report that includes the following: (aa)The number of members of the Afghan National Defense and Security Forces the salaries of whom are funded under the authority of this section.(bb)The percentage of such members of the Afghan National Defense and Security Forces who receive pay by direct electronic deposit.(cc)A detailed description of the process of the Department of Defense for providing equipment to the Afghan National Defense and Security Forces, including a list of locations from which oversight of distribution and maintenance is conducted.(dd)A detailed description of the process of the Department of Defense for providing equipment to the Afghan Air Force, including a list of locations from which oversight of distribution and maintenance is conducted.(ii)Certification(I)Limitation on use of fundsNot more than $2,500,000,000 of the funds authorized to be appropriated by this Act for fiscal year 2022 may be expended until the date on which the certification described in subclause (II) is made. (II)CertificationThe certification described in this subclause is a certification by the Secretary of Defense, in consultation with the heads of other Federal agencies, as appropriate, that the Government of Afghanistan has met the following criteria:(aa)The majority of members of the Afghan National Defense and Security Forces receive pay by direct electronic deposit.(bb)The Government of Afghanistan has demonstrated progress in ensuring that the weapons and equipment provided to the Afghan National Defense and Security Forces are—(AA)distributed effectively to the intended units of the Afghan National Defense and Security Forces; and(BB)in compliance with appropriate end-use monitoring standards.(cc)The Government of Afghanistan has demonstrated progress in ensuring that critical supplies, including fuel and ammunition, are delivered successfully to the intended units of the Afghan National Defense and Security Forces and periodically accounted for after delivery.(dd)The Government of Afghanistan has demonstrated progress in growing or transitioning maintenance responsibilities for Afghan aircraft to Afghan personnel.(ee)The Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan have made progress on reducing or mitigating corruption within the Afghan National Defense and Security Forces.(ff)The Afghan National Defense and Security Forces remains a viable partner force in countering threats from violent extremist organizations that use Afghanistan as a base for planning or operations. (III)WaiverThe Secretary of Defense may waive subclause (I) if the Secretary of Defense—(aa)determines that withholding assistance under that clause would impede the national security objectives of the United States; and (bb)in consultation with the Secretary of State, certifies such determination to the congressional defense committees not later than 30 days before the effective date of such waiver.(G)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—(i)the Committee on Armed Services and the Committee on Appropriations of the Senate; and(ii)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.1214.Quarterly security briefings on Afghanistan(a)In generalNot later than January 15, 2022, and every 90 days thereafter through December 31, 2025, the Under Secretary of Defense for Policy shall provide to the congressional defense committees an unclassified briefing, with a classified component if necessary, on the security situation in Afghanistan and ongoing Department of Defense efforts to counter terrorist groups.(b)ElementsEach briefing required by subsection (a) shall include an assessment of each of the following:(1)The security situation in Afghanistan.(2)The strength and effectiveness of the Taliban, al-Qaeda, the Islamic State of Khorasan, and associated forces.(3)The international terrorism ambitions and capabilities of the Taliban, al-Qaeda, the Islamic State of Khorasan, and associated forces, and the extent to which such groups pose a threat to the United States.(4)The strength and capacity of the Afghan National Defense and Security Forces and the effectiveness in countering threats to the stability of the Government of Afghanistan.(5)The mission-capable rates for aircraft of the air force of Afghanistan and the effectiveness of aircraft maintenance conducted by the air force of Afghanistan.(6)The effectiveness of Department of Defense efforts to train and advise the Afghan National Defense and Security Forces.(7)The effectiveness of the Department of Defense in maintaining the accountability for, and overseeing the appropriate use of, the Afghan Security Forces Fund.(8)The status of efforts to recruit, integrate, retain, and train women in the Afghan National Defense and Security Forces.(9)Any other matter the Under Secretary considers appropriate.1215.Sense of Senate and briefing on counterterrorism posture of the United States after transition of United States Armed Forces from Afghanistan(a)Sense of SenateIt is the sense of the Senate that—(1)the United States should ensure that Afghanistan will not be a source of planning, plotting, or projection of terrorist attacks around the globe, including against the United States homeland;(2)the intelligence community’s annual threat assessment for 2021 warned that ISIS and al-Qaeda remain among the greatest … terrorist threats to U.S. interests overseas; they also seek to conduct attacks inside the United States, although sustained U.S. and allied [counterterrorism] pressure has broadly degraded their capability to do so;(3)the Afghan Study Group advised that a complete U.S. withdrawal without a peace agreement would allow [al-Qaeda and ISIS] to gradually rebuild their capabilities in the Afghanistan-Pakistan region such that they might be able to attack the U.S. homeland within eighteen to thirty-six months;(4)in the February 2020 agreement signed between the United States and the Taliban, the Taliban promised not to allow other individuals or groups, including al-Qaeda, to use the soil of Afghanistan to threaten the security of the United States and its allies;(5)in a report to the United Nations Security Council in May 2020, a United Nations monitoring team assessed that al-Qaeda has been operating covertly in Afghanistan while still maintaining close relations with the Taliban;(6)the transition of United States and coalition forces from Afghanistan by September 11, 2021, should not be perceived as marking the end of efforts by the United States and its allies and partners to counter and degrade the threat from al-Qaeda, ISIS, and other terrorist groups; and(7)the United States should continue to devote sufficient resources, intelligence collection capabilities, and analysis to counter the terrorist threat from al-Qaeda, ISIS, and other terrorist groups that may seek to use Afghanistan as a safe haven.(b)BriefingNot later than January 15, 2022, the Secretary of Defense, in coordination with the Director of National Intelligence, shall brief the appropriate committees of Congress on—(1)the intelligence, surveillance, and reconnaissance capabilities and the access, basing, and overflight requirements necessary—(A)to determine whether the Taliban is abiding by its commitment to break ties with al-Qaeda; (B)to determine whether al-Qaeda and ISIS have rebuilt their capabilities in Afghanistan such that al-Qaeda and ISIS threaten the security of the United States and its allies; and(C)to support counterterrorism operations necessary to degrade the ability of al-Qaeda and ISIS to threaten the United States and its allies in the event that al-Qaeda or ISIS rebuilds their capabilities; and(2)a plan for fulfilling such requirements.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.CMatters relating to Syria, Iraq, and Iran1221.Extension and modification of authority to provide assistance to vetted Syrian groups and individuals(a)ExtensionSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3451) is amended by striking December 31, 2021 and inserting December 31, 2022.(b)Notice before provision of assistanceSubsection (b)(2) of such section is amended by striking subparagraph (A) and inserting the following: (A)not later than 15 days before the expenditure of the first 25 percent of the total amount authorized to be appropriated in any fiscal year under this section; or.(c)Technical amendmentThe table of contents for the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3293) is amended by striking the item relating to section 1209 and inserting the following:Sec. 1209. Authority to provide assistance to vetted Syrian groups and individuals..1222.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq(a)Limitation on amountSubsection (c) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2021 and inserting fiscal year 2022.(b)Source of fundsSubsection (d) of such section is amended by striking fiscal year 2021 and inserting fiscal year 2022.(c)Limitation on availability of fundsSubsection (h) of such section is amended to read as follows:(h)Limitation on availability of fundsOf the amount authorized to be appropriated by this Act for fiscal year 2022 to carry out this section, not more than $10,000,000 may be obligated or expended for the Office of Security Cooperation in Iraq until the date on which the Secretary of Defense provides to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that—(1)details further steps to reorganize the Office in a manner similar to that of other security cooperation offices in the region and indicates whether such reorganization will be achieved by 2023; (2)describes progress made toward the continuation of bilateral engagement with the Government of Iraq, with the objective of establishing a joint mechanism for security assistance planning;(3)includes a five-year security assistance roadmap for developing sustainable military capacity and capabilities and enabling defense institution building and reform; and(4)describes progress made toward, and a timeline for, the transition of the preponderance of funding for the activities of the Office from current sources to the Foreign Military Financing Administrative Fund and the Foreign Military Sales Trust Fund Administrative Surcharge Account in future years..1223.Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria(a)In generalSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558) is amended by striking December 31, 2021 and inserting December 31, 2022. (b)FundingSubsection (g) of such section is amended—(1)by striking fiscal year 2021 and inserting fiscal year 2022; and(2) by striking $322,500,000 and inserting $345,000,000.(c)Cost-sharing requirementSubsection (k) of such section is amended—(1)by striking 60 percent and inserting 75 percent; and(2)by striking 50 percent and inserting 25 percent.(d)Assessment and authority To assist directly certain covered groupsSubsection (l)(1)(B) of such section is amended—(1)by striking clause (ii);(2)by redesignating clauses (iii) through (vii) as clauses (ii) through (vi), respectively; (3)in clause (iv), as redesignated, by striking , and once established, the Iraqi Sunni National Guard.; and(4)by adding at the end the following new clauses (vii) and (viii):(vii)Whether the Shia militias are gaining new malign capabilities or improving such capabilities, and whether the Government of Iraq is acting to counter or suppress those capabilities.(viii)Whether the Government of Iraq is acting to ensure the safety of United States Government personnel and citizens, as well as the safety of United States facilities..DMatters relating to Europe and the Russian Federation1231.Extension of limitation on military cooperation between the United States and the Russian FederationSection 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488) is amended by striking 2020, or 2021 and inserting 2020, 2021, or 2022.1232.Extension of prohibition on availability of funds relating to sovereignty of the Russian Federation over CrimeaSection 1233(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking 2021 and inserting 2021 or 2022.1233.Extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1608) is amended—(1)in subsection (c)—(A)in paragraph (1), by striking fiscal year 2021 and inserting fiscal year 2022;(B)in paragraph (3), by striking fiscal year 2021 and inserting fiscal year 2022; and(C)in paragraph (5), by striking fiscal year 2021 and inserting fiscal year 2022; (2)in subsection (f), by adding at the end the following new paragraph:(7)For fiscal year 2022, $300,000,000.; and(3)in subsection (h), by striking December 31, 2023 and inserting December 31, 2024.1234.Extension of authority for training for Eastern European national security forces in the course of multilateral exercisesSubsection (h) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended—(1)in the first sentence, by striking December 31, 2023 and inserting December 31, 2024; and (2)in the second sentence, by striking the period beginning on October 1, 2015, and ending on December 31, 2023 and inserting the period beginning on October 1, 2015, and ending on December 31, 2024..1235.Sense of Senate on the North Atlantic Treaty OrganizationIt is the sense of the Senate that—(1)the success of the North Atlantic Treaty Organization (NATO) is critical to achieving United States national security objectives in Europe and around the world;(2)NATO remains the strongest and most successful military alliance in the world, founded on a commitment by its members to uphold the principles of democracy, individual liberty, and the rule of law;(3)NATO’s contributions to collective defense are indispensable to the security, prosperity, and freedom of its members;(4)the United States reaffirms its ironclad commitment to NATO as the foundation of transatlantic security and to upholding its obligations under the North Atlantic Treaty, including Article 5;(5)NATO is meant to be an alliance of countries with shared democratic values and the United States reaffirms its commitment to Article 2 of the North Atlantic Treaty, which states the following: The Parties will contribute toward the further development of peaceful and friendly international relations by strengthening their free institutions, by bringing about a better understanding of the principles upon which these institutions are founded, and by promoting conditions of stability and well-being. They will seek to eliminate conflict in their international economic policies and will encourage economic collaboration between any or all of them.;(6)the commitment of NATO allies during 18 years of security, humanitarian, and stabilization operations in Afghanistan has been invaluable, and the sacrifices of NATO allies deserve the highest order of respect and gratitude;(7)the United States remains focused on long-term strategic competition with Russia, and a strong NATO alliance plays an essential role in addressing such competition and mitigating shared security concerns;(8)the United States should—(A)deepen defense cooperation with non-NATO European partners, bilaterally and as part of the NATO alliance; and(B)encourage security sector cooperation between NATO and non-NATO defense partners that complements and strengthens collective defense, interoperability, and allies’ commitment to Article 3 of the North Atlantic Treaty;(9)bolstering NATO cooperation and enhancing security relationships with non-NATO European partners to counter Russian aggression, including Russia’s use of hybrid warfare tactics and its willingness to use military power to alter the status quo, strengthens the United States security interests for long-term strategic competition;(10)the European Deterrence Initiative, through investments to increase United States military presence, bolster exercises and training, enhance pre-positioning of equipment, improve infrastructure, and build partner capacity, and investments toward such efforts by NATO allies and other allies and partners, remain critical to ensuring collective defense in the future;(11)the United States should—(A)continue to support efforts by NATO allies to replace Soviet-era military systems and equipment with systems that are interoperable among NATO members; and(B)work with NATO allies and other allies and partners to build permanent mechanisms to strengthen supply chains, enhance supply chain security, and fill supply chain gaps, including in critical sectors such as defense, energy, and health; and(12)the United States and NATO allies should—(A)continue—(i)to carry out key initiatives to enhance readiness, military mobility, and national resilience in support of NATO’s ongoing COVID–19 pandemic response efforts; (ii)to collaborate on ways to enhance collective security, with a focus on emerging and revolutionary technologies such as quantum computing, artificial intelligence, fifth generation telecommunications networks, and machine learning; and(iii)to build on recent progress in achieving defense spending goals agreed to at the 2014 Wales Summit and reaffirmed at the 2016 Warsaw Summit and the 2021 Brussels Summit, and to build consensus to invest in the full range of defense capabilities necessary to deter and defend against potential adversaries; and(B)expand cooperation efforts on cybersecurity issues to prevent adversaries and criminals from compromising critical systems and infrastructure.1236.Sense of Senate on continuing support for Estonia, Latvia, and LithuaniaIt is the sense of the Senate that—(1)the United States should continue to prioritize support for efforts by the Baltic states of Estonia, Latvia, and Lithuania to build and invest in critical security areas, as such efforts are important to achieving United States national security objectives;(2)Estonia, Latvia, and Lithuania play a crucial role in strategic efforts—(A)to deter the Russian Federation; and(B)to maintain the collective security of the North Atlantic Treaty Organization alliance; (3)the United States should continue to pursue efforts consistent with the comprehensive, multilateral assessment of the military requirements of Estonia, Latvia, and Lithuania provided to Congress in December 2020;(4)the Baltic security cooperation roadmap has proven to be a successful model to enhance intraregional Baltic planning and cooperation, particularly with respect to longer-term regional capability projects, including—(A)integrated air defense;(B)maritime domain awareness;(C)command, control, communications, computers, intelligence, surveillance, and reconnaissance; and(D)Special Operations Forces development;(5)Estonia, Latvia, and Lithuania are to be commended for their efforts to pursue joint procurement of select defense capabilities and should explore additional areas for joint collaboration; and(6)the Department of Defense should—(A)continue efforts to enhance interoperability among Estonia, Latvia, and Lithuania and in support of North Atlantic Treaty Organization efforts;(B)encourage infrastructure and other host-country support improvements that will enhance United States and allied military mobility across the region;(C)invest in efforts to improve resilience to hybrid threats and cyber defenses in Estonia, Latvia, and Lithuania; and(D)support planning and budgeting efforts of Estonia, Latvia, and Lithuania that are regionally synchronized.EMatters relating to the Indo-Pacific region1241.Extension and modification of Indo-Pacific Maritime Security Initiative(a)Assistance and trainingSubsection (a)(1) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended, in the matter preceding subparagraph (A), by striking for the purpose of and all that follows through Indian Ocean and inserting with the primary goal of increasing multilateral maritime security cooperation and maritime domain awareness of foreign countries in the area of responsibility of the United States Indo-Pacific Command.(b)Recipient countriesSubsection (b) of such section is amended to read as follows:(b)Recipient countriesThe foreign countries that may be provided assistance and training under subsection (a) are the countries located within the area of responsibility of the United States Indo-Pacific Command..(c)Types of assistance and trainingSubsection (c)(1) of such section is amended by striking small-scale military construction and inserting small-scale construction (as defined in section 301 of title 10, United States Code).(d)Priorities for assistance and trainingSubsection (d) of such section is amended to read as follows:(d)Priorities for assistance and trainingIn developing programs for assistance or training to be provided under subsection (a), the Secretary of Defense shall prioritize assistance, training, or both, to enhance—(1)multilateral cooperation and coordination among recipient countries; or(2)the capabilities of a recipient country to more effectively participate in a regional organization of which the recipient country is a member..(e)Incremental expenses of personnel of certain other countries for trainingSubsection (e) of such section is amended to read as follows:(e)Incremental expenses of personnel of recipient countries for trainingIf the Secretary of Defense determines that the payment of incremental expenses (as defined in section 301 of title 10, United States Code) in connection with training described in subsection (a)(1)(B) will facilitate the participation in such training of organization personnel of recipient countries described in subsection (b), the Secretary may use amounts available under subsection (f) for assistance and training under subsection (a) for the payment of such incremental expenses..(f)Availability of fundsSubsection (f) of such section is amended to read as follows:(f)Availability of fundsOf the amounts authorized to be appropriated for each of fiscal years 2022 through 2027 for the Department of Defense, Operation and Maintenance, Defense-wide, $50,000,000 may be made available for the provision of assistance and training under subsection (a)..(g)LimitationsSuch section is further amended—(1)by striking subsection (i);(2)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and(3)by inserting after subsection (f) the following new subsection (g):(g)Limitations(1)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in subsection (c) that is otherwise prohibited by any provision of law. (2)Prohibition on assistance to units that have committed gross violations of human rightsThe provision of assistance pursuant to a program under subsection (a) shall be subject to the provisions of section 362 of title 10, United States Code. (3)Security cooperationAssistance, training, and exercises with recipient countries described in subsection (b) shall be planned and prioritized consistent with applicable guidance relating to the security cooperation program and activities of the Department of Defense.(4)Assessment, monitoring, and evaluationThe provision of assistance and training pursuant to a program under subsection (a) shall be subject to the provisions of section 383 of title 10, United States Code..(h)Notice to Congress on assistance and trainingSubsection (h)(1) of such section, as so redesignated, is amended—(1)by amending subparagraph (B) to read as follows:(B)A detailed justification of the program for the provision of the assistance or training concerned, its relationship to United States security interests, and an explanation of the manner in which such assistance or training will increase multilateral maritime security cooperation or maritime domain awareness.; and (2)in subparagraph (G) by striking the geographic combatant command concerned and inserting the United States Indo-Pacific Command.(i)Annual monitoring reportSubsection (i) of such section, as so redesignated, is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking March 1, 2020 and inserting March 1, 2022; (B)by redesignating subparagraphs (A) through (G) as subparagraphs (B) through (H), respectively; (C)by inserting before subparagraph (B), as so redesignated, the following new subparagraph (A):(A)The overall strategy for improving multilateral maritime security cooperation and maritime domain awareness across the theater, including an identification of the following:(i)Priority countries and associated capabilities across the theater.(ii)Strategic objectives for the Indo-Pacific Maritime Security Initiative across the theater, lines of effort, and desired end results for such lines of effort.(iii)Significant challenges to improving multilateral maritime security cooperation and maritime domain awareness across the theater and the manner in which the United States Indo-Pacific Command is seeking to address such challenges.; and(D)in subparagraph (B), as so redesignated—(i)in clause (ii), by striking the semicolon and inserting ; and; and (ii)by adding at the end the following new clause:(iii)how such capabilities can be leveraged to improve multilateral maritime security cooperation and maritime domain awareness.; and (2)in paragraph (2), by striking subsection (g)(2) and inserting subsection (h)(2).(j)ExpirationSubsection (j) of such section is amended by striking December 31, 2025 and inserting December 31, 2027.1242.Extension and modification of Pacific Deterrence Initiative(a)ExtensionSubsection (c) of section 1251 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by striking fiscal year 2021 and inserting fiscal year 2022; (2)by striking $2,234,958,000 is and inserting such sums as may be necessary are; and(3)by striking , as specified in the funding tables in division D of this Act.(b)Report on resourcing United States defense requirements for the Indo-Pacific region and study on competitive strategiesSuch section is further amended—(1)by redesignating subsections (d) through (g) as subsections (e) through (h), respectively; (2)by inserting after subsection (c) the following new subsection (d):(d)Report on resourcing United States defense requirements for the Indo-Pacific region and study on competitive strategies(1)Report required(A)In generalAt the same time as the submission of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2023, and annually thereafter through fiscal year 2025, the Commander of the United States Indo-Pacific Command shall submit to the congressional defense committees a report containing the independent assessment of the Commander with respect to the activities and resources required, for the first fiscal year beginning after the date of submission of the report and the four following fiscal years, to achieve the following objectives:(i)The implementation of the National Defense Strategy with respect to the Indo-Pacific region.(ii)The maintenance or restoration of the comparative military advantage of the United States with respect to the People's Republic of China.(iii)The reduction of the risk of executing contingency plans of the Department of Defense.(B)Matters to be includedThe report required under subparagraph (A) shall include the following:(i)With respect to the achievement of the objectives described in subparagraph (A), a description of the intended force structure and posture of assigned and allocated forces in each of the following:(I)West of the International Date Line.(II)In States outside the contiguous United States east of the International Date Line.(III)In the contiguous United States.(ii)An assessment of capabilities requirements to achieve such objectives.(iii)An assessment of logistics requirements, including personnel, equipment, supplies, storage, and maintenance needs to achieve such objectives.(iv)An identification of required infrastructure and military construction investments to achieve such objectives.(v)An assessment of security cooperation activities or resources required to achieve such objectives.(vi)(I)A plan to fully resource United States force posture and capabilities, including—(aa)a detailed assessment of the resources necessary to address the elements described in clauses (i) through (v), including specific cost estimates for recommended investments or projects—(AA)to modernize and strengthen the presence of the United States Armed Forces, including those with advanced capabilities; (BB)to improve logistics and maintenance capabilities and the pre-positioning of equipment, munitions, fuel, and materiel; (CC)to carry out a program of exercises, training, experimentation, and innovation for the joint force; (DD)to improve infrastructure to enhance the responsiveness and resiliency of the United States Armed Forces; (EE)to build the defense and security capabilities, capacity, and cooperation of allies and partners; and (FF)to improve capabilities available to the United States Indo-Pacific Command;(bb)a detailed timeline to achieve the intended force structure and posture described in clause (i).(II)The specific cost estimates required by subclause (I)(aa) shall, to the maximum extent practicable, include the following:(aa)With respect to procurement accounts—(AA)amounts displayed by account, budget activity, line number, line item, and line item title; and(BB)a description of the requirements for each such amount.(bb)With respect to research, development, test, and evaluation accounts—(AA)amounts displayed by account, budget activity, line number, program element, and program element title; and(BB)a description of the requirements for each such amount.(cc)With respect to operation and maintenance accounts—(AA)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(BB)a description of the specific manner in which each such amount would be used.(dd)With respect to military personnel accounts—(AA)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and(BB)a description of the requirements for each such amount.(ee)With respect to each project under military construction accounts (including unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount for each fiscal year.(ff)With respect to any expenditure or proposed appropriation not described in items (aa) through (ee), a level of detail equivalent to or greater than the level of detail provided in the future-years defense program submitted pursuant to section 221(a) of title 10, United States Code.(C)FormThe report required under subparagraph (A) may be submitted in classified form, but shall include an unclassified summary.(D)AvailabilityNot later than February 1 each year, the Commander of the United States Indo-Pacific Command shall make the report available to the Secretary of Defense, the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), the Director of Cost Assessment and Program Evaluation, the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the chiefs of staff of each military service.(2)Briefings required(A)Initial briefingNot later than 15 days after the submission of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2023, the Secretary of Defense (acting through the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), and the Director of Cost Assessment and Program Evaluation) and the Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees a joint briefing, and any written comments the Secretary of Defense and the Chairman of the Joint Chiefs of Staff consider necessary, with respect to their assessments of the report submitted under paragraph (1), including their assessments of the feasibility and advisability of the plan required by subparagraph (B)(vi) of that paragraph.(B)Subsequent briefingNot later than 30 days after the submission of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each of fiscal years 2024 and 2025, the Secretary of the Air Force, the Secretary of the Army, and the Secretary of the Navy shall provide to the congressional defense committees a joint briefing, and documents as appropriate, with respect to their assessments of the report submitted under paragraph (1), including their assessments of the feasibility and advisability of the plan required by subparagraph (B)(vi) of that paragraph.;(3)by amending subsection (e), as redesignated, to read as follows: (e)Plan requiredAt the same time as the submission of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2023, and annually thereafter through fiscal year 2025, the Secretary, in consultation with the Commander of the United States Indo-Pacific Command, shall submit to the congressional defense committees a report on future year activities and resources for the Initiative that includes the following:(1)A description of the activities and resources for the first fiscal year beginning after the date of submission of the report and the plan for not fewer than the four following fiscal years, organized—(A)functionally, by the activities described in paragraphs (1) through (5) of subsection (b); and (B)geographically by—(i)areas west of the International Date Line;(ii)States outside the contiguous United States east of the International Date Line; and(iii)States in the contiguous United States. (2)A summary of progress made toward achieving the purposes of the Initiative.(3)A summary of the activity, resource, capability, infrastructure, and logistics requirements necessary to achieve measurable progress in reducing risk to the joint force's ability to achieve objectives in the region.(4)A detailed timeline to achieve the requirements identified under paragraph (3).(5)A detailed explanation of any significant modifications to such requirements, as compared to plans previously submitted under this subsection.(6)Any other matter, as determined by the Secretary.; and(4)in subsection (g), as redesignated, by striking subsection (e) and inserting subsection (f).1243.Extension of authority to transfer funds for Bien Hoa dioxin cleanupSection 1253(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking fiscal year 2021 and inserting fiscal year 2022.1244.Cooperative program with Vietnam to account for Vietnamese personnel missing in action(a)In generalThe Secretary of Defense, in coordination with the heads of other relevant Federal departments and agencies, may carry out a cooperative program with the Ministry of Defense of Vietnam and other entities of the Government of Vietnam to assist in accounting for Vietnamese personnel missing in action. (b)PurposeThe purpose of the cooperative program under subsection (a) is to carry out the following activities:(1)Collection, digitization, and sharing of archival information.(2)Building the capacity of Vietnam to conduct archival research, investigations, and excavations.(3)Improving DNA analysis capacity.(4)Increasing veteran-to-veteran exchanges.(5)Other support activities the Secretary of Defense considers necessary and appropriate.(c)TerminationThe authority provided by subsection (a) shall terminate on October 1, 2026.1245.Assessment of and plan for improving the defensive asymmetric capabilities of Taiwan(a)AssessmentThe Secretary of Defense, in coordination with the heads of other relevant Federal departments and agencies, shall conduct an assessment of— (1)the current defensive asymmetric capabilities of Taiwan and the ability of Taiwan to defend itself from external conventional military threats;(2)the applicability of Department of Defense authorities for improving the defensive asymmetric capabilities of Taiwan in accordance with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.);(3)the feasibility and advisability of assisting Taiwan in the domestic production of defensive asymmetric capabilities, including through the transfer of intellectual property, co-development, or co-production arrangements;(4)the plans, tactics, techniques, and procedures underpinning the defensive asymmetric capabilities of Taiwan;(5)the interoperability of current and future defensive asymmetric capabilities of Taiwan with the military capabilities of the United States and its allies and partners; and(6)any other matter the Secretary of Defense considers appropriate.(b)PlanThe Secretary of Defense shall develop a plan for assisting Taiwan in improving its defensive asymmetric capabilities that includes—(1)recommendations for new Department of Defense authorities, or modifications to existing Department authorities, necessary to improve the defensive asymmetric capabilities of Taiwan in accordance with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.);(2)an identification of opportunities for key leader and subject matter expert engagement between Department personnel and military and civilian counterparts in Taiwan; and(3)an identification of challenges and opportunities for leveraging non-Department authorities, resources, and capabilities to improve the defensive asymmetric capabilities of Taiwan in accordance with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.). (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress—(1) a report on the results of the assessment required by subsection (a); and(2)the plan required by subsection (b).(d)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. (2)Defensive asymmetric capabilitiesThe term defensive asymmetric capabilities means the capabilities necessary to defend Taiwan against conventional external threats, including coastal defense missiles, naval mines, anti-aircraft capabilities, cyber defenses, and special operations forces.1246.Annual feasibility briefing on cooperation between the National Guard and Taiwan(a)Sense of CongressIt is the sense of Congress that the United States should—(1)continue to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability by increasing exchanges between senior defense officials and general officers of the United States and Taiwan at the strategic, policy, and functional levels, consistent with the Taiwan Travel Act (Public Law 115–135; 132 Stat. 341), especially for the purposes of—(A)improving the interoperability of the military forces of the United States and Taiwan; (B)improving the reserve forces of Taiwan; and(C)expanding cooperation in humanitarian assistance and disaster relief;(2)expand and strengthen Taiwan’s capability to conduct security activities, including traditional activities of the combatant commands, cooperation with the National Guard, and through multilateral activities; and(3)using appropriate authorities and consistent with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), seek to develop a partnership between the National Guard and Taiwan as a means of maintaining a sufficient self-defense capability. (b)Briefing(1)In generalNot later than February 15, 2022, and annually thereafter, the Secretary of Defense shall provide to the congressional defense committees a briefing on the feasibility and advisability of enhanced cooperation between the National Guard and Taiwan. (2)ElementsEach briefing required by paragraph (1) shall include the following: (A)A description of the cooperation between the National Guard and Taiwan during the preceding calendar year, including mutual visits, exercises, training, and equipment opportunities.(B)An evaluation of the feasibility of enhancing cooperation between the National Guard and Taiwan on a range of activities, including—(i)disaster and emergency response;(ii)cyber defense and communications security;(iii)military medical cooperation;(iv)Mandarin-language education and cultural exchange; and(v)programs for National Guard advisors to assist in training the reserve components of the military forces of Taiwan.(C)Recommendations to enhance such cooperation and improve interoperability, including through familiarization visits, cooperative training and exercises, and co-deployments.(D)Any other matter the Secretary of Defense considers appropriate.1247.Defense of Taiwan(a)DefinitionsIn this section:(1)DenyThe term deny means to use combined joint operations to delay, degrade, and ultimately defeat an attempt by the People’s Republic of China to execute a fait accompli against Taiwan, resulting in—(A)the termination of hostilities or at least the attempted fait accompli; or(B)the neutralization of the ability of the People’s Republic of China to execute a fait accompli against Taiwan.(2)Fait accompliThe term fait accompli refers to the strategy of the People’s Republic of China for invading and seizing control of Taiwan before the United States Armed Forces can respond effectively, while simultaneously deterring an effective combined joint response by the United States Armed Forces by convincing the United States that mounting such a response would be prohibitively difficult or costly.(b)Statement of policyIt shall be the policy of the United States to maintain the ability of the United States Armed Forces to deny a fait accompli against Taiwan in order to deter the People’s Republic of China from using military force to unilaterally change the status quo with Taiwan.1248.Comparative analyses and reports on efforts by the United States and the People's Republic of China to advance critical modernization technology with respect to military applications(a)Comparative analyses(1)Development of procedures(A)In generalNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering, in coordination with the Director of the Office of Net Assessment, shall develop procedures by which comparative analyses, including the assessments under paragraph (2), shall be conducted. (B)ElementsThe procedures developed under subparagraph (A)—(i)shall include processes—(I)by which senior officials of the Department of Defense may request that such comparative analyses be conducted with respect to a specific technology, sector, or system of interest;(II)by which teams of technical, industrial, policy, intelligence, and operational experts consisting of personnel of the Department and private sector organizations may be established for the purpose of conducting such comparative analyses;(III)to ensure adequate funding to support the conduct of such comparative analyses; and (IV)by which classified and unclassified information, including necessary data, records, and technical information, may be shared with Department personnel for the purpose of carrying out such comparative analyses; and(ii)may include the development of quantitative and qualitative metrics for use in, and new intelligence collection requirements to support, such comparative analyses.(2)Comparative analysis assessments(A)In generalThe Under Secretary, in coordination with the Director of the Office of Net Assessment, shall conduct a comparative analysis assessment of the efforts of the United States Government and the Government of the People’s Republic of China to develop and deploy critical modernization technology with respect to military applications in each of the following areas of critical modernization technology: (i)Directed energy systems.(ii)Hypersonics.(iii)Emerging biotechnologies.(iv)Quantum science.(v)Cyberspace capabilities.(B)ElementsEach comparative analysis assessment under subparagraph (A) shall include an evaluation of each of the following:(i)With respect to the applicable area of critical modernization technology described in subparagraph (A), research and development activities carried out in the United States and the People's Republic of China by governmental entities and nongovernmental entities.(ii)The ability of research programs carried out by the United States Government and the Government of the People's Republic of China to achieve the goals of—(I)transitioning emerging technologies into acquisition efforts and operational use; and(II)incorporating emerging technologies into military applications.(iii)Operational effectiveness and suitability of current or planned defense systems of the United States and the People's Republic of China, including relevant operational concepts relating to the application and operationalization of critical modernization technologies.(iv)The ability of defense systems of the United States and the People's Republic of China to counter relevant threat capabilities.(b)Reports(1)Initial reportNot later than March 15, 2022, the Under Secretary shall submit a report and provide a briefing to the congressional defense committees on efforts to develop the procedures required by subsection (a)(1).(2)Subsequent reports(A)Directed energy systems and hypersonicsNot later than December 31, 2023, the Under Secretary shall submit to the congressional defense committees a report on the results of the comparative analysis assessments conducted under clauses (i) and (ii) of subsection (a)(2)(A). (B)Emerging biotechnologies, quantum science, and cyberspace capabilitiesNot later than December 31, 2024, the Under Secretary shall submit to the congressional defense committees a report on the results of the comparative analysis assessments conducted under clauses (iii), (iv), and (v) of subsection (a)(2)(A).(C)ElementsThe reports required by subparagraphs (A) and (B) shall include the following for each such comparative analysis assessment:(i)The results of the evaluation of each element described in subsection (a)(2)(B).(ii)A list of countries, other than the United States and the People’s Republic of China, with significant research and development programs and activities designed to advance the applicable area of critical modernization technology described in subsection (a)(2)(A), and a discussion of such programs and activities for each such country.(iii)With respect to each such area of critical modernization technology, an identification of any area in which the degree of uncertainty due to an insufficient knowledge base is such that an analysis of whether the United States or the People’s Republic of China has an advantage would be inconclusive.(iv)A description of the limitations, constraints, and challenges encountered in carrying out the comparative analysis assessment.(v)A description of any other research and development efforts or elements the Under Secretary considers appropriate for purposes of the comparative analysis assessment.(vi)Recommendations with respect to additional activities by the Department necessary to address the findings of the comparative analysis assessment. (D)FormThe reports required by subparagraphs (A) and (B) shall be submitted in unclassified form but may contain a classified annex.(c)Agreement with a federally funded research and development corporation authorized(1)In generalThe Under Secretary may enter into an agreement with a federally funded research and development corporation under which such corporation may—(A)carry out any part of a comparative analysis assessment required by subsection (a); or(B)prepare the reports required by subsection (b)(2).(2)NotificationIf the Under Secretary enters into an agreement under paragraph (1), the Under Secretary shall submit to the congressional defense committees a report that—(A)identifies the federally funded research and development corporation concerned; and(B)describes the scope of work under the agreement.(d)FundingOf the amounts authorized to be appropriated by this Act for fiscal year 2022 for the Department of Defense, up to $5,000,000 shall be made available to the Under Secretary—(1)to carry out any part of a comparative analysis assessment required by subsection (a); or(2)to prepare the reports required by subsection (b)(2).1249.Modification of annual report on military and security developments involving the People's Republic of China Section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended to read as follows:1202.Annual report on military and security developments involving the People's Republic of China(a)Annual reportNot later than January 31 of each year through January 31, 2027, the Secretary of Defense, in consultation with the heads of other Federal departments and agencies as appropriate, shall submit to the specified congressional committees a report on military and security developments involving the People’s Republic of China.(b)Matters To be includedEach report under this section shall include analyses and forecasts, through the next 20 years, of the following:(1)The goals, factors, and trends shaping Chinese security strategy and military strategy.(2)The role of the People’s Liberation Army in the strategy, governance systems, and foreign and economic policies of the People's Republic of China, including the following:(A)Developments in the defense policy and military strategy of the People's Republic of China, and the role and mission of the People’s Liberation Army with respect to such developments.(B)The role of the People’s Liberation Army in the Chinese Communist Party, including with respect to the structure and leadership of the Central Military Commission.(C)The internal security role and affiliation of the People’s Liberation Army with the People’s Armed Police and other law enforcement, intelligence, and paramilitary entities of the People's Republic of China.(3)The role of the People’s Liberation Army in, and its support of, the overall foreign policy of the People’s Republic of China, as expressed through military diplomacy and other external actions, activities, and operations, including the following:(A)A description of Chinese military-to-military relationships with other countries, including—(i)Chinese military attaché presence, activities, exercises, and agreements with the militaries of other countries; and(ii)military education programs conducted—(I)in the People's Republic of China for militaries of other countries; or(II)in other countries for personnel of the People’s Liberation Army.(B)A description of any significant sale or transfer of military hardware, expertise, and technology to or from the People’s Republic of China, including—(i)a forecast of possible future sales and transfers;(ii)a description of the implications of such sales and transfers for the security of the United States and its partners and allies; and(iii)a description of any significant assistance to and from any selling state with military-related research and development programs in the People's Republic of China.(C)An assessment of relations between the People's Republic of China and the Russian Federation with respect to security and military matters, including mutual and competing interests and developments in such military-to-military relationship.(4)Developments in the military doctrine, operational concepts, joint command and organizational structures, and significant military operations and deployments of the People’s Liberation Army.(5)Developments and future course of the services, theater-level commands, and paramilitary organizations of the People’s Liberation Army, including the following:(A)A description of the specific roles and missions, organization, capabilities, force structure, readiness, and modernization efforts of such services, theater-level commands, and paramilitary organizations.(B)A summary of the order of battle of the People’s Liberation Army, including ballistic and cruise missile inventories.(C)An assessment of developments relating to the China Coast Guard, including the manner in which the command structure of the China Coast Guard affects its status as a law enforcement entity, its interactions with the Armed Forces of the United States, and the implications for its use as a coercive tool in maritime disputes.(6)Developments and future course of the theater-level commands of the People’s Liberation Army, including the roles and missions, structure, and size, location, and capabilities of the strategic, land, sea, air, and other forces of such theater-level commands.(7)Developments in the People’s Liberation Army as a global actor, such as overseas military basing, military logistics capabilities and infrastructure to project power, and the overseas command and control structure of the People’s Liberation Army, including an assessment of Chinese overseas investments or projects likely, or with significant potential, to be converted into military or intelligence assets of the People's Republic of China.(8)The strategy, policy, development, and modernization of key military capabilities of the People's Republic of China across the People’s Liberation Army, including an assessment of the following:(A)The cyberwarfare and electronic warfare capabilities of the People's Republic of China (including details on the number of malicious cyber incidents originating from the People's Republic of China against Department of Defense infrastructure) and associated activities originating or suspected to have originated from the People's Republic of China. (B)The space and counter-space programs and capabilities of the People's Republic of China.(C)The nuclear program and capabilities of the People's Republic of China, including—(i)its nuclear strategy and associated doctrines;(ii)the size and state of its stockpile and projections of its future arsenals;(iii)its civil and military production capacities; and(iv)the modernization and force structure of its strategic forces.(D)The anti-access and area denial capabilities of the People's Republic of China.(E)The command, control, communications, computers, intelligence, surveillance, and reconnaissance modernization program and capabilities of the People's Republic of China and the applications for such program and capabilities for the People's Republic of China's precision-guided weapons.(9)Trends and developments in the budget, resources, strategies, and policies of the People's Liberation Army with respect to science and technology, defense industry reform, and the use of espionage and technology transfers by the People's Republic of China, including the following:(A)An assessment of the relationship between Chinese overseas investment (including the Belt and Road Initiative, the Digital Silk Road, and any state-owned or state-controlled digital or physical infrastructure projects of the People's Republic of China) and Chinese security and military strategy objectives, including—(i)a description of any Chinese investment or project, located in any other country, that is linked to military or intelligence cooperation with such country, such as cooperation on satellite navigation or arms production; and(ii)an assessment of the implications for United States military or governmental interests related to denial of access, compromised intelligence activities, and network advantages of Chinese investments or projects in other countries.(B)Efforts (including by espionage and technology transfers through investment, industrial espionage, cyber theft, academia, forced technological transfers, and other means) by the People’s Republic of China to develop, acquire, or gain access to information, communication, space, and other advanced technologies that would enhance defense capabilities or otherwise undermine the capability of the Department of Defense to conduct information assurance, including an assessment of the damage inflicted on the Department of Defense by such efforts.(10)The strategy of the People's Republic of China regarding Taiwan and the security situation in the Taiwan Strait, including the following:(A)A detailed analysis of the posture of the forces of the People's Liberation Army facing Taiwan.(B)An assessment of any challenges during the preceding year to the deterrent forces of the Republic of China on Taiwan, consistent with the commitments made by the United States in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.)(11)The maritime strategy and military and nonmilitary activities in the South China Sea and East China Sea of the People's Republic of China, including a description of the following:(A)The role and activities of the People’s Liberation Army and maritime law enforcement and paramilitary entities of the People's Republic of China.(B)Any such activities in the South China Sea or East China Sea affecting United States military activities or the military activities of a United States ally or partner.(12)The current state of United States military-to-military contacts with the People’s Liberation Army, including the following:(A)A comprehensive and coordinated strategy for such military-to-military contacts and any necessary update to the strategy.(B)A summary of all such military-to-military contacts during the preceding fiscal year including a summary of topics discussed.(C)A description of such military-to-military contacts scheduled for the 1-year period following the period covered by the report and the plan for future contacts.(D)The Secretary’s assessment of the benefits the Chinese expect to gain from such military-to-military contacts.(E)The Secretary’s assessment of the benefits the Department of Defense expects to gain from such military-to-military contacts, and any concerns regarding such contacts.(F)The Secretary’s assessment of how such military-to-military contacts fit into the larger security relationship between the United States and the People’s Republic of China.(G)The Secretary’s certification whether or not any military-to-military exchange or contact was conducted during the period covered by the report in violation of section 1201(a).(13)Any other significant military or security development involving the People’s Republic of China the Secretary considers relevant to United States national security.(c)FormEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(d)Specified congressional committees definedIn this section, the term specified congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives..1250.Feasibility report on establishing more robust military-to-military crisis communications with the People's Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the heads of other relevant Federal departments and agencies, shall submit to the appropriate committees of Congress a report on the feasibility and advisability of establishing more robust military-to-military communications with the People's Republic of China. (b)ElementsThe report required by subsection (a) shall include the following:(1)An articulation of—(A)the importance of robust military-to-military communications with the People's Republic of China; and (B)the utility of such communications to enable clear transmission of messages, avoid misunderstandings, reduce the possibility of miscalculation, and manage possible escalation in crisis situations.(2)A description of the current process and capabilities relating to crisis communications with the People's Republic of China, including the means, levels of seniority, and timelines for such communications.(3)An identification of opportunities for improving military-to-military crisis communications with the People's Republic of China, including the preferred means, levels of seniority, and timelines for such communications.(4)A roadmap, including milestones, for establishing processes and capabilities associated with the opportunities identified under paragraph (3).(5)An identification of challenges to establishing more robust military-to-military crisis communications with the People's Republic of China.(6)Any other matter the Secretary of Defense considers appropriate.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives.1251.Semiannual briefings on efforts to deter Chinese aggression and military coercion(a)In generalNot later than January 15, 2022, and every 180 days thereafter through 2024, the Secretary of Defense shall provide to the congressional defense committees a briefing on Department of Defense efforts to deter Chinese aggression and military coercion.(b)ElementsEach briefing required by subsection (a) shall include a description of—(1)Department efforts to strengthen deterrence of Chinese aggression and military coercion, including below the level of armed conflict and outside the Indo-Pacific region;(2)the manner in which resources provided through the Pacific Deterrence Initiative are being applied in support of such efforts;(3)the extent to which such efforts are coordinated with, and complement, efforts of other Federal departments and agencies to deter Chinese aggression and military coercion;(4)the manner in which the Department seeks to leverage military-to-military relationships, combined training and exercises, information and intelligence sharing, and security assistance to allies and partners in support of such efforts; and(5)any other matter the Secretary considers relevant.1252.Sense of Congress on defense alliances and partnerships in the Indo-Pacific region(a)FindingsCongress makes the following findings:(1)The Interim National Security Strategic Guidance issued by the President in March 2021 states the following:(A)For decades, our allies have stood by our side against common threats and adversaries, and worked hand-in-hand to advance our shared interests and values. They are a tremendous source of strength and a unique American advantage, helping to shoulder the responsibilities required to keep our nation safe and our people prosperous..(B)Our democratic alliances enable us to present a common front, produce a unified vision, and pool our strength to promote high standards, establish effective international rules, and hold countries like China to account..(C)We will reaffirm, invest in, and modernize…our alliances with Australia, Japan, and the Republic of Korea—which, along with our other global alliances and partnerships, are America’s greatest strategic asset..(2)On January 19, 2021, Secretary of Defense Lloyd J. Austin III stated to the Committee on Armed Services of the Senate, [o]ur alliances and partnerships globally—including the defense tools at our disposal to engage them, and more fundamentally the mutual security commitments and interests we pursue to maintain them—are an asymmetric strategic advantage that our competitors do not possess. The strength of this network of defense relations cannot be taken for granted..(3)On November 13, 2019, General Mark Milley stated to reporters, [w]e are committed to a free and open Indo-Pacific region, and will maintain very, very close security ties with our partner nations in the area..(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should recommit to and strengthen United States defense alliances and partnerships in the Indo-Pacific region so as to further the comparative advantage of the United States in strategic competition with the People's Republic of China, including by—(1)enhancing cooperation with Japan, consistent with the Treaty of Mutual Cooperation and Security Between the United States of America and Japan, including by developing advanced military capabilities, fostering interoperability across all domains, and improving sharing of information and intelligence;(2)reinforcing the United States alliance with the Republic of Korea, consistent with the Mutual Defense Treaty Between the United States and the Republic of Korea, in support of the shared objective of a peaceful and stable Korean Peninsula;(3)fostering bilateral and multilateral cooperation with Australia, consistent with the Australia, New Zealand, United States Security Treaty, to advance shared security objectives and build the capabilities of emerging partners;(4)advancing United States alliances with the Philippines and Thailand and United States partnerships with other partners in the Association of Southeast Asian Nations to enhance maritime domain awareness, promote sovereignty and territorial integrity, and collaborate on vetting Chinese investments in strategic technology sectors and critical infrastructure;(5)broadening the engagement of the United States with India, including through the Quadrilateral Security Dialogue—(A)to advance the shared objective of a free and open Indo-Pacific region through bilateral and multilateral engagements and participation in military exercises, expanded defense trade, and collaboration on humanitarian aid and disaster response; and(B)to enable greater cooperation on maritime security and the threat of global pandemics, including COVID–19; (6)strengthening the United States partnership with Taiwan, consistent with the Three Communiqués, the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), and the Six Assurances, with the goal of improving Taiwan’s asymmetric defensive capabilities and promoting peaceful cross-strait relations; and (7)reinforcing the status of the Republic of Singapore as a Major Security Cooperation Partner of the United States and continuing to strengthen defense and security cooperation between the military forces of the Republic of Singapore and the Armed Forces of the United States, including through participation in combined exercises and training, including the use of the Foreign Military Sales Training Center at Ebbing Air National Guard Base in Fort Smith, Arkansas.FReports1261.Report on security cooperation authorities and associated resourcing in support of the Security Force Assistance BrigadesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that—(1)assesses the adequacy of existing Department of Defense security cooperation authorities and associated resourcing in support of the ability of the Security Force Assistance Brigades of the Army to effectively fulfill the security cooperation requirements of the combatant commands; and (2)identifies any gap in such authorities or associated resourcing.1262.Independent assessment with respect to Arctic region and establishment of Arctic Security Initiative(a)Sense of CongressIt is the sense of Congress that—(1)the security, stability, and prosperity of the Arctic region are vital to the national interests of the United States;(2)the United States should posture a military capability in the region that is able to project power, deter acts of aggression, and respond, if necessary, to threats within and arising from the Arctic region;(3)the defense of the United States and its allies from the People's Republic of China, the Russian Federation, the Democratic People's Republic of Korea, and any other potential aggressor remains a top priority;(4)persistent efforts by the Department of Defense to realign United States forces in the Arctic region, and commit additional assets to and increase investments in the Arctic region, are necessary to maintain a robust United States commitment to the Arctic region; and(5)the United States commitment to freedom of navigation and ensuring free access to sea lanes and overflights for the Navy and the Air Force remains a core security interest.(b)Independent assessment(1)In generalNot later than February 15, 2022, the Commander of the United States Northern Command, in consultation and coordination with the Commander of the United States Indo-Pacific Command, the Commander of the United States European Command, the military services, and the defense agencies, shall conduct an independent assessment with respect to the activities and resources required, for fiscal years 2023 through 2027, to achieve the following objectives:(A)The implementation of the National Defense Strategy and military service-specific strategies with respect to the Arctic region.(B)The maintenance or restoration of the comparative military advantage of the United States in response to great power competitors in the Arctic region.(C)The reduction of the risk of executing operation and contingency plans of the Department of Defense.(D)To maximize execution of Department operation and contingency plans, in the event deterrence fails.(2)ElementsThe assessment required by paragraph (1) shall include the following:(A)An analysis of, and recommended changes to achieve, the required force structure and posture of assigned and allocated forces within the Arctic region for fiscal year 2027 necessary to achieve the objectives described in paragraph (1), which shall be informed by—(i)a review of United States military requirements based on operation and contingency plans, capabilities of potential adversaries, assessed gaps or shortfalls of the Armed Forces within the Arctic region, and scenarios that consider—(I)potential contingencies that commence in the Arctic region and contingencies that commence in other regions but affect the Arctic region;(II)use of near-, mid-, and far-time horizons to encompass the range of circumstances required to test new concepts and doctrine;(III)supporting analyses that focus on the number of regionally postured military units and the quality of capability of such units;(ii)a review of current United States military force posture and deployment plans within the Arctic region, especially of Arctic-based forces that provide support to, or receive support from, the United States Northern Command, the United States Indo-Pacific Command, or the United States European Command;(iii)an analysis of potential future realignments of United States forces in the region, including options for strengthening United States presence, access, readiness, training, exercises, logistics, and pre-positioning; and (iv)any other matter the Commander of the United States Northern Command considers appropriate.(B)A discussion of any factor that may influence the United States posture, supported by annual wargames and other forms of research and analysis.(C)An assessment of capabilities requirements to achieve such objectives.(D)An assessment of logistics requirements, including personnel, equipment, supplies, storage, and maintenance needs to achieve such objectives.(E)An assessment and identification of required infrastructure and military construction investments to achieve such objectives.(3)Report(A)In generalNot later than February 15, 2022, the Commander of the United States Northern Command shall submit to the Secretary of Defense a report on the assessment required by paragraph (1).(B)Submittal to Congress(i)In generalNot later than 30 days after the date on which the Secretary receives the report under subparagraph (A), the Secretary shall submit to the congressional defense committees—(I)a copy of the report, in its entirety; and (II)any additional analysis or information, as the Secretary considers appropriate.(C)FormThe report required by subparagraph (A), and any additional analysis or information provided under subparagraph (B)(i)(II), may be submitted in classified form, but shall include an unclassified summary. (c)Arctic Security Initiative(1)Plan(A)In generalNot later than 30 days after the date on which the Secretary receives the report under subsection (b)(3)(A), the Secretary shall submit to the congressional defense committees a plan to carry out a program of activities to enhance security in the Arctic region. (B)ObjectivesThe plan required by subparagraph (A) shall be—(i)consistent with the objectives described in paragraph (1) of subsection (b); and(ii)informed by the assessment required by that paragraph.(C)ActivitiesThe plan shall include the following prioritized activities to improve the design and posture of the joint force in the Arctic region:(i)Modernize and strengthen the presence of the Armed Forces, including those with advanced capabilities.(ii)Improve logistics and maintenance capabilities and the pre-positioning of equipment, munitions, fuel, and materiel.(iii)Carry out a program of exercises, wargames, education, training, experimentation, and innovation for the joint force.(iv)Improve infrastructure to enhance the responsiveness and resiliency of the Armed Forces.(2)Establishment(A)In generalNot later than fiscal year 2023, and contingent on the submittal of the plan required by paragraph (1), the Secretary shall establish a program of activities to enhance security in the Arctic region, to be known as the Arctic Security Initiative (in this paragraph referred to as the Initiative).(B)Five-year plan for the Initiative(i)In generalThe Secretary, in consultation with the Commander of the United States Northern Command, shall submit to the congressional defense committees a future years plan for the activities and resources of the Initiative that includes the following:(I)A description of the activities and resources for the first fiscal year beginning after the date on which the Initiative is established, and the plan for not fewer than the four subsequent fiscal years, organized by the activities described in paragraph (1)(C).(II)A summary of progress made toward achieving the objectives described in subsection (b)(1).(III)A summary of the activity, resource, capability, infrastructure, and logistics requirements necessary to achieve measurable progress in reducing risk to the ability of the joint force to achieve objectives in the Arctic region, including, as appropriate, investments in—(aa)active and passive defenses against—(AA)manned aircraft, surface vessels, and submarines;(BB)unmanned naval systems;(CC)unmanned aerial systems; and(DD)theater cruise, ballistic, and hypersonic missiles;(bb)advanced long-range precision strike systems;(cc)command, control, communications, computers, intelligence, surveillance, and reconnaissance systems;(dd)training and test range capacity, capability, and coordination;(ee)dispersed resilient and adaptive basing to support distributed operations, including expeditionary airfields and ports, space launch facilities, and command posts;(ff)advanced critical munitions;(gg)pre-positioned forward stocks of fuel, munitions, equipment, and materiel;(hh)distributed logistics and maintenance capabilities;(ii)strategic mobility assets, including icebreakers;(jj)improved interoperability, logistics, transnational supply lines and infrastructure, and information sharing with allies and partners, including scientific missions; and(kk)information operations capabilities.(IV)A detailed timeline for achieving the requirements identified under subclause (III).(V)A detailed explanation of any significant modification to such requirements, as compared to—(aa)the assessment required by subsection (b)(1) for the first fiscal year; and(bb)the plans previously submitted for each subsequent fiscal year.(VI)Any other matter the Secretary considers necessary.(ii)FormThe plan required by clause (i) shall be submitted in unclassified form but may include a classified annex.(iii)Inclusion in budget materialsThe Secretary shall include the plan required by clause (i) in the budget materials submitted by the Secretary in support of the budget of the President for fiscal years 2023 through 2027.1263.Annual report and briefing on Global Force Management Allocation Plan(a)In generalNot later than October 31, 2022, and annually thereafter through 2024, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and House of Representatives a classified report and a classified briefing on the Global Force Management Allocation Plan and its implementation. (b)ReportEach report required by subsection (a) shall include a summary describing the Global Force Management Allocation Plan being implemented as of October 1 of the year in which the report is provided.(c)BriefingEach briefing required by subsection (a) shall include the following: (1)A summary of the major modifications to global force allocation made during the preceding fiscal year that deviated from the Global Force Management Allocation Plan for that fiscal year as a result of a shift in strategic priorities, requests for forces, or other contingencies, and an explanation for such modifications. (2)A description of the major differences between the Global Force Management Allocation Plan for the current fiscal year and the Global Force Management Allocation Plan for the preceding fiscal year. (3)A description of any difference between the actual global allocation of forces, as of October 1 of the year in which the briefing is provided, and the forces stipulated in the Global Force Management Allocation Plan being implemented on that date.GOther matters1271.Modification of United States-Israel Operations-Technology cooperation within the United States-Israel Defense Acquisition Advisory Group(a)In generalSection 1299M of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by striking the section heading and inserting Establishment of United States-Israel Operations-Technology Working Group;(2)by amending subsection (a) to read as follows:(a)Requirement(1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall take actions within the United States-Israel Defense Acquisition Advisory Group—(A)to provide a standing forum for the United States and Israel to systematically share intelligence-informed military capability requirements; (B)to identify military capability requirements common to the Department of Defense and the Ministry of Defense of Israel;(C)to assist defense suppliers in the United States and Israel by assessing recommendations from such defense suppliers with respect to joint science, technology, research, development, test, evaluation, and production efforts; (D)to develop, as feasible and advisable, combined United States-Israel plans to research, develop, procure, and field weapon systems and military capabilities as quickly and economically as possible to meet common capability requirements of the Department and the Ministry of Defense of Israel; and(E)to seek ways to broaden Israeli cooperation with—(i)the signatories of the Abraham Accords;(ii)Egypt; and (iii)Jordan.(2)Rule of constructionNothing in this subsection shall be construed as requiring the termination of any existing United States defense activity, group, program, or partnership with Israel.;(3)by amending subsection (c) to read as follows:(c)Establishment of United States-Israel Operations-Technology Working Group within the United States-Israel Defense Acquisition Advisory GroupNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense, in consultation with the appropriate heads of other Federal agencies and with the concurrence of the Minister of Defense of Israel, shall establish, under the United States vice chairman of the United States-Israel Defense Acquisition Advisory Group, a United States-Israel Operations-Technology Working Group to address operations and technology matters described in subsection (a)(1).; and (4)in subsection (d)(2), by striking United States-Israel Defense Acquisition Advisory Group each place it appears and inserting United States-Israel Operations-Technology Working Group.(b)Technical and conforming amendmentThe table of contents for the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking the item relating to section 1299M and inserting the following new item:Sec. 1299M. Establishment of United States-Israel Operations-Technology Working Group..1272.Prohibition on support for offensive military operations against the Houthis in Yemen(a)In generalNone of the funds authorized to be appropriated by this Act shall be made available to provide Department of Defense support for the Saudi-led coalition's offensive operations against the Houthis in Yemen, including for coalition strikes.(b)Waiver(1)In generalThe Secretary of Defense may waive the prohibition under subsection (a) if the Secretary—(A)determines that such a waiver is in the national security interests of the United States;(B)issues the waiver in writing; and (C)not more than 5 days after issuing the waiver, submits to the Committees on Armed Services of the Senate and House of Representatives a notification that includes the text of the waiver and a justification for the waiver.(c)ReportNot later than March 31, 2022, the Secretary of Defense, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the obstructions that the Department of Defense has encountered in the delivery of humanitarian aid in Yemen, including the role of the Kingdom of Saudi Arabia and Ansar Allah in such obstruction. (d)Rule of constructionNothing in this section shall be construed to limit—(1)United States counterterrorism cooperation with Saudi Arabia or the United Arab Emirates against al-Qaeda, the Islamic State of Iraq and Syria, or associated forces; or(2)United States operations to support efforts to defend against ballistic missile, cruise missile, unmanned aerial vehicle, or explosive boat threats to international maritime traffic or civilian population centers in coalition countries, including locations in which citizens or nationals of the United States reside.1273.Repeal of authorization of non-conventional assisted recovery capabilities; modification of authority for expenditure of funds for clandestine activities that support operational preparation of the environment(a)RepealSection 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578), as most recently amended by section 1299D of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is repealed on December 31, 2022.(b)Plan required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for transitioning the funding for activities currently conducted under the authority provided by such section 943 to the authority provided by section 127f of title 10, United States Code.(2)ElementsThe plan required by paragraph (1) shall include the following:(A)An identification of the non-conventional assisted recovery activities to be transitioned to the authority provided by such section 127f.(B)An identification of any legislative changes to such section 127f necessary to accommodate the transition of activities currently funded under such section 943.(C)Any other matter the Secretary considers relevant.(c)Modification of authority for expenditure of funds for clandestine activities that support operational preparation of the environmentSection 127f of title 10, United States Code, is amended by adding at the end the following new subsection:(f)Non-Conventional assisted recovery capabilities Funding used to establish, develop, and maintain non-conventional assisted recovery capabilities under this section shall only be obligated and expended with the concurrence of the relevant Chief of Mission or Chiefs of Mission..1274.Extension and modification of authority for certain payments to redress injury and loss(a)ExtensionSubsection (a) of section 1213 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1629; 10 U.S.C. 2731 note) is amended by striking December 31, 2022 and inserting December 31, 2023.(b)Conditions on paymentSubsection (b)(1) of such section is amended to read as follows: (1)the prospective foreign civilian recipient is not otherwise ineligible for payment under any other provision of law;.(c)Procedures for submittal of claimsSuch section is further amended—(1)by redesignating subsections (d) through (h) as subsections (e) through (i), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)Procedures for submittal of claims(1)In generalNot later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense shall establish procedures to receive, evaluate, and respond to allegations of civilian harm resulting from military operations involving the United States Armed Forces, a coalition that includes the United States, or a military organization supporting the United States, including by the issuance of—(A)a formal acknowledgment of such harm; (B)a nonmonetary expression of condolence; or(C)an ex gratia payment. (2)ConsultationIn establishing the procedures under paragraph (1), the Secretary of Defense shall, as appropriate, consult with the Secretary of State and nongovernmental organizations that focus on addressing civilian harm in conflict.(3)Policy updatesNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense shall ensure that the procedures established under paragraph (1) are formalized through updates to the policy referred to in section 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 134 note)..(d)Quarterly reportSubsection (h) of such section, as redesignated, is amended by adding at the end the following new paragraph:(3)The status of Department of Defense efforts—(A)to establish the claims procedures required under subsection (d)(1); and (B)to implement this section..1275.Secretary of Defense Strategic Competition Initiative(a)In generalThe Secretary of Defense may provide funds for one or more Department of Defense activities or programs described in subsection (c) that advance United States national security objectives for strategic competition with near-peer rivals.(b)PurposeThe purpose of the authority under subsection (a) is to support Department efforts— (1)to compete asymmetrically at the strategic level within and across domains with near-peer rivals, including through the fulfillment of emergent and unanticipated requirements of the combatant commands; (2)to counter coercion by near-peer rivals against United States allies and partners in competition short of armed conflict, including by countering disinformation, malign foreign influence, and corruption by near-peer rivals to gain leverage or sow division; and(3)to integrate with, support, and enable other Federal departments and agencies to advance United States influence and interests.(c)Authorized activities and programsActivities and programs for which funds may be provided under subsection (a) are the following: (1)The provision of funds to pay for personnel expenses of foreign defense or security personnel for bilateral or regional security cooperation programs and joint exercises, in accordance with section 321 of title 10, United States Code.(2)Humanitarian and civic assistance, in consultation with the Secretary of State to the extent practicable, including—(A)urgent and unanticipated humanitarian relief and reconstruction assistance; and(B)assistance for capacity building for disaster response and risk reduction.(3)Defense support for stabilization and counter-extremism activities of other Federal departments and agencies, including activities under—(A)section 1210A of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1626); and(B)section 385 of title 10, United States Code.(4)Activities to build the institutional capacity of foreign national security forces, including efforts to counter corruption, in accordance with section 332 of title 10, United States Code.(5)Activities to build the capabilities of the joint force and the security forces of United States allies and partners to conduct irregular warfare for strategic competition. (6)Activities to expose and counter foreign malign influence, coercion, and subversion.(d)FundingAmounts made available for activities carried out pursuant to subsection (a) in a fiscal year may be derived only from amounts authorized to be appropriated for such fiscal year for the Department of Defense for operation and maintenance, Defense-wide. (e)Relationship to other fundingAny amount provided by the Secretary of Defense during any fiscal year out of the Secretary of Defense Strategic Competition Initiative for an activity or program described in subsection (c) shall be in addition to amounts otherwise available for that activity or program for that fiscal year.(f)Use of funds(1)LimitationsOf funds made available under this section for any fiscal year—(A)not more than $20,000,000 in each fiscal year is authorized to be obligated and expended under this section; and(B)not more than $3,000,000 may be used to pay for personnel expenses under subsection (c)(1).(2)ProhibitionFunds may not be provided under this section for any activity that has been denied authorization by Congress. (g)Annual reportNot less frequently than annually, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority under subsection (a).(h)TerminationThe authority under subsection (a) shall terminate on September 30, 2024.1276.Strategic competition initiative for United States Southern Command and United States Africa Command(a)InitiativeThe Secretary of Defense may develop and carry out, through the Department of Defense authorities specified in subsection (d), an initiative to support programs and activities for long-term strategic competition with near-peer rivals in the areas of responsibility of the United States Southern Command and the United States Africa Command.(b)PurposeThe purpose of the initiative under subsection (a) is to support Department efforts—(1)to compete strategically with, and counter the influence of, near-peer rivals in such areas of responsibility;(2)to counter coercion by near-peer rivals against United States allies and partners in competition short of armed conflict, including by addressing sources of insecurity and other vulnerabilities that near-peer rivals exploit to gain leverage or sow division;(3)to strengthen the resilience of foreign security forces and ministries in such areas of responsibility against corruption and malign influence from near-peer rivals, including by building institutional capabilities for accountability and adherence to the rule of law; and(4)to support and enable United States Government interagency integration and activities that advance United States national security objectives for strategic competition with near-peer rivals, including by supporting civilian efforts to address vulnerabilities arising from the COVID–19 pandemic in such areas of responsibility.(c)Plan(1)In generalThe Secretary, in consultation with the Commander of the United States Southern Command and the Commander of the United States Africa Command, shall develop and submit to the congressional defense committees a plan for the initiative under subsection (a).(2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan developed under paragraph (1).(d)AuthoritiesThe authorities specified in this subsection are the following:(1)The authority of the Defense Security Cooperation Agency under section 332 of title 10, United States Code, to carry out—(A)institutional capacity-building activities; and(B)the Ministry of Defense Advisors program. (2)Security cooperation authorities under chapter 16 of title 10, United States Code.(3)Legal institution capacity-building authority under section 1210 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1625; 10 U.S.C. 332 note).(4)Overseas humanitarian, disaster, and civic aid authorities under sections 404 and 2561 of title 10, United States Code.(5)Joint task force authority to support law enforcement agencies conducting counterterrorism, counter illicit trafficking, and counter transnational organized crime activities under section 285 of title 10, United States Code, as added by this Act.(6)Stabilization activities authority under section 1210A of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1626).(7)The authority of the Defense Environmental International Cooperation program. (8)Any other authority the Secretary considers appropriate.(e)Notification to CongressNot later than 15 days before commencing the initiative under subsection (a), the Secretary shall submit to the congressional defense committees a notification containing each of the following:(1)An identification of one or more countries in which a program under the initiative will be conducted.(2)A description of the strategic objectives of each such program.(3)The budget and timetable for implementing and completing each such program.(4)A description of the arrangements, if any, for a host country to sustain such a program or any capability developed by such a program.(f)ReportBeginning in the fiscal year in which the Secretary commences the initiative under subsection (a), and annually thereafter through the fiscal year in which the initiative terminates under subsection (h), the Secretary shall submit to the congressional defense committees a report on the implementation of the initiative.(g)FundingAmounts for programs and activities carried out under subsection (a) in a fiscal year may be derived from amounts authorized to be appropriated for such fiscal year for the Department of Defense for operations and maintenance.(h)TerminationThe authority for the initiative under subsection (a) shall terminate on December 31, 2024.1277.Modification of notification requirements for sensitive military operationsSection 130f(d)(1) of title 10, United States Code, is amended—(1)in subparagraph (A), by striking ; or and inserting a semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)an operation conducted by the armed forces to free an individual from the control of hostile foreign forces..1278.Special Operations Forces joint operating concept for competition and conflict(a)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Commander of the United States Special Operations Command shall jointly submit to the congressional defense committees a Special Operations Forces joint operating concept for competition and conflict.(b)ElementsThe joint operating concept required by subsection (a) shall include the following:(1)A detailed description of the manner in which Special Operations Forces will be expected to operate in the future across the spectrum of operations, including operations below the threshold of traditional armed conflict, crisis, and armed conflict. (2)An explanation of the roles and responsibilities of the National Mission Force and the Theater Special Operations Forces, including how such forces will be integrated with each other and with general purpose forces.(3)An articulation of the required capabilities of the special operations forces.(4)An explanation of the manner in which the joint operating concept relates to and fits within the joint warfighting concept produced by the Joint Chiefs of Staff.(5)An explanation of the manner in which the joint operating concept relates to and integrates into the operating concepts of the Armed Forces.(6)Any other matter the Assistant Secretary and the Commander consider relevant.1279.Plan for provision of information support to commanders of the combatant commands(a)Plan required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence and Security, in coordination with the Director of National Intelligence, shall develop a plan for more effectively fulfilling the intelligence and information requirements of the combatant commands with respect to efforts by the combatant commands to expose and counter foreign malign influence, coercion, and subversion activities undertaken by, or at the direction, on behalf, or with substantial support of the governments of, covered foreign countries.(2)ElementsThe plan required by paragraph (1) shall include the following:(A)A review of current policies and procedures relating to the provision, sharing, and declassification of intelligence gathered by the Defense Intelligence Enterprise to support such efforts.(B)A plan for improving the quality and timeliness of intelligence and information provided to the commanders of the combatant commands to aid in such efforts, including mechanisms to enable the disclosure of foreign malign influence, coercion, and subversion activities—(i)in appropriate classified venues, in collaboration with relevant allies and partners; or(ii)as unclassified information for public release.(C)A plan to better leverage open-source and commercially available information and independent analysis to support such efforts.(D)An identification of any additional resources or legislative authority necessary to better meet such intelligence and information requirements.(E)An assignment of responsibilities and timelines for the implementation of the plans described in subparagraphs (B) and (C).(F)Any other matter the Under Secretary of Defense for Intelligence and Security considers relevant.(b)ReportNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence and Security, in coordination with the Director of National Intelligence, shall submit to the appropriate committees of Congress the plan developed under subsection (a).(c)Comptroller General assessmentNot later than 45 days after the date on which the plan is submitted under subsection (b), the Comptroller General of the United States shall submit to the appropriate committees of Congress an assessment of the sufficiency of the plan for meeting such intelligence and information requirements.(d)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)Covered foreign countryThe term covered foreign country means any of the following:(A)The People’s Republic of China.(B)The Russian Federation.(C)The Islamic Republic of Iran.(D)The Democratic People’s Republic of Korea.(E)Any other foreign country the Under Secretary of Defense for Intelligence and Security and the Director of National Intelligence consider appropriate. 1280.Independent review of and report on the Unified Command Plan(a)Review required(1)In generalThe Secretary of Defense shall provide for an independent review of the current Unified Command Plan. (2)ElementsThe review required by paragraph (1) shall include the following:(A)An assessment of the most recent Unified Command Plan with respect to—(i)current and anticipated threats;(ii)deployment and mobilization of the Armed Forces; and (iii)the most current versions of the National Defense Strategy and Joint Warfighting Concept.(B)An evaluation of the missions, responsibilities, and associated force structure of each geographic and functional combatant command.(C)An assessment of the feasibility of alternative Unified Command Plan structures.(D)Recommendations, if any, for alternative Unified Command Plan structures.(E)Recommendations, if any, for modifications to sections 161 through 169 of title 10, United States Code.(F)Any other matter the Secretary considers appropriate.(3)Conduct of review by independent entity(A)In generalThe Secretary shall—(i)select an entity described in subparagraph (B) to conduct the review required by paragraph (1); and(ii)ensure that the review is conducted independently of the Department of Defense.(B)Entity describedAn entity described in this subparagraph is—(i)a federally funded research and development center; or(ii)an independent nongovernmental institute that—(I)is described in section 501(c)(3) of the Internal Revenue Code of 1986; (II)is exempt from taxation under section 501(c) of that Code; and(III)has recognized credentials and expertise in national security and military affairs.(b)Report to Congress(1)In generalNot later than October 1, 2022, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives the results of the review conducted under subsection (a).(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.1281.Establishment of mission-oriented pilot programs to close significant capabilities gaps(a)In generalThe Secretary of Defense shall establish, within the Strategic Capabilities Office of the Office of the Secretary of Defense, not fewer than two mission-oriented integration pilot programs with the objective of closing significant capabilities gaps by synchronizing and integrating missions across services and field agencies.(b)ElementsThe pilot programs established under subsection (a) shall—(1)be aligned to specific outstanding operational challenges of high importance to the operational plans of the United States Indo-Pacific Command and the United States European Command;(2)be designed to leverage industry cost sharing by using sources such as private equity and venture capital funding to develop the underlying technology and overall capability for delivery to the joint force, as a product or as a service, not later than five years after the date on which the program commences;(3)not later than three years after such date—(A)demonstrate proof of efficacy through operational concept experimentation and prototype development; and (B)deliver an operational capability not later than five years after the pilot program commences; (4)provide an operationally relevant solution for—(A)(i)maintaining resilient aircraft operations in and around Guam in the face of evolving regional threats, including large salvo supersonic and hypersonic missile threats; or(ii)a similar operational challenge of strategic importance and relevance to the responsibilities and plans of the United States Indo-Pacific Command or the United States European Command; and(B)(i)providing a resilient logistics and resupply capability in the face of evolving regional threats, including operations within an anti-access-area denial environment; or (ii)a similar operational challenge of strategic importance and relevance to the responsibilities and plans of the United States Indo-Pacific Command; and(5)be developed to incorporate—(A)existing and planned Department of Defense systems and capabilities to achieve mission objectives; and(B)to the extent practicable, technologies that have dual-use commercial market potential. (c)Role of Strategic Capabilities Office(1)In generalWith respect to the pilot programs established under subsection (a), the Strategic Capabilities Office of the Office of the Secretary of Defense shall—(A)assign pilot program managers—(i)to coordinate and collaborate with investors, performers, combatant commands, and military departments to define mission requirements and solutions; and(ii)to coordinate and monitor pilot program implementation;(B)provide technical assistance for pilot program activities, including developing and implementing metrics, which shall be used—(i)to assess the current status of the operational challenge concerned; and(ii)to characterize the resilience of operational approaches to known threats and single points of failure;(C)provide operational use case expertise to participants in the pilot programs; and(D)serve as the liaison between the Armed Forces, the combatant commanders, and the participants in the pilot programs. (2)Reports to CongressNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the head of the Strategic Capabilities Office of the Office of the Secretary of Defense shall submit to the congressional defense committees a report on the pilot programs.(d)Additional authoritiesThe Secretary shall assess authorities required by the pilot program managers for the effective and efficient fulfillment of their responsibilities, including the delegation of hiring personnel and contracting authorities.(e)DataThe Secretary shall establish mechanisms to collect and analyze data on the implementation of the pilot programs for the purposes of—(1)developing and sharing best practices for achieving goals established for the pilot programs; and(2)providing information to the Secretary and the congressional defense committees on—(A)the implementation of the pilot programs; and(B)related policy issues.(f)RecommendationsNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a recommendation with respect to continuing or expanding the pilot programs.(g)Transition of pilot program responsibilitiesBeginning in fiscal year 2025, the Secretary may transition the responsibility for the pilot programs to another organization. 1282.Limitation on availability of certain funding for operation and maintenanceOf the amounts authorized to be appropriated by this Act for fiscal year 2022 for operation and maintenance, Defense-wide, and available for the Office of the Secretary of Defense, not more than 75 percent may be obligated or expended until the date that is 15 days after the date on which the Secretary submits to the congressional defense committees the following:(1)The report on the comprehensive policy of the Department of Defense on collective self-defense required by section 1754(c) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 130f note).(2)The first quarterly report identifying and summarizing all execute orders approved by the Secretary of Defense or the commander of a combatant command in effect for the Department of Defense as required by section 1744(c) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 113 note).(3)The report on the policy of the Department of Defense relating to civilian casualties resulting from United States military operations required by section 936(d) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 134 note).XIIICOOPERATIVE THREAT REDUCTION1301.Funding allocations; specification of Cooperative Threat Reduction funds(a)Funding allocationOf the $239,849,000 authorized to be appropriated to the Department of Defense for fiscal year 2022 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:(1)For strategic offensive arms elimination, $2,997,000.(2)For chemical weapons destruction, $13,250,000.(3)For global nuclear security, $17,767,000.(4)For cooperative biological engagement, $124,022,000.(5)For proliferation prevention, $58,754,000.(6)For activities designated as Other Assessments/Administrative Costs, $23,059,000.(b)Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2022, 2023, and 2024.XIVOther authorizationsAMilitary programs1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.1402.Chemical Agents and Munitions Destruction, Defense(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2022 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.1403.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2022 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2022 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2022 for the Defense Health Program for use of the Armed Forces and other activities and agencies of the Department of Defense for providing for the health of eligible beneficiaries, as specified in the funding table in section 4501. BArmed Forces Retirement Home1411.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2022 from the Armed Forces Retirement Home Trust Fund the sum of $75,300,000 for the operation of the Armed Forces Retirement Home.COther matters1421.Authorization to loan materials in National Defense StockpileSection 6 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98e) is amended by adding at the end the following new subsection:(f)The President may loan stockpile materials to the Department of Energy or the military departments if the President—(1)has a reasonable assurance that stockpile materials of a similar or superior quantity and quality to the materials loaned will be returned to the stockpile or paid for; (2)notifies the congressional defense committees (as defined in section 101(a) of title 10, United States Code), in writing, not less than 30 days before making any such loan; and(3)includes in the written notification under paragraph (2) sufficient support for the assurance described in paragraph (1)..1422.Repeal of termination of biennial report on National Defense Stockpile requirementsSection 1061(i) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note) is amended by striking paragraph (30).1423.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $137,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571).(b)Treatment of transferred fundsFor purposes of subsection (a)(2) of such section 1704, any funds transferred under subsection (a) shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.(c)Use of transferred fundsFor purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). XVSpace activities, strategic programs, and intelligence mattersASpace activities1501.Delegation of authorities to Space Development Agency(a)Personnel management authoritySection 1599h(b)(1) of title 10, United States Code, is amended—(1)by redesignating subparagraph (H) as subparagraph (I); and(2)by striking the second subparagraph (G), as added by section 1602(b)(3) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and inserting the following new subparagraph (H):(H)in the case of the Space Development Agency, appoint individuals to a total of not more than 50 positions in the Agency, of which not more than 10 such positions may be positions of administration and management of the Agency; and.(b)Additional authorities(1)In generalChapter 908 of title 10, United States Code, is amended—(A)by redesignating the second section designated as section 9084, as added by section 1601(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), as section 9086 and moving such section so as to appear after section 9085; and(B)in section 9086, as so redesignated, by adding at the end the following new subsection:(d)Delegation of authorities(1)In generalTo the extent practicable, the Secretary of the Air Force, acting through the Service Acquisition Executive for Space, shall ensure the delegation to the Agency of—(A)head of contracting authority; and(B)milestone decision authority for the middle tier of acquisition programs.(2)Rescission(A)In generalThe Service Acquisition Executive for Space may rescind the delegation of authority under paragraph (1) for cause or on a case-by-case basis.(B)NotificationNot later than 30 days after the date of a rescission under subparagraph (A), the Secretary of the Air Force shall notify the congressional defense committees of such rescission..(2)Technical and conforming amendmentsThe table of sections for chapter 908 of title 10, United States Code, is amended—(A)by striking the item relating to section 9084, as added by section 1601(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); and(B)by adding at the end the following new item:9086. Space Development Agency..1502.Modification to Space Development AgencySection 9086 of title 10, United States Code, as redesignated and amended by section 1501(b)(1), is further amended by adding at the end the following new subsections:(e)AcquisitionsThe Joint Capabilities Integration and Development System process shall not apply to acquisitions by the Agency.(f)Combatant Commander and Warfighter CouncilNot less frequently than twice annually, the Director shall convene a Combatant Commander and Warfighter Council, which shall—(1)establish and validate capability plans for the Agency; and (2)recommend priorities for the Agency, as the commanders of the combatant commands consider appropriate..1503.Disclosure of National Security Space Launch program contract pricing terms(a)In generalChapter 135 of title 10, United States Code, is amended by inserting after section 2276 the following new section 2277:2277.Disclosure of National Security Space Launch program contract pricing terms(a)In generalWith respect to any contract awarded by the Secretary of the Air Force for the launch of a national security payload under the National Security Space Launch program, not later than 30 days after entering into such a contract, the Secretary shall submit to the congressional defense committees a description of the pricing terms of the contract. (b)Competitively sensitive trade secret dataThe congressional defense committees shall—(1)treat a description of pricing terms submitted under subsection (a) as competitively sensitive trade secret data; and(2)use the description solely for committee purposes, subject to appropriate restrictions to maintain the confidentiality of the description. (c)Rule of constructionFor purposes of section 1905 of title 18, United States Code, a disclosure of contract pricing terms under subsection (a) shall be construed as a disclosure authorized by law..(b)Conforming amendmentThe table of sections at the beginning of chapter 135 of title 10, United States Code, is amended by inserting after the item relating to section 2276, the following new item:2277. Disclosure of National Security Space Launch program contract pricing terms..1504.Extension and modification of Council on Oversight of the Department of Defense Positioning, Navigation, and Timing EnterpriseSection 2279b of title 10, United States Code, is amended—(1)in subsection (d)(2)—(A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and (B)by inserting after subparagraph (C) the following new subparagraph (D):(D)Alternative methods to perform position navigation and timing.; and (2)in subsection (h), by striking National Defense Authorization Act for Fiscal Year 2016 and inserting National Defense Authorization Act for Fiscal Year 2022. 1505.Senior Procurement Executive authority(a)Office of the Secretary of the Air ForceSection 9014(c) of title 10, United States Code, is amended—(1)in paragraph (2), by striking The Secretary of the Air Force shall and inserting Subject to paragraph (6), the Secretary of the Air Force shall; and(2)by adding at the end the following new paragraph:(6)Notwithstanding section 1702 of title 41, the Secretary of the Air Force may assign to the Assistant Secretary of the Air Force for Space Acquisition and Integration duties and authorities of the Senior Procurement Executive that relate to space systems and programs..(b)Duties of Assistant Secretary of the Air Force for Space Acquisition and IntegrationSection 9016(b)(6)(B)(vi) of title 10, United States Code, is amended by inserting and discharge any Senior Procurement Executive duties and authorities assigned by the Secretary of the Air Force pursuant to section 9014(c)(6) of this title after Space Systems and Programs. 1506.Modifications to Space Force Acquisition Council(a)In generalSection 9021 of title 10, United States Code, is amended—(1)in the section heading, by striking Force;(2)in subsection (a), by striking Space Force Acquisition Council and inserting Space Acquisition Council; and(3)in subsection (c), by striking the Air Force for.(b)Conforming amendmentThe table of sections for chapter 903 of title 10, United States Code, is amended by striking the item relating to section 9021 and inserting the following:9021. Space Acquisition Council..1507.Modifications relating to the Assistant Secretary of the Air Force for Space Acquisition and Integration(a)Space Force Acquisition Council review and certification of determinations of the Assistant Secretary of the Air Force for Space Acquisition and IntegrationSection 9021(c) of title 10, United States Code, as amended by section 1506, is further amended—(1)by striking The Council and inserting (1) The Council; and(2)by adding at the end the following:(2)(A)The Council shall promptly—(i)review any determination made by the Assistant Secretary of the Air Force for Space Acquisition and Integration with respect to architecture for Department of Defense space systems or programs under section 9016(b)(6)(B)(i), including the requirements for operating such space systems or programs; and (ii)(I)if the Council finds such a determination to be warranted, certify the determination; or(II)if the Council finds such a determination not to be warranted, decline to certify the determination. (B)Not later than 10 business days after the Council makes a decision with respect to a certification under subparagraph (A), the Council shall submit to the congressional defense committees a notification of the decision, including a detailed justification for the decision.(C)Except as provided in subparagraph (D), the Assistant Secretary of the Air Force for Space Acquisition and Integration may not take any action to implement a determination referred to in subparagraph (A)(i) until 60 days after the submittal of the notification under subparagraph (B).(D)(i)The Secretary of Defense may waive subparagraph (C) in the event of an urgent national security condition.(ii)The Secretary of Defense shall submit to the congressional defense committees a notification of any waiver granted under this subparagraph, including a justification for the waiver..(b)Department of Defense space systems and programsSection 9016(b)(6)(B)(i) of title 10, United States Code, is amended to read as follows:(i)Be responsible for and oversee all architecture and integration of the Department of Defense for space systems and programs, with respect to their acquisition, including in support of the Chief of Space Operations under section 9082 of this title..(c)Transfer of acquisition projects for space systems and programsSection 956(b)(3) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1566; 10 U.S.C. 9016 note) is amended by inserting and the Department of Defense after programs of the Air Force.(d)Additional authorities of Chief of Space OperationsSection 9082(d) of title 10, United States Code, is amended—(1)in paragraph (5), by striking ; and and inserting a semicolon;(2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:(7)be the force design architect for Department of Defense space systems..1508.Modification to transfer of acquisition projects for space systems and programsSection 956(b)(3) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1566; 10 U.S.C. 9016 note), as amended by section 1507(c), is further amended by striking Effective and inserting Not later than. 1509.Extension and modification of certifications regarding integrated tactical warning and attack assessment mission of the Air ForceSection 1666 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 113 Stat. 2617), as amended by section 1604 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended—(1)in the section heading, by striking the Air Force and inserting the Department of the Air Force;(2)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking each year thereafter through 2020 and inserting each year thereafter through 2026; and(ii)by inserting , in consultation with the Commander of the United States Strategic Command and the Commander of the United States Northern Command, after the Commander of the United States Space Command;(B)in paragraph (1)—(i)by striking the Air Force is and inserting the Department of the Air Force is; and (ii)by inserting and the Space Force after to the Air Force; and (C)in paragraph (2), by striking the Air Force and inserting the Department of the Air Force; and (3)in subsection (b)—(A)by inserting of the United States Space Command after Commander;(B)by striking system of the Air Force and inserting system of the Department of the Air Force; (C)by striking command of the Air Force and inserting command of the Department of the Air Force; and(D)by striking aspects of the Air Force and inserting aspects of the Department of the Air Force. 1510.Prohibition on Missile Defense Agency production of satellites and ground systems associated with operation of such satellites(a)In generalThe Director of the Missile Defense Agency shall not authorize or obligate funding for a program of record for the production of satellites or ground systems associated with the operation of such satellites.(b)Exemption for production of prototype satellites(1)In generalThe Director of the Missile Defense Agency, with the concurrence of the Space Acquisition Council established by section 9021 of title 10, United States Code, may authorize the production of a prototype satellite, consistent with the requirements of the Missile Defense Agency.(2)ReportNot later than 30 days after concurring with an authorization for the production of a prototype satellite under paragraph (1), the chair of the Space Acquisition Council shall submit to the congressional defense committees a report explaining the reasons for such concurrence. (3)Limitation on obligation of fundsThe Director of the Missile Defense Agency may not obligate funds for the production of such a satellite before the submittal of the report required by paragraph (2). 1511.Continued requirement for National Security Space Launch programIn carrying out Phase 2 of the acquisition strategy for the National Security Space Launch program, the Secretary of the Air Force shall ensure that launch services are procured only from launch service providers that use launch vehicles meeting Federal requirements with respect to required payloads to reference orbits.1512.Limitation, report, and briefing on use of commercial satellite services and associated systems(a)Limitation(1)In generalExcept as provided in paragraph (2), the Secretary of Defense may not rely solely on the use of commercial satellite services and associated systems to carry out a critical defense requirement, such as command and control, targeting, and any other requirement necessary to effectively execute defense operations. (2)Mitigation measuresThe Secretary may rely solely on the use of commercial satellite services and associated systems to carry out a critical defense requirement described in paragraph (1) if the Secretary has taken measures to mitigate the vulnerability of any such requirement. (b)Report and briefing(1)In generalNot less frequently than quarterly through fiscal year 2030, the Secretary shall submit a report and provide a briefing to the congressional defense committees on the extent of the reliance of the Department of Defense on commercial satellite services and associated systems to provide capability and additional capacity across the Department.(2)ElementsEach report and briefing required by paragraph (1) shall include the following for the preceding quarter:(A)An assessment of such reliance and the resulting vulnerabilities.(B)An analysis of potential measures to mitigate such vulnerabilities. (C)A description of mitigation measures taken by the Secretary under subsection (a)(2). 1513.Study on commercial systems integration into, and support of, Armed Forces space operations(a)In generalThe Secretary of the Air Force shall enter into an arrangement with a federally funded research and development center to conduct a study on—(1)the extent of commercial support of, and integration into, Armed Forces space operations; and(2)measures to ensure that such operations, particularly operations that are mission critical, continue to be carried out in the most effective manner possible during a time of conflict.(b)ElementsThe study required by subsection (a) shall include an assessment of each of the following:(1)The extent to which the Department of Defense uses commercial satellites to support Armed Forces operations.(2)The anticipated increase in such use during the subsequent 10-year period.(3)In the event the Armed Forces loses access to commercially operated space systems and the data provided by such systems, the impact on Armed Forces operations. (4)Steps the Department may take to mitigate the risk of loss of such access. (5)As the Department develops plans to increase the resiliency of its space architectures, the anticipated role of commercial systems in such plans.(6)The international agreements and organizations that govern the manner in which commercial entities operate systems in outer space.(7)Whether, under current international law, a commercial satellite used to support military operations is considered a legitimate military target.(8)The extent to which owners of commercial satellites are aware that such satellites may be targeted by a foreign power.(9)The current insurance coverage scheme for commercial satellites that support Armed Forces operations.(10)During the 10-year period ending on the date of the enactment of this Act, the frequency with which third parties have interfered with commercially operated satellites that support Armed Forces operations.(11)Any other matter the Secretary considers necessary.(c)Report(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the study required by subsection (a).(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. 1514.Space policy review(a)In generalThe Secretary of Defense, in consultation with the Director of National Intelligence, shall carry out a review of the space policy of the Department of Defense.(b)ElementsThe review required by subsection (a) shall include the following:(1)For the subsequent five-year period, an assessment of the threat to the space operations of the United States and its allies.(2)An assessment of the national security objectives of the Department relating to space.(3)An evaluation of the policy changes and funding necessary to accomplish such objectives during such five-year period.(4)An assessment of the policy of the Department with respect to deterring, responding to, and countering threats to the space operations of the United States and its allies.(5)An analysis of such policy with respect to normative behaviors in space, including the commercial use of space.(6)An analysis of the extent to which such policy is coordinated with other ongoing policy reviews, including nuclear, missile defense, and cyber operations.(7)A description of the Department's organization and space doctrine to carry out its space policy.(8)An assessment of the space systems and architectures to implement such space policy.(9)Any other matter the Secretary considers appropriate. (c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Director, shall submit to the congressional defense committees a report on the results of the review required by subsection (a).(2)Annual updatesNot less frequently than annually for fiscal years 2024 through 2026, and concurrent with the President's budget submissions, the Secretary, in consultation with the Director, shall submit to the congressional defense committees a report describing any update to the assessments, analyses, and evaluations carried out pursuant to such review. (3)FormEach report required by this subsection shall be submitted in unclassified form but may include a classified annex. 1515.Annual briefing on threats to space operations(a)In generalNot later than February 28 each year through 2026, the Chief of Space Operations, in consultation with the Director of National Intelligence, shall brief the appropriate committees of Congress on the threats to United States space operations posed by the Russian Federation, the People's Republic of China, and any other country relevant to the conduct of such operations.(b)ElementsEach briefing required by subsection (a) shall include the following:(1)A review of the current posture of such threats and anticipated advances in such threats over the subsequent five-year period.(2)A description of potential measures to counter such threats.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. BDefense intelligence and intelligence-related activities1521.Authority for Army counterintelligence agents to execute warrants and make arrests(a)In generalSection 7377 of title 10, United States Code, is amended—(1)in the section heading, by inserting and Army Counterintelligence Command before the colon; and(2)in subsection (b)—(A)by strikingany employee of the Department of the Army who is a special agent and inserting the following: “any employee of the Department of the Army who is—(1)a special agent;(B)in subparagraph (1), as designated by subparagraph (A), by striking the period at the end and inserting ; or; and(C) by adding at the end the following new paragraph:(2)a special agent of the Army Counterintelligence Command (or a successor to that command) whose duties include conducting, supervising, or coordinating counterintelligence investigations involving potential or alleged violations punishable under chapter 37, 113B, or 115 of title 18 and similar offenses punishable under this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 747 of such title is amended by striking the item relating to section 7377 and inserting the following new item:7377. Civilian special agents of the Criminal Investigation Command and Army Counterintelligence Command: authority to execute warrants and make arrests..1522.Annual briefing by Director of the Defense Intelligence Agency on electronic warfare threat to operations of the Department of Defense(a)In generalNot later than the first March 31 after the date of the enactment of this Act and not later than March 31 of each year thereafter until March 31, 2026, the Director of the Defense Intelligence Agency shall provide the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a briefing on the electronic warfare threat to operations of the Department of Defense by Russia and China as well other countries relevant to the conduct of such operations.(b)ContentsEach briefing provided under subsection (a) shall include a review of the following:(1)Current electronic warfare capabilities of the armed forces of Russia, the armed forces of China, and the armed forces of such other countries as the Director considers appropriate.(2)An estimate, for the five-year period beginning after the date of the briefing of the following:(A)Advances in electronic warfare threats to the operations of the Department from the countries referred to in paragraph (1).(B)The order of battle for Russia, China, and each other country the Secretary considers appropriate. CNuclear forces1531.Participation in United States Strategic Command strategic deterrence exercises(a)Sense of the SenateIt is the sense of the Senate that—(1)presidential decisions to consider or authorize the use of nuclear weapons are of critical national importance, and should be informed by senior officials and staff who are intimately familiar with the likely scenarios in which such use might be contemplated and trained in the associated consultation and communications processes;(2)in a world in which emerging technologies are rapidly changing the nature of conflict, the considerations surrounding the use of nuclear weapons have become even more complex, challenging even those most experienced with the intricacies of nuclear employment decision-making processes, and that now, more than ever, effective crisis management requires improved senior leader understanding of the complexities of deterrence, escalation and de-escalation, and the range of options available across all phases of a crisis or conflict;(3)as a result of the concerns described in paragraph (2), section 1669 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2156) directed the Secretary of Defense to contract with a federally funded research and development center to conduct a study on the potential benefits and risks of options to increase the time the President has to make a decision regarding the employment of nuclear weapons;(4)the resulting report, completed by the Institute for Defense Analyses, found that, For the underlying system to have the best chance of giving a president all of the decision time the circumstances afford, trusted advisors cannot be starting to become familiar with nuclear weapons and operations in the midst of a crisis. Consequently, a relatively simple path to maximizing presidential decision time focuses on preparing principals for a type of decision or situation that will be different than anything they have encountered previously in their careers.;(5)in 2020, the Defense Science Board reached a similar recommendation in assessing the national leadership command capability, which was to establish an exercise, testing, and learning regimen that is sustained and provides the principal source of areas for continuous improvement in capabilities and processes;(6)such preparation is best achieved through participation in realistic and operationally relevant simulations of scenarios in which a decision to authorize the use of nuclear weapons might reasonably be considered and, accordingly, senior officials, advisors to the President, and staff should leverage any and all opportunities to improve their familiarity with such scenarios and processes; and(7)because of the highly classified nature of such activities, the most appropriate means of improving familiarity with such scenarios and processes is through participation in annual exercises organized and executed by the United States Strategic Command and Joint Staff or through other appropriate nuclear and command control exercises conducted on a regular basis.(b)Participation in United States Strategic Command strategic deterrence exercises(1)In generalChapter 24 of title 10, United States Code, is amended by adding at the end the following new section:499b.Participation in United States Strategic Command strategic deterrence exercises(a)In generalIn the case of annual strategic deterrence exercises held by the United States Strategic Command during fiscal years 2022 through 2032—(1)the Assistant to the President for National Security Affairs is encouraged to participate in each such exercise that occurs during an even-numbered year;(2)the Deputy Assistant to the President for National Security Affairs is encouraged to participate in each such exercise that occurs during an odd-numbered year;(3)the Under Secretary of Defense for Policy shall participate, in whole or in part, in each such exercise;(4)the Vice Chairman of the Joint Chiefs of Staff shall participate, in whole or in part, in each such exercise;(5)appropriate senior staff of the Executive Office of the President or appropriate organizations supporting the White House relating to continuity of government activities are encouraged to participate in each such exercise;(6)appropriate general or flag officers of the military departments, and appropriate employees of Federal agencies in Senior Executive Service positions (as defined in section 3132 of title 5, United States Code), shall participate, in whole or in part, in each such exercise, to provide relevant expertise to the Assistant to the President for National Security Affairs and the Deputy Assistant to the President for National Security Affairs; and(7)in the case of such an exercise for which a unified combatant command has a geographic area of responsibility relevant to the scenario planned to be used for the exercise, not fewer than two of the following individuals from that command shall participate, in whole or in part, in the exercise:(A)The Commander.(B)The Deputy Commander.(C)The Director of the Joint Staff for Operations.(D)The Director of the Joint Staff for Strategic Plans and Policy.(b)Reports required(1)Not later than 30 days after the completion of an annual strategic deterrence exercise described in subsection (a), the Commander of the United States Strategic Command shall submit to the Chairman of the Joint Chiefs of Staff and the Secretary of Defense a report on the exercise, which, at a minimum, shall include the following:(A)A description of the purpose and scope of the exercise.(B)An identification of the principal personnel participating in the exercise.(C)A statement of the principal findings resulting from the exercise that specifically relate to the nuclear command, control, and communications or senior leader decision-making process and a description of any deficiencies in that process identified a result of the exercise.(2)Not later than 60 days after the completion of an annual strategic deterrence exercise described in subsection (a), the Secretary shall transmit to the congressional defense committees—(A)an unedited copy of the report of the Commander submitted under paragraph (1); and (B)any additional recommendations or other matters the Secretary considers appropriate..(2)Clerical amendmentThe table of sections for chapter 24 of such title is amended by adding at the end the following new item:499b. Participation in annual United States Strategic Command strategic deterrence exercises..1532.Modification to requirements relating to nuclear force reductions(a)Prior notification of reductions for insufficient fundingSubsection (a)(2)(B) of section 494 of title 10, United States Code, is amended by striking 60 days and inserting 120 days.(b)Net assessment of nuclear force levels with respect to certain proposals to reduce nuclear weapons stockpileSubsection (c) of such section is amended—(1)by striking December 31, 2011 each place it appears and inserting December 31, 2021; (2)in paragraph (1)—(A)by amending subparagraph (B) to read as follows:(B)the Secretary of Defense shall, not later than 120 days before the President implements that proposal, submit to the congressional defense committees—(i)the assessment described in subparagraph (A), unchanged, together with the explanatory views of the Secretary, as the Secretary deems appropriate; and(ii)an assessment of whether the proposed reduction in nuclear weapons will cause the number of nuclear weapons in the United States nuclear weapons stockpile to be fewer than the high-confidence assessment of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) with respect to the number of nuclear weapons in the stockpiles of the Russian Federation and the People’s Republic of China; and; and(B)in subparagraph (C), by striking Committees on Armed Forces of the Senate and the House of Representatives and inserting congressional defense committees;(3)in paragraph (2)(B)—(A)in clause (i)—(i)by inserting nonpermanent before reductions; and(ii)by striking ; or and inserting a semicolon;(B)by redesignating clause (ii) as clause (iii); and(C)by inserting after clause (i) the following new clause (ii):(ii)nonpermanent reductions that support the reliability, credibility, testing, maintenance, or certification of nuclear weapons delivery systems; or; and(4)by striking paragraph (3).(c)Prevention of asymmetry in reductionsSuch section is further amended by striking subsection (d).1533.Modifications to requirements relating to unilateral changes in nuclear weapons stockpile of the United StatesSection 498 of title 10, United States Code, is amended—(1)by striking subsection (a) and inserting the following new subsection (a):(a)In generalOther than pursuant to a treaty to which the Senate has provided advice and consent pursuant to section 2 of article II of the Constitution of the United States, if the President has under consideration to unilaterally change the size of the total stockpile of nuclear weapons of the United States, or the total number of deployed nuclear weapons (as defined under the New START Treaty), by more than 15 percent, prior to doing so the President shall initiate a Nuclear Posture Review.;(2)in subsection (c), by striking in the nuclear weapons stockpile by more than 25 percent and inserting described in subsection (a); (3)in subsection (d), by striking treaty obligations and inserting obligations pursuant to a treaty to which the Senate has provided advice and consent pursuant to section 2 of article II of the Constitution; and(4)by adding at the end the following:(f)New START Treaty definedIn this section, the term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011..1534.Deadline for reports on modification of force structure for strategic nuclear weapons delivery systemsSection 493 of title 10, United States Code, is amended in the first sentence by inserting after report on the modification the following: not less than 180 days before the intended effective date of the modification. 1535.Modification of deadline for notifications relating to reduction, consolidation, or withdrawal of nuclear forces based in EuropeSection 497(b) of title 10, United States Code, is amended by striking 60 days and inserting 120 days. 1536.Congressional Commission on the Strategic Posture of the United States(a)EstablishmentThere is established in the legislative branch a commission to be known as the Congressional Commission on the Strategic Posture of the United States (in this section referred to as the Commission). The purpose of the Commission is to examine and make recommendations to the President and Congress with respect to the long-term strategic posture of the United States.(b)Composition(1)MembershipThe Commission shall be composed of 12 members appointed as follows:(A)Three by the chairperson of the Committee on Armed Services of the Senate.(B)Three by the ranking minority member of the Committee on Armed Services of the Senate. (C)Three by the chairperson of the Committee on Armed Services of the House of Representatives.(D)Three by the ranking minority member of the Committee on Armed Services of the House of Representatives.(2)Qualifications(A)In generalIn making appointments under paragraph (1), the chairpersons and ranking minority members of the Committees on Armed Services of the Senate and the House of Representatives shall select members from among individuals who—(i)are United States citizens;(ii)are not officers or employees of the Federal Government or any State or local government; and(iii)have received national recognition and have significant depth of experience in such professions as governmental service, law enforcement, the Armed Forces, law, public administration, intelligence gathering, commerce (including aviation matters), or foreign affairs.(B)Political party affiliationNot more than 6 members of the Commission may be appointed from the same political party.(3)Deadline for appointment(A)In generalAll members of the Commission shall be appointed under paragraph (1) not later than 45 days after the date of the enactment of this Act.(B)Effect of lack of appointments by appointment dateIf one or more appointments under paragraph (1) is not made by the date specified in subparagraph (A)—(i)the authority to make such appointment or appointments shall expire; and (ii)the number of members of the Commission shall be reduced by the number of appointments not made by that date.(4)Chairperson; vice chairperson(A)ChairpersonThe chairpersons of the Committees on Armed Services of the Senate and the House of Representatives shall jointly designate one member of the Commission to serve as chairperson of the Commission.(B)Vice chairpersonThe ranking minority members of the Committees on Armed Services of the Senate and the House of Representatives shall jointly designate one member of the Commission to serve as vice chairperson of the Commission.(5)Activation(A)In generalThe Commission—(i)may begin operations under this section on the date on which not less than 2/3 of the members of the Commission have been appointed under paragraph (1); and(ii)shall meet and begin the operations of the Commission as soon as practicable after the date described in clause (i). (B)Subsequent meetingsAfter its initial meeting, the Commission shall meet upon the call of the chairperson or a majority of its members. (6)QuorumEight members of the Commission shall constitute a quorum.(7)Period of appointment; vacanciesMembers of the Commission shall be appointed for the life of the Commission. A vacancy in the Commission does not affect the powers of the Commission and shall (except as provided by paragraph (3)(B)) be filled in the same manner in which the original appointment was made.(8)Removal of members(A)In generalA member of the Commission may be removed from the Commission for cause by the individual serving in the position responsible for the original appointment of the member under paragraph (1), provided that notice is first provided to that official of the cause for removal, and removal is voted and agreed upon by ¾ of the members of the Commission. (B)VacanciesA vacancy created by the removal of a member of the Commission under subparagraph (A) does not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made. (c)Duties(1)ReviewThe Commission shall conduct a review of the strategic posture of the United States, including a strategic threat assessment and a detailed review of nuclear weapons policy, strategy, and force structure and factors affecting the strategic stability of near-peer competitors of the United States.(2)Assessment and recommendations(A)AssessmentThe Commission shall assess—(i)the benefits and risks associated with the current strategic posture and nuclear weapons policies of the United States;(ii)factors affecting strategic stability that relate to the strategic posture; and(iii)lessons learned from the findings and conclusions of the Congressional Commission on the Strategic Posture of the United States established by section 1062 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 319) and other previous commissions and previous Nuclear Posture Reviews.(B)RecommendationsThe Commission shall make recommendations with respect to—(i)the most appropriate strategic posture;(ii)the extent to which capabilities other than nuclear weapons can contribute to or detract from strategic stability; and(iii)the most effective nuclear weapons strategy for strategic posture and stability.(d)Report and briefing required(1)In generalNot later than December 31, 2022, the Commission shall submit to the President and the Committees on Armed Services of the Senate and the House of Representatives a report on the Commission’s findings, conclusions, and recommendations.(2)ElementsThe report required by paragraph (1) shall include—(A)the recommendations required by subsection (c)(2)(B);(B)a description of the military capabilities and force structure necessary to support the nuclear weapons strategy recommended under that subsection, including nuclear, nonnuclear kinetic, and nonkinetic capabilities that might support the strategy, and other factors that might affect strategic stability;(C)a description of the nuclear infrastructure (that is, the size of the nuclear complex) required to support the strategy and the appropriate organizational structure for the nuclear security enterprise;(D)an assessment of the role of missile defenses in the strategy;(E)an assessment of the role of cyber defense capabilities in the strategy;(F)an assessment of the role of space systems in the strategy;(G)an assessment of the role of nonproliferation programs in the strategy;(H)an assessment of the role of nuclear arms control in the strategy;(I)an assessment of the political and military implications of the strategy for the United States and its allies; and(J)any other information or recommendations relating to the strategy (or to the strategic posture) that the Commission considers appropriate.(3)Interim briefingNot later than 180 days after the deadline for appointment of members of the Commission specified in subsection (b)(3)(A), the Commission shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the status of the review, assessments, and recommendations required by subsection (c), including a discussion of any interim recommendations.(e)Information from Federal agencies(1)In generalThe Commission may secure directly from the Department of Defense, the National Nuclear Security Administration, the Department of State, or the Office of the Director of National Intelligence information, suggestions, estimates, and statistics for the purposes of this section. Each of such agency shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon receiving a request made by—(A)the chairperson of the Commission; (B)the chairperson of any subcommittee of the Commission created by a majority of members of the Commission; or (C)any member of the Commission designated by a majority of the Commission for purposes of making requests under this paragraph.(2)Receipt, handling, storage, and disseminationInformation, suggestions, estimates, and statistics provided to the Commission under paragraph (1) may be received, handled, stored, and disseminated only by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(f)Assistance from Federal agenciesIn addition to information, suggestions, estimates, and statistics provided under subsection (e), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as those departments and agencies may determine advisable and as may be authorized by law.(g)Compensation and travel expenses(1)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the requirements relating to supervision under subsection (a)(3) of such section, the members of the commission shall be deemed to be Federal employees.(2)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(3)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.(h)Staff(1)Executive directorThe Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161(d) of title 5, United States Code.(2)PayThe Executive Director appointed under paragraph (1) may, with the approval of the Commission, appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161(d) of title 5, United States Code. (i)Personal services(1)Authority to procureThe Commission may—(A)procure the services of experts or consultants (or of organizations of experts or consultants) in accordance with the provisions of section 3109 of title 5, United States Code; and(B)pay in connection with such services travel expenses of individuals, including transportation and per diem in lieu of subsistence, while such individuals are traveling from their homes or places of business to duty stations.(2)Maximum daily pay ratesThe daily rate paid an expert or consultant procured pursuant to paragraph (1) may not exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code. (j)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available. (k)Authority to accept gifts(1)In generalThe Commission may accept, use, and dispose of gifts or donations of services, goods, and property from non-Federal entities for the purposes of aiding and facilitating the work of the Commission. The authority under this paragraph does not extend to gifts of money. (2)Documentation; conflicts of interestThe Commission shall document gifts accepted under the authority provided by paragraph (1) and shall avoid conflicts of interest or the appearance of conflicts of interest. (3)Compliance with congressional ethics rulesExcept as specifically provided in this section, a member of the Commission shall comply with rules set forth by the Select Committee on Ethics of the Senate and the Committee on Ethics of the House of Representatives governing employees of the Senate and the House of Representatives, respectively.(l)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.(m)Commission supportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to provide appropriate staff and administrative support for the activities of the Commission.(n)Expedition of security clearancesThe Office of Senate Security and the Office of House Security shall ensure the expedited processing of appropriate security clearances for personnel appointed to the Commission by offices of the Senate and the House of Representatives, respectively, under processes developed for the clearance of legislative branch employees.(o)Legislative advisory committeeThe Commission shall operate as a legislative advisory committee and shall not be subject to the provisions of the Federal Advisory Committee Act (5 U.S.C. App) or section 552b, United States Code (commonly known as the Government in the Sunshine Act). (p)FundingOf the amounts authorized to be appropriated by this Act for fiscal year 2022 for the Department of Defense, up to $7,000,000 shall be made available to the Commission to carry out its duties under this section. Funds made available to the Commission under the preceding sentence shall remain available until expended. (q)Termination(1)In generalThe Commission, and all authorities under this section, shall terminate on the date that is 90 days after the Commission submits the final report required by subsection (d).(2)Administrative actions before terminationThe Commission may use the 90-day period described in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress with respect to and disseminating the report required by subsection (d). 1537.Revised nuclear posture review(a)Requirement for comprehensive reviewIn order to clarify United States nuclear deterrence policy and strategy for the near term, the Secretary of Defense, acting through the Under Secretary of Defense for Policy and the Vice Chairman of the Joint Chiefs of Staff, shall conduct a comprehensive review of the nuclear posture of the United States for the next 5 to 10 years. The Secretary shall conduct the review in consultation with the Secretary of Energy, the Secretary of State, and the Director of National Intelligence.(b)Elements of reviewThe nuclear posture review shall include the following elements:(1)An assessment of the current and projected nuclear capabilities of the Russian Federation and the People's Republic of China, and such other potential threats as the Secretary considers appropriate to include. (2)The role of nuclear forces in United States military strategy, planning, and programming.(3)The policy requirements and objectives for the United States to maintain a safe, reliable, and credible nuclear deterrence posture.(4)The relationship among United States nuclear deterrence policy, targeting strategy, and arms control objectives.(5)The role that missile defenses, conventional strike forces, and other capabilities play in determining the role and size of nuclear forces.(6)The levels and composition of the nuclear delivery systems that will be required for implementing the United States national and military strategy, including ongoing plans for replacing existing systems.(7)The nuclear weapons complex that will be required for implementing the United States national and military strategy, including ongoing plans to modernize the complex.(8)The active and inactive nuclear weapons stockpile that will be required for implementing the United States national and military strategy, including ongoing plans for replacing or modifying warheads.(c)Report to congressThe Secretary of Defense shall submit to Congress, in unclassified and classified forms as necessary, a report on the results of the nuclear posture review conducted under this section. The report shall be submitted concurrently with the national defense strategy required to be submitted under section 113(g) of title 10, United States Code, in 2022. 1538.Ground-based strategic deterrent development program accountability matrices(a)In generalConcurrent with the submission to Congress of the budget of the President for fiscal year 2023 and each fiscal year thereafter pursuant to section 1105(a) of title 31, United States Code, the Secretary of the Air Force shall submit to the congressional defense committees and the Comptroller General of the United States the matrices described in subsection (b) relating to the ground-based strategic deterrent weapon system.(b)Matrices describedThe matrices described in this subsection are the following:(1)Engineering and manufacturing development goalsA matrix that identifies, in six-month increments, key milestones, development events, and specific performance goals for the engineering and manufacturing development phase of the ground-based strategic deterrent weapon system, which shall be subdivided, at a minimum, according to the following:(A)Technology maturity, including technology readiness levels of major components and key demonstration events leading to technology readiness level 7 full maturity.(B)Design maturity for the missile, weapon system command and control, and ground systems.(C)Software maturity, including key events and metrics.(D)Manufacturing maturity, including manufacturing readiness levels for critical manufacturing operations and key demonstration events.(E)The schedule with respect to the following:(i)Ground-based strategic deterrent weapon system level critical path events and margins.(ii)Separate individual critical path events and margins for each of the following major events: (I)First flight. (II)First functional test. (III)Weapon system qualification. (IV)Combined certifications. (V)Operational weapon system article. (VI)Initial operational capability.(VII)Wing A completion.(F)Personnel, including planned and actual staffing for the program office and for contractor and supporting organizations, including for testing, nuclear certification, and civil engineering by the Air Force.(G)Reliability, including growth plans and key milestones.(2)Cost(A)In generalThe following matrices relating to the cost of the ground-based strategic deterrent weapon system:(i)A matrix expressing, in six-month increments, the total cost for the engineering and manufacturing development phase and low rate initial production lots of the ground-based strategic deterrent weapon system. (ii)A matrix expressing the total cost for the prime contractor's estimate for the engineering and manufacturing development phase and production lots.(B)Phasing and subdivision of matricesThe matrices described in clauses (i) and (ii) of subparagraph (A) shall be—(i)phased over the entire engineering and manufacturing development period; and (ii)subdivided according to the costs of the primary subsystems in the ground-based strategic deterrent weapon system work breakdown structure.(c)Semi-annual updates of matricesNot later than 180 days after the date on which the Secretary submits the matrices described in subsection (b) for a year as required by subsection (a), the Secretary shall submit to the congressional defense committees and the Comptroller General updates to the matrices.(d)Treatment of the first matrices as baseline(1)In generalThe first set of matrices submitted under subsection (a) shall be treated as the baseline for the full engineering and manufacturing development phase and low rate initial production of the ground-based strategic deterrent weapon system program for purposes of updates submitted under subsection (c) and subsequent matrices submitted under subsection (a). (2)ElementsAfter the submission of the first set of matrices required by subsection (a), each update submitted under subsection (c) and each subsequent set of matrices submitted under subsection (a) shall—(A)clearly identify changes in key milestones, development events, and specific performance goals identified in the first set of matrices; and (B)provide updated cost estimates.(e)Assessment by Comptroller General of the United StatesNot later than 60 days after receiving the matrices described in subsection (b) for a year as required by subsection (a), the Comptroller General shall assess the acquisition progress made with respect to the ground-based strategic deterrent weapon system and brief the congressional defense committees on the results of that assessment.(f)TerminationThe requirements of this section shall terminate on the date that is one year after the ground-based strategic deterrent weapon system achieves initial operational capability.1539.Procurement authority for certain parts of ground-based strategic deterrent cryptographic device(a)In generalThe Secretary of the Air Force may enter into contracts for the life-of-type procurement of covered parts supporting the KS–75 cryptographic device under the ground-based strategic deterrent program.(b)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2022 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in section 4101, $10,000,000 shall be available for the procurement of covered parts pursuant to contracts entered into under subsection (a).(c)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.1540.Mission-design series popular name for ground-based strategic deterrent(a)RequirementNot later than 30 days after the date of the enactment of this Act, the Secretary of the Air Force, in coordination with the Under Secretary of Defense for Acquisition and Sustainment, shall establish a mission-design series popular name for the ground-based strategic deterrent, consistent with the procedures set forth in Department of Defense Directive 4120.15 (relating to designating and naming military aerospace vehicles).(b)NotificationNot later than 10 days after completing the requirement under subsection (a), the Secretary of the Air Force shall notify the congressional defense committees of the completion of the requirement. 1541.B–21 Raider nuclear capability and integration with long-range standoff weaponNot later than two years after declaration of initial operational capability for the long-range standoff weapon, the Secretary of the Air Force shall ensure that—(1)all integration activities with the B–21 Raider are completed; and (2)the B–21 Raider will be operationally capable of employing the long-range standoff weapon across all required mission scenarios. 1542.Comptroller General study and updated report on nuclear weapons capabilities and force structure requirements(a)Comptroller General study requiredThe Comptroller General of the United States shall conduct a study on the strategic nuclear weapons capabilities, force structure, employment policy, and targeting requirements of the Department of Defense.(b)Matters coveredThe study conducted under subsection (a) shall, at minimum, consist of an update to the report of the Comptroller General entitled Strategic Weapons: Changes in the Nuclear Weapons Targeting Process Since 1991 (GAO–12–786R) and dated July 31, 2012, including covering any changes to—(1)how the Department of Defense has assessed threats and modified its nuclear deterrence policy;(2)targeting and employment guidance from the President, the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Commander of United States Strategic Command;(3)nuclear weapons planning and targeting, including categories and types of targets;(4)strategic nuclear forces, including the stockpile, force posture, and modernization;(5)the level of civilian oversight;(6)the relationship between targeting and requirements; and(7)any other matters considered appropriate by the Comptroller General.(c)Reporting(1)Briefing on preliminary findingsNot later than March 31, 2022, the Comptroller General shall provide to the congressional defense committees a briefing on the preliminary findings of the study conducted under subsection (a).(2)Final reportThe Comptroller General shall submit to the congressional defense committees a final report on the findings of the study conducted under subsection (a) at a time agreed to by the Comptroller General and the congressional defense committees at the briefing required by paragraph (1).(3)FormThe briefing required by paragraph (1) may be provided, and the report required by paragraph (2) may be submitted, in classified form.(d)CooperationThe Secretary of Defense and the Secretary of Energy shall provide the Comptroller General with full cooperation and access to appropriate officials, guidance, and documentation for the purposes of conducting the study required by subsection (a). 1543.Prohibition on reduction of the intercontinental ballistic missiles of the United States(a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act for fiscal year 2022 for the Department of Defense may be obligated or expended for the following, and the Department may not otherwise take any action to do the following:(1)Reduce, or prepare to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States.(2)Reduce, or prepare to reduce, the quantity of deployed intercontinental ballistic missiles of the United State to a number less than 400.(b)ExceptionThe prohibition in subsection (a) shall not apply to the following activities:(1)The maintenance, sustainment, or replacement of intercontinental ballistic missiles.(2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. 1544.Limitation on use of funds until completion of analysis of alternatives for nuclear sea-launched cruise missile(a)In generalNot more than 90 percent of the funds authorized to be appropriated by this Act for fiscal year 2022 to the Office of the Under Secretary of Defense for Policy, for the purposes of operating the Office of the Assistant Secretary of Defense for Strategy, Plans, and Capabilities, may be obligated or expended until the Under Secretary provides a briefing to the congressional defense committees on—(1)the results of the analysis of alternatives for the nuclear sea-launched cruise missile; and(2)the analysis of the Director of Cost Assessment and Program Evaluation of the adequacy of that analysis of alternatives, conducted pursuant to section 139a(d)(4) of title 10, United States Code.(b)Report requiredNot later than April 1, 2022, the Chairman of the Nuclear Weapons Council, in coordination with the Secretary of the Navy and the Administrator for Nuclear Security, shall provide a briefing to the congressional defense committees on the planned management structure for the joint missile and warhead development program. 1545.Sense of the Senate on NATO security and nuclear cooperation between the United States and the United KingdomIt is the sense of the Senate that—(1)the United States strategic nuclear deterrent, and the independent strategic nuclear deterrents of the United Kingdom and the French Republic, are the supreme guarantee of the security of the North Atlantic Treaty Organization (commonly referred to as NATO) and continue to underwrite peace and security for all members of the NATO alliance;(2)the security of the NATO alliance also relies upon nuclear sharing arrangements that predate, and are fully consistent with, the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1960 (commonly referred to as the Nuclear Non-Proliferation Treaty);(3)such arrangements provide for the forward deployment of United States nuclear weapons in Europe, along with the supporting capabilities, infrastructure, and dual-capable aircraft dedicated to the delivery of United States nuclear weapons, provided by European NATO allies;(4)in parallel to the independent commitments of the United States and the United Kingdom to the enduring security of NATO, the nuclear programs of the United States and the United Kingdom have enjoyed significant collaborative benefits as a result of the cooperative relationship formalized in the Agreement for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes, signed at Washington July 3, 1958, and entered into force August 4, 1958, between the United States and the United Kingdom (commonly referred to as the Mutual Defense Agreement);(5)the unique partnership between the United States and the United Kingdom has enhanced sovereign military and scientific capabilities, strengthened bilateral ties, and resulted in the sharing of costs;(6)as the international security environment deteriorates and potential adversaries expand and enhance their nuclear forces, the extended deterrence commitments of the United Kingdom play an increasingly important role in supporting the security interests of the United States and allies of the United States and the United Kingdom;(7)additionally, the extension of the nuclear deterrence commitments of the United Kingdom to members of the NATO alliance strengthens collective security while reducing the burden placed on United States nuclear forces to deter potential adversaries and assure allies of the United States;(8)it is in the national security interest of the United States to support the United Kingdom with respect to the decision of the Government of the United Kingdom to maintain its nuclear forces to deter countries that are significantly increasing and diversifying their nuclear arsenals and investing in novel nuclear technologies and developing new warfighting nuclear systems that could threaten NATO allies, as outlined in the March 2021 report of the Government of the United Kingdom entitled, Global Britain in a Competitive Age: The Integrated Review of Security, Defence, Development and Foreign Policy;(9)as the United States continues to modernize its aging nuclear forces to ensure its ability to continue to field a nuclear deterrent that is safe, secure, and effective, the United Kingdom faces a similar challenge;(10)bilateral cooperation on such programs as the Trident II D5 weapons system, the common missile compartment for the future Dreadnought and Columbia classes of submarines, and the parallel development of the W93/Mk7 warhead of the United States and the replacement warhead of the United Kingdom, will allow the United States and the United Kingdom to responsibly address challenges within their legacy nuclear forces in a cost-effective manner that—(A)meets national requirements and preserves independent, sovereign control;(B)is consistent with each country’s obligations under the Nuclear Non-Proliferation Treaty; and(C)supports nonproliferation objectives; and(11)continued cooperation between the nuclear programs of United States and the United Kingdom is essential to ensuring that the NATO alliance continues to be supported by credible nuclear forces capable of preserving peace, preventing coercion, and deterring aggression. 1546.Sense of the Senate on maintaining diversity in the nuclear weapons stockpile(a)Sense of the senateIt is the sense of the Senate that—(1)in order to ensure adequate confidence in the functionality of the United States nuclear weapons stockpile, the National Nuclear Security Administration must maintain sufficient diversity in the designs and types of nuclear weapons it makes available to the Department of Defense; (2)the Department of Defense should leverage that diversity to field a force with an appropriate mix of capabilities and technological distinctiveness to ensure that the United States nuclear deterrent remains capable of meeting military requirements, even during the unlikely event of a technical issue that renders one particular type of nuclear weapon temporarily or permanently unsuitable for deployment; and(3)accordingly, it is in the national security interest of the United States to maintain no fewer than two distinct types of deployed nuclear weapons per leg of the nuclear triad in order to ensure that no potential adversary, nor United States ally, doubts the continuing effectiveness of the United States nuclear deterrent.(b)DefinitionsIn this section:(1)Types of nuclear weaponsThe term type, with respect to nuclear weapons, means a unique configuration of nuclear explosive packages contained within a warhead or gravity bomb assembly.(2)Nuclear triadThe term nuclear triad means the combination of platforms and delivery systems that comprise the strategic nuclear forces of the United States, organized by domain (known as a leg), and consists of the following:(A)For the land leg, LGM–30G Minuteman III intercontinental ballistic missiles, any associated reentry vehicles, and the planned replacement systems for such missiles and vehicles.(B)For the sea leg, Ohio class fleet ballistic missile submarines, UGM–133 Trident II submarine-launched ballistic missiles, any associated reentry vehicles, and the planned replacement systems for such submarines, missiles, and vehicles.(C)For the air leg, B–52H Stratofortress long-range heavy bombers, B–2A Spirit stealth bombers, AGM–86B air-launched cruise missiles, and the planned replacement systems for such bombers and missiles. 1547.Sense of the Senate on ground-based strategic deterrent(a)FindingsCongress makes the following findings:(1)The Minuteman III intercontinental ballistic missile in service as of the date of the enactment of this Act was first deployed in 1970, with a planned 10-year service life.(2)The Minuteman III force will begin experiencing attrition and age-related component degradation, resulting in the number of available intercontinental ballistic missiles falling below military requirement levels in the late 2020s.(3)In a 2014 analysis of alternatives, the Air Force concluded that replacing the Minuteman III missile would provide necessary capabilities at lower cost when compared with extending the service life of the Minuteman III missile.(4)The Director of Cost Assessment and Program Evaluation of the Department of Defense reviewed and validated the Air Force’s 2014 analysis of alternatives, stating, We recommend moving expeditiously to a Milestone A decision to ensure the timely fielding of the future capability. Additionally, prompt action would demonstrate Air Force and DOD commitment to the following: the nuclear mission to the Airmen serving in the field; our allies relying on our umbrella nuclear deterrent coverage; the American public who has been following recent news reports; and the world at large..(5)In February, 2015, President Barack Obama’s budget requested $75,166,000 for a new program of record to develop a replacement for the Minuteman III intercontinental ballistic missile, named the ground-based strategic deterrent.(6)In connection with the decision to begin the ground-based strategic deterrent program in 2015, the Department of Defense did not undertake new engineering and production efforts for components necessary to conduct a long-term life extension of the current Minuteman system.(7)General Timothy Ray, former Commander of Air Force Global Strike Command, testified before the Subcommittee on Strategic Forces of the Committee on Armed Services of the Senate on May 12, 2021, that the most recent cost estimate indicates that attempting a long-term life extension of the Minuteman III system would—(A)cost $38,000,000,000 more than the ground-based strategic deterrent program; (B)deliver a less-capable, less-secure, less-sustainable system; and(C)be unable to deliver life-extended systems in time to offset age-related erosion of the Minuteman fleet, resulting in a significant gap, in [intercontinental ballistic missile] capability.(8)Since 2015, and during multiple presidential administrations, Congress has authorized and appropriated more than $2,800,000,000 to develop the ground-based strategic deterrent.(9)The ground-based strategic deterrent program has been shown to be a cost-effective solution to maintain the land-based leg of the nuclear triad.(10)The ground-based strategic deterrent program has been leading the efforts of the Department of Air Force at digital engineering able to run millions of scenarios on the most cost-effective design and government-owned baseline. (11)The ground-based strategic deterrent will provide the United States with a modern, reliable system capable of meeting emergent challenges while lowering sustainment costs and also improving safety and security.(12)The Air Force’s comprehensive approach to the ground-based strategic deterrent will also address aging infrastructure and modernize nuclear command and control capabilities associated with the intercontinental ballistic missile fleet, much of which remains predominantly unchanged since the 1960s.(13)The marked erosion of global security conditions and continued increase in the quantity and quality of foreign nuclear arsenals reinforces the need to modernize the United States nuclear deterrent, including the land-based leg of the nuclear triad.(b)Sense of the SenateIt is the sense of the Senate that—(1)intercontinental ballistic missiles are a critical component of the United States nuclear deterrent, providing the ability to hedge between legs of the nuclear triad in the case of a component-wide failure in another leg;(2)the continued development of the ground-based strategic deterrent system, and its eventual replacement of the Minuteman III intercontinental ballistic missile, is needed to maintain an effective intercontinental ballistic missile capability into the future;(3)ensuring the continued effectiveness of the United States nuclear deterrent through modernization programs such as the ground-based strategic deterrent may also increase opportunities for effective arms control in the future by enhancing the confidence of the United States in the sustainability and effectiveness of each leg of the triad, once replaced with modern equivalents; and(4)it is in the national security interests of the United States that the Department of Defense prioritize an effective and cost-efficient execution of the ground-based strategic deterrent program before the retirement of the Minuteman III intercontinental ballistic missile in the mid-2030s. DMissile defense programs1551.Authority to develop and deploy Next Generation Interceptor for missile defense of the United States homeland(a)AuthoritySubject to the availability of appropriations, the Director of the Missile Defense Agency may develop a highly reliable interceptor with volume-kill capabilities for the Ground-based Midcourse Defense system using sound acquisition practices, as outlined in the Government Accountability Office report, Observations on Ground-based Midcourse Defense Acquisitions Challenges and Potential Contract Strategy Changes (GAO–21–135R), including— (1)emphasizing the use of high technology readiness level components and software across the system to reduce program risk;(2)conducting critical parts testing of the Next Generation Interceptor prior to the preliminary design review in order to maximize reliability, producibility, and manufacturability;(3)commencing rigorous flight testing of the Next Generation Interceptor when essential components reach a technology readiness level of seven or higher;(4)completing at least two successful intercept flight tests before starting the first lot of production of the Next Generation Interceptor; and(5)to the maximum extent practicable, promoting industrial base competition via the use of multiple vendors through the Next Generation Interceptor program’s critical design review to maximize government return on investment.(b)PlanIf the Director exercises the authority provided by subsection (a), the Director shall develop a funding plan that includes funding lines across the future years defense program for the Next Generation Interceptor that—(1)produces and begins deployment of the Next Generation Interceptor as early as practicable after the date on which the Director completes carrying out the acquisition practices described in subsection (a);(2)includes acquiring at least 20 operational Next Generation Interceptors to fill silos currently empty in the ground-based interceptor inventory; and(3)includes transition plans to replace the current inventory of silo-based boosters with follow-on systems prior to the end of their useful lifecycle.(c)Report on funding profileThe Director shall include with the budget justification materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2023 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the funding profile necessary for the Next Generation Interceptor program to exercise the authority provided by subsection (a).(d)Congressional notification of cancellation requirement(1)In generalNot later than 30 days prior to any final decision to cancel the Next Generation Interceptor program, the Director shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives of such decision.(2)ElementsA briefing under paragraph (1) shall include the following:(A)A justification for the cancellation decision.(B)An analysis of the national security risk being accepted due to the cancellation decision.1552.Annual reliability testing for the Next Generation Interceptor(a)Annual flight tests requiredThe Director of the Missile Defense Agency shall—(1)ensure that the Next Generation Interceptor program establishes a process for conducting annual flight tests to evaluate the reliability of the system after the system reaches initial operational capability; and(2)ensure that such annual reliability testing begins not more than five years after declaration of initial operational capability for the Next Generation Interceptor. (b)ReportNot later than the date of approval for the Next Generation Interceptor program to enter the production phase of its acquisition process, the Director of the Missile Defense Agency shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report outlining estimated annual costs for conducting annual, operationally relevant flight testing to evaluate the reliability of the system developed under such program, including associated production costs for procuring sufficient flight systems to support such testing for the projected life of the system.(c)Waiver(1)In generalThe Secretary of Defense may, on an annual basis, waive the testing requirement in subsection (a), if the Secretary determines that the conduct of such a test in a given year will have an unacceptably adverse effect on the operational readiness of the Ballistic Missile Defense System.(2)NoticeIf, pursuant to paragraph (1), the Secretary waives the requirement in subsection (a), the Secretary shall, not later than August 1 of each fiscal year in which a test required by subsection (a) will not occur, submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a notice, in writing, of such waiver. 1553.Next Generation Interceptor development program accountability matrices(a)In generalConcurrent with the submission to Congress of the budget of the President for fiscal year 2023 and each fiscal year thereafter pursuant to section 1105(a) of title 31, United States Code, the Director of the Missile Defense Agency shall submit to the congressional defense committees and the Comptroller General of the United States the matrices described in subsection (b) relating to the Next Generation Interceptor weapon system.(b)Matrices describedThe matrices described in this subsection are the following:(1)Technology and product development goalsA matrix that identifies, in six-month increments, key milestones, development events, and specific performance goals for the technology development phase and product development phase of the Next Generation Interceptor weapon system, which shall be subdivided, at a minimum, according to the following:(A)Technology maturity, including technology readiness levels of major interceptor components and key demonstration events leading to full maturity.(B)Design maturity, including key events and metrics, at the interceptor all up round level and subsystem level and for the ground system.(C)Parts testing, including key events and metrics for vetting parts and components through a parts, materials, and processes mission assurance plan.(D)Software maturity, including key events and metrics, at the all up round level and subsystem level for the interceptor and for the ground system.(E)Manufacturing maturity, including manufacturing readiness levels for critical manufacturing operations and key demonstration events.(F)Schedule, with respect to key program milestones, critical path events, and margins.(G)Reliability, including growth plans and key milestones.(H)Testing and cybersecurity, including developmental and operational ground and flight test planning, execution, and evaluation.(I)Any other technology and product development goals the Director determines to be appropriate.(2)Cost(A)In generalThe following matrices relating to the cost of the Next Generation Interceptor weapon system:(i)A matrix expressing, in six-month increments, the total cost for the technology development, product development, and initial production phases.(ii)A matrix expressing the total cost for each of the contractors’ estimates for the technology development, product development, and initial production phases.(B)Phasing and subdivision of matricesThe matrices described in clauses (i) and (ii) of subparagraph (A) shall be—(i)phased over the entire technology development, product development, and initial production phases; and(ii)subdivided according to the costs of the primary subsystems in the next Generation Interceptor weapon system work breakdown structure.(3)Stakeholder and independent reviewsA matrix that identifies, in six-month increments, plans and status for coordinating products and obtaining independent reviews for the Next Generation Interceptor weapon system, which shall be grouped by development phase and subdivided according to the following:(A)Performance requirements, including—(i)coordinating, updating, and obtaining approval of the top-level requirements document; and(ii)coordinating system level performance attributes with the Commander of United States Strategic Command.(B)Intelligence inputs, processes, and products, including—(i)coordinating, updating, and validating the homeland ballistic missile defense validated online lifecycle threat with the Director of the Defense Intelligence Agency; and(ii)coordinating and obtaining approval of a lifecycle mission data plan.(C)Independent assessments, including obtaining an initial and updated—(i)independent technical risk assessment;(ii)independent cost estimate; and(iii)capability and utility assessment.(D)Models and simulations, including—(i)obtaining accreditation of interceptor models and simulations at both the all up round level and subsystem level from the Ballistic Missile Defense Operational Test Agency;(ii)obtaining certification of threat models used for interceptor ground test from the Ballistic Missile Defense Operational Test Agency; and(iii)obtaining accreditation from the Director of the Defense Intelligence Agency on all threat models, simulations, and associated data used to support interceptor development.(E)Capability transfer, including establishment of a hybrid program office, lead military department designation, and transfer agreement.(F)Sustainability and obsolescence, including coordinating and obtaining approval of a lifecycle sustainment plan.(G)Cybersecurity, including coordinating and obtaining approval of a cybersecurity strategy.(c)FormThe matrices submitted under subsection (b) shall be in unclassified form, but may contain a classified annex.(d)Semiannual updates of matricesNot later than 180 days after the date on which the Director submits the matrices described in subsection (b) for a year as required by subsection (a), the Director shall submit to the congressional defense committees and the Comptroller General updates to the matrices.(e)Treatment of the first matrices as baseline(1)In generalThe first set of matrices submitted under subsection (a) shall be treated as the baseline for the full technology development, product development, and initial production phases of the Next Generation Interceptor weapon system program for purposes of updates submitted under subsection (d) and subsequent matrices submitted under subsection (a).(2)ElementsAfter the submission of the first set of matrices required by subsection (a), each update submitted under subsection (d) and each subsequent set of matrices submitted under subsection (a) shall—(A)clearly identify changes in key milestones, development events, and specific performance goals identified in the first set of matrices under subsection (b)(1);(B)provide updated cost estimates under subsection (b)(2); and(C)provide updated plans and status under subsection (b)(3).(f)Assessment by Comptroller General of the United StatesNot later than 60 days after receiving the matrices described in subsection (b) for a year as required by subsection (a), the Comptroller General shall assess the acquisition progress made with respect to the Next Generation Interceptor weapon system and brief the congressional defense committees on the results of that assessment.(g)TerminationThe requirements of this section shall terminate on the date that is one year after the Next Generation Interceptor weapon system achieves initial production. 1554.Extension of period for transition of ballistic missile defense programs to military departmentsSection 1676(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by striking the date on which the budget of the President for fiscal year 2021 is submitted under section 1105 of title 31, United States Code, and inserting, October 1, 2023. 1555.Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production(a)Iron Dome short-range rocket defense system(1)Availability of fundsOf the funds authorized to be appropriated by this Act for fiscal year 2022 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $108,000,000 may be provided to the Government of Israel to procure components for the Iron Dome short-range rocket defense system through co-production of such components in the United States by industry of the United States.(2)Conditions(A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors.(B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees—(i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement;(ii)an assessment detailing any risks relating to the implementation of such agreement; and(iii)for system improvements resulting in modified Iron Dome components and Tamir interceptor sub-components, a certification that the Government of Israel has demonstrated successful completion of Production Readiness Reviews, including the validation of production lines, the verification of component conformance, and the verification of performance to specification as defined in the Iron Dome Defense System Procurement Agreement, as further amended.(b)Israeli cooperative missile defense program, David's Sling Weapon System co-production(1)In generalSubject to paragraph (3), of the funds authorized to be appropriated for fiscal year 2022 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $30,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry.(2)AgreementProvision of funds specified in paragraph (1) shall be subject to the terms and conditions in the bilateral co-production agreement, including—(A)a one-for-one cash match is made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and(B)co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent.(3)Certification and assessmentThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees—(A)a certification that the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; and(B)an assessment detailing any risks relating to the implementation of such agreement.(c)Israeli cooperative missile defense program, Arrow 3 Upper Tier Interceptor Program co-production(1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2022 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $62,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry.(2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that—(A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement for the Arrow 3 Upper Tier Interceptor Program;(B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);(C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds—(i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production;(ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;(iii)technical milestones for co-production of parts and components and procurement;(iv)a joint affordability working group to consider cost reduction initiatives; and(v)joint approval processes for third-party sales; and(D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent.(d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (2) of subsection (c), the Under Secretary may submit—(1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or(2)separate certifications for each respective system.(e)TimingThe Under Secretary shall submit to the congressional defense committees the certification and assessment under subsection (b)(3) and the certification under subsection (c)(2) no later than 30 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:(1)The congressional defense committees.(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1556.Semiannual updates on meetings held by the Missile Defense Executive Board(a)Semiannual updatesNot later than March 1 and September 1 of each year, the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment, acting in their capacities as co-chairmen of the Missile Defense Executive Board pursuant to section 1681(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2162), shall provide to the congressional defense committees a semiannual update including, with respect to the six-month period preceding the update—(1)the dates on which the Board met; and(2)except as provided by subsection (b), a summary of any decisions made by the Board at each meeting of the Board and the rationale for and options that informed such decisions.(b)Exception for certain budgetary mattersThe co-chairmen shall not be required to include in a semiannual update under subsection (a) the matters described in paragraph (2) of such subsection with respect to decisions of the Board relating to the budget of the President for a fiscal year if the budget for that fiscal year has not been submitted to Congress under section 1105 of title 31, United States Code, as of the date of the semiannual update.(c)Form of updateThe co-chairmen may provide a semiannual update under subsection (a) either in the form of a briefing or a written report. 1557.Independent study of Department of Defense components’ roles and responsibilities relating to missile defense(a)Independent study and report(1)ContractNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with the National Academy of Public Administration (in this section referred to as the Academy) for the Academy to perform the services covered by this subsection.(2)Study and report(A)Under an agreement between the Secretary and the Academy under this subsection, the Academy shall carry out an study regarding the roles and responsibilities of the various components of the Department of Defense as they pertain to missile defense. (B)The study required by subparagraph (A) shall include the following:(i)A comprehensive assessment and analysis of existing Department component roles and responsibilities for the full range of missile defense activities, including establishment of requirements, research and development, system acquisition, and operations.(ii)Identification of gaps in component capability of each applicability component for performing its assigned missile defense roles and responsibilities.(iii)Identification of opportunities for deconflicting mission sets, eliminating areas of unnecessary duplication, reducing waste, and improving efficiency across the full range of missile defense activities.(iv)Development of a timetable for the implementation of the opportunities identified under clause (iii).(v)Development of recommendations for such legislative or administrative action as the Academy considers appropriate pursuant to carrying out clauses (i) through (iv).(vi)Such other matters as the Secretary may require. (C)(i)Not later than one year after the date on which the Secretary and the Academy enter into a contract under paragraph (1), the Academy shall submit to the Secretary and the congressional defense committees a report on the study conducted under subparagraph (A) of this paragraph.(ii)The report submitted under clause (i) shall include the findings of the Academy with respect to the study carried out under subparagraph (A) and any recommendations the Academy may have for legislative or administrative action pursuant to such study.(3)Alternate contract organization(A)If the Secretary is unable within the time period prescribed in paragraph (1) to enter into an agreement described in such paragraph with the Academy on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that—(i)is not part of the Government;(ii)operates as a not-for-profit entity; and(iii)has expertise and objectivity comparable to that of the Academy.(B)If the Secretary enters into an agreement with another organization as described in subparagraph (A), any reference in this subsection to the Academy shall be treated as a reference to the other organization.(b)Report by Secretary of DefenseNot later than 120 days after the date on which the report is submitted pursuant to subsection (a)(2)(C), the Secretary shall submit to the congressional defense committees a report on the views of the Secretary on the findings and recommendations set forth in the report submitted under such subsection, together with such recommendations as the Secretary may have for changes in the structure, functions, responsibilities, and authorities of the Department. XVICyberspace-related matters1601.Matters concerning cyber personnel requirements(a)In generalThe Secretary of Defense shall—(1)determine the overall workforce requirement of the Department of Defense for cyber and information operation military personnel across the active and reserve components of the Armed Forces (other than the Coast Guard) and for civilian personnel, and in doing so shall—(A)consider personnel in positions securing the Department of Defense Information Network and associated enterprise information technology, defense agencies and field activities, and combatant commands, including current billets primarily associated with the information environment and cyberspace domain and projected future billets;(B)consider the mix between military and civilian personnel, active and reserve components, and the use of the National Guard;(C)develop a workforce development plan that covers accessions, training, and education; and(D)consider such other elements as the Secretary determines appropriate;(2)assess current and future general information warfare and cyber education curriculum and requirements for military and civilian personnel, including—(A)acquisition personnel;(B)accessions and recruits to the military services;(C)cadets and midshipmen at the military service academies and enrolled in the Senior Reserve Officers’ Training Corps;(D)information environment and cyberspace military and civilian personnel; and(E)non-information environment and cyberspace military and civilian personnel;(3)identify appropriate locations for information warfare and cyber education for military and civilian personnel, including—(A)the military service academies;(B)the educational institutions described in section 2151(b) of title 10, United States Code;(C)the Air Force Institute of Technology;(D)the National Defense University;(E)the Joint Special Operations University;(F)any other military educational institution of the Department specified by the Secretary for purposes of this section;(G)the Cyber Centers of Academic Excellence certified jointly by the National Security Agency and the Department of Homeland Security; and(H)potential future educational institutions of the Federal Government, including an assessment, in consultation with the Secretary of Homeland Security and the National Cyber Director, of the feasibility and advisability of a National Cyber Academy or similar institute created for the purpose of educating and training civilian and military personnel for service in cyber, information, and related fields throughout the Federal Government; and(4)determine—(A)whether the cyberspace domain and information warfare mission requires a graduate-level professional military education college on par with and distinct from the war colleges for the Army, Navy, and Air Force in effect on the day before the date of the enactment of this Act;(B)whether such a college should be joint; and(C)where it should be located.(b)Report requiredNot later than November 1, 2022, the Secretary shall provide the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing and, not later than Jan 1, 2023, the Secretary shall submit to such committees a report on—(1)the findings of the Secretary in carrying out subsection (a);(2)an implementation plan to achieve future information warfare and cyber education requirements at appropriate locations;(3)such recommendations as the Secretary may have for personnel needs in information warfare and the cyberspace domain; and(4)such legislative or administrative action as the Secretary identifies as necessary to effectively meet cyber personnel requirements.(c)Education definedThe term education includes formal education requirements, such as degrees and certification in targeted subject areas, but also general training, including—(1)reskilling;(2)knowledge, skills, and abilities; and(3)nonacademic professional development. 1602.Cyber data management(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Principal Cyber Advisor to the Secretary of Defense, and the Chief Information Officer of the Department of Defense shall—(1)develop a strategy and plan to access and utilize data associated with the Department of Defense Information Network enterprise that can support offensive and defensive cyber operations from components of the Department other than the Cyber Mission Forces, such as the National Security Agency, counterintelligence components of the Department, and cybersecurity service providers;(2)develop processes or operating procedures governing the ingest, structuring, and storage of intelligence data, cyber threat information and Department of Defense Information Network sensor, tool, routing infrastructure, and endpoint data in Big Data Platform instances, relevant Cyber Operations Force systems, relevant United States Cyber Command commercial cloud enclaves, and other Department of Defense data lakes containing information pertinent to United States Cyber Command missions; and(3)develop a strategy for piloting efforts, development of operational workflows and tactics, techniques, and procedures for the operational use of mission data by the Cyber Operations Force.(b)Roles and responsibilitiesNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Principal Cyber Advisor to the Secretary, the Commander of United States Cyber Command, and the Secretaries of the military departments, shall establish the specific roles and responsibilities of the following in implementing each of the tasks required by subsection (a):(1)The United States Cyber Command.(2)Program offices responsible for the components of the Joint Cyber Warfighting Architecture.(3)The military services.(4)The Department of Defense Chief Information Officer and Chief Data Officer.(5)Any other program office, headquarters element, or operational component newly instantiated or deemed relevant by the Secretary.(c)BriefingNot later than 300 days after the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees a briefing on the roles and responsibilities established under subsection (b).1603.Assignment of certain budget control responsibilities to Commander of United States Cyber Command(a)Assignment of responsibilities(1)In generalThe Commander of United States Cyber Command shall, subject to the authority, direction, and control of the Principal Cyber Advisor of the Department of Defense, be responsible for directly controlling and managing the planning, programming, budgeting, and execution of the resources to train, equip, operate, and sustain the Cyber Mission Forces.(2)Effective date and applicabilityParagraph (1) shall take effect on January 1, 2022, for control over budget execution, and shall apply with respect to planning, programming, budgeting, and execution of resources for fiscal year 2024 and each fiscal year thereafter.(b)Elements(1)In generalThe responsibilities assigned to the Commander by subsection (a)(1) shall include the following:(A)Preparation of a program objective memorandum and budget estimate submission for the resources required to train, equip, operate, and sustain the Cyber Mission Forces.(B)Preparation of budget materials pertaining to United States Cyber Command for inclusion in the budget justification materials that are submitted to Congress in support of the Department of Defense budget for a fiscal year (as submitted with the budget of the President for a fiscal year under section 1105(a) of title 31, United States Code) that is separate from any other military service or component of the Department.(2)Responsibilities not delegatedThe responsibilities assigned to the Commander by subsection (a)(1) shall not include the following:(A)Military pay and allowances.(B)Funding for facility support that is provided by the military services. (c)Implementation plan(1)In generalNot later than the date that is 30 days after the date of the enactment of this Act, the Comptroller of the Department of Defense and the Commander of United States Cyber Command, in coordination with Chief Information Officer of the Department, the Principal Cyber Advisor, the Under Secretary of Defense for Acquisition and Sustainment, Cost Assessment and Program Evaluation, and the Secretaries of the military departments, shall jointly develop an implementation plan for the transition of responsibilities assigned by subsection (a)(1).(2)ElementsThe implementation plan developed under paragraph (1) shall include the following:(A)A budgetary review to identify appropriate resources for transfer to the Commander of United States Cyber Command for carrying out responsibilities assigned by subsection (a)(1).(B)Definition of appropriate roles and responsibilities.(C)Specification of all program elements and subelements, and the training, equipment, Joint Cyber Warfighting Architecture capabilities, other enabling capabilities and infrastructure, intelligence support, operations, and sustainment investments in each program element and subelement, for which the Commander of United States Cyber Command is responsible.(D)Specification of all program elements and subelements, and the training, equipment, Joint Cyber Warfighting Architecture capabilities, other enabling capabilities and infrastructure, intelligence support, operations, and sustainment investments in each program element and subelement, relevant to or that support the Cyber Mission Force for which the Secretaries of the military departments are responsible. (E)Required levels of civilian and military staffing within the United States Cyber Command to execute proper planning, programming, budgeting, and execution of the responsibilities assigned by subsection (a)(1), and an estimate of when such levels of staffing will be achieved. (d)Briefing(1)In generalNot later than the earlier of the date on which the implementation plan required by subsection (c) is completed and the date that is 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide the congressional defense committees a briefing on the implementation plan.(2)ElementsThe briefing required by paragraph (1) shall address any recommendations for when and how the Secretary of Defense should delegate to the Commander of United States Cyber Command budget authority for Cyber Operations Forces, as stated in section 167b(d)(2) of title 10, United States Code, after successful implementation of budget authority for the Cyber Mission Forces. 1604.Coordination between United States Cyber Command and private sector(a)Voluntary processNot later than January 1, 2023, the Commander of United States Cyber Command shall establish a voluntary process to engage with commercial information technology and cybersecurity companies to explore and develop methods and plans through which the capabilities, knowledge, and actions of—(1)companies operating inside the United States to defend against foreign malicious cyber actors could assist or be coordinated with the actions of Cyber Command operating outside the United States against the same foreign malicious cyber actors; and(2)Cyber Command operating outside the United States against foreign malicious cyber actors could assist or be coordinated with the actions of companies operating inside the United States against the same foreign malicious cyber actors.(b)Annual briefing(1)In generalDuring the period beginning on March 1, 2022, and ending on March 1, 2026, the Commander shall, not less frequently than once each year, provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the status of activities conducted under subsection (a).(2)ElementsEach briefing provided under paragraph (1) shall include the following:(A)Such recommendations for legislative or administrative action as the Commander considers appropriate to improve and facilitate the planning activities conducted under subsection (a).(B)Such recommendations as the Commander may have for increasing private sector participation in the planning activities conducted under subsection (a).(C)A description of the challenges encountered in carrying out subsection (a), including any concerns expressed to the Commander by private sector partners regarding participation in the planning activities under such subsection.(D)A description of any improvements resulting from the planning activities conducted in subsection (a).(E)Such other matters as the Commander considers appropriate.(c)Protection of trade secrets and proprietary informationThe Commander shall ensure that any trade secret or proprietary information of a company engaged with the Department through the process established under subsection (a) that is made known to the Department pursuant to such process remains private and protected unless otherwise explicitly authorized by the company.(d)Rule of constructionNothing in this section shall be construed to authorize United States Cyber Command to conduct operations inside the United States or for private sector entities to conduct offensive cyber activities outside the United States, except to the extent such operations or activities are permitted by a provision of law in effect on the day before the date of the enactment of this Act. 1605.Pilot program on public-private partnerships with internet ecosystem companies to detect and disrupt adversary cyber operations(a)Pilot requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish and commence a pilot program to assess the feasibility and advisability of entering into public-private partnerships with internet ecosystem companies to facilitate actions by such companies to discover and disrupt use of the platforms, systems, services, and infrastructure of such companies by malicious cyber actors.(b)Public-private partnerships(1)In generalUnder the pilot program required by subsection (a), the Secretary shall seek to enter into one or more public-private partnerships with internet ecosystem companies to facilitate actions as described in subsection (a).(2)Voluntary participationParticipation by an internet ecosystem company in a public-private partnership under the pilot program shall be voluntary.(c)Authorized activitiesIn establishing and conducting the pilot program under subsection (a), the Secretary may—(1)provide assistance to a participating company in developing effective know-your-customer processes and requirements;(2)provide information, analytics, and technical assistance to improve the ability of participating companies to detect and prevent illicit or suspicious procurement, payment, and account creation;(3)develop and socialize best practices for the collection, retention, and sharing of data by participating companies to support discovery of malicious cyber activity, investigations, and attribution;(4)provide timely information to participating companies, such as foreign actor technical persona identification details, information about ongoing operations and infrastructure, and indicators of compromise, to enable such companies to detect and disrupt the use of their platforms, systems, services, and infrastructure by malicious cyber actors;(5)facilitate development of threat-sharing, information-exchange, and data pooling and analysis arrangements among participating companies such that individual companies or trusted third parties, such as cybersecurity nonprofit organizations or information-sharing and analysis centers, can correlate relevant data and indicators, as described in paragraph (3), across platforms, systems, services, and infrastructure;(6)provide recommendations for and assist in the development and institution of operational workflows, assessment and compliance practices, and training that participating companies can institute reliably to detect and disrupt the use of their platforms, systems, services, and infrastructure by malicious cyber actors;(7)accelerate to the greatest extent possible, the automation of existing or instituted operational workflows to operate at line-rate in order to enable real-time mitigation without the need for manual review or action;(8)provide recommendations for and assist in the development of technical capabilities to enable participating companies to collect and analyze data on activities occurring on their platforms, systems, services, and infrastructure to detect and disrupt operations of malicious cyber actors; and(9)provide recommendations regarding relevant mitigations for suspected or discovered malicious cyber activity and thresholds for action.(d)Competition concernsThe Secretary shall ensure that any trade secret or proprietary information of a participating company made known to the Department of Defense pursuant to a public-private partnership under the pilot program remains private and protected unless explicitly authorized by the participating company.(e)ImpartialityIn carrying out the pilot program under subsection (a), the Secretary shall not take any action that is intended primarily to advance the particular business interests of a given company but are otherwise authorized to take actions that advance the interests of the United States, notwithstanding differential impact or benefit to a given company’s or given companies’ business interests.(f)Participation of other Federal Government componentsThe Secretary may invite to participate in the pilot program required by subsection (a) the heads of such departments or agencies as the Secretary considers appropriate.(g)Limitation on Government access to dataThe Secretary shall ensure that Government officials involved in the pilot program have access to information authorized to be shared with the Federal Government pursuant to the Cybersecurity Information Sharing Act of 2015 (Public Law 114–113; 6 U.S.C. 1501 et seq.). (h)Briefings(1)InitialNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the pilot program and the plans for the conduct of the pilot program under subsection (a).(2)Follow-upNot later than 540 days after the date of the enactment of this Act, the Secretary shall brief the committees described in paragraph (1) on the progress of the pilot program conducted under subsection (a), the projected end date of the pilot program, and the findings of the Secretary with respect to the feasibility and advisability of extending or expanding the pilot program.(i)DefinitionsIn this section:(1)The term internet ecosystem company means a business incorporated in the United States that provide cybersecurity services, internet service, content delivery services, Domain Name Service, cloud services, mobile telecommunications services, email and messaging services, internet browser services, or such other services as the Secretary determines appropriate for the purposes of the pilot program required by subsection (a).(2)The term participating company means an internet ecosystem company that has entered into a public-private partnership with the Secretary under subsection (b). 1606.Zero trust strategy, principles, model architecture, and implementation plans(a)Zero trust strategy, principles, and model architecture requiredNot later than 270 days after the date of the enactment of this Act, the Chief Information Officer of the Department of Defense and the Commander of Joint Forces Headquarters-Department of Defense Information Network shall jointly develop a zero trust strategy, principles, and a model architecture to be implemented across the Department of Defense Information Network, including classified networks, operational technology, and weapon systems.(b)Strategy, principles, and model architecture elementsThe zero trust strategy, principles, and model architecture required under subsection (a) shall include, at a minimum, the following elements:(1)Prioritized policies and procedures for establishing implementations of mature zero trust enabling capabilities within on-premises, hybrid, and pure cloud environments, including access control policies that determine which persona or device shall have access to which resources and the following:(A)Identity, credential, and access management.(B)Macro and micro network segmentation, whether in virtual, logical, or physical environments.(C)Traffic inspection.(D)Application security and containment.(E)Transmission, ingest, storage, and real-time analysis of cybersecurity metadata endpoints, networks, and storage devices.(F)Data management, data rights management, and access controls.(G)End-to-end encryption.(H)User access and behavioral monitoring, logging, and analysis.(I)Data loss detection and prevention methodologies.(J)Least privilege, including system or network administrator privileges.(K)Endpoint cybersecurity, including secure host, endpoint detection and response, and comply-to-connect requirements.(L)Automation and orchestration.(M)Configuration management of virtual machines, devices, servers, routers, and similar to be maintained on a single virtual device approved list (VDL).(2)Policies specific to operational technology, critical data, infrastructures, weapon systems, and classified networks.(3)Specification of enterprise-wide acquisitions of capabilities conducted or to be conducted pursuant to those policies.(4)Specification of standard zero trust principles supporting reference architectures and metrics-based assessment plan.(5)Roles, responsibilities, functions, and operational workflows of zero trust cybersecurity architecture and information technology personnel—(A)at combatant commands, military services, and defense agencies; and(B)Joint Forces Headquarters-Department of Defense Information Network.(c)Architecture development and implementationIn developing and implementing the zero trust principles and model architecture required under subsection (a), the Chief Information Officer and the Commander shall—(1)coordinate with—(A)the Principal Cyber Advisor to the Secretary of Defense;(B)military departments and defense agencies;(C)the Director of the National Security Agency Cybersecurity Directorate;(D)the Director of the Defense Advanced Research Projects Agency;(E)the Chief Information Officers of each military service;(F)the Commanders of the cyber components of the military services; (G)the Principal Cyber Advisors of each military service; and(H)the Chairman of the Joints Chiefs of Staff;(2)assess the utility of the Joint Regional Security Stacks, automated continuous endpoint monitoring program, assured compliance assessment solution, and each of the defenses at the Internet Access Points for their relevance and applicability to the zero trust architecture and opportunities for integration or divestment;(3)employ all available resources to include online training, leveraging commercially available zero trust training material, and other Federal agency training where feasible, to implement cybersecurity training on zero trust at the—(A)executive level;(B)cybersecurity professional or implementer level; and(C)general knowledge levels for Department of Defense users;(4)facilitate cyber protection team and cybersecurity service provider threat hunting and discovery of novel adversary activity;(5)assess and implement means to effect Joint Force Headquarters–Department of Defense Information Network’s automated command and control of the entire Department of Defense Information Network;(6)assess the potential of and, as appropriate, encourage use of third-party cybersecurity-as-a-service models;(7)engage with and conduct outreach to industry, academia, international partners, and other departments and agencies of the Federal Government on issues relating to deployment of zero trust architectures;(8)assess the current Comply-to-Connect Plan; and(9)review past and conduct additional pilots to guide development, including—(A)utilization of networks designated for testing and accreditation under section 1658 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2224 note);(B)use of automated red team products for assessment of pilot architectures; and(C)accreditation of piloted cybersecurity products for enterprise use in line with the findings on enterprise accreditation standards as performed under section 1654 of such Act (133 Stat. 1764; Public Law 116–92). (d)Implementation plans(1)In generalNo later than one year after the finalization of the model zero trust principles and architecture required under subsection (a), the head of each military department and the head of each component of the Department of Defense shall transmit to the Chief Information Officer of the Department and the Commander of Joint Forces Headquarters-Department of Defense Information Network a draft plan to implement such zero trust strategy, principles, and model architecture across the networks of their respective components and military department.(2)ElementsEach implementation plan transmitted under paragraph (1) shall include, at a minimum, the following:(A)Specific acquisitions, implementations, instrumentations, and operational workflows to be implemented, across unclassified and classified networks, operational technology, and weapon systems.(B)A detailed schedule with target milestones and required expenditures.(C)Interim and final metrics, including a phase migration plan.(D)Identification of additional funding, authorities, and policies, as may be required.(E)Requested waivers, exceptions to Department of Defense policy, and expected delays.(3)Limitation on procurementA head described in paragraph (1) who transmits a plan under such paragraph may not procure any hardware or software pursuant to such plan until the Chief Information Office and the Commander both certify that the plan complies with Department interoperability needs, the Department zero trust reference architecture, and redundancy, resiliency, and federation requirements of the Department.(e)Implementation oversight(1)In generalThe Chief Information Officer shall—(A)assess the implementation plans submitted under subsection (d)(1) for adequacy and responsiveness to the principles and model architecture required by subsection (a);(B)assess such implementation plans and their institution for appropriate use of enterprise-wide acquisitions;(C)ensure, at a high level, the interoperability and compatibility of individual components’ Solutions Architectures to include the leveraging of enterprise capabilities where appropriate through standards derivation, policy and, reviews;(D)use the annual investment guidance of the Chief to ensure appropriate implementation, including appropriate use of enterprise-wide acquisitions;(E)track use of waivers and exceptions to policy;(F)use the Cybersecurity Scorecard to track and drive implementation of Department components; and(G)leverage the authorities of the Commander of Joint Forces Headquarters-Department of Defense Information Network and the Director of the Defense Information Systems Agency to begin implementation of the zero trust strategy, principles, and model architecture developed under subsection (a). (2)Assessments of fundingNot later than March 31, 2024, and annually thereafter, each Principal Cyber Advisor of a military service shall include in the annual budget certification of the military service, as required by section 1657(d) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 391 note), an assessment of the adequacy of funding requested for each proposed budget for the purposes of carrying out the zero trust implementation plan for the military service developed in subsection (d).(f)Initial briefings(1)Briefings on model architectureNot later than 90 days after finalizing the model zero trust principles and architecture required by subsection (a), the Chief Information Officer of the Department and the Commander of Joint Forces Headquarters-Department of Defense Information Network shall provide a briefing to the congressional defense committees on such strategy, principles, and model architecture.(2)Briefings on implementation plansNo later than 90 days after the Department of Defense Chief Information Officer’s receipt of an implementation plan required under subsection (d), the secretary of a military department, in the case of an implementation plan pertaining to a military department or a military service, or the Chief Information Officer of the Department, in the case of an implementation plan pertaining to a remaining component of the Department, as the case may be, shall each provide a briefing to the congressional defense committees on the implementation plan.(g)Annual briefingsEffective February 1, 2022, at each of the annual cybersecurity budget review briefings of the Chief Information Officer of the Department and the military services for congressional staff until January 1, 2030, the Chief and the head of each of the military services shall provide updates on the implementation of the zero trust architecture in their respective networks. 1607.Demonstration program for automated security validation tools(a)Demonstration program requiredNot later than October 1, 2024, the Chief Information Officer of the Department of Defense shall, acting through the Director of the Defense Information Systems Agency, complete a demonstration program to demonstrate and assess an automated security validation capability to assist the Department of Defense by—(1)mitigating cyber hygiene challenges;(2)supporting ongoing efforts of the Department to assess weapon system resiliency;(3)quantifying enterprise security effectiveness of enterprise security controls, to inform future acquisition decisions of the Department;(4)assisting portfolio managers with balancing capability costs and capability coverage of the threat landscape; and(5)supporting the Department of Defense Cybersecurity Analysis and Review threat framework.(b)ConsiderationsIn developing capabilities for the demonstration program required by subsection (a), the Chief Information Officer shall consider—(1)integration of advanced commercially available threat intelligence;(2)metrics and scoring of security controls;(3)cyber analysis, cyber campaign tracking, and cybersecurity information sharing;(4)integration of security instrumentation and testing capability into cybersecurity enclaves and existing cybersecurity controls;(5)endpoint sandboxing; and(6)use of actual adversary attack methodologies.(c)Coordination with military servicesIn carrying out the demonstration program required by subsection (a), the Chief Information Officer shall, acting through the Director of the Defense Information Systems Agency, coordinate demonstration program activities with complementary efforts on-going within the military services, defense agencies, and field agencies.(d)Independent capability assessmentIn carrying out the demonstration program required by subsection (a), the Chief Information Officer shall, acting through the Director of the Defense Information Systems Agency and in coordination with the Director, Operational Test and Evaluation, perform operational testing to evaluate the operational effectiveness, suitability, and cybersecurity of the capabilities developed under the demonstration program.(e)Briefing(1)Initial briefingNot later than April 1, 2022, the Chief Information Officer shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the plans and status of the Chief Information Officer with respect to the demonstration program required by subsection (a).(2)Final briefingNot later than October 1, 2024, the Chief Information Officer shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the results and findings of the Chief Information Officer with respect to the demonstration program required by subsection (a). 1608.Improvements to consortium of universities to advise Secretary of Defense on cybersecurity matters(a)In generalSection 1659 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 391 note) is amended—(1)in subsection (a), in the matter before paragraph (1), by striking one or more consortia and inserting a consortium; and(2)in subsection (c), by amending paragraph (1) to read as follows:(1)Designation of administrative chairThe Secretary of Defense shall designate the National Defense University College of Information and Cyberspace to function as the administrative chair of the consortium established under subsection (a)..(b)Conforming amendmentsSuch section is further amended—(1)in subsection (a)(1), by striking or consortia;(2)in subsection (b), by striking or consortia;(3)in subsection (c)—(A)by striking paragraph (2);(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;(C)in paragraph (2), as redesignated by subparagraph (B)—(i)in the matter before subparagraph (A)—(I)by striking Each administrative and inserting The administrative; and(II)by striking a consortium and inserting the consortium; and(ii)in subparagraph (A), by striking for the term specified by the Secretary under paragraph (1);(D)by amending paragraph (3), as redesignated by subparagraph (B), to read as follows:(3)Executive committeeThe Secretary, in consultation with the administrative chair, may form an executive committee for the consortium that is comprised of representatives of the Federal Government to assist the chair with the management and functions of the consortium.; and(4)by amending subsection (d) to read as follows:(d)ConsultationThe Secretary shall meet with such members of the consortium as the Secretary considers appropriate, not less frequently than twice each year or at such periodicity as is agreed to by the Secretary and the consortium..1609.Quarterly reports on cyber operations(a)In generalSection 484 of title 10, United States Code is amended—(1)in the section heading, by inserting and reports after briefings;(2)in subsection (a)—(A)by inserting and reports after Briefings; and(B)by inserting , and submit to the congressional defense committees a report on, after briefings on; and(3)in subsection (b), in the matter before paragraph (1), by inserting and report after Each briefing.(b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 484 and inserting the following new item:484. Quarterly cyber operations briefings and reports..1610.Assessment of cybersecurity posture and operational assumptions and development of targeting strategies and supporting capabilities(a)Assessment of cybersecurity posture of adversaries and operational assumptions of United States Government(1)In generalNot later than one year after the date of the enactment of this Act, the Commander of United States Cyber Command, the Under Secretary of Defense for Policy, and the Under Secretary of Defense for Intelligence and Security, shall jointly sponsor or conduct an assessment, including, if appropriate, a war-game or tabletop exercise, of the current and emerging offensive cyber posture of adversaries of the United States and the current operational assumptions and plans of the Armed Forces for offensive cyber operations during potential crises or conflict.(2)ElementsThe assessment required by paragraph (1) shall include consideration of the following:(A)Changes to strategies, operational concepts, operational preparation of the environment, and rules of engagement.(B)Opportunities provided by armed forces in theaters of operations and other innovative alternatives.(C)Changes in intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) targeting and operations in support of the Department of Defense.(D)Adversary capabilities to deny or degrade United States activities in cyberspace.(E)Adversaries’ targeting of United States critical infrastructure and implications for United States policy.(F)Potential effect of emerging technologies, such as fifth generation mobile networks, expanded use of cloud information technology services, and artificial intelligence.(G)Changes in organizational design.(H)The effect of private sector cybersecurity research.(b)Development of targeting strategies, supporting capabilities, and operational concepts(1)In generalNot later than one year after the date of the enactment of this Act, the Commander shall—(A)assess and establish the capabilities, capacities, tools, and tactics required to support targeting strategies for—(i)day-to-day persistent engagement of adversaries, including support to information operations;(ii)support to geographic combatant commanders at the onset of hostilities and during sustained conflict; and(iii)deterrence of attacks on United States critical infrastructure, including the threat of counter value responses;(B)develop future cyber targeting strategies and capabilities across the categories of cyber missions and target classes where—(i)time-consuming and human effort-intensive stealthy operations are required to acquire and maintain access to targets, and the mission is so important it is worthwhile to expend such efforts to hold them at risk;(ii)target prosecution requires unique access and exploitation tools and technologies, and the target importance justifies such efforts, time, and expense;(iii)operational circumstances do not allow for and do not require spending the time and human effort required for stealthy, nonattributable, and continuous access to targets;(iv)capabilities are needed to rapidly prosecute targets that have not been previously planned and that can be accessed and exploited using known, available tools and techniques; and(v)targets may be prosecuted with the aid of automated techniques to achieve speed, mass, and scale; and(C)develop strategies for appropriate utilization of Cyber Mission Teams in support of combatant command objectives as—(i)adjuncts to or substitutes for kinetic operations; or(ii)independent means to achieve novel tactical, operational, and strategic objectives.(2)Briefing required(A)In generalNot more than 30 days after the date on which all of the activities required by paragraph (1) have been completed, the Commander shall provide the congressional defense committees a briefing on the activities.(B)ElementsThe briefing provided under subparagraph (A) shall include the following:(i)Recommendations for such legislative or administrative action as the Commander considers necessary to address capability shortcomings.(ii)Plans to address capability shortcomings.(c)Country-specific access strategies(1)In generalNot later than one year after the date on which all of the activities required by subsection (b)(1) have been completed, the Commander shall complete development of country-specific access strategies for the Russian Federation, the People’s Republic of China, the Democratic People’s Republic of Korea, and the Islamic Republic of Iran.(2)ElementsEach country-specific access strategy developed under paragraph (1) shall include the following:(A)Specification of desired and required—(i)outcomes;(ii)cyber warfighting architecture, to include—(I)tools and redirectors;(II)access platforms; and(III)data analytics, modeling, and simulation capacity;(iii)specific means to achieve and maintain persistent access and conduct command and control and exfiltration against hard targets and in operationally challenging environments across the continuum of conflict;(iv)intelligence, surveillance, and reconnaissance support;(v)operational partnerships with allies;(vi)rules of engagement;(vii)personnel, training, and equipment; and(viii)targeting strategies, including those that do not demand deliberate targeting and precise access to achieve effects; and(B)recommendations for such policy or resourcing changes as the Commander considers appropriate to address access shortfalls.(3)Consultation requiredThe Commander shall develop the country-specific access strategies under paragraph (1) independently but in consultation with the following:(A)The Director of the National Security Agency.(B)The Director of the Central Intelligence Agency.(C)The Director of the Defense Advanced Research Projects Agency.(D)The Director of the Strategic Capabilities Office.(E)The Under Secretary of Defense for Policy.(F)The Principal Cyber Advisor to the Secretary of Defense.(G)The Commanders of all other Combatant Commands.(4)BriefingUpon completion of the country-specific access strategies required by paragraph (1), the Commander shall provide the Deputy Secretary of Defense, the Vice Chairman of the Joint Chiefs of Staff, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a briefing on such strategies. 1611.Assessing capabilities to counter adversary use of ransomware tools, capabilities, and infrastructure(a)Comprehensive assessment and recommendations requiredNot later than March 1, 2022, the Secretary of Defense shall—(1)conduct a comprehensive assessment of the policy, capacity, and capabilities of the Department of Defense to diminish and defend the United States from ransomware threats, including—(A)an assessment of the current and potential threats and risks to national and economic security posed by—(i)foreign criminal organizations that provide large-scale and sophisticated cyber attack capabilities and infrastructure used to conduct ransomware attacks; and(ii)organizations that conduct or could conduct ransomware or other attacks that use the capabilities and infrastructure described in clause (i) on a large scale against important assets and systems in the United States, including critical infrastructure;(B)an assessment of—(i)the threat posed by the criminal organizations, capabilities, and infrastructure described in subparagraph (A) to the Department of Defense Information Network and the United States; and(ii)the current and potential role of United States Cyber Command in addressing the threat described in clause (i);(C)an identification of the current and potential Department efforts, processes, and capabilities to deter and counter the threat described in subparagraph (B)(i), including through offensive cyber effects operations;(D)an assessment of the application of the defend forward and persistent engagement operational concepts and capabilities of the Department to deter and counter the threat of ransomware to the United States;(E)a description of the efforts of the Department in interagency processes, and joint collaboration with allies and partners of the United States, to address the growing threat of criminal cyber enterprises that conduct ransomware attacks and could conduct attacks with other objectives to the United States and allies and partners of the United States;(F)a determination of the extent to which the governments of countries where large-scale and sophisticated criminal cyber enterprises are principally located are tolerating the activities of such enterprises, have interactions with such enterprises, could direct their operations, and could suppress them;(G)an assessment as to whether the criminal cyber enterprises described in subparagraph (F) are perfecting and practicing attack techniques and capabilities at scale that can be co-opted and placed in the service of the country where they are based; and(H)identification of such legislative or administrative action as may be necessary to more effectively counter the threat of ransomware; and(2)develop recommendations for the Department to build capabilities to develop and execute innovative methods to deter and counter ransomware attacks prior and in response to the launching of attacks.(b)BriefingNot later than April 1, 2022, the Secretary shall brief the congressional defense committees on the assessment completed under paragraph (1) of subsection (a) and the recommendations developed under paragraph (2) of such subsection. 1612.Comparative analysis of cybersecurity capabilities(a)Comparative analysis requiredNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor to the Secretary of Defense and the Director of Cost Assessment and Program Evaluation (CAPE), in consultation with the Chief Information Officers and Principal Cyber Advisors of each of the military departments, shall jointly sponsor a comparative analysis, that the Director of the National Security Agency and the Director of the Defense Information Systems Agency shall conduct, of the following:(1)The cybersecurity tools, applications, and capabilities offered as options on enterprise software agreements for cloud-based productivity and collaboration suites such as that offered under the Defense Enterprise Office Solution and Enterprise Software Agreement contracts with Department of Defense components, relative to those that are currently deployed in, or required by, the Department to conduct the functions of—(A)asset discovery;(B)vulnerability scanning;(C)conditional access (also known as comply-to-connect);(D)event correlation;(E)patch management and remediation;(F)endpoint query and control;(G)endpoint detection and response;(H)data rights management;(I)data loss prevention;(J)data tagging;(K)data encryption;(L)security information and event management; and(M)security orchestration, automation, and response.(2)The identity, credential, and access management (ICAM) system, and associated capabilities to enforce the principle of least privilege access, offered as an existing option on a contract described in paragraph (1), relative to—(A)the requirements of such system described in the Zero Trust Reference Architecture of the Department; and(B)the requirements of such system under development by the Defense Information Systems Agency.(3)The artificial intelligence and machine-learning capabilities associated with the tools, applications, and capabilities described in paragraphs (1) and (2), and the ability to host government or third-party artificial intelligence and machine-learning algorithms within the contracted environments described in paragraph (1) for those tools, applications, and capabilities described in paragraphs (1) and (2).(4)The network consolidation and segmentation capabilities offered on the contracts described in paragraph (1) relative to capabilities projected in the Zero Trust Reference Architecture.(5)The automated orchestration and interoperability among all of the tools, applications, and capabilities described in paragraphs (1) through (4).(b)Elements of comparative analysisThe comparative analysis conducted under subsection (a) shall include an assessment of the following:(1)Costs.(2)Performance.(3)Sustainment.(4)Scalability.(5)Training requirements.(6)Maturity.(7)Human effort requirements.(8)Speed of integrated operations.(9)Ability to operate on multiple operating systems and in multiple cloud environments.(10)Such other matters as the Principal Cyber Advisor to the Secretary of Defense and the Director of Cost Assessment and Program Evaluation consider appropriate.(c)Briefing requiredNot later than 30 days after the date on which the analysis required by subsection (a) is completed, the Principal Cyber Advisor and the Director shall jointly provide the congressional defense committees with a briefing on the findings of the Principal Cyber Advisor and the Director with respect to such analysis, along with such recommendations for legislative or administrative action as the Principal Cyber Advisor and the Director may have with respect to the matters covered by the analysis. 1613.Report on the Cybersecurity Maturity Model Certification program(a)Report requiredNot later than January 15, 2022, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the plans of the Secretary for the Cyber Maturity Model Certification program in consideration of the recent internal review of the program and recent efforts of the Secretary to improve the cybersecurity of the defense industrial base. (b)ContentsThe report submitted under subsection (a) shall include the following:(1)The programmatic changes required in Cyber Maturity Model Certification program to address recommendations developed pursuant to the review described in subsection (a).(2)The strategy of the Secretary for rulemaking for such program and the process for the Cybersecurity Maturity Model Certification rule.(3)The budget and resources required to support such program.(4)A plan for communication and coordination with the defense industrial base regarding such program.(5)The coordination needed within the Department and between Federal agencies for such program.(6)The status of efforts to develop the framework required by section 1648 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2224 note). (7)Plans and explicit public announcement of processes for reimbursement of cybersecurity compliance expenses for small and non-traditional businesses in the defense industrial base.(8)Plans for ensuring that persons seeking a Department of Defense contract for the first time are not required to expend funds to acquire cybersecurity capabilities and a certification required to perform under a contract as a precondition for bidding on such a contract without reimbursement in the event that such persons do not receive a contract award. (9)Clarification of roles and responsibilities of prime contractors for assisting and managing cybersecurity performance of subcontractors.(10)Such additional matters as the Secretary considers appropriate. 1614.Report on potential Department of Defense support and assistance for increasing the awareness of the Cybersecurity and Infrastructure Security Agency of cyber threats and vulnerabilities affecting critical infrastructure(a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Homeland Security and the National Cyber Director, shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report that provides recommendations on how the Department of Defense can improve support and assistance to the Cybersecurity and Infrastructure Security Agency to increase awareness of threats and vulnerabilities affecting domestic networks that are critical infrastructure, including infrastructure that is critical to the Department and infrastructure that is critical to the defense of the United States.(b)Elements of reportThe report required by subsection (a) shall— (1)assess and identify areas in which the Department of Defense could provide support or assistance to the Cybersecurity and Infrastructure Security Agency in expanding or increasing the technical understanding and awareness of threats and vulnerabilities affecting critical infrastructure, including through information sharing and voluntary network monitoring programs;(2)identify and assess any legal, policy, organizational, or technical barriers to enabling support provided by the Department to the Agency for improved situational awareness of cyber threats to critical infrastructure, including increased information sharing;(3)assess and describe any legal or policy changes necessary to enable the Department to provide support or assistance to the Agency for improved situational awareness of cyber threats to critical infrastructure while preserving privacy and civil liberties;(4)assess and describe the budgetary and other resource effects on the Department of providing support or assistance to the Agency for improved situational awareness of cyber threats to critical infrastructure; and(5)provide a notional time-phased plan, including milestones, to enable the Department to provide support or assistance to the Agency to increase awareness of threats and vulnerabilities affecting domestic critical infrastructure networks.(c)Critical infrastructure definedIn this section, the term critical infrastructure has the meaning given such term in subsection (e) of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c(e)). 1615.Deadline for reports on assessment of cyber resiliency of nuclear command and control systemSection 499(c) of title 10, United States Code, is amended—(1)in paragraph (1), in the matter before subparagraph (A)—(A)by striking The Commanders and inserting For each assessment conducted under subsection (a), the Commanders; and(B)by striking the assessment required by subsection (a) and inserting the assessment;(2)in paragraph (2), by striking the report and inserting each report;(3)in paragraph (3)—(A)by striking The Secretary and inserting Not later than 90 days after the date of the submittal of a report under paragraph (1), the Secretary; and(B)by striking required by paragraph (1); and(4)in the subsection heading by striking Report and inserting Reports. BMilitary Construction Authorizations2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2022.2002.Expiration of authorizations and amounts required to be specified by law(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—(1)October 1, 2024; or(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2025.(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—(1)October 1, 2024; or(2)the date of the enactment of an Act authorizing funds for fiscal year 2025 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.2003.Effective dateTitles XXI through XXVII shall take effect on the later of—(1)October 1, 2021; or(2)the date of the enactment of this Act.XXIArmy military construction2101.Authorized Army construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Army: Inside the United StatesStateInstallationAmountAlabamaFort Rucker$66,000,000Redstone Arsenal$55,000,000CaliforniaFort Irwin$52,000,000GeorgiaFort Stewart$100,000,000HawaiiWest Loch Naval Magazine Annex$51,000,000Wheeler Army Airfield$140,000,000KansasFort Leavenworth$34,000,000KentuckyFort Knox$27,000,000LouisianaCamp Minden$13,800,000Fort Polk$111,000,000MarylandFort Meade$81,000,000New YorkFort Hamilton$26,000,000Watervliet Arsenal$20,000,000PennsylvaniaLetterkenny Army Depot$21,000,000TexasFort Bliss$20,000,000Fort Hood$130,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Army: Outside the United StatesCountryInstallation or LocationAmountBelgiumSHAPE Headquarters$16,000,000GermanyEast Camp Grafenwoehr$103,000,000Smith Barracks$33,500,000Worldwide ClassifiedClassified Location$31,000,0002102.Family housing(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amounts set forth in the following table: Army: Family HousingCountryInstallation or LocationUnitsAmountItalyVicenzaFamily Housing New Construction$92,304,000(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $7,545,000.2103.Authorization of appropriations, Army(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2104.Extension of authorization of fiscal year 2017 project at Wiesbaden Army Airfield(a)ExtensionNotwithstanding section 2002 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2688), the authorization set forth in the table in subsection (b), as provided in section 2101(b) of that Act (130 Stat. 2689), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2017 Project AuthorizationCountryInstallation or LocationProjectOriginal Authorized AmountGermanyWiesbaden Army AirfieldHazardous Material Storage Building$2,700,0002105.Additional authority to carry out fiscal year 2018 project at Fort Bliss, Texas(a)Project authorizationThe Secretary of the Army may carry out a military construction project to construct a defense access road at Fort Bliss, Texas, in the amount of $20,000,000. (b)Use of amountsThe Secretary may use funds appropriated under section 131 of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 (title I of division J of Public Law 115–141; 132 Stat. 805) for the Defense Access Road Program to carry out subsection (a).2106.Modification of authority to carry out fiscal year 2021 project at Fort Wainwright, Alaska(a)Modification of project authorityIn the case of the authorization contained in the table in section 2101(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) for Fort Wainwright, Alaska, for construction of unaccompanied enlisted personnel housing, as specified in the funding table in section 4601 of such Act, the Secretary of the Army may construct an unaccompanied enlisted personnel housing building of 104,300 square feet to incorporate a modified standard design, and also may construct an outdoor recreational shelter, sports fields and courts, barbecue and leisure area, and fitness stations associated with the unaccompanied enlisted personnel housing.(b)Modification of project amounts(1)Division b tableThe authorization table in section 2101(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended, in the item relating to Fort Wainwright, Alaska, by striking $114,000,000 in the Amount column and inserting $146,000,000 to reflect the project modification made by subsection (a).(2)Division d tableThe funding table in section 4601 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended, in the item relating to Fort Wainwright, Alaska, Unaccompanied Enlisted Personnel Housing, by striking $59,000 in the Conference Authorized column and inserting $91,000 to reflect the project modification made by subsection (a).2107.Additional authority to carry out fiscal year 2022 project at Aberdeen Proving Ground, Maryland(a)Project authorizationThe Secretary of the Army may carry out a military construction project to construct a 6,000 square foot recycling center to meet the requirements of a qualified recycling program at Aberdeen Proving Ground, Maryland, in the amount of $3,600,000.(b)Use of lease payment fundsThe Secretary may use funds generated pursuant to section 2667 of title 10, United States Code, in addition to funds appropriated for unspecified minor military construction, for the project specified in subsection (a). XXIINavy military construction2201.Authorized Navy construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Navy: Inside the United StatesStateInstallation or LocationAmountArizonaMarine Corps Air Station Yuma$128,900,000CaliforniaMarine Corps Air Ground Combat Center$45,000,000Marine Corps Air Station Miramar$240,900,000 Marine Corps Base Camp Pendleton$191,300,000 Naval Base Ventura County$197,500,000Naval Base Coronado$63,600,000Marine Corps Reserve Depot San Diego$93,700,000San Nicolas Island$19,907,000FloridaMarine Corps Support Facility Blount Island$69,400,000HawaiiMarine Corps Base Kaneohe Bay$165,700,000MainePortsmouth Naval Shipyard$225,000,000North CarolinaMarine Corps Air Station Cherry Point$340,117,000Marine Corps Base Camp Lejeune$64,200,000South CarolinaMarine Corps Air Station Beaufort$127,600,000VirginiaNaval Station Norfolk$344,793,000 Naval Station Yorktown$93,500,000Portsmouth Naval Shipyard$156,380,000Marine Corps Base Quantico$42,850,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Navy: Outside the United StatesCountryInstallation or LocationAmountEl SalvadorCooperative Security Location Comalapa$28,000,000GuamAndersen Air Force Base$50,890,000Joint Region Marianas$507,527,000JapanFleet Activities Yokosuka$49,900,000SpainNaval Station Rota$85,600,0002202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $5,732,000.2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $71,884,000.2204.Authorization of appropriations, Navy(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.XXIIIAir Force military construction2301.Authorized Air Force construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Air Force: Inside the United StatesStateInstallation or LocationAmountAlaskaEielson Air Force Base$44,850,000Joint Base Elmendorf-Richardson$251,000,000ArizonaDavis-Monthan Air Force Base$13,400,000Luke Air Force Base$49,000,000CaliforniaVandenberg Space Force Base$67,000,000ColoradoSchriever Space Force Base$30,000,000District of ColumbiaJoint Base Anacostia Bolling$24,000,000FloridaEglin Air Force Base$14,000,000GeorgiaMoody Air Force Base$12,500,000LouisianaBarksdale Air Force Base$272,000,000MarylandJoint Base Andrews$26,000,000MassachusettsHanscom Air Force Base$66,000,000OhioWright-Patterson Air Force Base$24,000,000OklahomaTinker Air Force Base$160,000,000South CarolinaJoint Base Charleston$59,000,000South DakotaEllsworth Air Force Base$242,000,000TennesseeArnold Air Force Base$14,600,000TexasJoint Base San Antonio$141,000,000Joint Base San Antonio–Lackland$29,000,000Join Base San Antonio–Fort Sam Houston$29,000,000Sheppard Air Force Base$20,000,000VirginiaJoint Base Langley Eustis$24,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United StatesCountryInstallation or LocationAmountAustraliaRoyal Australian Air Force Base Darwin$7,400,000Royal Australian Air Force Base Tindal$14,400,000GuamJoint Region Marianas$85,000,000ItalyAviano Air Force Base$10,200,000JapanKadena Air Base$206,000,000Misawa Air Base$25,000,000Yokota Air Base$39,000,000United KingdomRoyal Air Force Lakenheath$104,000,0002302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $10,458,000.2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $105,258,000.2304.Authorization of appropriations, Air Force(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2305.Extension of authorizations of certain fiscal year 2017 projects(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorizations set forth in the table in subsection (b), as provided in section 2301 of that Act (130 Stat. 2696), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later.(b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2017 Project AuthorizationsCountryInstallation or LocationProjectOriginal Authorized AmountGermanyRamstein Air Base37 AS Squadron Operations/Aircraft Maintenance Unit$13,437,000GuamJoint Region MarianasAPR–Munitions Storage Igloos, Ph 2$35,300,000Joint Region MarianasAPR–SATCOM C4I Facility$14,200,000JapanKadena Air BaseAPR–Replace Munitions Structures$19,815,000Yokota Air BaseC–130J Corrosion Control Hangar$23,777,000Yokota Air BaseConstruct Combat Arms Training and Maintenance Facility$8,243,000United KingdomRoyal Air Force CroughtonMain Gate Complex$16,500,0002306.Extension of authorizations of fiscal year 2017 projects at Spangdahlem Air Base, Germany(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorizations set forth in the table in subsection (b), as provided in section 2902 of that Act (130 Stat. 2743), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later.(b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2017 Project AuthorizationsCountryInstallation or LocationProjectOriginal Authorized AmountGermanySpangdahlem Air BaseF/A–22 Low Observable/Composite Repair Fac$12,000,000Spangdahlem Air BaseUpgrade Hardened Aircraft Shelters for F/A–22$2,700,0002307.Extension of authorization of fiscal year 2017 project at Hanscom Air Force Base, Massachusetts(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (130 Stat. 2696), shall remain in effect until October 1, 2022, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2023, whichever is later.(b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2017 Project AuthorizationCountryInstallation or LocationProjectOriginal Authorized AmountMassachusettsHanscom Air Force BaseConstruct Vandenberg Gate Complex$10,965,0002308.Modification of authority to carry out fiscal year 2018 project at Tyndall Air Force Base, FloridaIn the case of the authorization contained in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2018 (Division B of Public Law 115–91; 131 Stat. 1825) for Tyndall Air Force Base, Florida, for construction of a fire station, as specified in the funding table in section 4601 of that Act (131 Stat. 2002), the Secretary of the Air Force may construct up to 3,588 square meters of crash rescue or structural fire station.2309.Modification of authority to carry out fiscal year 2020 projects at Tyndall Air Force Base, FloridaIn the case of the authorization contained in section 2912(a) of the Military Construction Authorization Act for Fiscal Year 2020 (Division B of Public Law 116–92; 133 Stat. 1913) for Tyndall Air Force Base, Florida—(1)for construction of Site Development, Utilities, and Demo Phase 1, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct—(A)up to 3,698 lineal meters of waste water;(B)up to 6,306 lineal meters of storm water; and(C)two emergency power backup generators;(2)for construction of Munitions Storage Facilities, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct—(A)up to 4,393 square meters of aircraft support equipment storage yard;(B)up to 1,535 square meters of tactical missile maintenance facility; and(C)up to 560 square meters of missile warhead assembly and maintenance shop and storage;(3)for construction of 325th Fighting Wing HQ Facility, as specified in the funding table in section 4603 of that Act (133 Stat. 2103), the Secretary of the Air Force may construct up to 769 square meters of separate administrative space for sexual assault prevention and response and sexual response coordinators;(4)for construction of Deployment Center/Flight Line Dining/AAFES, as specified in such funding table, the Secretary of the Air Force may construct up to 144 square meters of Army and Air Force Exchange Service shoppette;(5)for construction of Flightline—Muns Storage, 7000 Area, as specified in such funding table, the Secretary of the Air Force may construct—(A)up to 1,861 square meters of above ground magazines; and(B)up to 530 square meters of air support equipment shop or storage facility pad;(6)for construction of Site Development, Utilities, and Demo Phase 2, as specified in such funding table, the Secretary of the Air Force may construct—(A)up to 5,233 lineal meters of storm water;(B)up to 48,560 square meters of roads;(C)up to 3,612 lineal meters of gas pipeline; and(D)up to 993 square meters of water fire pumping station with an emergency backup generator;(7)for construction of Tyndall AFB Gate Complexes, as specified in such funding table, the Secretary of the Air Force may construct—(A)up to 52,694 square meters of roadway with serpentines; and(B)up to 20 active or passive barriers;(8)for construction of Airfield Drainage, as specified in such funding table, the Secretary of the Air Force may construct—(A)up to 18,931 meters of storm drain piping;(B)up to 19,131 meters of box culvert;(C)up to 3,704 meters of concrete block swale;(D)up to 555 storm drain structures; and(E)up to 81,500 square meters of storm drain ponds;(9)for construction of 53 WEG Complex, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct—(A)up to 1,693 square meters of aircraft maintenance shop;(B)up to 1,458 square meters of fuel systems maintenance dock; and(C)up to 3,471 square meters of group headquarters;(10)for construction of 53 WEG Subscale Drone Facility, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct up to 511 square meters of pilotless aircraft shop in a separate facility;(11)for construction of CE/Contracting/USACE Complex, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct—(A)up to 557 square meters of base engineer storage shed 6000 area; and(B)up to 183 square meters of non-Air Force administrative office;(12)for construction of Logistics Readiness Squadron Complex, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct—(A)up to 802 square meters of supply administrative headquarters;(B)up to 528 square meters of vehicle wash rack; and(C)up to 528 square meters of vehicle service rack;(13)for construction of Fire Station Silver Flag #4, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct up to 651 square meters of fire station; and(14)for construction of AFCEC RDT&E, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct 545 square meters of CE Mat Test Runway Support Building, 1,593 square meters of Robotics Range Control Support Building, and 953 square meters of fire garage.XXIVDefense Agencies military construction2401.Authorized Defense Agencies construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Defense Agencies: Inside the United StatesStateInstallation or Location AmountAlabamaRedstone Arsenal$153,000,000CaliforniaCamp Pendleton$13,600,000Silver Strand Training Complex$33,700,000ColoradoBuckley Air Force Base$20,000,000GeorgiaFort Benning$62,000,000Hawaii Joint Base Pearl Harbor-Hickam$29,800,000 MarylandFort Meade$1,201,000,000New MexicoKirtland Air Force Base$8,600,000VirginiaFort Belvoir$29,800,000Humphries Engineer Center and Support Activity$36,000,000Pentagon$50,543,000WashingtonOak Harbor$59,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Defense Agencies: Outside the United StatesCountryInstallation or LocationAmountGermanyRamstein Air Base$93,000,000JapanKadena Air Base$24,000,000Misawa Air Base$6,000,000United KingdomRoyal Air Force Lakenheath$19,283,0002402.Authorized Energy Resilience and Conservation Investment Program projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table: ERCIP Projects: Inside the United StatesStateInstallation or LocationAmountAlabamaFort Rucker$24,000,000CaliforniaMarine Corps Air Station Miramar$4,054,000Naval Air Weapons Station China Lake/Ridgecrest$9,120,000District of ColumbiaJoint Base Anacostia Bolling$31,261,000 FloridaMacDill Air Force Base$22,000,000GeorgiaFort Benning$17,593,000Fort Stewart$22,000,000Naval Submarine Base Kings Bay$19,314,000IdahoMountain Home Air Force Base$33,800,000MichiganCamp Grayling$5,700,000MississippiCamp Shelby$45,655,000New YorkFort Drum$25,300,000North CarolinaFort Bragg$27,169,000OhioSpringfield-Beckley Municipal Airport$4,700,000North DakotaCavalier Air Force Station$24,150,000Puerto RicoAguadilla$10,120,000Fort Allen$12,190,000TennesseeMemphis International Airport$4,780,000VirginiaFort Belvoir, NGA Campus East$365,000National Geospatial-Intelligence Agency Campus East$5,299,000Pentagon, Mark Center, and Raven Rock Mountain Complex$2,600,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: ERCIP Projects: Outside the United StatesCountryInstallation or LocationAmountGuamPolaris Point, Naval Base Guam$38,300,000JapanNaval Air Facility Atsugi$3,810,000 KuwaitCamp Arifjan$15,000,0002403.Authorization of appropriations, Defense Agencies(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2404.Extension of authorization of fiscal year 2017 project at Yokota Air Base, Japan(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorization set forth in the table in subsection (b), as provided in section 2401(b) of that Act (130 Stat. 2700), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later.(b)TableThe table referred to in subsection (a) is as follows:Defense Agencies: Extension of 2017 Project AuthorizationCountryInstallation or LocationProjectOriginal Authorized AmountJapanYokota Air BaseHangar/AMU$39,466,000XXVInternational programsANorth Atlantic Treaty Organization Security Investment Program2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.2502.Authorization of appropriations, NATO(a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.(b)Authority To recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.BHost Country In-Kind Contributions2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Korea, and in the amounts, set forth in the following table:Republic of Korea Funded Construction ProjectsComponentInstallation or LocationProjectAmountArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing$52,000,000ArmyCamp HumphreysType I Aircraft Parking Apron and Parallel Taxiway$48,000,000NavyMujukExpeditionary Dining Facility$10,200,000Air ForceGimhae Air BaseRepair Contingency Hospital$75,000,000Air ForceOsan Air BaseMunitions Storage Area Move Delta (Phase 2)$171,000,0002512.Republic of Poland provided infrastructure projectsPursuant to agreement with the Republic of Poland for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Poland, and in the amounts, set forth in the following table: Republic of Poland Provided Infrastructure ProjectsComponentInstallation or LocationProjectAmountArmyPoznanCommand and Control Facility$30,000,000ArmyPoznanInformation Systems Facility$7,000,0002513.Authorization to accept contributions from the Republic of Korea in the form of an irrevocable letter of creditIn addition to any other authorized form of burden sharing contribution, the Secretary of Defense may accept contributions from the Republic of Korea, under authorities available to the Secretary, in the form of an irrevocable letter of credit issued by a financial institution acceptable to the Treasurer of the United States, for construction of the Black Hat Intelligence Fusion Center, Camp Humphreys, Republic of Korea, and for other military construction projects within the Republic of Korea. XXVIGuard and Reserve Forces facilities2601.Authorized Army National Guard construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:Army National Guard: Inside the United StatesStateLocationAmountAlabamaHuntsville Army National Guard$17,000,000ConnecticutPutnam$17,500,000GeorgiaFort Benning$13,200,000IdahoJerome$15,000,000IllinoisBloomington$15,000,000KansasTopeka$16,732,000LouisianaLake Charles$18,500,000MaineSaco$21,200,000MississippiCamp Shelby$15,500,000MontanaButte$16,000,000NebraskaMead Training Site$11,000,000North DakotaDickinson$15,500,000VermontBennington$16,900,000VirginiaTroutville$13,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table: Army National Guard: Outside the United StatesCountryInstallation or LocationAmountGuamBarrigada$34,000,0002602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: Army ReserveStateLocationAmountMichiganSouthfield$12,000,000OhioWright-Patterson Air Force Base$19,000,000WisconsinFort McCoy$70,600,0002603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve installations or locations inside the United States, and in the amounts, set forth in the following table: Navy Reserve and Marine Corps ReserveStateInstallation or LocationAmountMichigan Battle Creek$49,090,000MinnesotaMinneapolis Air Reserve Station$14,350,0002604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: Air National GuardStateLocationAmountAlabamaMontgomery Regional Airport$19,200,000Sumpter Smith Air National Guard Base$7,500,000ConnecticutBradley International Airport$17,000,000DelawareNew Castle County Aiport$17,500,000IdahoBoise Air Terminal (Gowen Field)$6,500,000IllinoisAbraham Lincoln Capital Airport$10,200,000MassachusettsBarnes Municipal Airport$12,200,000MichiganAlpena County Regional Airport$23,000,000Selfridge Air National Guard Base$28,000,000W.K. Kellogg Regional Airport$10,000,000MississippiJackson International Airport$9,300,000New YorkFrancis S. Gabreski Airport$14,800,000Schenectady Municipal Airport$10,800,000OhioCamp Perry$7,800,000South CarolinaMcEntire Joint National Guard Base$18,800,000South DakotaJoe Foss Field$9,800,000TexasKelly Field Annex$9,500,000WashingtonCamp Murray Air National Guard Station$27,000,000WisconsinTruax Field$44,200,000WyomingCheyenne Municipal Airport$13,400,0002605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: Air Force ReserveStateLocationAmountCaliforniaBeale Air Force Base$33,000,000FloridaHomestead Air Force Station$14,000,000Patrick Space Force Base$18,500,000IndianaGrissom Air Reserve Base$29,000,000MinnesotaMinneapolis-St. Paul Air Reserve Station$14,000,000New YorkNiagara Falls Air Reserve Station$10,600,000OhioYoungstown Air Reserve Base$8,700,0002606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. XXVIIBase realignment and closure activities2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round.XXVIIIMilitary construction and general provisionsAMilitary construction program2801.Clarification of establishment of the Office of Local Defense Community Cooperation as a Department of Defense Field Activity(a)Transfer to chapter 8Section 146 of title 10, United States Code, is transferred to subchapter I of chapter 8 of such title, inserted after section 197, and redesignated as section 198.(b)Establishment as Department of Defense field activitySection 198(a) of such title, as transferred and redesignated by subsection (a), is amended by striking in the Office of the Secretary of Defense and inserting established as a Department of Defense Field Activity.(c)Appointment of DirectorSuch section 198 is further amended—(1)in subsection (b) in the matter preceding paragraph (1), by striking Under Secretary of Defense for Acquisition and Sustainment and inserting Secretary of Defense; and(2)in subsection (c)(4), by striking Under Secretary of Defense for Acquisition and Sustainment and inserting Secretary.(d)Conforming and clerical amendments(1)Conforming amendmentsSection 905 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(A)in subsection (b), by striking section 146 and inserting section 198; and(B)in subsection (c), by striking section 146 and inserting section 198.(2)Clerical amendments(A)Chapter 4The table of sections at the beginning of chapter 4 of title 10, United States Code, is amended by striking the item relating to section 146.(B)Chapter 8The table of sections at the beginning of subtitle I of chapter 8 of such title is amended by inserting after the item relating to section 197 the following new item:198. Office of Local Defense Community Cooperation.2802.Use of amounts available for operation and maintenance in carrying out military construction projects for energy resilience, energy security, or energy conservationSection 2914 of title 10, United States Code, is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(2)by inserting after subsection (b) the following new subsection (c):(c)Alternative funding source(1)In addition to the authority under section 2805(c) of this title, in carrying out a military construction project for energy resilience, energy security, or energy conservation under this section, the Secretary concerned may use amounts available for operation and maintenance for the military department concerned if the Secretary concerned submits to the congressional defense committees a notification of the decision to carry out the project using such amounts and includes in the notification—(A)the current estimate of the cost of the project;(B)the source of funds for the project; and(C)a certification that deferring the project pending the availability of funds appropriated for or otherwise made available for military construction would be inconsistent with the timely assurance of energy resilience, energy security, or energy conservation for one or more critical national security functions.(2)A project carried out under this section using amounts under paragraph (1) may be carried out only after the end of the seven-day period beginning on the date on which a copy of the notification described in paragraph (1) is provided in an electronic medium pursuant to section 480 of this title.(3)The maximum aggregate amount that the Secretary concerned may obligate from amounts available to the military department concerned for operation and maintenance in any fiscal year for projects under the authority of this subsection is $100,000,000..BMilitary family housing2811.Command oversight of military privatized housing as element of performance evaluations(a)Evaluations in generalEach Secretary of a military department shall ensure that the performance evaluations of any individual described in subsection (b) under the jurisdiction of such Secretary provides for an assessment of the extent to which such individual has or has not exercised effective oversight and leadership in the following:(1)Improving conditions of privatized housing under subchapter IV of chapter 169 of title 10, United States Code.(2)Addressing concerns with respect to such housing of members of the Armed Forces and their families who reside in such housing on an installation of the military department concerned.(b)Covered individualsThe individuals described in this subsection are as follows:(1)The commander of an installation of a military department at which on-installation housing is managed by a landlord of privatized housing under subchapter IV of chapter 169 of title 10, United States Code.(2)Each officer or senior enlisted member of the Armed Forces at an installation described in paragraph (1) whose duties include facilities or housing management at such installation.(3)Any other officer or enlisted member of the Armed Forces (whether or not at an installation described in paragraph (1)) as specified by the Secretary of the military department concerned for purposes of this section.2812.Clarification of prohibition against collection from tenants of privatized military housing units of amounts in addition to rent and application of existing law(a)Clarification of prohibition(1)In generalSection 2891a(e) of title 10, United States Code, is amended—(A)by striking the any each place it appears and inserting any; and(B)by adding at the end the following new paragraph:(3)Costs incurred to modify or upgrade a housing unit to comply with standards under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and facilitate occupancy of the housing unit by an individual with a disability (as defined in section 3 of such Act (42 U.S.C. 12102)) may not be considered optional services under paragraph (2)(A)(i) or another exception to the prohibition in paragraph (1) against collection from tenants of housing units of amounts in addition to rent..(2)ApplicationThe amendment made by paragraph (1)(B) shall apply to contracts described in section 2891a(a) of title 10, United States Code, entered into on or after the date of the enactment of this Act.(b)Application of existing lawSection 2891a of title 10, United States Code, is amended by adding at the end the following new subsection:(f)Application of existing lawThe Secretary of Defense shall ensure that, in carrying out subsections (c) and (d), the head of each housing management office of an installation and each landlord providing a housing unit, as the case may be, comply with the following:(1)Section 804 of the Fair Housing Act (42 U.S.C. 3604).(2)Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).(3)Title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181 et seq.)..2813.Modification of calculation of military housing contractor pay for privatized military housingSection 606(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2871 note) is amended—(1)in paragraph (1)(B)—(A)by striking 2.5 percent and inserting 50 percent; and(B)by striking section 403(b)(3)(A)(i) and inserting section 403(b)(3)(A)(ii); and(2)in paragraph (2)(B)—(A)by striking 2.5 percent and inserting 50 percent; and(B)by striking section 403(b)(3)(A)(i) and inserting section 403(b)(3)(A)(ii).2814.Modification of requirements relating to window fall prevention devices at military family housing(a)Retrofitting of existing housing units(1)In generalOn the date of the enactment of this Act, the Secretary of Defense shall begin retrofitting windows at existing military family housing units acquired or constructed under chapter 169 of title 10, United States Code, with fall prevention devices or replacement of such windows with windows equipped with such devices pursuant to the program under subsection (b) of section 2879 of such title.(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report that sets forth a plan to complete retrofitting or replacement of windows as described in subsection (a) by not later than one year after such date of enactment.(b)Exclusion of window opening control devices as approved devicesSection 2879(a)(3) of title 10, United States Code, is amended—(1)by striking or guard and inserting , guard, or other passive barrier; and(2)by inserting before the period at the end the following: , excluding a window opening control device.CLand conveyances2821.Land conveyance, St. Louis, Missouri(a)Conveyance authorized(1)Conveyance to Land Clearance for Redevelopment Authority of the City of St. Louis(A)In generalThe Secretary of the Air Force (in this section referred to as the Secretary) may convey to the Land Clearance for Redevelopment Authority of the City of St. Louis (in this section referred to as the Authority), on behalf of the United States, all right, title, and interest of the United States in and to the parcel of land described in paragraph (2) for purposes of redevelopment by the Authority.(B)LimitationThe Secretary may convey only that portion of the parcel of land described in paragraph (2) to the Authority that is declared excess to the Department of Defense. (2)Parcel of land described(A)In generalThe parcel of land described in this paragraph is approximately 24 acres of land located at 3200 S. 2nd Street, St. Louis, Missouri, and includes all improvements to the land.(B)Legal descriptionThe exact acreage and legal description of the property to be conveyed under paragraph (1) shall be determined by a survey satisfactory to the Secretary and the Authority.(b)Terms of conveyance(1)Instrument and conditions(A)In generalThe conveyance under subsection (a)(1) shall be accomplished using a quitclaim deed or other legal instrument and upon terms and conditions satisfactory to the Secretary, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.(B)Environmental conditionsThe conveyance under subsection (a)(1) may include conditions, restrictions, or covenants related the environmental condition of the property, which shall not adversely interfere with the use of existing structures and the development of the site for commercial or industrial uses.(C)Historical property conditionsThe conveyance under subsection (a)(1) may include conditions, restrictions, or covenants to ensure preservation of historic property, notwithstanding the effect such conditions, restrictions, or covenants may have on reuse of the site.(2)Conduct of remediation(A)In generalThe Secretary shall conduct all remediation at the parcel of land conveyed under subsection (a)(1) pursuant to approved activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Defense Environmental Restoration Program under section 2701 of title 10, United States Code.(B)Completion of remediationThe Secretary shall complete all remediation at the parcel of land conveyed under subsection (a)(1) in accordance with the requirements selected in the Record of Decision, Scott Air Force Base Environmental Restoration Program Site SS018, National Imagery and Mapping Agency, Second Street, dated August 2019.(c)Costs of conveyance(1)In generalThere is authorized to be appropriated to the Secretary $2,000,000 for administrative expenses incurred by the Secretary to carry out the conveyance under subsection (a)(1), including survey costs and other administrative costs related to the conveyance.(2)ExclusionAdministrative expenses under paragraph (1) do not include any expenditures authorized under an environmental restoration account under section 2703(a) of title 10, United States Code. (d)Compliance with existing lawThe conveyance under subsection (a) shall be in compliance with division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act).(e)Rule of constructionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).2822.Land conveyance, Saint Joseph, Missouri(a)Conveyance authorizedAt such time as the Missouri Air National Guard vacates their existing location on the southern end of the airfield at Rosecrans Memorial Airport in Saint Joseph, Missouri, as determined by the Secretary of the Air Force (in this section referred to as the Secretary), the Secretary may convey to the City of Saint Joseph (in this section referred to as the City) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 54 acres at the Rosecrans Air National Guard Base in Saint Joseph, Missouri, for the purpose of removing the property from the boundaries of the Rosecrans Air National Guard Base and accommodating the operations and maintenance needs of the Rosecrans Memorial Airport as well as the development of the parcels and buildings for economic purposes.(b)Condition of conveyanceThe conveyance under subsection (a) shall be subject to valid existing rights and the City shall accept the real property (and any improvements thereon) in its condition at the time of the conveyance (commonly known as a conveyance as is).(c)Consideration(1)RequirementAs consideration for the conveyance of the property under subsection (a), the City shall provide the United States an amount that is equivalent to the fair market value of the right, title, and interest conveyed under subsection (a) based on an appraisal approved by the Secretary.(2)Types of consideration(A)In generalExcept as provided in subparagraph (B), the consideration required to be provided under paragraph (1) may be provided by land exchange, in-kind consideration described in subparagraph (D), or a combination thereof.(B)Less than fair market valueIf the value of the land exchange or in-kind consideration provided under subparagraph (A) is less than the fair market value of the property interest to be conveyed under subsection (a), the City shall pay to the United States an amount equal to the difference between the fair market value of the property interest and the value of the consideration provided under subparagraph (A).(C)Cash considerationAny cash consideration received by the United States under this subsection shall be deposited in the special account in the Treasury established under section 572(b)(5) of title 40, United States Code, and available in accordance with the provisions of subparagraph (B)(ii) of such section.(D)In-kind considerationIn-kind consideration described in this subparagraph may include the construction, provision, improvement, alteration, protection, maintenance, repair, or restoration (including environmental restoration), or a combination thereof, of any facilities or infrastructure relating to the needs of the Missouri Air National Guard at Rosecrans Air National Guard Base that the Secretary considers appropriate.(d)Payment of costs of conveyance(1)Payment requiredThe Secretary may require the City to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and any other administrative costs related to the conveyance. If amounts paid by the City to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City.(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.(e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.2823.Land conveyance, Marine Corps Air Station, Cherry Point, North Carolina(a)Conveyance authorizedThe Secretary of the Navy (in this section referred to as the Secretary) may convey to the City of Havelock, North Carolina (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 30 acres, known as the former Fort Macon Housing Area, located within the City limits.(b)Interim leaseUntil such time as the real property described in subsection (a) is conveyed to the City, the Secretary may lease the property to the City for 20 years.(c)Consideration(1)In generalAs consideration for the conveyance under subsection (a) and interim lease under subsection (b), the City shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed, as determined by the Secretary, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof.(2)In-kind considerationIn-kind consideration provided by the City under this subsection may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facilities or infrastructure, or delivery of services relating to the needs of Marine Corps Air Station Cherry Point, North Carolina, that the Secretary considers acceptable.(3)Disposition of amounts(A)ConveyanceAmounts received by the Secretary in exchange for the fee title of the real property described in subsection (a) shall be deposited in the special account in the Treasury established under section 572(b)(5) of title 40, United States Code, and shall be available in accordance with subparagraph (B)(ii) of such section. (B)Interim leaseAmounts received by the Secretary for the interim lease of the real property described in subsection (a) shall be deposited in the special account in the Treasury established for the Secretary under subsection (e) of section 2667 of title 10, United States Code, and shall be available for use in accordance with paragraph (1)(D) of such subsection.(d)Payment of costs of conveyance(1)In generalThe Secretary shall require the City to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a) and interim lease under subsection (b), including costs for environmental and real estate due diligence and any other administrative costs related to the conveyance.(2)Refund of excess amountsIf amounts are collected from the City under paragraph (1) in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance under subsection (a) and interim lease under subsection (b), the Secretary shall refund the excess amount to the City.(e)Condition of conveyanceConveyance of real property shall be subject to all existing easements, restrictions, and covenants of record and conditioned upon the following:(1)Real property shall be used for municipal park and recreational purposes, which may include ancillary uses such as vending and restrooms.(2)The City shall not use Federal funds to cover any portion of the amounts required by subsections (c) and (d) to be paid by the City.(f)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.(g)Exclusion of requirements for prior screening by General Services Administration for additional Federal useSection 2696(b) of title 10, United States Code, does not apply to the conveyance of real property authorized under subsection (a).(h)Additional termsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.2824.Land conveyance, Naval Air Station Oceana, Virginia Beach, Virginia(a)Conveyance authorized(1)In generalThe Secretary of the Navy (in this section referred to as the Secretary) may convey to the City of Virginia Beach, Virginia (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property located at 4200 C Avenue, Virginia Beach, Virginia, including any improvements thereon, consisting of approximately 8 acres.(2)Authority to void land use restrictionsThe Secretary may void any land use restrictions associated with the property to be conveyed under paragraph (1).(b)Consideration(1)In generalAs consideration for the conveyance under subsection (a)(1), the City shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed, as determined by the Secretary, whether by cash payment, in-kind consideration as described in paragraph (2), or a combination thereof.(2)In-kind considerationIn-kind consideration provided by the City under this subsection may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facilities or infrastructure, or delivery of services relating to the needs of Naval Air Station Oceana, Virginia, that the Secretary considers acceptable.(3)Disposition of fundsCash received in exchange for the fee title of the property conveyed under subsection (a)(1) shall be deposited in the special account in the Treasury established under subparagraph (A) of section 572(b)(5) of title 40, United States Code, and shall be available for use in accordance with subparagraph (B)(ii) of such section.(c)Payment of costs of conveyance(1)Payment requiredThe Secretary shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a)(1), including costs related to environmental and real estate due diligence, and any other administrative costs related to the conveyance.(2)Refund of excess amountsIf amounts are collected under paragraph (1) in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance under subsection (a)(1), the Secretary shall refund the excess amount to the City.(3)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance under subsection (a)(1). Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.(d)Description of propertyThe exact acreage and legal description of the parcel of real property to be conveyed under subsection (a)(1) shall be determined by a survey satisfactory to the Secretary.(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a)(1) as the Secretary considers appropriate to protect the interests of the United States.DOther matters2831.Consideration of public education when making basing decisions(a)In generalSection 2883 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by redesignating subsections (e) through (j) as subsections (f) through (k), respectively; and(2)by inserting after subsection (d) the following new subsection (e):(e)EducationWith regard to the military housing area in which an installation subject to a basing decision covered by subsection (a) is or will be located, the Secretary of the military department concerned shall take into account the extent to which high-quality public education is available and accessible to dependents of members of the Armed Forces in the military housing area by comparing the progress of students served by relevant local educational agencies in the State in which the installation and military housing area are located under the statewide accountability system described in section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) as compared to the progress of all students in such State under such system..(b)Conforming amendmentSubsection (a) of such section is amended by striking subsection (e) and inserting subsection (f).2832.Designation of facility at Rock Island Arsenal, IllinoisThe Secretary of the Army shall designate a facility located at Rock Island Arsenal, Illinois, to be named after Charles Carroll Smith, in recognition of his significant public service contributions.2833.Improvement of security of lodging and living spaces on military installations(a)AssessmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall conduct an assessment of all on-base dormitories and barracks at military installations for purposes of identifying—(1)locking mechanisms on points of entry into the main facility, including doors and windows, or interior doors leading into private sleeping areas that require replacing or repairing;(2)areas, such as exterior sidewalks, entry points, and other public areas where closed-circuit television security cameras should be installed; and(3)other passive security measures, such as additional lighting, that may be necessary to prevent crime, including sexual assault.(b)Emergency repairsThe Secretary shall make any necessary repairs of broken locks or other safety mechanisms discovered during the assessment conducted under subsection (a) not later than 30 days after discovering the issue. (c)Report(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the assessment conducted under subsection (a).(2)ElementsThe report under paragraph (1) shall include—(A)a cost estimate to make any improvements recommended pursuant to the assessment under subsection (a), disaggregated by military department and installation; and(B)an estimated schedule for making such improvements.2834.Expansion of authority of Secretary of the Navy to lease and license Navy museum facilities to generate revenue to support museum administration and operations(a)Inclusion of all Navy museumsSection 2852 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3530) is amended— (1)in subsection (a)—(A)by striking the Naval Historical Foundation any portion of the facilities located at the Washington Naval Yard, District of Columbia, that house the United States Navy Museum and inserting a foundation established to support a Navy museum any portion of the facilities of that Navy museum; (B)by striking the Foundation and inserting the foundation; and (C)by striking the United States Navy Museum both places it appears and inserting that Navy museum; (2)in subsection (b), by striking the United States Navy Museum and inserting the Navy museum of which the facility is a part;(3)in subsection (c), by striking the Naval Historical Foundation and inserting a foundation described in subsection (a); and(4)in subsection (d)—(A)by striking the United States Navy Museum and inserting the applicable Navy museum; and (B)by striking the Museum and inserting the museum.(b)Conforming clerical amendmentThe section heading for section 2852 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3530) is amended by striking at Washington, Navy Yard, District of Columbia.2835.Pilot program on establishment of account for reimbursement for use of testing facilities at installations of the Department of the Air Force(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall establish a pilot program to authorize installations of the Department of the Air Force to establish a reimbursable account for the purpose of being reimbursed for the use of testing facilities on such installation.(b)Installations selectedThe Secretary of the Air Force shall select not more than two installations of the Department of the Air Force to participate in the pilot program under subsection (a) from among any such installations that are part of the Air Force Flight Test Center construct and are currently funded for Facilities Sustainment, Restoration, and Modernization (FSRM) through the Research, Development, Test, and Evaluation account of the Department of the Air Force. (c)Oversight of fundsFor each installation selected for the pilot program under subsection (a), the commander of such installation shall have direct oversight over 50 percent of the funds allocated to the installation for Facilities Sustainment, Restoration, and Modernization and the Commander of the Air Force Civil Engineer Center shall have direct oversight over the remaining 50 percent of such funds. (d)Briefing and report(1)BriefingNot later than 30 days after establishing the pilot program under subsection (a), the Secretary of the Air Force shall brief the congressional defense committees on the pilot program.(2)Annual reportNot later than one year after establishing the pilot program under subsection (a), and annually thereafter, the Secretary of the Air Force shall submit to the congressional defense committees a report on the pilot program.(e)TerminationThe pilot program under subsection (a) shall terminate on December 1, 2026. CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSXXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSANational Security Programs and Authorizations3101.National Nuclear Security Administration(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 22–D–513, Power Sources Capability, Sandia National Laboratories, Albuquerque, New Mexico, $13,827,000. Project 22–D–514, Digital Infrastructure Capability Expansion, Lawrence Livermore National Laboratory, Livermore, California, $8,000,000.Project 22–D–531, Chemistry and Radiological Health Building, Knolls Atomic Power Laboratory, Niskayuna, New York, $41,620,000.Project 22–D–532, Security Upgrades, Knolls Atomic Power Laboratory, Niskayuna, New York, $5,100,000.3102.Defense environmental cleanup(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant projects:Project 22–D–401, L–888, 400 Area Fire Station, Hanford Site, Richland, Washington, $15,200,000. Project 22–D–402, L–897, 200 Area Water Treatment Facility, Hanford Site, Richland, Washington, $12,800,000.Project 22–D–403, Spent Nuclear Fuel Staging Facility, Idaho National Laboratory, Idaho Falls, Idaho, $3,000,000.Project 22–D–404, Additional Idaho CERCLA Disposal Facility Landfill Disposal Cell and Evaporation Ponds Project, Idaho National Laboratory, Idaho Falls, Idaho, $5,000,000.3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for other defense activities in carrying out programs as specified in the funding table in section 4701.3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for nuclear energy as specified in the funding table in section 4701. BNuclear Weapons Stockpile Matters3111.Portfolio management framework for National Nuclear Security Administration(a)In generalNot later than one year after the date of the enactment of this Act, the Administrator for Nuclear Security shall—(1)in consultation with the Nuclear Weapons Council established under section 179 of title 10, United States Code, develop and implement a portfolio management framework for the nuclear security enterprise that—(A)defines the National Nuclear Security Administration’s portfolio of nuclear weapons stockpile and infrastructure maintenance and modernization programs;(B)establishes a portfolio governance structure, including portfolio-level selection criteria, prioritization criteria, and performance metrics;(C)outlines the approach of the National Nuclear Security Administration to managing that portfolio; and(D)incorporates the leading practices identified by the Government Accountability Office in its report entitled Nuclear Security Enterprise: NNSA Should Use Portfolio Management Leading Practices to Support Modernization Efforts (GAO–21–398) and dated June 2021; and(2)complete an integrated, comprehensive assessment of the portfolio management capabilities required to execute the weapons activities portfolio of the National Nuclear Security Administration.(b)Briefing requirementNot later than June 1, 2022, the Administrator shall provide to the congressional defense committees a briefing on—(1)the progress of the Administrator in developing the framework described in paragraph (1) of subsection (a) and completing the assessment required by paragraph (2) of that subsection; and (2)the plans of the Administrator for implementing the recommendations of the Government Accountability Office in the report referred to in subsection (a)(1)(D).(c)Nuclear security enterprise definedIn this section, the term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).3112.Reports on risks to and gaps in industrial base for nuclear weapons components, subsystems, and materialsSection 3113 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by adding at the end the following new subsection:(e)Reports requiredThe Administrator, acting through the official designated under subsection (a), shall submit to the Committees on Armed Services of the Senate and the House of Representatives, contemporaneously with each briefing required by subsection (d)(2), a report that—(1)identifies actual or potential risks to or specific gaps in any element of the industrial base that supports the nuclear weapons components, subsystems, or materials of the National Nuclear Security Administration; (2)describing the actions the Administration is taking to further assess, characterize, and prioritize such risks and gaps; (3)describing mitigating actions, if any, the Administration has underway or planned to mitigate any such risks or gaps; (4)setting forth the anticipated timelines and resources needed for such mitigating actions; and (5)describing the nature of any coordination with or burden sharing by other Federal agencies or the private sector to address such risks and gaps..3113.Sense of Senate on oversight role of Congress in conduct of nuclear weapons testingIt is the sense of the Senate that Congress should have an oversight role in overseeing the United States Government's ability to conduct nuclear weapons testing that produces nuclear yield.CDefense Environmental Cleanup MattersIEnvironmental Management Liability Reduction and Technology Development3121.DefinitionsIn this part:(1)ComplexThe term complex means all sites managed in whole or in part by the Office.(2)DepartmentThe term Department means the Department of Energy.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(4)MissionThe term mission means the mission of the Office.(5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(6)OfficeThe term Office means the Office of Environmental Management of the Department.(7)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Environmental Management.3122.Independent assessment and management of defense environmental cleanup programs(a)Independent assessment(1)In generalThe Secretary shall obtain from the Corps of Engineers an independent assessment of the lifecycle costs and schedules of the defense environmental cleanup programs of the Office.(2)Focus of assessmentThe assessment under paragraph (1) shall be focused on identifying key remaining technical risks and uncertainties of the defense environmental cleanup programs.(3)Use of assessmentThe Office shall use the assessment under paragraph (1)—(A)to reevaluate the major defense environmental cleanup challenges faced by the Office, including the timeline and costs associated with addressing those challenges with existing science and technology investments;(B)to make any adjustments to the science and technology development program of the Office that are necessary to address those challenges;(C)to evaluate potential savings from the development of new technologies over the life of the cleanup programs of the Office; and(D)to provide recommendations to Congress with respect to the annual funding levels for the Incremental Technology Development Program established under section 3123(a) and the High-Impact Technology Development Program established under section 3124(a) that will ensure maximum cost-savings over the life of the defense environmental cleanup programs of the Office.(4)No effect on program implementationNothing in this subsection affects the establishment, implementation, or carrying out of any project or program under any other provision of law, including this part, or under any existing agreement or consent decree to which the Department is a party, during the time period in which the assessment under paragraph (1) is carried out.(b)Management processThe Secretary shall design and implement a science and technology management process for identifying, prioritizing, selecting, developing, testing, permitting, and deploying the new knowledge and technologies needed to address the defense environmental cleanup challenges faced by the Office, including the technical risks and uncertainties identified by the assessment under subsection (a).(c)Peer reviewThe Secretary shall use independent peer review to evaluate—(1)the science and technology management process designed under subsection (b) before that process is implemented;(2)any science and technology projects before those projects are funded; and(3)the overall effectiveness and impact of the science and technology efforts of the Office.3123.Incremental Technology Development Program(a)EstablishmentThe Secretary shall establish a program, to be known as the Incremental Technology Development Program (in this section referred to as the program), to improve the efficiency and effectiveness of the defense environmental cleanup processes of the Office.(b)Focus(1)In generalThe program shall focus on the continuous improvement of new or available technologies, including—(A)decontamination chemicals and techniques;(B)remote sensing and wireless communication to reduce manpower and laboratory efforts;(C)detection, assay, and certification instrumentation;(D)packaging materials, methods, and shipping systems; and(E)improving the overall efficiency and effectiveness of the Office.(2)Other areasThe program may include mission-relevant development, demonstration, and deployment activities unrelated to the focus areas described in paragraph (1).(c)Use of new and emerging technologies(1)In generalIn carrying out the program, the Secretary shall ensure that site offices of the Office conduct technology development and demonstration of new and emerging technologies to establish a sound technical basis for the selection of technologies for defense environmental cleanup or infrastructure operations.(2)Collaboration requiredThe Secretary shall collaborate, to the extent practicable, with the heads of other Federal agencies, the National Laboratories, other Federal laboratories, appropriate State regulators and agencies, and the Department of Labor in the development, demonstration, testing, permitting, and deployment of new technologies under the program.(d)Agreements to carry out projects(1)In generalIn carrying out the program, the Secretary may enter into agreements for technology development, demonstration, and deployment projects to improve technologies in accordance with subsection (b).(2)SelectionThe Secretary shall select projects under paragraph (1) through a rigorous process that involves—(A)transparent and open competition; and(B)an independent peer review process described in paragraph (3).(3)Peer review process(A)In generalEach technology development, demonstration, and deployment project under consideration for selection under paragraph (2) shall undergo an independent peer review process by a panel of not fewer than 3 peer reviewers selected in accordance with subparagraph (C), who shall evaluate the project in accordance with the criteria described in subparagraph (B), with the goal of maximizing—(i)returns on the research and development expenditures of the Office; and(ii)the return on investment of funds made available under the program. (B)CriteriaThe criteria for peer review under subparagraph (A), with respect to each project, including any technology to be developed, demonstrated, or deployed by the project, shall include an evaluation of—(i)mission relevancy;(ii)scientific and technical validity;(iii)ability to meet an existing mission void;(iv)superiority to alternatives;(v)cost effectiveness; (vi)ability to reduce risk;(vii)regulatory compliance;(viii)public acceptance; and(ix) likelihood of implementation.(C)Peer reviewers(i)In generalA peer reviewer for a project under subparagraph (A) shall be selected—(I)through a systematic approach to accessing peer reviewer information that ensures the appropriate range of expertise for the peer review panel; and(II)from among—(aa)contractors of the Department;(bb)the National Laboratories; (cc)other Federal Laboratories; (dd)institutions of higher education; and (ee)members of relevant professional societies.(ii)Minimization of DOE participationTo the maximum extent practicable, the peer reviewer selection process under clause (i) shall minimize the participation of employees of the Department as peer reviewers.(iii)Minimization of conflicts of interestA peer reviewer selected under clause (i) to review the project may not be affiliated with the project being reviewed or the entity that would carry out that project.(D)Review processEach panel of peer reviewers shall review a project under subparagraph (A)—(i)using a process of regular review and staged decision making that is comparable to other peer review programs; and(ii)with rigorous attention to—(I)the collection of activity; and(II)the achievement of performance metrics.(4)Cost-sharingThe Federal share of the costs of the development, demonstration, testing, permitting, and deployment of new technologies carried out under this subsection shall be not more than 70 percent.3124.High-Impact Technology Development Program(a)EstablishmentThe Secretary shall establish a program, to be known as the High-Impact Technology Development Program (in this section referred to as the program), under which the Secretary shall enter into agreements for projects that pursue technologies that, with respect to the mission—(1)holistically address difficult challenges;(2)hold the promise of breakthrough improvements; or(3)align existing or in-use technologies with difficult challenges.(b)WorkshopThe Secretary shall commence the program with a workshop to identify, with respect to the technologies developed pursuant to the program—(1)the challenges that need to be addressed; and(2)how—(A)to maximize the impact of existing resources of the Office; and(B)to ensure that the technology development targets challenges across the complex.(c)Areas of focusAreas of focus of a project carried out under this section may include—(1)developing and demonstrating improved methods for source and plume characterization and monitoring, with an emphasis on—(A)real-time field acquisition; and(B)the use of indicator species analyses with advanced contaminant transport models to enable better understanding of contaminant migration;(2)developing and determining the limits of performance for remediation technologies and integrated remedial systems that prevent migration of contaminants, including by producing associated guidance and design manuals for technologies that could be widely used across the complex;(3)demonstrating advanced monitoring approaches that use multiple lines of evidence for monitoring long-term performance of—(A)remediation systems; and(B)noninvasive near-field monitoring techniques;(4)developing and demonstrating methods to characterize the physical and chemical attributes of waste that control behavior, with an emphasis on—(A)rapid and nondestructive examination and assay techniques; and(B)methods to determine radio-nuclide, heavy metals, and organic constituents;(5)demonstrating the technical basis for determining when enhanced or natural attenuation is an appropriate approach for remediation of complex sites;(6)developing and demonstrating innovative methods to achieve real-time and, if practicable, in situ characterization data for tank waste and process streams that could be useful for all phases of the waste management program, including improving the accuracy and representativeness of characterization data for residual waste in tanks and ancillary equipment;(7)adapting existing waste treatment technologies or demonstrating new waste treatment technologies at the pilot plant scale using real wastes or realistic surrogates—(A)to address engineering adaptations; (B)to ensure compliance with waste treatment standards and other applicable requirements under Federal and State law and any existing agreements or consent decrees to which the Department is a party; and (C)to enable successful deployment at full-scale and in support of operations;(8)developing and demonstrating rapid testing protocols that—(A)are accepted by the Environmental Protection Agency, the Nuclear Regulatory Commission, the Department, and the scientific community;(B)can be used to measure long-term waste form performance under realistic disposal environments;(C)can determine whether a stabilized waste is suitable for disposal; and(D)reduce the need for extensive, time-consuming, and costly analyses on every batch of waste prior to disposal;(9)developing and demonstrating direct stabilization technologies to provide waste forms for disposing of elemental mercury; and(10)developing and demonstrating innovative and effective retrieval methods for removal of waste residual materials from tanks and ancillary equipment, including mobile retrieval equipment or methods capable of immediately removing waste from leaking tanks, and connecting pipelines.(d)Project selection(1)SelectionThe Secretary shall select projects to be carried out under the program through a rigorous process that involves—(A)transparent and open competition; and(B)an independent peer review process described in paragraph (2).(2)Peer review process(A)In generalEach project under consideration for selection under paragraph (1) shall undergo an independent peer review process by a panel of not fewer than 3 peer reviewers selected in accordance with subparagraph (B).(B)Peer reviewers(i)In generalA peer reviewer for a project under subparagraph (A) shall be selected—(I)through a systematic approach to accessing peer reviewer information that ensures the appropriate range of expertise for the peer review panel; and(II)from—(aa)a relevant database, such as a database of chemical engineers, geologists, physicists, materials scientists, or biologists; or(bb)among members of relevant professional societies.(ii)Minimization of DOE participationTo the maximum extent practicable, the peer reviewer selection process under clause (i) shall minimize the participation of employees of the Department as peer reviewers.(iii)Minimization of conflicts of interestA peer reviewer selected under clause (i) to review a project may not be affiliated with the project being reviewed or the entity that would carry out that project.(C)Review processEach panel of peer reviewers shall review a project under subparagraph (A)—(i)using a process of regular review and staged decision making that is comparable to other peer review programs; and(ii)with rigorous attention to—(I)the collection of activity; and(II)the achievement of performance metrics.3125.Environmental Management University Program(a)EstablishmentThe Secretary shall establish a program, to be known as the Environmental Management University Program (in this section referred to as the program)—(1)to engage faculty, post-doctoral fellows or researchers, and graduate students of institutions of higher education on subjects relating to the mission to show a clear path for students for employment with the Department or contractors of the Department;(2)to provide to institutions of higher education—(A)a source of new ideas; and(B)access to advances in engineering and science;(3)to clearly identify to institutions of higher education the tools necessary to enter into the environmental management field professionally; and(4)to encourage current employees of the Department to pursue advanced degrees.(b)Areas of focusAreas of focus of a project receiving a grant under this section may include—(1)the atomic- and molecular-scale chemistries of waste processing;(2)contaminant immobilization in engineered and natural systems;(3)developing innovative materials, with an emphasis on nanomaterials or biomaterials, that could enable sequestration of challenging hazardous or radioactive constituents such as technetium and iodine;(4)elucidating and exploiting complex speciation and reactivity far from equilibrium;(5)understanding and controlling chemical and physical processes at interfaces;(6)harnessing physical and chemical processes to revolutionize separations;(7)tailoring waste forms for contaminants in harsh chemical environments; or(8)predicting and understanding subsurface system behavior and response to perturbations.(c)Individual research grantsIn carrying out the program, the Secretary may make individual research grants to faculty, post-doctoral fellows or researchers, and graduate students of institutions of higher education for 3-year research projects, with an option for an extension of one additional period of 2 years.(d)Grants for interdisciplinary collaborationsIn carrying out the program, the Secretary may make research grants for strategic partnerships among scientists, faculty, post-doctoral fellows or researchers, and graduate students of institutions of higher education for 3-year research projects.(e)Hiring of undergraduatesIn carrying out the program, the Secretary may establish a summer internship program for undergraduates of institutions of higher education to work on projects relating to environmental management.(f)WorkshopsIn carrying out the program, the Secretary may hold workshops with the Office of Environmental Management, the Office of Science, and members of academia and industry concerning environmental management challenges and solutions.IIOther Matters3131.Comprehensive strategy for treating, storing, and disposing of defense nuclear waste resulting from stockpile maintenance and modernization activities(a)In generalNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Administrator for Nuclear Security shall submit to the congressional defense committees and the Comptroller General of the United States a comprehensive strategy for treating, storing, and disposing of defense nuclear waste generated as a result of stockpile maintenance and modernization activities.(b)ElementsThe strategy required by subsection (a) shall include the following:(1)A projection of the location, type, and quantity of defense nuclear waste the National Nuclear Security Administration anticipates generating as a result of stockpile maintenance and modernization activities during the periods of five and ten fiscal years after the submission of the strategy, with a long-term outlook for the period of 25 fiscal years after such submission.(2)Budgetary estimates associated the projection under paragraph (1) during the period of five fiscal years after the submission of the strategy. (3)A description of how the National Nuclear Security Administration plans to coordinate with the Office of Environmental Management of the Department of Energy to treat, store, and dispose of the type and quantity of waste projected to be generated under paragraph (1).(4)An identification of—(A)disposal facilities that could accept that waste; (B)disposal facilities that could accept that waste with modifications; and (C)in the case of facilities described in subparagraph (B), the modifications necessary for such facilities to accept that waste.(c)Follow-on strategyConcurrent with the submission of the budget of the President to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2027, the Administrator shall submit to the congressional defense committees a follow-on strategy to the strategy required by subsection (a) that includes—(1)the elements set forth in subsection (b); and(2)any other matters that the Administrator considers appropriate. DBudget and Financial Management Matters3141.Improvements to cost estimates informing analyses of alternatives(a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section:4718.Improvements to cost estimates informing analyses of alternatives(a)Requirement for analyses of alternativesThe Administrator shall ensure that any cost estimate used in an analysis of alternatives for a project carried out using funds authorized by a DOE national security authorization is designed to fully satisfy the requirements outlined in the mission needs statement approved at critical decision 0 in the acquisition process, as set forth in Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets) or a successor order.(b)Use of project engineering and design fundsIn the case of a project the total estimated cost of which exceeds $500,000,000 and that has not reached critical decision 1 in the acquisition process, the Administrator may use funds authorized by a DOE national security authorization for project engineering and design to begin the development of a conceptual design to facilitate the development of a cost estimate for the project during the analysis of alternatives for the project if—(1)the Administrator—(A)determines that such use of funds would improve the quality of the cost estimate for the project; and(B)notifies the congressional defense committees of that determination; and(2)a period of 15 days has elapsed after the date on which such committees receive the notification..(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4717 the following new item:Sec. 4718. Improvements to cost estimates informing analyses of alternatives..3142.Modification of requirements for certain construction projects(a)Increase in minor construction threshold for plant projectsSection 4701(2) of the Atomic Energy Defense Act (50 U.S.C. 2741(2)) is amended by striking $20,000,000 and inserting $25,000,000.(b)Notification requirement for certain minor construction projects(1)In generalSection 4703 of the Atomic Energy Defense Act (50 U.S.C. 2743) is amended—(A)by redesignating subsection (d) as subsection (e); and(B)by inserting after subsection (c) the following new subsection (d):(d)Notification required for certain projectsNotwithstanding subsection (a), the Secretary may not start a minor construction project with a total estimated cost of more than $5,000,000 until—(1)the Secretary notifies the congressional defense committees of such project and total estimated cost; and (2)a period of 15 days has elapsed after the date on which such notification is received..(2)Conforming repealSection 3118(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 50 U.S.C. 2743 note) is repealed.(c)Increase in construction design thresholdSection 4706(b) of the Atomic Energy Defense Act (50 U.S.C. 2746(b)) is amended by striking $2,000,000 each place it appears and inserting $5,000,000.3143.Modification to terminology for reports on financial balances for atomic energy defense activitiesSection 4732 of the Atomic Energy Defense Act (50 U.S.C. 2772) is amended—(1)in subsection (b)(2)—(A)in subparagraph (G), by striking committed and inserting encumbered;(B)in subparagraph (H), by striking uncommitted and inserting unencumbered; and(C)in subparagraph (I), by striking uncommitted and inserting unencumbered; and(2)in subsection (c)—(A)by striking paragraphs (1) and (3);(B) by redesignating paragraphs (2) and (4) as paragraphs (1) and (3), respectively;(C)in paragraph (1), as redesignated by subparagraph (B), by striking by the contractor and inserting from the contractor; (D)by inserting after paragraph (1), as so redesignated, the following new paragraph (2):(2)EncumberedThe term encumbered, with respect to funds, means the funds have been obligated to a contract and are being held for a specific known purpose by the contractor.; (E)in paragraph (3), as so redesignated, by striking by the contractor and inserting from the contractor; and(F)by inserting after paragraph (3), as so redesignated, the following new paragraph (4):(4)UnencumberedThe term unencumbered, with respect to funds, means the funds have been obligated to a contract and are not being held for a specific known purpose by the contractor..EOther Matters3151.Extension of authority for appointment of certain scientific, engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2021 and inserting September 30, 2026. 3152.Extension of enhanced procurement authority to manage supply chain riskSection 4806(g) of the Atomic Energy Defense Act (50 U.S.C. 2786(g)) is amended by striking June 30, 2023 and inserting December 31, 2028. 3153.Extension of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide(a)In generalSection 3132 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569) is—(1) transferred to title XLIII of the Atomic Energy Defense Act (50 U.S.C. 2565 et seq.);(2)redesignated as section 4306B;(3)inserted after section 4306A; and(4)amended, in subsection (f)(6), by striking December 31, 2023 and inserting December 31, 2028.(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4306A the following new item:Sec. 4306B. Acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide..3154.Updates to Infrastructure Modernization Initiative(a)In generalSection 3111(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 50 U.S.C. 2402 note) is amended—(1)in paragraph (2)(A)(i)(II), by striking $50,000,000 and inserting $75,000,000;(2)in paragraph (3)—(A)in the paragraph heading, by striking initial plan and inserting plan required; and(B)in the matter preceding subparagraph (A)—(i)by striking 2018 and inserting 2022; and(ii)by striking initial; and(3)in paragraph (4), by striking 2024 and inserting 2023.(b)CertificationNot later than March 1, 2023, and annually thereafter through 2025, the Administrator for Nuclear Security shall submit to the congressional defense committees a certification with respect to whether the updated plan required by paragraph (3) of section 3111(b) of the National Defense Authorization Act for Fiscal Year 2018, as amended by subsection (a), is being implemented in a manner adequate to meet the goal set forth in paragraph (2) of that section of reducing the backlog of deferred maintenance and repair needs of the nuclear security enterprise by not less than 30 percent by 2025. 3155.Acquisition of high-performance computing capabilities by National Nuclear Security Administration(a)Sense of SenateIt is the sense of the Senate that—(1)the Advanced Simulation and Computing Program of the National Nuclear Security Administration is an essential element of the Stockpile Stewardship Program; and (2)developing the next generation of exascale high-performance computers to conduct performance assessments of nuclear weapons systems and next-generation weapons design is in the national security interests of the United States. (b)Roadmap for acquisition(1)In generalNot later than 2 years after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a roadmap for the acquisition by the Administration of high-performance computing capabilities during the 10-year period following submission of the roadmap.(2)ElementsThe roadmap required by paragraph (1) shall include the following:(A)A description of the high-performance computing capabilities required to support the mission of the Administration as of the date on which the roadmap is submitted under paragraph (1).(B)An identification of any existing or anticipated gaps in such capabilities.(C)A description of the high-performance computing capabilities anticipated to be required by the Administration during the 10-year period following submission of the roadmap, including computational performance and other requirements, as appropriate.(D)A description of the strategy of the Administration for acquiring such capabilities.(E)An assessment of the ability of the industrial base to support that strategy.(F)Such other matters the Administrator considers appropriate. (3)Consultation and considerationsIn developing the roadmap required by paragraph (1), the Administrator shall—(A)consult with the Secretary of Energy; and(B)take into consideration the findings of the review of the future of computing beyond exascale computing conducted by the National Academy of Sciences under section 3172 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). (c)Independent assessment of high-performance computing acquisitions(1)In generalThe Administrator shall enter into an arrangement with a federally funded research and development center to assess the first acquisition of high-performance computing capabilities by the Administration after the date of the enactment of this Act.(2)ElementsThe assessment required by paragraph (1) of the acquisition of high-performance computing capabilities described in that paragraph shall include an assessment of the following:(A)The mission needs of the Administration met by the acquisition.(B)The evidence used to support the acquisition decision, such as an analysis of alternatives or business case analyses.(C)Market research performed by the Advanced Simulation and Computing Program related to the acquisition.(3)Report required(A)In generalNot later than 90 days after entering into the arrangement under paragraph (1), the Administrator shall submit to the congressional defense committees a report on the assessment conducted under paragraph (1).(B)Form of reportThe report required by subparagraph (A) shall be submitted in unclassified form but may include a classified annex.3156.Limitation on use of funds for naval nuclear fuel systems based on low-enriched uranium(a)LimitationOf the funds authorized to be appropriated by this Act for fiscal year 2022 for the National Nuclear Security Administration for research and development of an advanced naval nuclear fuel system based on low-enriched uranium, not more than 50 percent may be obligated or expended until the following determinations are submitted to the congressional defense committees:(1)A determination made jointly by the Secretary of Energy and the Secretary of Defense with respect to whether the determination made jointly by the Secretary of Energy and the Secretary of the Navy pursuant to section 3118(c)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1196) and submitted to the congressional defense committees on March 25, 2018, that the United States should not pursue research and development of an advanced naval nuclear fuel system based on low-enriched uranium, remains valid.(2)A determination by the Secretary of the Navy with respect to whether an advanced naval nuclear fuel system based on low-enriched uranium can be produced that would not reduce vessel capability, increase expense, or reduce operational availability as a result of refueling requirements.(b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on activities conducted using amounts made available for fiscal year 2021 for development of nonproliferation fuels, including a description of any progress made toward technological or nonproliferation goals as a result of such activities.XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD3201.AuthorizationThere are authorized to be appropriated for fiscal year 2022, $31,000,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 3202.References to Chairperson and Vice Chairperson of Defense Nuclear Facilities Safety BoardChapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.) is amended—(1)in section 311(c), in the subsection heading, by striking Chairman, Vice Chairman and inserting Chairperson, Vice Chairperson; and(2)by striking Chairman each place it appears and inserting Chairperson. XXXVMARITIME ADMINISTRATION3501.Maritime AdministrationSection 109 of title 49, United States Code, is amended to read as follows:109.Maritime Administration(a)Organization and missionThe Maritime Administration is an administration in the Department of Transportation. The mission of the Maritime Administration is to foster, promote, and develop the merchant maritime industry of the United States.(b)Maritime AdministratorThe head of the Maritime Administration is the Maritime Administrator, who is appointed by the President by and with the advice and consent of the Senate. The Administrator shall report directly to the Secretary of Transportation and carry out the duties prescribed by the Secretary.(c)Deputy Maritime AdministratorThe Maritime Administration shall have a Deputy Maritime Administrator, who is appointed in the competitive service by the Secretary, after consultation with the Administrator. The Deputy Administrator shall carry out the duties prescribed by the Administrator. The Deputy Administrator shall be Acting Administrator during the absence or disability of the Administrator and, unless the Secretary designates another individual, during a vacancy in the office of Administrator.(d)Duties and powers vested in SecretaryAll duties and powers of the Maritime Administration are vested in the Secretary.(e)Regional officesThe Maritime Administration shall have regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have other regional offices as necessary. The Secretary shall appoint a qualified individual as Director of each regional office. The Secretary shall carry out appropriate activities and programs of the Maritime Administration through the regional offices.(f)Interagency and industry relationsThe Secretary shall establish and maintain liaison with other agencies, and with representative trade organizations throughout the United States, concerned with the transportation of commodities by water in the export and import foreign commerce of the United States, for the purpose of securing preference to vessels of the United States for the transportation of those commodities.(g)Detailing officers from Armed ForcesTo assist the Secretary in carrying out duties and powers relating to the Maritime Administration, not more than five officers of the Armed Forces may be detailed to the Secretary at any one time, in addition to details authorized by any other law. During the period of a detail, the Secretary shall pay the officer an amount that, when added to the officer's pay and allowances as an officer in the Armed Forces, makes the officer's total pay and allowances equal to the amount that would be paid to an individual performing work the Secretary considers to be of similar importance, difficulty, and responsibility as that performed by the officer during the detail.(h)Contracts, cooperative agreements, and audits(1)Contracts and cooperative agreementsIn the same manner that a private corporation may make a contract within the scope of its authority under its charter, the Secretary may make contracts and cooperative agreements for the United States Government and disburse amounts to—(A)carry out the Secretary's duties and powers under this section, subtitle V of title 46, and all other Maritime Administration programs; and(B)protect, preserve, and improve collateral held by the Secretary to secure indebtedness.(2)AuditsThe financial transactions of the Secretary under paragraph (1) shall be audited by the Comptroller General. The Comptroller General shall allow credit for an expenditure shown to be necessary because of the nature of the business activities authorized by this section or subtitle V of title 46. At least once a year, the Comptroller General shall report to Congress any departure by the Secretary from this section or subtitle V of title 46.(i)Grant administrative expensesExcept as otherwise provided by law, the administrative and related expenses for the administration of any grant programs by the Maritime Administrator may not exceed 3 percent.(j)Authorization of appropriations(1)In generalExcept as otherwise provided in this subsection, there are authorized to be appropriated such amounts as may be necessary to carry out the duties and powers of the Secretary relating to the Maritime Administration.(2)LimitationsOnly those amounts specifically authorized by law may be appropriated for the use of the Maritime Administration for—(A)acquisition, construction, or reconstruction of vessels;(B)construction-differential subsidies incident to the construction, reconstruction, or reconditioning of vessels;(C)costs of national defense features;(D)payments of obligations incurred for operating-differential subsidies;(E)expenses necessary for research and development activities, including reimbursement of the Vessel Operations Revolving Fund for losses resulting from expenses of experimental vessel operations;(F)the Vessel Operations Revolving Fund;(G)National Defense Reserve Fleet expenses;(H)expenses necessary to carry out part B of subtitle V of title 46; and(I)other operations and training expenses related to the development of waterborne transportation systems, the use of waterborne transportation systems, and general administration..DFunding Tables4001.Authorization of amounts in funding tables(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and(2)comply with other applicable provisions of law.(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act.(e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. XLIPROCUREMENT4101.PROCUREMENTSEC. 4101. PROCUREMENT (In Thousands of Dollars)LineItemFY 2022 RequestSenate AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING3FUTURE UAS FAMILY073,000Army UFR--Replace Shadow UAS in 8 BCTs[73,000]4SMALL UNMANNED AIRCRAFT SYSTEM16,00516,005ROTARY7AH–64 APACHE BLOCK IIIA REMAN504,136504,1368AH–64 APACHE BLOCK IIIA REMAN192,230192,23010UH–60 BLACKHAWK M MODEL (MYP)630,263630,26311UH–60 BLACKHAWK M MODEL (MYP)146,068146,06812UH–60 BLACK HAWK L AND V MODELS166,205166,20513CH–47 HELICOPTER145,218397,218Army UFR—Support minimum sustainment rate[252,000]14CH–47 HELICOPTER18,55918,559MODIFICATION OF AIRCRAFT17GRAY EAGLE MODS23,1433,14318MULTI SENSOR ABN RECON127,665127,66519AH–64 MODS118,560118,56020CH–47 CARGO HELICOPTER MODS (MYP)9,91812,918CH–47 cargo aircraft modifications[3,000]21GRCS SEMA MODS2,7622,76222ARL SEMA MODS9,4379,43723EMARSS SEMA MODS1,5681,56824UTILITY/CARGO AIRPLANE MODS8,5308,53025UTILITY HELICOPTER MODS15,82615,82626NETWORK AND MISSION PLAN29,20629,20627COMMS, NAV SURVEILLANCE58,11758,11729AVIATION ASSURED PNT47,02847,02830GATM ROLLUP16,77616,77632UAS MODS3,8403,840GROUND SUPPORT AVIONICS33AIRCRAFT SURVIVABILITY EQUIPMENT64,56164,56134SURVIVABILITY CM5,1045,10435CMWS148,570148,57036COMMON INFRARED COUNTERMEASURES (CIRCM)240,412240,412OTHER SUPPORT38COMMON GROUND EQUIPMENT13,56113,56139AIRCREW INTEGRATED SYSTEMS41,42541,42540AIR TRAFFIC CONTROL21,75921,759TOTAL AIRCRAFT PROCUREMENT, ARMY2,806,4523,134,452MISSILE PROCUREMENT, ARMYSURFACE-TO-AIR MISSILE SYSTEM2LOWER TIER AIR AND MISSILE DEFENSE (AMD) SEN35,47335,4733M-SHORAD—PROCUREMENT331,575331,5754MSE MISSILE776,696776,6965PRECISION STRIKE MISSILE (PRSM)166,130166,1306INDIRECT FIRE PROTECTION CAPABILITY INC 2–I25,25325,253AIR-TO-SURFACE MISSILE SYSTEM7HELLFIRE SYS SUMMARY118,800118,8008JOINT AIR-TO-GROUND MSLS (JAGM)152,177219,177Army UFR—Additional JAGM procurement[67,000]9LONG RANGE PRECISION MUNITION44,74444,744ANTI-TANK/ASSAULT MISSILE SYS10JAVELIN (AAWS-M) SYSTEM SUMMARY120,842135,842Army UFR—Light Weight Command Launch Units[15,000]11TOW 2 SYSTEM SUMMARY104,412104,41212GUIDED MLRS ROCKET (GMLRS)935,917985,917Army UFR—Restores GMLRS procurement[50,000]13MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)29,57429,57414HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS128,438128,43816LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS68,27868,278MODIFICATIONS17PATRIOT MODS205,469205,46921AVENGER MODS11,22711,22722ITAS/TOW MODS4,5614,56123MLRS MODS273,856273,85624HIMARS MODIFICATIONS7,1927,192SPARES AND REPAIR PARTS25SPARES AND REPAIR PARTS5,0195,019SUPPORT EQUIPMENT & FACILITIES26AIR DEFENSE TARGETS10,61810,618TOTAL MISSILE PROCUREMENT, ARMY3,556,2513,688,251PROCUREMENT OF W&TCV, ARMYTRACKED COMBAT VEHICLES1ARMORED MULTI PURPOSE VEHICLE (AMPV)104,727104,7272ASSAULT BREACHER VEHICLE (ABV)16,45416,4543MOBILE PROTECTED FIREPOWER286,977286,977MODIFICATION OF TRACKED COMBAT VEHICLES5STRYKER UPGRADE1,005,0281,005,0286BRADLEY PROGRAM (MOD)461,385518,354Army UFR—Improved Bradley Acquisition System upgrade[56,969]7M109 FOV MODIFICATIONS2,5342,5348PALADIN INTEGRATED MANAGEMENT (PIM)446,430645,930Army UFR—PIM increase[199,500]9IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)52,05952,05910ASSAULT BRIDGE (MOD)2,1362,13613JOINT ASSAULT BRIDGE110,773110,77315ABRAMS UPGRADE PROGRAM981,3371,350,337Army UFR—Abrams ARNG M1A2SEPv3 fielding[369,000]16VEHICLE PROTECTION SYSTEMS (VPS)80,28680,286WEAPONS & OTHER COMBAT VEHICLES18MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S31,62331,62319MORTAR SYSTEMS37,48550,338Army UFR—120mm mortar cannon[12,853]20XM320 GRENADE LAUNCHER MODULE (GLM)8,6668,66621PRECISION SNIPER RIFLE11,04011,04023CARBINE4,4344,43424NEXT GENERATION SQUAD WEAPON97,08797,08726HANDGUN4,9304,930MOD OF WEAPONS AND OTHER COMBAT VEH27MK–19 GRENADE MACHINE GUN MODS13,02713,02728M777 MODS21,97623,771Army UFR—Software Defined Radio-Hardware Integration Kits[1,795]30M2 50 CAL MACHINE GUN MODS3,61221,527Army UFR—Additional M2A1s for MATVs[17,915]SUPPORT EQUIPMENT & FACILITIES36ITEMS LESS THAN $5.0M (WOCV-WTCV)1,0681,06837PRODUCTION BASE SUPPORT (WOCV-WTCV)90,81990,819TOTAL PROCUREMENT OF W&TCV, ARMY3,875,8934,533,925PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION1CTG, 5.56MM, ALL TYPES47,49079,890Army UFR—Enhanced Performance Round and Tracer[32,400]2CTG, 7.62MM, ALL TYPES74,87074,8703NEXT GENERATION SQUAD WEAPON AMMUNITION76,79476,7944CTG, HANDGUN, ALL TYPES7,8127,8125CTG, .50 CAL, ALL TYPES29,71629,7166CTG, 20MM, ALL TYPES4,3714,3718CTG, 30MM, ALL TYPES34,51134,5119CTG, 40MM, ALL TYPES35,23149,231Army UFR—MK19 training and war reserves[14,000]MORTAR AMMUNITION1060MM MORTAR, ALL TYPES23,21923,2191181MM MORTAR, ALL TYPES52,13552,13512120MM MORTAR, ALL TYPES104,144104,144TANK AMMUNITION13CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES224,503323,821Army UFR—Tank main gun ammo[99,318]ARTILLERY AMMUNITION14ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES26,70926,70915ARTILLERY PROJECTILE, 155MM, ALL TYPES174,015204,859Army UFR—Additional inventory[30,844]16PROJ 155MM EXTENDED RANGE M98273,49873,49817ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL150,873150,873MINES18MINES & CLEARING CHARGES, ALL TYPES25,98025,98019CLOSE TERRAIN SHAPING OBSTACLE34,76134,761ROCKETS20SHOULDER LAUNCHED MUNITIONS, ALL TYPES24,40824,40821ROCKET, HYDRA 70, ALL TYPES109,536109,536OTHER AMMUNITION22CAD/PAD, ALL TYPES6,5496,54923DEMOLITION MUNITIONS, ALL TYPES27,90427,90424GRENADES, ALL TYPES37,43737,43725SIGNALS, ALL TYPES7,5307,53026SIMULATORS, ALL TYPES8,3508,35027REACTIVE ARMOR TILES17,75517,755MISCELLANEOUS28AMMO COMPONENTS, ALL TYPES2,7842,78429ITEMS LESS THAN $5 MILLION (AMMO)17,79717,79730AMMUNITION PECULIAR EQUIPMENT12,29012,29031FIRST DESTINATION TRANSPORTATION (AMMO)4,3314,33132CLOSEOUT LIABILITIES9999PRODUCTION BASE SUPPORT34INDUSTRIAL FACILITIES538,120642,620Army UFR—Demolition of Legacy Nitrate Esters (Nitroglycerin) NG1 Facility, Radford Army Ammunition Plant (RFAAP), Virginia[40,000]Army UFR—Environmental, Safety, Construction, Maintenance and Repair of GOCO Facilities in VA, TN, MO, PA, & IA[40,000]Army UFR—Pyrotechnics Energetic Capability (PEC) construction at Lake City Army Ammunition Plant (LCAAP), Missouri[12,000]Army UFR—Solvent Propellant Facility, Preliminary Design, Radford Army Ammunition Plant, Virginia[12,500]35CONVENTIONAL MUNITIONS DEMILITARIZATION139,410139,41036ARMS INITIATIVE3,1783,178TOTAL PROCUREMENT OF AMMUNITION, ARMY2,158,1102,439,172OTHER PROCUREMENT, ARMYTACTICAL VEHICLES2SEMITRAILERS, FLATBED:12,53918,931Army UFR—M872 semitrailer[6,392]3SEMITRAILERS, TANKERS17,98517,9854HI MOB MULTI-PURP WHLD VEH (HMMWV)60,70660,7065GROUND MOBILITY VEHICLES (GMV)29,80734,807Infantry Squad Vehicle[5,000]8JOINT LIGHT TACTICAL VEHICLE FAMILY OF VEHICL574,562694,562Army UFR—Additional JLTV fielding[120,000]9TRUCK, DUMP, 20T (CCE)9,8829,88210FAMILY OF MEDIUM TACTICAL VEH (FMTV)36,88536,88511FAMILY OF COLD WEATHER ALL-TERRAIN VEHICLE (C16,45016,45012FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP26,25626,25613FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)64,28264,28214PLS ESP16,94316,94317TACTICAL WHEELED VEHICLE PROTECTION KITS17,95717,95718MODIFICATION OF IN SVC EQUIP29,34929,349NON-TACTICAL VEHICLES20PASSENGER CARRYING VEHICLES1,2321,23221NONTACTICAL VEHICLES, OTHER24,24624,246COMM—JOINT COMMUNICATIONS22SIGNAL MODERNIZATION PROGRAM140,036142,536Army UFR—Multi-Domain Task Force All-Domain Operations Center cloud pilot[2,500]23TACTICAL NETWORK TECHNOLOGY MOD IN SVC436,524436,52425DISASTER INCIDENT RESPONSE COMMS TERMINAL (DI3,8633,86326JCSE EQUIPMENT (USRDECOM)4,8454,845COMM—SATELLITE COMMUNICATIONS29DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS97,36997,36930TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS120,550120,55031SHF TERM38,12938,12932ASSURED POSITIONING, NAVIGATION AND TIMING115,291115,29133SMART-T (SPACE)15,40715,40734GLOBAL BRDCST SVC—GBS2,7632,763COMM—C3 SYSTEM37COE TACTICAL SERVER INFRASTRUCTURE (TSI)99,85899,858COMM—COMBAT COMMUNICATIONS38HANDHELD MANPACK SMALL FORM FIT (HMS)775,069775,06940ARMY LINK 16 SYSTEMS17,74917,74942UNIFIED COMMAND SUITE17,98417,98443COTS COMMUNICATIONS EQUIPMENT191,702191,70244FAMILY OF MED COMM FOR COMBAT CASUALTY CARE15,95715,95745ARMY COMMUNICATIONS & ELECTRONICS89,44189,441COMM—INTELLIGENCE COMM47CI AUTOMATION ARCHITECTURE-INTEL13,31713,31748DEFENSE MILITARY DECEPTION INITIATIVE5,2075,20749MULTI-DOMAIN INTELLIGENCE20,09520,095INFORMATION SECURITY51INFORMATION SYSTEM SECURITY PROGRAM-ISSP98798752COMMUNICATIONS SECURITY (COMSEC)126,273126,27353DEFENSIVE CYBER OPERATIONS27,38931,489Army UFR—Cybersecurity / IT Network Mapping[4,100]56SIO CAPABILITY21,30321,30357BIOMETRIC ENABLING CAPABILITY (BEC)914914COMM—LONG HAUL COMMUNICATIONS59BASE SUPPORT COMMUNICATIONS9,2099,209COMM—BASE COMMUNICATIONS60INFORMATION SYSTEMS219,026219,02661EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,8754,87564INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM223,001225,041EUCOM UFR—Mission Partner Environment[2,040]ELECT EQUIP—TACT INT REL ACT (TIARA)67JTT/CIBS-M5,4635,46368TERRESTRIAL LAYER SYSTEMS (TLS)39,24039,24070DCGS-A-INTEL92,613119,563Army UFR—Additional fixed node cloud servers[26,950]71JOINT TACTICAL GROUND STATION (JTAGS)-INTEL8,0888,08872TROJAN30,82830,82873MOD OF IN-SVC EQUIP (INTEL SPT)39,03939,03974BIOMETRIC TACTICAL COLLECTION DEVICES11,09711,097ELECT EQUIP—ELECTRONIC WARFARE (EW)76EW PLANNING & MANAGEMENT TOOLS (EWPMT)78378377AIR VIGILANCE (AV)13,48613,48679FAMILY OF PERSISTENT SURVEILLANCE CAP.14,41414,41480COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES19,11119,11181CI MODERNIZATION421421ELECT EQUIP—TACTICAL SURV. (TAC SURV)82SENTINEL MODS47,64247,64283NIGHT VISION DEVICES1,092,341822,575Program reduction—IVAS early to need[–269,766]84SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF21,10321,10385INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS6,1536,15386FAMILY OF WEAPON SIGHTS (FWS)184,145184,14587ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE2,3712,37188FORWARD LOOKING INFRARED (IFLIR)11,92911,92989COUNTER SMALL UNMANNED AERIAL SYSTEM (C-SUAS)60,05860,05890JOINT BATTLE COMMAND—PLATFORM (JBC-P)263,661263,66191JOINT EFFECTS TARGETING SYSTEM (JETS)62,08262,08293COMPUTER BALLISTICS: LHMBC XM322,8112,81194MORTAR FIRE CONTROL SYSTEM17,23617,23695MORTAR FIRE CONTROL SYSTEMS MODIFICATIONS2,8302,83096COUNTERFIRE RADARS31,69431,694ELECT EQUIP—TACTICAL C2 SYSTEMS97ARMY COMMAND POST INTEGRATED INFRASTRUCTURE (49,41049,41098FIRE SUPPORT C2 FAMILY9,8539,85399AIR & MSL DEFENSE PLANNING & CONTROL SYS67,19367,193100IAMD BATTLE COMMAND SYSTEM301,872301,872101LIFE CYCLE SOFTWARE SUPPORT (LCSS)5,1825,182102NETWORK MANAGEMENT INITIALIZATION AND SERVICE31,34931,349104GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)11,27111,271105INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP16,07716,077107MOD OF IN-SVC EQUIPMENT (ENFIRE)3,1603,160ELECT EQUIP—AUTOMATION108ARMY TRAINING MODERNIZATION9,8339,833109AUTOMATED DATA PROCESSING EQUIP130,924133,924Army UFR—ATRRS unlimited data rights[3,000]110ACCESSIONS INFORMATION ENVIRONMENT (AIE)44,63544,635111GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM1,4521,452112HIGH PERF COMPUTING MOD PGM (HPCMP)69,94369,943113CONTRACT WRITING SYSTEM16,95716,957114CSS COMMUNICATIONS73,11073,110115RESERVE COMPONENT AUTOMATION SYS (RCAS)12,90512,905ELECT EQUIP—SUPPORT117BCT EMERGING TECHNOLOGIES13,83513,835CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS18,30418,304CHEMICAL DEFENSIVE EQUIPMENT119BASE DEFENSE SYSTEMS (BDS)62,29562,295120CBRN DEFENSE55,63266,932CNGB UFR—Man portable radiological detection system[11,300]BRIDGING EQUIPMENT122TACTICAL BRIDGING9,6259,625123TACTICAL BRIDGE, FLOAT-RIBBON76,08276,082124BRIDGE SUPPLEMENTAL SET19,86719,867125COMMON BRIDGE TRANSPORTER (CBT) RECAP109,796109,796ENGINEER (NON-CONSTRUCTION) EQUIPMENT126HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST5,6285,628128HUSKY MOUNTED DETECTION SYSTEM (HMDS)26,82375,159Army UFR—Additional HMDS[48,336]131ROBOTICS AND APPLIQUE SYSTEMS124,233134,237Army UFR—Common Robotic System-Individual (CRS-I)[10,004]132RENDER SAFE SETS KITS OUTFITS84,00087,158Army UFR—Additional render safe equipment[3,158]COMBAT SERVICE SUPPORT EQUIPMENT134HEATERS AND ECU'S7,1167,116135SOLDIER ENHANCEMENT1,2861,286136PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)9,7419,741137GROUND SOLDIER SYSTEM150,244150,244138MOBILE SOLDIER POWER17,81517,815139FORCE PROVIDER28,86028,860140FIELD FEEDING EQUIPMENT2,3212,321141CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM40,24040,240142FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS36,16336,163PETROLEUM EQUIPMENT144QUALITY SURVEILLANCE EQUIPMENT744744145DISTRIBUTION SYSTEMS, PETROLEUM & WATER72,29676,716Army UFR—Modular Fuel System (MFS)[4,420]MEDICAL EQUIPMENT146COMBAT SUPPORT MEDICAL122,145122,145MAINTENANCE EQUIPMENT147MOBILE MAINTENANCE EQUIPMENT SYSTEMS14,75614,756CONSTRUCTION EQUIPMENT154ALL TERRAIN CRANES112,784112,784156CONST EQUIP ESP8,6948,694RAIL FLOAT CONTAINERIZATION EQUIPMENT158ARMY WATERCRAFT ESP44,40958,009Army UFR—Landing Craft Utility modernization[13,600]159MANEUVER SUPPORT VESSEL (MSV)76,66076,660GENERATORS161GENERATORS AND ASSOCIATED EQUIP47,60647,606162TACTICAL ELECTRIC POWER RECAPITALIZATION10,50010,500MATERIAL HANDLING EQUIPMENT163FAMILY OF FORKLIFTS13,32513,325TRAINING EQUIPMENT164COMBAT TRAINING CENTERS SUPPORT79,56579,565165TRAINING DEVICES, NONSYSTEM174,644174,644166SYNTHETIC TRAINING ENVIRONMENT (STE)122,104122,104168GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING11,64211,642TEST MEASURE AND DIG EQUIPMENT (TMD)170INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)42,93442,934172TEST EQUIPMENT MODERNIZATION (TEMOD)24,30424,304OTHER SUPPORT EQUIPMENT174PHYSICAL SECURITY SYSTEMS (OPA3)86,93086,930175BASE LEVEL COMMON EQUIPMENT27,82327,823176MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)32,39248,292Expeditionary solid waste disposal system[15,900]177BUILDING, PRE-FAB, RELOCATABLE32,22732,227179SPECIAL EQUIPMENT FOR TEST AND EVALUATION76,91776,917OPA2180INITIAL SPARES—C&E9,2729,272TOTAL OTHER PROCUREMENT, ARMY8,873,5588,880,492AIRCRAFT PROCUREMENT, NAVYCOMBAT AIRCRAFT1F/A–18E/F (FIGHTER) HORNET87,83287,8323JOINT STRIKE FIGHTER CV2,111,0092,646,009Navy UFR—Additional F–35C[535,000]4JOINT STRIKE FIGHTER CV246,781246,7815JSF STOVL2,256,8292,256,8296JSF STOVL216,720345,520Marine Corps UFR—F–35 peculiar ground support equipment[128,800]7CH–53K (HEAVY LIFT)1,286,2961,536,296Additional aircraft[250,000]8CH–53K (HEAVY LIFT)182,871182,8719V–22 (MEDIUM LIFT)751,7161,123,716Marine Corps UFR—MV–22 nacelle maintenance stands[18,000]Marine Corps UFR—MV–22 support equipment[15,000]Marine Corps UFR—MV–22 tooling for WESTPAC[4,600]Navy UFR—Additional V–22B[334,400]11H–1 UPGRADES (UH–1Y/AH–1Z)93993913P–8A POSEIDON44,59544,59514E–2D ADV HAWKEYE766,788957,788Navy UFR—Additional E–2D[191,000]15E–2D ADV HAWKEYE118,095118,095TRAINER AIRCRAFT16ADVANCED HELICOPTER TRAINING SYSTEM163,490163,490OTHER AIRCRAFT17KC–130J520,7871,055,987Marine Corps UFR—KC–130J weapons system trainer[31,500]Marine Corps UFR—Replace KC–130J aircraft[197,900]Navy UFR—Additional C–130J–30[305,800]18KC–130J68,08868,08821MQ–4 TRITON160,151483,151Additional aircraft[323,000]23MQ–8 UAV49,24949,24924STUASL0 UAV13,15113,15125MQ–2547,46847,46827MARINE GROUP 5 UAS233,686293,686Marine Corps UFR—Additional aircraft[40,000]Marine Corps UFR—Additional ground control stations[20,000]MODIFICATION OF AIRCRAFT30F–18 A-D UNIQUE163,095245,595Marine Corps UFR—F–18 ALR–67(V)5 radar warning receiver[55,000]Marine Corps UFR—F–18C/D AESA radar upgrade[27,500]31F–18E/F AND EA–18G MODERNIZATION AND SUSTAINM482,899482,89932MARINE GROUP 5 UAS SERIES1,9821,98233AEA SYSTEMS23,29623,29634AV–8 SERIES17,88217,88235INFRARED SEARCH AND TRACK (IRST)138,827138,82736ADVERSARY143,571155,971Marine Corps UFR—Upgrade of current VMFT–401 adversary aircraft[12,400]37F–18 SERIES327,571327,57138H–53 SERIES112,436112,43639MH–60 SERIES94,79494,79440H–1 SERIES124,194124,19441EP–3 SERIES28,84828,84842E–2 SERIES204,826204,82643TRAINER A/C SERIES7,8497,84944C–2A2,8432,84345C–130 SERIES145,610145,61046FEWSG73473447CARGO/TRANSPORT A/C SERIES10,68210,68248E–6 SERIES128,029128,02949EXECUTIVE HELICOPTERS SERIES45,32645,32651T–45 SERIES158,772158,77252POWER PLANT CHANGES24,91524,91553JPATS SERIES22,95522,95554AVIATION LIFE SUPPORT MODS2,4772,47755COMMON ECM EQUIPMENT119,574127,174Marine Corps UFR—F–18 ALE–39 to ALE–47 retrofit[7,600]56COMMON AVIONICS CHANGES118,839118,83957COMMON DEFENSIVE WEAPON SYSTEM5,4765,47658ID SYSTEMS13,15413,15459P–8 SERIES131,298161,998Navy UFR—P–8A Inc III kits[30,700]60MAGTF EW FOR AVIATION29,15135,451Marine Corps UFR—Increase EW of AN/ALQ–231(V)3[6,300]61MQ–8 SERIES31,62431,62462V–22 (TILT/ROTOR ACFT) OSPREY312,835352,135Marine Corps UFR—MV–22 Mesh Network Manager[39,300]63NEXT GENERATION JAMMER (NGJ)266,676266,67664F–35 STOVL SERIES177,054177,05465F–35 CV SERIES138,269138,26966QRC98,56398,56367MQ–4 SERIES7,1007,10068RQ–21 SERIES14,12314,123AIRCRAFT SPARES AND REPAIR PARTS72SPARES AND REPAIR PARTS2,339,0772,466,977Marine Corps UFR—F–35B engine spares[117,800]Marine Corps UFR—KC–130J initial spares[7,000]Marine Corps UFR—KC–130J weapons system trainer initial spares[3,100]AIRCRAFT SUPPORT EQUIP & FACILITIES73COMMON GROUND EQUIPMENT517,267517,26774AIRCRAFT INDUSTRIAL FACILITIES80,50080,50075WAR CONSUMABLES42,49642,49676OTHER PRODUCTION CHARGES21,37421,37477SPECIAL SUPPORT EQUIPMENT271,774271,774TOTAL AIRCRAFT PROCUREMENT, NAVY16,477,17819,178,878WEAPONS PROCUREMENT, NAVYMODIFICATION OF MISSILES1TRIDENT II MODS1,144,4461,144,446SUPPORT EQUIPMENT & FACILITIES2MISSILE INDUSTRIAL FACILITIES7,3197,319STRATEGIC MISSILES3TOMAHAWK124,513124,513TACTICAL MISSILES5SIDEWINDER86,36686,3666STANDARD MISSILE521,814521,8147STANDARD MISSILE45,35745,3578JASSM37,03937,0399SMALL DIAMETER BOMB II40,87740,87710RAM92,98192,98111JOINT AIR GROUND MISSILE (JAGM)49,70249,70212HELLFIRE7,5577,55713AERIAL TARGETS150,339150,33914DRONES AND DECOYS30,32130,32115OTHER MISSILE SUPPORT3,47416,074Marine Corps UFR—AGM–167A Griffin[12,600]16LRASM161,212161,21217NAVAL STRIKE MISSILE (NSM)59,331113,231Navy UFR—Additional NSM[53,900]MODIFICATION OF MISSILES18TOMAHAWK MODS206,233206,23319ESSM248,619248,61921AARGM116,345116,34522STANDARD MISSILES MODS148,834148,834SUPPORT EQUIPMENT & FACILITIES23WEAPONS INDUSTRIAL FACILITIES1,8191,819ORDNANCE SUPPORT EQUIPMENT26ORDNANCE SUPPORT EQUIPMENT191,905191,905TORPEDOES AND RELATED EQUIP27SSTD4,5454,54528MK–48 TORPEDO159,107209,007Navy UFR—Heavyweight Torpedo (HWT) quantity increase[49,900]29ASW TARGETS13,63013,630MOD OF TORPEDOES AND RELATED EQUIP30MK–54 TORPEDO MODS106,112106,11231MK–48 TORPEDO ADCAP MODS35,68035,68032MARITIME MINES8,5678,567SUPPORT EQUIPMENT33TORPEDO SUPPORT EQUIPMENT93,40093,40034ASW RANGE SUPPORT3,9973,997DESTINATION TRANSPORTATION35FIRST DESTINATION TRANSPORTATION4,0234,023GUNS AND GUN MOUNTS36SMALL ARMS AND WEAPONS14,90914,909MODIFICATION OF GUNS AND GUN MOUNTS37CIWS MODS6,2746,27438COAST GUARD WEAPONS45,95845,95839GUN MOUNT MODS68,77568,77540LCS MODULE WEAPONS2,1212,12141AIRBORNE MINE NEUTRALIZATION SYSTEMS14,82214,822SPARES AND REPAIR PARTS43SPARES AND REPAIR PARTS162,382166,682Navy UFR—Maritime outfitting and interim spares[4,300]TOTAL WEAPONS PROCUREMENT, NAVY4,220,7054,341,405PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION1GENERAL PURPOSE BOMBS48,63548,6352JDAM74,14074,1403AIRBORNE ROCKETS, ALL TYPES75,38375,3834MACHINE GUN AMMUNITION11,21511,2155PRACTICE BOMBS52,22552,2256CARTRIDGES & CART ACTUATED DEVICES70,87670,8767AIR EXPENDABLE COUNTERMEASURES61,600103,200Marine Corps UFR—Additional units[41,600]8JATOS6,6206,62095 INCH/54 GUN AMMUNITION28,92228,92210INTERMEDIATE CALIBER GUN AMMUNITION36,03836,03811OTHER SHIP GUN AMMUNITION39,07039,07012SMALL ARMS & LANDING PARTY AMMO45,49345,49313PYROTECHNIC AND DEMOLITION9,1639,16315AMMUNITION LESS THAN $5 MILLION1,5751,575MARINE CORPS AMMUNITION16MORTARS50,70750,70717DIRECT SUPPORT MUNITIONS120,037120,03718INFANTRY WEAPONS AMMUNITION94,00194,00119COMBAT SUPPORT MUNITIONS35,24735,24720AMMO MODERNIZATION16,26716,26721ARTILLERY MUNITIONS105,669105,66922ITEMS LESS THAN $5 MILLION5,1355,135TOTAL PROCUREMENT OF AMMO, NAVY & MC988,0181,029,618SHIPBUILDING AND CONVERSION, NAVYFLEET BALLISTIC MISSILE SHIPS1OHIO REPLACEMENT SUBMARINE3,003,0003,003,0002OHIO REPLACEMENT SUBMARINE1,643,9801,773,980Submarine industrial base development[130,000]OTHER WARSHIPS3CARRIER REPLACEMENT PROGRAM1,068,7051,068,7054CVN–811,299,7641,299,7645VIRGINIA CLASS SUBMARINE4,249,2404,249,2406VIRGINIA CLASS SUBMARINE2,120,4072,120,4077CVN REFUELING OVERHAULS2,456,0182,456,0188CVN REFUELING OVERHAULS66,26266,2629DDG 100056,59771,597Navy UFR—DDG–1001 combat system activation[15,000]10DDG–512,016,7873,675,787Navy UFR—Arleigh Burke-class destroyer DDG–51[1,659,000]11DDG–51 AP0175,000FY23 3rd DDG LLTM[125,000]Surface combatant supplier base[50,000]13FFG-FRIGATE1,087,9001,087,90014FFG-FRIGATE69,10069,100AMPHIBIOUS SHIPS15LPD FLIGHT II60,63660,63616LPD FLIGHT II0250,000Program increase[250,000]19LHA REPLACEMENT68,637418,637Program increase[350,000]20EXPEDITIONARY FAST TRANSPORT (EPF)0270,000Program increase[270,000]AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST21TAO FLEET OILER668,184668,18422TAO FLEET OILER76,01276,01223TAGOS SURTASS SHIPS434,384434,38424TOWING, SALVAGE, AND RESCUE SHIP (ATS)183,800183,80025LCU 170067,92867,92826OUTFITTING655,707655,70727SHIP TO SHORE CONNECTOR156,738156,73828SERVICE CRAFT67,86667,86629LCAC SLEP32,71232,71230AUXILIARY VESSELS (USED SEALIFT)299,9000Program reduction[–299,900]31COMPLETION OF PY SHIPBUILDING PROGRAMS660,795660,795TOTAL SHIPBUILDING AND CONVERSION, NAVY22,571,05925,120,159OTHER PROCUREMENT, NAVYSHIP PROPULSION EQUIPMENT1SURFACE POWER EQUIPMENT41,41441,414GENERATORS2SURFACE COMBATANT HM&E83,74683,746NAVIGATION EQUIPMENT3OTHER NAVIGATION EQUIPMENT72,30072,300OTHER SHIPBOARD EQUIPMENT4SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG234,932234,9325DDG MOD583,136583,1366FIREFIGHTING EQUIPMENT15,04015,0407COMMAND AND CONTROL SWITCHBOARD2,1942,1948LHA/LHD MIDLIFE133,627133,6279LCC 19/20 EXTENDED SERVICE LIFE PROGRAM4,3874,38710POLLUTION CONTROL EQUIPMENT18,15918,15911SUBMARINE SUPPORT EQUIPMENT88,28488,28412VIRGINIA CLASS SUPPORT EQUIPMENT22,66922,66913LCS CLASS SUPPORT EQUIPMENT9,6409,64014SUBMARINE BATTERIES21,83421,83415LPD CLASS SUPPORT EQUIPMENT34,29234,29216DDG 1000 CLASS SUPPORT EQUIPMENT126,107126,10717STRATEGIC PLATFORM SUPPORT EQUIP12,25612,25618DSSP EQUIPMENT10,68210,68219CG MODERNIZATION156,951193,651Navy UFR—CG Modernization Pricing[36,700]20LCAC21,31421,31421UNDERWATER EOD EQUIPMENT24,14624,14622ITEMS LESS THAN $5 MILLION84,78984,78923CHEMICAL WARFARE DETECTORS2,9972,997REACTOR PLANT EQUIPMENT25SHIP MAINTENANCE, REPAIR AND MODERNIZATION1,307,6511,475,051Navy UFR—A–120 availability[167,400]26REACTOR POWER UNITS3,2703,27027REACTOR COMPONENTS438,729438,729OCEAN ENGINEERING28DIVING AND SALVAGE EQUIPMENT10,77210,772SMALL BOATS29STANDARD BOATS58,77058,770PRODUCTION FACILITIES EQUIPMENT30OPERATING FORCES IPE168,822168,822OTHER SHIP SUPPORT31LCS COMMON MISSION MODULES EQUIPMENT74,23174,23132LCS MCM MISSION MODULES40,63040,63033LCS ASW MISSION MODULES1,5651,56534LCS SUW MISSION MODULES3,3953,39535LCS IN-SERVICE MODERNIZATION122,591122,59136SMALL & MEDIUM UUV32,53432,534SHIP SONARS38SPQ–9B RADAR15,92715,92739AN/SQQ–89 SURF ASW COMBAT SYSTEM131,829131,82940SSN ACOUSTIC EQUIPMENT379,850379,85041UNDERSEA WARFARE SUPPORT EQUIPMENT13,96513,965ASW ELECTRONIC EQUIPMENT42SUBMARINE ACOUSTIC WARFARE SYSTEM24,57824,57843SSTD11,01011,01044FIXED SURVEILLANCE SYSTEM363,651363,65145SURTASS67,50067,500ELECTRONIC WARFARE EQUIPMENT46AN/SLQ–32370,559370,559RECONNAISSANCE EQUIPMENT47SHIPBOARD IW EXPLOIT261,735261,73548AUTOMATED IDENTIFICATION SYSTEM (AIS)3,7773,777OTHER SHIP ELECTRONIC EQUIPMENT49COOPERATIVE ENGAGEMENT CAPABILITY24,64161,541Navy UFR—Accelerate Naval Tactical Grid Development for Joint All-Domain Command and Control (JADC2)[23,600]Navy UFR—Maritime outfitting and interim spares[13,300]50NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)14,43916,639Navy UFR—Naval Operational Business Logistics Enterprise (NOBLE)[2,200]51ATDLS101,595101,59552NAVY COMMAND AND CONTROL SYSTEM (NCCS)3,5353,53553MINESWEEPING SYSTEM REPLACEMENT15,64015,64054SHALLOW WATER MCM5,6105,61055NAVSTAR GPS RECEIVERS (SPACE)33,09733,09756AMERICAN FORCES RADIO AND TV SERVICE2,5132,51357STRATEGIC PLATFORM SUPPORT EQUIP4,8234,823AVIATION ELECTRONIC EQUIPMENT58ASHORE ATC EQUIPMENT83,46483,46459AFLOAT ATC EQUIPMENT67,05567,05560ID SYSTEMS46,91846,91861JOINT PRECISION APPROACH AND LANDING SYSTEM (35,38635,38662NAVAL MISSION PLANNING SYSTEMS17,95117,951OTHER SHORE ELECTRONIC EQUIPMENT63MARITIME INTEGRATED BROADCAST SYSTEM2,3602,36064TACTICAL/MOBILE C4I SYSTEMS18,91918,91965DCGS-N16,69116,69166CANES412,002460,002Navy UFR—Resilient Communications PNT for Combat Logistics Fleet (CLF)[48,000]67RADIAC9,0749,07468CANES-INTELL51,59351,59369GPETE23,93023,93070MASF8,7958,79571INTEG COMBAT SYSTEM TEST FACILITY5,8295,82972EMI CONTROL INSTRUMENTATION3,9253,92573ITEMS LESS THAN $5 MILLION156,042181,242Navy UFR—CVN–78 Dual Band Radar and DDG–1000 Multifunction Radar: Signal Data Processor Tech Refresh and Obsolete Component Redesign[25,200]SHIPBOARD COMMUNICATIONS74SHIPBOARD TACTICAL COMMUNICATIONS43,21243,21275SHIP COMMUNICATIONS AUTOMATION90,724101,224Navy UFR—Accelerate Naval Tactical Grid Development for Joint All-Domain Command and Control (JADC2)[5,500]Navy UFR—Resilient Communications and PNT for Combat Logistics Fleet (CLF)[5,000]76COMMUNICATIONS ITEMS UNDER $5M44,44744,447SUBMARINE COMMUNICATIONS77SUBMARINE BROADCAST SUPPORT47,57947,57978SUBMARINE COMMUNICATION EQUIPMENT64,64264,642SATELLITE COMMUNICATIONS79SATELLITE COMMUNICATIONS SYSTEMS38,63638,63680NAVY MULTIBAND TERMINAL (NMT)34,72334,723SHORE COMMUNICATIONS81JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)2,6512,651CRYPTOGRAPHIC EQUIPMENT82INFO SYSTEMS SECURITY PROGRAM (ISSP)146,879146,87983MIO INTEL EXPLOITATION TEAM977977CRYPTOLOGIC EQUIPMENT84CRYPTOLOGIC COMMUNICATIONS EQUIP17,80917,809OTHER ELECTRONIC SUPPORT92COAST GUARD EQUIPMENT63,21463,214SONOBUOYS94SONOBUOYS—ALL TYPES249,121303,521Navy UFR—Additional sonobuoys[54,400]AIRCRAFT SUPPORT EQUIPMENT95MINOTAUR4,9634,96396WEAPONS RANGE SUPPORT EQUIPMENT98,89898,89897AIRCRAFT SUPPORT EQUIPMENT178,647178,64798ADVANCED ARRESTING GEAR (AAG)22,26522,26599METEOROLOGICAL EQUIPMENT13,68713,687100LEGACY AIRBORNE MCM4,4464,446101LAMPS EQUIPMENT1,4701,470102AVIATION SUPPORT EQUIPMENT70,66570,665103UMCS-UNMAN CARRIER AVIATION(UCA)MISSION CNTRL86,58486,584SHIP GUN SYSTEM EQUIPMENT104SHIP GUN SYSTEMS EQUIPMENT5,5365,536SHIP MISSILE SYSTEMS EQUIPMENT105HARPOON SUPPORT EQUIPMENT204204106SHIP MISSILE SUPPORT EQUIPMENT237,987280,487Navy UFR—Additional OTH-WS[42,500]107TOMAHAWK SUPPORT EQUIPMENT88,72688,726FBM SUPPORT EQUIPMENT108STRATEGIC MISSILE SYSTEMS EQUIP281,259281,259ASW SUPPORT EQUIPMENT109SSN COMBAT CONTROL SYSTEMS143,289143,289110ASW SUPPORT EQUIPMENT30,59530,595OTHER ORDNANCE SUPPORT EQUIPMENT111EXPLOSIVE ORDNANCE DISPOSAL EQUIP1,7211,721112ITEMS LESS THAN $5 MILLION8,7468,746OTHER EXPENDABLE ORDNANCE113ANTI-SHIP MISSILE DECOY SYSTEM76,99476,994114SUBMARINE TRAINING DEVICE MODS75,81375,813115SURFACE TRAINING EQUIPMENT127,814127,814CIVIL ENGINEERING SUPPORT EQUIPMENT116PASSENGER CARRYING VEHICLES4,1404,140117GENERAL PURPOSE TRUCKS2,8052,805118CONSTRUCTION & MAINTENANCE EQUIP48,40348,403119FIRE FIGHTING EQUIPMENT15,08415,084120TACTICAL VEHICLES27,40027,400121POLLUTION CONTROL EQUIPMENT2,6072,607122ITEMS LESS THAN $5 MILLION51,96351,963123PHYSICAL SECURITY VEHICLES1,1651,165SUPPLY SUPPORT EQUIPMENT124SUPPLY EQUIPMENT24,69824,698125FIRST DESTINATION TRANSPORTATION5,3855,385126SPECIAL PURPOSE SUPPLY SYSTEMS660,750660,750TRAINING DEVICES127TRAINING SUPPORT EQUIPMENT3,4653,465128TRAINING AND EDUCATION EQUIPMENT60,11460,114COMMAND SUPPORT EQUIPMENT129COMMAND SUPPORT EQUIPMENT31,00731,007130MEDICAL SUPPORT EQUIPMENT7,34626,146Navy UFR—Expeditionary medical readiness[18,800]132NAVAL MIP SUPPORT EQUIPMENT2,8872,887133OPERATING FORCES SUPPORT EQUIPMENT12,81512,815134C4ISR EQUIPMENT6,3246,324135ENVIRONMENTAL SUPPORT EQUIPMENT25,09825,098136PHYSICAL SECURITY EQUIPMENT110,647110,647137ENTERPRISE INFORMATION TECHNOLOGY31,70931,709OTHER141NEXT GENERATION ENTERPRISE SERVICE4141142CYBERSPACE ACTIVITIES12,85912,859CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS19,80819,808SPARES AND REPAIR PARTS143SPARES AND REPAIR PARTS424,405626,005Navy UFR—DDG–1000 and CVN–78 Dual Band Radar spares[108,900]Navy UFR—Maritime outfitting and interim spares[92,700]TOTAL OTHER PROCUREMENT, NAVY10,875,91211,520,112PROCUREMENT, MARINE CORPSTRACKED COMBAT VEHICLES1AAV7A1 PIP36,83636,8362AMPHIBIOUS COMBAT VEHICLE FAMILY OF VEHICLES532,355532,3553LAV PIP23,47623,476ARTILLERY AND OTHER WEAPONS4155MM LIGHTWEIGHT TOWED HOWITZER32325ARTILLERY WEAPONS SYSTEM67,548221,348Marine Corps UFR—Ground-launched anti-ship missiles[57,800]Marine Corps UFR—Ground-launched long range fires[96,000]6WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION35,40235,402GUIDED MISSILES8GROUND BASED AIR DEFENSE9,3499,3499ANTI-ARMOR MISSILE-JAVELIN93793710FAMILY ANTI-ARMOR WEAPON SYSTEMS (FOAAWS)20,48120,48111ANTI-ARMOR MISSILE-TOW14,35914,35912GUIDED MLRS ROCKET (GMLRS)98,29998,299COMMAND AND CONTROL SYSTEMS13COMMON AVIATION COMMAND AND CONTROL SYSTEM (C18,24718,247REPAIR AND TEST EQUIPMENT14REPAIR AND TEST EQUIPMENT33,55433,554OTHER SUPPORT (TEL)15MODIFICATION KITS167167COMMAND AND CONTROL SYSTEM (NON-TEL)16ITEMS UNDER $5 MILLION (COMM & ELEC)64,879133,779Marine Corps UFR—Fly-Away Broadcast System[9,000]Marine Corps UFR—INOD Block III long-range sight[16,900]Marine Corps UFR—Squad binocular night vision goggle[43,000]17AIR OPERATIONS C2 SYSTEMS1,2913,291Marine Corps UFR—CEC (AN/USG–4B)[2,000]RADAR + EQUIPMENT (NON-TEL)19GROUND/AIR TASK ORIENTED RADAR (G/ATOR)297,369645,369Marine Corps UFR—Additional G/ATOR units[304,000]Marine Corps UFR—Additional radar retrofit kits and FRP systems[44,000]INTELL/COMM EQUIPMENT (NON-TEL)20GCSS-MC60460421FIRE SUPPORT SYSTEM39,81039,81022INTELLIGENCE SUPPORT EQUIPMENT67,30972,909Marine Corps UFR—SCINet equipment[5,600]24UNMANNED AIR SYSTEMS (INTEL)24,29924,29925DCGS-MC28,63328,63326UAS PAYLOADS3,7303,730OTHER SUPPORT (NON-TEL)29NEXT GENERATION ENTERPRISE NETWORK (NGEN)97,060116,060Marine Corps UFR—Network infrastructure compliance/NGEN[19,000]30COMMON COMPUTER RESOURCES83,60697,406Marine Corps UFR—MC Hardware Suite End User Devices refresh[6,300]Marine Corps UFR—Secure Operational Network Infrastructure and Communications modernization[7,500]31COMMAND POST SYSTEMS53,70853,70832RADIO SYSTEMS468,678468,67833COMM SWITCHING & CONTROL SYSTEMS49,60049,60034COMM & ELEC INFRASTRUCTURE SUPPORT110,835116,635Marine Corps UFR—Base telecommunications equipment upgrades[5,800]35CYBERSPACE ACTIVITIES25,37746,577Marine Corps UFR—Defensive Cyber Ops-Internal Defensive Measures suites[21,200]CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS4,0344,034ADMINISTRATIVE VEHICLES38COMMERCIAL CARGO VEHICLES17,84817,848TACTICAL VEHICLES39MOTOR TRANSPORT MODIFICATIONS23,36323,36340JOINT LIGHT TACTICAL VEHICLE322,013322,01342TRAILERS9,8769,876ENGINEER AND OTHER EQUIPMENT44TACTICAL FUEL SYSTEMS2,1612,16145POWER EQUIPMENT ASSORTED26,62526,62546AMPHIBIOUS SUPPORT EQUIPMENT17,11917,11947EOD SYSTEMS94,472107,672Marine Corps UFR—BCWD/UnSAT/Explosive Hazard Defeat Systems[7,800]Marine Corps UFR—ENFIRE/Explosive Hazard Defeat Systems[5,400]MATERIALS HANDLING EQUIPMENT48PHYSICAL SECURITY EQUIPMENT84,51384,513GENERAL PROPERTY49FIELD MEDICAL EQUIPMENT8,1058,10550TRAINING DEVICES37,81437,81451FAMILY OF CONSTRUCTION EQUIPMENT34,65850,458Marine Corps UFR—All-terrain crane[10,800]Marine Corps UFR—Rough terrain container handler[5,000]52ULTRA-LIGHT TACTICAL VEHICLE (ULTV)15,43915,439OTHER SUPPORT53ITEMS LESS THAN $5 MILLION4,40215,002Marine Corps UFR—Lightweight water purification system[10,600]SPARES AND REPAIR PARTS54SPARES AND REPAIR PARTS32,81932,819TOTAL PROCUREMENT, MARINE CORPS3,043,0913,720,791AIRCRAFT PROCUREMENT, AIR FORCESTRATEGIC OFFENSIVE1B–21 RAIDER108,027108,027TACTICAL FORCES2F–354,167,6044,427,604Air Force UFR—F–35 power modules[175,000]Program increase[85,000]3F–35352,632352,6325F–15EX1,186,9031,762,903Air Force UFR—Additional aircraft, spares, support equipment[576,000]6F–15EX147,919147,919TACTICAL AIRLIFT7KC–46A MDAP2,380,3152,380,315OTHER AIRLIFT8C–130J128,896128,8969MC–130J220,049220,049UPT TRAINERS11ADVANCED TRAINER REPLACEMENT T-X10,39710,397HELICOPTERS12MH–139A075,000Program increase[75,000]13COMBAT RESCUE HELICOPTER792,221792,221MISSION SUPPORT AIRCRAFT16CIVIL AIR PATROL A/C2,8132,813OTHER AIRCRAFT17TARGET DRONES116,169116,16919E–11 BACN/HAG124,435124,43521MQ–93,288103,288Additional aircraft[100,000]STRATEGIC AIRCRAFT23B–2A29,94429,94424B–1B30,51830,51825B–5282,82086,820B–52 training system[4,000]26COMBAT RESCUE HELICOPTER61,19161,19127LARGE AIRCRAFT INFRARED COUNTERMEASURES57,00157,001TACTICAL AIRCRAFT28A–1083,62183,62129E–11 BACN/HAG68,95568,95530F–15234,340234,34031F–16613,166638,166F–16 AESAs[25,000]32F–22A424,722424,72233F–35 MODIFICATIONS304,1351,974,885F–35 upgrades to Block 4[1,670,750]34F–15 EPAW149,797149,79736KC–46A MDAP1,9841,984AIRLIFT AIRCRAFT37C–525,43125,43138C–17A59,57059,57040C–32A1,9491,94941C–37A5,9845,984TRAINER AIRCRAFT42GLIDER MODS14214243T–68,7358,73544T–13,8723,87245T–3849,85149,851OTHER AIRCRAFT46U–2 MODS126,809126,80947KC–10A (ATCA)1,9021,90249VC–25A MOD969650C–4026226251C–13029,07129,07152C–130J MODS110,784110,78453C–13561,37661,37654COMPASS CALL195,098270,098Air Force UFR—Additional spare engines[75,000]56RC–135207,596207,59657E–3109,855109,85558E–419,08119,08159E–816,31216,31260AIRBORNE WARNING AND CNTRL SYS (AWACS) 40/4530,32730,32762H–11,5331,53363H–6013,70913,70964RQ–4 MODS3,2053,20565HC/MC–130 MODIFICATIONS150,263150,26366OTHER AIRCRAFT54,82854,82867MQ–9 MODS144,287144,28768MQ–9 UAS PAYLOADS40,80040,80069SENIOR LEADER C3, SYSTEM—AIRCRAFT23,55423,55470CV–22 MODS158,162240,562SOCOM UFR—CV–22 reliability acceleration[82,400]AIRCRAFT SPARES AND REPAIR PARTS71INITIAL SPARES/REPAIR PARTS915,710915,710COMMON SUPPORT EQUIPMENT72AIRCRAFT REPLACEMENT SUPPORT EQUIP138,761138,761POST PRODUCTION SUPPORT73B–2A1,6511,65174B–2B38,81138,81175B–525,6025,60278F–152,3242,32479F–1610,45610,45681RQ–4 POST PRODUCTION CHARGES24,59224,592INDUSTRIAL PREPAREDNESS82INDUSTRIAL RESPONSIVENESS18,11018,110WAR CONSUMABLES83WAR CONSUMABLES35,86635,866OTHER PRODUCTION CHARGES84OTHER PRODUCTION CHARGES979,388979,388CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS18,09218,092TOTAL AIRCRAFT PROCUREMENT, AIR FORCE15,727,66918,595,819MISSILE PROCUREMENT, AIR FORCEMISSILE REPLACEMENT EQUIPMENT—BALLISTIC1MISSILE REPLACEMENT EQ-BALLISTIC57,79357,793BALLISTIC MISSILES2GROUND BASED STRATEGIC DETERRENT8,8958,895TACTICAL3REPLAC EQUIP & WAR CONSUMABLES7,6817,6814AGM–183A AIR-LAUNCHED RAPID RESPONSE WEAPON160,850160,8506JOINT AIR-SURFACE STANDOFF MISSILE710,550710,5508SIDEWINDER (AIM–9X)107,587107,5879AMRAAM214,002214,00210PREDATOR HELLFIRE MISSILE103,684103,68411SMALL DIAMETER BOMB82,81982,81912SMALL DIAMETER BOMB II294,649294,649INDUSTRIAL FACILITIES13INDUSTR'L PREPAREDNS/POL PREVENTION757757CLASS IV15ICBM FUZE MOD53,01365,263Realignment of funds[12,250]16ICBM FUZE MOD47,75735,507Realignment of funds[–12,250]17MM III MODIFICATIONS88,57988,57919AIR LAUNCH CRUISE MISSILE (ALCM)46,79946,799MISSILE SPARES AND REPAIR PARTS20MSL SPRS/REPAIR PARTS (INITIAL)16,21216,21221MSL SPRS/REPAIR PARTS (REPLEN)63,54763,54722INITIAL SPARES/REPAIR PARTS4,0454,045SPECIAL PROGRAMS27SPECIAL UPDATE PROGRAMS30,35230,352CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS570,240570,240TOTAL MISSILE PROCUREMENT, AIR FORCE2,669,8112,669,811PROCUREMENT, SPACE FORCESPACE PROCUREMENT, SF2AF SATELLITE COMM SYSTEM43,65543,6553COUNTERSPACE SYSTEMS64,80464,8044FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS39,44439,4445GENERAL INFORMATION TECH—SPACE3,31613,116Space Force UFR—Long duration propulsive national security space launch secondary payload adapter[8,000]Space Force UFR—Modernize space aggressor equipment[1,800]6GPSIII FOLLOW ON601,418601,4187GPS III SPACE SEGMENT84,45284,4528GLOBAL POSTIONING (SPACE)2,2742,2749HERITAGE TRANSITION13,52913,52910SPACEBORNE EQUIP (COMSEC)26,24548,945Space Force UFR—Space-rated crypto devices to support launch[22,700]11MILSATCOM24,33324,33312SBIR HIGH (SPACE)154,526154,52613SPECIAL SPACE ACTIVITIES142,188142,18814MOBILE USER OBJECTIVE SYSTEM45,37145,37115NATIONAL SECURITY SPACE LAUNCH1,337,3471,337,34716NUDET DETECTION SYSTEM6,6906,69017PTES HUB7,4067,40618ROCKET SYSTEMS LAUNCH PROGRAM10,42910,42920SPACE MODS64,37164,37121SPACELIFT RANGE SYSTEM SPACE93,77493,774SPARES22SPARES AND REPAIR PARTS1,2821,282TOTAL PROCUREMENT, SPACE FORCE2,766,8542,799,354PROCUREMENT OF AMMUNITION, AIR FORCEROCKETS1ROCKETS36,59736,597CARTRIDGES2CARTRIDGES169,163169,163BOMBS3PRACTICE BOMBS48,74548,7454GENERAL PURPOSE BOMBS176,565176,5655MASSIVE ORDNANCE PENETRATOR (MOP)15,50015,5006JOINT DIRECT ATTACK MUNITION124,102124,1027B–612,7092,709OTHER ITEMS8CAD/PAD47,21047,2109EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,1516,15110SPARES AND REPAIR PARTS53553511MODIFICATIONS29229212ITEMS LESS THAN $5,000,0009,1649,164FLARES13FLARES95,29795,297FUZES14FUZES50,79550,795SMALL ARMS15SMALL ARMS12,34312,343TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE795,168795,168OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES1PASSENGER CARRYING VEHICLES8,4488,448CARGO AND UTILITY VEHICLES2MEDIUM TACTICAL VEHICLE5,8045,8043CAP VEHICLES1,0661,0664CARGO AND UTILITY VEHICLES57,45961,959CNGB UFR—Security forces utility task vehicle[4,500]SPECIAL PURPOSE VEHICLES5JOINT LIGHT TACTICAL VEHICLE97,32697,3266SECURITY AND TACTICAL VEHICLES4884887SPECIAL PURPOSE VEHICLES75,69481,094CNGB UFR—Temperature control trailers[5,400]FIRE FIGHTING EQUIPMENT8FIRE FIGHTING/CRASH RESCUE VEHICLES12,52512,525MATERIALS HANDLING EQUIPMENT9MATERIALS HANDLING VEHICLES34,93334,933BASE MAINTENANCE SUPPORT10RUNWAY SNOW REMOV AND CLEANING EQU9,1349,13411BASE MAINTENANCE SUPPORT VEHICLES111,820111,820COMM SECURITY EQUIPMENT(COMSEC)13COMSEC EQUIPMENT66,02266,02214STRATEGIC MICROELECTRONIC SUPPLY SYSTEM885,051885,051INTELLIGENCE PROGRAMS15INTERNATIONAL INTEL TECH & ARCHITECTURES5,8095,80916INTELLIGENCE TRAINING EQUIPMENT5,7195,71917INTELLIGENCE COMM EQUIPMENT25,84425,844ELECTRONICS PROGRAMS18AIR TRAFFIC CONTROL & LANDING SYS44,51652,516Air Force UFR—Build command and control framework[8,000]19BATTLE CONTROL SYSTEM—FIXED2,9402,94020THEATER AIR CONTROL SYS IMPROVEMEN43,44247,842EUCOM UFR—Air base air defens ops center[4,400]213D EXPEDITIONARY LONG-RANGE RADAR96,186248,186Air Force UFR—Build command and control framework[152,000]22WEATHER OBSERVATION FORECAST32,37632,976Space Force UFR—Thule Air Base wind profiler[600]23STRATEGIC COMMAND AND CONTROL37,95037,95024CHEYENNE MOUNTAIN COMPLEX8,2588,25825MISSION PLANNING SYSTEMS14,71714,717SPCL COMM-ELECTRONICS PROJECTS27GENERAL INFORMATION TECHNOLOGY43,91788,247EUCOM UFR—Mission Partner Environment[13,800]INDOPACOM UFR—Mission Partner Environment[30,530]28AF GLOBAL COMMAND & CONTROL SYS41441430MOBILITY COMMAND AND CONTROL10,61910,61931AIR FORCE PHYSICAL SECURITY SYSTEM101,896116,797EUCOM UFR—Counter-UAS for UASFE installations[1,241]EUCOM UFR—Sensors for air base air defense[11,660]Space Force UFR—Maui Optical Site security system[2,000]32COMBAT TRAINING RANGES222,598222,59833COMBAT TRAINING RANGES14,73014,73034MINIMUM ESSENTIAL EMERGENCY COMM N77,11977,11935WIDE AREA SURVEILLANCE (WAS)38,79438,79436C3 COUNTERMEASURES131,238131,23837INTEGRATED PERSONNEL AND PAY SYSTEM15,24015,24038GCSS-AF FOS3,9593,95940MAINTENANCE REPAIR & OVERHAUL INITIATIVE4,3874,38741THEATER BATTLE MGT C2 SYSTEM4,0524,05242AIR & SPACE OPERATIONS CENTER (AOC)2,2242,224AIR FORCE COMMUNICATIONS43BASE INFORMATION TRANSPT INFRAST (BITI) WIRED58,49958,49944AFNET65,35465,35445JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,3774,37746USCENTCOM18,10118,10147USSTRATCOM4,2264,226ORGANIZATION AND BASE48TACTICAL C-E EQUIPMENT162,955162,95549RADIO EQUIPMENT14,23215,732Space Force UFR—radio equipment[1,500]51BASE COMM INFRASTRUCTURE200,797264,297EUCOM UFR—Modernize IT infrastructure[55,000]Space Force UFR—Emergency 911 rech refresh[1,200]Space Force UFR—Lifecycle SIPR/NIP replacement[7,000]Space Force UFR—Maui Optical Site resilient comms[300]MODIFICATIONS52COMM ELECT MODS18,60718,607PERSONAL SAFETY & RESCUE EQUIP53PERSONAL SAFETY AND RESCUE EQUIPMENT106,449131,449CNGB UFR—Critical care air transport team[9,500]CNGB UFR—Tactical combat casualty care medical kit[15,500]DEPOT PLANT+MTRLS HANDLING EQ54POWER CONDITIONING EQUIPMENT11,27411,27455MECHANIZED MATERIAL HANDLING EQUIP8,5948,594BASE SUPPORT EQUIPMENT56BASE PROCURED EQUIPMENT183,251CNGB UFR—Modular small arms ranges[75,000]EUCOM UFR—Tactical decoy devices[8,250]57ENGINEERING AND EOD EQUIPMENT32,13932,13958MOBILITY EQUIPMENT63,814131,014CNGB UFR—Aeromedical evacuation equipment kit[3,200]CNGB UFR—Disaster relief mobile kitchen trailers[22,500]CNGB UFR—Oxygen generation system[3,000]CNGB UFR—Rapid response shelters[7,500]CNGB UFR—Security forces modular ballistic protection system[31,000]59FUELS SUPPORT EQUIPMENT (FSE)17,92817,92860BASE MAINTENANCE AND SUPPORT EQUIPMENT48,53448,534SPECIAL SUPPORT PROJECTS62DARP RC13527,35927,35963DCGS-AF261,070261,07065SPECIAL UPDATE PROGRAM777,652777,652CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS20,983,90820,983,908SPARES AND REPAIR PARTS66SPARES AND REPAIR PARTS (CYBER)97897867SPARES AND REPAIR PARTS9,57510,575Air Force UFR—Build command and control framework[1,000]TOTAL OTHER PROCUREMENT, AIR FORCE25,251,13725,726,718PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, DCSA2MAJOR EQUIPMENT3,0143,014MAJOR EQUIPMENT, DHRA4PERSONNEL ADMINISTRATION4,0424,042MAJOR EQUIPMENT, DISA10INFORMATION SYSTEMS SECURITY18,92318,92311TELEPORT PROGRAM34,90834,90812JOINT FORCES HEADQUARTERS—DODIN1,9681,96813ITEMS LESS THAN $5 MILLION42,27042,27014DEFENSE INFORMATION SYSTEM NETWORK18,02518,02515WHITE HOUSE COMMUNICATION AGENCY44,52244,52216SENIOR LEADERSHIP ENTERPRISE54,59254,59217JOINT REGIONAL SECURITY STACKS (JRSS)62,65762,65718JOINT SERVICE PROVIDER102,039102,03919FOURTH ESTATE NETWORK OPTIMIZATION (4ENO)80,64580,645MAJOR EQUIPMENT, DLA21MAJOR EQUIPMENT530,896530,896MAJOR EQUIPMENT, DMACT22MAJOR EQUIPMENT8,4988,498MAJOR EQUIPMENT, DODEA23AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS2,9632,963MAJOR EQUIPMENT, DPAA24MAJOR EQUIPMENT, DPAA494494MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY26VEHICLES11811827OTHER MAJOR EQUIPMENT12,68112,681MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY29THAAD251,543361,122MDA UFR—Additional interceptors[109,579]31AEGIS BMD334,621334,62132AEGIS BMD17,49317,49333BMDS AN/TPY–2 RADARS2,7382,73834SM–3 IIAS295,322336,322MDA UFR—Additional AURs[41,000]35ARROW 3 UPPER TIER SYSTEMS62,00062,00036SHORT RANGE BALLISTIC MISSILE DEFENSE (SRBMD)30,00030,00037DEFENSE OF GUAM PROCUREMENT40,000117,220INDOPACOM UFR—Guam Defense System[77,220]38AEGIS ASHORE PHASE III25,86625,86639IRON DOME108,000108,00040AEGIS BMD HARDWARE AND SOFTWARE81,79181,791MAJOR EQUIPMENT, NSA46INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)315315MAJOR EQUIPMENT, OSD47MAJOR EQUIPMENT, OSD31,42031,420MAJOR EQUIPMENT, SDA48JOINT CAPABILITY TECH DEMONSTRATION (JCTD)74,06074,060MAJOR EQUIPMENT, TJS49MAJOR EQUIPMENT, TJS7,8307,830CLASSIFIED PROGRAMS9999CLASSIFIED PROGRAMS635,338635,338AVIATION PROGRAMS52ARMED OVERWATCH/TARGETING170,000170,00053MANNED ISR2,5002,50054MC–122,2502,25055MH–60 BLACKHAWK29,90029,90056ROTARY WING UPGRADES AND SUSTAINMENT202,278202,27857UNMANNED ISR55,95155,95158NON-STANDARD AVIATION3,2823,28259U–284,1764,17660MH–47 CHINOOK130,485130,48561CV–22 MODIFICATION41,76247,572SOCOM UFR—CV–22 reliability acceleration[5,810]62MQ–9 UNMANNED AERIAL VEHICLE8,0208,02063PRECISION STRIKE PACKAGE165,224165,22464AC/MC–130J205,216205,21665C–130 MODIFICATIONS13,37313,373SHIPBUILDING66UNDERWATER SYSTEMS17,22723,327SOCOM UFR—Combat diving advanced equipment acceleration[5,200]SOCOM UFR—Modernized forward look sonar[900]AMMUNITION PROGRAMS67ORDNANCE ITEMS <$5M168,072168,072OTHER PROCUREMENT PROGRAMS68INTELLIGENCE SYSTEMS131,889131,88969DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,9915,99170OTHER ITEMS <$5M62,72262,72271COMBATANT CRAFT SYSTEMS17,08017,08072SPECIAL PROGRAMS44,35175,531SOCOM UFR—Medium fixed wing mobility modifications[31,180]73TACTICAL VEHICLES26,80626,80674WARRIOR SYSTEMS <$5M284,548284,54875COMBAT MISSION REQUIREMENTS27,51327,51377OPERATIONAL ENHANCEMENTS INTELLIGENCE20,25220,25278OPERATIONAL ENHANCEMENTS328,569389,872SOCOM UFR—Armored ground mobility systems acceleration[33,303]SOCOM UFR—Fused panoramic night vision goggles acceleration[28,000]CBDP79CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS167,918167,91880CB PROTECTION & HAZARD MITIGATION189,265189,265TOTAL PROCUREMENT, DEFENSE-WIDE5,548,2125,880,404TOTAL PROCUREMENT132,205,078144,054,529 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION4201.RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)LineProgramElementItemFY 2022 RequestSenate AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL, ARMYBASIC RESEARCH10601102ADEFENSE RESEARCH SCIENCES297,241297,24120601103AUNIVERSITY RESEARCH INITIATIVES66,981103,481Smart thread data exchange[5,000]UAS propulsion research[1,500]University research programs[30,000]30601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS94,00394,00340601121ACYBER COLLABORATIVE RESEARCH ALLIANCE5,0675,06750601601AARTIFICIAL INTELLIGENCE AND MACHINE LEARNING BASIC RESEARCH10,18310,183SUBTOTAL BASIC RESEARCH473,475509,975APPLIED RESEARCH60602115ABIOMEDICAL TECHNOLOGY11,92511,92570602134ACOUNTER IMPROVISED-THREAT ADVANCED STUDIES1,9761,97680602141ALETHALITY TECHNOLOGY64,12666,626Ceramic material systems for extreme environments[2,500]90602142AARMY APPLIED RESEARCH28,65428,654100602143ASOLDIER LETHALITY TECHNOLOGY105,168105,168110602144AGROUND TECHNOLOGY56,40067,400Earthen structures research[3,000]Graphene applications for military engineering[2,000]Polar research and testing[4,000]Verified inherent control[2,000]120602145ANEXT GENERATION COMBAT VEHICLE TECHNOLOGY172,166174,666Light detection and ranging (LiDAR) technology[2,500]130602146ANETWORK C3I TECHNOLOGY84,60686,606UAS sensor research[2,000]140602147ALONG RANGE PRECISION FIRES TECHNOLOGY64,28564,285150602148AFUTURE VERTICLE LIFT TECHNOLOGY91,41191,411160602150AAIR AND MISSILE DEFENSE TECHNOLOGY19,31647,316Counter-UAS applied research[5,000]High energy laser research[5,000]High energy laser support technology[5,000]Kill chain automation for air and missile defense systems[8,000]Secure computing capabilities[5,000]170602180AARTIFICIAL INTELLIGENCE AND MACHINE LEARNING TECHNOLOGIES15,03415,034180602181AALL DOMAIN CONVERGENCE APPLIED RESEARCH25,96725,967190602182AC3I APPLIED RESEARCH12,40612,406200602183AAIR PLATFORM APPLIED RESEARCH6,5976,597210602184ASOLDIER APPLIED RESEARCH11,06418,564Military footwear research[2,500]Pathfinder air assault[5,000]220602213AC3I APPLIED CYBER12,12312,123230602386ABIOTECHNOLOGY FOR MATERIALS—APPLIED RESEARCH20,64320,643240602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY18,70118,701250602787AMEDICAL TECHNOLOGY91,72091,720SUBTOTAL APPLIED RESEARCH914,288967,788ADVANCED TECHNOLOGY DEVELOPMENT260603002AMEDICAL ADVANCED TECHNOLOGY43,80443,804270603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY14,27314,273280603025AARMY AGILE INNOVATION AND DEMONSTRATION22,23122,231290603040AARTIFICIAL INTELLIGENCE AND MACHINE LEARNING ADVANCED TECHNOLOGIES909909300603041AALL DOMAIN CONVERGENCE ADVANCED TECHNOLOGY17,74317,743310603042AC3I ADVANCED TECHNOLOGY3,1513,151320603043AAIR PLATFORM ADVANCED TECHNOLOGY754754330603044ASOLDIER ADVANCED TECHNOLOGY890890340603115AMEDICAL DEVELOPMENT26,52126,521350603116ALETHALITY ADVANCED TECHNOLOGY8,0668,066360603117AARMY ADVANCED TECHNOLOGY DEVELOPMENT76,81576,815370603118ASOLDIER LETHALITY ADVANCED TECHNOLOGY107,966107,966380603119AGROUND ADVANCED TECHNOLOGY23,40341,403Additive manufacturing capabilities for austere operating environments[15,000]Permafrost research[3,000]390603134ACOUNTER IMPROVISED-THREAT SIMULATION24,74724,747400603386ABIOTECHNOLOGY FOR MATERIALS—ADVANCED RESEARCH53,73653,736410603457AC3I CYBER ADVANCED DEVELOPMENT31,42631,426420603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM189,123194,123High performance computing modernization program[5,000]430603462ANEXT GENERATION COMBAT VEHICLE ADVANCED TECHNOLOGY164,951174,951Combat vehicle lithium battery development[1,500]Cyber and connected vehicle integration research[3,500]Robotics development[5,000]440603463ANETWORK C3I ADVANCED TECHNOLOGY155,867142,867Command post modernization[2,000]Network technology research[–15,000]450603464ALONG RANGE PRECISION FIRES ADVANCED TECHNOLOGY93,90998,909Advanced guidance technology[5,000]460603465AFUTURE VERTICAL LIFT ADVANCED TECHNOLOGY179,677188,177Future Long Range Assault Aircraft[3,500]Future vertical lift 20mm chain gun[5,000]470603466AAIR AND MISSILE DEFENSE ADVANCED TECHNOLOGY48,82648,826480603920AHUMANITARIAN DEMINING8,6498,649SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,297,4371,330,937ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES490603305AARMY MISSILE DEFENSE SYSTEMS INTEGRATION11,70211,702500603308AARMY SPACE SYSTEMS INTEGRATION18,75518,755520603619ALANDMINE WARFARE AND BARRIER—ADV DEV50,31450,314530603639ATANK AND MEDIUM CALIBER AMMUNITION79,87379,873540603645AARMORED SYSTEM MODERNIZATION—ADV DEV170,590170,590550603747ASOLDIER SUPPORT AND SURVIVABILITY2,8972,897560603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV113,365113,365570603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT18,00021,804Army UFR—Soldier Maneuver Sensors[3,804]580603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL11,92111,921590603790ANATO RESEARCH AND DEVELOPMENT3,7773,777600603801AAVIATION—ADV DEV1,125,6411,125,641610603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV7,0557,055620603807AMEDICAL SYSTEMS—ADV DEV22,07122,071630603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT17,45920,359Development of anthropomorphic armor for female servicemembers[2,900]640604017AROBOTICS DEVELOPMENT87,19887,198650604019AEXPANDED MISSION AREA MISSILE (EMAM)50,67450,674670604035ALOW EARTH ORBIT (LEO) SATELLITE CAPABILITY19,63819,638680604036AMULTI-DOMAIN SENSING SYSTEM (MDSS) ADV DEV50,54850,548690604037ATACTICAL INTEL TARGETING ACCESS NODE (TITAN) ADV DEV28,34728,347700604100AANALYSIS OF ALTERNATIVES10,09110,091710604101ASMALL UNMANNED AERIAL VEHICLE (SUAV) (6.4)926926720604113AFUTURE TACTICAL UNMANNED AIRCRAFT SYSTEM (FTUAS)69,69775,697Army UFR—Acceleration of FTUAS[6,000]730604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR327,690327,690740604115ATECHNOLOGY MATURATION INITIATIVES270,124270,124750604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)39,37639,376760604119AARMY ADVANCED COMPONENT DEVELOPMENT & PROTOTYPING189,483189,483770604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)96,67996,679780604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING194,195198,795Synthetic training enviroment[4,600]790604134ACOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING13,37913,379800604182AHYPERSONICS300,928300,928810604403AFUTURE INTERCEPTOR7,8957,895820604531ACOUNTER—SMALL UNMANNED AIRCRAFT SYSTEMS ADVANCED DEVELOPMENT19,14819,148830604541AUNIFIED NETWORK TRANSPORT35,40935,409840604644AMOBILE MEDIUM RANGE MISSILE286,457286,457850604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY 4)2,0402,040860305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT52,98852,988SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES3,806,3303,823,634SYSTEM DEVELOPMENT & DEMONSTRATION890604201AAIRCRAFT AVIONICS6,6546,654900604270AELECTRONIC WARFARE DEVELOPMENT30,84030,840910604601AINFANTRY SUPPORT WEAPONS67,87367,873920604604AMEDIUM TACTICAL VEHICLES11,37411,374930604611AJAVELIN7,0947,094940604622AFAMILY OF HEAVY TACTICAL VEHICLES31,60231,602950604633AAIR TRAFFIC CONTROL4,4054,405960604642ALIGHT TACTICAL WHEELED VEHICLES2,0557,655Army UFR—Electric light reconnaissance vehicle[5,600]970604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV137,256137,256980604710ANIGHT VISION SYSTEMS—ENG DEV62,69062,690990604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,6581,6581000604715ANON-SYSTEM TRAINING DEVICES—ENG DEV26,54026,5401010604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV59,51859,5181020604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT22,33122,3311030604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,8078,8071040604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV7,4537,4531070604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION21,53421,5341080604802AWEAPONS AND MUNITIONS—ENG DEV309,778309,7781090604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV59,26159,2611100604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV20,12120,1211110604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV44,42444,4241120604808ALANDMINE WARFARE/BARRIER—ENG DEV14,13714,1371130604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE162,704162,7041140604820ARADAR DEVELOPMENT127,919127,9191150604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)17,62317,6231170604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL6,4546,4541180604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD106,354127,354Army UFR—Active protection systems for Bradley and Stryker[21,000]1200605013AINFORMATION TECHNOLOGY DEVELOPMENT122,168122,1681210605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)76,93676,9361220605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)35,56035,5601240605030AJOINT TACTICAL NETWORK CENTER (JTNC)16,36416,3641250605031AJOINT TACTICAL NETWORK (JTN)28,95428,9541280605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)16,63016,6301300605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE7,6187,6181310605041ADEFENSIVE CYBER TOOL DEVELOPMENT18,89213,892Cyber situational understanding reduction[–5,000]1320605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)28,84928,8491330605047ACONTRACT WRITING SYSTEM22,96012,960Program reduction[–10,000]1350605051AAIRCRAFT SURVIVABILITY DEVELOPMENT65,60365,6031360605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1233,512233,5121370605053AGROUND ROBOTICS18,24118,2411380605054AEMERGING TECHNOLOGY INITIATIVES254,945254,9451390605143ABIOMETRICS ENABLING CAPABILITY (BEC)4,3264,3261400605144ANEXT GENERATION LOAD DEVICE—MEDIUM15,61615,6161410605145AMEDICAL PRODUCTS AND SUPPORT SYSTEMS DEVELOPMENT9629621420605148ATACTICAL INTEL TARGETING ACCESS NODE (TITAN) EMD54,97254,9721430605203AARMY SYSTEM DEVELOPMENT & DEMONSTRATION122,175122,1751440605205ASMALL UNMANNED AERIAL VEHICLE (SUAV) (6.5)2,2752,2751450605224AMULTI-DOMAIN INTELLIGENCE9,3139,3131460605225ASIO CAPABILITY DEVELOPMENT22,71322,7131470605231APRECISION STRIKE MISSILE (PRSM)188,452188,4521480605232AHYPERSONICS EMD111,473111,4731490605233AACCESSIONS INFORMATION ENVIRONMENT (AIE)18,79018,7901500605450AJOINT AIR-TO-GROUND MISSILE (JAGM)2,1342,1341510605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)157,873157,8731520605531ACOUNTER—SMALL UNMANNED AIRCRAFT SYSTEMS SYS DEV & DEMONSTRATION33,38633,3861530605625AMANNED GROUND VEHICLE225,106225,1061540605766ANATIONAL CAPABILITIES INTEGRATION (MIP)14,45414,4541550605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH2,5642,5641560605830AAVIATION GROUND SUPPORT EQUIPMENT1,2011,2011570303032ATROJAN—RH123,3623,3621610304270AELECTRONIC WARFARE DEVELOPMENT75,52092,360Army UFR—Terrestrial Layer System (TLS) Echelon Above Brigade (EAB)[16,840]SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,392,3583,420,798MANAGEMENT SUPPORT1620604256ATHREAT SIMULATOR DEVELOPMENT18,43918,4391630604258ATARGET SYSTEMS DEVELOPMENT17,40417,4041640604759AMAJOR T&E INVESTMENT68,13968,1391650605103ARAND ARROYO CENTER33,12633,1261660605301AARMY KWAJALEIN ATOLL240,877267,877Army UFR—Preserve Kwajalein Atoll quality of life[27,000]1670605326ACONCEPTS EXPERIMENTATION PROGRAM79,71079,7101690605601AARMY TEST RANGES AND FACILITIES354,227354,2271700605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS49,25349,2531710605604ASURVIVABILITY/LETHALITY ANALYSIS36,38936,3891720605606AAIRCRAFT CERTIFICATION2,4892,4891730605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,6896,6891740605706AMATERIEL SYSTEMS ANALYSIS21,55821,5581750605709AEXPLOITATION OF FOREIGN ITEMS13,63113,6311760605712ASUPPORT OF OPERATIONAL TESTING55,12255,1221770605716AARMY EVALUATION CENTER65,85465,8541780605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG2,6332,6331790605801APROGRAMWIDE ACTIVITIES96,58996,5891800605803ATECHNICAL INFORMATION ACTIVITIES26,80826,8081810605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY43,04243,0421820605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT1,7891,7891830605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA52,10852,1081850606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE80,95280,9521860606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION5,3635,3631870606105AMEDICAL PROGRAM-WIDE ACTIVITIES39,04139,0411880606942AASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES5,4665,466SUBTOTAL MANAGEMENT SUPPORT1,416,6981,443,698OPERATIONAL SYSTEMS DEVELOPMENT1900603778AMLRS PRODUCT IMPROVEMENT PROGRAM12,31412,3141910605024AANTI-TAMPER TECHNOLOGY SUPPORT8,8688,8681920607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS22,82822,8281940607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM4,7734,7731950607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM52,37270,372CH–47 Chinook cargo on/off loading system[8,000]Program increase[10,000]1960607139AIMPROVED TURBINE ENGINE PROGRAM275,024275,0241970607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT12,41712,4171980607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS4,5944,5941990607145AAPACHE FUTURE DEVELOPMENT10,06725,067Program increase[15,000]2000607148AAN/TPQ–53 COUNTERFIRE TARGET ACQUISITION RADAR SYSTEM56,68156,6812010607150AINTEL CYBER DEVELOPMENT3,61112,471Army UFR—Cyber-Info Dominance Center[8,860]2020607312AARMY OPERATIONAL SYSTEMS DEVELOPMENT28,02928,0292030607313AELECTRONIC WARFARE DEVELOPMENT5,6735,6732040607665AFAMILY OF BIOMETRICS1,1781,1782050607865APATRIOT PRODUCT IMPROVEMENT125,932125,9322060203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)25,54725,5472070203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS211,523275,623Abrams tank modernization[64,100]2080203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS213,281213,2812100203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM1321322110203758ADIGITIZATION3,9363,9362120203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM1271272130203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS10,26510,2652140205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV2622622150205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM1821822160205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)63,93763,9372170208053AJOINT TACTICAL GROUND SYSTEM13,37913,3792190303028ASECURITY AND INTELLIGENCE ACTIVITIES24,53124,5312200303140AINFORMATION SYSTEMS SECURITY PROGRAM15,72010,720Identity, credentialing, and access management reduction[–5,000]2210303141AGLOBAL COMBAT SUPPORT SYSTEM52,73961,739Army UFR—ERP convergence/modernization[9,000]2220303142ASATCOM GROUND ENVIRONMENT (SPACE)15,24715,2472260305179AINTEGRATED BROADCAST SERVICE (IBS)5,4305,4302270305204ATACTICAL UNMANNED AERIAL VEHICLES8,4108,4102280305206AAIRBORNE RECONNAISSANCE SYSTEMS24,46024,4602330307665ABIOMETRICS ENABLED INTELLIGENCE2,0662,0662340708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES61,72061,7209999999999999CLASSIFIED PROGRAMS2,9932,993SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,380,2481,490,208SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS2370608041ADEFENSIVE CYBER—SOFTWARE PROTOTYPE DEVELOPMENT118,811118,811SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS118,811118,811TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY12,799,64513,105,849RESEARCH, DEVELOPMENT, TEST & EVAL, NAVYBASIC RESEARCH10601103NUNIVERSITY RESEARCH INITIATIVES117,448150,448High-performance computation and data equipment[3,000]University research programs[30,000]30601153NDEFENSE RESEARCH SCIENCES484,421484,421SUBTOTAL BASIC RESEARCH601,869634,869APPLIED RESEARCH40602114NPOWER PROJECTION APPLIED RESEARCH23,01326,013Graphene electro-active metamaterials[3,000]50602123NFORCE PROTECTION APPLIED RESEARCH122,888127,888Relative positioning of autonomous platforms[3,000]Resilient Innovative Sustainable Economies via University Partnerships (RISE-UP)[2,000]60602131MMARINE CORPS LANDING FORCE TECHNOLOGY51,11251,11270602235NCOMMON PICTURE APPLIED RESEARCH51,47751,47780602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH70,54776,047Anti-corrosion nanotechnologies[3,000]Humanoid robotics research[2,500]90602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH85,15785,157100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH70,08670,086110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,4056,405120602747NUNDERSEA WARFARE APPLIED RESEARCH57,48479,484Undersea vehicle research academic partnerships[12,000]Undersea warfare applied research[10,000]130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH173,356173,356140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,16032,160150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH152,976152,976160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES79,25479,254SUBTOTAL APPLIED RESEARCH975,9151,011,415ADVANCED TECHNOLOGY DEVELOPMENT170603123NFORCE PROTECTION ADVANCED TECHNOLOGY21,66121,661180603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY8,1468,146190603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)224,155244,455Marine Corps UFR—Maritime Targeting Cell-Expeditionary[5,300]Marine Corps UFR—Unmanned adversary technology investment[10,000]Unmanned systems interoperability[5,000]200603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,42913,429210603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT265,299265,299220603680NMANUFACTURING TECHNOLOGY PROGRAM57,23657,236230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,9354,935240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS47,16747,167250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9811,981260603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT133,779113,779Naval prototypes reduction[–20,000]SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT777,788778,088ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES270603128NUNMANNED AERIAL SYSTEM16,87961,879Marine Corps UFR—MQ–9 payload upgrade[20,000]Medium-altitude, long-endurance manned-unmanned experimentation[25,000]280603178NMEDIUM AND LARGE UNMANNED SURFACE VEHICLES (USVS)144,846144,846290603207NAIR/OCEAN TACTICAL APPLICATIONS27,84927,849300603216NAVIATION SURVIVABILITY16,81516,815310603239NNAVAL CONSTRUCTION FORCES5,2905,290330603254NASW SYSTEMS DEVELOPMENT17,61217,612340603261NTACTICAL AIRBORNE RECONNAISSANCE3,1113,111350603382NADVANCED COMBAT SYSTEMS TECHNOLOGY32,31032,310360603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES58,01358,013370603506NSURFACE SHIP TORPEDO DEFENSE1,8621,862380603512NCARRIER SYSTEMS DEVELOPMENT7,1827,182390603525NPILOT FISH408,087484,687Navy UFR—Classified[76,600]400603527NRETRACT LARCH44,19744,197410603536NRETRACT JUNIPER144,541144,541420603542NRADIOLOGICAL CONTROL761761430603553NSURFACE ASW1,1441,144440603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT99,78299,782450603562NSUBMARINE TACTICAL WARFARE SYSTEMS14,05914,059460603563NSHIP CONCEPT ADVANCED DESIGN111,590111,590470603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES106,957106,957480603570NADVANCED NUCLEAR POWER SYSTEMS203,572203,572490603573NADVANCED SURFACE MACHINERY SYSTEMS78,12278,122500603576NCHALK EAGLE80,27080,270510603581NLITTORAL COMBAT SHIP (LCS)84,92484,924520603582NCOMBAT SYSTEM INTEGRATION17,32217,322530603595NOHIO REPLACEMENT296,231296,231540603596NLCS MISSION MODULES75,99575,995550603597NAUTOMATED TEST AND RE-TEST (ATRT)7,8057,805560603599NFRIGATE DEVELOPMENT109,459109,459570603609NCONVENTIONAL MUNITIONS7,2967,296580603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM77,06577,065590603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT34,78534,785600603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT8,7748,774610603721NENVIRONMENTAL PROTECTION20,67720,677620603724NNAVY ENERGY PROGRAM33,82433,824630603725NFACILITIES IMPROVEMENT6,3276,327640603734NCHALK CORAL579,389579,389650603739NNAVY LOGISTIC PRODUCTIVITY669669660603746NRETRACT MAPLE295,295295,295670603748NLINK PLUMERIA692,280692,280680603751NRETRACT ELM83,90483,904690603764MLINK EVERGREEN221,253264,453Marine Corps UFR—Additional development[43,200]710603790NNATO RESEARCH AND DEVELOPMENT5,8055,805720603795NLAND ATTACK TECHNOLOGY4,0174,017730603851MJOINT NON-LETHAL WEAPONS TESTING29,58929,589740603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL24,45024,450750603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS81,803170,103Navy UFR—HELIOS SNLWS Increment1.5[88,300]760604014NF/A –18 INFRARED SEARCH AND TRACK (IRST)48,79348,793770604027NDIGITAL WARFARE OFFICE46,76958,269Navy UFR—Accelerate Naval Tactical Grid Development for Joint All-Domain Command and Control (JADC2)[11,500]780604028NSMALL AND MEDIUM UNMANNED UNDERSEA VEHICLES84,67684,676790604029NUNMANNED UNDERSEA VEHICLE CORE TECHNOLOGIES59,29959,299810604031NLARGE UNMANNED UNDERSEA VEHICLES88,06388,063820604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)121,509121,509830604126NLITTORAL AIRBORNE MCM18,66918,669840604127NSURFACE MINE COUNTERMEASURES13,65513,655850604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)33,24633,246860604289MNEXT GENERATION LOGISTICS1,0711,071870604292NFUTURE VERTICAL LIFT (MARITIME STRIKE)9,8259,825880604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE6,5556,555890604454NLX (R)3,3443,344900604536NADVANCED UNDERSEA PROTOTYPING58,47358,473910604636NCOUNTER UNMANNED AIRCRAFT SYSTEMS (C-UAS)5,5295,529920604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM97,94497,944930604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT9,3409,340940604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT127,756127,756950605512NMEDIUM UNMANNED SURFACE VEHICLES (MUSVS))60,02860,028960605513NUNMANNED SURFACE VEHICLE ENABLING CAPABILITIES170,838170,838970605514MGROUND BASED ANTI-SHIP MISSILE (MARFORRES)102,716102,716980605516MLONG RANGE FIRES (MARFORRES)88,47988,479990605518NCONVENTIONAL PROMPT STRIKE (CPS)1,372,3401,498,340Navy UFR—Additional CPS development[126,000]1000303354NASW SYSTEMS DEVELOPMENT—MIP8,5718,5711010304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM16,20416,2041020304270NELECTRONIC WARFARE DEVELOPMENT—MIP506506SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES7,077,9877,468,587SYSTEM DEVELOPMENT & DEMONSTRATION1030603208NTRAINING SYSTEM AIRCRAFT5,8645,8641040604212NOTHER HELO DEVELOPMENT56,44456,4441050604214MAV–8B AIRCRAFT—ENG DEV10,14610,1461060604215NSTANDARDS DEVELOPMENT4,0824,0821070604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT46,41846,4181080604221NP–3 MODERNIZATION PROGRAM5795791090604230NWARFARE SUPPORT SYSTEM10,16710,1671100604231NCOMMAND AND CONTROL SYSTEMS122,913162,113Navy UFR—Naval Operational Business Logistics Enterprise (NOBLE)[39,200]1110604234NADVANCED HAWKEYE386,860386,8601120604245MH–1 UPGRADES50,15850,1581130604261NACOUSTIC SEARCH SENSORS46,06646,0661140604262NV–22A107,984107,9841150604264NAIR CREW SYSTEMS DEVELOPMENT22,74622,7461160604269NEA–1868,42568,4251170604270NELECTRONIC WARFARE DEVELOPMENT139,535151,535Marine Corps UFR—Integration of EM spectrum ops into AN/ALQ–231(V)[6,500]Marine Corps UFR—Integration of multi-domain capabilities into AN/ALQ–231(V)[5,500]1180604273MEXECUTIVE HELO DEVELOPMENT45,93245,9321190604274NNEXT GENERATION JAMMER (NGJ)243,923243,9231200604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)234,434242,734Navy UFR—Accelerate Naval Tactical Grid Development for Joint All-Domain Command and Control (JADC2)[8,300]1210604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II248,096248,0961220604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING371,575371,5751230604311NLPD–17 CLASS SYSTEMS INTEGRATION9049041240604329NSMALL DIAMETER BOMB (SDB)46,76946,7691250604366NSTANDARD MISSILE IMPROVEMENTS343,511343,5111260604373NAIRBORNE MCM10,88110,8811270604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING46,12159,121Stratospheric balloon research[13,000]1280604419NADVANCED SENSORS APPLICATION PROGRAM (ASAP)015,000Program increase[15,000]1290604501NADVANCED ABOVE WATER SENSORS77,85277,8521300604503NSSN–688 AND TRIDENT MODERNIZATION95,69395,6931310604504NAIR CONTROL27,49927,4991320604512NSHIPBOARD AVIATION SYSTEMS8,9248,9241330604518NCOMBAT INFORMATION CENTER CONVERSION11,63111,6311340604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM96,55696,5561350604530NADVANCED ARRESTING GEAR (AAG)1471471360604558NNEW DESIGN SSN503,252503,2521370604562NSUBMARINE TACTICAL WARFARE SYSTEM62,11562,1151380604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E54,82954,8291390604574NNAVY TACTICAL COMPUTER RESOURCES4,2904,2901400604601NMINE DEVELOPMENT76,02776,0271410604610NLIGHTWEIGHT TORPEDO DEVELOPMENT94,38694,3861420604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,3488,3481430604657MUSMC GROUND COMBAT/SUPPORTING ARMS SYSTEMS—ENG DEV42,14442,1441440604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,3757,3751460604755NSHIP SELF DEFENSE (DETECT & CONTROL)149,433149,4331470604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)87,86287,8621480604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)69,00669,0061490604761NINTELLIGENCE ENGINEERING20,68420,6841500604771NMEDICAL DEVELOPMENT3,9673,9671510604777NNAVIGATION/ID SYSTEM48,83748,8371520604800MJOINT STRIKE FIGHTER (JSF)—EMD5775771530604800NJOINT STRIKE FIGHTER (JSF)—EMD2622621540604850NSSN(X)29,82955,629Navy UFR—SSN(X) non-propulsion development[25,800]1550605013MINFORMATION TECHNOLOGY DEVELOPMENT11,27711,2771560605013NINFORMATION TECHNOLOGY DEVELOPMENT243,828233,828Contract writing systems reduction[–10,000]1570605024NANTI-TAMPER TECHNOLOGY SUPPORT8,4268,4261580605180NTACAMO MODERNIZATION150,592517,792Navy UFR—Acceleration of EC–130J–30 TACAMO Recapitalization[367,200]1590605212MCH–53K RDTE256,903256,9031600605215NMISSION PLANNING88,12888,1281610605217NCOMMON AVIONICS60,11792,017Marine Corps UFR—MANGL Digital Interoperability[31,900]1620605220NSHIP TO SHORE CONNECTOR (SSC)6,3206,3201630605327NT-AO 205 CLASS4,3364,3361640605414NUNMANNED CARRIER AVIATION (UCA)268,937355,937Navy UFR—MQ–25 Emissions Control and Manned-Unmanned Teaming[87,000]1650605450MJOINT AIR-TO-GROUND MISSILE (JAGM)3563561660605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)27,27927,2791670605504NMULTI-MISSION MARITIME (MMA) INCREMENT III173,784173,7841680605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION80,70980,7091690605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,0052,0051700204202NDDG–1000112,576112,5761740304785NISR & INFO OPERATIONS136,140136,1401750306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT26,31826,318SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,910,0896,499,489MANAGEMENT SUPPORT1760604256NTHREAT SIMULATOR DEVELOPMENT20,86220,8621770604258NTARGET SYSTEMS DEVELOPMENT12,11312,1131780604759NMAJOR T&E INVESTMENT84,61784,6171790605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,1083,1081800605154NCENTER FOR NAVAL ANALYSES38,59038,5901830605804NTECHNICAL INFORMATION SERVICES9349341840605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT93,96693,9661850605856NSTRATEGIC TECHNICAL SUPPORT3,5383,5381860605863NRDT&E SHIP AND AIRCRAFT SUPPORT135,149135,1491870605864NTEST AND EVALUATION SUPPORT429,277429,2771880605865NOPERATIONAL TEST AND EVALUATION CAPABILITY24,87224,8721890605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT17,65317,6531900605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,0658,0651910605873MMARINE CORPS PROGRAM WIDE SUPPORT47,04247,0421920605898NMANAGEMENT HQ—R&D35,61435,6141930606355NWARFARE INNOVATION MANAGEMENT38,95838,9581940305327NINSIDER THREAT2,5812,5811950902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,7471,747SUBTOTAL MANAGEMENT SUPPORT998,686998,686OPERATIONAL SYSTEMS DEVELOPMENT1990604840MF–35 C2D2515,746515,7462000604840NF–35 C2D2481,962481,9622010605520MMARINE CORPS AIR DEFENSE WEAPONS SYSTEMS (MARFORRES)65,38165,3812020607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)176,486176,4862030101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT177,098185,098Strategic weapons system shipboard navigation modernization[8,000]2040101224NSSBN SECURITY TECHNOLOGY PROGRAM45,77545,7752050101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT64,75264,7522060101402NNAVY STRATEGIC COMMUNICATIONS35,45135,4512070204136NF/A–18 SQUADRONS189,224192,224Neural network algorithms on advanced processors[3,000]2080204228NSURFACE SUPPORT13,73313,7332090204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)132,181132,1812100204311NINTEGRATED SURVEILLANCE SYSTEM84,27684,2762110204313NSHIP-TOWED ARRAY SURVEILLANCE SYSTEMS6,2616,2612120204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)1,6571,6572130204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)21,36768,367Marine Corps UFR—Air traffic control Block IV development[23,000]Marine Corps UFR—Radar signal processor refresh[12,000]Marine Corps UFR—Software mods to implement NIFC[12,000]2140204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT56,74156,7412150204575NELECTRONIC WARFARE (EW) READINESS SUPPORT62,00662,0062160205601NANTI-RADIATION MISSILE IMPROVEMENT133,520133,5202170205620NSURFACE ASW COMBAT SYSTEM INTEGRATION28,80428,8042180205632NMK–48 ADCAP114,492114,4922190205633NAVIATION IMPROVEMENTS132,486132,4862200205675NOPERATIONAL NUCLEAR POWER SYSTEMS113,760113,7602210206313MMARINE CORPS COMMUNICATIONS SYSTEMS89,89792,697Marine Corps UFR—CEC DDS antenna enhancements[2,800]2220206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)9,32412,824Marine Corps UFR—Software development for NIFC integration[3,500]2230206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS108,235108,2352240206624MMARINE CORPS COMBAT SERVICES SUPPORT13,18513,1852250206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)37,69544,295Marine Corps UFR—G-BOSS High Definition modernization[3,700]Marine Corps UFR—SCINet transition[2,900]2260206629MAMPHIBIOUS ASSAULT VEHICLE7,5517,5512270207161NTACTICAL AIM MISSILES23,88123,8812280207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,56432,5642290208043NPLANNING AND DECISION AID SYSTEM (PDAS)3,1013,1012340303138NAFLOAT NETWORKS30,89035,690Navy UFR—Accelerate Naval Tactical Grid Development for Joint All-Domain Command and Control (JADC2)[4,800]2350303140NINFORMATION SYSTEMS SECURITY PROGRAM33,31133,3112360305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES7,5147,5142370305204NTACTICAL UNMANNED AERIAL VEHICLES9,8379,8372380305205NUAS INTEGRATION AND INTEROPERABILITY9,7979,7972390305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS38,80038,8002400305220NMQ–4C TRITON13,02913,0292410305231NMQ–8 UAV26,54326,5432420305232MRQ–11 UAV5335332430305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)1,7721,7722450305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT59,25259,2522460305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)9,2749,2742470305251NCYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT36,37836,3782480305421NRQ–4 MODERNIZATION134,323134,3232490307577NINTELLIGENCE MISSION DATA (IMD)9079072500308601NMODELING AND SIMULATION SUPPORT9,7729,7722510702207NDEPOT MAINTENANCE (NON-IF)36,88036,8802520708730NMARITIME TECHNOLOGY (MARITECH)3,3293,3299999999999999CLASSIFIED PROGRAMS1,872,5861,872,586SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT5,313,3195,389,019SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS2540608013NRISK MANAGEMENT INFORMATION—SOFTWARE PILOT PROGRAM13,70313,7032550608113NNAVY NEXT GENERATION ENTERPRISE NETWORK (NGEN)—SOFTWARE PILOT PROGRAM955,151955,1512560608231NMARITIME TACTICAL COMMAND AND CONTROL (MTC2)—SOFTWARE PILOT PROGRAM14,85514,855SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS983,709983,709TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY22,639,36223,763,862RESEARCH, DEVELOPMENT, TEST & EVAL, AFBASIC RESEARCH10601102FDEFENSE RESEARCH SCIENCES328,303328,30320601103FUNIVERSITY RESEARCH INITIATIVES162,403192,403University research programs[30,000]SUBTOTAL BASIC RESEARCH490,706520,706APPLIED RESEARCH40602020FFUTURE AF CAPABILITIES APPLIED RESEARCH79,90179,90150602102FMATERIALS113,460125,460Continuous composites 3D printing[7,000]High energy synchrotron x-ray research[5,000]60602201FAEROSPACE VEHICLE TECHNOLOGIES163,032173,032Ground test and development of hypersonic engines[5,000]Hypersonic flight test services[5,000]70602202FHUMAN EFFECTIVENESS APPLIED RESEARCH136,273136,27380602203FAEROSPACE PROPULSION174,683181,683Low-cost small turbine engine research[7,000]90602204FAEROSPACE SENSORS198,918448,918Microelectronics research network[250,000]110602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,8918,891120602602FCONVENTIONAL MUNITIONS151,757151,757130602605FDIRECTED ENERGY TECHNOLOGY111,052111,052140602788FDOMINANT INFORMATION SCIENCES AND METHODS169,110169,110SUBTOTAL APPLIED RESEARCH1,307,0771,586,077ADVANCED TECHNOLOGY DEVELOPMENT170603032FFUTURE AF INTEGRATED TECHNOLOGY DEMOS131,643128,743Procure Valkyrie aircraft[75,000]Program reduction[–77,900]180603112FADVANCED MATERIALS FOR WEAPON SYSTEMS31,90531,905190603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)21,05721,057200603203FADVANCED AEROSPACE SENSORS45,46445,464210603211FAEROSPACE TECHNOLOGY DEV/DEMO70,48672,486B–52 engine pylon fairings[2,000]220603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY75,27375,273230603270FELECTRONIC COMBAT TECHNOLOGY46,59146,591260603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT24,58924,589270603601FCONVENTIONAL WEAPONS TECHNOLOGY157,423157,423280603605FADVANCED WEAPONS TECHNOLOGY28,25828,258290603680FMANUFACTURING TECHNOLOGY PROGRAM45,25954,259Hypersonics materials manufacturing[2,000]Sustainment and modernization research and development program[7,000]300603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION56,77256,772SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT734,720742,820ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES310603260FINTELLIGENCE ADVANCED DEVELOPMENT5,7955,795320603742FCOMBAT IDENTIFICATION TECHNOLOGY21,93921,939330603790FNATO RESEARCH AND DEVELOPMENT4,1144,114340603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL49,62149,621360604001FNC3 ADVANCED CONCEPTS6,9006,900370604002FAIR FORCE WEATHER SERVICES RESEARCH986986380604003FADVANCED BATTLE MANAGEMENT SYSTEM (ABMS)203,849203,849390604004FADVANCED ENGINE DEVELOPMENT123,712210,712Air Force UFR—Complete two prototype engines[57,000]Program increase[30,000]400604006FARCHITECTURE INITIATIVES82,438162,438Acceleration of tactical datalink waveform[80,000]410604015FLONG RANGE STRIKE—BOMBER2,872,6242,872,624420604032FDIRECTED ENERGY PROTOTYPING10,82010,820430604033FHYPERSONICS PROTOTYPING438,378438,378440604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS39,74239,742450604257FADVANCED TECHNOLOGY AND SENSORS23,74528,745Air Force automatic target recognition[5,000]460604288FSURVIVABLE AIRBORNE OPERATIONS CENTER95,78895,788470604317FTECHNOLOGY TRANSFER15,76823,268Academic technology transfer partnerships[7,500]480604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM15,88615,886490604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS71,22971,229500604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D40,10340,103510604858FTECH TRANSITION PROGRAM343,545460,345Blended wing body prototype phase 1[15,000]C–17 active winglets phase 1[5,000]Cold spray technologies[5,000]Engine compressor blade coatings[2,000]KC–135 winglets[10,000]NORTHCOM UFR—Proliferated low earth orbit Arctic communications[79,800]520605230FGROUND BASED STRATEGIC DETERRENT2,553,5412,553,541540207110FNEXT GENERATION AIR DOMINANCE1,524,6671,524,667560207522FAIRBASE AIR DEFENSE SYSTEMS (ABADS)10,90510,905570208030FWAR RESERVE MATERIEL—AMMUNITION3,9433,943590305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)43,88143,881610305601FMISSION PARTNER ENVIRONMENTS16,42016,420620306250FCYBER OPERATIONS TECHNOLOGY SUPPORT242,499282,499Coordination with private sector to protect against foreign malicious cyber actors[15,000]CYBERCOM enhanced attribution transition[25,000]630306415FENABLED CYBER ACTIVITIES16,57816,578660901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM20,34310,343Contract writing systems reduction[–10,000]SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES8,899,7599,226,059SYSTEM DEVELOPMENT & DEMONSTRATION780604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS23,49923,499790604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS167,520167,520800604222FNUCLEAR WEAPONS SUPPORT30,05030,050810604270FELECTRONIC WARFARE DEVELOPMENT2,1102,110820604281FTACTICAL DATA NETWORKS ENTERPRISE169,836169,836830604287FPHYSICAL SECURITY EQUIPMENT8,4698,469850604602FARMAMENT/ORDNANCE DEVELOPMENT9,0479,047860604604FSUBMUNITIONS2,9542,954870604617FAGILE COMBAT SUPPORT16,60316,603890604706FLIFE SUPPORT SYSTEMS25,43725,437900604735FCOMBAT TRAINING RANGES23,98037,180Air Force combat training ranges[7,200]GPS denied training[3,000]Gulf test range improvement[3,000]920604932FLONG RANGE STANDOFF WEAPON609,042609,042930604933FICBM FUZE MODERNIZATION129,709129,709950605056FOPEN ARCHITECTURE MANAGEMENT37,10937,109970605223FADVANCED PILOT TRAINING188,898188,898980605229FHH–60W66,35566,3551010207171FF–15 EPAWSS112,012112,0121020207328FSTAND IN ATTACK WEAPON166,570166,5701030207701FFULL COMBAT MISSION TRAINING7,0647,0641050401221FKC–46A TANKER SQUADRONS73,45967,459Future tanker development[–6,000]1070401319FVC–25B680,665680,6651080701212FAUTOMATED TEST SYSTEMS15,44515,4451090804772FTRAINING DEVELOPMENTS4,4824,482SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,570,3152,577,515MANAGEMENT SUPPORT1240604256FTHREAT SIMULATOR DEVELOPMENT41,90941,9091250604759FMAJOR T&E INVESTMENT130,766130,7661260605101FRAND PROJECT AIR FORCE36,01736,0171280605712FINITIAL OPERATIONAL TEST & EVALUATION12,58212,5821290605807FTEST AND EVALUATION SUPPORT811,032811,0321310605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS243,796243,7961320605828FACQ WORKFORCE- GLOBAL REACH435,930435,9301330605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS435,274435,2741350605831FACQ WORKFORCE- CAPABILITY INTEGRATION243,806243,8061360605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY103,041103,0411370605833FACQ WORKFORCE- NUCLEAR SYSTEMS226,055226,0551380605898FMANAGEMENT HQ—R&D4,0794,0791390605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT70,78870,7881400605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT30,05730,0571410606017FREQUIREMENTS ANALYSIS AND MATURATION85,79985,7991420606398FMANAGEMENT HQ—T&E6,1636,1631430303166FSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES5375371440303255FCOMMAND, CONTROL, COMMUNICATION, AND COMPUTERS (C4)—STRATCOM25,34042,340Air Force UFR—Build command and control framework[12,000]Rapid engineering architecture collaboration hub[5,000]1450308602FENTERPRISE INFORMATION SERVICES (EIS)28,72028,7201460702806FACQUISITION AND MANAGEMENT SUPPORT37,21137,2111470804731FGENERAL SKILL TRAINING1,5061,5061480804772FTRAINING DEVELOPMENTS2,9572,9571501001004FINTERNATIONAL ACTIVITIES2,4202,4201561206864FSPACE TEST PROGRAM (STP)33SUBTOTAL MANAGEMENT SUPPORT3,015,7883,032,788OPERATIONAL SYSTEMS DEVELOPMENT1570604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING5,5095,5091580604445FWIDE AREA SURVEILLANCE2,7602,7601600604840FF–35 C2D2985,4041,005,404Program increase[20,000]1610605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)22,01022,0101620605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY51,49251,4921630605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION71,39166,391Program reduction[–5,000]1640605278FHC/MC–130 RECAP RDT&E46,79646,7961650606018FNC3 INTEGRATION26,53226,5321670101113FB–52 SQUADRONS715,811715,8111680101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)4534531690101126FB–1B SQUADRONS29,12729,1271700101127FB–2 SQUADRONS144,047144,0471710101213FMINUTEMAN SQUADRONS113,622113,6221720101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS15,20215,2021740101328FICBM REENTRY VEHICLES96,31396,3131760102110FUH–1N REPLACEMENT PROGRAM16,13216,1321770102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM7717711780102412FNORTH WARNING SYSTEM (NWS)9930,199NORTHCOM UFR—Over the horizon radar[25,100]NORTHCOM UFR—Polar over the horizon radar[5,000]1790102417FOVER-THE-HORIZON BACKSCATTER RADAR42,30042,3001800202834FVEHICLES AND SUPPORT EQUIPMENT—GENERAL5,8895,8891810205219FMQ–9 UAV85,13585,1351820205671FJOINT COUNTER RCIED ELECTRONIC WARFARE3,1113,1111830207040FMULTI-PLATFORM ELECTRONIC WARFARE EQUIPMENT36,60736,6071840207131FA–10 SQUADRONS39,22439,2241850207133FF–16 SQUADRONS224,573224,5731860207134FF–15E SQUADRONS239,616239,6161870207136FMANNED DESTRUCTIVE SUPPRESSION15,85515,8551880207138FF–22A SQUADRONS647,296647,2961890207142FF–35 SQUADRONS69,36569,3651900207146FF–15EX118,126118,1261910207161FTACTICAL AIM MISSILES32,97432,9741920207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)51,28851,2881930207227FCOMBAT RESCUE—PARARESCUE8528521940207247FAF TENCAP23,68523,6851950207249FPRECISION ATTACK SYSTEMS PROCUREMENT12,08312,0831960207253FCOMPASS CALL91,26691,2661970207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM103,715106,715Additive manufacturing[3,000]1980207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)117,325117,3251990207327FSMALL DIAMETER BOMB (SDB)27,10927,1092010207412FCONTROL AND REPORTING CENTER (CRC)9,8759,8752020207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)171,014171,0142030207418FAFSPECWAR—TACP4,5984,5982050207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES21,86321,8632060207438FTHEATER BATTLE MANAGEMENT (TBM) C4I7,9057,9052070207439FELECTRONIC WARFARE INTEGRATED REPROGRAMMING (EWIR)15,00015,0002080207444FTACTICAL AIR CONTROL PARTY-MOD13,08113,0812090207452FDCAPES4,3054,3052100207521FAIR FORCE CALIBRATION PROGRAMS1,9841,9842110207522FAIRBASE AIR DEFENSE SYSTEMS (ABADS)7,3927,3922120207573FNATIONAL TECHNICAL NUCLEAR FORENSICS1,9711,9712130207590FSEEK EAGLE30,53930,5392140207601FUSAF MODELING AND SIMULATION17,11017,1102150207605FWARGAMING AND SIMULATION CENTERS7,5357,5352160207610FBATTLEFIELD ABN COMM NODE (BACN)32,00832,0082170207697FDISTRIBUTED TRAINING AND EXERCISES4,0074,0072180208006FMISSION PLANNING SYSTEMS92,55792,5572190208007FTACTICAL DECEPTION4894892200208064FOPERATIONAL HQ—CYBER2,1152,1152210208087FDISTRIBUTED CYBER WARFARE OPERATIONS72,48772,4872220208088FAF DEFENSIVE CYBERSPACE OPERATIONS18,44918,4492230208097FJOINT CYBER COMMAND AND CONTROL (JCC2)79,07979,0792240208099FUNIFIED PLATFORM (UP)101,893101,8932280208288FINTEL DATA APPLICATIONS4934932290301025FGEOBASE2,7822,7822310301113FCYBER SECURITY INTELLIGENCE SUPPORT5,2245,2242380301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS2,4632,4632390302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)26,33126,3312400303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)58,16558,1652420303140FINFORMATION SYSTEMS SECURITY PROGRAM8,0323,032Identity, credentialing, and access management reduction[–5,000]2430303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE4524522440303248FALL DOMAIN COMMON PLATFORM64,00064,0002460304260FAIRBORNE SIGINT ENTERPRISE97,54697,5462470304310FCOMMERCIAL ECONOMIC ANALYSIS3,7703,7702510305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,6631,6632520305022FISR MODERNIZATION & AUTOMATION DVMT (IMAD)18,88818,8882530305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,6724,6722540305103FCYBER SECURITY INITIATIVE2902902550305111FWEATHER SERVICE26,22827,228Weather forecasting using machine learning[1,000]2560305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)8,7498,7492570305116FAERIAL TARGETS1,528126,528Unmanned adversary air platforms[125,000]2600305128FSECURITY AND INVESTIGATIVE ACTIVITIES2232232620305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES8,7338,7332640305179FINTEGRATED BROADCAST SERVICE (IBS)21,33521,3352650305202FDRAGON U–217,14674,146Air Force UFR—Antenna replacement[57,000]2670305206FAIRBORNE RECONNAISSANCE SYSTEMS71,791138,791Air Force UFR—ASARS processor and antenna development[67,000]2680305207FMANNED RECONNAISSANCE SYSTEMS14,79914,7992690305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS24,56824,5682700305220FRQ–4 UAV83,12483,1242710305221FNETWORK-CENTRIC COLLABORATIVE TARGETING17,22417,2242720305238FNATO AGS19,47319,4732730305240FSUPPORT TO DCGS ENTERPRISE40,42140,4212740305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES14,47314,4732750305881FRAPID CYBER ACQUISITION4,3264,3262760305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,5672,5672770307577FINTELLIGENCE MISSION DATA (IMD)6,1696,1692780401115FC–130 AIRLIFT SQUADRON9,7529,7522790401119FC–5 AIRLIFT SQUADRONS (IF)17,50717,5072800401130FC–17 AIRCRAFT (IF)16,36016,3602810401132FC–130J PROGRAM14,11214,1122820401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,5405,5402830401218FKC–135S3,5643,5642850401318FCV–2217,18917,1892860408011FSPECIAL TACTICS / COMBAT CONTROL6,6406,6402880708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM26,92126,9212890708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)7,0717,0712910804743FOTHER FLIGHT TRAINING1,9991,9992930901202FJOINT PERSONNEL RECOVERY AGENCY1,8411,8412940901218FCIVILIAN COMPENSATION PROGRAM3,5603,5602950901220FPERSONNEL ADMINISTRATION3,3683,3682960901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,2481,2482970901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT4,8524,8523011202140FSERVICE SUPPORT TO SPACECOM ACTIVITIES6,7376,7379999999999999CLASSIFIED PROGRAMS15,868,97315,823,973Program reduction[–150,000]Project A[–5,000]Project B[–5,000]Project C[–10,000]Project D[75,000]Project E[50,000]SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT21,743,00321,991,103SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS3170608158FSTRATEGIC MISSION PLANNING AND EXECUTION SYSTEM—SOFTWARE PILOT PROGRAM96,10096,1003180608410FAIR & SPACE OPERATIONS CENTER (AOC)—SOFTWARE PILOT PROGRAM186,918186,9183190608920FDEFENSE ENTERPRISE ACCOUNTING AND MANAGEMENT SYSTEM (DEAMS)—SOFTWARE PILOT PRO135,263135,263SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS418,281418,281TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF39,179,64940,095,349RDTE, SPACE FORCEAPPLIED RESEARCH11206601SFSPACE TECHNOLOGY181,209204,909Battery cycle life improvements[3,000]Radiation hardened microelectronics[5,000]Space Force UFR—Innovation applications[15,700]SUBTOTAL APPLIED RESEARCH181,209204,909ADVANCED TECHNOLOGY DEVELOPMENT21206616SFSPACE ADVANCED TECHNOLOGY DEVELOPMENT/DEMO75,919146,919Space Force UFR—Accelerate Cislunar flight experiment[61,000]SPACECOM UFR—Joint space rapid experimentation and demonstration[10,000]SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT75,919146,919ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES31203164SFNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)434,194434,19441203710SFEO/IR WEATHER SYSTEMS162,274162,27451203905SFSPACE SYSTEM SUPPORT37,00037,00061206422SFWEATHER SYSTEM FOLLOW-ON61,52161,52171206425SFSPACE SITUATION AWARENESS SYSTEMS123,262130,262Space Force UFR—Maui optical site[7,000]81206427SFSPACE SYSTEMS PROTOTYPE TRANSITIONS (SSPT)101,851129,851Space Force UFR—Expand Blackjack radio frequency payloads[28,000]91206438SFSPACE CONTROL TECHNOLOGY32,93132,931101206730SFSPACE SECURITY AND DEFENSE PROGRAM56,54656,546111206760SFPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)100,320109,320Space Force UFR—PTES Prototype Development[9,000]121206761SFPROTECTED TACTICAL SERVICE (PTS)243,285243,285131206855SFEVOLVED STRATEGIC SATCOM (ESS)160,056160,056141206857SFSPACE RAPID CAPABILITIES OFFICE66,19366,193SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,579,4331,623,433SYSTEM DEVELOPMENT & DEMONSTRATION151203269SFGPS III FOLLOW-ON (GPS IIIF)264,265264,265161203940SFSPACE SITUATION AWARENESS OPERATIONS56,27956,279171206421SFCOUNTERSPACE SYSTEMS38,06338,063181206422SFWEATHER SYSTEM FOLLOW-ON1,4381,438191206425SFSPACE SITUATION AWARENESS SYSTEMS127,026136,026Space Force UFR—Add space domain rapid innovation pathfinders[9,000]201206431SFADVANCED EHF MILSATCOM (SPACE)28,21828,218211206432SFPOLAR MILSATCOM (SPACE)127,870127,870221206442SFNEXT GENERATION OPIR2,451,2562,451,256231206445SFCOMMERCIAL SATCOM (COMSATCOM) INTEGRATION23,40023,400241206853SFNATIONAL SECURITY SPACE LAUNCH PROGRAM (SPACE)—EMD221,510230,710Space Force UFR—Liquid oxygen explosive tests[9,200]SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,339,3253,357,525MANAGEMENT SUPPORT251206116SFSPACE TEST AND TRAINING RANGE DEVELOPMENT19,31952,619Space Force UFR—Signal emulation generation subsystem[33,300]261206392SFACQ WORKFORCE—SPACE & MISSILE SYSTEMS214,051214,051271206398SFSPACE & MISSILE SYSTEMS CENTER—MHA12,11912,119281206759SFMAJOR T&E INVESTMENT—SPACE71,50371,503291206860SFROCKET SYSTEMS LAUNCH PROGRAM (SPACE)17,76927,769Tactically responsive launch[10,000]311206864SFSPACE TEST PROGRAM (STP)20,88120,881SUBTOTAL MANAGEMENT SUPPORT355,642398,942OPERATIONAL SYSTEM DEVELOPMENT331201017SFGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)4,7314,731341203001SFFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)156,788156,788351203040SFDCO-SPACE2,15013,050Space Force UFR—Cyber defense platforms for SBIRs and ground-based radar[10,900]361203109SFNARROWBAND SATELLITE COMMUNICATIONS112,012112,012371203110SFSATELLITE CONTROL NETWORK (SPACE)36,81036,810381203165SFNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)1,9661,966391203173SFSPACE AND MISSILE TEST AND EVALUATION CENTER1,6995,699Space Force UFR—Improve operations of payload adapter[4,000]401203174SFSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT18,05438,054Space Force UFR—Digitial core services for distributed space test and training[20,000]411203182SFSPACELIFT RANGE SYSTEM (SPACE)11,11511,115421203265SFGPS III SPACE SEGMENT7,2077,207431203330SFSPACE SUPERIORITY ISR18,10918,109441203620SFNATIONAL SPACE DEFENSE CENTER1,2801,280451203873SFBALLISTIC MISSILE DEFENSE RADARS12,29212,292461203906SFNCMC—TW/AA SYSTEM9,8589,858471203913SFNUDET DETECTION SYSTEM (SPACE)45,88745,887481203940SFSPACE SITUATION AWARENESS OPERATIONS64,76364,763491206423SFGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT413,766413,766531206770SFENTERPRISE GROUND SERVICES191,713191,7139999999999999CLASSIFIED PROGRAMS4,474,8094,763,809Program increase[10,000]Space Force UFR—classified[279,000]SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT5,585,0095,908,909SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS541203614SFJSPOC MISSION SYSTEM154,529154,529SUBTOTAL SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS154,529154,529TOTAL RDTE, SPACE FORCE11,271,06611,795,166RESEARCH, DEVELOPMENT, TEST & EVAL, DWBASIC RESEARCH10601000BRDTRA BASIC RESEARCH11,82811,82820601101EDEFENSE RESEARCH SCIENCES395,781410,781Increase for DARPA-funded university research activities[15,000]30601108D8ZHIGH ENERGY LASER RESEARCH INITIATIVES15,39015,39040601110D8ZBASIC RESEARCH INITIATIVES39,82872,328DEPSCoR[10,000]Minerva management and social science research[22,500]50601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE76,01881,018Traumatic brain injury research[5,000]60601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM112,195113,695DOD laboratory workforce development program[1,500]70601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS31,13631,13680601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM34,70834,708SUBTOTAL BASIC RESEARCH716,884770,884APPLIED RESEARCH90602000D8ZJOINT MUNITIONS TECHNOLOGY19,59119,591100602115EBIOMEDICAL TECHNOLOGY108,698123,698Program increase[15,000]120602230D8ZDEFENSE TECHNOLOGY INNOVATION22,91872,9186G and beyond experimentation efforts[50,000]130602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM55,69255,692140602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES65,01565,015150602303EINFORMATION & COMMUNICATIONS TECHNOLOGY430,363745,363National Security Commission on Artificial Intelligence implementation[200,000]Program increase[15,000]Quantum computing acceleration[100,000]160602383EBIOLOGICAL WARFARE DEFENSE31,42131,421170602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM206,956206,956180602668D8ZCYBER SECURITY RESEARCH15,38015,380190602702ETACTICAL TECHNOLOGY202,515202,515200602715EMATERIALS AND BIOLOGICAL TECHNOLOGY317,024332,024Program increase[15,000]210602716EELECTRONICS TECHNOLOGY357,384372,384Program increase[15,000]220602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH197,011197,011230602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,6019,601240602890D8ZHIGH ENERGY LASER RESEARCH45,99745,997251160401BBSOF TECHNOLOGY DEVELOPMENT44,82944,829SUBTOTAL APPLIED RESEARCH2,130,3952,540,395ADVANCED TECHNOLOGY DEVELOPMENT260603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY23,21323,213270603121D8ZSO/LIC ADVANCED DEVELOPMENT4,6654,665280603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT69,37669,376290603133D8ZFOREIGN COMPARATIVE TESTING25,43245,432Domestic comparative testing program[20,000]310603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT399,362399,362320603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT15,80021,000MDA UFR—Cybersecurity improvements[5,200]330603180CADVANCED RESEARCH21,46626,466High speed flight experiment testing[5,000]340603183D8ZJOINT HYPERSONIC TECHNOLOGY DEVELOPMENT &TRANSITION51,34051,340350603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT19,06319,063360603286EADVANCED AEROSPACE SYSTEMS174,043174,043370603287ESPACE PROGRAMS AND TECHNOLOGY101,524101,524380603288D8ZANALYTIC ASSESSMENTS24,01224,012390603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS51,51351,513420603338D8ZDEFENSE MODERNIZATION AND PROTOTYPING115,443190,443Rapid Innovation Program[75,000]430603342D8ZDEFENSE INNOVATION UNIT (DIU)31,87331,873440603375D8ZTECHNOLOGY INNOVATION54,43354,433450603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT197,824197,824460603527D8ZRETRACT LARCH99,17599,175470603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY18,22118,221480603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS102,669102,669490603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES2,9842,984500603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM134,022145,522Certification-based workforce training programs for manufacturing[3,000]Cybersecurity for industrial control systems[3,000]Data analytics and visual system[3,000]Integrated silicon-based lasers[2,500]510603680SMANUFACTURING TECHNOLOGY PROGRAM37,54346,543HPC-enabled large-scale advanced manufacturing[4,000]Steel Performance Initiative[5,000]530603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS12,41812,418540603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM51,86351,863550603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT160,821160,821560603727D8ZJOINT WARFIGHTING PROGRAM2,1692,169570603739EADVANCED ELECTRONICS TECHNOLOGIES116,716131,716Program increase[15,000]580603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS251,794266,794Program increase[15,000]590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY584,771689,771Artificial intelligence research activities[100,000]Deep water active technologies[5,000]600603767ESENSOR TECHNOLOGY294,792259,792Program reduction[–35,000]610603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT6,3986,398620603781D8ZSOFTWARE ENGINEERING INSTITUTE14,67714,677650603924D8ZHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM107,397107,397660603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY267,161267,161670603950D8ZNATIONAL SECURITY INNOVATION NETWORK21,27021,270680604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT74,30074,300741160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT93,41593,415751206310SDASPACE SCIENCE AND TECHNOLOGY RESEARCH AND DEVELOPMENT172,638172,638SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT4,007,5964,233,296ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES760603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P28,68728,687770603600D8ZWALKOFF108,652108,652790603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM71,42971,429800603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT277,949279,949Survivability planning and intercept evaluation tool[2,000]810603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT745,144745,144820603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL129,445129,445830603884CBALLISTIC MISSILE DEFENSE SENSORS224,750227,762MDA UFR—Cybersecurity improvements[3,012]840603890CBMD ENABLING PROGRAMS595,301714,497MDA UFR—Cybersecurity improvements[44,830]MDA UFR—System survivability in radiation environments[20,166]MDA UFR—Tower-based fire control sensor for cruise missile defense[27,000]NORTHCOM UFR—NCR elevated radar[27,200]850603891CSPECIAL PROGRAMS—MDA413,374413,374860603892CAEGIS BMD732,512780,912MDA UFR—Radar upgrades[48,400]870603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI603,448609,924MDA UFR—Cybersecurity improvements[2,000]MDA UFR—JADC2 integration[4,476]880603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT50,59450,594890603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)52,40352,403900603906CREGARDING TRENCH11,95211,952910603907CSEA BASED X-BAND RADAR (SBX)147,241147,241920603913CISRAELI COOPERATIVE PROGRAMS300,000300,000930603914CBALLISTIC MISSILE DEFENSE TEST362,906362,906940603915CBALLISTIC MISSILE DEFENSE TARGETS553,334553,334960603923D8ZCOALITION WARFARE5,1035,103970604011D8ZNEXT GENERATION INFORMATION COMMUNICATIONS TECHNOLOGY (5G)374,665474,6655G acceleration activities[100,000]980604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,2593,259990604102CGUAM DEFENSE DEVELOPMENT78,300232,750INDOPACOM UFR—Guam Defense System[154,450]1030604181CHYPERSONIC DEFENSE247,931309,796MDA UFR—Accelerate hypersonic defensive systems[61,865]1040604250D8ZADVANCED INNOVATIVE TECHNOLOGIES716,456681,456Program increase—Project B[60,000]Program reduction—Project A[–10,000]Program reduction—strategic capabilities research and prototyping[–100,000]Thermionic energy generation[15,000]1050604294D8ZTRUSTED & ASSURED MICROELECTRONICS509,195509,1951060604331D8ZRAPID PROTOTYPING PROGRAM103,57553,575Program reduction—joint affordable kill chain[–50,000]1070604341D8ZDEFENSE INNOVATION UNIT (DIU) PROTOTYPING11,21311,2131080604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT2,7782,7781090604551BRCATAPULT7,1667,1661100604555D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT—NON S&T23,20023,2001110604672CHOMELAND DEFENSE RADAR—HAWAII (HDR-H)076,000INDOPACOM UFR—Restoration of HDR-H[76,000]1130604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,5193,5191140604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS17,43942,439Joint All-Domain Command and Control experimentation[25,000]1150604873CLONG RANGE DISCRIMINATION RADAR (LRDR)133,335133,3351160604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS926,125926,1251170604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST32,69732,6971180604878CAEGIS BMD TEST117,055117,0551190604879CBALLISTIC MISSILE DEFENSE SENSOR TEST77,42877,4281200604880CLAND-BASED SM–3 (LBSM3)43,15843,1581210604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST61,42461,4241220202057CSAFETY PROGRAM MANAGEMENT2,3232,3231230300206RENTERPRISE INFORMATION TECHNOLOGY SYSTEMS2,5682,5681250305103CCYBER SECURITY INITIATIVE1,1421,1421261206410SDASPACE TECHNOLOGY DEVELOPMENT AND PROTOTYPING636,179649,179Laser communication ground terminals[5,000]Space laser communications[8,000]1271206893CSPACE TRACKING & SURVEILLANCE SYSTEM15,17615,1761281206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS292,811292,811SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES9,854,34110,378,740SYSTEM DEVELOPMENT & DEMONSTRATION1290604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD5,6825,6821310604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD299,848299,8481320604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)9,3459,3451330605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT14,06314,0631340605013BLINFORMATION TECHNOLOGY DEVELOPMENT4,2654,2651350605021SEHOMELAND PERSONNEL SECURITY INITIATIVE7,2057,2051360605022D8ZDEFENSE EXPORTABILITY PROGRAM5,4475,4471370605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES16,89216,8921380605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION6796791400605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM32,25432,2541420605141BRMISSION ASSURANCE RISK MANAGEMENT SYSTEM (MARMS)5,5005,5001430605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES7,1487,1481440605294D8ZTRUSTED & ASSURED MICROELECTRONICS113,895113,8951460605772D8ZNUCLEAR COMMAND, CONTROL, & COMMUNICATIONS3,9913,9911490305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)2,2272,2271500305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION20,24620,246SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION548,687548,687MANAGEMENT SUPPORT1510603829JJOINT CAPABILITY EXPERIMENTATION8,4448,4441520604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)7,5087,5081530604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT7,8597,8591540604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)550,140554,140Wave glider development[4,000]1550604942D8ZASSESSMENTS AND EVALUATIONS17,98017,9801560605001EMISSION SUPPORT73,14573,1451570605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)71,41071,4101590605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)52,67152,6711610605142D8ZSYSTEMS ENGINEERING40,03025,030Program reduction[–15,000]1620605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD4,6129,612Acquisition Innovation Research Center[5,000]1630605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY14,42914,4291640605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION4,7594,7591650605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,9521,9521660605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM110,503110,5031720605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER3,6393,6391730605797D8ZMAINTAINING TECHNOLOGY ADVANTAGE25,88925,8891740605798D8ZDEFENSE TECHNOLOGY ANALYSIS39,77439,7741750605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)61,45311,453Program reduction[–50,000]1760605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION18,76218,7621770605804D8ZDEVELOPMENT TEST AND EVALUATION27,36627,3661780605898EMANAGEMENT HQ—R&D12,74012,7401790605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)3,5493,5491800606100D8ZBUDGET AND PROGRAM ASSESSMENTS15,43815,4381810606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS2,8972,8971820606589D8WDEFENSE DIGITAL SERVICE (DDS) DEVELOPMENT SUPPORT9189181830606771D8ZCYBER RESILIENCY AND CYBERSECURITY POLICY31,63831,6381840203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)2,9252,9251850204571JJOINT STAFF ANALYTICAL SUPPORT9779771860208045KC4I INTEROPERABILITY55,36155,3611890303140SEINFORMATION SYSTEMS SECURITY PROGRAM8538531910303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)9699691920305172KCOMBINED ADVANCED APPLICATIONS15,69615,6961940305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,0733,0731970804768JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA29,53029,5301980808709SEDEFENSE EQUAL OPPORTUNITY MANAGEMENT INSTITUTE (DEOMI)6896891990901598CMANAGEMENT HQ—MDA24,10224,1022000903235KJOINT SERVICE PROVIDER (JSP)2,6452,6459999999999999CLASSIFIED PROGRAMS37,52037,520SUBTOTAL MANAGEMENT SUPPORT1,383,8451,327,845OPERATIONAL SYSTEMS DEVELOPMENT2020604130VENTERPRISE SECURITY SYSTEM (ESS)5,3555,3552030604532KJOINT ARTIFICIAL INTELLIGENCE10,03310,0332060607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT58,18997,439Defense industrial skills and technology training systems[4,000]Demonstration program on domestic production of rare earth elements from coal byproducts[3,000]Digital manufacturing[1,500]Industrial skills training[2,500]Rare earth element separation technologies[7,500]Submarine construction workforce training pipeline[20,750]2070607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT18,72118,7212080607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)7,3987,3982090607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)58,26158,2612150302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION16,23316,2332160303126KLONG-HAUL COMMUNICATIONS—DCS10,27510,2752170303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)4,8924,8922180303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)83,75183,7512190303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM49,19169,191Workforce transformation cyber initiative pilot program[20,000]2200303140GINFORMATION SYSTEMS SECURITY PROGRAM423,745463,745Additional cybersecurity support for the defense industrial base[25,000]Pilot program on public-private partnership with internet ecosystem companies[25,000]Program reduction[–10,000]2210303140KINFORMATION SYSTEMS SECURITY PROGRAM5,7075,7072220303150KGLOBAL COMMAND AND CONTROL SYSTEM4,1504,1502230303153KDEFENSE SPECTRUM ORGANIZATION19,30219,3022240303228KJOINT REGIONAL SECURITY STACKS (JRSS)9,3429,3422260303430VFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY15,32615,3262320305128VSECURITY AND INVESTIGATIVE ACTIVITIES8,8008,8002350305146VDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3,8203,8202370305186D8ZPOLICY R&D PROGRAMS4,8434,8432380305199D8ZNET CENTRICITY13,47113,4712400305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,9945,9942470305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM1,2731,2732550708012KLOGISTICS SUPPORT ACTIVITIES1,6901,6902560708012SPACIFIC DISASTER CENTERS1,7991,7992570708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM6,3906,3902591105219BBMQ–9 UAV19,06519,0652611160403BBAVIATION SYSTEMS173,537173,5372621160405BBINTELLIGENCE SYSTEMS DEVELOPMENT32,76632,7662631160408BBOPERATIONAL ENHANCEMENTS145,830145,8302641160431BBWARRIOR SYSTEMS78,59282,803SOCOM UFR—Maritime scalable effects acceleration[4,211]2651160432BBSPECIAL PROGRAMS6,4866,4862661160434BBUNMANNED ISR18,00618,0062671160480BBSOF TACTICAL VEHICLES7,7037,7032681160483BBMARITIME SYSTEMS58,43058,4302701160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE10,99010,9909999999999999CLASSIFIED PROGRAMS5,208,0295,198,029Project A[–10,000]SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT6,607,3856,700,846SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS2720604532KJOINT ARTIFICIAL INTELLIGENCE186,639186,6392730608197VNATIONAL BACKGROUND INVESTIGATION SERVICES—SOFTWARE PILOT PROGRAM123,570123,5702740608648D8ZACQUISITION VISIBILITY—SOFTWARE PILOT PROGRAM18,30718,3072750303150KGLOBAL COMMAND AND CONTROL SYSTEM32,77432,7742760308588D8ZALGORITHMIC WARFARE CROSS FUNCTIONAL TEAMS—SOFTWARE PILOT PROGRAM247,452247,452SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS608,742608,742TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW25,857,87527,109,435OPERATIONAL TEST & EVAL, DEFENSEMANAGEMENT SUPPORT10605118OTEOPERATIONAL TEST AND EVALUATION105,394105,39420605131OTELIVE FIRE TEST AND EVALUATION68,54968,54930605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES42,64862,648Joint Test and Evaluation restoration[20,000]SUBTOTAL MANAGEMENT SUPPORT216,591236,591TOTAL OPERATIONAL TEST & EVAL, DEFENSE216,591236,591TOTAL RDT&E111,964,188116,106,252 XLIIIOPERATION AND MAINTENANCE4301.OPERATION AND MAINTENANCESEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)LineItemFY 2022 RequestSenate AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS3,563,8563,563,856020MODULAR SUPPORT BRIGADES142,082142,082030ECHELONS ABOVE BRIGADE758,174758,174040THEATER LEVEL ASSETS2,753,7832,867,212Army UFR—PM WIN-T SNAP & GRRIP for OIR[1,654]Army UFR—PM WIN-T SNAP & GRRIP for OSS[5,775]CENTCOM UFR—PATRIOT support[106,000]050LAND FORCES OPERATIONS SUPPORT1,110,1561,110,156060AVIATION ASSETS1,795,5221,795,522070FORCE READINESS OPERATIONS SUPPORT7,442,9767,982,801Army UFR—Arctic cold weather gloves[13,867]Army UFR—Arctic OCIE[65,050]Army UFR—ECWCS procurement[8,999]Army UFR—Female/small stature body armor[81,750]Army UFR—Garrison Installation Facilities-Related Control Systems (FRCS)[13,071]Army UFR—Heavylift transportation for OIR[33,854]Army UFR—Industrial base special installation control systems[14,824]Army UFR—Medical sustainment level maintenance[16,400]Army UFR—Mission Partner Environment[6,300]Army UFR—Support to Homeland Contingency Operatons[228,410]Army UFR—TADSS maintenance[17,000]CENTCOM UFR—Heavylift logistics[40,300]080LAND FORCES SYSTEMS READINESS580,921614,921CENTCOM UFR—COMSAT air time[34,000]090LAND FORCES DEPOT MAINTENANCE1,257,9591,590,055Army UFR—Aerial-Intelligence, Surveillance, Reconnaissance (A-ISR) Sustainment[38,900]Army UFR—Communications & Electronics Repair Cycle Float[3,200]Army UFR—Tactical Combat Vehicle Repair Cycle Float[89,017]Army UFR—UH–60 L-L Repair Cycle Float[125,565]Army UFR—Weapon system software readiness[75,414]100MEDICAL READINESS1,102,9641,102,964110BASE OPERATIONS SUPPORT8,878,6038,946,132Army UFR—Accelerate food service modernization[25,129]Army UFR—Army Climate Assessment Tool (ACAT)[1,000]Army UFR—Electrical grid improvements for electric vehicle charging stations[20,000]Army UFR—GSA leased vehicles[14,700]Army UFR—Monitoring and predicting desertification[1,200]Army UFR—Multi-Domain Operations-Live[1,500]Army UFR—Natural infrastructure and range lands, climate resilence at Ft. Huachuca[4,000]120FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION4,051,8694,891,954Army UFR—Critical organic industrial base production capacity[7,400]Army UFR—Fort Belvoir CDC Restoration and Modernization[1,380]Army UFR—Fort Polk CDC Restoration and Modernization[2,305]Program increase FSRM to 100%[829,000]130MANAGEMENT AND OPERATIONAL HEADQUARTERS289,891289,891140ADDITIONAL ACTIVITIES526,517578,517Army UFR—EDI ADOS[52,000]160RESET397,196397,196170US AFRICA COMMAND384,791518,337AFRICOM UFR—Commercial SATCOM[16,500]AFRICOM UFR—ISR improvements[67,000]Army UFR—MQ–9 COCO Support to AFRICOM[50,046]180US EUROPEAN COMMAND293,932335,910EUCOM UFR—Information Operations[26,765]EUCOM UFR—Mission Partner Environment[15,213]190US SOUTHERN COMMAND196,726196,726200US FORCES KOREA67,05267,052210CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS621,836685,898Army UFR—Autonomic Security Operations Center[1,150]Army UFR—Critical infrastructure risk management cyber resiliency mitigations[13,630]Army UFR—MRCT / Cyber I&W / Ops Cell[4,655]Army UFR—Security Operations Center as a Service (SOCaaS)[44,627]220CYBERSPACE ACTIVITIES—CYBERSECURITY629,437726,176Army UFR—C-SCRM supplier vetting and equipment inspection[1,200]Army UFR—Cybersecurity control systems assessments[89,889]Army UFR—Cyber-Supply Chain Risk Mgmt (C-SCRM) program[2,750]Army UFR—Defensive cyber sensors[2,900]SUBTOTAL OPERATING FORCES36,846,24339,161,532MOBILIZATION230STRATEGIC MOBILITY353,967485,063Army UFR—APS–3 Afloat ship use rate cost increases[114,495]Army UFR—Medical CBRN equipment[16,601]240ARMY PREPOSITIONED STOCKS381,192701,139Army UFR—APS–1 CONUS Operational Project Care of Supplies in Storage[10,271]Army UFR—APS–2 Europe Care of Supplies In Storage[193,746]Army UFR—APS–4 South Humanitarian Assistance Disaster Relief Site[31,487]Army UFR—Medical equipment[84,443]250INDUSTRIAL PREPAREDNESS3,8103,810SUBTOTAL MOBILIZATION738,9691,190,012TRAINING AND RECRUITING260OFFICER ACQUISITION163,568163,568270RECRUIT TRAINING75,14075,140280ONE STATION UNIT TRAINING81,27481,274290SENIOR RESERVE OFFICERS TRAINING CORPS520,973520,973300SPECIALIZED SKILL TRAINING998,869998,869310FLIGHT TRAINING1,309,5561,309,556320PROFESSIONAL DEVELOPMENT EDUCATION218,651218,651330TRAINING SUPPORT616,380634,480Army UFR—ATRRS Modernization[18,100]340RECRUITING AND ADVERTISING683,569684,963Army UFR—Enterprise Technology Integration, Governance, and Engineering Requirements (ETIGER)[1,394]350EXAMINING169,442169,442360OFF-DUTY AND VOLUNTARY EDUCATION214,923231,078Army UFR—Tuition assistance[16,155]370CIVILIAN EDUCATION AND TRAINING220,589220,589380JUNIOR RESERVE OFFICER TRAINING CORPS187,569187,569SUBTOTAL TRAINING AND RECRUITING5,460,5035,496,152ADMIN & SRVWIDE ACTIVITIES400SERVICEWIDE TRANSPORTATION684,562776,778Army UFR—Second destination transportation[70,716]Army UFR—Transportation management system[21,500]410CENTRAL SUPPLY ACTIVITIES808,895898,795Army UFR—Advanced additive manufacturing[89,900]420LOGISTIC SUPPORT ACTIVITIES767,053873,517Army UFR—AMC LITeS[29,104]Army UFR—Deployments and mobilizations for Operation Spartan Shield (OSS)[77,360]430AMMUNITION MANAGEMENT469,038469,038440ADMINISTRATION488,535492,535Joint Counter-UAS Office training support[4,000]450SERVICEWIDE COMMUNICATIONS1,952,7422,018,125Army UFR—CHRA IT Cloud[5,300]Army UFR—ERP convergence/modernization[49,420]Army UFR—Harden CSS VSAT network[10,663]460MANPOWER MANAGEMENT323,273323,273470OTHER PERSONNEL SUPPORT663,602730,041Army UFR—Enterprise Technology Integration, Governance, and Engineering Requirements (ETIGER)[1,393]Army UFR—HR cloud and IT modernization[29,675]Army UFR—integrated Personnel Electronic Records Management System (iPERMS)[5,371]Army UFR—Personnel security investigations[30,000]480OTHER SERVICE SUPPORT2,004,9812,071,057Army UFR—DFAS cost estimation[49,983]Army UFR—Presidential and DOD support[16,093]490ARMY CLAIMS ACTIVITIES180,178180,178500REAL ESTATE MANAGEMENT269,009274,009Army real estate inventory system[5,000]510FINANCIAL MANAGEMENT AND AUDIT READINESS437,940437,940520INTERNATIONAL MILITARY HEADQUARTERS482,571482,571530MISC. SUPPORT OF OTHER NATIONS29,67029,6709999CLASSIFIED PROGRAMS2,008,6332,063,571Army UFR—Helios Dagger[14,710]SOUTHCOM UFR—Additional non-traditional ISR operations[22,228]SOUTHCOM UFR—Additional traditional ISR operations[18,000]SUBTOTAL ADMIN & SRVWIDE ACTIVITIES11,570,68212,121,098UNDISTRIBUTED998UNDISTRIBUTED0–826,660Bulk fuel adjustment[–25,560]Foreign currency fluctuations[–81,000]Printing costs reduction[–5,100]Unobligated balances[–715,000]SUBTOTAL UNDISTRIBUTED0–826,660TOTAL OPERATION & MAINTENANCE, ARMY54,616,39757,142,134OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES010MODULAR SUPPORT BRIGADES10,46510,465020ECHELONS ABOVE BRIGADE554,992554,992030THEATER LEVEL ASSETS120,892120,892040LAND FORCES OPERATIONS SUPPORT597,718597,718050AVIATION ASSETS111,095111,095060FORCE READINESS OPERATIONS SUPPORT385,506385,506070LAND FORCES SYSTEMS READINESS98,02198,021080LAND FORCES DEPOT MAINTENANCE34,36834,368090BASE OPERATIONS SUPPORT584,513620,513Army UFR—Repair Transient Training Officer Barracks Bldg 5406, ASA Dix[18,000]Army UFR—Repair Transient Training Officer Barracks Bldg 5502, ASA Dix[18,000]100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION342,433342,433110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,47222,472120CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS2,7642,764130CYBERSPACE ACTIVITIES—CYBERSECURITY7,4767,476SUBTOTAL OPERATING FORCES2,872,7152,908,715ADMIN & SRVWD ACTIVITIES140SERVICEWIDE TRANSPORTATION15,40015,400150ADMINISTRATION19,61119,611160SERVICEWIDE COMMUNICATIONS37,45837,458170MANPOWER MANAGEMENT7,1627,162180RECRUITING AND ADVERTISING48,28948,289SUBTOTAL ADMIN & SRVWD ACTIVITIES127,920127,920UNDISTRIBUTED998UNDISTRIBUTED0–42,995Bulk fuel adjustment[–3,195]Unobligated balances[–39,800]SUBTOTAL UNDISTRIBUTED0–42,995TOTAL OPERATION & MAINTENANCE, ARMY RES3,000,6352,993,640OPERATION & MAINTENANCE, ARNGOPERATING FORCES010MANEUVER UNITS799,854799,854020MODULAR SUPPORT BRIGADES211,561211,561030ECHELONS ABOVE BRIGADE835,709835,709040THEATER LEVEL ASSETS101,179101,179050LAND FORCES OPERATIONS SUPPORT34,43634,436060AVIATION ASSETS1,110,4161,110,416070FORCE READINESS OPERATIONS SUPPORT704,827709,827CNGB UFR—Weapons of Mass Destruction Civil Support Teams Equipment Sustainment[5,000]080LAND FORCES SYSTEMS READINESS47,88647,886090LAND FORCES DEPOT MAINTENANCE244,439244,439100BASE OPERATIONS SUPPORT1,097,9601,097,960110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION956,9881,007,813Army UFR—Force Projection Outload Facility[2,520]Army UFR—Operational Readiness Training Complex[48,305]120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,047,8701,047,870130CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS8,0718,071140CYBERSPACE ACTIVITIES—CYBERSECURITY7,8287,828SUBTOTAL OPERATING FORCES7,209,0247,264,849ADMIN & SRVWD ACTIVITIES150SERVICEWIDE TRANSPORTATION8,0178,017160ADMINISTRATION76,993106,987CNGB UFR—Joint information exchange environment[6,300]State Partnership Program—restore to FY21 levels[23,694]170SERVICEWIDE COMMUNICATIONS101,113101,113180MANPOWER MANAGEMENT8,9208,920190OTHER PERSONNEL SUPPORT240,292240,292200REAL ESTATE MANAGEMENT2,8502,850SUBTOTAL ADMIN & SRVWD ACTIVITIES438,185468,179UNDISTRIBUTED998UNDISTRIBUTED0–113,795Bulk fuel adjustment[–3,195]Unobligated balances[–110,600]SUBTOTAL UNDISTRIBUTED0–113,795TOTAL OPERATION & MAINTENANCE, ARNG7,647,2097,619,233AFGHANISTAN SECURITY FORCES FUNDAFGHAN NATIONAL ARMY010SUSTAINMENT1,053,6681,053,668020INFRASTRUCTURE1,8181,818030EQUIPMENT AND TRANSPORTATION22,91122,911040TRAINING AND OPERATIONS31,83731,837SUBTOTAL AFGHAN NATIONAL ARMY1,110,2341,110,234AFGHAN NATIONAL POLICE050SUSTAINMENT440,628440,628070EQUIPMENT AND TRANSPORTATION38,55138,551080TRAINING AND OPERATIONS38,15238,152SUBTOTAL AFGHAN NATIONAL POLICE517,331517,331AFGHAN AIR FORCE090SUSTAINMENT562,056562,056110EQUIPMENT AND TRANSPORTATION26,60026,600120TRAINING AND OPERATIONS169,684169,684SUBTOTAL AFGHAN AIR FORCE758,340758,340AFGHAN SPECIAL SECURITY FORCES130SUSTAINMENT685,176685,176150EQUIPMENT AND TRANSPORTATION78,96278,962160TRAINING AND OPERATIONS177,767177,767SUBTOTAL AFGHAN SPECIAL SECURITY FORCES941,905941,905TOTAL AFGHANISTAN SECURITY FORCES FUND3,327,8103,327,810COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)010IRAQ345,000345,000020SYRIA177,000177,000SUBTOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)522,000522,000TOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)522,000522,000OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS6,264,6546,545,054Navy UFR—Flying hour program - fleet operations[280,400]020FLEET AIR TRAINING2,465,0072,621,907Navy UFR—Flying hour program - fleet replacement squadron[156,900]030AVIATION TECHNICAL DATA & ENGINEERING SERVICES55,14055,140040AIR OPERATIONS AND SAFETY SUPPORT197,904197,904050AIR SYSTEMS SUPPORT1,005,9321,005,932060AIRCRAFT DEPOT MAINTENANCE1,675,3561,897,556Navy UFR—Additional aircraft depot maintenance events[222,200]070AIRCRAFT DEPOT OPERATIONS SUPPORT65,51865,518080AVIATION LOGISTICS1,460,5461,460,546090MISSION AND OTHER SHIP OPERATIONS5,858,0285,934,028Navy UFR—Resilient Communications and PNT for Combat Logistics Fleet (CLF)[34,000]Navy UFR—Submarine Tender Overhaul[42,000]100SHIP OPERATIONS SUPPORT & TRAINING1,154,6961,168,196Navy UFR—Accelerate Naval Tactical Grid Development for Joint All-Domain Command and Control (JADC2)[200]Navy UFR—Naval Operational Business Logistics Enterprise (NOBLE)[13,300]110SHIP DEPOT MAINTENANCE10,300,07810,339,878Navy UFR—A–120 availability[39,800]120SHIP DEPOT OPERATIONS SUPPORT2,188,4542,224,454Navy UFR—CG Modernization Pricing[36,000]130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,551,8461,551,846140SPACE SYSTEMS AND SURVEILLANCE327,251339,251Navy UFR—T-AGOS maintenance and repair[12,000]150WARFARE TACTICS798,082798,082160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY447,486447,486170COMBAT SUPPORT FORCES2,250,7562,297,856CENTCOM UFR—Naval patrol craft support[47,100]180EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT192,968192,968190COMBATANT COMMANDERS CORE OPERATIONS61,61461,614200COMBATANT COMMANDERS DIRECT MISSION SUPPORT198,596449,436INDOPACOM UFR—Critical HQ manpower positions[4,620]INDOPACOM UFR—Future fusion centers[3,300]INDOPACOM UFR—ISR augmentation[41,000]INDOPACOM UFR—Mission Partner Environment[54,010]INDOPACOM UFR—Multi-Domain Training and Experimentation Capability[59,410]INDOPACOM UFR—Pacific Movement Coordination Center[500]INDOPACOM UFR—Wargaming analytical tools[88,000]210MILITARY INFORMATION SUPPORT OPERATIONS8,98436,984INDOPACOM UFR—Military Information Support Ops[28,000]220CYBERSPACE ACTIVITIES565,926560,926Identity, credentialing, and access management reduction[–5,000]230FLEET BALLISTIC MISSILE1,476,2471,476,247240WEAPONS MAINTENANCE1,538,7431,538,743250OTHER WEAPON SYSTEMS SUPPORT592,357592,357260ENTERPRISE INFORMATION734,970734,970270SUSTAINMENT, RESTORATION AND MODERNIZATION2,961,9373,536,937Program increase FSRM to 100%[575,000]280BASE OPERATING SUPPORT4,826,3144,826,314SUBTOTAL OPERATING FORCES51,225,39052,958,130MOBILIZATION290SHIP PREPOSITIONING AND SURGE457,015506,315Navy UFR—Maritime Prepositioning Force (MPF) Engine Overhauls[49,300]300READY RESERVE FORCE645,522645,522310SHIP ACTIVATIONS/INACTIVATIONS353,530353,530320EXPEDITIONARY HEALTH SERVICES SYSTEMS149,384164,184Navy UFR—Expeditionary medical readiness[14,800]330COAST GUARD SUPPORT20,63920,639SUBTOTAL MOBILIZATION1,626,0901,690,190TRAINING AND RECRUITING340OFFICER ACQUISITION172,913172,913350RECRUIT TRAINING13,81313,813360RESERVE OFFICERS TRAINING CORPS167,152167,152370SPECIALIZED SKILL TRAINING1,053,1041,053,104380PROFESSIONAL DEVELOPMENT EDUCATION311,209311,209390TRAINING SUPPORT306,302306,302400RECRUITING AND ADVERTISING205,219205,219410OFF-DUTY AND VOLUNTARY EDUCATION79,05379,053420CIVILIAN EDUCATION AND TRAINING109,754109,754430JUNIOR ROTC57,32357,323SUBTOTAL TRAINING AND RECRUITING2,475,8422,475,842ADMIN & SRVWD ACTIVITIES440ADMINISTRATION1,268,9611,268,961450CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT212,952212,952460MILITARY MANPOWER AND PERSONNEL MANAGEMENT562,546562,546470MEDICAL ACTIVITIES285,436285,436480SERVICEWIDE TRANSPORTATION217,782217,782500PLANNING, ENGINEERING, AND PROGRAM SUPPORT479,480479,480510ACQUISITION, LOGISTICS, AND OVERSIGHT741,045741,045520INVESTIGATIVE AND SECURITY SERVICES738,187738,1879999CLASSIFIED PROGRAMS607,517607,517SUBTOTAL ADMIN & SRVWD ACTIVITIES5,113,9065,113,906UNDISTRIBUTED998UNDISTRIBUTED0–377,115Bulk fuel adjustment[–54,315]Foreign currency fluctuations[–96,000]Printing costs reduction[–5,100]Unobligated balances[–221,700]SUBTOTAL UNDISTRIBUTED0–377,115TOTAL OPERATION & MAINTENANCE, NAVY60,441,22861,860,953OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL FORCES1,587,4561,632,756Marine Corps UFR—Plate Carrier Gen III[45,300]020FIELD LOGISTICS1,532,6301,532,630030DEPOT MAINTENANCE215,949215,949040MARITIME PREPOSITIONING107,969107,969050CYBERSPACE ACTIVITIES233,486233,486060SUSTAINMENT, RESTORATION & MODERNIZATION1,221,1171,445,117Program increase FSRM to 100%[224,000]070BASE OPERATING SUPPORT2,563,2782,563,278SUBTOTAL OPERATING FORCES7,461,8857,731,185TRAINING AND RECRUITING080RECRUIT TRAINING24,72924,729090OFFICER ACQUISITION1,2081,208100SPECIALIZED SKILL TRAINING110,752110,752110PROFESSIONAL DEVELOPMENT EDUCATION61,53961,539120TRAINING SUPPORT490,975490,975130RECRUITING AND ADVERTISING223,643223,643140OFF-DUTY AND VOLUNTARY EDUCATION49,36949,369150JUNIOR ROTC26,06526,065SUBTOTAL TRAINING AND RECRUITING988,280988,280ADMIN & SRVWD ACTIVITIES160SERVICEWIDE TRANSPORTATION100,475100,475170ADMINISTRATION410,729410,7299999CLASSIFIED PROGRAMS63,42263,422SUBTOTAL ADMIN & SRVWD ACTIVITIES574,626574,626UNDISTRIBUTED998UNDISTRIBUTED0–108,815Bulk fuel adjustment[–54,315]Foreign currency fluctuations[–12,000]Printing costs reduction[–5,100]Unobligated balances[–37,400]SUBTOTAL UNDISTRIBUTED0–108,815TOTAL OPERATION & MAINTENANCE, MARINE CORPS9,024,7919,185,276OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS628,522628,522020INTERMEDIATE MAINTENANCE9,5939,593030AIRCRAFT DEPOT MAINTENANCE135,280135,280040AIRCRAFT DEPOT OPERATIONS SUPPORT497497050AVIATION LOGISTICS29,43529,435070COMBAT COMMUNICATIONS18,46918,469080COMBAT SUPPORT FORCES136,710136,710090CYBERSPACE ACTIVITIES440440100ENTERPRISE INFORMATION26,62826,628110SUSTAINMENT, RESTORATION AND MODERNIZATION42,31142,311120BASE OPERATING SUPPORT103,606103,606SUBTOTAL OPERATING FORCES1,131,4911,131,491ADMIN & SRVWD ACTIVITIES130ADMINISTRATION1,9431,943140MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,19112,191150ACQUISITION AND PROGRAM MANAGEMENT3,0733,073SUBTOTAL ADMIN & SRVWD ACTIVITIES17,20717,207UNDISTRIBUTED998UNDISTRIBUTED0–17,495Bulk fuel adjustment[–3,195]Unobligated balances[–14,300]SUBTOTAL UNDISTRIBUTED0–17,495TOTAL OPERATION & MAINTENANCE, NAVY RES1,148,6981,131,203OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING FORCES102,271148,171Marine Corps UFR—Individual combat clothing and equipment[45,900]020DEPOT MAINTENANCE16,81116,811030SUSTAINMENT, RESTORATION AND MODERNIZATION42,70242,702040BASE OPERATING SUPPORT109,210109,210SUBTOTAL OPERATING FORCES270,994316,894ADMIN & SRVWD ACTIVITIES050ADMINISTRATION14,05614,056SUBTOTAL ADMIN & SRVWD ACTIVITIES14,05614,056UNDISTRIBUTED998UNDISTRIBUTED0–7,695Bulk fuel adjustment[–3,195]Unobligated balances[–4,500]SUBTOTAL UNDISTRIBUTED0–7,695TOTAL OPERATION & MAINTENANCE, MC RESERVE285,050323,255OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT FORCES706,860706,860020COMBAT ENHANCEMENT FORCES2,382,4482,478,948Air Force UFR—Build command and control framework[5,000]Air Force UFR—Weapon system sustainment[37,000]CENTCOM UFR—Additional ISR[53,000]EUCOM UFR—Air Base Air Defense Operations Center[1,500]030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,555,3201,840,320Air Force UFR—FSRM[285,000]040DEPOT PURCHASE EQUIPMENT MAINTENANCE3,661,7623,870,762Air Force UFR—Weapon system sustainment[209,000]050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,867,1144,611,114Program increase FSRM to 100%[744,000]060CYBERSPACE SUSTAINMENT179,568295,568Air Force UFR—Weapon system sustainment[116,000]070CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT8,457,6539,186,653A–10/F–35 contract maintenance[156,000]Air Force UFR—Build command and control framework[112,000]Air Force UFR—F–35 weapon system sustainment[185,000]Air Force UFR—Weapon system sustainment[276,000]080FLYING HOUR PROGRAM5,646,7306,115,730Air Force UFR—Weapon system sustainment[114,000]Restore A10s divestment[272,000]Restore C130s divestment[83,000]090BASE SUPPORT9,846,0379,931,037Air Force UFR—Build command and control framework[85,000]100GLOBAL C3I AND EARLY WARNING979,705979,705110OTHER COMBAT OPS SPT PROGRAMS1,418,5151,424,825Commercial economic analysis program reduction[–3,000]EUCOM UFR—Air base air defense[110]EUCOM UFR—Mission Partner Environment[9,200]120CYBERSPACE ACTIVITIES864,761864,761150SPACE CONTROL SYSTEMS13,22313,223160US NORTHCOM/NORAD196,774196,774170US STRATCOM475,015475,015180US CYBERCOM389,663420,963CYBERCOM UFR—Acceleration of cyber intelligence[3,200]CYBERCOM UFR—Acquisition personnel[4,800]CYBERCOM UFR—Advanced cyber training[23,300]190US CENTCOM372,354391,354CENTCOM UFR—MISO program[24,000]Program reduction to OSCI[–5,000]200US SOCOM28,73328,733220CENTCOM CYBERSPACE SUSTAINMENT1,2891,289230USSPACECOM272,601329,601SPACECOM UFR—Bridging space protection gaps[30,200]SPACECOM UFR—Pathway to full operational capability[26,800]9999CLASSIFIED PROGRAMS1,454,3831,443,883Capabilities Management Office reduction[–5,000]CCMD Intelligence Information Technology reduction[–3,000]Strategy Coordination reduction[–2,500]SUBTOTAL OPERATING FORCES42,770,50845,607,118MOBILIZATION240AIRLIFT OPERATIONS2,422,7842,422,784250MOBILIZATION PREPAREDNESS667,851667,851SUBTOTAL MOBILIZATION3,090,6353,090,635TRAINING AND RECRUITING260OFFICER ACQUISITION156,193156,193270RECRUIT TRAINING26,07226,072280RESERVE OFFICERS TRAINING CORPS (ROTC)127,693127,693290SPECIALIZED SKILL TRAINING491,286491,286300FLIGHT TRAINING718,742718,742310PROFESSIONAL DEVELOPMENT EDUCATION302,092302,092320TRAINING SUPPORT162,165162,165330RECRUITING AND ADVERTISING171,339171,339340EXAMINING8,1788,178350OFF-DUTY AND VOLUNTARY EDUCATION236,760236,760360CIVILIAN EDUCATION AND TRAINING306,602306,602370JUNIOR ROTC65,94065,940SUBTOTAL TRAINING AND RECRUITING2,773,0622,773,062ADMIN & SRVWD ACTIVITIES380LOGISTICS OPERATIONS1,062,7091,062,709390TECHNICAL SUPPORT ACTIVITIES169,957169,957400ADMINISTRATION1,005,8271,005,827410SERVICEWIDE COMMUNICATIONS31,05431,054420OTHER SERVICEWIDE ACTIVITIES1,470,7571,476,757Air Force UFR—Build command and control framework[6,000]430CIVIL AIR PATROL29,12829,128450INTERNATIONAL SUPPORT81,11881,1189999CLASSIFIED PROGRAMS1,391,7201,391,720SUBTOTAL ADMIN & SRVWD ACTIVITIES5,242,2705,248,270UNDISTRIBUTED998UNDISTRIBUTED0–594,865Bulk fuel adjustment[–150,165]Foreign currency fluctuations[–81,000]Printing costs reduction[–5,100]Unobligated balances[–358,600]SUBTOTAL UNDISTRIBUTED0–594,865TOTAL OPERATION & MAINTENANCE, AIR FORCE53,876,47556,124,220OPERATION & MAINTENANCE, SPACE FORCEOPERATING FORCES010GLOBAL C3I & EARLY WARNING495,615521,315Space Force UFR—Maintenance contracts for missile warning and defense systems[25,700]020SPACE LAUNCH OPERATIONS185,700185,700030SPACE OPERATIONS611,269620,769Space Force UFR—Increase opeational support to SPACECOM[5,500]Space Force UFR—Space Commercially Augmented Mission Platform[4,000]040EDUCATION & TRAINING22,887108,887Space Force UFR—Accelerate Space Force PME[86,000]060DEPOT MAINTENANCE280,165306,365Space Force UFR—Weapon system sustainment[26,200]070FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION213,347281,147Space Force UFR—Aircraft fire training mock-up[1,500]Space Force UFR—FSRM Cheyenne Mountain Complex[66,300]080CONTRACTOR LOGISTICS AND SYSTEM SUPPORT1,158,7071,254,707Space Force UFR—Weapon system sustainment[96,000]090SPACE OPERATIONS -BOS143,520143,5209999CLASSIFIED PROGRAMS172,755172,755SUBTOTAL OPERATING FORCES3,283,9653,595,165ADMINISTRATION AND SERVICE WIDE ACTIVITIES100ADMINISTRATION156,747156,747SUBTOTAL ADMINISTRATION AND SERVICE WIDE ACTIVITIES156,747156,747TOTAL OPERATION & MAINTENANCE, SPACE FORCE3,440,7123,751,912OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES010PRIMARY COMBAT FORCES1,665,0151,665,015020MISSION SUPPORT OPERATIONS179,486179,486030DEPOT PURCHASE EQUIPMENT MAINTENANCE530,540530,540040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION114,987123,987Air Force UFR—FSRM[9,000]050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT254,831254,831060BASE SUPPORT470,801470,801070CYBERSPACE ACTIVITIES1,3721,372SUBTOTAL OPERATING FORCES3,217,0323,226,032ADMINISTRATION AND SERVICEWIDE ACTIVITIES080ADMINISTRATION91,28991,289090RECRUITING AND ADVERTISING23,18123,181100MILITARY MANPOWER AND PERS MGMT (ARPC)13,96613,966110OTHER PERS SUPPORT (DISABILITY COMP)6,1966,196120AUDIOVISUAL442442SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES135,074135,074UNDISTRIBUTED998UNDISTRIBUTED0–43,295Bulk fuel adjustment[–3,195]Unobligated balances[–40,100]SUBTOTAL UNDISTRIBUTED0–43,295TOTAL OPERATION & MAINTENANCE, AF RESERVE3,352,1063,317,811OPERATION & MAINTENANCE, ANGOPERATING FORCES010AIRCRAFT OPERATIONS2,281,4322,281,432020MISSION SUPPORT OPERATIONS582,848588,748CNGB UFR—HRF/CERFP sustainment[5,900]030DEPOT PURCHASE EQUIPMENT MAINTENANCE1,241,3181,241,318040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION353,193379,193Air Force UFR—FSRM[26,000]050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,077,6541,077,654060BASE SUPPORT908,198925,598CNGB UFR—Security forces hearing and comm package[17,400]070CYBERSPACE SUSTAINMENT23,89523,895080CYBERSPACE ACTIVITIES17,26317,263SUBTOTAL OPERATING FORCES6,485,8016,535,101ADMINISTRATION AND SERVICE-WIDE ACTIVITIES090ADMINISTRATION46,45546,455100RECRUITING AND ADVERTISING41,76441,764SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES88,21988,219UNDISTRIBUTED998UNDISTRIBUTED0–66,275Bulk fuel adjustment[–15,975]Unobligated balances[–50,300]SUBTOTAL UNDISTRIBUTED0–66,275TOTAL OPERATION & MAINTENANCE, ANG6,574,0206,557,045OPERATION AND MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF STAFF407,240407,240020JOINT CHIEFS OF STAFF—CE2T2554,634677,734AFRICOM UFR—Joint Exercise Program[18,000]CENTCOM UFR—EAGER LION[20,000]INDOPACOM UFR—Joint Exercise Program[35,100]Joint Exercise Program—restore to FY21 levels[50,000]030JOINT CHIEFS OF STAFF—CYBER8,0988,098050SPECIAL OPERATIONS COMMAND COMBAT DEVELOPMENT ACTIVITIES2,044,4792,047,789SOCOM UFR—Armored ground mobility systems acceleration[3,310]060SPECIAL OPERATIONS COMMAND CYBERSPACE ACTIVITIES45,85145,851070SPECIAL OPERATIONS COMMAND INTELLIGENCE1,614,7571,614,757080SPECIAL OPERATIONS COMMAND MAINTENANCE1,081,8691,088,210SOCOM UFR—Modernized forward look sonar[900]SOCOM UFR—Personal signature management acceleration[5,441]090SPECIAL OPERATIONS COMMAND MANAGEMENT/OPERATIONAL HEADQUARTERS180,042180,042100SPECIAL OPERATIONS COMMAND OPERATIONAL SUPPORT1,202,0601,202,060110SPECIAL OPERATIONS COMMAND THEATER FORCES3,175,7893,175,789SUBTOTAL OPERATING FORCES10,314,81910,447,570TRAINING AND RECRUITING130DEFENSE ACQUISITION UNIVERSITY171,607171,607140JOINT CHIEFS OF STAFF92,90592,905150PROFESSIONAL DEVELOPMENT EDUCATION31,66931,669SUBTOTAL TRAINING AND RECRUITING296,181296,181ADMIN & SRVWIDE ACTIVITIES170CIVIL MILITARY PROGRAMS137,311157,311Innovative readiness training increase[5,000]STARBASE[15,000]190DEFENSE CONTRACT AUDIT AGENCY618,526618,526200DEFENSE CONTRACT AUDIT AGENCY—CYBER3,9843,984220DEFENSE CONTRACT MANAGEMENT AGENCY1,438,2961,438,296230DEFENSE CONTRACT MANAGEMENT AGENCY—CYBER11,99911,999240DEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY941,488946,488DCSA Analytic tools for assessing FOCI[5,000]260DEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY—CYBER9,8599,859270DEFENSE HUMAN RESOURCES ACTIVITY816,168831,168Troops-to-Teachers[15,000]280DEFENSE HUMAN RESOURCES ACTIVITY—CYBER17,65517,655290DEFENSE INFORMATION SYSTEMS AGENCY1,913,7341,955,734milCloud 2.0 migration[42,000]310DEFENSE INFORMATION SYSTEMS AGENCY—CYBER530,278615,378Automated C2, orchestration, other increased capabilities for JFHQ-DODIN[25,000]CYBERCOM UFR—Hardening of DODIN[60,100]350DEFENSE LEGAL SERVICES AGENCY229,498229,498360DEFENSE LOGISTICS AGENCY402,864402,864370DEFENSE MEDIA ACTIVITY222,655222,655380DEFENSE PERSONNEL ACCOUNTING AGENCY130,174130,174390DEFENSE SECURITY COOPERATION AGENCY2,067,4462,405,736AFRICOM UFR—AFRICOM security cooperation program increase[60,000]Increase to Ukraine Security Assistance Initiative[50,000]INDOPACOM UFR—INDOPACOM security cooperation program increase[130,600]Joint Combined Exchange Training—restore to FY21 levels[3,190]SOUTHCOM UFR—Air Mobility Initiative[85,000]SOUTHCOM UFR—Central America Border Security Initiative[9,500]420DEFENSE TECHNOLOGY SECURITY ADMINISTRATION39,30539,305440DEFENSE THREAT REDUCTION AGENCY885,749885,749460DEFENSE THREAT REDUCTION AGENCY—CYBER36,73636,736470DEPARTMENT OF DEFENSE EDUCATION ACTIVITY3,138,3453,208,345Impact Aid for children with severe disabilities[20,000]Impact Aid for schools with military dependent students[50,000]490MISSILE DEFENSE AGENCY502,450502,450530OFFICE OF THE LOCAL DEFENSE COMMUNITY COOPERATION—OSD89,68689,686540OFFICE OF THE SECRETARY OF DEFENSE1,766,6141,864,114Analytical tools in evaluating energy resilience measures[2,000]Bien Hoa dioxin cleanup[15,000]Centers for Disease Control and Prevention nation-wide human health assessment[15,000]Congressional Hearings and Reporting Requirements Tracking System modernization[2,000]Cost Assessment Data Enterprise[3,500]Defense Environmental International Cooperation program increase[2,000]Interstate compacts on licensed occupations[4,000]Joint Aviation Safety Council[4,000]Office of the Secretary of Defense civilian workforce[25,000]Personnel in the Office of Assistant Secretary of Defense Sustainment and Environment, Safety, and Occupational Health[5,000]Strategic competition initiative[20,000]550OFFICE OF THE SECRETARY OF DEFENSE—CYBER32,85132,851560SPACE DEVELOPMENT AGENCY53,85153,851570WASHINGTON HEADQUARTERS SERVICES369,698369,698999CLASSIFIED PROGRAMS17,900,14617,900,146SUBTOTAL ADMIN & SRVWIDE ACTIVITIES34,307,36634,980,256TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE44,918,36645,079,862UNDISTRIBUTEDOPERATION & MAINTENANCE, DEFENSE-WIDE998UNDISTRIBUTED0–644,145Bulk fuel adjustment[–3,195]Foreign currency fluctuations[–30,000]Printing costs reduction[–5,100]Program reduction—SOCOM unjustified increase in management and headquarters expenses[–28,650]Unobligated balances[–577,200]SUBTOTAL UNDISTRIBUTED0–644,145TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE0161,496MISCELLANEOUS APPROPRIATIONSUS COURT OF APPEALS FOR THE ARMED FORCES, DEF010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE15,58915,589SUBTOTAL US COURT OF APPEALS FOR THE ARMED FORCES, DEF15,58915,589TOTAL MISCELLANEOUS APPROPRIATIONS15,58915,589MISCELLANEOUS APPROPRIATIONSOVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID110,051135,051Program increase[25,000]SUBTOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID110,051135,051TOTAL MISCELLANEOUS APPROPRIATIONS110,051135,051MISCELLANEOUS APPROPRIATIONSCOOPERATIVE THREAT REDUCTION ACCOUNT010COOPERATIVE THREAT REDUCTION239,849239,849SUBTOTAL COOPERATIVE THREAT REDUCTION ACCOUNT239,849239,849TOTAL MISCELLANEOUS APPROPRIATIONS239,849239,849MISCELLANEOUS APPROPRIATIONSACQUISITION WORKFORCE DEVELOPMENT010ACQ WORKFORCE DEV FD54,67954,679SUBTOTAL ACQUISITION WORKFORCE DEVELOPMENT54,67954,679TOTAL MISCELLANEOUS APPROPRIATIONS54,67954,679MISCELLANEOUS APPROPRIATIONSENVIRONMENTAL RESTORATION, ARMY050ENVIRONMENTAL RESTORATION, ARMY200,806200,806SUBTOTAL ENVIRONMENTAL RESTORATION, ARMY200,806200,806TOTAL MISCELLANEOUS APPROPRIATIONS200,806200,806MISCELLANEOUS APPROPRIATIONSENVIRONMENTAL RESTORATION, NAVY060ENVIRONMENTAL RESTORATION, NAVY298,250298,250SUBTOTAL ENVIRONMENTAL RESTORATION, NAVY298,250298,250TOTAL MISCELLANEOUS APPROPRIATIONS298,250298,250MISCELLANEOUS APPROPRIATIONSENVIRONMENTAL RESTORATION, AIR FORCE070ENVIRONMENTAL RESTORATION, AIR FORCE301,768301,768SUBTOTAL ENVIRONMENTAL RESTORATION, AIR FORCE301,768301,768TOTAL MISCELLANEOUS APPROPRIATIONS301,768301,768MISCELLANEOUS APPROPRIATIONSENVIRONMENTAL RESTORATION, DEFENSE080ENVIRONMENTAL RESTORATION, DEFENSE8,7838,783SUBTOTAL ENVIRONMENTAL RESTORATION, DEFENSE8,7838,783TOTAL MISCELLANEOUS APPROPRIATIONS8,7838,783MISCELLANEOUS APPROPRIATIONSENVIRONMENTAL RESTORATION FORMERLY USED SITES090ENVIRONMENTAL RESTORATION FORMERLY USED SITES218,580218,580SUBTOTAL ENVIRONMENTAL RESTORATION FORMERLY USED SITES218,580218,580TOTAL MISCELLANEOUS APPROPRIATIONS218,580218,580TOTAL OPERATION & MAINTENANCE253,623,852260,571,205 XLIVMILITARY PERSONNEL4401.MILITARY PERSONNELSEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)ItemFY 2022 RequestSenate AuthorizedMILITARY PERSONNELMILITARY PERSONNEL APPROPRIATIONSMILITARY PERSONNEL APPROPRIATIONS157,947,920157,451,308A–10/F–35 Active duty maintainers93,000Army UFR – JTIMS exercise support67,435Army UFR – Reserve Component EDI for Rotational Forces55,999Army UFR – Reserve Component Homeland Security Ops228,410CNGB UFR – CBRN Response Forces9,200Military personnel historical underexecution[–950,656]SUBTOTAL MILITARY PERSONNEL APPROPRIATIONS157,947,920157,451,308MEDICARE-ELIGIBLE RETIREE HEALTH CARE FUND CONTRIBUTIONSMEDICARE-ELIGIBLE RETIREE HEALTH CARE FUND CONTRIBUTIONS9,337,1759,337,175SUBTOTAL MEDICARE-ELIGIBLE RETIREE HEALTH CARE FUND CONTRIBUTIONS9,337,1759,337,175TOTAL MILITARY PERSONNEL167,285,095166,788,483 XLVOTHER AUTHORIZATIONS4501.OTHER AUTHORIZATIONSSEC. 4501. OTHER AUTHORIZATIONS (In Thousands of Dollars)LineItemFY 2022 RequestSenate AuthorizedWORKING CAPITAL FUNDWORKING CAPITAL FUND, ARMY1INDUSTRIAL OPERATIONS26,93526,9352SUPPLY MANAGEMENT—ARMY357,776357,776SUBTOTAL WORKING CAPITAL FUND, ARMY384,711384,711WORKING CAPITAL FUND, NAVY1SUPPLY MANAGEMENT, NAVY150,000150,000SUBTOTAL WORKING CAPITAL FUND, NAVY150,000150,000WORKING CAPITAL FUND, AIR FORCE2SUPPLIES AND MATERIALS77,45377,453SUBTOTAL WORKING CAPITAL FUND, AIR FORCE77,45377,453WORKING CAPITAL FUND, DEFENSE-WIDE1ENERGY MANAGEMENT—DEF40,00040,0002SUPPLY CHAIN MANAGEMENT—DEF87,76587,765SUBTOTAL WORKING CAPITAL FUND, DEFENSE-WIDE127,765127,765WORKING CAPITAL FUND, DECA2WORKING CAPITAL FUND, DECA1,162,0711,162,071SUBTOTAL WORKING CAPITAL FUND, DECA1,162,0711,162,071TOTAL WORKING CAPITAL FUND1,902,0001,902,000CHEM AGENTS & MUNITIONS DESTRUCTIONOPERATION & MAINTENANCE1CHEM DEMILITARIZATION—O&M93,12193,121SUBTOTAL OPERATION & MAINTENANCE93,12193,121RESEARCH, DEVELOPMENT, TEST, AND EVALUATION2CHEM DEMILITARIZATION—RDT&E1,001,2311,001,231SUBTOTAL RESEARCH, DEVELOPMENT, TEST, AND EVALUATION1,001,2311,001,231TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION1,094,3521,094,352DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEFDRUG INTRDCTN1COUNTER-NARCOTICS SUPPORT593,250593,250SUBTOTAL DRUG INTRDCTN593,250593,250DRUG DEMAND REDUCTION PROGRAM2DRUG DEMAND REDUCTION PROGRAM126,024126,024SUBTOTAL DRUG DEMAND REDUCTION PROGRAM126,024126,024NATIONAL GUARD COUNTER-DRUG PROGRAM3NATIONAL GUARD COUNTER-DRUG PROGRAM96,97096,970SUBTOTAL NATIONAL GUARD COUNTER-DRUG PROGRAM96,97096,970NATIONAL GUARD COUNTER-DRUG SCHOOLS4NATIONAL GUARD COUNTER-DRUG SCHOOLS5,6645,664SUBTOTAL NATIONAL GUARD COUNTER-DRUG SCHOOLS5,6645,664TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF821,908821,908OFFICE OF THE INSPECTOR GENERALOFFICE OF THE INSPECTOR GENERAL1OPERATION AND MAINTENANCE434,700434,7002OPERATION AND MAINTENANCE1,2181,2183RDT&E2,3652,3654PROCUREMENT8080SUBTOTAL OFFICE OF THE INSPECTOR GENERAL438,363438,363TOTAL OFFICE OF THE INSPECTOR GENERAL438,363438,363DEFENSE HEALTH PROGRAMOPERATION & MAINTENANCE1IN-HOUSE CARE9,720,0049,750,004Anomalous health incidents[30,000]2PRIVATE SECTOR CARE18,092,67918,092,6793CONSOLIDATED HEALTH SUPPORT1,541,1221,541,1224INFORMATION MANAGEMENT2,233,6772,233,6775MANAGEMENT ACTIVITIES335,138335,1386EDUCATION AND TRAINING333,234333,2347BASE OPERATIONS/COMMUNICATIONS1,926,8651,926,865SUBTOTAL OPERATION & MAINTENANCE34,182,71934,212,719RDT&E10R&D ADVANCED DEVELOPMENT235,556235,55611R&D DEMONSTRATION/VALIDATION142,252142,25212R&D ENGINEERING DEVELOPMENT101,054101,05412R&D MANAGEMENT AND SUPPORT49,64549,64514R&D CAPABILITIES ENHANCEMENT17,61917,6198R&D RESEARCH9,0919,0919R&D EXPLORATRY DEVELOPMENT75,46375,463SUBTOTAL RDT&E630,680630,680PROCUREMENT15PROC INITIAL OUTFITTING20,92620,92616PROC REPLACEMENT & MODERNIZATION250,366250,36618PROC MILITARY HEALTH SYSTEM—DESKTOP TO DATACENTER72,30272,30219PROC DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION435,414435,414SUBTOTAL PROCUREMENT779,008779,008TOTAL DEFENSE HEALTH PROGRAM35,592,40735,622,407TOTAL OTHER AUTHORIZATIONS39,849,03039,879,030 XLVIMILITARY CONSTRUCTION4601.MILITARY CONSTRUCTIONSEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)AccountState/Country and InstallationProject TitleFY 2022 RequestSenate AuthorizedMILITARY CONSTRUCTIONARMYAlabamaArmyFort RuckerAIT Barracks Complex066,000ArmyRedstone ArsenalPropulsion Systems Lab55,00055,000BelgiumArmyShape HeadquartersCommand and Control Facility16,00016,000CaliforniaArmyFort IrwinSimulations Center52,00052,000GeorgiaArmyFort GordonCyber Instructional Fac (Admin/Cmd) (Inc 2)69,00069,000ArmyFort StewartBarracks0100,000GermanyArmyEast Camp GrafenwoehrEDI: Barracks and Dining Facility103,000103,000ArmySmith BarracksLive Fire Exercise Shoothouse16,00016,000ArmySmith BarracksIndoor Small Arms Range17,50017,500HawaiiArmyFort ShafterCost to Complete, Command & Control Facility055,500ArmyWest Loch Naval Magazine AnnexAmmunition Storage51,00051,000ArmyWheeler Army AirfieldAviation Unit OPS Building084,000ArmyWheeler Army AirfieldRotary Wing Parking Apron056,000KansasArmyFort LeavenworthChild Development Center034,000KentuckyArmyFort KnoxChild Development Center027,000KwajaleinArmyKwajalein AtollCost to Complete, Family Housing Replacement Construction010,000LouisianaArmyCamp MindenCollective Training Unaccompanied Housing013,800ArmyFort PolkBarracks056,000ArmyFort PolkJoint Operations Center55,00055,000MarylandArmyFort MeadeBarracks81,00081,000New YorkArmyFort HamiltonInformation Systems Facility26,00026,000ArmyWatervliet ArsenalAccess Control Point20,00020,000ArmyWest Point Military ReservationCost to Complete, Engineering Center017,200PennsylvaniaArmyLetterkenny Army DepotFire Station21,00021,000ArmyTobyhanna Army DepotCost to Complete, Family Housing Replacement Construction07,500Puerto RicoArmyFort BuchananCost to Complete, Family Housing Replacement Construction014,000South CarolinaArmyFort JacksonCost to Complete, Reception Barracks Complex, Ph 1021,000ArmyFort JacksonReception Barracks Complex, Ph2 (Inc 2)34,00034,000TexasArmyFort HoodBarracks061,000ArmyFort HoodBarracks069,000VirginiaArmyJont Base Langley-EustisCost to Complete, AIT Barracks Complex, Ph 4016,000Worldwide ClassifiedArmyClassified LocationForward Operating Site31,00031,000Worldwide UnspecifiedArmyUnspecified Worldwide LocationsMinor Construction35,54335,543ArmyUnspecified Worldwide LocationsPlanning & Design124,649124,649ArmyUnspecified Worldwide LocationsHost Nation Support27,00027,000ArmyWorldwide Various LocationsLab Planning & Design Unfunded Requirement045,000SUBTOTAL ARMY834,6921,587,692NAVYArizonaNavyMarine Corps Air Station YumaBachelor Enlisted Quarters099,600NavyMarine Corps Air Station YumaCombat Training Tank Complex029,300CaliforniaNavyCamp PendletonI MEF Consolidated Information Center (Inc)19,86919,869NavyMarine Corps Air Ground Combat CenterWastewater Treatment Plant045,000NavyMarine Corps Air Station MiramarAircraft Maintenance Hangar0209,500NavyMarine Corps Air Station MiramarF–35 Centralized Engine Repair Facility031,400NavyMarine Corps Base Camp PendletonBasilone Road Realignment085,200NavyMarine Corps Base Camp PendletonCLB MEU Complex083,900NavyMarine Corps Base Camp PendletonWarehouse Replacement022,200NavyMarine Corps Reserve Depot San DiegoRecruit Mess Hall Replacement08,000NavyNaval Air Station LemooreF–35C Hangar 6 Phase 2 (Mod 3/4) (Inc)75,07075,070NavyNaval Base CoronadoCMV–22B Aircraft Maintenance Hangar063,600NavyNaval Base San DiegoPier 6 Replacement (Inc)50,00050,000NavyNaval Base Ventura CountyCombat Vehicle Maintenance Facility048,700NavyNaval Base Ventura CountyMQ–25 Aircraft Maintenance Hangar0148,800NavyNaval Weapons Station Seal BeachMissile Magazines (Inc)10,84010,840NavySan Nicolas IslandDirected Energy Weapons Test Facilities19,90719,907El SalvadorNavyCooperative Security Location ComalapaHangar and Ramp Expansion028,000FloridaNavyMarine Corps Support Facility Blount IslandLighterage and Small Craft Facility069,400GreeceNavyNaval Support Activity Souda BayEDI: Joint Mobility Processing Center41,65041,650GuamNavyAndersen Air Force BaseAviation Admin Building50,89050,890NavyJoint Region Marianas4th Marines Regiment Facilities109,50784,507NavyJoint Region MarianasCombat Logistics Battallion–4 Facility92,71064,710NavyJoint Region MarianasConsolidated Armory43,47043,470NavyJoint Region MarianasInfantry Battalion Company HQ44,10044,100NavyJoint Region MarianasMarine Expeditionary Brigade Enablers66,83066,830NavyJoint Region MarianasPrincipal End Item (PEI) Warehouse47,11047,110NavyJoint Region MarianasBachelor Enlisted Quarters H (Inc)43,20043,200NavyJoint Region MarianasX-Ray Wharf Berth 2103,80063,800NavyJoint Region MarianasJoint Communication Upgrade (Inc)84,00084,000HawaiiNavyMarine Corps Base Kaneohe BayBachelor Enlisted Quarters Phase II (Inc)010,000NavyMarine Corps Base Kaneohe BayElectrical Distribution Modernization064,500JapanNavyFleet Activities YokosukaPier 5 (Berths 2 and 3) (Inc)15,29215,292NavyFleet Activities YokosukaShip Handling & Combat Training Facilities49,90049,900MaineNavyPortsmouth Naval ShipyardMulti-Mission Dry Dock #1 Extension (Inc)—Navy #1 Ufr0100,000NavyPortsmouth Naval ShipyardMulti-Mission Dry Dock #1 Extension (Inc)250,000250,000NevadaNavyNaval Air Station FallonTraining Range Land Acquisition—Phase 248,2500North CarolinaNavyCamp LejeuneII MEF Operations Center Replacement (Inc)42,20042,200NavyMarine Corps Air Station Cherry PointATC Tower & Airfield Operations018,700NavyMarine Corps Air Station Cherry PointAircraft Maintenance Hangar207,89757,897NavyMarine Corps Air Station Cherry PointF–35 Flightline Utilities Modernization Phase 2113,52033,520NavyMarine Corps Base Camp LejeuneWater Treatment Plant Replacement Hadnot Pt064,200South CarolinaNavyMarine Corps Air Station BeaufortAircraft Maintenance Hangar0122,600NavyMarine Corps Air Station BeaufortRecycling/Hazardous Waste Facility05,000SpainNavyNaval Station RotaEDI: Explosive Ordnance Disposal (EOD) Mobile Unit Facilities085,600VirginiaNavyMarine Corps Base QuanticoVehicle Inspection and Visitor Control Center42,85042,850NavyMarine Corps Base QuanticoWargaming Center (Inc)30,50030,500NavyNaval Station NorfolkCMV–22 Aircraft Maintenance Hangar & Airfield Improvement075,100NavyNaval Station NorfolkSubmarine Pier 3 (Inc)88,92343,923NavyNaval Weapons Station YorktownNavy Munitions Command (Nmc) Ordnance Facilities Recap, Phase 2013,500NavyPortsmouth Naval ShipyardDry Dock Saltwater System for CVN–78156,38056,380Worldwide UnspecifiedNavyUnspecified Worldwide LocationsUnspecified Minor Military Construction56,43556,435NavyUnspecified Worldwide LocationsMCON Design Funds363,252363,252NavyWorldwide Various LocationsConsolidated RDT&E Systems Facility P&D (Naval Station Newport)01,700NavyWorldwide Various LocationsF–35 Joint Strike Fighter Sustainment Center (P–993) P&D (MCAS Cherry Point)010,000NavyWorldwide Various LocationsHdr Hawaii: Planning and Design09,000NavyWorldwide Various LocationsLab Planning & Design Unfunded Requirement0110,000NavyWorldwide Various LocationsNext Generation Secure Submarine Platform Facility P&D (Naval Station Newport)04,000NavyWorldwide Various LocationsNext Generation Torpedo Integration Lab P&D (Naval Station Newport)01,200NavyWorldwide Various LocationsPDI: Planning & Design Unfunded Requirement068,200NavyWorldwide Various LocationsPlanning & Design040,000NavyWorldwide Various LocationsSubmarine Payloads Integration Laboratory P&D (Naval Station Newport)01,400NavyWorldwide Various LocationsUnspecified Minor Construction075,000SUBTOTAL NAVY2,368,3523,704,402AIR FORCEAlaskaAir ForceEielson Air Force BaseContaminated Soil Removal044,850Air ForceJoint Base Elmendorf-RichardsonExtend Runway 16/34 (Inc 1)79,00079,000ArizonaAir ForceDavis-Monthan Air Force BaseSouth Wilmot Gate13,40013,400Air ForceLuke Air Force BaseF–35A ADAL AMU Facility Squadron #628,00028,000Air ForceLuke Air Force BaseF–35A Squadron Operations Facility #621,00021,000AustraliaAir ForceRoyal Australian Air Force Base DarwinSquadron Operations Facility7,4007,400Air ForceRoyal Australian Air Force Base TindalAircraft Maintenance Support Facility6,2006,200Air ForceRoyal Australian Air Force Base TindalSquadron Operations Facility8,2008,200CaliforniaAir ForceEdwards Air Force BaseFlight Test Engineering Lab Complex4,0004,000Air ForceVandenberg Space Force BaseGBSD Stage Processing Facility19,00019,000Air ForceVandenberg Space Force BaseGBSD Re-Entry Vehicle Facility48,00048,000ColoradoAir ForceSchriever Space Force BaseADAL Fitness Center030,000District of ColumbiaAir ForceJoint Base Anacostia BollingJoint Air Defense Operations Center Phase II24,00024,000FloridaAir ForceEglin Air Force BaseCost to Complete—Advanced Munitions Technology Complex031,500Air ForceEglin Air Force BaseFlightline Fire Station at Duke Field014,000GeorgiaAir ForceMoody Air Force Base41 Rqs Hh‐60w Apron012,500GermanyAir ForceSpangdahlem Air BaseF/a–22 LO/Composite Repair Facility22,62522,625GuamAir ForceJoint Region MarianasMunitions Storage Igloos IV55,00055,000Air ForceJoint Region MarianasAirfield Damage Repair Warehouse30,00030,000Air ForceJoint Region MarianasHayman Munitions Storage Igloos, MSA29,8249,824HungaryAir ForceKecskemet Air BaseEDI: Construct Parallel Taxiway38,65038,650Air ForceKecskemet Air BaseEDI: Construct Airfield Upgrades20,56420,564ItalyAir ForceAviano Air Force BaseArea A1 Entry Control Point010,200JapanAir ForceKadena Air BaseAirfield Damage Repair Storage Facility38,00038,000Air ForceKadena Air BaseHelicopter Rescue OPS Maintenance Hangar168,00050,000Air ForceKadena Air BaseReplace Munitions Structures26,10026,100Air ForceMisawa Air BaseAirfield Damage Repair Facility25,00025,000Air ForceYokota Air BaseAirfield Damage Repair Warehouse039,000Air ForceYokota Air BaseConstruct CATM Facility25,00025,000Air ForceYokota Air BaseC–130J Corrosion Control Hangar67,00067,000LouisianaAir ForceBarksdale Air Force BaseCost to Complete—Entrance Road and Gate036,000Air ForceBarksdale Air Force BaseWeapons Generation Facility (Inc 1)40,00040,000MarylandAir ForceJoint Base AndrewsCost to Complete—Military Working Dog Kennel07,800Air ForceJoint Base AndrewsFire Crash Rescue Station26,00026,000MassachusettsAir ForceHanscom Air Force BaseNC3 Acquisitions Management Facility66,00066,000New MexicoAir ForceKirtland Air Force BaseCost to Complete—Wyoming Gate Antiterrorism Compliance05,600OhioAir ForceWright-Patterson Air Force BaseChild Development Center024,000OklahomaAir ForceTinker Air Force BaseKC–46A 3–Bay Depot Maintenance Hangar160,00060,000South CarolinaAir ForceJoint Base CharlestonFire and Rescue Station030,000Air ForceJoint Base CharlestonFlightline Support Facility029,000South DakotaAir ForceEllsworth Air Force BaseB–21 2–Bay LO Restoration Facility (Inc 2)91,00041,000Air ForceEllsworth Air Force BaseB–21 Field Training Detachment Facility47,00047,000Air ForceEllsworth Air Force BaseB–21 Mission Operations Planning Facility36,00036,000Air ForceEllsworth Air Force BaseB–21 Washrack & Maintenance Hangar65,00065,000Air ForceEllsworth Air Force BaseB–21 ADAL Flight Simulator24,00024,000Air ForceEllsworth Air Force BaseB–21 Formal Training Unit/AMU70,00070,000SpainAir ForceMorón Air BaseEDI: Hot Cargo Pad8,5428,542TennesseeAir ForceArnold Air Force BaseAdd/Alter Test Cell Delivery Bay014,600TexasAir ForceJoint Base San AntonioBMT Recruit Dormitory 8 (Inc 3)31,00031,000Air ForceJoint Base San AntonioBMT Recruit Dormitory 7141,000141,000Air ForceJoint Base San Antonio—Fort Sam HoustonChild Development Center – Fsh029,000Air ForceJoint Base San Antonio—LacklandChild Development Center – Lackland029,000Air ForceSheppard Air Force BaseChild Development Center20,00020,000United KingdomAir ForceRoyal Air Force FairfordEDI: Construct DABS-FEV Storage94,00024,000Air ForceRoyal Air Force LakenheathCost to Complete—F–35 ADAL Conventional Munitions MX04,400Air ForceRoyal Air Force LakenheathF‐35a Child Development Center024,000Air ForceRoyal Air Force LakenheathF–35A Weapons Load Training Facility49,00049,000Air ForceRoyal Air Force LakenheathF–35A Munition Inspection Facility31,00031,000UtahAir ForceHill Air Force BaseGBSD Organic Software Sustainment Center (Inc 2)31,00031,000VirginiaAir ForceJoint Base Langley EustisFuel System Maintenance Dock024,000Worldwide UnspecifiedAir ForceVarious Worldwide LocationsEDI: Planning & Design648648Air ForceVarious Worldwide LocationsPDI: Planning & Design27,20027,200Air ForceVarious Worldwide LocationsPlanning & Design201,453201,453Air ForceVarious Worldwide LocationsUnspecified Minor Military Construction58,88458,884Air ForceWorldwide Various LocationsLab Planning & Design Unfunded Requirement0120,000Air ForceWorldwide Various LocationsSecure Integration Support Lab W/Land Acquisition P&D (Air Force Maui Optical and Supercomputing Site)08,800SUBTOTAL AIR FORCE2,102,6902,332,940DEFENSE-WIDEAlabamaDefense-WideFort Rucker10 MW RICE Generator Plant and Microgrid Controls024,000Defense-WideRedstone ArsenalMsic Advanced Analysis Facility Phase 1 (Inc)025,000BelgiumDefense-WideChievres Air BaseEurope West District Superintendent's Office15,00015,000CaliforniaDefense-WideCamp PendletonVeterinary Treatment Facility Replacement13,60013,600Defense-WideMarine Corps Air Station MiramarAdditional LFG Power Meter Station04,054Defense-WideNaval Air Weapons Station China Lake / RidgecrestSolar Energy Storage System09,120Defense-WideSilver Strand Training ComplexSOF NSWG11 Operations Support Facility12,00012,000Defense-WideSilver Strand Training ComplexSOF ATC Operations Support Facility21,70021,700ColoradoDefense-WideBuckley Air Force BaseJCC Expansion20,00020,000District of ColumbiaDefense-WideJoint Base Anacostia BollingDIA HQ Cooling Towers and Cond Pumps02,257Defense-WideJoint Base Anacostia BollingPV Carports029,004FloridaDefense-WideMacDill Air Force BaseTransmission and Switching Stations022,000GeorgiaDefense-WideFort Benning4.8mw Generation and Microgrid017,593Defense-WideFort BenningSOF Battalion Headquarters Facility62,00062,000Defense-WideFort Stewart10 MW Generation Plant, With Microgrid Controls022,000Defense-WideNaval Submarine Base Kings BayElectrical Transmission and Distribution019,314GermanyDefense-WideRamstein Air BaseRamstein Middle School93,00013,000GuamDefense-WidePolaris Point Submarine BaseInner Apra Harbor Resiliency Upgrades (Phase I)038,300HawaiiDefense-WideJoint Base Pearl Harbor-HickamVeterinary Treatment Facility Replacement29,80029,800IdahoDefense-WideMountain Home Air Force BaseWater Treatment Plant and Pump Station033,800JapanDefense-WideKadena Air BaseTruck Unload Facilities22,30022,300Defense-WideKadena Air BaseOperations Support Facility24,00024,000Defense-WideMarine Corps Air Base IwakuniFuel Pier57,70057,700Defense-WideMisawa Air BaseAdditive Injection Pump and Storage System6,0006,000Defense-WideNaval Air Facility AtsugiSmart Grid for Utility and Facility Controls03,810Defense-WideYokota Air BaseHangar/AMU108,25330,253KuwaitDefense-WideCamp ArifjanMicrogrid Controller, 1.25 MW Solar PV, and 1.5 MWH Battery015,000MarylandDefense-WideBethesda Naval HospitalMEDCEN Addition / Alteration (Inc 5)153,233153,233Defense-WideFort MeadeSOF Operations Facility100,00075,000Defense-WideFort MeadeNSAW Recap Building 4 (Inc 1)104,100104,100Defense-WideFort MeadeNSAW Mission OPS and Records Center (Inc 1)94,00094,000MichiganDefense-WideCamp Grayling650 KW Gas-Fired Micro-Turbine Generation System05,700MississippiDefense-WideCamp Shelby10 MW Generation Plant and Feeder Level Microgrid System034,500Defense-WideCamp ShelbyElectrical Distribution Infrastructure Undergrounding Hardening Project011,155MissouriDefense-WideFort Leonard WoodHospital Replacement (Inc 4)160,000160,000New MexicoDefense-WideKirtland Air Force BaseEnvironmental Health Facility Replacement8,6008,600New YorkDefense-WideFort DrumWell Field Expansion Project025,300North CarolinaDefense-WideFort Bragg10 MW Microgrid Utilizing Existing and New Generators019,464Defense-WideFort BraggEmergency Water System07,705North DakotaDefense-WideCavalier Air Force StationPcars Emergency Power Plant Fuel Storage024,150OhioDefense-WideSpringfield-Beckley Municipal AirportBase-Wide Microgrid With Natural Gas Generator, Photovoltaic and Battery Storage04,700Puerto RicoDefense-WideAguadillaMicrogrid Control System, 460 KW PV, 275 KW Generator, 660 Kwh Bess010,120Defense-WideFort AllenMicrogrid Control System, 690 KW PV, 275 KW Gen, 570 Kwh Bess012,190Defense-WidePunta BorinquenRamey Unit School Replacement84,00084,000TennesseeDefense-WideMemphis International AirportPV Arrays and Battery Storage04,780TexasDefense-WideJoint Base San AntonioAmbulatory Care Center Phase 435,00035,000United KingdomDefense-WideMenwith Hill StationRafmh Main Gate Rehabilitation20,00020,000Defense-WideRoyal Air Force LakenheathHospital Replacement-Temporary Facilities19,28319,283VirginiaDefense-WideFort BelvoirVeterinary Treatment Facility Replacement29,80029,800Defense-WideFort Belvoir, NGA Campus EastLed Upgrade Package0365Defense-WideHumphries Engineer Center and Support ActivitySOF Battalion Operations Facility036,000Defense-WideNational Geospatial-Intelligence Agency Campus EastElectrical System Redundancy05,299Defense-WidePentagonConsolidated Maintenance Complex (RRMC)20,00020,000Defense-WidePentagonForce Protection Perimeter Enhancements8,6088,608Defense-WidePentagonPublic Works Support Facility21,93521,935Defense-WidePentagon, Mark Center, and Raven Rock Mountain ComplexRecommissioning of Hvac Systems, Part B02,600WashingtonDefense-WideOak HarborACC / Dental Clinic59,00059,000Worldwide UnspecifiedDefense-WideUnspecified Worldwide LocationsUnspecified Minor Military Construction8,0008,000Defense-WideUnspecified Worldwide LocationsPlanning & Design13,31713,317Defense-WideUnspecified Worldwide LocationsPlanning & Design11,00011,000Defense-WideUnspecified Worldwide LocationsUnspecified Minor Military Construction4,4354,435Defense-WideUnspecified Worldwide LocationsUnspecified Minor Military Construction21,74621,746Defense-WideUnspecified Worldwide LocationsEnergy Resilience and Conserv. Invest. Prog.246,6000Defense-WideUnspecified Worldwide LocationsUnspecified Minor Military Construction3,0003,000Defense-WideUnspecified Worldwide LocationsPlanning & Design14,19414,194Defense-WideUnspecified Worldwide LocationsERCIP Design40,15040,150Defense-WideUnspecified Worldwide LocationsUnspecified Minor Military Construction12,00012,000Defense-WideUnspecified Worldwide LocationsPlanning & Design83,84083,840Defense-WideUnspecified Worldwide LocationsExercise Related Minor Construction5,6155,615Defense-WideUnspecified Worldwide LocationsPlanning & Design2,0002,000Defense-WideUnspecified Worldwide LocationsPlanning & Design5,2755,275Defense-WideVarious Worldwide LocationsPlanning & Design20,57620,576Defense-WideVarious Worldwide LocationsPlanning & Design20,86220,862Defense-WideVarious Worldwide LocationsUnspecified Minor Military Construction6,6686,668Defense-WideVarious Worldwide LocationsPlanning & Design35,09935,099SUBTOTAL DEFENSE-WIDE1,957,2891,996,969ARMY NATIONAL GUARDAlabamaArmy National GuardHuntsvilleNational Guard Readiness Center017,000ConnecticutArmy National GuardPutnamNational Guard Readiness Center17,50017,500GeorgiaArmy National GuardFort BenningPost-Initial Mil. Training Unaccomp. Housing13,20013,200GuamArmy National GuardBarrigadaNational Guard Readiness Center Addition34,00034,000IdahoArmy National GuardJeromeNational Guard Readiness Center15,00015,000IllinoisArmy National GuardBloomington ArmoryNational Guard Vehicle Maintenance Shop15,00015,000KansasArmy National GuardTopekaNational Guard/Reserve Center Building16,73216,732LouisianaArmy National GuardLake CharlesNational Guard Readiness Center18,50018,500MaineArmy National GuardSacoNational Guard Vehicle Maintenance Shop21,20021,200MississippiArmy National GuardCamp ShelbyManeuver Area Training Equipment Site015,500MontanaArmy National GuardButteNational Guard Readiness Center16,00016,000NebraskaArmy National GuardMead Training SiteCollective Training Unaccompanied Housing011,000North DakotaArmy National GuardDickinsonNational Guard Readiness Center15,50015,500South DakotaArmy National GuardSioux FallsNational Guard Readiness Center015,000TexasArmy National GuardCamp BullisCost to Complete, Vehicle Maintenance Shop016,400VermontArmy National GuardBenningtonNational Guard Readiness Center016,900VirginiaArmy National GuardTroutvilleNational Guard Readiness Center Addition6,1006,100Army National GuardTroutvilleCombined Support Maintenance Shop Addition6,9006,900Worldwide UnspecifiedArmy National GuardUnspecified Worldwide LocationsUnspecified Minor Military Construction39,47139,471Army National GuardUnspecified Worldwide LocationsPlanning & Design22,00022,000Army National GuardWorldwide Various LocationsArmy Aviation Support Facility P&D (Sandston, VA)06,500Army National GuardWorldwide Various LocationsCost to Complete, Unspecified Minor Construction069,000Army National GuardWorldwide Various LocationsFamily Housing Planning and Design015,000SUBTOTAL ARMY NATIONAL GUARD257,103439,403AIR NATIONAL GUARDAlabamaAir National GuardMontgomery Regional AirportAircraft Maintenance Facility019,200Air National GuardSumpter Smith Air National Guard BaseSecurity and Services Training Facility07,500ConnecticutAir National GuardBradley International AirportComposite ASE/Vehicle MX Facility017,000DelawareAir National GuardNew Castle County AirportReplace Fuel Cell/Corrosion Control Hangar017,500IdahoAir National GuardBoise Air Terminal (Gowen Field)Medical Training Facility06,500IllinoisAir National GuardAbraham Lincoln Capital AirportBase Civil Engineer Complex010,200MassachusettsAir National GuardBarnes Air National Guard BaseCombined Engine/ASE/NDI Shop12,20012,200MichiganAir National GuardAlpena County Regional AirportAircraft Maintenance Hangar/Shops23,00023,000Air National GuardSelfridge Air National Guard BaseA‐10 Maintenance Hangar and Shops028,000Air National GuardW. K. Kellog Regional AirportConstruct Main Base Entrance10,00010,000MississippiAir National GuardJackson International AirportFire Crash and Rescue Station9,3009,300New YorkAir National GuardFrancis S. Gabreski AirportBase Civil Engineer Complex014,800Air National GuardSchenectady Municipal AirportC–130 Flight Simulator Facility10,80010,800OhioAir National GuardCamp PerryRed Horse Logistics Complex7,8007,800South CarolinaAir National GuardMcentire Joint National Guard BaseHazardous Cargo Pad09,000Air National GuardMcentire Joint National Guard BaseF–16 Mission Training Center9,8009,800South DakotaAir National GuardJoe Foss FieldF–16 Mission Training Center9,8009,800TexasAir National GuardKelly Field AnnexAircraft Corrosion Control09,500WashingtonAir National GuardCamp Murray Air National Guard StationAir Support Operations Complex027,000WisconsinAir National GuardTruax FieldMedical Readiness Facility13,20013,200Air National GuardTruax FieldF–35 3–Bay Specialized Hangar31,00031,000Worldwide UnspecifiedAir National GuardUnspecified Worldwide LocationsUnspecified Minor Military Construction29,06829,068Air National GuardVarious Worldwide LocationsPlanning & Design34,40234,402WyomingAir National GuardCheyenne Regional AirportCombined Vehicle Maintenance & ASE Complex13,40013,400SUBTOTAL AIR NATIONAL GUARD213,770379,970ARMY RESERVEMichiganArmy ReserveSouthfieldArea Maintenance Support Activity12,00012,000OhioArmy ReserveWright-Patterson Air Force BaseAR Center Training Building/ UHS19,00019,000WisconsinArmy ReserveFort McCoyTransient Training Officer Barracks029,200Army ReserveFort McCoyTransient Training Battalion Headquarters12,20012,200WisonsinArmy ReserveFort McCoyTransient Training Enlisted Barracks029,200Worldwide UnspecifiedArmy ReserveUnspecified Worldwide LocationsPlanning & Design7,1677,167Army ReserveUnspecified Worldwide LocationsUnspecified Minor Military Construction14,54414,544SUBTOTAL ARMY RESERVE64,911123,311NAVY RESERVEMichiganNavy ReserveNavy Operational Support Center Battle CreekReserve Center & Vehicle Maintenance Facility49,09049,090MinnesotaNavy ReserveMinneapolis Air Reserve StationJoint Reserve Intelligence Center14,35014,350Worldwide UnspecifiedNavy ReserveUnspecified Worldwide LocationsMCNR Unspecified Minor Construction2,3592,359Navy ReserveUnspecified Worldwide LocationsUSMCR Planning and Design4,7484,748Navy ReserveUnspecified Worldwide LocationsMCNR Planning & Design1,2571,257SUBTOTAL NAVY RESERVE71,80471,804AIR FORCE RESERVECaliforniaAir Force ReserveBeale Air Force Base940 ARW SQ OPS & AMU Complex033,000FloridaAir Force ReserveHomestead Air Reserve BaseCorrosion Control Facility14,00014,000Air Force ReservePatrick Air Force BaseRecovery Flight Simulator18,50018,500IndianaAir Force ReserveGrissom Air Reserve BaseLogistics Readiness Complex029,000MinnesotaAir Force ReserveMinneapolis-St Paul Air Reserve StationMission Support Group Facility14,00014,000New YorkAir Force ReserveNiagara Falls Air Reserve StationMain Gate10,60010,600OhioAir Force ReserveYoungstown Air Reserve BaseAssault Runway08,700Worldwide UnspecifiedAir Force ReserveUnspecified Worldwide LocationsPlanning & Design5,8305,830Air Force ReserveUnspecified Worldwide LocationsUnspecified Minor Military Construction15,44415,444Air Force ReserveWorldwide Various LocationsPlanning and Design ‐ Kc‐46 Mob 5015,000SUBTOTAL AIR FORCE RESERVE78,374164,074NATO SECURITY INVESTMENT PROGRAMWorldwide UnspecifiedNATO Security Investment ProgramNATO Security Investment ProgramNATO Security Investment Program205,853205,853SUBTOTAL NATO SECURITY INVESTMENT PROGRAM205,853205,853TOTAL MILITARY CONSTRUCTION8,154,83811,006,418FAMILY HOUSINGCONSTRUCTION, ARMYItalyConstruction, ArmyVicenzaFamily Housing New Construction92,30492,304Worldwide UnspecifiedConstruction, ArmyUnspecified Worldwide LocationsFamily Housing P&D7,5457,545SUBTOTAL CONSTRUCTION, ARMY99,84999,849O&M, ARMYWorldwide UnspecifiedO&M, ArmyUnspecified Worldwide LocationsManagement42,85042,850O&M, ArmyUnspecified Worldwide LocationsServices8,2778,277O&M, ArmyUnspecified Worldwide LocationsFurnishings18,07718,077O&M, ArmyUnspecified Worldwide LocationsMiscellaneous556556O&M, ArmyUnspecified Worldwide LocationsMaintenance111,181111,181O&M, ArmyUnspecified Worldwide LocationsUtilities43,77243,772O&M, ArmyUnspecified Worldwide LocationsLeasing128,110128,110O&M, ArmyUnspecified Worldwide LocationsHousing Privatization Support38,40438,404SUBTOTAL O&M, ARMY391,227391,227CONSTRUCTION, NAVY AND MARINE CORPSWorldwide UnspecifiedConstruction, Navy and Marine CorpsUnspecified Worldwide LocationsUSMC DPRI/Guam Planning & Design2,0982,098Construction, Navy and Marine CorpsUnspecified Worldwide LocationsConstruction Improvements71,88471,884Construction, Navy and Marine CorpsUnspecified Worldwide LocationsPlanning & Design3,6343,634SUBTOTAL CONSTRUCTION, NAVY AND MARINE CORPS77,61677,616O&M, NAVY AND MARINE CORPSWorldwide UnspecifiedO&M, Navy and Marine CorpsUnspecified Worldwide LocationsUtilities56,27156,271O&M, Navy and Marine CorpsUnspecified Worldwide LocationsFurnishings16,53716,537O&M, Navy and Marine CorpsUnspecified Worldwide LocationsManagement54,08354,083O&M, Navy and Marine CorpsUnspecified Worldwide LocationsMiscellaneous285285O&M, Navy and Marine CorpsUnspecified Worldwide LocationsServices17,63717,637O&M, Navy and Marine CorpsUnspecified Worldwide LocationsLeasing62,56762,567O&M, Navy and Marine CorpsUnspecified Worldwide LocationsMaintenance95,41795,417O&M, Navy and Marine CorpsUnspecified Worldwide LocationsHousing Privatization Support54,54454,544SUBTOTAL O&M, NAVY AND MARINE CORPS357,341357,341CONSTRUCTION, AIR FORCEGeorgiaConstruction, Air ForceRobins Air Force BaseRobins 2 MHPI Restructure6,0006,000NebraskaConstruction, Air ForceOffutt Air Force BaseOffutt MHPI Restructure50,00050,000Worldwide UnspecifiedConstruction, Air ForceUnspecified Worldwide LocationsConstruction Improvements49,25849,258Construction, Air ForceUnspecified Worldwide LocationsPlanning & Design10,45810,458SUBTOTAL CONSTRUCTION, AIR FORCE115,716115,716O&M, AIR FORCEWorldwide UnspecifiedO&M, Air ForceUnspecified Worldwide LocationsHousing Privatization23,27523,275O&M, Air ForceUnspecified Worldwide LocationsUtilities43,66843,668O&M, Air ForceUnspecified Worldwide LocationsManagement70,06270,062O&M, Air ForceUnspecified Worldwide LocationsServices8,1248,124O&M, Air ForceUnspecified Worldwide LocationsFurnishings26,84226,842O&M, Air ForceUnspecified Worldwide LocationsMiscellaneous2,2002,200O&M, Air ForceUnspecified Worldwide LocationsLeasing9,5209,520O&M, Air ForceUnspecified Worldwide LocationsMaintenance141,754141,754SUBTOTAL O&M, AIR FORCE325,445325,445O&M, DEFENSE-WIDEWorldwide UnspecifiedO&M, Defense-WideUnspecified Worldwide LocationsUtilities4,1664,166O&M, Defense-WideUnspecified Worldwide LocationsFurnishings8383O&M, Defense-WideUnspecified Worldwide LocationsUtilities1414O&M, Defense-WideUnspecified Worldwide LocationsLeasing13,38713,387O&M, Defense-WideUnspecified Worldwide LocationsMaintenance4949O&M, Defense-WideUnspecified Worldwide LocationsFurnishings656656O&M, Defense-WideUnspecified Worldwide LocationsLeasing31,43031,430SUBTOTAL O&M, DEFENSE-WIDE49,78549,785IMPROVEMENT FUNDWorldwide UnspecifiedImprovement FundUnspecified Worldwide LocationsAdministrative Expenses—FHIF6,0816,081SUBTOTAL IMPROVEMENT FUND6,0816,081UNACCMP HSG IMPROVEMENT FUNDWorldwide UnspecifiedUnaccmp HSG Improvement FundUnspecified Worldwide LocationsAdministrative Expenses—UHIF494494SUBTOTAL UNACCMP HSG IMPROVEMENT FUND494494TOTAL FAMILY HOUSING1,423,5541,423,554DEFENSE BASE REALIGNMENT AND CLOSUREARMY BRACWorldwide UnspecifiedArmy BRACBase Realignment & ClosureBase Realignment & Closure65,30165,301SUBTOTAL ARMY BRAC65,30165,301NAVY BRACWorldwide UnspecifiedNavy BRACUnspecified Worldwide LocationsBase Realignment & Closure111,155111,155SUBTOTAL NAVY BRAC111,155111,155AIR FORCE BRACWorldwide UnspecifiedAir Force BRACUnspecified Worldwide LocationsDOD BRAC Activities—Air Force104,216104,216SUBTOTAL AIR FORCE BRAC104,216104,216DOD BRACWorldwide UnspecifiedDOD BRACUnspecified Worldwide LocationsInt–4: DLA Activities3,9673,967SUBTOTAL DOD BRAC3,9673,967TOTAL DEFENSE BASE REALIGNMENT AND CLOSURE284,639284,639TOTAL MILITARY CONSTRUCTION, FAMILY HOUSING, AND BRAC9,863,03112,714,611 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS4701.DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)ProgramFY 2022 RequestSenate AuthorizedDiscretionary Summary by AppropriationEnergy and Water Development and Related AgenciesAppropriation Summary:Energy ProgramsNuclear energy149,800149,800Atomic Energy Defense ActivitiesNational Nuclear Security Administration:Federal Salaries and Expenses464,000464,000Weapons activities15,484,29515,755,745Defense nuclear nonproliferation1,934,0001,991,000Naval reactors1,860,7051,860,705Total, National Nuclear Security Administration19,743,00020,071,450Defense environmental cleanup6,841,6706,573,000Other defense activities1,170,000920,000Total, Atomic Energy Defense Activities27,754,67027,564,450Total, Discretionary Funding27,904,47027,714,250Nuclear EnergySafeguards and security149,800149,800Total, Nuclear Energy149,800149,800National Nuclear Security Administration Federal Salaries and ExpensesProgram direction464,000464,000Weapons ActivitiesStockpile managementStockpile major modernizationB61 Life extension program771,664771,664W76–2 Modification program00W88 Alteration program207,157207,157W80–4 Life extension program1,080,4001,080,400W80–4 ALT SLCM10,00010,000W87–1 Modification Program (formerly IW1)691,031691,031W9372,00072,000Multi-Weapon Systems1,180,4831,180,483Total, Stockpile major modernization4,012,7354,012,735Weapons dismantlement and disposition51,00051,000Production operations568,941568,941Total, Stockpile management4,632,6764,632,676Production modernizationPrimary capability modernizationPlutonium modernizationLos Alamos plutonium modernizationLos Alamos Plutonium Operations660,419660,41921–D–512, Plutonium Pit Production Project, LANL350,000350,000Subtotal, Los Alamos plutonium modernization1,010,4191,010,419Savannah River plutonium modernizationSavannah River plutonium operations128,000128,00021–D–511, Savannah River Plutonium Processing Facility, SRS475,000475,000Subtotal, Savannah River plutonium modernization603,000603,000Enterprise Plutonium Support107,098107,098Total, Plutonium Modernization1,720,5171,720,517High Explosives & Energetics68,78568,785Total, Primary capability modernization1,789,3021,789,302Secondary Capability Modernization488,097493,097 Cold hearth furnace for depleted uranium(5,000)Tritium and Domestic Uranium Enrichment489,017489,017Non-Nuclear Capability Modernization144,563144,563Total, Production modernization2,910,9792,915,979Stockpile research, technology, and engineeringAssessment science689,578769,528 Reverse FY22 decrease(79,950)Engineering and integrated assessments336,766337,766 Reverse FY22 decrease(1,000)Inertial confinement fusion529,000599,000 Reverse FY22 decrease, fund operations and targets(70,000)Advanced simulation and computing747,012747,012Weapon technology and manufacturing maturation292,630301,130 Reverse FY22 decrease(8,500)Academic programs85,64591,945 Reverse FY22 decrease(6,300)Total, Stockpile research, technology, and engineering2,680,6312,846,381Infrastructure and operationsOperatingOperations of facilities1,014,0001,014,000Safety and Environmental Operations165,354165,354Maintenance and Repair of Facilities670,000670,000RecapitalizationInfrastructure and Safety508,664574,664 Reverse FY22 decrease(66,000)Capabilities Based Investments143,066149,166 Reverse FY22 decrease(6,100)Planning for Programmatic Construction (Pre-CD–1)010,000 Reverse FY22 decrease(10,000)Subtotal, Recapitalization651,730733,830Total, Operating2,501,0842,583,184I&O: ConstructionProgrammatic 22–D–513 Power Sources Capability, SNL13,82713,82721–D–510, HE Synthesis, Formulation, and Production Facility, PX44,50044,50018–D–690, Lithium Processing Facility, Y–12171,902171,90218–D–650, Tritium Finishing Facility, SRS27,00027,00018–D–620, Exascale Computing Facility Modernization Project, LLNL0017–D–640, U1a Complex Enhancements Project, NNSS135,000135,00015–D–302, TA–55 Reinvestment Project—Phase 3, LANL27,00027,00015–D–301, HE Science & Engineering Facility, PX0007–D–220-04, Transuranic Liquid Waste Facility, LANL0006–D–141, Uranium Processing Facility, Y–12524,000524,00004–D–125, Chemistry and Metallurgy Research Replacement Project, LANL138,123138,123Total, Programmatic1,081,3521,081,352Mission enabling22–D–514 Digital Infrastructure Capability Expansion8,0008,000Total, Mission enabling8,0008,000Total, I&O construction1,089,3521,089,352Total, Infrastructure and operations3,590,4363,672,536Secure transportation assetOperations and equipment213,704225,704 Reverse FY22 decrease(12,000)Program direction123,060129,660 Reverse FY22 decrease(6,600)Total, Secure transportation asset336,764355,364Defense nuclear securityOperations and maintenance824,623824,623Security improvements program00Construction:17–D–710, West end protected area reduction project, Y–1223,00023,000Subtotal, construction23,00023,000Total, Defense nuclear security847,623847,623Information technology and cybersecurity406,530406,530Legacy contractor pensions78,65678,656Total, Weapons Activities15,484,29515,755,745AdjustmentsUse of prior year balances00Total, Adjustments00Total, Weapons Activities15,484,29515,755,745Defense Nuclear NonproliferationDefense Nuclear Nonproliferation ProgramsMaterial management and minimizationConversion (formerly HEU Reactor Conversion)100,660100,660Nuclear material removal42,10042,100Material disposition200,186200,186Laboratory and partnership support010,000 Additional isotope production(10,000)Total, Material management & minimization342,946352,946Global material securityInternational nuclear security79,93979,939Domestic radiological security158,002185,002 Reverse FY22 decrease(27,000)International radiological security85,00085,000Nuclear smuggling detection and deterrence175,000185,000 Additional border screening(10,000)Total, Global material security497,941534,941Nonproliferation and arms control184,795184,795National Technical Nuclear Forensics R&D45,00045,000Defense nuclear nonproliferation R&DProliferation detection269,407269,407Nonproliferation Stewardship program87,32987,329Nuclear detonation detection271,000271,000Nonproliferation fuels development00Total, Defense Nuclear Nonproliferation R&D627,736627,736Nonproliferation constructionU.S. Construction:18–D–150 Surplus Plutonium Disposition Project156,000156,00099–D–143, Mixed Oxide (MOX) Fuel Fabrication Facility, SRS00Total, U.S. Construction:156,000156,000Total, Nonproliferation construction156,000156,000Total, Defense Nuclear Nonproliferation Programs1,854,4181,901,418Legacy contractor pensions38,80038,800Nuclear counterterrorism and incident response programEmergency Operations14,59724,597 Reverse FY22 decrease(10,000)Counterterrorism and Counterproliferation356,185356,185Total, Nuclear counterterrorism and incident response program370,782380,782Subtotal, Defense Nuclear Nonproliferation2,264,0002,321,000AdjustmentsUse of prior year balances00Rescission of prior year MOX funding–330,000–330,000Total, Adjustments–330,000–330,000Total, Defense Nuclear Nonproliferation1,934,0001,991,000Naval ReactorsNaval reactors development635,684635,684Columbia-Class reactor systems development55,00055,000S8G Prototype refueling126,000126,000Naval reactors operations and infrastructure599,017599,017Program direction55,57955,579Construction:22–D–532 Security Upgrades KL5,1005,10022–D–531 KL Chemistry & Radiological Health Building41,62041,62021–D–530 KL Steam and Condensate Upgrades0014–D–901, Spent Fuel Handling Recapitalization Project, NRF348,705348,705Total, Construction395,425395,425Rescission of Prior Year unobligated balances–6,000–6,000Total, Naval Reactors1,860,7051,860,705TOTAL, National Nuclear Security Administration19,743,00020,071,450Defense Environmental CleanupClosure sites administration3,9873,987Richland:River corridor and other cleanup operations196,000233,000 Reverse FY22 decrease(37,000)Central plateau remediation689,776689,776Richland community and regulatory support5,1215,12118–D–404 Modification of Waste Encapsulation and Storage Facility8,0008,00022–D–401 L–888, 400 Area Fire Station15,20015,20022–D–402 L–897, 200 Area Water Treatment Facility12,80012,800Total, Richland926,897963,897Office of River Protection:Waste Treatment Immobilization Plant Commissioning50,00050,000Rad liquid tank waste stabilization and disposition817,642837,642 Additional tank stabilization(20,000)Construction:18–D–16 Waste treatment and immobilization plant—LBL/Direct feed LAW586,000586,00001–D–16 D, High-level waste facility60,00060,00001–D–16 E, Pretreatment Facility20,00020,000Total, Construction666,000666,000ORP Low-level waste offsite disposal7,0007,000Total, Office of River Protection1,540,6421,560,642Idaho National Laboratory:Idaho cleanup and waste disposition358,925358,925Idaho community and regulatory support2,6582,658Construction:22–D–403 Idaho Spent Nuclear Fuel Staging Facility3,0003,00022–D–404 Addl ICDF Landfill Disposal Cell and Evaporation Ponds Project5,0005,000Total, Construction8,0008,000Total, Idaho National Laboratory369,583369,583NNSA sites and Nevada off-sitesLawrence Livermore National Laboratory1,8061,806LLNL Excess facilities D&D35,00045,000 Accelerate cleanup(10,000)Separations Processing Research Unit15,00015,000Nevada Test Site60,73760,737Sandia National Laboratory4,5764,576Los Alamos National Laboratory275,119275,119Los Alamos Excess facilities D&D58,38158,381Total, NNSA sites and Nevada off-sites450,619460,619Oak Ridge Reservation:OR Nuclear facility D&D274,923324,923 Accelerate cleanup(50,000)U233 Disposition Program55,00055,000OR cleanup and waste disposition73,72573,725Construction:17–D–401 On-site waste disposal facility12,50012,50014–D–403 Outfall 200 Mercury Treatment Facility00Subtotal, Construction:12,50012,500OR community & regulatory support5,0965,096OR technology development and deployment3,0003,000Total, Oak Ridge Reservation424,244474,244Savannah River Site:Savannah River risk management operations461,723486,023 H-canyon operations(24,300)SR legacy pensions130,882130,882SR community and regulatory support5,80511,505 Reverse FY22 decrease(5,700)Radioactive liquid tank waste:Construction:20-D–402 Advanced Manufacturing Collaborative Facility (AMC)0020-D–401 Saltstone Disposal Unit #10, 11, 1219,50019,50019–D–701 SR Security systems replacement5,0005,00018–D–402 Saltstone disposal unit #8/968,00068,00017–D–402 Saltstone Disposal Unit #70005–D–405 Salt waste processing facility, SRS00Total, Construction, Radioactive liquid tank waste92,50092,500Radioactive liquid tank waste stabilization890,865890,865Total, Savannah River Site1,581,7751,611,775Waste Isolation Pilot PlantWaste Isolation Pilot Plant350,424350,424Construction:15–D–411 Safety significant confinement ventilation system, WIPP55,00055,00015–D–412 Exhaust shaft, WIPP25,00025,00021–D–401 Hoisting Capability Project00Total, Construction80,00080,000Total, Waste Isolation Pilot Plant430,424430,424Program direction—Defense Environmental Cleanup293,106293,106Program support—Defense Environmental Cleanup62,97962,979Safeguards and Security—Defense Environmental Cleanup316,744316,744Technology development and deployment25,00025,000Federal contribution to the Uranium Enrichment D&D Fund415,6700 Reverse contribution to Fund from EM budget(–415,670)Use of prior year balances00Subtotal, Defense environmental cleanup6,841,6706,573,000Rescission:Rescission of prior year balances00TOTAL, Defense Environmental Cleanup6,841,6706,573,000Other Defense ActivitiesEnvironment, health, safety and securityEnvironment, health, safety and security mission support130,809130,809Program direction75,51175,511Total, Environment, health, safety and security206,320206,320Independent enterprise assessmentsEnterprise assessments27,33527,335Program direction—Office of Enterprise Assessments56,04956,049Total, Office of Enterprise Assessments83,38483,384Specialized security activities283,500283,500Office of Legacy ManagementLegacy management activities—defense408,797158,797 Reduction for work performed by Army Corps of Engineers(–250,000)Program direction19,93319,933Total, Office of Legacy Management428,730178,730Defense related administrative support163,710163,710Office of hearings and appeals4,3564,356Subtotal, Other defense activities1,170,000920,000Use of prior year balances00Total, Other Defense Activities1,170,000920,000September 22 (legislative day, September 21), 2021Read twice and placed on the calendar